         Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 1 of 462




                    COMPLAINT FOR INJUNCTIVE RELIEF AND
                           JURY TRIAL DEMAND

                        Nature of the underlying cause of actions

       1.      The customs and practices of the Massachusettts Probate & Family Court
systemically violate the Due Process Clause of the Fifth and Fourteenth Amendments of
the U.S. Constitution—the Due Process Clause “was intended to prevent government
‘from abusing its power, or employing it as an instrument of oppression.’” Collins v. City
of Harker Heights, Texas, 503 U.S. 115, 126 (1992).

       2.      The Fifth and Fourteenth Amendments of the U.S. Constitution forged a
family’s inalienable right to be free from unwarranted and unlawful government intrusion.

        3.     Herein this Complaint and accompanying exhibits, Plaintiffs provide
specific and concrete evidence that there is an established systemic pattern by officials
associated with the Massachusetts Probate & Family Courts of deliberately engaging in
knowingly unlawful acts of intrusion into the private affairs of citizens for the specific
purpose of maintaining a very intricate and extensive criminal enterprise of embezzlement
and money laundering—such criminal enterprise is operated under the veil of color of
authority. As a matter of routine custom and practice, officials of the Massachusetts
Probate & Family Courts engage in knowingly illegal conduct specifically intended to
dismantle the family unit and the sanctity of family integrity so as to facilitate their
ultimate objective of obtaining illicit gain.

        4.      Herein this Complaint and accompanying exhibits, Plaintiffs provide
specific and concrete evidence that these officials have knowingly and purposefully
intruded into the lives of families with no legitimate grounds or evidence to lawfully do
so.

       5.      The above-described criminal enterprise consists of two (2) common
schemes carried out by officials of the Massachusetts Probate and Family Court:
1) embezzeling from elders who become subjects of petitions for guardianship and
conservatorship and 2) embezzeling through the probating of estates when people die.

        6.     Plaintiff Daughters present specific and concrete evidence of the
Massachusetts Probate & Family Courts being used to money launder embezzled funds.
See attached table of contents for documentation provided.




                                             1
         Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 2 of 462



        7.     The embeddedness of the above-described criminal enterprise in the
Massachusetts Probate & Family Courts is illustrated by Massachusetts Appeals Court
Justice Mitchell Sikora’s apparent use of the Suffolk Probate & Family Court to
money launder embezzled funds; along with the established pattern of involvement by the
Massachusetts Attorney General’s Office and the Abandoned Property Division of the
State Treasurer’s Office. (Specific and concrete details are set forth in this Complaint,
with attached supporting documentation).

        8.      Foremost, Plaintiffs bring this Federal action seeking urgent and immediate
injunctive relief to stop the continuation and compounding of irreparable physical and
emotional harm being inflicted by designated Defendants upon Plaintiffs’ 86 year-old
father and the Plaintiffs. Designated Defendant State officials have deliberately and
maliciously deprived Plaintiffs of their Federal Constitutional rights—and Defendants
continue to do so through illegal acts committed during their duties in their respective
official capacities.

        9.      Ultimately, Plaintiffs, also, seek preliminary and permanent injunctive
relief and declaratory relief to terminate any and all involvement of State government
representatives—and their agents—in the affairs of Plaintiffs’ family.

       10.   In addition, Plaintiffs seek damages and attorney’s fees for the harm
suffered—and continue to suffer—because of the unlawful and malicious acts by
Defendants.

        11.    Plaintiffs establish herein this Complaint that the incessant abuse of power
inflicted by Defendants—and their agents—is overwhelmingly widespread throughout the
Massachusetts Probate & Family Courts and not an isolated situation or aberration.

        12.    Herein this Complaint and provided supporting documentation, Plaintiffs
demonstrate that there is an embedded racketeering scheme within the framework of the
Massachusetts Probate & Family Court system. Plaintiffs establish through specific and
concrete evidence that the Massachusetts Probate & Family Court system has been an
established enterprise since the 1980s.

         13.     Of significance, Plaintiffs establish that public officials of the
Massachusetts Probate & Family Courts have specifically operated this criminal enterprise
through claimed lawful authority. These officials have been able to do so because their
illegal acts are veiled under statutorily granted powers by the Legislature. Patently, these
statutory provisions were crafted to be overly broad—especially, the statutory provisions
put in effect in 2009 and in 2012.



                                             2
          Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 3 of 462



        14.      In the 1980s, court appointed conservators expressly did not have
statutory authority to make wills for elders—see In the matter of Wanda W. Jones, 379
Mass 826 (1980); and now it is standard custom and practice for court appointed
conservators and guardians to be given authority to dismantle advance estate planning
instruments.

        15.     Herein this Complaint, Plaintiffs demonstrate that an inordinate number of
written decisions of the Massachusetts appellate courts evidence that the powers bestowed
upon court appointed fiduciaries by the State Legislature have made it easy for court
appointees to carry out financial exploitation—with such unlawful acts of court appointees
furthered by standard and routine rubber-stamping by Massachusetts Probate and Family
Cour judges.

       16.     Herein this Complaint, Plaintiffs have provided concrete and specific
evidence that the Massachusetts Legislature has set forth statutory provisions (G.L. c.
190B) that promote the rubber-stamping by Massachusetts Probate & Family Court judges
of motions and pleadings filed by court appointees.

        17.    Plaintiffs set forth, herein this Complaint, concrete and specific evidence
that the Massachusetts Legislature has set forth statutory provisions in G.L. c. 190B that
promote abuse of power by officials associated with the Massachusetts Probate & Family
Court.

        18.      Plaintiffs set forth, herein this Complaint, concrete and specific evidence
that the Massachusetts Legislature has set forth statutory provisions in G.L. c. 190B that
directly facilitate embezzlement by court appointees—specifically, under the guise of
color of law.

        19.     Designated Defendants—individually and jointly—have intentionally and
maliciously resorted to beyond the pale acts of retaliation against Plaintiffs Daughters for
openly exposing designated Defendants’ misconduct and for Plaintiffs having exercised
their legal right to advocate and protect their father’s constitutional rights, as well as, their
family’s and their own individual constitutional rights. (Examples of such retaliation are
provided in Exhibit 1).

        20.      As a direct result of Plaintiffs’ continuous and unwavering exposure of
designated Defendants’ unethical and unlawful conduct, designated Defendants resorted to
acts of retaliation against Plaintiffs that shock and chill the conscience.




                                                3
         Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 4 of 462



        21.     The underlying circumstances of this federal action involve Plaintiffs—and
their 86 year-old father—having been unlawfully and unjustly stripped of their family’s
Fourteenth Amendment inalienable right for family members to live together; unlawfully
and unjustly stripped of their family’s inalienable right to see and communicate with each
other without restrictions; unlawfully and unjustly stripped of their father’s long-
established expressed desire and intentions that Plaintiffs be his caregivers and facilitators
of his needs and wants.

        22.     As set forth earlier, officials of the Massachusetts Probate & Family Court
systemically use tactics to dismantle the family structure, under a pretext of authority. As
a matter of practice, the nature of the tactics routinely used include, but are not limited to,
obtaining court orders to: forcibly separate families who live together; unjustifiably and
unlawfully restrict communications between elders and their families and friends;
unjustifiably and unlawfully drug elders with antipsychotics. Consequently, the systemic
use of such afore-described tactics inflict serious physical and emotional harm upon the
elders and their families.

       23.     The Massachusetts Legislature has explicitly stated that the objective and
 purpose of the Massachusetts Uniform Probate Code is“to promote a speedy and efficient
 system for liquidating the estate.”

         24.    When elders—and any other individual—become ward of the State by
being judicially deemed incapacitated, the common means for court appointees to obtain
ill-gotten gains is to liquidate the elder’s assets.

         25.      Plaintiffs provide specific and concrete evidence that SJC Rule 1:07 court
appointees attain illicit financial gain even when elders—and other individuals deemed
incapacitated by illness—do not have any actual personal estate or real estate; ill-gotten
profit is still obtainable by SJC Rule 1:07 court appointees through regular recipients of
government benefits (SSI, SSDI, VA and the like).

        26.     The afore-described modus operandi is openly flaunted by Defendant
 Attorney Robert Ledoux—a key perpetrator in the central underlying probate case of
 this federal action and others for over 30 years through the Massachusetts Probate &
 Family Courts; as he has been operating a business (in the role as president) called: CFD
 LIQUIDATING CORPORATION.




                                               4
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 5 of 462



       27.    CFD Liquidating Corp originally had been named North Shore Human
Services Corp, which was then changed to Center for Family Development, Inc. in
1984 and then to CFD Liquidating Corporation in 1988. This business was registered
with the Secretary of State’s Office as a private mental health care service organization
(purportedy dissolved in June of 2012). (Copy of the afore-described Articles of
Organization and Articles of Amendment are provided in Exhibit 2A).

       28.    The filed Articles of Organization and Articles of Amendment for the CFD
Liquidating Corp state that the purpose of the organization was to: “provide home
health, mental health and related health services to people within and without the North
Shore region of Greater Boston . . . .”

      29.     The afore-described Articles of Amendment identify Philip Lazaroff (now
deceased) as having served as Clerk for this business owned by Defendant Attorney
Ledoux. Philip Lazaroff was a psychiatrist and had been the Director of inpatient and
outpatient care of the North Shore Children’s Hospital in Salem, MA.

       30.   It is self-evident that the above-described outpatient mental health business
service’s name being CFD Liquidating Corporation has absolutely no legitimate or
genuine connotation related to mental health services.

       31.    For approximately 30 years, Defendant Attorney Ledoux has served as
legal counsel in the following roles, simultaneously:

          a regularly court appointed SJC Rule 1:07 guardian and conservator for
          multiple Probate & Family Courts,

          private legal counsel to North Shore Medical Center/Salem, Defendant
          Beverly Hospital, Kindred Hospital and Winchester Nursing Home; and

          provides legal services to private citizens concentrating on estate planning,
          guardianships and conservatorships and other probate matters.

 (Downloaded profile information from Defendant Attorney Ledoux’s website is provided
in Exhibit 2B).

      32.   As set forth herein this Complaint, the true significance of CFD
Liquidating Corporation is inescapably linked to the criminal enterprise embedded in
the Massachusetts Probate & Family Court.




                                            5
         Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 6 of 462



        33.    Evidence of consciousness of guilt is demonstrated by Defendant
Attorney Ledoux having facially dissolved the 30-year –old CFD Liquidating
Corporation with the Secretary of State’s Office after Plaintiffs submitted complaints to
the Office of Bar Counsel and Plaintiffs having filed an emergency civil action with the
Supreme Judicial Court.



                                      JURISDICTION

        34.     Foremost, Plaintiffs seek injunctive and declaratory relief to end
Defendants’ continuous acts that have unlawfully and maliciously deprived the Plaintiffs
of their substantive and procedural due process rights under the Fourth, Fifth and
Fourteenth Amendments of the U.S. Constitution—as well as, the Massachusetts Articles
of Declaration and State Constitution. Accordingly, this federal action is properly before
this Court pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 2201, 28 U.S.C. § 2202, and Rules
57 and 65 of the Federal Rules of Civil Procedure.

       35.      A substantial part of this federal action is properly before this Court based
on diversity jurisdiction, involving Plaintiffs seeking injunctive relief and damages for
independent and direct tortious actions of foreign corporations Defendant BNY Mellon
and Defendant Merrimack Valley Hospital—breach of fiduciary duty, fraud,
conspiracy, unjust enrichment, intentional infliction of emotional distress.

       36.     This federal civil action is properly before this Court seeking to redress the
deprivation of rights and privileges guaranteed by the Federal Constitution, pursuant to 42
U.S.C. § 1983 (intentional abuse of power by State actors); 42 U.S.C. § 1985(3) (Federal
Conspiracy Claim); 18 U.S.C. § 162I (RICO); 18 U.S.C. § 1962(d) (RICO Conspiracy).

       37.    Civil rights claims are properly before this Honorable Court pursuant to
28 U.S.C. § 1391.

        38.    The underlying federal constitutional deprivations, on which the above
described cause of actions are based, include the First Amendment (retaliation for
exercising legal rights), the Fourteenth Amendment (right to privacy and family sanctity);
and State and Federal constitutional guarantees of substantive and procedural due process
(Fifth and Fourteenth Amendments of the U.S. Constitution and Article X of the
Massachusetts Declaration of Rights).




                                              6
         Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 7 of 462



        39.     State law claims raised under this federal action are, also, properly before
this Court, pursuant 28 U.S.C. § 1367, as they are so enmeshed with the claims having
original jurisdiction in this Court. Therefore, raised state claims form part of the same
case and controversy under Article III of the United States Constitution.

        40.     Furthermore, Plaintiffs have no adequate avenue for remedy of law in the
State court.

       41.    Venue is proper in the District of Massachusetts under 28 U.S.C. § 1391
where a substantial part of acts and omissions, on which this action is based, occurred in
Massachusetts.

                                             STANDING

       42.     Plaintiffs (Lisa Siegel Belanger, Esq. and Devora Kaiser) and their family
have been irreparably harmed by unjustified and unlawful acts, inflicted by designated
Defendants—which should never have taken place from the first instance; and is
compounding gravely with each and every day that passes.

       43.     Plaintiffs bring this federal action in their capacities as:

       daughters of now 86 year-old Marvin H. Siegel (herein referred as “Father”);

       designated co-trustees of the declaration of trust, originally created by Father on
       January 5, 1982, named the “DSL Trust”—a copy of the DSL Trust is provided in
       Exhibit 3;

       designated capacities as respective attorney-in-fact and successor attorney-in-fact,
       designated by Father in his Durable Power of Attorney on February 11, 2003
       (herein referred as “2003 DPOA”—a copy of which is provided in Exhibit 4 and
       Father’s written re-affirmation in writing and health care proxy executed on June
       16, 2011 in Exhibit 5); and

       designated beneficiaries of Father’s estate planning instruments, executed on
       February 11, 2003 (Copy of updated Will is provided in Exhibit 6).

        44.     The DSL Trust was originated and executed by Father on January 5,
1982. Father derived the name of the Trust by having used the first initial from each of his
three (3) biological children’s names: D for Devora—the eldest daughter (57 years-old); S
for Sheryl—the middle daughter (54 years-old); and L for Lisa—the youngest daughter
(47 years-old).



                                               7
         Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 8 of 462



                                             PARTIES

       45.    Plaintiff Lisa Siegel Belanger (herein referred as “Daughter Lisa”) and her
family’s (husband and two children) permanent residence is 15 Arrowhead Farm Road,
Boxford, MA. (Copy of Father’s notarized letter to the Boxford Schools is provided in
Exhibit 7).

        46.    Plaintiff Daughter Lisa and her family have been unlawfully and unjustly
forced to vacate their permanent residence. Plaintiff Daughter Lisa has been deprived of
her Federal Constitutional rights to continue as caregiver for her father and right to
absolute unrestricted communications and physical presence with her father.

       47.     For 3 years and through the present, Plaintiff Daughter Lisa has been
unlawfully and unjustly deprived of the above-described Federal Constitution; with such
deprivations entirely arising from ill-motives and illegal conduct by the designated
Defendants (individually and jointly).

         48.    Plaintiff Devora Kaiser (herein referred as “Daughter Devora”) has been
deprived of her Federal Constitutional rights to continue as caregiver for her father and by
being subjected to severely restricted visitations with her father; such deprivations and
restrictions have arisen entirely from ill-motives and illegal conduct of the designated
Defendants (individually and jointly).

        49.     Defendant BNY Mellon Asset Management LLC (herein referred as
“BNY Mellon”) is the financial institution, having physical custody and control of the
DSL Trust since 1999 (at that time called Mellon Private Asset Management) to manage
as an investment account. Defendant BNY Mellon is registered with the Secretary of State
for the Commonwealth as a foreign corporation, based in Delaware and the principal place
of business is 201 Washington Street, Boston, MA.

        50.    Defendant Brian Nagle is an individual residing in Brookline, MA. At all
times relevant, Defendant Brian Nagle was employed as Vice President and Senior
Portfolio Manager for Defendant BNY Mellon—up until September of 2013. At all
times relevant, Defendant Brian Nagle was the direct and primary investment manager of
the DSL Trust as an agent and representative for Defendant BNY Mellon. As of
September 2013, Defendant Brian Nagle is now Managing Director and Portfolio
Manager at First Republic Investment Management East Coast. At all times relevant,
Defendant Brian Nagle served as investment manager of all Fathers’ accounts held at
Defendant BNY Mellon and/or representative for, on and behalf of, Defendant BNY
Mellon.



                                             8
         Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 9 of 462



       51.     Defendant Burns & Levinson, LLP is the law firm representing
Defendant BNY Mellon in the matter of In re Marvin H. Siegel. The below designated
counsel and several other high ranking officials of Defendant Burns & Levinson, LLP
have been intricately involved in fraudulent and deceptive acts set forth herein this
Complaint. In addition to below designated counsel, other members of the firm who
worked directly and indirectly in the matter of In re Marvin H. Siegel include: Brian
Bixby, Esq., Christopher Arnold, Esq., J. Boylan, Esq., Andrea Dunbar, Esq., and
Michael Samarel, Esq. The principal office for Defendant Burns & Levinson, LLP is
125 Summer Street, Boston, MA.

        52.     Defendant Lisa Cukier, Esq. is an individual residing in Brookline, MA.
She is a licensed attorney in the Commonwealth and is employed by the law firm
Defendant Burns & Levinson, LLP. On behalf of Burns & Levinson, LLP, Defendant
Attorney Cukier is counsel for Defendant BNY Mellon in the matter of In re Marvin H.
Siegel. At all times relevant, Defendant Attorney Cukier served—and continues to
serve—as a representative for, and on behalf of, Defendant Burns & Levinson and
Defendant BNY Mellon.

       53.     Defendant Laura Studen, Esq. is an individual residing in Weymouth,
MA. She is a licensed attorney in the Commonwealth and is employed by the law firm
Defendant Burns & Levinson, LLP. Defendant Attorney Studen is co-counsel for
Defendant BNY Mellon. At all times relevant, Defendant Attorney Studen served—and
continues to serve—as a representative for, and on behalf of, Defendant Burns & Levinson
and Defendant BNY Mellon.

        54.    Defendant Tarlow, Breed, Hart & Rodgers, P.C. (herein referred as
“Law Firm TBHR”) is the law firm that purportedly became privately retained counsel for
Father (Marvin H. Siegel) on May 25, 2011—such legal representation having been
attained through fraud and deception. Below designated counsel and several other high-
ranking officials have been intricately involved in fraudulent and deceptive acts set forth
herein this Complaint. In addition to below designated counsel, other members of TBHR
who worked on the underlying matter include: Richard Breed, III, Karen McKenna,
John Stuebing, Patrick Minnihan, and Jacqueline Scott. The principal office is located
at 101 Huntington Avenue, Suite 500, Boston, MA.

       55.     Defendant Edward Tarlow, Esq. is an individual residing in Concord,
MA. He is a licensed attorney, as Partner and President of Law Firm TBHR. At all times
relevant, Defendant Attorney Tarlow served—and continues to serve—as a representative
for Defendant Law Firm TBHR.



                                             9
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 10 of 462



       56.    Defendant Albert DeNapoli, Esq. is an individual residing in Walpole,
MA. He is a licensed attorney employed by Defendant Law Firm TBHR, as well as
being a shareholder and a director. At all times relevant, Defendant Attorney DeNapoli
served—and continues to serve—as a representative for, and on behalf of Defendant Law
Firm TBHR.

      57.    Defendant Catherine Watson, Esq. is an individual who resides in
Norwood, MA. She is a licensed attorney in the Commonwealth and is employed by
Defendant Law Firm TBHR. At all times relevant, Defendant Attorney Watson
served—and continues to serve—as a representative for, and on behalf of Law Firm
TBHR.

       58.     Defendant Marsha Kazarosian, Esq. is an individual residing in
Haverhill, MA. She is a licensed attorney in the Commonwealth and is now a Partner of
the law firm of Kazarosian Costello & O’Donnell, LLP. The principal location for
Defendant Attorney Kazarozian’s law office is 546 Main Street, Haverhill, MA.

        59.     At all times relevant through December 2013, Defendant Attorney
Kazarosian served as a representative of the Law Office of Marsha Kazarosian;
thereafter, she served—and continues to serve—as a representative of, and on behalf of,
Defendant Kazarosian Costello & O’Donnell, LLP. (Published profiles for Defendant
Attorney Kazarosian are provided in Exhibit 8).

       60.     Specifically because of fraudulent and deceptive acts of counsel committed
by Defendant Law Firm TBHR, Father privately retained Defendant Kazarosian to
represent him as legal counsel.

       61.     Upon revelation of fraudulent and deceptive acts of Defendant Attorney
Kazarosian, Father has explicitly stated his desire for Defendant Attorney Kazarosian to
terminate her legal representation—and continues to express that desire. Defendant
Attorney Kazarosian has refused to comply with Father’s request and the Essex Probate
& Family Court has repeatedly refused to address Father’s expressed desire and intent
that Defendant Attorney Kazarosian be terminated as Father’s counsel.

        62.    Defendant Kazarosian Costello & O’Donnell, LLP is the law firm that is
currently designated as representing Father, where in December of 2013, Defendant
Marsha Kazarosian, Esq. established the afore-referenced law firm with Defendant
Walter Costello, Esq. and Kathleen O’Donnell, Esq. In November of 2014, Attorney
O’Donnell was appointed as a member of the Judicial Conduct Commission. The
Resident Agent for Defendant Kazarosian Costello & O’Donnell, LLP is Defendant
Attorney Kazarosian, having the principal office located at 546 Main Street, Haverhill,
MA.
                                           10
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 11 of 462



        63.    Defendant Brian T. Cuffe, Esq. is an individual residing in Newburyport,
MA. He is a licensed attorney in the Commonwealth. Defendant Attorney Cuffe has a
private law practice located at 430 Boston Road, Suite 105, Topsfield, MA. Defendant
Brian Cuffe was appointed guardian in the matter of In re Marvin H. Siegel by the Essex
Probate & Family Court, pursuant to Supreme Judicial Court Rule 1:07. He is paid at a
private attorney’s rate of $275 per hour, with his fees being directly paid from the DSL
Trust. At all relevant times, Defendant Brian Cuffe has served—and continues to serve—
as a court appointee and/or representative for, and on behalf of, Essex Probate & Family
Court.

        64.      Defendant James Feld, Esq. is an individual who resides in Woburn, MA
and is a licensed attorney in the Commonwealth and has a private law practice operating
out of his residence in Woburn, MA. Defendant Attorney James Feld was appointed
conservator in the matter of In re Marvin H. Siegel by the Essex Probate & Family
Court, pursuant to Supreme Judicial Court Rule 1:07. He is paid at a private attorney’s
rate of $275 per hour, with his fees being directly paid from the DSL Trust. At all
relevant times, Defendant James Feld served—and continues to serve—as a court
appointee and/or representative for, and on behalf of, Essex Probate & Family Court.

       65.    Defendant Attorney Feld, also, has served as legal counsel for the
Department of Mental Health in numerous matters filed with the Middlesex Probate &
Family Court.

        66.     Defendant Walter A. Costello, Jr., Esq. is an individual residing in
Swampscott, MA. He is a licensed attorney in the Commonwealth and Partner of the law
firm Kazarosian Costello & O’Donnell, LLP. Defendant Attorneys Feld and Cuffe
filed motions with the Essex Probate & Family Court requesting that they be allowed to
privately retained by the legal services of Defendant Attorney Costello to represent them
(Defendant Attorneys Feld and Cuffe) in the matter of In Re Marvin H. Siegel as a direct
result of Plaintiffs exposing Defendant Attorney Feld’s and Cuffe’s misconduct.
Defendant Attorney Costello’s private legal services to act as counsel for Defendant
Attorneys Feld and Cuffe have been entirely and directly paid from the DSL Trust.
(Public profile information for Defendant Attorney Costello is provided in Exhibit 9).

        67.    Defendant Thomas Barbar, Esq. is an individual residing in Boston, MA.
He is a licensed attorney in the Commonwealth, and a principal of the law office Deutsch
Williams Brooks DeRensis & Holland. Defendant Attorney Barbar’s role in the matter
of In re Marvin H. Siegel arose as a substitute for Defendant Attorney Costello.




                                            11
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 12 of 462



        68.      For illegitimate reasons, in November/December of 2013, Defendant
Attorney Walter Costello withdrew as counsel for Defendant Attorneys Feld and Cuffe
and Defendant Attorney Barbar was unilaterally allowed to be substituted as counsel.
As with Defendant Attorney Costello, Defendant Attorney Barbar’s private legal services
are, also, entirely and directly paid from the DSL Trust. At all relevant times, Defendant
Attorney Barbar has served—and continues to serve—as a representative for, and on
behalf of, Defendant Attorney Cuffe and Defendant Attorney Feld.

        69.      Defendant Mary Ann Remillard, Esq. is an individual residing in
Middlesex County. She is a licensed attorney in the Commonwealth, and has a private law
practice at the location of two Gaythorne Road Methuen, MA. Defendant Attorney
Remillard filed her Notice of Appearance as private legal counsel for Defendant Attorney
Cuffe on July 17, 2014. Defendant Attorney Remillard’s private legal services are being
entirely and directly paid from the DSL Trust. .

       70.     Defendant Robert A. Ledoux, Esq. is an individual residing in Danvers,
MA. He is a licensed attorney in the Commonwealth, whose law firm—Law Offices of
Robert A. Ledoux—is located at 30 Federal Street, Suite 200, Salem, MA. Defendant
Attorney Ledoux represents Plaintiffs’ sister, Sheryl Sidman, in the underlying matter of
In re Marvin H. Siegel. At all relevant times, Defendant Attorney Ledoux served—and
continues to serve—as a representative for, and on behalf of, Defendant Sheryl Sidman.
(Defendant Attorney Ledoux’s profile is provided in prior referenced Exhibit 2).

       71.    As previously set forth, Defendant Attorney Ledoux operated the
purported mental health service organization—CFD Liquidating Corp.

       72.    Defendant Attorney Ledoux has a long established working relationship
with Defendant Attorney Cuffe and Defendant Attorney Cuffe’s suitemate, Attorney
Susan Hubbard. Defendant Attorney Ledoux, also, has long-established intricate
connections with Defendant Attorney Maxa Berid and Defendant Attorney Garmil.

        73.     Defendant Maxa Berid, Esq. is an individual residing in Lowell, MA.
She is an attorney licensed in the Commonwealth¸ and has an established private law
practice—Berid & Schutzbank LLC—that was instituted in 2004 while, simultaneously,
serving as General Counsel for Elder Services of Merrimack Valley, Inc.

       74.      Defendant Attorney Berid became involved in the matter of In re Marvin
H. Siegel by filing a motion, on behalf of Defendant Elder Services of Merrimack
Valley, to be allowed as an intervening party. At all relevant times, Defendant Attorney
Berid served—and continues to serve—as a representative for, and on behalf of,
Defendant Elder Services of Merrimack Valley, Inc.

                                            12
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 13 of 462



       75.    Defendant Attorney Berid is registered with the Massachusetts Board of
Bar Overseers as a private practicing attorney. Defendant Attorney Berid’s registration
information with the Board of Bar Overseers does not, in any manner, identify her role as
General Counsel for Defendant Elder Services of Merrimack Valley. (Provided is the
downloaded registration information for Defendant Attorney Berid in Exhibit 10).

       76.      Defendant Berid & Schutzbank LLC is located at 327 Gorham Street,
Lowell, MA. Defendant Attorney Berid’s law partner (Eric Schutzbank, Esq.), also,
provides private legal counsel for Defendant Elder Services of Merrimack Valley, Inc.
Defendant Attorney Berid and Attorney Schutzbank have used their position and influence
with Elder Services of Merrimack Valley, Inc. to benefit their private law practice and
vice versa.

       77.      Downloaded information from the website of Defendant law firm of
Berid & Schutzbank LLC is provided in Exhibit 11. Under the caption of “Elder
planning”, it is stated:

           Our elder law attorneys are able to help you plan for the future, when a
           member of your family, is failing in either physical or mental health to help
           make this difficult time less trying, by explaining what steps need to be taken
           before a family member is no longer able to care for themselves.
Under the caption of “Elder Care, Abuse or Neglect”, it is stated:

           Elderly family members can be vulnerable. Our elder care attorneys will help
           you prepare for the time when you may need assistance in making decisions, or
           taking care of yourself. A family or friend taking on a caregiver’s role for an
           older person can be quite challenging and emotional. You may find yourself in
           a situation that you are unprepared for. We can assist you to ensure that you
           are provided the best care by those who are trying to help you. We can also aid
           those providing help to their elder family members. . . .
           When there is an emergency involving elderly abuse, neglect or financial
           mismanagement, our attorneys can help you take immediate control of a loved
           one’s assets and treatment plan through a guardianship proceeding and, if
           necessary, nursing home placement. The firm has substantial experience
           obtaining protective orders for those Elders who have been abused, neglected,
           financially exploited or otherwise at risk.
        78.    Photographs of billboard advertising for Berid & Schutzbank LLC are
provided in Exhibit 12. The afore-referenced photographs show the large yellow
billboard advertising of Berid & Schutzbank at LeLacheur Park (the stadium for the
Lowell Spinners baseball team). The billboard is located at the third base section of the
stadium and is visible from the first base section.

                                             13
         Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 14 of 462



        79.    Defendant Elder Services of Merrimack Valley, Inc. (herein referred as
“ESMV”) is a quasi-private nonprofit corporation that provides various services geared to
the elderly. Simultaneously, ESMV functions as a State designated protective service
agency, which is governed under the Executive Office of Elder Affairs.

        80.    Defendant ESMV receives and investigates reports of elder abuse.
Defendant ESMV is located at 360 Merrimack Street, Building 5, Lawrence, MA. At all
times relevant, Defendant ESMV has served—and continues to serve—as a representative
for, and on behalf of, the Commonwealth of Massachusetts.

        81.     In 1984, Defendant Attorney Berid served as president for Defendant
ESMV—downloaded filings with the Secretary of State’s Office for Defendant ESMV is
provided in Exhibit 13. The Articles of Amendment specifically demonstrates the
inherent conflict of interest by Defendant ESMV functioning as both a state protective
agency and as a private corporation; as in its private corporate capacity it has stated that it
has the specific intention “to serve as temporary or permanent guardian, conservator,
executor, administrator, or trustee.”

        82.    Defendant Attorney Berid, also, served as president of Merrimack
Valley Elderly Housing of West Newbury, Inc., which originated in 1983. As
previously discussed regarding Defendant Attorney Ledoux’s dissolution of the long
established CFD Liquidating Corp. in June of 2012 after Plaintiffs’ submissions to the
Board of Bar Overseers and the Supreme Judicial Court, Defendant Attorney Berid, also,
dissolved the long established Merrimack Valley Elderly Housing of West Newbury, Inc.
on June 18, 2012. (Downloaded information from the Secretary of State’s Office
regarding Merrimack Valley Elderly Housing of West Newbury is provided in
Exhibit 14).

      83.     Throughout the years, specifically, on behalf of Defendant ESMV,
Defendant Attorney Berid has been directly and indirectly involved in an inordinate
number of probate matters in the Essex Probate & Family Court.

        84.    Throughout the years, Defendant Attorney Berid, also, has been directly
involved in probate matters, exclusively, in her capacity as a private attorney, involving
her being a SJC Rule 1:07 a court appointee.

       85.     Defendant Attorney Berid has served on the Board of Directors for
Neighborhood Legal Services, Inc. from 2004 through the present. A high-ranking
Clerk for the Essex Probate & Family Court, Julie Matuschak (also, a credentialed
attorney) served on the Board of Directors for Neighborhood Legal Services, Inc.,
alongside Defendant Attorney Berid from 2004 throughout 2009. Clerk Julie
Matuschak has worked over twenty (20) years for the Essex Probate & Family Court.
                                              14
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 15 of 462



(Copy of the listing of Board of Directors for Neighborhood Legal Services, Inc. is
provided in Exhibit 15).

         86.    Defendant Diane Powell is an individual residing in Swampscott, MA. At
all relevant times, Diane Powell served—and continues to serve—as supervisory
personnel and/or representative for, and on behalf of, Defendant ESMV.

        87.    Defendant Scott Dailey is an individual residing in Haverhill, MA. At all
relevant times, Scott Dailey served—and continues to serve—as supervisory personnel
and/or representative for, and on behalf of, Defendant ESMV.

      88.     Defendant Michael Springman is an individual whose residence is not
known. At all relevant times, Defendant Michael Springman served—and continues to
serve—as a caseworker and/or representative for, and on behalf of, Defendant ESMV.

       89.     Defendant Cheri Myette, Esq. is an individual, with her residence
unknown. She is a licensed attorney with the Commonwealth, with a business address of
15 Lincoln Street, No. 259, Wakefield, MA. At all relevant times, Defendant Attorney
Myette has served—and continues to serve—as a representative for, and on behalf of,
Essex Probate & Family Court, as well as her own private law office.

        90.     Defendant Attorney Myette regularly accepts work as a court appointee—
on the behalf of the Committee for Public Counsel Services (CPCS)—purportedly
representing people being subjected to proceedings for being deemed incapacitated, being
involuntarily committed to psychiatric facilities and being court ordered to take
antipsychotics.

       91.    Prior to CPCS assigning Defendant Attorney Myette to represent Father,
she had previously worked on other matters with Defendant Attorney Saunders and
Defendant Merrimack Valley Hospital. Contemporaneous with the matter of In re
Marvin H. Siegel, Defendant Attorney Myette has, also, worked on multiple guardianship
and conservatorship matters in the Essex Probate & Family Court with Defendant
Attorney Cuffe’s suitemate, Attorney Susan Hubbard.

         92.   In January of 2012, Defendant Attorney Myette was court appointed by
the Essex Probate & Family Court as Roger’s Counsel for Father, pursuant to the Supreme
Judicial Court Rule 1:07. Defendant Attorney Myette’s court appointment initially came
about by her, personally requesting to be appointed to the matter of In re Marvin H. Siegel
as Roger’s counsel—not the State. She did so by faxing a private letter to Judge Abber
requesting to be court appointed in the specific matter—which is a violation of the
Massachusetts professional code of ethics (Copy of Defendant Attorney Myette’s faxed
letter to Judge Abber is provided in Exhibit 16).
                                            15
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 16 of 462



      93.     Prior to Defendant Attorney Myette sending the afore-described fax to
Judge Abber, she had actual knowledge that Father’s estate was valued over $6 million.
Defendant Attorney Myette did not notify or disclose to Plaintiffs that she had
communicated with Judge Abber regarding her request for appointment.

        94.     Further evidencing that Defendant Attorney Myette actively sought to be
court appointed as Roger’s Counsel for illicit purposes is the fact that, several months after
having been appointed, she brought a motion before Judge Abber requesting that her
court appointment be revised to allow her to be paid at an hourly rate as a private attorney
and directly from the DSL Trust—not by CPCS; which was allowed by Judge Abber.
(Copy of Attorney Myette’s motion is provided in Exhibit 17).

        95.     Defendant Cheri Myette did not submit any billing to CPCS for legal
services purportedly rendered in the matter of In re Marvin H. Siegel. Instead, she waited
to obtain the allowance of the above-described motion and was paid from the DSL Trust
via the conservator, Defendant Attorney Feld.

       96.      Defendant Attorney Feld’s financial filing of February 14, 2013 stated
that Defendant Attorney Myette was paid over $41,000. (Copy of the itemized
attorney’s fees paid out by Defendant Attorney Feld is provided in Exhibit 18).

       97.     Regarding Defendant Attorney Myette’s above-described misconduct—
and collusion involving designated Defendants—Plaintiff Daughter Lisa notified and
submitted formal written complaints to the following regulatory entities of such
misconduct, consisting of: Office of Bar Counsel, Board of Bar Overseers and Chief of
Committee for Public Counsel Services. (Copies of written complaints are provided in
Exhibit 19—to-date, these agencies refuse to open an informal investigation. Plaintiff
Daughter Lisa left several messages with staff of CPCS for a return call from Chief
Benedetti, but he has not contacted her in any manner).

        98.    As Roger’s counsel, the scope of Defendant Attorney Myette’s legal
representation of Father is supposed to be limited to issues regarding antipsychotic
medication; yet, Defendant Attorney Myette has consistently and continuously been
present at court proceedings that have nothing to do with medication issues. She has
received compensation for her attendance at hearings that exceed her scope of
representation and that are wholly unrelated to medication issues. From the inception of
Defendant Attorney Myette’s appointment as Roger’s counsel, she has joined in—through
representation of her signed name—in every adverse filing by co-opposing counsel against
Plaintiff Daughters.



                                             16
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 17 of 462



        99.    Defendant Michael Novack is an individual residing in Waltham, MA.
He is registered as a LICSW and works for Defendant Elder Resources, Inc. Defendant
Attorney Cuffe—in his capacity of court appointed guardian—hired Defendant Michael
Novack in his official role with Defendant Elder Resources. Defendant Attorney Cuffe
hired Defendant Michael Novack for contracted services as a geriatric case manager.
Defendant Michael Novack and Elder Resources, Inc. are paid directly from the funds of
the DSL Trust. (Copy of the published profile for Defendant Michael Novack and Elder
Resources, Inc. are provided in Exhibit 20)

        100. Contemporaneous with the matter of In re Marvin H. Siegel, Defendant
Michael Novack was hired by Defendant Attorney Cuffe to work on other Essex
Probate & Family Court probate matters—such as, In re Robert and Gertrude Pigeon and
In re James and Hope Pentoliros.

        101.     At all times relevant, Defendant Michael Novack has served—and
continues to serve—as a representative for, and on behalf of, Elder Resources; and as a
representative for, and on behalf of, Defendant Attorney Cuffe; and as a representative
for, and on behalf of, Essex Probate & Family Court.

       102. Defendant Beverly Hospital, doing business as Northeast Hospital
Corporation, has its principal office located at 85 Herrick Street in Beverly, MA. On
May 19, 2011, Father was taken by the Boxford Police Department to the Defendant
Beverly Hospital, based solely on a call made by a part-time, home care assistant for
Father—the Boxford Police did not observe conduct warranting an involuntary
commitment, pursuant to G.L. 123, §12 (herein referred to as “Section 12”).

        103. Defendant Whittier Pavilion is the psychiatric facility under the
corporation Whittier Health Network, Inc., which principal office is located at
25 Railroad Square, Haverhill, MA. Defendant Whittier Pavilion unlawfully facilitated
the involuntary civil commitment of Father; unlawfully gave Father antipsychotics;
unlawfully restricted Plaintiff Daughter Lisa from seeing Father; unlawfully disregarded
Plaintiff Daughter Lisa’s capacity as Father’s attorney-in-fact; and engaged in deceptive
and fraudulent acts with attorneys from Defendant Law Firm TBHR.

       104. Defendant Richard Garmil, Esq. is an individual residing in Haverhill,
MA. He is an attorney licensed in the Commonwealth, with his private law practice—
Law Office of Richard G. Garmil, located at 3 Washington Square, Suite 220, Haverhill,
MA. Defendant Attorney Garmil serves as private legal for Defendant Whittier
Pavilion.



                                            17
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 18 of 462



       105. In the underlying matter of In re Marvin H. Siegel, Defendant Attorney
Garmil appeared before the Essex Probate & Family Court on June 14, 2011, as legal
counsel for Defendant Whittier Pavilion. At all relevant times, Defendant Attorney
Garmil has served—and continues to serve—as a representative of Defendant Whittier
Pavilion; and as a representative of the Law Office of Richard G. Garmil.

       106. Defendant Attorney Garmil, also, has represented Defendant
Merrimack Valley Hospital as private legal counsel in other probate matters in Essex
Probate & Family Court.

        107. Defendant Attorney Garmil has a long-established personal and working
relationship with Defendant Attorney Cuffe. Defendant Attorney Garmil has worked in
a court appointed capacity with Defendant Attorney Cuffe (In re Robert Pigeon and In re
Gertrude Pigeon). In addition, in the matter of Mary Jane Bartlett v. Brian T. Cuffe (2012-
J-0147), Defendant Attorney Garmil served as private legal counsel for Defendant
Attorney Cuffe—which matter stemmed from alleged misconduct of Defendant Attorney
Cuffe in his capacity as a court appointed fiduciary.

        108. Defendant Dr. Ping Cui is an individual residing in Acton, MA. She is a
private practicing geriatric psychiatrist of 288 Groveland Street, Suite C2, Haverhill, MA.
According to the Massachusetts Board of Registration, she is exclusively affiliated with
Defendant Merrimack Valley Hospital. Defendant Dr. Ping Cui was Father’s treating
psychiatrist commencing on or about, June 16, 2011 through January of 2012.

        109. Defendant Dr. Janice Funk is an individual residing in Essex County.
She is a staff neuropsychologist at Whittier Rehab Hospital in Haverhill, MA and
provides private services in her self-owned business called Neuroeducation, Inc.
Dr. Funk’s business address is listed as 76 Summer Street, Haverhill, MA.

        110. Dr. Funk has used Attorney Timothy Sullivan as her own private legal
counsel for services regarding her private company, Neuroeducation, Inc. (Copy of the
filed Articles of Organizations for Neuroeducation, Inc. is provided in Exhibit 21).
Attorney Timothy Sullivan has a long-established history working as a SJC Rule 1:07
court appointee of the Essex Probate & Family Court. He has, also, worked with several
designated Defendants in the capacity as a court appointee, including, but not limited to:
Defendant Attorney Berid, Defendant Attorney Ledoux, Defendant Attorney Garmil,
Defendant Attorney Cuffe).




                                            18
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 19 of 462



        111. Defendant Merrimack Valley Hospital is a foreign corporation under
Steward Family Hospital, Inc., which its principal office in Massachusetts is located at
500 Boylston Street, Boston, MA. As a result of Defendant Attorney Cuffe’s facilitation
of Father being involuntarily committed to Defendant Merrimack Valley Hospital—under
a Section 12, Defendant Merrimack Valley Hospital filed a motion with the Essex
Probate & Family Court to become an intervening party in the underlying matter of In re
Marvin H. Siegel.

       112. Defendant Brandon Saunders, Esq. is an individual, with his residence
not known. He is an attorney licensed in the Commonwealth and is employed by the law
firm Pierce & Mandell, PC.

        113. Defendant Pierce & Mandell has its principal office located at 11 Beacon
Street, Suite 800, Boston, MA. Defendant Merrimack Valley Hospital privately
retained the law firm of Pierce & Mandell for legal representation, and assigned
Defendant Attorney Saunders as legal counsel for Defendant Merrimack Valley
Hospital in the underlying matter of In re Marvin H. Siegel. At all times relevant,
Defendant Attorney Saunders served—and continues to serve—as representative for
Defendant Merrimack Valley Hospital; and as representative for Defendant Pierce &
Mandell. (He, also, was involved in working, in the contemporaneous matters of James
and Hope Pentoliros, alongside, Defendant Attorney Cuffe and Defendant Attorney
Ledoux).

       114. Defendant Dr. Kai Hayes a/k/a Karla Hayes is an individual residing in
Haverhill, MA. She works as a psychiatrist for Defendant Merrimack Valley Hospital.
She holds herself out to be a geriatric psychiatrist, but is not Board certified. Dr. Kai
Hayes was the admitting and treating doctor, regarding the afore-described involuntary
commitment of Father to Defendant Merrimack Valley Hospital. At all times relevant,
Defendant Dr. Hayes served—and continues to serve—as a representative of Defendant
Merrimack Valley Hospital.

        115. Defendant Dr. Robert Portney is an individual residing in Boston, MA.
He is listed with the Massachusetts Board of Registration as specializing in geriatric
psychiatry and neuropsychiatry. He reported that his primary work setting is the hospital,
having affiliations with Massachusetts General Hospital, McLean Hospital, and Whittier
Rehabilitation Hospital. His business address is listed as 6 Hearthstone Place, Andover,
MA. Defendant Dr. Portney has been Father’s treating psychiatrist commencing in
January 2012 through the present.




                                            19
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 20 of 462



        116. Defendant Dr. Peter W. Cohen is an individual residing in Wellesley,
MA. He is listed with the Massachusetts Board of Registration as a general psychiatrist,
with qualifications in forensic psychiatry, with his primary work setting at Lemuel
Shattuck Hospital. His business address is listed as 43 Woodchester Drive, Chestnut Hill,
MA. Defendant Dr. Cohen’s role was, exclusively, as medical expert witness providing
services to the designated defendant parties of the underlying matter of In Re Marvin H.
Siegel.

        117. Defendant Dr. Cohen did not and does not have a doctor/patient
relationship with Father—prior to Dr. Cohen’s testifying as an expert witness for
designated Defendant’s, Defendant Dr. Portney had already been engaged by Defendant
Attorney Cuffe as treating psychiatrist for Father. Yet, court ordered forced
administering of antipsychotics had been based on an affidavit of Dr. Cohen, as if he were
the treating psychiatrist for Father, which, in fact, was not the case—with that fact
specifically known by Judge Abber.

        118. Defendant Kenney Enterprises LLC dba Right at Home is a private
business providing home health care services, owned and established in 2002, by Jay
Kenney of Marblehead, MA and Rosaleen Doherty-Kenney. The Certificate of
Organization states that the general character of the company’s business is “non-medical
senior home care.” The principal office is located at 19 Front Street, Salem, MA.

       119. Defendant Brenda M. Wojick, R.N. is an individual residing in Peabody,
MA. She was and is the original and direct nurse responsible for the care of Father
(Marvin H. Siegel), and works on behalf of Defendant Kenney Enterprises LLC dba
Right at Home. She is registered in Massachusetts as a licensed registered nurse. At all
relevant times, Defendant Brenda Wojick served—and continues to serve—as a
representative of Defendant Right at Home.

       120. Defendant Sheryl Sidman is the middle daughter of Marvin H. Siegel.
She resides in Wellesley, MA. Defendant Sheryl Sidman has knowingly and deliberately
engaged in acts of fraud and deception—individually and in concert with designated
Defendants.

        121. Defendant Alan Sidman is the husband of Defendant Sheryl Sidman and
resides in Wellesley, MA. Defendant Alan Sidman has knowingly and deliberately
engaged in acts of fraud and deception—individually and in concert with designated
Defendants.




                                            20
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 21 of 462



       122. The Commonwealth of Massachusetts is a defendant in this action
pursuant to 42 U.S.C. § 1982 arising from deliberate and conscience-shocking acts and
omissions by individual officials and agents that include: State elder protective service
agency (ESMV), Essex Probate & Family Court, and the Supreme Judicial Court;
such acts and omissions of State officials having occurred while acting in their specific
designated official roles.


                                    INTRODUCTION

   A. Necessitated urgent and immediate ex-parte relief sought by Plaintiffs to stop
      the continuing fraud and deception by designated Defendants that is gravely
      jeopardizing Father’s health and the DSL Trust

   i. Defendants are intentionally subjecting Plaintiffs’ father to unnecessary risk of
       fatality and accelerating his progression of dementia by Defendants’
       knowingly obtaining unwarranted and unlawful court ordered forced
       administering of antipsychotics

        123. Designated Defendants, knowingly and intentionally, are subjecting
Plaintiffs’ father to unnecessary and excessive use of court ordered forced administration
of antipsychotics. Specific conduct attributed to designated Defendants are set forth in
detail herein this Complaint.

      124.      Designated Defendants have, knowingly and intentionally, jeopardized
Father’s health and increased risk of death by forced administration of antipsychotics of
Seroquel and Risperdal (especially, when Father, also, takes medications such as
Trazadone, Ativan, Neurontin and the like). The FDA has declared that elders diagnosed
with dementia should not be given antipsychotics. The well known dangers have been
held out to the public through legal actions brought by Attorney General Martha
Coakley against multiple drug manufacturers for having promoted the use of
antipsychotics with the elderly in 2010 and 2011.

      125.     Defendants’ own statements and conduct, unequivocally, demonstrate that
Father is being forced to ingest antipsychotics with Father having no underlying diagnosis
of any psychiatric or mood disorder—the court ordered forced administering of
antipsychotics is based solely on the diagnoses of Alzheimer’s and dementia.

       126.    In court testimony of Defendant Dr. Peter Cohen—the expert psychiatric
witness used by designated Defendants in the matter of In re Marvin H. Siegel evidences
that Father does not have an underlying diagnosis of an actual psychiatric or mood
disorder warranting the use of antipsychotics.
                                             21
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 22 of 462



       127.     The Massachusetts appellate courts have emphasized that antipsychotics
“are used for treating psychoses, like schizophrenia.” In re Linda, 401 Mass. 783, 787 fn1
(1988).

      128.     In 1988, the Supreme Judicial Court declared that the forcible injection of
antipsychotics is extraordinarily intrusive, stating, in Guardianship of Roe, 383 Mass. 415,
436:
           We can identify few legitimate medical procedures which are more intrusive
           than the forcible injection of antipsychotic medication.

      129.     In 1991, the Supreme Judicial Court declared that the side-effects of
antipsychotics are frequently devastating and often irreversible. Guardianship of Weedon,
409 Mass. 196.

       130.    Designated Defendants have unlawfully and unjustly subjected Father to
court ordered injected antipsychotics—such court orders having been issued by Judge
Jeffrey Abber (then of the Essex Probate & Family Court).

      131.      Defendant ESMV’s written records document—before Father had been
forced to take antipsychotics in May of 2011—that Father was very capable of
independent activities at that time; such as self-care, handling of medication, use of the
telephone, and the ability to walk with the mere use of a cane. Also, reflected in the
records was the above average intellectual functioning of Plaintiffs’ father before forced
administration of antipsychotics.

       132.     The above-described physical and mental capabilities pertaining to
Plaintiffs’ father is, also, documented in the written attestation by Defendant Attorney
Marsha Kazarosian, which was submitted to the Essex Probate & Family Court; as
well as, the records of Defendant Whittier Pavilion and Defendant Right At Home.
(Copy of the afore-referenced affidavit of Defendant Attorney Kazarosian is provided in
Exhibit 22).

      133.     Throughout this Complaint, submitted exhibits are referenced that wholly
consist of court documents and other independent sources of proof. All submitted court
records have been accessed by Plaintiff Daughters from public files, having been directly
provided by the Clerk’s Offices of the Massachusetts Probate & Family Courts.

       134.     A compilation of court audio recordings of proceedings held in the matter
of In re Marvin H. Siegel are provided in Exhibit 23 with court transcripts provided in
Exhibit 24.
                                             22
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 23 of 462




       135.    As a result of continuous court ordered forced administration of
antipsychotics, Plaintiffs’ father’s emotional and physical quality of life has rapidly
declined. Medical treatises well establish that Seroquel and Risperdal accelerate the
deterioration of an elder’s cognitive function.

       136.     Overwhelming evidence shows that up until December 16, 2011,
Plaintiffs’ father had been ambulatory and had been regularly engaging in activities
outside of his home. After December 16, 2011—and through the present day, Plaintiffs’
father has been—for all intent and purposes of designated Defendants—a prisoner in his
own home.

      137.    Defendant Diane Powell recorded in the notes of Defendant ESMV on
March 23, 2012: “There is a concern by all present that elder [Father] is ‘under
stimulated.’”

       138.    Provided in Exhibit 25 are copies of multiple letters sent by designated
Defendants to multiple specified family and friends of Plaintiffs’ father. These letters sent
by designated Defendants have imposed unjustified and unlawful restricted visitation by
anyone who wants to see Plaintiffs’ father. In the letters, designated Defendants make
specific unlawful and unjustified threats to Plaintiff Daughters and the listed family and
friends.

        139.     The specified ex-parte injunctive relief sought by Plaintiff Daughters is,
literally, time sensitive. Defendants have caused Plaintiffs to have been unlawfully and
unjustly stripped of 3 years of precious time with their father; and, Father has lost that
time with his daughters, his grandchildren and friends—time and quality of life that can
never be replaced. Those years of time that Plaintiffs have vigorously and unwaveringly
sought accountability for Defendant’s criminal conduct—through many and various legal
avenues.

      140.     Father’s existence, as of December 16, 2011, has consisted of an isolated
and sedentary life—solely because of Defendants’ greed, vindictiveness, and utter lack of
conscience.

      141.    Designated Defendants have been able to openly break the law. Actual
knowledge of designated Defendants’ illegal conduct has been known by the Essex
Probate & Family Court, Supreme Judicial Court, Committee for Public Counsel
Services, Judicial Conduct Commission, Office of Bar Counsel, Board of Bar
Overseers, Massachusetts Attorney General’s Office, and numerous other regulatory
agencies.

                                             23
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 24 of 462



       142.    Plaintiff Daughters seek from this Court immediate restoration of
unrestricted and unhampered physical presence and communications with their 86 year-
old Father—to allow Plaintiffs to spend the remaining time they may have left together
without unlawful and malicious retribution.

       143.     Since 2005, the FDA has issued the above-described black-box warning
regarding antipsychotics, that are specifically, based on the increased risk of fatality for
elders due to the most common adverse side-effect of causing pneumonia and other
respiratory issues. Low blood pressure is another common side-effect causing fatality in
elders. Designated Defendants know that Plaintiffs’ father has had recurring pneumonia
since his having been administered antipsychotics. Designated Defendants are, also, well
aware of Plaintiffs’ father having a history of low blood pressure.

       144.      Imminent risk of death and other irreparable physical and emotional harm
to Plaintiffs’ father is evidenced by the most recent court proceeding held on July 17,
2014, before Judge Amy Blake (then) of the Essex Probate & Family Court.
Designated Defendants used fraud and deception in seeking a continued court order for
forced administration of antipsychotics.

       145.    Plaintiff Daughters present solid and concrete evidence that there is an
established pattern of deliberate lack of accountability by the above-described State
regulatory agencies.


   ii. Most recent fraud and deception relating to continued court ordered forced
       administrating of antipsychotics issued on July 17, 2014

       146. Plaintiff Daughters were not served a copy of Defendant Attorney Cuffe’s
motion and supporting documents to extend and amend court ordered forced
antipsychotics in the matter of In re Marvin H. Siegel, until after court proceedings had
already been called into session on July 17, 2014. As a matter of law, designated
Defendants were required to give Plaintiffs a copy of the motions and supporting
documentation, at least, 7 days in advance of the scheduled court proceeding.

        147. The audio court recording for the proceeding of July 17, 2014 is provided
in prior referenced Exhibit 23.

        148. In addition, when Plaintiff Daughter Lisa was handed a copy of the motion
and attached documents, Defendant Attorney Cuffe did not provide Plaintiff Daughter
Lisa a complete set of documents that he had given to Judge Blake and referenced in his
motion. Designated Defendants did not provide Plaintiffs the affidavit of the treating
psychiatrist, Defendant Dr. Portney.

                                             24
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 25 of 462



       149. Evidenced in the afore-referenced audio recording during the court
proceeding of July 17, 2014, Plaintiff Daughter explicitly informed Judge Amy Blake
that Defendant Attorney Cuffe—and his counsel—had failed to give her a copy of
Defendant Dr. Portney’s affidavit.

       150. Prior to the court proceeding of July 17, 2014, designated Defendants
submitted an already completed court order for forced administration of Risperdal and a
blank pre-designated signature line for Judge Amy Blake.

        151. The court recording for the proceeding of July 17, 2014 shows that the
afore-described treatment order submitted to Judge Blake exceeded the dosage prescribed
by Defendant Dr. Portney—which was explicitly stated in Defendant Dr. Portney’s
affidavit and done in handwriting. As evidenced, designated Defendants had a motive for
concealing Defendant Dr. Portney’s affidavit and Defendants knowingly and intentionally
attempted to conceal Defendant Dr. Portney’s affidavit from Plaintiffs.

        152. The court audio recording for the proceeding of July 17, 2014 shows that
Plaintiff Lisa Belanger explicitly informed Judge Amy Blake about the above-described
discrepancy during the court proceedings.

         153. Furthermore, Defendant Dr. Portney’s affidavit stated that Plaintiffs’
father had not shown any adverse side-effects from taking Seroquel—to the contrary,
overwhelming evidence shows that Defendant Dr. Portney knew that such statement was
false; that he had specific knowledge that Father, in fact, has suffered adverse side-effects
from taking Seroquel—which was, also, well-known by designated Defendants (Attorney
Marsha Kazarosian, Attorney Brian Cuffe, Attorney Robert Ledoux, Attorney Cheri
Myette, Attorney Maxa Berid, Attorney Thomas Barbar, LICSW Michael Novack).

        154. Other prior and continuous fraud and deception by Defendants, specifically
relating to court ordered forced administrating of antipsychotics, is set forth in detail
herein this Complaint.



   iii. Fraudulent and deceptive financial filings by Defendant Attorney Feld and
        condoned by the Essex Probate & Family Court

        155. From the inception of the matter of In re Marvin H. Siegel (May 27, 2011)
commenced in the Essex Probate & Family Court, filed pleadings through counsel—on
behalf of Plaintiff Daughter Lisa in her capacity as attorney-in-fact for Father—provided
overt information that Plaintiffs’ father’s personal estate was valued over $6 million and
that his real estate was valued over $860,000.

                                             25
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 26 of 462



         156. As evidenced by the court record for In re Marvin H. Siegel, Defendant
Attorney Feld knew the above-described reported values of Father’s estate from the very
start of his court appointment as conservator. He filed a Bond, in the matter of In Re
Marvin H. Siegel, on August 25, 2011, in which he stated that the estimated value of real
estate was “$726,500.00”—and then, again, on October 24 2012. The Essex Probate &
Family Court had issued a bond for $1 million to Defendant Attorney Feld.

       157. Even though Defendant Attorney Feld was given a bond for $1 million, in
the very first Inventory filed by Defendant Attorney Feld on November 7, 2011, he
stated—and signed under the pains and penalties of perjury—that Plaintiffs’ father’s total
value of personal property was supposedly “$3,987.60” and that the total real estate value
as “$.00”.

         158. It was after Plaintiff Daughter Lisa exposed the afore-described suspect
conduct of Defendant Attorney Feld to the Essex Probate & Family Court on
December 11, 2012 that Defendant Attorney Feld changed his financial statements to
reflect the approximate true multi-million dollar value of Father’s estate.

      159.    Copies of the Bonds filed by Defendant Attorney Feld are provided in
Exhibit 26.

       160. Copies of the Inventories filed by Defendant Attorney Feld are provided
in Exhibit 27.

        161. Defendant Attorney Feld did not serve Plaintiffs with copies or notice of
the afore-described filings, which is evidenced in the court audio recording for the
proceeding held on December 11, 2012. Plaintiffs discovered the filings solely through
inadvertence, when Plaintiffs had randomly reviewed the electronic dockets for In re
Marvin H. Siegel. (See prior referenced Exhibit 23 for the court audio recording of
December 11, 2012 and Exhibit 24 for the transcript).

        162. Of significance, the Inventory—which was dated by Defendant Attorney
Feld as being completed by him was November 5, 2011, but the document has a filing
date-stamp of Essex Probate & Family Court as stating: “Jan 19 2012”.

       163. A petition for order of complete account were filed on November 5, 2012
and was filled out by Defendant Attorney Feld and labeled as: “First and Final Account”
for ES11P1465PM.




                                            26
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 27 of 462



       164. The bottom of the first page of the afore-described Account, in
handwriting, states that the Account consisted of “20 pages”; however, the Account (dated
November 5, 2012) that exists in the court files for the matter of In re Marvin H. Siegel
only has three (3) pages out of supposedly 20. Attorney Feld filed another Account in
February of 2013. (Copy of the filings are provided in Exhibit 28).

         165.   Conspicuously, the petition for order of complete account—which
Defendant Attorney Feld filed recently on August 25, 2014—was overtly labeled as:
“First Annual Account” for the matter of In re Marvin H. Siegel (ES11P1465PM). (Copy
of this second petition for order of complete account is provided in Exhibit 29).

        166.     The afore-described Accounts evidence fraud and deception, which is set
forth in detail herein this Complaint, along with other continuous deceptive and fraudulent
financial filings by designated Defendants.

        167. Plaintiff Daughters explicitly brought designated Defendants’ illicit
conduct—with specific regard to financial matters—to the direct attention of
Judge Abber; and had done so on multiple occasions, through in-court statements and in
written pleadings. (Refer to prior referenced Exhibit 23 for court recordings of October
22, 2012; December 11, 2012).

       168. Written pleadings by Plaintiff Daughters explicitly raising illicit conduct
regarding financial management by Defendant Attorney Feld to the direct attention of
Judge Abber include, but not limited to:

           joint motions filed by Plaintiff daughters requesting discovery and an
           evidentiary hearing for the removal of Defendant Attorney Feld as temporary
           court appointed conservator and Defendant Attorney Cuffe as temporary
           court appointed conservator (copy of motions are provided in Exhibit 30);

           joint opposition to petition for order of complete settlement—which Defendant
           Attorney Feld filed the petition on November 5, 2012 (copy of joint opposition
           is provided in Exhibit 31);

           joint opposition filed by Plaintiff Daughters on December 11, 2012—provided
           in Exhibit 32.

        169. Plaintiff Daughters explicitly raising illicit conduct regarding financial
management by Defendant Attorney Feld and the deliberate disregard and condoning of
such illicit conduct by Judge Abber, in writing, to the direct attention of the Board of
Bar Overseers—which regulatory entity refuses to conduct an investigation.


                                            27
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 28 of 462



        170. Written pleadings by Plaintiff Daughters explicitly raising illicit conduct
regarding financial management by Defendant Attorney Feld and deliberate disregard
and condoning of such illicit conduct by Judge Abber, in writing, to the direct attention of
the Judicial Conduct Commission— which regulatory entity refuses to conduct an
investigation.

        171. After 2 years of Judge Abber presiding over the matter of In re Marvin H.
Siegel and sitting in the Essex Probate & Family Court, on or about December 5, 2013,
he was relocated to Middlesex Probate & Family Court—which information had been
kept from Plaintiff Daughters. Plaintiff Daughters did not learn of Judge Abber’s
departure until attending court on December 30, 2013.

       172. Designated Defendants involved in the litigation of In re Marvin H. Siegel
knew about Judge Abber’s no longer being the presiding judge in the matter of In re
Marvin H, Siegel; with designated Defendants deliberately and jointly concealing this
information from Plaintiff Daughters.

      173. Of significance, Judge Abber’s re-assignment to Middlesex Probate &
Family Court occurred after Plaintiff Daughters had filed several formal written
complaints to the Office of Bar Counsel.

       174. Also, of significance, in the afore-referenced written complaints to the
Office of Bar Counsel, Plaintiff Daughters set forth illicit concerted conduct involving
Judge Susan Ricci—who was, also, sitting as a judge in the Essex Probate & Family
Court. Conspicuously, at the very same time that Judge Abber was relocated on
December 5, 2013, Judge Ricci was relocated to Worcester Probate & Family Court.

      175.    Judge Amy Blake became the presiding judge in the matter of In re
Marvin H. Siegel (until her recent appointment to the Appeals Court on July 17, 2014).

       176. During the time period that Judge Blake presided over the matter of In re
Marvin H. Siegel, Plaintiff Daughters explicitly brought to Judge Blake’s attention
designated Defendants’ illicit conduct—through in-court statements and in written
pleadings. (See prior referenced Exhibit 23 for the court recordings of May 1, 2014,
and June 9, 2014).




                                            28
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 29 of 462



      177. Plaintiff Daughters joint written pleadings directly setting forth Defendant
Attorney Feld’s misconduct and that of concerted joint efforts by designated
Defendants—consisting of:

           Plaintiff Daughters’ joint pre-trial memorandum (provided in Exhibit 33); and

           Plaintiff Daughters’ joint objections to the Account of November 5, 2012
           (refer to prior referenced Exhibits 31 & 32).

       178. Judge Blake overtly disregarded substantial evidence of illicit conduct by
designated Defendants and made actual rulings and issuance of orders in favor of
designated Defendants and to the detriment of Plaintiff Daughters. (Copy of Judge
Blake’s written findings is provided in Exhibit 34).

      179. Soon thereafter, Defendant Attorney Feld and Defendant Attorney
Barbar filed a motion explicitly asking Judge Blake to:

           amend the date of the petition for order for complete settlement (prior
           referenced Exhibit 28) that was filed on November 5, 2012, changing the
           stated date of November 5, 2012 to November 2, 2012;

           delete the check mark in the box of the second line of paragraph 6; and

           delete the names and addresses of Susan Miller and Brian T. Cuffe in the boxes
           immediately beneath the second line.

(Copy of the designated Defendants’ motion is provided in Exhibit 35).

       180. Plaintiff Daughters filed a joint opposition to designated Defendants’ afore-
described motion to amend decree and order is provided in Exhibit 36.

        181. Plaintiff Daughters, in their afore-referenced joint opposition, substantiated
and proved that the designated Defendants had outright asked Judge Blake to use the
judicial process to unlawfully alter pleadings for the purpose of covering up evidence of
designated Defendants’ criminal conduct—which Judge Blake rubber-stamped as
evidenced in prior referenced Exhibit 35). Plaintiff Daughters made the Office of Bar
Counsel and the Board of Bar Overseers aware—in writing—of the misconduct
evidenced by the designated Defendant’s motion to amend decree and order.

      182. There is an established pattern of illicit tampering and altering of electronic
docket entries in the matters of In re Marvin H. Siegel. Dockets for ES11P1466GD are
provided in Exhibit 37 and ES11P1465PM are provided in Exhibit 38. Plaintiff
Daughters made the Office of Bar Counsel, Board of Bar Overseers and Judicial
Conduct Commission aware—in writing—of such unlawful conduct.
                                            29
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 30 of 462



   B. Well-established pattern of abuse of power by Massachusetts public officials
      and gross lack of oversight by the Commonwealth

        183. The prevalent nature of abuse of power by public officials in the
Massachusetts is evidenced by the well-publicized exposure of extensive falsification and
fabrication of information involving the drug crime lab and the most recent prosecution by
the US Attorney General’s Office regarding corruption in the Massachusetts Trial Courts’
Probation Department.

       184. The well-publicized issues regarding the Department of Children and
Families (DCF) illustrate the prevalent and long-established lack of oversight by State
agencies in the Commonwealth.

        185. Further lending credibility to Plaintiffs’ claim of abuse of power by
governmental officials is the recent high-profile exposure of document falsification by the
Veteran Affairs health care system (VA). From 2005 through 2012, the inspector general
issued 18 reports documenting delays in care nationwide. In 2011, the VA set a goal that
patients should be seen within 14 days of requesting appointment. Within the Phoenix
VA, by the summer of 2013, Dr. Sam Foote had discovered that patients had been dying as
a result of a wait-list scheme—appointment requests were deliberately not input into the
computer and were, instead, kept in secret, off-the-book lists to create an illusion of
meeting the afore-described 14-day goal. Other illicit tactics included staff making
appointments for people who were already dead and calling other people re-scheduling
their appointments. (Provided in Exhibit 39 is copy of the article published in AARP).

      186. On June 29, 2014, CBS’s Sixty Minutes aired an exposé on schemes
between attorneys and judges involving putting people on government-funded disability.


   C. Well established awareness by Legislators (state and federal) and the
      American Bar Association of financial exploitation and abuse of elders by
      court appointed guardians and conservators as a nation-wide crisis since 1989

       187. The magnitude of invasiveness by having a court appointed permanent
guardian is illustrated by the Supreme Judicial Court’s statement that “the permanent
guardian stands in the place of the ward in making decisions about the ward’s well-being.”
Guardianship of Lon Hocker, 439 Mass. 709 (2003).

        188. The U.S. Senate and House and the American Bar Association have issued
numerous written publications acknowledging the existence of the widespread problem of
financial exploitation and abuse by court appointed guardians and conservators.


                                            30
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 31 of 462



       189. In 1989, commissions of the American Bar Association (herein referred as
“ABA”) issued a publication called Recommendations of the National Guardian
Symposium and Policy of the American Bar Association. (Copy of the afore-described
publication is provided in Exhibit 40).

        190. The Recommendations of the National Guardian Symposium and
Policy of the American Bar Association articulated that it had been determined “in many
instances, the content, submission and court review of guardian’s report was lacking,
quantitatively, as well as qualitatively.”

        191. The Recommendations of the National Guardian Symposium and
Policy of the American Bar Association galvanized the U.S. Government Accountability
Office (herein referred as “GAO”) to conduct succeeding studies on the crisis of financial
exploitation of the elderly—with several studies, specifically, focusing on court
appointed/public guardians.

        192. Numerous publications by the ABA and the GAO demonstrate that
financial exploitation by court appointed/public guardians and conservators is prevalent
throughout the individual states. (Copies of the various GAO reports are provided in
Exhibit 41).

       193. In September of 2010, the GAO published the results of its study in its
issuance of Report to the Chairman, Special Committee on Aging, U.S. Senate—
Guardianships (Cases of Financial Exploitation, Neglect, and Abuse of Seniors).

       194. On page 8 of the Report to the Chairman, Special Committee on Aging,
U.S. Senate—Guardianships (Cases of Financial Exploitation, Neglect, and Abuse of
Seniors), the GAO found that a significant factor for financial exploitation by court
appointed/public guardians and conservators being so prevalent was the courts’ failure to
oversee guardians after their appointment.

        195. Also, on page 8 of the Report to the Chairman, Special Committee on
Aging, U.S. Senate—Guardianships (Cases of Financial Exploitation, Neglect, and
Abuse of Seniors), the GAO cited that there was a problem peculiar to court appointed
public guardians and conservators because these appointees serve multiple roles with
conflicting fiduciary interests.

       196. On September 22, 2011 there was a Subcommittee Hearing before the
Judiciary Subcommittee on Administrative Oversight and the Courts, U.S. Senate.




                                            31
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 32 of 462



       197. From that September 22, 2011 hearing, the GAO publically issued the
Testimony of Robert N. Baldwin, Executive Vice President and General Counsel,
National Center for State on Protecting Seniors and Persons with Disabilities – An
Examination of Court-Appointed Guardians. (Copy of the afore-described testimony
in Exhibit 42).

       198. On page 4 of the publicly issued Testimony of Robert N. Baldwin,
Executive Vice President and General Counsel, National Center for State on
Protecting Seniors and Persons with Disabilities – An Examination of Court-
Appointed Guardians, it showed that the results of Mr. Baldwin’s case studies found
major concerns including: “the absence of quality data on adult guardianship filings and
caseloads in most states” and “inadequate monitoring of guardianships and
conservatorships.”

       199. Also, from that September 22, 2011 hearing, the GAO publically issued
the Testimony of Naomi Karp, J.D., Senior Strategic Policy Advisor, AARP Public
Policy Institute. (Copy of the afore-described testimony is provided in Exhibit 43).

       200.      On page 3 of Testimony of Naomi Karp, J.D., Senior Strategic Policy
Advisor, AARP Public Policy Institute, it states that Ms. Karp testified that AARP’s
Public Policy Institute spent two years specifically studying the court monitoring of
guardians, in conjunction with the American Bar Association Commission on Law and
Aging.

       201. On page 3 of Testimony of Naomi Karp, J.D., Senior Strategic Policy
Advisor, AARP Public Policy Institute, particular relevant findings stated: “[a]lthough,
almost all states require guardians to file annual reports and accounts, one third of survey
respondents said no one at their court verifies or investigates these reports” and that “40
percent of respondents said that no one is assigned to visit the wards—the only real way to
see how they are faring.”

      202. In 1998, the ABA issued a pamphlet for members of the media entitled
“Law and the Elderly”. (Copy of the “Law and the Elderly” is provided in Exhibit 44).




                                             32
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 33 of 462



       203. The ABA designed the pamphlet in the format of question and answer.
Following is quoted material from the pamphlet:

          Question 16

          How many adults are under guardianship in this country?

          Answer: No one knows. Guardianship cases are handled by different courts in
          different jurisdictions. Many courts do not process or do not keep adult
          guardianship records.

          However, one estimate by the Associated Press in 1987 was that there were
          approximately 400,000 adults under guardianship in the United States, a
          number that has likely increased and is likely to continue to increase as the
          population ages.

          Question 18

          Can a guardianship ever be terminated?

          Answer: It is possible to terminate a guardianship and restore an incapacitated
          person’s rights if he or she regains capacity. A court hearing is required.
          Restoration is rare, as it is difficult for the incapacitated person to retain a
          lawyer and/or prove capacity.

          Question 19

          Are there disadvantages to guardianship?

          Answer: . . . Guardianship can be expensive and emotionally difficult for
          everyone involved. And although guardians must report to the court in most
          states, sometimes no one makes sure that the guardian is acting appropriately
          on behalf of the incapacitated person.




                                           33
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 34 of 462



   D. Established widespread improper partisanship amongst members of the
      Massachusetts judiciary, regulatory agencies, and attorneys

       204.     Several existing “professional” associations and the Supreme Judicial
Court’s creation of “professional” committees created by the Supreme Judicial Court are
organized in such a manner that members of the judiciary and practicing attorneys have
frequent, outside of court contact that is substantially extensive and of a personal nature.

       205. Some of the professional associations publicly tout and advertise the
“collegial” bonds fostered between members of the judiciary and practicing attorneys,
which such afore-described conduct is expressly prohibited by the Massachusetts Judicial
Cannons of Ethics.

        206. The Massachusetts Judicial Cannons of Ethics state that it is a violation of
judicial ethics for judges to maintain any social and/or professional membership that
involves close and intimate contact with lawyers who regularly appear before them.

        207. Commentary by the Judicial Conduct Commission regarding a judge’s
relationship with attorneys in professional associations under section 2A, states:

           Public Confidence in the judiciary is eroded by irresponsible or improper
           conduct by judges. A judge must avoid all impropriety and appearance of
           impropriety. A judge must expect to be the subject of constant public scrutiny.
           A judge must therefore accept restrictions on the judge’s conduct that might be
           viewed as burdensome by the ordinary citizen. . . . The test for imposition of
           sanction for violation of this Canon is whether the conduct would create in
           reasonable minds a perception that the judge’s ability to carry out judicial
           responsibilities with integrity, impartiality and competence is impaired.
       208.    Under section 2B, the Judicial Conduct Commission states:
           A judge should be careful to avoid developing excessively close relationships
           with frequent litigants[], in any court where the judge often sits, if such
           relationships could reasonably tend to create either an appearance of partiality
           or the likely need for later disqualification under Section 3E(1).
        209. Under section 4C, the Judicial Conduct Commission expresses that, in
general, a judge may be a member in “organizations devoted to the improvement of the
law, the legal system, or the administration of justice”; however, the Commission has
expressed that even if an organization meets the afore-stated standard, it is not an
absolute condition of permissibility.

       210. The Judicial Conduct Commission states that such membership is not
permissible when membership and/or service on the board “otherwise casts doubt on the
judge’s capacity to act impartially as a judge.”
                                              34
           Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 35 of 462



        211. The Judicial Conduct Commission states that such membership is not
permissible when membership and/or service on the board “interfere[s] with the proper
performance of judicial duties.” The Commission used the following examples of suspect
interference: the more a judge takes on a leadership role; holding office in the
organization; organizations that membership consists of individuals who frequently
comprise or represent the same side in litigation.

       212. In CJE Opinion No. 2011-6, regarding an inquiry about associating with
attorneys who may appear before a judge, it states: “The Committee is of the opinion that
the Code prohibits judges from associating in any way on social networking web sites with
attorneys who may appear before them. Stated another way, in terms of a bright-line test,
judges may only ‘friend’ attorneys as to whom they would recuse themselves when those
attorneys appeared before them.”

          213.   In its Conclusion of the above-referenced CJE Opinion, the Committee
stated:

             A judge’s ‘friending’ attorneys on social networking sites creates the
             impression that those attorneys are in a special position to influence
             the judge. . . . The pervasiveness of social media in today’s society makes
             this situation one which requires a judge to ‘accept restrictions on the judge’s
             conduct that might be viewed as burdensome by the ordinary citizen.



          American Inns of Court

        214. American Inns of Court is a national organization that formally organized
in 1989. This national professional association states that it was originated to improve
ethics of the legal profession. However, it has become evident that Massachusetts judges
and regulatory officials have misused this association’s original intended purposes.

       215. The American Inns of Court charters smaller, local associations
throughout individual states. In Massachusetts, there are various and separate chapters of
the American Inns of Court; some of which are broad scoped and others that focus on
one specific area of law.

       216. Documentation downloaded from the official website of the American
Inns of Court that describes the organization’s structure and protocols is provided in
Exhibit 45.




                                               35
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 36 of 462



         217. A member of any individual local chapter of the American Inns of Court,
also, is automatically a simultaneous member with the national association, American
Inns of Court. (Refer to “Frequently Asked Questions” section and “Future Members”).

       218. American Inns of Court is an organization that promotes substantial and
intimate communications amongst judges and attorneys.

       219. The American Inns of Court reports “there are more than 28,000 judges
and lawyers actively participating in an Inn of Court.”

       220. This national organization’s established customs are set forth, on top of
page 3 of the “Frequently Asked Questions” section of the American Inns of Court
homepage:

              membership in an Inn of Court requires active participation;

              most Inns hold monthly meetings from September through May;

              members are expected to participate in pupilage teamwork to develop one
               of the monthly programs; and

              many Inns, also, have structured mentoring programs that require additional
               time.

       221. The Lawyers Journal, a publication of the Massachusetts Bar
Association, issued an article describing the various American Inns that are established in
Massachusetts and the uniform practices of the American Inns. (Copy of the MBA article
is provided in Exhibit 46).

      222. In the afore-described article published by the Lawyer’s Journal,
“pupilage team” is described in the following way:

              It entails “divid[ing] the inn membership into ‘pupilage teams,’ each
               consisting of a few members from each membership category. Each
               pupilage conducts one program for the inn each year.”

              “Pupilage team members get together informally outside of monthly inn
               meetings in groups of two or more. This allows the less-experienced
               attorneys to become more effective advocates and counselors by learning
               from the more-experienced attorneys and judges.”

              “In addition, each less-experienced member is assigned to a more-
               experienced attorney or judge who acts as a mentor and encourages
               conversations about the practice of law.”
                                            36
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 37 of 462



     223. On the website for the American Inns of Court, there is a section called
“Mentoring” and it states as follows:

           Sharing experiences and insights between seasoned members and less
           experienced practitioners is a fundamental principle of American Inns of Court.
           In addition to practical, skills-oriented programs, personal interaction in
           mentoring relationships is a benefit of Inn membership. The American Inns of
           Court has also developed a Model Mentoring Program available for use at local
           Inns.
        224. The American Inns of Court states that it “offers free listserv capability to
active Inns of Court and their members. Listservs are a platform for sharing information
among Inn Leaders and other groups of individuals.” (Refer to “Listserv” of American
Inns of Court).

       225. The American Inns of Court website describes the Listserv as active
“discussion” lists, where “all members of the list are permitted to post e-mails to the entire
list.”

       226. The website explicitly states that communications do not have to involve
the whole group; that a member can reply, privately, to the initial sender of the message.

        227. The American Inns of Court webpage sets forth a section, specifically
entitled: “benefits” of the listserv, which states:

              “Listservs may be utilized to facilitate discussion among Inn members”;
               and

              “Listservs can simplify communications between inn officers and the
               members.

        228. The American Inns of Court and its local chapters are very overt in
promoting substantially personal relationships between attorneys and judges, which
directly contravenes the standards of ethical conduct set forth by the Massachusetts
Judicial Conduct Commission.

      229. Information downloaded from the individual website of the Massachusetts
Family & Probate American Inn of Court is provided in Exhibit 47.

      230.   Information downloaded from the individual website of the Greater
Boston Probate & Family Law of the American Inn of Court is provided in
Exhibit 48.



                                             37
         Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 38 of 462



       231. Information downloaded from the individual website of the Boston Inn of
Court is provided in Exhibit 49.

        232. The Massachusetts Family and Probate American Inn of Court’s
homepage states that this specific chapter “meets regularly throughout the year, as a means
of fostering collegiality and providing peer education on topics of importance to the
practice of law in the Family and Probate Courts.”

       233. Several prominent Massachusetts attorneys are members of the American
Inns of Court—and of its various individual local chapters in Massachusetts; and have
publicly touted the exceptional magnitude of “collegiality” that emanates from such
membership, in particular, between attorneys and judges.

        234. Defendant Attorney Lisa Cukier (past president of the Massachusetts
Family and Probate American Inn of Court) was quoted in an article published by the
MBA’s Lawyer’s Journal, saying: “There is no other organization in the Commonwealth
that offers practitioners, judges, registrars, professors and legal scholars the opportunity to
mingle with people exactly in the same practice area. . .” (See article in prior referenced
Exhibit 46).

         235. Attorney Ken Wright of Smith & Dugan— co-founder of the
Massachusetts Family & Probate American Inn of Court states in his profile, from his
website, that he is “renown[ed] in the divorce, child custody, trust litigation and estate
litigation fields of law and was recognized by his being voted in 1998, the first President
of the Massachusetts Family & Probate American Inn of Court, an organization of top
family and estate litigation practitioners and members of the Probate & Family Court
judiciary.” (Downloaded profile for Attorney Wright from his website is provided in
Exhibit 50).

        236. Attorney Ken Wright, also, states in his profile from his website that the
Massachusetts Family & Probate American Inn of Court is chartered by the American
Inns of Court Foundation and is believed to be the largest Inn of Court in the United
States.

        237. Attorney Wright states on his webpage “approximately one-half of the
Massachusetts Probate Court judges joined the Inn its first year of existence and this same
level of judicial participation has continued throughout its existence.”

        238.    As acknowledged in the above-described article published by the
Lawyer’s Journal, American Inns of Court is an exclusive organization—“members are
not recruited.”


                                              38
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 39 of 462



      239.    A copy of the membership form for Massachusetts Family & Probate
American Inn of Court is provided in Exhibit 51. The membership form shows that
membership directly hinges on the applicant already knowing an existing member of the
Inn.

        240.   The newly formed Greater Boston Family Law Inn of Court, also,
openly displays its exclusive membership. On the homepage of the Greater Boston
Family Law Inn of Court, it explicitly states: “Members are admitted by application
reviewed by a committee which considers a wide range of factors, not just years
practicing.”

        241.    There is a specific section labeled on the websites for all American Inns
of Court that leads to a roster of membership, however, it is not accessible to the general
public. The restricted access to the listing of members speaks volumes about the
appearance of impropriety. (Provided is copy of restricted access for list of members in
Exhibit 52).

        242. American Inns of Court and its various chapters are not published in the
commonly used and standard legal reference of the Lawyer’s Diary—which the Lawyer’s
Diary has specific sections designated for listings of professional associations, nationally
and for individual states.

       243. The following individuals have openly held themselves out as members
and/or are reported as belonging or associated with Massachusetts Family and Probate
American Inn of Court:

           Chief Justice of the Trial Court, Paula Carey

           Chief Justice of Probate & Family Court, Angela Ordonez

           Judge Jeffrey Abber (Board member)

           Judge Susan Ricci (Past Board member)

           Judge Amy Blake

           Judge Joan Armstrong (Past President)

           Judge Patricia Gorman

           Judge Peter DiGangi




                                             39
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 40 of 462



          Judge Spencer Kagan

          Judge Jennifer Rivera-Ulwick

       244. The following individuals have openly held themselves out as members
and/or are reported as belonging or associated with The Boston American Inn of Court:

          Justice Barbara Lenk of the Supreme Judicial Court (Past President, 2001
          & 2010)

          Ret. Judge Gordon Doerfer (Past President and Past member of the Executive
          Committee)

          Judge James F. McHugh, Esq. (Past President, 1996 & 2008 and Past
          member of the Executive Committee)

          Judge Barbara Pearson (Past President, 1997 & 2009)

          Judge Thayer Fremont-Smith (Past President, 1998)

          Former Judge Daniel Winslow (Past President, 1999)

          Judge Nonnie Burnes (Past President, 2000)

          Judge Jay Blitzman, First Justice of the Juvenile Court (Past President,
          2002)

          Judge E. Choteau (Past President, 2003)

          Judge Judith Fabricant (Past President, 2004 & 2011)

          Judge Jonathan Brant (Past President 2005)

          Judge Janet Sanders (Past President, 2006 & 2012)

          Judge Mitchell Kaplan (Current President; Executive Committee, 2012-2013)

          David Donnelly, First Justice of Boston Municipal Court

          Jeffrey Woolf, Assistant General Counsel of the Board of Bar Overseers
          (Past President & Program Chair)

          John Zanini, Suffolk County District Attorney (Treasurer & Current
          Executive Commitee)


                                         40
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 41 of 462



          Rosemary Connolly of the Attorney General’s Office (Current Executive
          Committee)

          Susan Weise, First Assistant Corporation Counsel for Litigation at the
          City of Boston Law (Past President)

       245. The following individuals have openly held themselves out as members
and/or are reported as belonging or associated with The Frank J. Murray American Inn
of Court:

          Attorney General Martha Coakley

          Justice Janis Berry of the Appeals Court (counselor)

          Judge Peter J. Lauriat

          Paula Carey, Chief Justice of the Trial Court (Life Time Achievement
          Award, 2013)

          Ret. Justice John C. Cratsley (Lifetime Achievement Award, 2011)

          Ret. Judge Margaret H. Hinkle

          Rosemary Connolly of the Attorney General’s Office

          Associate Justice Mitchell J. Sikora, Jr. of the Appeals Court

          Judge Frank Williams


       MBF Society of Fellows

       246. The official website for the Massachusetts Bar Foundation states that the
Society of Fellows is a “membership organization of select Massachusetts attorneys and
judges.” (Downloaded information from the official website is provided in Exhibit 53).

        247. To become a member of the MBF Society of Fellows, the applicant must
be nominated by an already established member of the MBF Society of Fellows. (Copy
of the required Nomination form of the MBF Society of Fellows is provided in
Exhibit 54).




                                           41
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 42 of 462



        248. There are four categories of ascending levels of membership. The level of
membership is determined by the applicants selection of: 1) the designated box of the pre-
set amount of money that applicant promises (the MBF calls a “pledge”) to pay the
organization (which the MBF states “can be fulfilled over time”) and 2) the applicant’s
selection of the pre-set amount of annual dues to be paid until the “pledge” is “fulfilled”.

        249. Upon a member’s payment of the full amount of the original “pledge,” he
or she then obtains “Life Fellow Status”. Life Fellow status is publicly acknowledged in
the directory of Society Fellows.

        250. The MBF Society of Fellows offers the member the opportunity to keep
their identity unknown to the public.

       251. Members of the Massachusetts Supreme Judicial Court who hold out to
the public their membership with the MBF Society of Fellows include:

               Hon. Margot Botsford (Life member)

               Hon. Barbara Lenk (Life member)

               Hon. Francis X. Spina (Life member)

       252. Justices of the Massachusetts Appeals Court who hold out to the public
their membership with the MBF Society of Fellows, include:

               Hon. Francis R. Fecteau - Trustee

               Chief Justice Phillip Rapoza – (Life member)

               Hon. Peter W. Agnes, Jr. (Life member)

               Hon. Cynthia J. Cohen

               Hon. Elspeth Cypher (Life member)

               Hon. Mitchell Sikora (Life member)

               Hon. John Greaney, Form. Chief Justice

               Hon. Rudolph Kass (Life member)

               Hon. Scott Kafker (Life member)




                                             42
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 43 of 462



        253. Justices of the Massachusetts Probate & Family Court who have held
out to the public their membership with the MBF Society of Fellows include:

             Hon. Paula Carey, Chief Justice of the Trial Court (Former Chief
             Justice of the Probate & Family Court)

             Hon. Jeffrey A. Abber (Life member)

             Hon. John D. Casey (Life member)

             Hon. Megan H. Christopher (Life member)

             Hon. Beth Crawford, First Justice (Life member)

             Hon. Brian Dunn (Life member)

             Hon. Linda S. Fidnick, First Justice (Life member)

             Hon. Katherine Field (Life member)

             Hon. Ann Geoffrion, First Justice

             Hon. Barbara Hyland (Life member)

             Hon. Randy J. Kaplan

             Hon. Elaine Moriarty (Life member)

             Hon. Susan Ricci (Life member)

             Hon. Arthur Ryley

             Hon. David Sacks (Life member)

             Hon. Richard A. Simons, First Justice (Life member)

             Hon. Patrick W. Stanton

             Hon. Geoffrey Wilson (Life member)




                                        43
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 44 of 462



      254. Administrative Offices and County Clerk’s Offices of the Probate &
Family Court who hold out to the public their membership with the MBF Society of
Fellows, include:

              Jocelynne D. Welsh, Esq., Administrative attorney for the
              Administrative Office of the Probate & Family Court

              Miriam H. Babin, Esq. – Louis D. Brandeis Fellow (Clerk of the Bristol
              Probate & Family Court)

              Stephen G. Abraham, Esq. – Registrar of the Worcester Probate &
              Family Court

      255. Judicial Conduct Commission, Office of Bar Counsel, Board of Bar
Overseers who have held out to the public their membership with the MBF Society of
Fellows, include:

              Hon. Judith Fabricant, Member of the Judicial Conduct Commission

              Karen D. O’Toole, Associate General Counsel for the Board of Bar
              Overseers

              Jeffrey Woolf, Esq. – Assistant General Counsel for the Board of Bar
              Overseers (Louis D. Brandeis Fellow)

              Thomas A. Kenefick, III, Esq. – Board of Bar Overseers

              Lisa Arrowood, Esq., Board of Bar Overseers (Life member)

              Linda G. Bauer, Esq., Assistant Bar Counsel (Life member)

              Kenneth Luke, Esq., Assistant Bar Counsel (Life member)

              Susan Strauss Weisberg, Assistant Bar Counsel (Life member)

              Daniel Crane, Esq., Former Chief Counsel for the Office of Bar
              Counsel




                                         44
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 45 of 462



     256. State regulatory officials who hold to the public their membership with the
MBF Society of Fellows include:

              Martha Coakley – Attorney General (Life member)

              Andrew A. Rainer, Esq., Trustee, Office of the Attorney General of
              Massachusetts

              Margaret J. Hurley, Esq., Office of the Attorney General of
              Massachusetts (Life member)

              Angela McConney Scheepers, Esq., Trustee (Division of
              Administrative Law Appeals)

              Maxa S. Berid, Esq., General Counsel for Elders Services of
              Merrimack Valley, Inc. (Life member)


   E. Change of attitude by the Supreme Judicial Court regarding administration
      of justice after the institution of various Massachusetts chapters of the
      American Inn of Courts

       i. Lessened judicial accountability

       257. In the early 1970’s, two (2) judges were disbarred—Matter of
DeSaulnier, 360 Mass 787 (1972) and Matter of Troy, 364 Mass 15 (1973). There have
been no subsequent disbarments since 1973.

       258. The pendulum has swung so far the other way that judges, who have been
formally charged and facing disbarment, have been allowed to retire and collect their
pensions—as if retirement with benefits was a sanction.

       259.   The history of disbarment proceedings consists of:

              In 1980, a notice of formal proceedings was filed against Judge Elwood
              McKenney for the manner in which he acquired possession of two (2)
              motor vehicles—completely distinct and separate incidents. A hearing
              commenced on July 17, 1980, which was suspended because Judge
              McKenney entered into a negotiated settlement, allowing him to retire,
              instead of being disbarred. Matter of McKenney, 384 Mass 76 (1981).




                                           45
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 46 of 462



               In 2005, proceedings commenced against Judge Michael J. Livingstone of
               the Probate & Family Court. The charges largely consisted of business and
               financial dealings. An agreed disposition resulted in March of 2008, with
               the resolution being that Judge Livingstone was allowed to retire from the
               bench.

               In 2006, proceedings commenced against Judge Ernest Murphy, charging
               him with improperly using his position as a judge, involving letters that he
               wrote to the publisher of the Boston Herald, regarding the reduction of the
               $2.09 million award of damages to $2.01 million in the civil suit he won
               against Boston Herald for libel—which reduction resulted because Boston
               Herald filed a motion to reduce the award of damages. In 2008, a
               stipulation was attained between the Judicial Conduct Commission and
               Judge Murphy, in which it was stipulated that Judge Murphy was
               “permanently disabled from performing his duties as a Justice of the
               Superior Court.” Judge Murphy was allowed to continue receiving his
               judicial compensation for 120 days from the time of signing the stipulation
               and the Judicial Conduct Commission allowed Judge Murphy to file for a
               disability pension.

        260. There is evidence of an established pattern of conduct by the appellate
courts that shows, actual and overt, aiding and abetting of judicial and attorney
misconduct—this evidenced by a pattern of patently suspect impoundment of information
by the appellate courts. An inordinate number of cases have been impounded; being
designated as having been dismissed, with virtually no identifying information disclosed
on the public docket. There is not even any use of pseudonyms—as use of pseudonyms is
a standard custom and practice used by the appellate courts when issuing opinions and the
court rules for impoundment. The court rules regarding impoundment do not require
concealment of all information.

       261. Suspect impoundment procedures are demonstrated by provided examples
of appellate dockets in Exhibit 55.

        262. The provided impounded dockets illustrate suspect ill-motives where the
impounded dockets commonly show essentially only the names of the attorneys. Highly
suspect is that, often, the space designated for identifying what specific court is involved
or the nature of the case, such information is not left completely blank, but rather contains
snippets of information to give a superficial appearance that information is being
disclosed. The nature and overwhelming amount of information that is being concealed in
impounded dockets being tends to show that such impoundment is not being done for
legitimate purposes—but rather to cover up illicit conduct.
                                             46
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 47 of 462



         263. A prime example of the Massachusetts appellate courts condoning illict
conduct perpetrated by court appointed fiduciaries of the Probate & Family Courts is the
extrememly sparse nonpublished rescript by the Appeals Court regarding Faith E.
Delaney, guardian v. Gino DeGiacomo, 11-P-1826 (Mass. App. 2012). Justice Cynthia
Cohen was one of the three presiding justices—a member of the MBF Society of Fellows.
Attorney Faith Delaney was court appointed temporary guardian of Albert Pecce, and then
made permanent guardian. Attorney Delaney has been a practicing attorney for many
years in the area of probate law. As guardian, Attorney Delaney implemented a new estate
plan for Albert Pecce, of which Attorney Delaney was made trustee. The purpose of the
new trust was to facilitate that Albert Pecce become eligible for government assistance.
Hours after the death of Albert Pecce, Attorney Delaney made a $400,000 transfer to the
trust. It is well-established law that once the ward dies, a guardian no longer has authority
to transfer any funds to the trust. Attorney Delaney had spent “part” of the $400,000 as
trustee. Upon administration of the deceased’s estate, the Probate Court disallowed the
$400,000 transfer because it was an unauthorized transaction. Attorney Delaney appealed
the court’s disqualification, which is the subject of this Appeals Court’s opinion. Such
above-described conduct by Attorney Delaney constitutes grave violations of the
professional rules of ethics for attorneys—the only action taken by the Appeals Court was
to send the matter back to the probate court judge to determine what offsets should take
place.

        264. Other examples of the appellate courts having overtly condoned suspect
conduct by court appointees of the Probate & Family Courts are described below—in
particular, Guardianship of Lon Hocker, 439 Mass. 709 (2003) and Guardianship of
Quigley, 11P491 (2012).

        265. As evidenced, there is a deeply embedded mindset throughout the
Massachusetts State judiciary that the law does not apply to them; which is reinforced by
the fact that state judges are treated in that manner by other public officials specifically
responsible for enforcement of the law. A prime illustration is the recent incident
regarding District Court Judge, Patricia Curtin, who was exposed by Boston TV Fox 25’s
undercover reporter, Mike Beaudet, for having committed larceny. On Fox 25’s website is
the posted report by Mike Beaudet, entitled: “Judge accused of stealing is cleared
opening way for pension boost.”

        266. The above-referenced posted report by Fox 25 contains surveillance video
from Logan Airport showing Judge Curtin intentionally pocketing a $4,000 Cartier watch
that she knew did not belong to her. As reported by Mike Beaudet, the alleged offense
was a felony—which means the average citizen would be arrested and booked, with the
routine process having a complaint issued by the police and followed by an arraignment.
However, that usual and customary process did not occur with Judge Curtin.
                                             47
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 48 of 462



        267. Instead, the State Police merely issued Judge Curtin a summons to appear
before the clerk magistrate for East Boston District Court—which is not the standard
process when involving a felony. As a matter of custom and practice, larceny—in excess
of $4,000—does not entail going before a clerk magistrate; the customary and routine
procedure is an arraignment before a district court judge.

        268. As substantiated in the report by Fox 25, the dismissal by the clerk
magistrate for East Boston District Court is suspect. Retired Superior Court Judge Isaac
Borenstein—who now teaches at Suffolk Law School—was consulted by Mike Beaudet
and it was reported that Judge Borenstein expressed that the existing information shows
that District Attorney Dan Conley had ample probable cause to charge Judge Curtin
(confirming that there was no reason for this matter to have gone before a clerk
magistrate).

        269. Further evidencing the corrupt nature of the Massachusetts judiciary is the
fact that Judge Curtin was allowed to retire—with an increase in her retirement pension,
of an additional $10,000 per year, which was attained while put on administrative duty.


       ii. Specific ties of individual justices of the Supreme Judicial Court

       270. Chief Justice Roderick Ireland was appointed Chief Justice of the
Supreme Judicial Court in 2010, having presided as an associate justice since 2007. He
presided in the Appeals Court from 1990 through 2007, and as a Juvenile Court judge
from 1977 through 1990. Chief Justice Ireland is publicly held out to be a member of
the Massachusetts Bar Association.

        271. Justice Francis Spina has presided as an associate justice of the Supreme
Judicial Court since 1999, and has just been appointed Chief Justice on July 28, 2014.
Justice Spina presided as an associate justice of the Appeals Court from 1997 through
1999 and as a Superior Court judge from 1993 until 1997. Justice Spina’s legal career
consisted of being Partner of Katz, Lapoint & Spina from 1987 through 1993. Justice
Spina is a Life Member of the MBF Society of Fellows. He is also a member and past
Secretary of the Massachusetts Bar Association.

       272. Justice Margot Botsford was appointed to the Supreme Judicial Court in
2007 and had presided as an associate justice of the Superior Court from 1989 through
2007. She has held out to the public that she is a Life Member of the MBF Society of
Fellows. From 1983-1989, Justice Botsford worked in the Middlesex District Attorney’s
Office as Chief of the Appeals Bureau and Chief of the Community & Family Crimes
Bureau; prior to which she was involved in the law firm of Rosenfeld, Botsford &
Krokidas from 1979-1983. She is a member of the Massachusetts Bar Association.
                                            48
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 49 of 462



        273. Justice Barbara Lenk was appointed to the Supreme Judicial Court in
2011. She presided in the Appeals Court from 1995 until her appointment to the Supreme
Judicial Court. Justice Lenk’s legal career consisted of working for the law firm of
Brown, Rudnik, Freed & Gersmer from 1979 through 1993. She has held herself out
publicly to be a member and past co-president of the Boston Inn of Court and the
American Inns of Court. She is also a Life Member of the MBF Society of Fellows.

        274. Justice Robert Cordy was appointed to the Supreme Judicial Court in
2011 and has presided since 2001; prior to which, he was Managing Partner of the
international law firm of McDermott, Will & Emory, which he had joined in 1993. From
1991 through 1993, Justice Cordy worked as Chief Legal Counsel for Governor William
Weld. His legal career also includes being Partner at the law firm of Burns &
Levinson; being Chief of the Public Corruption Unit; Federal Prosecutor;
Associate General Counsel in Charge of enforcement at the State Ethics Commission; and
Deputy Commissioner and Special Assistant Attorney General for the Department of
Revenue.

        275. Justice Ralph Gants was appointed to the Supreme Judicial Court in 2009.
He presided as a judge of the Superior Court from 1997 through 2009; prior to which his
legal career included working as a Special Assistant for the Federal Bureau of
Investigation, as an Assistant U.S. Attorney and Chief of the Public Corruption Division,
and Partner at Palmer & Dodge, LLP.

       276. Justice Fernande Duffly was appointed to the Supreme Judicial Court in
2011. She presided on the Appeals Court from 2000 until 2011 and sat as a Probate &
Family Court judge from 1992 until 2000. Prior to which she worked for the law firm of
Kirkpatrick & Lockhart LLP. Justice Duffly is publicly held out to be a member of the
Massachusetts Bar Association and American Academy of Matrimonial Lawyers.

       277. Justice Geraldine Hines was sworn in as an associate justice to the
Supreme Judicial Court on July 28, 2014. She was appointed to the Appeals Court in
2013; prior to which she had been a judge in the Superior Court since 2001. Justice
Hines has previously served on the Judicial Nominating Council and Judicial Nominating
Committee.

       278. Of significance, Justice Cordy and Justice Gants, both, held the position
of Chief of the Public Corruption Unit for the Attorney General’s Office and they blatantly
chose to disregard concrete and specific evidence of corrupt acts committed by designated
Defendants that were directly presented by Plaintiff Daughter Lisa.in the filed civil action
(SJC-11193).


                                            49
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 50 of 462



   iii. Opportunity and motive for corruption through the Massachusetts Judicial
        Selection Process

        279. The Massachusetts judicial selection process is set forth in a publication
issued by the Massachusetts Bar Association, called: A Guide to the Massachusetts
Judicial Selection Process—The Making Of A Judge, 2nd Edition. (Copy of the
publication is provided in Exhibit 56).

        280. In Massachusetts, judges are appointed by the governor and have “lifetime”
tenure; as well as, clerk-magistrates.

        281. The Judicial Nomination Commission was created by executive order and
consists of 21 members who “identify and invite application by persons qualified for
judicial office” and “advise the governor”.

        282. In conjunction with the Judicial Nomination Commission, the
Massachusetts Bar Association and Boston Bar Association “has played both formal
and informal roles in assisting the Executive Branch in the merit selection of judicial
officers”—having created the 25-member Joint Bar Committee, which “the function of
the Joint Bar Committee is to independently review, evaluate and report on the
qualifications of judicial and clerk-magistrate aspirants to all courts of the
commonwealth.”

       283. The Joint Bar Committee “has played a role with every administration in
evaluating the qualifications of judicial applicants. The committee works with the
governor’s chief legal counsel, on a confidential basis, in serving as the final independent
check and balance on those individuals selected by the governor for nomination.”

      284. The Judicial Nomination Commission and the Joint Bar Committee
conduct separate “interviews”.

        285. The Joint Bar Committee “may, on its own, obtain additional information
as desired, including the interview of judges, attorneys, court personnel, and other
individuals who may have pertinent information regarding the candidate.

       286. The Governor’s Council consists of 8 members, elected every 2 years
from electoral districts. The Council “gives it advice and consent to the executive upon
his nomination of a candidate to the judicial office.” A majority vote of the council is
necessary for a nominee to be confirmed.




                                             50
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 51 of 462



       287. Defendant Attorney Marsha Kazarosian has served on the above-
described Joint Bar Committee for selecting judicial nominees. She is current
President of the Massachusetts Bar Association—and has served as: Secretary in 2010-
2011 and Vice President in 2008-2009 and 2011-2012. (See Defendant Attorney
Kazarosian’s profile provided in prior referenced Exhibit 8).

       288. Defendant Attorney Kazarosian’s associate in her law firm, Attorney
Janet Dutcher, currently serves on the Joint Bar Committee. (Copy of the current
member listing for the Joint Bar Committee is provided in Exhibit 57).

      289. Attorney Jeremiah Doyle, IV of Defendant BNY Mellon served as a
member of the Joint Bar Committee. (Copy of Attorney Doyle’s profile published by
Defendant BNY Mellon is provided in Exhibit 58).

        290. Co-founding partner of Defendant Burns & Levinson, Attorney Thomas
Burns served as a member of the Joint Bar Committee. (Copy of Attorney Burns’s
profile is provided in Exhibit 59).


     iv. Visible post-1989 adverse change in attitude by the State appellate courts
         regarding due process for alleged incapacitated individuals

        291. In the 1970s, the Supreme Judicial Court declared, in Belchertown State
Sch. v. Saikewicz, 373 Mass 728 (1977), that a person who is declared incompetent is not
any less worthy of dignity or respect in the eyes of the law. Reinforced in its written
opinion of Doe v. Doe, 377 Mass. 272 (1979), the Supreme Judicial Court set forth that a
judicial finding of incompetency does not obviate the necessity of a guardian or judge
taking into consideration the ward’s feelings or opinions regarding his care.

        292. The Supreme Judicial Court firmly established that the mere assertion that a
person was mentally ill was not sufficient, by itself, to warrant the imposition of a
guardian—it was required that it be proven that the individual did not have the ability to
take care of himself by reason of mental illness. Fazio v. Fazio, 375 Mass 394 (1978).
The Court emphasized that a probate court judge must rely on actual presented evidence
that show the person in question was unable to think or act for himself as to matters
concerning personal health, safety and general welfare; and actual evidence showing that
the individual in question was unable to make informed decisions as to property or
financial interests. Fazio v. Fazio, 375 Mass at 408.




                                           51
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 52 of 462



       293. The Appeals Court decision in the 1982 case of New England Merchants
Nat. Bank v. Spillane, 14 Mass. App. Ct. 685, explicitly shows that it was the practice of
the appellate courts to actually implement such above-described standards. During the
1970s and 1980s, the appellate courts made removals and vacatings of court appointed
guardians and conservators—which such orders for removal are now, virtually,
nonexistent.

         294. The written opinion, in New England Merchants Nat. Bank v. Spillane, is a
specific illustration of the visible change in practices of the appellate court after the
institution of the American Inns of Court. The written opinions of the appellate courts
show the philosophy of adhering to the law visibly changed by the 1990s—so much so,
that the pendulum has swung to complete abrogation of the law.

        295. Of significance, the Appeals Court, in New England Merchants Nat. Bank
v. Spillane, emphasized the import of probate court judges following the established
procedural requirements set forth for appointments of guardian and conservator. The
Appeals Court highlighted the failure of the probate court judge to follow the procedural
requirements was not an oversight; having supported that conclusion with a detailed
discussion of numerous specific and concrete facts.

        296.     The underlying guardianship matter of New England Merchants Nat. Bank
v. Spillane is the epitome of what still is “business as usual” throughout the Massachusetts
Probate & Family Courts—the difference being that appellate courts, during the 1970s and
1980s, practiced the philosophy of adhering to the law.

        297. New England Merchants Nat. Bank v. Spillane involved the guardianship
and conservatorship of Miss Shaw—an elderly woman who was 92 and had suffered a
series of strokes and was confined to bed at her home. Having no immediate family, Miss
Shaw had given a general power of attorney to the Bank, where she had a long-time
business and fiduciary relationship. Advised by Miss Shaw’s personal physician, the
Bank filed a petition for conservatorship with the Worcester Probate Court.

        298. The probate judge appointed Attorney Spillane as guardian ad litem for
Miss Shaw, upon which Attorney Spillane recommended that the Bank should be
appointed as temporary conservator and that he (Attorney Spillane) be appointed
temporary guardian. As repeatedly emphasized by the Appeals Court, the probate court
judge, acting on his own motion, appointed Attorney Spillane as temporary guardian.
Subsequently, the Bank moved to discharge Attorney Spillane as temporary guardian, and
the judge denied the motion without a hearing.



                                             52
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 53 of 462



        299. While the Bank appealed the afore-described denial, a petition for
permanent guardianship and conservatorship had been filed by one of the cousins and two
friends of Miss Shaw—they sought the Bank to be permanent conservator and Miss
Shaw’s very close and long-time friend and neighbor be permanent guardian. An
evidentiary hearing was held where the petitioners presented overwhelming evidence that
Attorney Spillane was not a suitable person to be appointed as permanent guardian, and
presented solid evidence that Mrs. Brown was a suitable person to act in that capacity.
Despite petitioners’ specific request for Mrs. Brown to be appointed permanent guardian
and presented supporting evidence, the probate court judge, instead, made Attorney
Spillane permanent guardian.

        300. Common sense dictates that it would be “politically incorrect” to blatantly
overturn such above-described espoused values in long-established case law; and
therefore, post-1989, the appellate courts felt compelled to resort to smoke and mirror
tactics. As shown by the written opinion of the Supreme Judicial Court, in the
Guardianship of Lon Hocker, the Court espoused such above-described principles of law,
while, its rulings were the exact opposite of such standards. The Guardianship of Lon
Hocker involved court ordered forced administration of antipsychotics. The son of Lon
Hocker sought relief from the Supreme Judicial Court based on his father being deprived
of state and federal constitutional guarantees of due process.

       301.     The Court stated, in the Guardianship of Lon Hocker:

           The ward and his family members remain free to challenge [the court
           appointed guardian’s] fitness as guardian or the ward’s continued need for a
           permanent guardian of his person.

Then in the footnotes, in direct contradiction, the Court stated:

           This appeal was filed by the ward’s son, Lon Hocker, Third and Attorney
           Ryman, acting for the ward and on her own behalf. An appeal from an order of
           a judge in the Probate and Family Court is governed by G.L. c. 215, § 9, which
           allows appeals only be a ‘person aggrieved by an order, judgment, decree or
           denial of a probate court.’ The son is not an aggrieved person.




                                              53
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 54 of 462



      302.     The Supreme Judicial Court, also, espoused in the Guardianship of Lon
Hocker:

       We agree that, in certain circumstances where the guardian faces a conflict of
       interest or a likelihood of conflict with the ward, Massachusetts law contemplates
       that the ward be represented by independent counsel. Those circumstances are not
       present here, and they do not create a generalized and continuing ‘right to counsel
       of one’s choosing’ for a person adjudicated under our laws to be mentally
       incompetent.

Yet, in the footnotes of Guardianship of Lon Hocker, the Court, set forth, more than
ample, specific factors that do indeed create “a likelihood of conflict” between the
guardian and the ward—the Court, explicitly noted: “The guardian also filed a motion for
temporary orders to prevent ‘family members’ from interfering with her care of the ward
or his medical or legal appointments” and that the ward did not attend the hearing.

        303. In the matter of Guardianship of Quigley, 11P491 (2012), Mr. Quigley
appealed the Probate & Family Court judge’s court order subjecting him to forced
administration of antipsychotics. Mr. Quigley, specifically, raised the issue that the judge
did not, in any manner, take into consideration his own preference. The Appeals Court
made the empty, blanket statement: “The judge’s findings demonstrate, however, that
appropriate consideration was given to all of the pertinent factors.” Conspicuously, the
Court did not refer to any specific examples—like that of the Full Bench in New England
Merchants Nat. Bank v. Spillane.

        304. The above quoted statement had an attached footnote, that, unequivocally,
intimates that the judge did not consider Mr. Quigley’s preference—as shown, the Court
felt compelled to proffer a justification for the judge’s failure to do so; stating in the
footnote:

           We do not discount the importance of Quigley’s actual preference in the
           substituted judgment determination. [citation omitted]. In this case, the
           evidence sufficiently established that Quigley’s inability to recognize the
           benefits of his treatment and the risks associated with ending treatment are
           characteristic of his psychiatric illness. In fact, Quigley does not believe, or
           understand, that he has a mental illness. Quigley’s preference is, therefore, not
           informed.


       305. The above-described footnote blaringly reveals the Court’s true colors, and
shows the Court’s overt and reckless disregard for the alleged incapacitated person’s
preference and the United States Constitution.


                                             54
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 55 of 462



       306. As evidenced above, the pattern of conduct by the appellate courts, post
1989, consists of their knowing the desired result and then taking existing applicable law
and contorting it to make it superficially support the desired end result.

       307. Showing the magnitude of the appellate courts’ judicial philosophy of
misshaping existing rules of law to meet their desired result is In re Guardianship of
Flaherty, 74 Mass. App. Ct. 1108 (2009) and Guardianship of Quigley, 11P491 (2012).

        308. In Flaherty, the plaintiff’s mother was diagnosed as having “dementia with
delusions and anxiety.” Instead of the Appeals Court focusing on the lack of an
evidentiary hearing, it relied on the supposed premise that “there was no evidence of an
adverse relationship between the ward and her guardian.” The Appeals Court declared
that there was no need for an evidentiary hearing to evaluate the proffered in-court
statements made by the plaintiff’s mother (deemed ward)—that she did not purportedly
want her son to be guardian. The Appeals Court seemingly espoused that the ward’s
supposed desires mattered and was a controlling factor.

         309. However, when a ward expresses that he or she wants her family member
to be his or her guardian, then the appellate courts render the ward’s statements feeble.
For example, in the 2012 appellate court matter of Guardianship of Quigley, the ward’s
established preference that a family member was entirely discounted by the Appeals
Court. As evidenced, the real controlling factor is whatever the appellate courts desire the
result to be at that time.


    v. Visible post-1989 adverse change in attitude by the State appellate courts
       regarding pro se litigants

       310. During the 1970’s and 1980’s, the written opinions of the Supreme Judicial
Court expressed that it was of crucial importance for citizens to have the perception of fair
administration of matters by the courts, amongst all litigants—with specific and explicit
emphasis towards pro se litigants.

        311. During the above-described time period, the Supreme Judicial Court
regularly made open declarations of the import of affording pro se litigants the opportunity
to be heard by the Supreme Judicial Court upon a showing of having been gravely
aggrieved.

         312. Post 1989, no longer did the Supreme Judicial Court hold out to the public
that it endorsed fairness to be ensured to pro se litigants—with the pendulum swinging so
far the other way, the Supreme Judicial Court began a new era of open declarations and
actions that actually, encouraged hinderance of pro se litigants’ access to due process.
                                             55
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 56 of 462



        313. Post-1989 written decisions of the Supreme Judicial Court demonstrate an
overt pattern of regular and summarily preclusion of pro se litigants from being even
heard, even though a preliminary showing of serious harm, suffered under extraordinary
circumstances had been met.

        314. It is well established that an exceedingly large percentage of litigants in
probate and family matters are ordinary citizens, having no alternative other than to legally
represent themselves in court because of financial inequity. This is evidenced by reports
issued from the Massachusetts Probate & Family Court, along with the annual reports of
the Judicial Conduct Commission and the Supreme Judicial Court’s own initiated study.

       315. In 1997, the Massachusetts Probate & Family Court issued a report entitled:
“Pro Se Litigants the Challenge of the Future”—of which a copy is provided in
Exhibit 60.

         316. Justice Fernande Duffly of the Supreme Judicial Court—at that time
sitting as associate justice in the Middlesex Probate & Family Court—was a member of
the Committee for the above-described report issued by the Probate & Family Court.

        317. It was emphasized in the introduction of the above-described report that
attorneys and judges, alike, viewed pro se litigants as “a problem”. The report listed out
what the attorneys and judges stated as to what they viewed the problems were regarding
pro se litigants, which they stated as:

       the pro se litigant is given an advantage and assistance by the court and staff;

       the increased costs of litigation when one party has an attorney and the other does
       not, thereby causing “delays occasioned by interacting with and waiting for pro se
       litigants”;

       difficulties experienced by both the court and the attorney dealing with the pro se
       litigant who can afford an attorney but chooses not to hire one;

       difficulties of non-English speaking pro se litigants and the court in meeting their
       needs, given the frequent unavailability of interpreter services; and

       the shortage in legal services available to indigent or lower income litigants due to
       government funding cuts.




                                             56
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 57 of 462



        318. The content of the above-described report was not expressed in a manner
conveying concern that pro se litigants obtain fair and equitable justice from the courts,
but rather as expressing that pro se litigants were the cause for inadequate administration
by the courts.

        319. In August of 2002, the then-Chief Justice Margaret Marshall of the
Supreme Judicial Court appointed a “Visiting Committee on Management in the Courts”
(herein referred as “Visiting Committee”) to conduct an independent investigation on the
state of management in the Judiciary to: 1) obtain an objective appraisal and 2) to provide
recommendations for improvement. This report was known as the Monan report. (Copy
of the Visiting Committee’s report is attached in Exhibit 61).

        320. The Visiting Committee characterized that the specific reason that Chief
Justice Marshall created the committee was because she personally believed that there was
a “pressing” need “to re-examine and reform the management of the Judiciary.”

       321. The Visiting Committee spent six (6) months visiting courthouses across
the Commonwealth, interviewing hundreds of justices, court personnel, and leaders of the
bar and the community. On March 4, 2003, the Visiting Committee filed its report with
Chief Justice Marshall.

       322.    The Visiting committee made the following findings:

           there was a problem with the quality of judicial decisions;

           [s]ome citizens get better justice than others;

           the administration and management of the Judiciary is uneven at best, and often
           times dysfunctional at worst;

           despite pockets of genuine excellence, the management of the Judiciary is
           preventing people of Massachusetts from receiving the justice they deserve.

       323. The Visiting Committee identified the following root causes for the above-
described problems: 1) defective “leadership culture and structure”; 2) a lack of
performance measurement and accountability; and 3) an inability to manage costs and
resources.




                                             57
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 58 of 462



        324. The Visiting Committee specifically cited the following example as to the
type of problems that undermines the quality of justice in Massachusetts:

           one clerk-magistrate was accused of over 100 acts of misconduct over a period
           of years before action was taken. This misconduct included slowing the
           handling of cases filed by lawyers he disliked, suggesting that a court employee
           “go commit suicide,” and illegally attempting to influence the outcome of a
           criminal case.

        325. The Visiting Committee stated that, during its personal visits to the courts
across the Commonwealth, they heard “many stories of justice denied through delay or
excessive cost came to light.”

        326. The Visiting Committee noted that there was a distinct problem regarding a
lack of uniformity in the treatment of the public with courtesy and respect.

       327. Today, it is not uncommon for the Supreme Judicial Court, in its published
opinions, to berate pro se litigants for pursuing legal relief. An example of such conduct is
the Supreme Judicial Court’s written decision regarding the matter of In re Gorbatova.
(Copy of the written decision is provided in Exhibit 62).

        328. As established in the afore-discussed report of the Massachusetts Probate &
Family Court, it is well-known that pro se litigants, generally, lack the requisite
knowledge of courts rules and procedures; thereby, precluding awareness and/or
confidence to address suspect conduct by the court appointed guardian and conservators.
Consequently, established documentation shows a pattern of court appointees intentionally
submitting mandatory filings with inadequate information, as deliberate omissions help
court appointees hinder real oversight of their activities by entitled interested parties.

        329. In addition, there is an established pervasive pattern by court appointees
(again, who are almost exclusively attorneys) using retaliatory court actions—routinely
rubber-stamped by the Probate & Family Court judges—specifically to intimidate family
members from challenging the court appointees in court, knowing that most family
members are unable to endure the emotional and financial toll of embroiled litigation.

        330. Even when family members may, initially, have financial resources to
retain private legal representation, generally, any attempt to seek relief from the Probate
and Family Court and/or the Massachusetts appellate courts is futile where many private
attorneys—particularly in the area of probate and family law—abandon their duty of
loyalty and effective advocacy for their client’s interests because of an existing custom
and practice by these attorneys to take the attitude of “play along to get along”.


                                             58
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 59 of 462



       331. Provided in Exhibit 63 is a copy of an email that Defendant Attorney
Kazarosian sent to Plaintiff Daughter Lisa, advising Plaintiff Daughter Lisa that she
needed to adopt that very philosophy of “play along to get along.”

        332. Bolstering the existence of this custom and practice in the area of probate
and family law is the motive to abandon their duty to their clients because of: 1) social ties
from exclusive memberships in associations like the American Inns of Court and MBF
Society of Fellows and/or 2) not wanting to risk adverse outcomes in other pending and
future cases by taking a stand that might offend these Probate & Family Court judges,
before whom they regularly appear—especially, where there are no jury trials in the
Probate & Family Court.


                                STATEMENT OF FACTS

   I. Overview of criminal enterprise embedded in the Massachusetts Probate &
      Family Court

   A. Broad scope

        333. It is well-established by the First Circuit Court of Appeals in U.S. v.
Boylan, 898 F.2d 230 (C.A. 1 (Mass) 1989), that, as a matter of law, a governmental
agency can constitute a criminal enterprise, specifically in terms of laws regarding
Racketeer Influenced and Corrupt Organizations (RICO). In U.S. v. Boylan, the Boston
Police Department constituted an enterprise, whereby the illicit activities of several police
officers had engaged in conduct that were strikingly similar with a significant degree of
connectedness, and done in the course of carrying out their official duties as police
officers.

        334. Most recently, the prosecution by the US Attorney General’s Office
regarding the State’s Probation Department further demonstrates a governmental agency
constituting a criminal enterprise.

         335. As previously set forth, the overall criminal scheme conducted within the
Massachusetts Probate & Family Court system is financial exploitation. The main
facilitators of this financial exploitation scheme being attorneys, judges and administrative
staff of the Probate & Family Courts. The scope of the enterprise includes racketeering
activities carried out through the usual and ordinary course of duties for these various
court officials and their agents. As previously set forth, this criminal enterprise has been
able to exist because such illicit actions are carried out under a pretext of lawful authority
and the overwhelming lack of actual oversight.


                                              59
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 60 of 462



        336. As previously set forth, there are two (2) separate and distinct avenues that
court officials use to facilitate financial ill-gotten gains: 1) the management of
guardianship and conservatorship and 2) the administration of estates upon death.

       337. Often, financial exploitation that arises in a guardianship and
conservatorship will continue into the administration of the estate upon the death of the
elder. However, financial exploitation is not dependent upon a prior existing guardianship
and/or conservatorship—independent probate actions are regularly commenced to
administrate a decedent’s estate, with no underlying guardianship or conservatorship.

       338. The usual course of guardianships, conservatorships, and estate
administrations of decedents involve routine court appointments, made pursuant to
Supreme Judicial Court Rule 1:07 (herein referred as SJC Rule 1:07)—and consist of:
guardian, conservator, guardian ad litem (herein referred as GALs), counsel for the person
deemed incapacitated, Roger’s counsel for the incapacitated, and monitors for court-
ordered forced administration of antipsychotics.

        339. As a matter of routine custom and practice, judges of the Massachusetts
Probate & Family Courts provide court appointed fiduciaries complete and exclusive
control over a judicially deemed incapacitated person.

       340. Each Massachusetts Probate & Family Court physically possesses and
maintains its own individual list of people who are certified to act as SJC Rule 1:07 court
appointees.

       341. SJC Rule 1:07 court appointees for the Massachusetts Probate & Family
Courts, almost, exclusively consist of private practicing attorneys, whose area of practice
focuses on probate and family law. Provided in Exhibit 64 are examples of published
information from the websites of various private practicing attorneys who are regularly
used as SJC Rule 1:07 court appointees.

        342. An extraordinarily large percentage of Massachusetts Probate & Family
Court judges and SJC Rule 1:07 court appointees are mutual members of local probate and
family law chapters of the American Inns of Court.




                                             60
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 61 of 462



   B. Established pattern of illicit conduct by designated Defendant attorneys who
      regularly provide private estate planning services while acting as court
      appointees for the Massachusetts Probate & Family Courts

         343. A significant percentage of attorney disciplinary cases involve attorneys
who engage in self-dealing tactics for financial gain when providing private legal services
to a client, involving guardianship, conservatorship and estate administration of decedents.

         344. Disciplinary proceedings reported by the Board of Bar Overseers,
overwhelmingly, have consisted of privately prepared estate planning instruments—wills,
trusts, durable power of attorneys, and health care proxies. Through the role of private
counsel, attorneys have incorporated self-dealing provisions in the above-described types
of instruments, while inducing their clients to name them as a fiduciary and/or beneficiary.


   i. Specific and concrete illustrations of improper use of the Massachusetts
      Probate & Family Courts by privately retained counsel

       Defendant Attorney Robert Ledoux

       345. Defendant Attorney Ledoux provided private legal estate planning
services for Ernest Latour, having drafted Mr. Latour’s Will. In Mr. Latour’s Will,
Defendant Attorney Ledoux was named as the guardian for Mr. Latour’s disabled son.
(Copy of Mr. Latour’s Will and a Codicil to Will—with Defendant Attorney Ledoux’s
preceding law firm’s name printed on the side of the executed document—are provided in
Exhibit 65).

        346. Subsequent to Defendant Attorney Ledoux having drafted and executed
estate-planning instruments for Ernest Latour, Defendant Attorney Ledoux filed a petition
for conservatorship and guardianship over Ernest Latour (his own client) in the Essex
Probate & Family Court. (Copies of Defendant Attorney Ledoux’s filed petition for
conservatorship and for guardianship are provided in Exhibit 66).

        347. In the afore-referenced petitions seeking guardianship and conservatorship
over Ernest Latour, Defendant Attorney Ledoux represented that he and his co-
petitioners were bringing the petition as private individuals having a personal relationship
with Mr. Latour. Defendant Attorney Ledoux and his co-petitioners stated, in the
petitions, that they were filing under the category of “relatives or friends” of Ernest
Latour.




                                            61
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 62 of 462



       348. Defendant Attorney Ledoux and his co-petitioners provided their personal
residential addresses, not their business address.

      349. With regard to the petition for conservatorship, which was filed in
November of 2002, the co-petitioner was identified as Linda Serpa. Neither, Defendant
Attorney Ledoux nor Linda Serpa had a personal relationship with Ernest Latour.

        350. Contemporaneous with the time period of the above-referenced November
2002 filing, Defendant Attorney Ledoux had been serving as private legal counsel for
the City of Salem, Massachusetts.

       351. It is suspect that Linda Serpa became an employee of the City of Salem in
2003, after signing as co-petitioner with Defendant Attorney Ledoux. Given Defendant
Attorney Ledoux’s capacity as legal counsel for the City of Salem, he had the motive and
opportunity to get Linda Serpa a job with the City of Salem, in exchange for her illicit role
as co-petitioner in the matter of Ernest Latour.

        352. Defendant Attorney Ledoux, also, filed a Bond in the matter of In re
Ernest Latour, in which Defendant Attorney Ledoux had Defendant Attorney Cuffe
personally certify that Defendant Attorney Ledoux was “qualified” to be a surety. (Copy
of the Bond showing Defendant Attorney Cuffe’s certification is provided in Exhibit 67).

        353. In the afore-referenced petition for guardianship, it was, again, represented
that Defendant Attorney Ledoux and his co-petitioner (this time being Attorney Lynch)
were bringing the petition for guardianship as individuals having a personal relationship
with Ernest Latour. Again, Defendant Attorney Ledoux and his co-petitioner provided
their personal addresses, not their law office address.

         354. Several court documents show that a separate court docket had been opened
to probate the estate when Ernest Latour died, designated as Docket No. ES04P1399VE1;
however, the Clerk’s Office for the Salem division of the Essex Probate & Family Court
has repeatedly represented to Plaintiff Lisa Siegel Belanger, Esq., that there is no existing
file or docket in the computer system for the above-stated docket number. (Copies of
various court records in the matter of In re Ernest Latour that have written notations
stating docket number ES04P1399VE1 are provided in Exhibit 68. Note the consistent
crossing out of that docket number on the various court records).




                                             62
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 63 of 462



       Defendant Attorney Lisa Cukier

        355. Specific illicit conduct as privately retained counsel is evidenced in a
lawsuit that was brought by a nursing home (Woodlawn Nursing Home) against
Defendant Attorney Cukier, for her intentional omission in filing for Medicaid benefits,
on behalf of her 90 year-old client (Eleanor Mulligan). Essentially, it was a civil action
for fraud (filed in Middlesex Superior Court— Docket No. MICV96-5259). (Copy of the
complaint is provided in Exhibit 69).

       356. At the time of the above-described lawsuit, Defendant Attorney Cukier
was a sole practitioner. She retained Defendant Burns & Levinson to defend her—as
evidenced and speaking volumes, Defendant Burns & Levinson offered Defendant
Attorney Cukier a job soon thereafter.

       357.     In addition, counsel from Defendant Burns & Levinson who had been
representing Defendant Attorney Cukier (David Hatem, Esq.), also, had been
representing then-Attorney Jeffrey Abber for legal malpractice during that time
period——Jeffrey Abber was appointed to the bench many years later in 2010. (The
lawsuit filed against Jeffery Abber was, also, filed in Middlesex Superior Court, DiPierro
v. Abber, Docket No. MICV1995-00062).

        358. A copy of the 93A Demand letter sent to Defendant Attorney Cukier by
counsel for the nursing home is provided in Exhibit 70—which describes, in detail,
intentional misconduct by Defendant Attorney Cukier.

        359. A representative of Mystic Valley Elder Services had personally and
directly referred 90 year-old Eleanor Mulligan to Defendant Attorney Cukier. After
Defendant Attorney Cukier had secured Eleanor Mulligan as a client, she had Eleanor
Mulligan execute a durable power of attorney (DPOA). The DPOA stated that Defendant
Attorney Cukier was attorney-in-fact for Eleanor Mulligan, her own client. (Copy of the
DPOA is in Exhibit 71).

        360. Defendant Attorney Cukier sent a letter to Eleanor Mulligan’s brother
(Vincent Mulligan); in which she explicitly stated that his 90-year-old sister had come to
hire her services through the referral made by Peggy Sullivan of Mystic Valley Elder
Services. (Copy of Defendant Attorney Cukier’s letter is provided in Exhibit 72).

       361. In Defendant Attorney Cukier’s afore-described letter to her client’s
brother, she stated: “As you know, Peggy Sullivan of Mystic Valley Elder Services
recommended to Miss Mulligan that she sign a durable power of attorney and retain me to
perform necessary duties that she cannot now manage.”


                                            63
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 64 of 462



         362. The afore-referenced DPOA, signed by Defendant Attorney Cukier’s
client, is dated May 10, 1995. In the letter to Mr. Mulligan, dated June 2, 1995,
Defendant Attorney Cukier expressed that Eleanor Mulligan did not have presence of
mind to be able to handle her own personal affairs; it is suspect that if that assertion were
true, it would stand to reason that Eleanor Mulligan did not have presence of mind to sign
the afore-described DPOA.

        363. In addition, the legitimacy of the DPOA signed by Ms. Mulligan is
questionable where Defendant Attorney Cukier used a social worker to witness the signing
of the DPOA.

       364. It is conspicuous that Eleanor Mulligan entered the nursing home on
June 1, 1995, just weeks after signing the DPOA, making Defendant Attorney Cukier
attorney-in-fact.

        365. Defendant Attorney Cukier, also, stated in the afore-described letter to
her client’s brother:

           [] I will be sending you copies of each correspondence I send to others that is
           in any way related to my financial management of Ms. Mulligan’s affairs. I
           will also send you my statements for payment of my services which I bill at a
           rate of $100.00 per hour. You do not have to pay my bill; I will pay myself
           from your sister’s assets, but I will send you a copy of the bill so you will
           know exactly what I receive for my work as soon as I get it.


       Defendant Attorney Edward Tarlow

       Estate of Richard R. Vazza

        366. Specifically, Defendant Attorney Tarlow committed fraud upon the court
of the above-described nature in the matter of Estate of Richard R. Vazza (Suffolk Probate
& Family Court No. 07P-1667-EP1).

       367. In March of 1993, Defendant Attorney Tarlow prepared estate-planning
instruments for Richard R. Vazza; he drafted and executed the Will for Richard R. Vazza.
(Provided is a copy of the Will for Richard R. Vazza in Exhibit 73).

       368. At the time of Defendant Attorney Tarlow’s having provided legal
services to Richard Vazza for estate planning purposes, Richard Vazza’s financial worth
was in excess of $20 million.


                                             64
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 65 of 462



       369. Defendant Attorney Tarlow was specifically named in
Richard R. Vazza’s Will as co-executor, along with with Richard R. Vazza’s then wife and
children.

       370. In the above-described Will, the wording of provision numbered 3.1—
regarding the manner in which decisions were to be made by the executors—gave unfair
advantage and influence, specifically, to Defendant Attorney Tarlow.

      371. Defendant Attorney Tarlow’s knowingly and pre-meditated illegal
conduct is evidenced in the following provisions of the above-described Will:

        Provision 3.2 which states: “No one dealing with my executors need inquire
        concerning the validity of anything that they purport to do or need see the
        application of any money paid or any property transferred to, or upon order of, my
        executors”;

        Provision 4.1 gives unconscionable unfettered discretion in the “retaining and
        investing of stocks, shares and obligations of corporations, unincorporated
        associations (including, but not limited to, capital investments in joint ventures
        and limited or general partnerships), trusts and investment companies, common
        trust funds or securities.” The provision explicitly and expressly gives the
        executor(s) permission to make investments that are “in such amounts, upon such
        terms, and of such character [] that would not be considered proper for executors
        to make or retain” and “that might violate the principles of investment
        diversification”; and

        Provision 4.3 states that the executors are permitted to “hold bonds, shares or
        other securities in bearer form, or in the name of the executors or in the name of a
        nominee, without indication of any fiduciary account in a bank, without indication
        of any fiduciary capacity.”

       372. In addition to Defendant Attorney Tarlow drafting the above described
Will for Richard R. Vazza, he, also, acted as the notary for the execution of the Will—
purportedly certifying that his own client signed the Will of his own free will and full
knowledge; the very document that explicitly made Defendant Attorney Tarlow a co-
executor.

         373. The above-described Will explicitly declared that Richard Vazza was a
resident of Florida. In addition, on April 27, 2007, Richard Vazza filed his written
attestation, in his then-pending divorce matter in Norfolk County that his primary domicile
was Florida. (Copy of Richard R. Vazza’s affidavit is provided in Exhibit 74).
                                            65
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 66 of 462



       374. Defendant Attorney Tarlow acted as notary for Richard Vazza’s
execution of the afore-described affidavit of April 27, 2007 that his primary domicile was
Florida.

       375. Two (2) months after Richard Vazza’s having executed the above-
described affidavit—and having been notarized by Defendant Attorney Tarlow, Richard
Vazza suddenly and unexpectedly died on July 10, 2007.

        376. On August 7, 2007, when Defendant Attorney Tarlow commenced the
estate administration for Richard Vazza, he did so in the Suffolk Probate & Family Court,
filing an Affidavit of Domicile attesting that Richard Vazza’s primary domicile was
Massachusetts—which explicitly contradicted the previously described affidavit of
Richard Vazza filed in the divorce matter with Norfolk County. (Copy of Defendant
Attorney Tarlow’s affidavit is provided in Exhibit 75).

        377. Subsequent to the afore-described filing of Defendant Attorney Tarlow’s
Affidavit of Domicile, the adult children of Richard Vazza obtained independent counsel
and filed a motion to dismiss Defendant Attorney Tarlow’s petition for probate and for
release of Will. They did so because Defendant Attorney Tarlow had filed false
information in the filed pleadings to begin probate of the estate for Richard R. Vazza—a
copy of the motion and stipulated agreement are in Exhibit 76.

      378. In the above-referenced probate matter, Defendant Attorney Tarlow,
knowingly and deliberately, prepared and filed false information with the Suffolk Probate
& Family Court.

      379. In the above-referenced probate matter, Defendant Attorney Tarlow,
knowingly and deliberately, committed perjury.


       North Street Irrevocable Trust
        380. Defendant Attorney Tarlow provided private legal services to Everett N.
Cole, Jr. for estate planning purposes. In January of 1977, Defendant Attorney Tarlow
prepared and drafted an irrevocable trust for Everett N. Cole, Jr., called the North Street
Irrevocable Trust—Everett N. Cole, Jr. was owner of real property located at 937 North
Street, Tewksbury, MA. (A copy of the above-described Trust is provided in Exhibit 77).

       381. In the afore-described Irrevocable Trust, Defendant Attorney Tarlow was
declared sole Trustee of such Irrevocable Trust.



                                            66
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 67 of 462



        382. As evidenced by the main substance of the above-described Irrevocable
Trust, Everett N. Cole, Jr. was induced to transfer the property of 937 North Street,
Tewksbury, MA to Defendant Attorney Tarlow.

        383. In the afore-described Irrevocable Trust, Everett N. Cole, Jr., transferred
the property to Defendant Attorney Tarlow, as if Defendant Attorney Tarlow were a
private individual—it was not transferred to Defendant Attorney Tarlow in his capacity as
an attorney for Everett N. Cole, Jr.

       384. The afore-described Irrevocable Trust provided that Defendant Attorney
Tarlow, as sole Trustee, had unfettered discretion to do as he pleased with the trust estate.
The Irrevocable Trust stated that Defendant Attorney Tarlow, as Trustee, could act “with
the same freedom and lack of restriction as the Donor [Everett N. Cole, Jr.] would have
were he the sole individual owner thereof of free of trust”; that Defendant Attorney
Tarlow was not, in any manner, restricted “by the degree of risk and/or speculation
involved.”

       385. The above-described Irrevocable Trust explicitly gave Defendant
Attorney Tarlow authority “to borrow money, and to encumber or hypothecate trust
property by mortgage, by deed or trust, pledge or otherwise.”

       386. Everett N. Cole, Jr. signed the execution of the above-described Irrevocable
Trust on January 17, 1977. Two (2) days later, on January 19, 1977, Defendant
Attorney Tarlow took out a personal loan for $38,000, using estate property in the above-
described Irrevocable Trust as collateral. (Copy of the mortgage is provided in
Exhibit 78).

       387. In November of 1987, Defendant Attorney Tarlow took out a loan for
$120,000 with Bank Five for Savings using estate property in the above-described
Irrevocable Trust as collateral. (Copy of the mortgage is provided in Exhibit 79).

        388. In June of 1988, Defendant Attorney Tarlow took out another loan for
$35,000 with Bank Five Savings using estate property in the above-described Irrevocable
Trust as collateral. (Copy of the mortgage is provided in Exhibit 80).

       389. In 1989, the daughter of Everett N. Cole, Jr. filed a civil action against
Defendant Attorney Tarlow in her capacity as beneficiary. She sought to compel
Defendant Attorney Tarlow to provide her an accounting for the above-described
Irrevocable Trust. (Copy of the Complaint and docket sheet are provided in Exhibit 81).




                                             67
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 68 of 462



       390. The above-described Irrevocable Trust explicitly provided that Defendant
Attorney Tarlow would, at the minimum, affirmatively provide the beneficiaries an
accounting.

      391. It is suspect that Defendant Attorney Tarlow did not file an Answer to the
Complaint until, almost, three (3) years later in 1992. (Copy of the afore-referenced
Answer is provided in Exhibit 82).

       392. In Defendant Attorney Tarlow’s filed Answer to the above-referenced
Complaint, he denied that he did not provide an accounting—however, he did not
affirmatively claim to have, in fact, provided an accounting.

       393. In the afore-described civil action, Defendant Attorney Tarlow was
represented by Defendant Attorney DeNapoli.

       394. After the commencement of the above-described civil action against
Defendant Attorney Tarlow—which was one (1) year prior to his filing the above-
referenced Answer, took out another loan for $87,000 with Bank Five Savings using estate
property in the above-described Irrevocable Trust as collateral. (Copy of the mortgage is
provided in Exhibit 83).

       395. Also, in July of 1998, Defendant Attorney Tarlow assigned leased
property in the above-described Irrevocable Trust to Bank Five Savings. (Copy of the
afore-described assignment is provided in Exhibit 84).

        396. Over two (2) years after the above-described civil action was brought—but
before filing an Answer, it is suspect that Defendant Attorney Tarlow resigned as
Trustee of the above-described Irrevocable Trust. (Provided is a copy of Defendant
Attorney Tarlow’s filed Resignation with the Middlesex County Registry of Deeds in
Exhibit 85).

        397. Defendant Attorney Maxa Berid was a party formally named in a civil
action pertaining to the sale of marital property, specifically, involving the afore-discussed
North Street Irrevocable Trust. Defendant Attorney Berid had represented Everett
Cole, III in his divorce and the sale of marital property. The civil action naming
Defendant Attorney Berid was brought in Middlesex County—which Complaint explicitly
identified Defendant Attorney Tarlow as co-trustee of North Street Irrevocable Trust
with Everett Cole, Jr. (Copy of Complaint of the afore-referenced Middlesex civil action
and docket sheet are provided in Exhibit 86).




                                             68
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 69 of 462



   II. DEFENDANTS’ USE OF INFLUENCE—FOSTERED THROUGH
       EXCLUSIVE MEMBERSHIPS—TO FACILITATE ILLEGAL ACTS

   A. Evidence of Defendants’ incestuous-like relationships as SJC Rule 1:07 court
      appointees

   i. Long-established relationships

        398. As previously set forth, in 2003, Defendant Attorney Cuffe personally
signed a bond certifying and vouching for Defendant Attorney Ledoux’s qualification to
be a surety in the matter of In re Ernest Latour.

       399. In 2007, Defendant Attorney Ledoux was the petitioner for guardianship
and conservatorship, with Defendant Attorney Cuffe court appointed as GAL, in the
matter of In re John Polando.

        400. In 2008, multiple matters spawned from Defendant ESMV’s filing of
protective orders pertaining to Antoinette Carpinone (ES08P2785PM, 09P0361GI,
09P2332), which involved numerous designated Defendants. Judge Amy Blake was the
primary presiding judge throughout the above-identified probate cases.


   ii. Depth of embedded incestuous-like relationships illustrated by the matters
       relating to Antoinette Carpinone

       401. In 2008, Defendant ESMV filed protective orders alleging that Antoinette
Carpinone (then 91 years-old) was being financially exploited by her sister, Lillian
Schiavoni (90 years-old).

        402. Defendant Attorney Berid filed her appearance as legal counsel for
Defendant ESMV, along with Attorney Eric Schutzbank as co-counsel—as previously
set forth, they, also, operated a completely separate and distinct private law firm
(Defendant Berid & Schutzbank, LLC).

       403.     Defendant Berid & Schutzbank almost exclusively represents private
individuals, specifically in the area of probate and domestic law. In addition, Attorneys
Berid and Schutzbank accept work as SJC Rule 1:07 GAL court appointees. These
additional roles create direct conflicts of interest because of Attorney Berid’s and Attorney
Schutzbank’s role as counsel for a State agency that is inescapably intertwined with the
Probate & Family Court.




                                             69
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 70 of 462



        404. Defendant Attorney Berid and Attorney Schutzbank received payment
from the estate of Antoinette Carpinone, even though their role was designated as acting
for Defendant ESMV—but they received payment as though they were working in a
private capacity. (Copy of submitted invoice for payment by Defendant Berid &
Schutzbank to Judge Blake and written admission as to their specific designated role in
the matter as public officials for elderly protective service in Exhibit 87).

       405. Defendant Diane Powell of Defendant ESMV was, also, actively
involved in the matters of Antoinette Carpinone.

       406. As stated by Defendant Attorney Berid, in her signed pleadings filed with
the Essex Probate & Family Court, Judge Blake had “ordered Petitioner [Defendant
ESMV] to file a Conservatorship Petition requesting that Susan Hubbard be appointed as
Conservator (as recommended by the GAL).” (Copy of Defendant Attorney Berid’s
pleading).

       407. As previously set forth, Attorney Susan Hubbard was Defendant
Attorney Cuffe’s suitemate; and was court appointed as conservator and co-guardian over
Antoinette Carpinone. For several years, Attorney Hubbard and Defendant Attorney
Cuffe have shared a small two-room office suite; with, both, regularly accepting SJC Rule
1:07 court appointed work from the Essex Probate & Family Court.

       408. In February of 2009, Attorney Hubbard, as conservator, filed a Bond
with the Essex Probate & Family Court, having stated and certified that Antoinette
Carpinone had “0” value in real estate and $17,000 in personal assets. That Bond shows
that Defendant Attorney Cuffe had vouched and signed for Attorney Hubbard as a
personal surety. (Copy of filed personal surety is provided in Exhibit 88).

      409. It was well established and on record prior to February of 2010, that
Antoinette Carpinone and her sister (Lillian Schiavoni) were joint owners of the house in
which Antoinette Carpinone resided.

        410. When Attorney Hubbard subsequently became permanent conservator,
she filed a subsequent Bond (in February of 2010) stating that Antoinette Carpinone had
“0” value in terms of, both, personal assets and real estate—evidencing Attorney
Hubbard having knowingly and deliberately made false representations. (Copy of the
afore-described Bond and the Bond filed in March of 2010 in Atty Hubbard’s
handwriting—and suspect resignation of Richard Carpinone as co-guardian are provided
in Exhibit 89).




                                            70
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 71 of 462



        411. Provided in Exhibit 90 is documentation by the court appointed GAL
indicating that Attorney Hubbard—as conservator—used Antoinette Carpinone’s estate
to engage in reverse mortgage transactions. Also provided is the filed Inventory on
showing six figures worth of assets and the filing of Antonette Carpinone as insolvent on

        412. In April of 2009, Defendant BNY Mellon was, also, involved in the
guardianship matter of Antoinette Carpinone. The GAL had sent letters of inquiry and
certified appointments to Defendant BNY Mellon. (Provided are copies of relevant
portions of GAL’s invoice showing Defendant BNY Mellon’s involvement in Exhibit 91).

        413. As previously set forth, asset liquidation is the main objective of the
criminal enterprise embedded in the Probate & Family Court. Consistent with the
established pattern of accomplishing asset liquidation, Defendant ESMV initiated court
action; then sought judicial declaration of the sisters as being incapacitated, followed by
removal of Antoinette Carpinone and other occupants from the residence.

       414. Provided in Exhibit 92 are proposed court orders for liquidation filed by
Attorney Hubbard and an Order issued by Judge Blake authorizing Attorney Hubbard to
take out an equity loan.

       415. On March 21, 2011, Attorney Hubbard sought a court order for
DNR/DNI pertaining to Antoinette Carpinone—which DNR/DNI was not initiated or
wanted by involved family members. Antoinette Carpinone died on March 24, 2011.
(Copy of the allowed Do Not Rescuscitate/Do Not Intubate Order—herein referred to as
“DNR/DNI”—issued by Judge Amy Blake is provided in Exhibit 93).

        416. In June of 2010, Defendant Attorney Ledoux became involved in the
guardianship matter pertaining to Antoinette Carpinone, as private counsel representing
Philip Schiavoni (nephew of Antoinette Carpinone). Defendant Right At Home had,
also, been involved from July of 2010 to February of 2011. (Provided in Exhibit 94 are
copies of court records showing the above-described involvement).




                                             71
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 72 of 462



   iii. Carry-over of embedded relationships in probate matters contemporaneous
        with that of In re Marvin H. Siegel

       Matters regarding Robert and Gertrude Pigeon

       417. In 2007, Robert G. Pigeon was having gradual loss of memory.
Dr. Janice Funk (neuropsychologist), through her affiliation with Whittier Rehabilitation
Hospital began seeing Robert Pigeon (then 88 years-old) as a client.

        418. Robert Pigeon and his wife, Gertrude (then 86 years-old) resided in their
own house, which they had owned for, approximately, 60 years. Their son (Robert A.
Pigeon), as well as, nieces and part-time professional vistiting nurses helping them with all
their needs.

       419. Robert G. Pigeon (Father) owned an electrical business for over 40 years,
with his son working with him full-time. The daughter (Ann Cox) seasonally resided in
Maine and Florida.

        420. Provided in Exhibit 95 are copies of filed pre-trial memoranda, filed
affidavits of son Robert A. Pigeon and daughter Ann Cox and other relevant court records.

        421. Robert Pigeon (Father) had long used John Cleary, Esq. as an attorney for
his personal affairs. In 1984, he had Attorney Cleary prepare and execute his Will; and
then in February of 2009, he had Attorney Cleary prepare and execute a health care proxy
and durable power of attorney that designated his son (Robert A. Pigeon) as his attorney-
in-fact. In addition, Robert Pigeon had transferred his ownership of the business to his
son.

         422. Months later, in April of 2009, the daughter (Ann Cox) had returned to
New England for the season. The court record shows—especially, from her own filed
pleadings—that she felt slighted because her brother had been deemed attorney-in-fact by
their father, where she then became intent on rifling through her father’s financial affairs.

        423. In June 2009, the daughter brought her father to a notary to execute a
written revocation of those afore-described instruments; after doing so, the daughter made
a report to Defendant ESMV that her brother was financially exploiting her father.




                                             72
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 73 of 462



        424. Defendant ESMV investigated and permitted Robert G. Pigeon (Father) to
execute, through Attorney Cleary, a re-affirmation of the original durable power attorney
that was executed in February of 2009. Subsequent to that, in October of 2009, the
daughter took her father to Attorney Faith Delaney and had him sign a new durable
power of attorney. (Attorney Faith Delaney was previously referenced in the introduction
of this Complaint in the described case of Faith Delaney, guardian v. Gino DeGiacomo,
Appeals Court No. 11P1826).

        425. Thereafter, Defendant ESMV had instructed the son (Robert A. Pigeon) to
obtain a geriatric evaluation of his father and then initiate guardianship proceedings—
which the son did. (Copy of Attorney Thomas Schiavoni’s attestation is provided in
Exhibit 96).

        426. However, it is evident that Defendant ESMV, also, instructed the son to
retain the private legal services of Attorney Thomas Schiavoni and his law partner,
Attorney Mary McGee. Attorneys Schiavoni and McGee have well-established partisan
relationships with Defendant ESMV and Defendant Attorney Cuffe in other probate
matters. In addition, Attorneys Schiavoni and McGee, both, are regularly court appointed
by the Essex Probate & Family Court per SJC Rule 1:07.

         427. Attorney Schiavoni filed a petition for the son to be appointed guardian on
November 23, 2009—and specifically set forth that the son was attorney-in-fact for his
father, through existing written durable power of attorney and health care proxy.

       428. On December 17, 2009, instead of the son (Robert A. Pigeon) being
appointed as temporary guardian and conservator, Judge Ricci issued an order appointing
Defendant Attorney Cuffe as guardian. (Docket No. ES0932243PM).

        429. It is readily apparent that Attorney Schiavoni sandbagged his own client
(son Robert A. Pigeon), as Attorney Schiavoni had contacted Defendant Attorney Cuffe
prior to Defendant Attorney Cuffe being officially court appointed as guardian. The court
proceeding in which Defendant Attorney Cuffe was appointed took place on December
17, 2009. Attorney Schiavoni billed for teleconferencing and communicating by email
with Defendant Attorney Cuffe on December 8, 2009; as well as, having prior
communications on December 9, 2009 and December 15, 2009.
(Provided in Exhibit 97 is the copy of the invoice filed by Attorney Schiavoni, with the
Essex Probate & Family Court showing the suspect communications).

        430. Compounding the suspect nature of the above-described communications is
the fact that Attorney Schiavoni’s invoice shows that, beginning on December 17, 2011,
he started to use only the identifier of guardian—no longer referring to Defendant
Attorney Cuffe by name.
                                           73
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 74 of 462



       431. In April of 2010, Defendant Attorney Cuffe facilitated the removal of
Robert and Gertrude Pigeon from their home and placed into the long-term care facility,
Methuen Village—subsequently, Defendant Attorney Cuffe separated Robert and
Gertrude; moving Robert to Sutton Hill Nursing Home in Andover, MA.

        432. Robert and Gertrude Pigeon’s primary care physician was changed by
Defendant Attorney Cuffe to a person identified as “Dr. Soma”—which was stated in an
email from Defendant Attorney Cuffe’s agent, Defendant Michael Novack, LICSW.
(Copy of the email is provided in Exhibit 98).

       433. In September of 2010, Gertrude Pigeon having been diagnosed with
dementia and Alzheimer’s and placed in Methuen Village, Defendants began giving
Gertrude Pigeon antipsychotics (Risperdal)—based on the medical certificate provided by
Defendant Dr. Janice Funk.

        434. As previously set forth, Defendant Dr. Funk is listed as a clinical
psychologist—who lists her office address as the same address as that of Defendant
Whittier Pavilion (76 Summer Street, Haverhill, MA). Defendant Dr. Funk is reported
to be ranked in the top 5% of clinical psychologists to receive payments from Medicare.
The reported average total Medicare payment received by clinical psychologists, nation-
wide, in 2012 was $ 12,989 and in Massachusetts was $13,167. In 2012, Dr. Funk’s total
Medicare payment received was $115,641.

       435. In November of 2010, Defendant Attorney Ledoux—at the behest of
Defendant Attorney Cuffe—petitioned for guardianship of Gertude Pigeon; however,
Defendant Attorney Ledoux withdrew his petition because the son objected. (Provided in
Exhibit 99 is a copy of the letter from Attorney Schiavoni to Defendant Attorney Ledoux
containing the above-described events).

        436. In January of 2011, Defendant Attorney Cuffe specifically filed a
petition requesting that his suitemate, Attorney Hubbard, be appointed as conservator for
Gertrude Pigeon. (Copy of the petition is provided in Exhibit 100).

        437. On behalf of Daughter Ann Cox, Defendant Attorney Cukier filed
specific written objections to the court appointment of Attorney Hubbard due to her
being Defendant Attorney Cuffe’s suitemate. (Copy of the written objections are
provided in Exhibit 101).

       438. In March of 2011, Defendant Attorney Garmil was court appointed as
guardian for Gertrude Pigeon by Judge Abber.



                                           74
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 75 of 462



       439. In April of 2011, Daughter Ann Cox hired Defendant Attorney Cukier to
represent her as counsel—in which Defendant Attorney Cukier petition that she (herself)
be appointed conservator. (Refer to petition provided in prior referenced Exhibit 95).

        440. Despite previous estate planning executed prior to Robert and Gertrude
Pigeon being deemed wards of the State, designated Defendants actively planned on
creating new estate planning instruments for Robert and Gertrude Pigeon. Defendant
Attorney Cuffe conferred with Attorney Maria Baler of the law firm Samuel, Sayward
and Baler LLC for such new estate planning strategies. (Copy of the detailed letter from
Attorney Baler to Defendant Attorney Cuffe is provided in Exhibit 102).

        441. Designated Defendants have conferred with Attorney Baler, in the matter
of In re Marvin H. Siegel, actively and fervently pursuing ways to dismantle the DSL
Trust and to create new estate planning instruments. (Copies of relevant portions of
Defendants’ invoices are provided in Exhibit 103).

        442. Robert Pigeon died on March 11, 2012 and Gertrude Pigeon died on May
24, 2012. It is suspect that the Essex Probate & Family Court estate administration
matter for Gertrude Pigeon is designated as being “closed” and the estate administration
for Robert G. Pigeon is designated as “active”—where Robert Pigeon died 2 months prior
to Gertrude Pigeon. Of significance, Robert G. Pigeon had VA benefits showing that the
reason for the discrepancy in status (Active vs. Closed) is because the Defendants are still
collecting Robert Pigeon’s VA benefits. (Copies of the court dockets are provided in
Exhibit 104).


       Matters of In re James and Hope Pentoliros

       443. James and Hope Pentoliros were husband and wife, having three adult sons
(George, Perry and Larry). They ran a family restaurant business in New Hampshire,
known as Hope’s Diner. (Provided is a copy of newspaper article about the family diner
business in Exhibit 105).

       444. George Pentoliros has held himself out to be a practicing medical doctor
and Perry Pentoliros was retired, having had a business in real estate development. Court
records did not specify Larry Pentoliros’ career history.

       445. Of significance, George Pentoliros has held himself out to the public as a
doctor associated with Amesbury Village Nursing Home, as well as, Lahey Clinic.
(Provided in Exhibit 106 is a documented search of the Massachusetts registration site for
licensed medical practitioners—which shows that there is no record of licensure in
Massachusetts for George Pentoliros).
                                             75
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 76 of 462



       446. Public information shows “Dr. George Pentoliros” working for “Lahey
Amesbury, 24 Morrill Pl., Amesbury, MA” and having purportedly graduated medical
school from “Universidad Autonoma De Guadalajara, Facultad De Medecicina”—
apparently, George Pentoliros did not pursue the added procedural requirements mandated
by the Commonwealth of Massachusetts. (Copy of the downloaded information is
presented in Exhibit 107).

       447. George Pentoliros, also, had used a medical license number that is not
valid. He was identified as the certifying doctor on his aunt’s death certificate (Helen
Kichu—Hope Pentoliros’s sister), which listed the afore-referenced medical license
number; however, the medical license number is not registered with the Commonwealth of
Massachusetts. Helen Kichu purportedly died at home in October of 2009. (Copy of
Helen Kichu’s death certificate is provided in Exhibit 108).

       448. The Will filed in the estate administration matter of Helen Kichu, with
Essex Probate & Family Court, bequeathed a substantial greater portion of the estate to
George Pentoliros. (Copy of Helen Kichu’s Will is provided in Exhibit 109).

        449. James and Hope Pentoliros began having health problems in 2008, and so
Perry had moved into his parents’ home to be their caregiver. In 2010, James Pentoliros
was hospitalized, and when he recuperated, he was then able to be discharged.
George’s son (Tyler Pentoliros—who is an attorney) made a lot of commotion about his
grandparents living in their own home; evidenced herein, Tyler had ulterior motives of
selling his grandparent’s residence (16 Longview, Haverhill, MA). (Provided in Exhibit
110 are copies of the affidavits and pleadings filed by Perry Pentoliros and Larry
Pentoliros).

      450. Consequently, James and Hope Pentoliros moved into their son Larry’s
home—which was then renovated for handicap accessibility. Their son, Perry, also,
moved in to Larry’s home to be their parents’ caregiver.

       451. In November of 2010, Hope Pentoliros executed a Trust, as settlor—and
deemed the three sons to be equal beneficiaries, but naming only Perry and Larry as
successor co-trustees; showing ill-motives of George Pentoliros against his brothers
(A copy of the Trust is provided in Exhibit 111).

       452. Around April of 2011, James Pentoliros’s physical and mental condition
had declined, making care at home not feasible; consequently, he was admitted to the VA
in Bedford, MA. As a result, Hope Pentoliros wanted to return to her own home
(16 Longview), which Larry and Perry abided by her wishes.



                                           76
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 77 of 462



       453. When Hope Pentoliros moved back to her own home with son Perry,
George and his son (Tyler) were very upset when they found out. In September of 2011,
George and his son (Tyler) contacted Defendant ESMV and made allegations that Perry
was financially exploiting their mother.

       454. Invoices of multiple counsel, filed with the Essex Probate & Family Court,
show that representatives of Defendant ESMV involved in the matters of James and Hope
Pentoliros included: Defendant Attorney Berid, Defendant Caseworker Springman
and Defendant Diane Powell.

        455. On October 11, 2011, Tyler Pentoliros (George’s son) retained Attorney
Dennis Spurling to draft a durable power of attorney, naming Tyler Pentoliros as attorney-
in-fact for his grandmother (Hope Pentoliros), which Tyler had Hope sign. Through
Attorney Spurling, Tyler Pentoliros filed a petition for guardianship over Hope Pentoliros
on October 21, 2011. (Copy of the petition is provided in Exhibit 112).

        456. On January 24, 2012, Defendant Merrimack Valley Hospital filed a
petition for guardianship of James Pentoliros—the manner in which the petition was
sought is suspect of illicit intent where the petitioner was identified only as Beth Dymek,
LICSW. There was no reference of any kind made regarding Defendant Merrimack
Valley Hospital, yet the address listed for Beth Dymek was that of Defendant Merrimack
Valley Hospital.

        457. Furthermore, the attorney who signed the petition was Suzanne Fuchs of
the law firm of Pierce and Mandell—which is the very same law firm that employs
Defendant Attorney Saunders. Of significance, Defendant Attorney Saunders was
directly involved in the matter of James Pentoliros, acting as counsel for Defendant
Merrimack Valley Hospital. (Copies of the afore-described petition for guardianship and
pleadings submitted by Defendant Merrimack Hospital and by Defendant Attorney
Saunders—on behalf of Defendant Merrimack Valley Hospital—are provided in
Exhibit 113).

       458. As set forth, the above-described petition for guardianship of James
Pentoliros filed by Defendant Merrimack Valley Hospital specifically requested that
Tyler Pentoliros be appointed guardian.

       459. On January 31, 2012, Judge Ricci court appointed counsel for James
Pentoliros (Attorney Daniel Zampino)—in April of 2012, Attorney Zampino sought court
ordered removal of Tyler Pentoliros as guardian.




                                             77
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 78 of 462



       460. On February 1, 2012, Attorney Renee Lazar of Bedford, MA, was court
appointed by Judge Ricci to act as “counsel” for Hope Pentoliros—as evidenced herein,
Attorney Lazar’s conduct was not consistent with the intentions and desires of Hope
Pentoliros.

        461. On April 25, 2012, counsel for Hope Pentoliros (Attorney Renee Lazar)
filed a motion for temporary guardianship, to specifically place Hope Pentoliros in a
nursing home—in which, she explicitly, requested that Defendant Attorney Ledoux be
court appointed as guardian. (Copy of the petition is provided in Exhibit 114).

        462. Also, at the court proceeding of April 25, 2012, Judge Ricci court
appointed Attorney Paul Gormley as guardian and conservator for James Pentoliros.
Attorney Gormley had represented, in his filing for Bond, that the value of James
Pentoliros’s personal assets and real estate as being “0”—where, the circumstances show
that he knew full well that the estate was of substantial value. (Copy of Bonds are
provided in Exhibit 115).

        463. Defendant Attorney Ledoux had been contacted about the probate matters
of James and Hope Pentoliros prior to his being officially court appointed as guardian and
conservator of Hope Pentoliros at the court proceeding on April 25, 2012—as evidenced
by Defendant Attorney Ledoux’s own invoice that was filed with the Essex Probate &
Family Court, he described his discussing the matter with court appointed counsel for
James Pentoliros (Attorney Zampino) for 50 minutes on April 24, 2012. This was, also,
reflected by Attorney Zampino in his filed invoice; in which he stated that he called
Defendant Attorney Ledoux on April 24, 2012. In the filed invoice of Attorney Gormley
(court appointed guardian and conservator for James Pentoliros), he explicitly stated that
he had discussed matters with Defendant Attorney Ledoux prior to the hearing.

        464. Defendant Attorney Ledoux filed a Bond with the Essex Probate &
Family Court as guardian for Hope Pentoliros (on August 25, 2012)—in which he
represented that the value of Hope Pentoliros’s personal assets and real estate were: “0”.
As set forth above, Defendant Attorney Ledoux knew that the estate was of substantial
value. (Copy of Atty Ledoux’s filing of the Bond is provided in Exhibit 116).

        465. On or about August 1, 2012, Defendants facilitated Hope Pentoliros being
involuntary admitted to the psychiatric ward of Defendant Merrimack Valley Hospital
and then placed her in Amesbury Village. Defendant Attorney Ledoux had obtained a
verbal court order from Judge Ricci authorizing Hope Pentoliros’s removal from her
home.



                                             78
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 79 of 462




        466. On August 3, 2012, Defendant Attorney Cuffe was court appointed by
Judge Ricci as GAL in the matters of James and Hope Pentoliros. (When Hope
Pentoliros died on March 4, 2013, Defendant Attorney Cuffe—having been court
appointed GAL in, both afore-referenced Pentoliros matters—then became the proposed
fiduciary for the estate administration proceedings for Hope Pentoliros. Defendant
Attorney Cuffe’s interim report shows that Defendant Attorney Ledoux and Attorney
Gormley knew the true value of the estate of James and Hope Pentolirios prior to their
filing of their Bonds/ (Copies of the court appointment as GAL, GAL interim report and
the docket sheets for the related matters are provided in Exhibit 117).

        467. On August 6, 2012, by ex-parte, Defendant Attorney Ledoux, again, went
before Judge Ricci regarding the removal of Hope Pentoliros from her home. Defendant
Attorney Ledoux submitted a handwritten affidavit (on August 6, 2012), stating that he
had previously requested a court order for Hope Pentoliros to be removed from her home
at the court proceeding held on August 1, 2012 and that Judge Ricci had given a “verbal
order” to do so—and explained that he was back before Judge Ricci because he needed
the court order for removal to be put in writing. (Copies of the ex-parte motions and
affidavit and court order are provided in Exhibit 118).

       468. Defendant Attorney Ledoux, in his afore-described affidavit explicitly
explained the reasons why he needed Judge Ricci to put the court order in writing,
wherein he stated:

       Since that date [August 1, 2012] the undersigned, together with all other counsel &
       elder services have attempted to find a way to remove her [Hope Pentoliros] from
       her home.

       If the court issues the requested order, it is the intention of the undersigned to visit
       the building inspector’s office in Haverhill seeking condemnation of the family
       home or in the alternative visit the Haverhill District Court seeking apprehension
       under the provisions of Mass. General Laws Chap 123 § 12c.

        469. As previously set forth, son George Pentoliros had worked at Amesbury
Village (purportedly as doctor) and had a contentious relationship with his brothers (Perry
and Larry). When Hope Pentoliros had been placed at Amesbury Village, the staff at
Amesbury Village restricted visitation by Perry and Larry—the restrictions were imposed
by the facility; it was not court ordered. (Provided in Exhibit 119 is a copy of motion
filed by counsel requesting a court order to enable Perry and Larry Pentoliros to visit their
mother).

                                              79
         Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 80 of 462



        470. On August 29, 2012, counsel for Perry and Larry Pentoliros (Attorney
William Sullivan) filed a motion with the Essex Probate & Family Court requesting that
their mother be permitted to return to her home; that the sons would hire full-time
professional home health care—to be selected by the guardian, so that their mother could
live in her own home. (Copy of the afore-described motion and affidavit is provided in
Exhibit 120).

       471. Furthermore, in the above-described motion and supporting affidavit,
counsel certified that he spoke with the Haverhill Health Inspector (Lisa Rosario) and he
was informed an inspection had been done of Hope Pentoliros’s home (16 Longview),
having documented the home to be in “excellent condition”.

        472. No action was taken by the Essex Probate & Family Court as to the
above-described filed motion and supporting affidavit; however, on September 6, 2012,
Judge Ricci issued a court order allowing Defendant Attorney Ledoux’s request to
retain Defendant Michael Novack as “a geriatric care specialist” to evaluate “possible
residential placement.” (Copy of the court order is provided in Exhibit 121).

        473. On October 4, 2012, Judge Ricci issued a court order that all the court
appointees in the matters of James and Hope Pentoliros were to be paid directly from the
private estate of James and Hope Pentoliros—which court order enumerated the named
court appointees and had explicitly stated that the court appointees were to be paid from
the private estate starting at the inception of their appointments, not the date of the court
order. (Copy of the court order is provided in Exhibit 122).

        474. In early November of 2012—based on ill-motives, Attorney Lazar sought
a court order for son Perry Pentoliros to be subjected to a “mental examination” to
supposedly determine whether he would be a suitable caregiver for his mother. (Copy of
the allowed court order issued by Judge Ricci is provided in Exhibit 123).




                                              80
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 81 of 462



   iii. Additional evidence of enmeshed relationships revealed in the matter of
        In re Marvin H. Siegel

        475. As previously set forth, in the matter of In re Marvin H. Siegel, the specific
roles of previously discussed Defendants consisted of:

       Defendant Attorney Garmil represented Defendant Whittier Pavilion;
       Defendant Attorney Saunders represented Merrimack Valley Hospital;
       Defendant Attorney Cuffe was court appointed as guardian;
       Defendant Attorney Feld was court appointed conservator;
       Defendant Attorney Ledoux represented Defendant Daughter Sheryl;
       Defendant Attorney Berid represented Defendant ESMV (with involvement of
       Defendant Caseworker Springman and Defendant Diane Powell); and
       Defendant Attorney Cukier represented Defendant BNY Mellon.

         476. In the underlying matter of In re Marvin H. Siegel (ES11P1466GD,
ES11P1465PM, and ES11E0075QP), Judge Abber had been the presiding judge
commencing on June 7, 2011 up and through December 4, 2013. Judge Abber,
Defendant Attorney Feld, and Defendant Attorney Cukier worked together as co-
fiduciaries in the same matter of In Re Esterina Milano, from 2009 through 2010—which
is set forth in detail herein this Complaint.

        477. Defendant Attorney Studen, counsel for Defendant BNY Mellon,
directly solicited the legal services of Defendant Attorney Ledoux to represent
Defendant Daughter Sheryl. Defendant Daughter Sheryl emailed Defendant Attorneys
Tarlow, DeNapoli and Watson, on June 22, 2011, stating:

           I spoke to the attorney who is representing Mellon Bank regarding my Dad’s
           financial account there. Her name is Laura Studen. Her firm is Burns and
           Levinson. . . . [Laura Studen] said that she will send me the names of three
           attorneys that I can speak to, in order to get a second opinion.




                                            81
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 82 of 462



      478.   Defendant Daughter Sheryl subsequently emailed Defendant Attorney
Laura Studen, on June 26, 2011, stating:

           I am pleased that Atty. Robert Ledoux phoned you and that he filed his
           appearance on behalf of me and my sister Devora. . . . I would still like to get a
           second opinion from other lawyers to determine if there is something that
           Devora and I can do to proactively stop my sister rather than be in react mode
           all the time. Could you please still send me the names of three attorneys that I
           can speak with to get another opinion.

       479. As previously set forth, Defendant Attorney Cuffe had engaged in a
substantial amount of services from Attorney Baler with intent to change Father’s already
executed estate planning—as he did in the matters regarding Robert and Gertrude Pigeon.

        480. Defendant Whittier Pavilion facilitated Father being treated via outpatient
by a private practicing psychiatric doctor—Defendant Dr. Ping Cui—when Father had
been discharged. Defendant Dr. Cui was, also, involved in the probate matter of In re
Regina Ianalfo, in which Defendant Attorney Garmil was court appointed guardian for
Regina Ianalfo.

       481. While Regina Ianalfo had been a patient at Amesbury Village, her niece
was informed by the staff of Amesbury Village that her aunt needed to be treated with
antipsychotics—which was the very first time that her aunt had ever been prescribed
antipsychotics and is highly suspect that the timing was when her aunt’s private funds
were near depletion and that Medicare was needed to cover expenses. (Provided in
Exhibit 124 are copies of pleadings in the matter of Regina Ianolfo).

       482. For illicit reasons described herein, Defendant Attorney Cuffe replaced
Defendant Dr. Ping Cui with Defendant Dr. Robert Portney, as treating psychiatrist for
Father. Defendant Dr. Portney is, also, affiliated with Defendant Whittier Pavilion.

        483. Defendant Dr. Portney had been involved in the previously discussed
matters of Antoinette Carpinone—Defendant Attorney Berid, on behalf of Defendant
ESMV had Defendant Dr. Portney evaluate Antoinette Carpinone (which is described in
further detail herein).

        484. Defendant Attorney Cuffe terminated Father’s personal primary care
doctor (Dr. Ellenbogen) and all of Father’s other long-held personal medical specialty
providers (urologist, dermatologist, gastroenterologist doctor, neurologist, and the like).
Defendant Attorney Cuffe then replaced Father’s primary care doctor with Dr. Spencer
Amesbury—whom has a long-established working relationship with Defendant Attorney
Cuffe’s suitemate, Attorney Susan Hubbard.
                                             82
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 83 of 462



      485. For several years, Dr. Amesbury and Attorney Hubbard have been
members together on the Board of Health for the Town of Ipswich. (Provided in
Exhibit 125 is documentation of that relationship).

         486. Dr. Amesbury, also, works for nursing homes and other long-term care
facilities. He certified the death certificate of Hope Pentoliros— yet, he was not the
doctor obtained by designated Defendants to provide a letter purportedly supporting
Defendant Attorney Ledoux’s zealous pursuit for a court-ordered DNR/DNI.

       487. Dr. Amesbury is listed as a family practitioner with Medicare. And
reported to be ranked in the top 10% of family practitioners to receive payments from
Medicare. The reported average total Medicare payment received by family practitioners,
nation-wide, in 2012 was $33,324.10 and, in Massachusetts, was $27,168. In 2012,
Dr. Amesbury’s total Medicare payment received was $158,546.02.

       488. A wrongful death suit was brought against Dr. Amesbury for care that he
provided for Harborside Healthcare in Essex Superior Court (Docket No. ESCV2010-
01833)—which resulted in Dr. Amesbury agreeing to a settlement out-of-court. (Provided
in Exhibit 126 are court records from the malpractice suit).

      489. Dr. Amesbury was, also, the attending physician in a probate matter that
Defendant Attorney Cuffe had been court appointed as special administrator for decedent
Mary Walker. (Copy of Death Certificate for Mary Walker provided in Exhibit 127_

       490. Highly suspect conduct on the part of Defendant Attorney Cuffe’s court
appointment is demonstrated in the court documents provided, demonstrating the
following suspect indicators:

           the estate of Mary Walker was reported as having very little of any value for
           personal estate—Masshealth had reported to the Commonwealth that it was
           owed approximately 11,000—and listed only one property of approximately
           $220,000 (documentation regarding Masshealth is provided in Exhibit 128);

           there are 3 estate dockets for the decedent Mary Walker, who died in
           December of 2006 (ES09P3189EA, ES10P3566EA, ES11P0592EA—copies
           of which are provided in Exhibit 129). It appears that Mary Walker had
           3 daughters: Elizabeth Shafner; Ellen Walker and Anne Ackerman;

           the first petition regarding the estate administration for Mary Walker was filed
           one month shy of three (3) years after Mary Walker died—which the docket
           (ES09P3189EA) states that the petitioner for that matter was Elizabeth Shafner,
           being represented by John Christopher, Esq;

                                            83
Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 84 of 462



  the docket for ES09P3189EA shows that Judge Sahagian originally appointed
  Defendant Attorney Cuffe as GAL on December 2, 2009, which Judge
  Sahagian purportedly voided on that same date and then on December 8, 2009,
  she appointed him as “fiduciary”;

  Ellen Walker subsequently filed a petition to probate in December of 2010
  which was opened as Docket ES10P3566EA. In that petition it was indicated
  Elizabeth Shafner had died in May of 2010—she was identified in the petition
  as “Elizabeth Shafner Estate Alan Shafner Executor”.

  Ellen Walker and Alan Shafner had specifically requested in Ellen Walker’s
  petition that Defendant Attorney Cuffe be appointed Special Administrator—
  which was allowed. Alan Shafner was law partner law in the firm of Shafner,
  Keating & Cuffe—and is the same law firm that had previously employed
  Defendant Attorney Cuffe (copy of the petition filed by Ellen Walker and a
  cover letter filed by Defendant Attorney Cuffe holding himself out to the
  public as having worked as an attorney for Shafner, Keating & Cuffe in an
  unrelated matter provided in Exhibit 130);

  Anne Ackerman filed a petition to probate her mother’s estate (Mary Walker)
  in March of 2011 (ES11P0592EA)—a copy of the petition is provided in
  Exhibit 131. The two earlier dockets (ES09P3189EA, ES10P3566EA) do not
  record that Mary Walker had a will—it was only first raised in the last petition
  filed by Ann Ackerman. Provided is a copy of Ann Ackerman’s motion to
  revoke in which she attests as to the illicit motives of Defendant Attorney
  Cuffe and his cohorts’ not presenting Mary Walker’s will in the prior estate
  matters for Mary Walker—as Elizabeth Shafner and Ellen Walker financially
  benefitted through Mary Walker’s estate being probated as intestate;

  the docket sheet for the original petition for probate (ES09P3189EA) does not
  identify Ellen Walker or Anne Ackerman as interested parties;

  during litigation of the second petition (ES10P3566EA), Defendant Attorney
  Cuffe brought a Complaint for Contempt against Ann Ackerman—which was
  presided over by Judge Ricci and in Defendant Attorney Cuffe’s favor (Copy
  of Complaint for Contempt is provided in Exhibit 132);

  the nature of the proceedings that took place in the last petition to probate Mary
  Walker’s estate—filed by Anne Ackerman—and the time span is very suspect,
  with a final settlement and case closed in April of 2014.



                                    84
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 85 of 462



        491. In September of 2012, Defendant Attorney Cuffe was court appointed
guardian in the matter of In re Lay Bou. Defendant Attorney Cuffe specifically requested
that Defendant Attorney Feld be court appointed as GAL—which was allowed. (Copy
of the court appointment regarding Defendant Attorney Feld is provided in Exhibit 133).


   B. Evidenced tendency of designated judges of the Essex Probate & Family
      Court involving bribery and illicit collusion

   i. Improper use of judicial status by Judge Jeffrey Abber and Judge Susan Ricci
      to financially benefit the Massachusetts Association of Guardian ad Litems
      (MAGAL)

      492. MAGAL is a professional association which membership is exclusively
comprised of people certified to accept court appointments as GAL.

        493. Provided is a copy of a flyer for a fundraising event held by MAGAL in
Exhibit 134—which the specific purpose of the flyer was to sell tickets to the fundraising
event, featuring Judge Abber and Judge Ricci as key speakers for the event.
The graphics for the flyer had a Madi Gras theme, with the caption of “Let the Good
Times Roll” translated in French.

       494. Plaintiffs reported the above-described information—and provided
substantiating documentation—to the Judicial Conduct Commission in a formal written
complaint filed on March 27, 2014. The Judicial Conduct Commission’s deliberate
disregard of this information is set forth in detail herein this Complaint.


   ii. Engaging in prohibited membership by Judge Jeffrey Abber and Judge Amy
       Blake

        495. Judge Jeffrey Abber and Judge Amy Blake are listed as current members
of the American Association of Matrimonial Lawyers (AAML).

        496. Explicitly stated in the membership information distributed by the AAML,
judges who are actively sitting on the bench are supposed to be prohibited from being
members. (A copy of the membership criteria is provided in Exhibit 135—along with the
narrative of the purpose and scope of the organization and the downloaded list of
Massachusetts members from the website of the AAML).

    497. Provided in Exhibit 136 are copies of recent individual profiles on the
AAML website for Judge Abber and Judge Amy Blake.


                                            85
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 86 of 462



       498. Plaintiffs Daughters reported the above-described information—and
provided substantiating documentation—to the Judicial Conduct Commision in a formal
complaint filed on March 27, 2014.


       Evidenced improprieties in Judge Abber’s listed profile with the AAML

       499. Judge Abber does not identify himself as a judge in his existing “profile”
with the AAML—as previously set forth, AAML states that a member cannot be a sitting
judge.

       500. Judge Abber’s contact information gives his address as: 105 Salem Street,
Malden, MA—which is the address of his former law practice. (Refer to provided
invoices of then-Attorney Abber regarding the matter of In Re Esterina Milano).

       501. 105 Salem Street is, also, property that Judge Abber still co-owns with
Attorney John Todisco. (Provided is a copy of current information filed with the
Secretary of State’s Office, which lists Judge Abber as co-owner of the above-referenced
property in Exhibit 137).

        502. Attorney John Todisco operates his law practice and is registered with the
BBO with his office listed as: 105 Salem Street, Malden, MA. (Copy of the BBO
registration information is provided in Exhibit 138).

       503. Judge Abber lists his telephone number in his profile with AAML as:
781-324-4711—which is the same telephone number for John Todisco’s law office, as
evidenced by Attorney Todisco’s registration information with the BBO.


       Evidenced improprieties in Judge Blake’s listed profile with the AAML

       504.   Like Judge Abber, Judge Blake does not identify herself as a judge.

       505. Judge Blake’s contact information listed with the AAML was the then
address of the Salem Division of the Essex Probate & Family Court. Conspicuously,
Judge Blake only provides the address, and deliberately omitted the designation of the
address being the location of the Essex Probate & Family Courthouse in Salem, MA.




                                            86
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 87 of 462



   C. Evidence of designated Defendants’ actual use of bribery in the matter of In
      re Marvin H. Siegel

        506. At the court proceeding held on January 24, 2012, in the matter of In re
Marvin H. Siegel, Judge Abber stated that he did not want the parties, in this specific
matter, to bring motions before other sitting judges in the Essex Probate & Family Court;
that he wanted all motions, in this matter, to be solely brought before him.

       507. Judge Abber presided over the trial, pertaining to permanent guardianship
and conservatorship. The trial was conducted on the separate and individual days of:
June 27, 2012, June 29, 2012, July 2, 2012 and a half-day on July 11, 2012.

       508. At the court proceeding held on October 22, 2012, Defendant Attorney
Feld submitted to Judge Abber a written motion to increase amount of funds by another
$1 million—a copy of which is provided in Exhibit 139.

       509. Judge Abber had specifically and directly asked Defendant Attorney
Feld (conservator) if there was a problem with the existing bond in this matter.
Unequivocally, the audio recording demonstrates that Defendant Attorney Feld led
Judge Abber to believe that there was no issue with the existing Bond; which led
Judge Abber to state that he would have his clerk (Peter Krosunger, Esq.) prepare the
paperwork for the additional $1 million for when he (Judge Abber) returns from vacation.
(The court audio recording for October 22, 2012 is provided in prior referenced
Exhibit 23).

         510. Defendant Attorney Feld responded by overtly inquiring how long
Judge Abber would be away. When Judge Abber said he would be away for
two (2) weeks, conspicuously, Defendant Attorney Ledoux quickly interceded and stated
that “if needed” the administrative clerk, Julie Matuschak (clerk and former Board
Member with Defendant Attorney Berid) could do it for Judge Abber while he was
away—to which Judge Abber indicated that this was acceptable if an urgent situation
arose.

        511. Confirming the fact that Judge Abber had ended the hearing of October
22, 2012 with the specific understanding that there was no existing urgency to issue an
additional $1 million bond at that time, Judge Abber left the above-described submitted
Bond unsigned, and with a single-line crossed through the rubber-stamp for allowance or
denial (see prior referenced Exhibit 139).

        512. As evidenced, Judge Abber, intentionally and deliberately, did not take
action regarding the Bond request for Defendant Attorney Feld.

                                            87
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 88 of 462



       Ex-parte dealings between designated Defendants and Judge Ricci on
       October 24, 2012 & October 25, 2012

       513. On October 22, 2012, Judge Abber issued permanent decrees and orders
for permanent guardianship and conservatorship in the matter of In re Marvin H. Siegel,
along with issuing written findings from the afore-described trial that took place in mid-
July 2012.

        514. Even though Judge Abber had held a court proceeding, in the matter of In
re Marvin H. Siegel during the morning of October 22, 2012, he waited until the very end
of the day to issue the above-described decrees and orders. (Refer to court audio
recording in prior referenced Exhibit 23).

        515. Prior to October 24, 2012, Judge Susan Ricci did not have any official
role as presiding judge in the matter of In re Marvin H. Siegel; and, as previously set forth,
Judge Abber had strongly expressed to the litigants in the matter of In re Marvin H.
Siegel, that he did not want the parties bringing motions before any other judge.

       516. On October 24, 2012, without any notice to Plaintiff Daughters,
Defendant Attorney Feld, Defendant Attorney Cuffe, and Defendant Attorney
Ledoux requested Judge Ricci to vacate the afore-referenced permanent decrees issued by
Judge Abber on October 22, 2012; they requested Judge Ricci to give greater authority
to Defendant Attorneys Feld and Cuffe than the original decrees and orders.

       517. Defendant Attorney Feld and Defendant Attorney Cuffe, specifically,
requested in writing for Judge Ricci to issue brand new decrees—with new and additional
provisions. (Copies of the motions to vacate Judge Abber’s permanent decrees issued on
October 22, 2012 filed by Defendant Attorney Feld and Defendant Attorney Cuffe are
provided in Exhibit 140).

        518. In the above-described motions to vacate Judge Abber’s decrees and
orders of October 22, 2012, Defendant Attorney Cuffe and Defendant Attorney Feld
did not proffer, in any manner, that their requested relief involved any exigent or urgent
circumstances necessitating their bringing these motions before Judge Ricci.

        519. Defendant Attorney Feld requested that Judge Ricci issue (2) Bonds in
the matter of In re Marvin H. Siegel, totaling $6.7 million—(one for $1 million and the
other for $5.7 million).

      520. Copies of the decrees and orders issued by Judge Ricci are provided in
Exhibit 141.


                                             88
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 89 of 462



       521.     As previously set forth, at the court proceeding of October 22, 2012
(before Judge Abber), Defendant Attorney Feld did not request a bond amount of
$6.7 million. The court recordings of October 22, 2012 and the afore-referenced written
motion submitted to Judge Abber, on October 22, 2012, by Defendant Attorney Feld
evidence that Judge Abber did not intend to allow more than an additional $1 million
bond—and, unequivocally, Judge Abber did not intend to issue bond(s) for $6.7 million.

       522. In Defendant Attorney Cuffe’s motion to vacate—submitted to
Judge Ricci, he stated that the reason for vacating the permanent decrees and orders
issued by Judge Abber was based on:

           the last paragraph on page 1 of the Decree does not specify whether the
           guardian’s powers are limited or not limited. The guardian understood that
           his powers were not limited.

        523. Defendant Attorney Cuffe did not proffer any evidence to support his
assertion that Judge Abber intended to have the decree of permanent guardianship give
unlimited authority to the guardian. As previously set forth, Judge Ricci did not preside
over the trial for permanent guardianship and conservatorship, which evidences the
inherent unethical and unprofessional nature of Judge Ricci vacating Judge Abber’s
issuance of the above-described permanent decrees.


       Established outside-of-court relationship between designated Defendants
       and Judge Ricci

         524. For several years, up until December 5, 2013, Judge Susan Ricci had been
sitting as a judge in the Essex Probate & Family Court.

        525. Judge Ricci and Defendant Attorney Ledoux had served years, together,
on the Supreme Judicial Court’s Mental Health Legal Advisory Board.

       526. Lending support to the existence of ulterior motives by Defendant
Attorney Ledoux and Judge Ricci, it is demonstrated that—as a matter of practice—the
Mental Health Legal Advisory Committee does not truly advocate on behalf of
incapacitated individuals. A prime example is in Fazio v. Fazio, 375 Mass. 394, fn9
(1978), where the Mental Health Legal Advisory Committee filed an amicus brief
arguing that the ward should be deemed mentally ill.

       527. As previously set forth, Judge Ricci, Defendant Attorney Cuffe
(guardian), and Defendant Attorney Ledoux are all members of the MBF Society of
Fellows.
                                            89
         Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 90 of 462



        528. There is established prior illicit outside-of-court communications involving
Judge Ricci and designated Defendants in the previously described matters of James and
Hope Pentoliros. This is evidenced by the handwritten note made by Judge Ricci, which
Plaintiff Daughter Lisa found in the public court files for the matters of James and Hope
Pentoliros. (Copy of the note is provided in Exhibit 142).

       529.    The afore-described note stated:

           I have reviewed 4 motions – 3 by Collela & 1 by Gormley.
           I think 3 of them should be Complaints for Contempt.
           If you agree – have Julie or Ralph or Jeannie [staff of the Clerk’s Office] call
           Collela to refile Cs for C [Complaints for Complaint] – & I will give short date
           for summons.

       Surreptitious court proceeding held by Judge Ricci on October 25, 2012

       530. Designated Defendants obtained a court proceeding before Judge Ricci on
October 25, 2012, without any notice to Plaintiff Daughters—with deliberate intentions
and acts to keep Plaintiff Daughters from knowing that such proceeding was held.

       531. Plaintiff Daughter Lisa learned about the ex-parte proceeding of October
25, 2012 out of mere happenstance; when she had obtained updated docket sheets for
review and saw notations indicating that the ex-parte hearing was held.

       532. The court audio recording for the proceeding of October 25, 2012 is
provided in prior referenced Exhibit 23.

       533. In the court audio recording, right at the very start of the proceeding—
immediately after the identification of the case (In re Marvin H. Siegel), the very first
words spoken by Judge Ricci were: “This case goes under, no good deed goes
unpunished.”

         534. It is well established that Judge Ricci’s above-described comment was
specifically directed at Plaintiffs—and at Plaintiff Daughter Lisa, in particular; as the court
record shows Plaintiff Daughter Lisa had repeatedly and continuously presented evidence,
in open court, of Defendants’ and Judge Abber’s misconduct; as well as, Plaintiff
Daughters having submitted concrete documentation of misconduct to the Office of Bar
Counsel and to the Judicial Conduct Commission. It was well-established—even in the
face of blatant and flagrant malicious retaliatory conduct—that Plaintiff Daughters were
not going to back down or give up their legal pursuit to protect their father’s constitutional
rights, as well as their own individual constitutional rights


                                              90
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 91 of 462



       535. Prior to October 25, 2012, Plaintiff Daughters had filed multiple written
complaints to the Office of Bar Counsel against designated Defendants; misconduct in
the matter of In re Marvin H. Siegel—including but not limited to: Judge Abber,
Defendant Attorney Ledoux, Defendant Attorney Feld, Defendant Attorney Cuffe.

        536. Prior to October 25, 2012, Plaintiff Daughter Lisa made an in-person
report to the Judicial Conduct Commission regarding misconduct by Judge Abber. In
March of 2012, Plaintiff Daughter Lisa physically went to the office of the Judicial
Conduct Commission to give an in-person attestation because of the graveness of judicial
misconduct committed by Judge Abber and to prevent her family’s further suffering of
irreparable harm. Immediate action was necessary—but due to the extraordinary intricacy
and voluminous concrete evidence in Plaintiff’s possession, it was not possible to file a
sufficiently adequate written complaint at that time. So, Plaintiff Daughter Lisa went to
the office of the Judicial Conduct Commission with two (boxes) filled with supporting
documentation.

       537. When Plaintiff Daughter Lisa went to the office of the Judicial Conduct
Commission—with the boxes of supporting documentation, she informed the receptionist
she wanted to make an in-person complaint. Counsel came out to the reception area to
speak with her. Despite, Plaintiff Daughter Lisa explaining the urgent and immediate
circumstances to counsel, he stated that the complaint needed to be in writing. However,
counsel did ask for the specific name of the probate court judge and the court in which the
judge was presiding—which Plaintiff Daughter Lisa did provide that information to
counsel.

        538.  Judge Ricci had previously served a six-year term as a member of the
Judicial Conduct Commission, having served two (2) years as Chair; while, First Justice
Mary Ann Sahagian of the Essex Probate & Family Court had been serving on the
Judicial Conduct Commission—and continues to do so through the present.

       539. Judge Ricci’s immediate comment at the proceeding of October 25,
2012—“this case goes under no good deed goes unpunished”—evidences that Plaintiff
Daughter Lisa’s discussion with counsel at the Judicial Conduct Commission had been
relayed back to Judge Ricci.

        540. In addition, prior to October 25, 2012, Plaintiffs filed a civil action with
the Supreme Judicial Court, seeking emergency injunctive and declaratory relief that
was wholly based on misconduct by Judge Abber and designated Defendants. (Copy of
the civil action is provided in Exhibit 143).

        541. Throughout the entire proceeding of October 25, 2012, Judge Ricci and
the designated Defendants engaged in malicious bantering and laughter.
                                            91
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 92 of 462



       542.    As stated in the court audio recording, the only reason that the court
proceeding took place was out of necessity to cover up for the fact that Judge Ricci had
made a mistake on the decrees and orders that she had signed the day prior (October 24,
2012).

        543.     Heightening the illicit nature of the proceeding was Judge Ricci’s
statements as to why she was purportedly holding the proceeding. She gave a very
elaborate nonsensical explanation as to how she was just doing what Judge Abber had
asked her to; giving a very detailed description of fabricated events as to supposedly why
Judge Abber asked her to sign the afore-described decrees and orders. (Set forth herein is
solid and concrete evidence that Judge Abber de facto did not ask Judge Ricci to act on
his behalf).

      544. During the ex-parte proceeding, the discussion that took place amongst
Defendants Attorneys Feld, Defendant Attorney Ledoux and Judge Ricci involved
them outright stating that Judge Ricci had inadvertently signed her own name on the
decree—that she should have signed Judge Abber’s name.

        545. In the audio court recording of October 25, 2012—at the time it was
explicitly made known that Judge Ricci was actually signing the new decrees of
permanent guardianship and conservatorship—Defendant Attorney Ledoux stated to
Judge Ricci that she could “now retire on this case.” Judge Ricci responded that she did
not agree to retire; that she had only agreed to sign the Bonds and Decrees.

         546. The very manner in which Defendant Attorney Cuffe and Defendant
Attorney Feld sought Judge Ricci to amend the permanent decrees shows that they knew
Judge Abber did not have any intention to implement the changes made; further
evidencing the very reason why a monetary incentive was needed to have Judge Ricci
facilitate designated Defendants’ requested decrees and orders.



       Established evidence that Judge Abber, in fact, had no knowledge, of the
       events of October 24, 2012 and October 25, 2012
         547. Further proving that the above-described acts were carried out purely for
illicit motives is the audio recording of the court proceeding held on December 11,
2012—a copy of which is provided in previously referenced Exhibit 23.

       548. During the proceeding held on December 11, 2012, Plaintiffs provided
Judge Abber (and all opposing counsel) with copies of the audio recording for the
ex-parte proceeding of October 25, 2012.

                                            92
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 93 of 462



       549.   When Plaintiff Daughter Lisa informed Judge Abber, in court

        550. on December 11, 2012, about what had taken place while Judge Abber was
on vacation, he reacted in a manner that, unequivocally, showed he had absolutely no clue
about the ex-parte proceedings of October 25, 2012.

       551. At the hearing held on December 11, 2012, Judge Abber outright
requested that Defendant Attorney Feld explain why he went to Judge Ricci, while he
(Judge Abber) had been on vacation.

        552. The audio recording of December 11, 2012 evidences that Judge Abber
de facto did not ask Judge Ricci to act on his behalf—affirmatively proving that
Judge Ricci lied when she explicitly made the representation, during the ex-parte
proceeding of October 25, 2012. The evidence shows that she purposelfully
misrepresented that Judge Abber had supposedly asked her to act on his behalf because the
electricity supposedly went out in the courthouse at 10:30 a.m. on October 22, 2012 and
he was immediately leaving for vacation.

       553. The audio recording for the hearing of October 22, 2012 shows that Judge
Abber expressly indicated that he was not leaving until the end of the day; as well as—
and previously set forth, that Judge Abber had no administrative problems because he had,
personally, issued other orders and judgments later that day on October 22, 2012.

         554. Further bolstering the fact that Judge Ricci and the designated Defendants
illicitly colluded are the very sarcastic and negative intimations that Judge Ricci
specifically directed at Judge Abber—such statements are very inconsistent with the
attitude of doing someone a favor; rather, such statements affirmatively show a tone of
Judge Ricci enjoying the, proverbial, stabbing a knife in Judge Abber’s back.


   D. Evidence of bribery in the matters of James and Hope Pentoliros

   i. Overview

       555. As previously set forth, Defendant Attorney Ledoux was court appointed
guardian and conservator for Hope Pentoliros—which was inextricably enmeshed with the
matter of In re James Pentoliros.

        556. From February 1, 2013 through February 14, 2013, Defendant
Attorney Ledoux—as court appointed guardian for Hope Pentoliros—personally and
fervently sought a DNR/DNI court order. (Provided are copies of Defendant Attorney
Ledoux’s initial motions for DNR/DNI and other contemporaneous motions in
Exhibit 144).
                                           93
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 94 of 462



        557. Hope Pentoliros’s sons did not initiate or take an active role in seeking a
DNR/DNI. The afore-referenced audio court recordings of February 6, 2013,
February 14, 2013 and February 20, 2013 show that Defendant Attorney Ledoux’s
pursuit of a DNR/DNI court order was solely motivated for financial ill-gotten gain—
which court audio recordings are provided in Exhibit 145.

         558. Bolstering the existence of ill-motives by Defendant Attorney Ledoux in
seeking a DNR/DNI consists of: the previously described manner in which Defendant
Attorney Ledoux had forced Hope Pentoliros out of her home and into a long-term care
facility; and the fact that Defendant Attorney Ledoux, on February 5, 2013—1 day before
filing the motion for DNR/DNI, Defendant Attorney Ledoux filed a Complaint for
Contempt against son Perry Pentoliros to force him to turn over lawfully possessed funds
of over $1.3 million to Defendant Attorney Ledoux. (Copy of the Complaint for Contempt
against Perry Pentoliros and of pleadings with admissions by Defendant Attorney Ledoux
that the Complaint for Contempt was baseless and illicit are provided in Exhibit 146).


       ii. Details of ex-parte hearing before Judge Ricci on February 6, 2013

       559. Judge Ricci was the presiding judge over the matters of In re Hope
Pentoliros and In re James Pentoliros. She held a court hearing regarding Defendant
Attorney Ledoux’s motion for a DNR/DNI on February 6, 2013—which audio of court
proceeding is in previously referenced Exhibit 145).

     560. Defendant Attorney Ledoux’s sole claimed reason for his pursuit of a
DNR/DNI Order was based on Hope Pentoliros having pneumonia.

        561.   In court, Defendant Attorney Ledoux represented to Judge Ricci that he
had been informed that Hope Pentoliros was in “full code” and that the doctors gave her
“six (6) months to live”— again, on the basis of having pneumonia.

       562.     Conspicuous is the fact the usual phrase—“6 months to live”—is not
customarily associated with pneumonia. It is common knowledge that pneumonia is a
condition that ordinarily involves a matter of weeks, not months.

        563. Further evidencing that Defendant Attorney Ledoux had been fabricating
the state of Hope Pentoliros to obtain a court order for a DNR/DNI is the fact that counsel
for Hope Pentoliros (Attorney Renee Lazar) explicitly represented—at the hearing of
February 6, 2013—that she had just visited, days prior, with Hope Pentoliros and that
Hope was “alert” and “very happy to see [counsel].” Attorney Lazar explicitly
represented that Hope Pentoliros was able to have an intelligible conversation with her.


                                            94
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 95 of 462



         564. It is suspect that Attorney Lazar explicitly represented that Hope
Pentoliros had expressed, personally, wanting a DNR/DNI Order, where Attorney Lazar
had described Hope Pentoliros as being lucid and cognizant. It is suspect that if the above-
described representations made by Attorney Lazar were true, the usual and customary
practice for counsel would have been to submit an affidavit from Hope Pentoliros stating
that it was her true desire and intention.

        565.    It speaks volumes that Attorney Lazar did not submit her own affidavit as
to her afore-described representations regarding the wishes of her client.

        566. It is highly significant, as previously set forth, that Hope Pentoliros had
previously executed estate planning instruments and advance directive instruments and, at
that time, did not set forth an intention or desire for DNR/DNI; especially, where it is
customary and routine practice for the subject matter of DNR/DNI to be contemplated
when executing these type of written instruments.

       567. In fact, well in advance of guardianship proceedings Hope Pentoliros and
James Pentoliros had execured written instruments designating their sons (Perry and Larry
Pentoliros) to make health care decisions for them—in August 2012, court appointed
counsel for Hope Pentoliros (Attorney Renee Lazar) had Judge Ricci revoke such powers,
with no supportable basis. (Copy of the allowed motion is provided in Exhibit 147).

        568. Also, suspect is that Defendant Attorney Ledoux represented to Judge
Ricci that sons (Larry and Perry) “did not object” to a court order for a DNR/DNI. Such
wording—that the sons did not object—shows that Defendant Attorney Ledoux knew that
the sons, in fact, had not assented to the motion for a DNR/DNI Order.

        569. Logically, when a family member is asked what his or her position is
regarding the obtaining of a DNR/DNI court order, the answer compels one of two
responses: agree or disagree—in this context, “do not object” is not commensurate with
actual agreement.

       570. Showing the disingenuiness of Defendant Attorney Ledoux’s seeking a
DNR/DNI court order and his giving a false impression that the sons had assented to the
DNR/DNI order is the fact that Defendant Attorney Ledoux made no objection or plea for
expediency of time when Judge Ricci had continued the hearing for a DNR/DNI to a date
2 weeks away.

       571. Despite Defendant Attorney Ledoux having represented that the
DNR/DNI court order was urgent, Judge Ricci could be heard flipping the pages of her
schedule and outright asked if the “DNR and DNI Order could wait until [February]
20th” because she was not going to be in court over the next week.
                                            95
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 96 of 462



        572. Defendant Attorney Ledoux led Judge Ricci to believe that he had no
objection to the date of February 20, 2013 (just like Defendant Attorney Feld had not
objected to Judge Abber’s waiting to issue the Bond until Judge Abber’s return from
vacation).


   iii. Defendant Attorney Ledoux obtained ex-parte hearing before Judge Abber
        seeking an emergency DNR/DNI Order

       573. Defendant Attorney Ledoux did not wait for the afore-described pre-
scheduled hearing with Judge Ricci. Instead, within a week, he obtained an ex-parte
hearing before Judge Abber on February 13, 2013 and February 14, 2013. (Copies of
the motions presented to Judge Abber are provided in Exhibit 148).

        574. The audio recording shows that Defendant Attorney Ledoux was very
much in a hurry to obtain a court order for a DNR/DNI; so much so that the audio court
recording reflects Defendant Attorney Ledoux actually getting exasperated with Judge
Abber for showing hesitation in rubber-stamping the motion for a DNR/DNI order.
(Refer to prior referenced Exhibit 145).

       575. In a state of frustration, Defendant Attorney Ledoux stated to Judge
Abber that he “guaranteed” Hope Pentoliros was “not going to make it another day”.
(Hope Pentoliros died, approximately, 3 weeks later of sepsis—not pneumonia). Out of
desperation, Defendant Attorney Ledoux blurted out that getting this DNR/DNI court
order was, really, all about $5 million; and then tangentially went on to describe how
supposedly Larry and Perry Pentoliros were dangerous—that they had supposedly been
criminally charged previously involving their threatening tenants with a gun, but that the
charges were dismissed due to slick lawyering by their counsel.

       576. Judge Abber expressed to Defendant Attorney Ledoux that his only
hesitance in not granting the DNR/DNI Order was the fact that Defendant Attorney
Ledoux wanted Judge Abber to solely rely on Defendant Attorney Ledoux’s verbal
representation that Hope Pentoliros’ sons had assented to having a DNR/DNI Order.

        577. Judge Abber started to outright apologize to Defendant Attorney Ledoux
for his hesitation; stating that he felt personally indebted to Defendant Attorney Ledoux
for teaching him the law after he had been appointed to the bench; stating that he (Judge
Abber) had no prior legal knowledge in this area of the law and that Defendant Attorney
Ledoux was the foremost person who had helped him—Judge Abber was emphatic that
the reason for his hesitance in rubber-stamping the DNR/DNI Order was because
Defendant Attorney Ledoux “taught him well” that written representation by counsel is
needed.
                                             96
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 97 of 462



         578. The audio recording of the February 14, 2013 hearing shows that
Defendant Attorney Ledoux continued to persist; upon which, Judge Abber re-iterated
that if Defendant Attorney Ledoux would just get written representations of assent by
Hope Pentoliros’ sons to the motion for a DNR/DNI, that he (Judge Abber) then had no
qualms about issuing the DNR/DNI Order.

       579. When Defendant Attorney Ledoux told Judge Abber that
Hope Pentoliros was just transferred to the Portsmouth Regional Hospital in New
Hampshire and that the three (3) sons were on their way to the hospital, Judge Abber
suggested to Defendant Attorney Ledoux to call over to the hospital and have them fax
over their assents to the DNR/DNI.

        580. Conspicuously, Defendant Attorney Ledoux obtained a faxed letter from
counsel for two (2) of the sons—not the sons themselves, and not in the form of an
affidavit by counsel. Instead, Defendant Attorney Ledoux obtained a faxed letter from
counsel simply stating (again) that the sons “did not object” to the DNR/DNI Order. (A
copy of a letter faxed from counsel—not the sons—is provided in Exhibit 149).

        581. Apparently, where Defendant Attorney Ledoux could not obtain written
assent by Larry and Perry Pentoliros, Defendant Attorney Ledoux was able to get a letter
from a hospitalist (Dr. Johad Toure of Boxford, MA) purporting to support a court ordered
DNR/DNI. (A hospitalist is not a patient’s regular attending doctor). The letter was
directly and solely addressed to Defendant Attorney Ledoux. Suspect is the scant content
and over generalizations in the afore-described letter—a copy of the submitted letter is
provided in Exhibit 150.

        582. On that same afternoon as the hearing held on February 14, 2013, Judge
Abber did, in fact, issue the DNR/DNI order for Defendant Attorney Ledoux—even
though, Defendant Attorney Ledoux had not provided the written assent as had been
originally a condition imposed by Judge Abber to receive the DNR/DNI court order. As
evidenced Judge Abber’s abdication is suspect and gives strong support that he issued a
court ordered DNR/DNI because of receiving monetary and/or personal benefit. (Copy of
Judge Abber’s written findings for the issuance of the DNR/DNI is provided in Exhibit
151).

        583. The original pre-scheduled hearing with Judge Ricci for February 20,
2013 was still held. The audio recording of the court hearing held on February 20, 2013
is provided in previously referenced Exhibit 145.




                                           97
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 98 of 462



        584. During the hearing of February 20, 2013, Defendant Attorney Ledoux
lied to Judge Ricci—he told her that he attempted to get a DNR/DNI Order in her
absence; but, that he did not need the DNR/DNI order after all because Hope Pentoliros’
medical condition had turned around and so Hope Pentoliros had returned to the nursing
home.

        585. Further bolstering the existence of Defendant Attorney Ledoux bribing
Judge Abber are the following facts: Judge Abber was not the presiding judge in that
matter; the context of the afore-described discourse between Judge Abber and Defendant
Attorney Ledoux in court on February 14, 2013; and representations made by Defendant
Attorney Ledoux to Judge Ricci in court on February 20, 2013.


   E. Suspect routine pattern of Defendant Attorney Ledoux seeking court ordered
      DNR/DNIs—on his own and not at the request of family members

       In re Alba Corona (ES13P0665GD)

      586. Alba Corona was an 86-year-old woman, who lived independently in
Florida, having family members in Massachusetts. She had a husband and a daughter,
who reside in Marblehead, MA and a son in Medford, MA.

      587. Defendant Attorney Ledoux sought a court ordered DNR/DNI for
Alba Corona—again, such court order was not pursued by Alba Corona’s family.

      588. On March 19, 2013, as private counsel for North Shore Medical Center,
Defendant Attorney Ledoux filed a motion to appoint a temporary guardian for
Alba Corona. He explicitly requested in the afore-described motion to appoint Attorney
Susan Hubbard as temporary guardian. (Copy of the motion to appoint temporary
guardian is provided in Exhibit 152).




                                           98
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 99 of 462



       In Re Henry Sawicki and In Re Anna Sawicki

      589. Defendant Attorney Ledoux, as private counsel for North Shore Medical
Center, formally filed petitions for guardianships over—husband and wife—Henry and
Anna Sawicki. (In re Henry Sawicki is docket no. ES07P2662GC1 and In re Anna
Sawicki is docket no. ES072178GC1).

        590.   Defendant Attorney Ledoux specifically requested Defendant Attorney
Garmil be made court appointed guardian over Henry Sawicki; Attorney Faith Delaney as
court appointed counsel; and then-Attorney Karen Kearns (now a judge of the
Massachusetts Probate & Family Court) as GAL. Defendant Attorney Ledoux requested
that Attorney Susan Huibbard be appointed as guardian for Anna Sawicki (Copies of
Defendant Attorney Ledoux’s petitions and motions are provided in Exhibit 153).

       591. Despite Henry and Anna Sawicki having three (3) children,
Defendant Attorney Ledoux sought individual and separate court orders—as counsel for
the hospital—for court ordered DNR/DNI and withdrawal of life support regarding Henry
and Anna Sawicki.

        592. Despite Kenneth Sawicki, son of Anna and Henry Sawicki, objecting to a
court ordered DNR/DNI, it was still granted. (Copies of Kenneth Sawicki’s pro se
motions and affidavit are provided in Exhibit 154).


   F. Defendants’ use of relationship with medical facilities to prey on patients who
      appear to have no close family relations

       593.     Defendant Attorney Ledoux and his employee, Attorney Katelyn
Lynch,filed a petition for guardianship over John Polando (Docket no. ES07P1489GI1).
They made it appear as though they were filing as petitioners as friends of John Polando.
They used residential addresses in identifying themselves as petitioners. (Provided is a
copy of the original petition in Exhibit 155—in which Defendant Attorney Ledoux
specifically requested then-Attorney Kearns to be court appointed guardian).

      594.     The medical report filed in the matter shows the circumstances surrounding
John Polando’s hospitalization that made it appear as though he had no family—the
medical report states that John Polando had been hospitalized at North Shore Medical
Center multiple times during the two years prior to the petition for guardianship. (A copy
of medical report is provided in Exhibit 156).




                                            99
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 100 of 462



       595.     Defendant Attorney Ledoux and Attorney Lynch certified in the above-
described petition for guardianship that “[a]fter due and diligent search no heirs at law
could be found”; however, that representation made by Defendant Attorney Ledoux and
Attorney Lynch appears to have been knowingly false, as Defendant Attorney Ledoux and
Attorney Lynch filed an amended petition on the very same day that they filed the afore-
referenced original petition for guardianship. .

        596. The specific reason necessitating Defendant Attorney Ledoux to file the
amended petition was to add John Polando’s children as known kin of John Polando—the
children all having lived locally. Evidently, the children found out about the court
proceeding through other means. (Copy of the motion to amend petition and subsequent
petitions/motions are provided in Exhibit 157).

       597.    Evidencing that Defendant Attorney Ledoux and Attorney Lynch had ill-
motives in certifying that no heirs could be found is the fact that Defendant Attorney
Ledoux and Attorney Lynch sought to be heard by the court through an ex-parte hearing—
had Defendant Attorney Ledoux and Attorney Lynch genuinely believed that there were
no existing heirs, they would have felt no need to overtly ask the court to hold concealed
court proceedings.


   G. Pattern of suspect concerted conduct involving the Essex Probate & Family
      Court and various local medical/nursing facilities

   i. Overview

        598. There is an established pattern whereby medical facilities and
social workers file as petitioners, seeking guardianship and conservatorship over elder
patients; in addition, the medical facilities and social workers make requests for specific
attorneys to be court appointed as guardians and conservators—even, when they have
actual knowledge of an elder having existing family members.

        599. As previously set forth, Massachusetts Probate & Family Court judges
routinely—as a matter of custom and practice—issue judicial decrees giving SJC Rule
1:07 court appointed guardians and conservators complete and exclusive control over the
elder and the elder’s assets.




                                             100
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 101 of 462



        600. The testimony of Kathleen King, Director, Health Care—given before the
Subcommittee on Health, Committee on Energy and Commerce, House of
Representatives—shows that “medical facilities (such as medical centers, clinics and
practices) and durable equipment suppliers were the most frequent subjects of criminal
fraud cases in Medicare, Medicaid and CHIP in 2010. Hospitals and medical facilities
were the most frequent subjects of civil fraud cases.” (Copy of Kathleen King’s testimony
published by GAO is provided in Exhibit 158).

         601. There is an established pattern whereby attorneys—who are regular
SJC Rule 1:07 court appointees, such as Defendant Attorney Ledoux and Defendant
Attorney Garmil who simultaneously provide private legal representation for medical
facilities and/or medical providers.

         602. In view of Massachusetts Probate & Family Court judges routinely issuing
court ordered plenary authority to SJC Rule 1:07 court appointed guardians and
conservators, the opportunity and incentive for kickbacks is substantial where there are
SJC Rule 1:07 court appointees having business relationships with medical facilities and
medical providers. As set forth, there is an inherent pecuniary interest for medical
facilities and medical providers to have their services used and/or services referred to their
affiliates.

        603. There is a pattern of court appointed fiduciaries choosing medical
placements and other medical treatment services connected with their pre-existing
relationships with medical facilities and medical providers.

        604. Court appointed guardians and conservators have a fiduciary obligation to
carry out the elders’ desires and intentions, pursuant to G.L. c 190B, §§ 5-309 and 5-401;
however, there is a pattern whereby SJC Rule 1:07 court appointees disregard the wishes
and intentions of families pertaining to placement and/or medical treatment.




                                             101
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 102 of 462



   ii. Specific examples of suspect racketeering specifically facilitated through
       designated Defendants use of their close professional ties to medical facilities
       and nursing homes

       In re Dorothy Orndorff

       605. In March of 2009, 90-year-old Dorothy Orndorff was admitted to the
Oxford Nursing Home. She had two (2) adult children, who lived out-of-state—one
daughter in Maine and the other daughter in California.

        606. In the beginning of November 2009, Dorothy Orndorff was admitted as a
patient to Defendant Merrimack Valley Hospital, on the basis that she was diagnosed
with “Dementia with Behavioral Discontrol.”

       607.   Promptly after Dorothy Orndorff’s admittance to Defendant Merrimack
Valley Hospital, it promptly filed, on November 9, 2009, petitions for guardianship
proceedings over Dorothy Orndorff in Essex Probate & Family Court. (Docket no.
ES09P3109).

        608. The petitioner for guardianship was a social worker for Defendant
Merrimack Valley Hospital, Amanda Coburn (who is, also, involved in the underlying
matter of In re Marvin H. Siegel and other probate matters with designated Defendants).
Amanda Coburn petitioned for guardianship over Dorothy Orndorff, for the specific
purpose of obtaining court ordered forced treatment of antipsychotics. (Copy of the
petition is provided in Exhibit 159).

        609. Amanda Coburn, in her role as social worker for Defendant Merrimack
Valley Hospital was, specifically, involved in the involuntary commitment of Father and
the designated Defendants’ formal filings, in the matter of In re Marvin H. Siegel, for
forced antipsychotic administration.

       610. Defendant Attorney Garmil acted as private counsel for Amanda
Coburn—in her role as “petitioner” and acting in a capacity for Defendant Merrimack
Valley Hospital.

       611. Defendant Attorney Garmil requested the specific appointment of
Attorney Gormley as Roger’s counsel for Dorothy Orndorff, which was allowed. (Copy
of Defendant Attorney Garmil’s afore-described motion is provided in Exhibit 160).

        612. As previously described, Attorney Paul Gormley was, also, involved as a
court appointee in the afore-described matters regarding the matters of James and Hope
Pentoliros. He is regularly a SJC Rule 1:07 court appointee in Essex Probate & Family
Court.
                                           102
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 103 of 462



       613. Court ordered forced administration of antipsychotics for
Dorothy Orndorff was issued on November 13, 2009—which order stated for a court
review date of February 8, 2010 (a little less than 3 months).

      614. The Order for forced administration of antipsychotics, regarding the
primary course, stated:

           Zyprexia (all forms) 0-25mg/day; Seroquel 0-400 mg/day only as PRN if
           simultaneously w/ another psychotic medication.

       615. The Order for forced administration of antipsychotics, regarding the
alternate course stated:

           Abilify 0-30 mg/day; Risperdal 0-6mg/day.

      616.    Soon thereafter, Defendant Merrimack Valley Hospital transferred
Dorothy Orndorff back to Oxford Nursing Home.

       617.   Dorothy Orndorff died on February 5, 2010.

        618. On February 8, 2010, the afore-referenced court review date was still held
in the matter of In Re Dorothy Orndorff; as if Dorothy Orndorff had been alive.

       619. On the same day of the court proceeding, February 8, 2010, Attorney Paul
Gormley filed his personal affidavit in support of his motion to extend the existing
guardianship over Dorothy Orndorff, and for forced court ordered administration of
antipsychotics. (Copy of Attorney Gormley’s Affidavit is provided in Exhibit 161).

       620. The Affidavit filed by Attorney Paul Gormley is date-stamped February 8,
2010, showing that he physically submitted and filed the Affidavit on the same day as the
court hearing. Attorney Gormley dated the signing of his Affidavit as February 4, 2010.

      621. Attorney Gormley attested in his afore-described Affidavit that he visited
with Dorothy Orndorff (“his client”) on February 4, 2010. As previously set forth,
Dorothy Orndorff died the very next day, on February 5, 2010.

        622. Attorney Gormley attested in his afore-described Affidavit that he was
assenting to Defendant Attorney Garmil’s motion to extend temporary guardianship
(with Roger’s Authority). Attorney Gormley stated that Dorothy Orndorff was “not
objecting to or demonstrating non-compliance with any of her current medications or
course of treatment.”




                                           103
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 104 of 462



      623. Attorney Gormley attested in his afore-described affidavit that Dorothy
Orndorff had “a significant cognitive decline since her hospitalization in November
2009”—which was Dorothy Orndorff’s first time being given antipsychotics.

       624. Attorney Gormley, also, attested in his afore-described affidavit that,
during his visit with his Dorothy Orndorff, on February 4, 2010, she “was unable to
discuss her circumstances, did not recognize or remember [him] despite multiple visits to
the Merrimack Valley Hospital and a prior visit at her setting at the Oxford Manor” and
that Dorothy Orndorff at his visit of February 4, 2010 was “entirely unable to advise of
her wishes.”

      625. In the very same paragraph of the affidavit described above, Attorney
Gormley attested that Dorothy Orndorff “was accepting” of her medication “without
complaint” when she was at Defendant Merrimack Valley Hospital; and that Dorothy
Orndorff stated that the medication made her “feel better”.

        626. Attorney Gormley stated in his affidavit: Dorothy Orndorff “has not
indicated to me that she does not wish to be present at the instant proceedings.”

        627.    As previously set forth, the hearing in the matter of In re Dorothy Orndorff
was held on February 8, 2010 as if she were still alive—more than ample time had passed
by the hearing date, where the various parties and counsel must have known that Dorothy
Orndorff had died days prior.

      628.     A copy of the written findings issued by Judge Amy Blake is provided in
Exhibit 162. Illicit conduct is evidenced in the afore-referenced written findings issued
by Judge Amy Blake:

           the Treatment Order of February 8, 2010 was based on a completely different
           doctor than the original Treatment Order of November 13, 2009;

           the afore-referenced written findings show that the Treatment Order of
           February 8, 2010 substantially changed from the original Order of November
           13, 2009. The Order of November 2009 stated that the primary course of
           treatment was “Zyprexia (all forms) 0-25mg/day; Seroquel 0-400 mg/day only
           as PRN if simultaneously w/ another psychotic medication”—
           whereas the Order of February 8, 2010 had a decreased dosage and
           completely eliminated Zyprexia, explicitly stating: “Seroquel 0-400 mg/day
           only as PRN if simultaneously w/ another psychotic medication”; and

           the alternative course, also, dramatically reduced the milligrams of Risperdal
           and Abilify.

                                            104
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 105 of 462



        629. Suspect conduct is evidenced from the petition signed and filed by
Defendant Attorney Garmil on November 13, 2009 (prior referenced Exhibit 159
consisting of:

           the representation that there was a “personal needs trust account” with no
           designated amount, of any kind—the allotted space left completely blank; and

           the representation that Dorothy Orndorff was receiving “SSI” with no
           designated amount, of any kindthe allotted space left completely blank.

        630. It is suspect that Defendant Attorney Garmil had filed the petition for
guardianship, knowing that the Bond purportedly filed by Dorothy Orndorff’s daughter
(Carolyn Keyser) as appointed guardian to state the value of personal estate left
completely blank—with a penciled “?” further over on the right hand margin. (Copy of
the filed bond is provided in Exhibit 163).

      631. On March 8, 2010, a motion was filed seeking that Oxford Manor Nursing
Home be substituted as the petitioning party—replacing Defendant Merrimack Valley
Hospital. (Copy of the afore-described motion is provided in Exhibit 164).

        632. Even though the parties had ample opportunity to obtain a certificate of
Death, counsel for Oxford Manor (Dawne Livigne, Esq.), instead, filed a pleading called a
“Suggestion of Death”. The filing of a “Suggestion of Death” is highly suspect where
there is no specific date of death nor a stated cause of death. (Copy of the pleading called
“Suggestion of Death” is provided in Exhibit 165).

       633. A “Statement of Administration” for Dorothy Orndorff was filed on July 7,
2010, and an attested copy of the Voluntary Administration was filed on July 22, 2010
(Docket no. ES10P1943EA). The petitioner seeking to probate the estate of Dorothy
Orndorff was identified as Catherine Michaud—who was not a family member. Catherine
Michaud is a Registered Nurse, licensed in Massachusetts, who has been employed by the
Lafayette Rehabilitation and Skilled Nursing Facility and the North Shore Medical Center.
(Copy of a recent docket is provided in Exhibit 166).

       634. As of April 19, 2014, no other activity has been docketed—yet, the estate
of Dorothy Orndorff is still deemed to be “active” in the Probate & Family Court
computer docket. As evidenced, there is a basis to believe that the designated court
appointees are still receiving and cashing government benefit checks for Dorothy
Orndorff.




                                            105
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 106 of 462



   iii. Other illicit cases specifically involving Nurse Catherine Michaud and the
        Essex Probate & Family Court

       In re Panagiota Galmiadis

        635. Catherine Michaud was the petitioner in the estate administration matter of
In re Panagiota Galmiadis (ES11P0375EA). The docket sheet for Panagiota Galmiadis
does not list a date of death—the space allotted is left empty. (Copy of docket sheet and
death certificate are provided in Exhibit 167).

       636. Catherine Michaud filed a Voluntary Administration Statement in the
matter of Panagiota Galmiadis. She identified herself as “caretaker” in the afore-described
statement, and listed her address as “22 Lafayette Street, Marblehead, MA”—which is the
address for Lafayette Rehabilitation and Skilled Nursing Facility. (Provided is a copy of
the Voluntary Administration Statement in Exhibit 168).

        637. The afore-described Voluntary Administration Statement shows a date-
stamp, stating it was filed on February 7, 2011. A single line is drawn through that filing
date; and above it is another date-stamp stating filed on February 14, 2011.

      638.      On the backside of the Voluntary Administration Statement there is a
hand-written notation stating: “Petitioner needs to be a relative.”

       639. Also, the attorney who notarized the afore-described Voluntary
Administration Statement (Lauren Keane Dowley, Esq.) for the matter of Panagiota
Galmiadis is the same attorney who was involved in the estate administration of the afore-
discussed matter of In re Dorothy Orndorff.

       640.   Catherine Michaud filed a Military Affidavit in the matter of In re
Panagiota Galmiadis (ES11P0375EA) listing her address as 25 Lafayette Street in
Marblehead, MA. (Copy of the filed Military Affidavit is in provided in Exhibit 169).

      641. The afore-described Voluntary Administration Statement states that the
Domicile of Death for Panagiota Galmiadis was “5 Puritan Lane, Swampscott”—which is
handwritten on top of white-out. The Statement states that Panagiota Galmiadis had a son
named “Andrew Galmiadis”, with an address of “5 Puritan Lane, Swampscott MA.”

        642. The filed Death Certificate, also, lists Panagiota Galmiadis’ residence as
“5 Puritan Lane.”




                                            106
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 107 of 462



        643. Andrew Galmiadis” is a fictitious name—the Registry of Deeds evidences
that 5 Puritan Lane in Swampscott, MA was recorded as a single-family residence,
belonging to a person named Andrew Galbadis and Anna Karatzoglou. (Copy of
downloaded information from the Essex County Registry of Deeds is provided in
Exhibit 170).

        644. The afore-described Voluntary Administration Statement states the
personal needs account as “$198.85” on February 14, 2011—yet, like the matters with
Dorothy Orndorff, over three (3) years later, the matter of ES11P0375EA is still deemed
“active” in the Probate & Family docket system. Like the afore-discussed matter with
Dorothy Orndorff, there is a basis to believe that the designated court appointees are still
receiving and cashing government benefit checks for Panagiota Galmiadis.


       In Re Charles Bennett

        645. Catherine Michaud was the petitioner in the estate administration matter of
In re Charles Bennett (ES10P1950EA). As with In re Panagiota Galmiadis, the docket
sheet for In re Charles Bennett does not list a date of death. (Copy of the docket sheet,
identifying Catherine Michaud as petitioner is provided in Exhibit 171).

        646. The afore-described docket sheet for Charles Bennett shows that no
Certificate of Death was filed. There is no published obituary, other than a one-sentenced
description on the internet. (Copy of public information relating to the death of Charles
Bennett is provided in Exhibit 172).

       647. The place of death for Charles Bennett is Marblehead—the same city as
Lafayette Rehabilitation and Skilled Nursing, and connected to Catherine Michaud.

        648.    The afore-referenced docket sheet for Charles Bennett shows that the
estate administration file was opened on July 2, 2010, that case, too, is deemed “Active”
in the Essex Probate & Family Court computer docket.




                                             107
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 108 of 462



    H. Partisan relationships between SJC Rule 1:07 court appointees and
       professional organizations

        649. Senior Partners for Justice is an association that focuses on providing in-
court “pro bono” involvement with guardianship and conservatorship matters.
Information describing the scope of Senior Partners for Justice is provided in
Exhibit 173.

       650. Senior Partners for Justice, also, openly holds out to the public about the
intimate involvement amongst all its members. It emphasizes that its membership involves
substantial mentoring, specifically stating:

           Staff at the VLP, together with seasoned family law Senior Partners provide
           ongoing telephone mentoring based on your own needs. Senior Partners
           provides a support network of colleagues who are available to consult on the
           best course of action, and to answer any questions the Senior Partner may have
           regarding practical aspects of representing indigent clients.

        651. Senior Partners for Justice, also, openly touts that specific benefits of its
organization include: “Enjoying the intellectual and social stimulus of ‘plugging in’ to a
collegial network of other Senior Partners who meet regularly to discuss their cases and
share their experiences.”

        652. Defendant Attorney Maxa Berid served on the Board of Advisors for
Senior Partners for Justice.

       653. Defendant Attorney Lisa Cukier has been involved in Senior Partners
for Justice as a Mentor and a Pro Bono GAL.




                                            108
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 109 of 462



   I. Misuse of influence amongst State agencies specifically designated for the
      elderly

       i. General conflict of interest

        654. There is an established pattern that staff from various elder protective
service agencies initiate guardianship and conservatorship proceedings in the Probate and
Family Courts. An example of such conduct include representatives of North Shore Elder
Services as petitioner in the matter of In re Elizabeth Dunn (ES11P2190PM and
ES12P2213GD). (Copies of the petitions are provided in Exhibit 174).

        655. The corporate bylaws for Defendant ESMV show that one of the specific
objectives for Defendant ESMV as a corporation is to act as guardian and conservator.
(Copy of the relevant page of the 1984 Articles of Amendment is provided in Exhibit
175—see prior referenced Exhibit 13 for complete Articles of Amendment).

        656. Other evidence of improper incentives for Defendant ESMV to have
elders judicially deemed incapacitated is the booklet that Defendant ESMV distributes to
the public, called “The Green Book”. (Copy of the Green Book is provided in
Exhibit 176).

        657. On the front cover of the Green Book, it outright advertises that Defendant
ESMV has “a partnership” with Pentucket Medical. Pentucket Medical is a private for-
profit primary health care business (physicians, nurse practitioners and physician
assistants).

        658. In the section of the Green Book called “Housing”, the first six (6) housing
developments listed are owned and run by Defendant ESMV; with the listing for other
privately run housing on the backside of that page.

        659. Pursuant to 651 CMR 5.10, one of the objectives for an elder service
protective agency is to conduct an investigation to establish whether there is a basis for
offering services if the existence of abuse is confirmed.

        660. Governmental funding given to agencies—like Defendant ESMV—are
directly and proportionately determined by the amount of services provided;
demonstrating an inherent incentive for elder service agencies to make false and baseless
administrative findings of abuse.

       661. For elder protective service agencies to generate the use of their services, it
necessitates judicial determination that the elder is incapacitated—which is accomplished
through petitions of guardianship and conservatorship to the Probate & Family Courts.

                                            109
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 110 of 462



    ii. Attorney Referral List distributed by North Shore Elder Services

        662. Evidencing a well-established partisan relationship between court
appointees and elder protective services agencies is the fact that North Shore Elder
Services, Inc. distributes a referral list of private attorneys, whose law practices focus on
probate and family law; and who, also, do work as court appointees for the Probate and
Family Court in the very same county that North Shore Elder Services covers. (Copy of
the afore-described referral list is provided in Exhibit 177).

        663. Defendant Attorney Ledoux is one of the attorneys on the afore-described
referral list distributed by North Shore Elder Services.

        664. Of significance, the afore-described referral list is exceedingly limited,
especially given the large number of attorneys who practice probate and family law in a
very sizeable county.

        665. Further concrete evidence of such existing partisanship relationships
between attorneys who work as court appointees and elder protective services agencies is
the previously described manner in which Peggy Sullivan of Mystic Valley Elder
Services referred 90 year-old Eleanor Mulligan to Defendant Attorney Cukier.



   iii. Representatives of elder protective services as private attorneys working as
        SJC Rule 1:07 court appointees

       666. As previously set forth, Defendant Attorney Berid has worked as a court
appointee, specifically as a private attorney of Defendant Berid & Schutzbank—having
nothing to do with her official capacity as counsel for Defendant ESMV. For example,
when she was court appointed as GAL in the afore-discussed matter of In re Joseph
O’Shea, she specifically listed her private law practice address.

       667. Defendant Attorney Berid was, also, court appointed SJC Rule 1:07 GAL
by the Essex Probate & Family Court in the matter of In re guardianship of Wayne
Clouthier (ES08P1387GI1). (Copy of court documents showing Defendant Attorney
Berid’s role as court appointed GAL are provided in Exhibit 178).

       668.     Defendant Attorney Berid was court appointed as SJC Rule 1:07 GAL by
the Essex Probate & Family Court in the matter of In re Helen Learned (ES238281). In
the matter of In re Helen Learned, Defendant BNY Mellon was petitioner and trustee.
(Copy of court documents showing Defendant Attorney Berid’s role is provided in
Exhibit 179).

                                             110
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 111 of 462



       669.     Since the mid 1970s, Defendant Attorney Berid has simultaneously
maintained a private law office, and been affiliated in varied official capacities for
Defendant ESMV.

       iv. Councils of Aging located in individual towns and cities

         671. Common fodder for abuse of the elderly by public officials include
agencies, such as Council of Aging. Like elder protective service agencies, Council of
Aging is held out to the public as being exclusively concerned about the wellbeing of the
elderly; however, in actuality, representatives of these agencies view the elderly as an
opportunity for personal gain. These types of agencies are the proverbial “wolves in
sheep’s clothing”. The common modus operandi of agencies like Council of Aging is
illustrated in the matter of In re Mildred Tanner (ES090818EA). Court records for the
matter of In re Mildred Tanner are provided in Exhibit 180.

      672. Herbert and Mildred Tanner (husband and wife) were long-time residents
of Rowley, MA, and had five children. They bought their home in Rowley, in 1956.

         673. In 1996, Herbert Tanner fell and broke his hip. He was hospitalized in
Boston, and later transferred to a nursing home in Newburyport. Two of their children—
Herbert, Jr. and Linda (and Linda’s husband)—were the primary caregivers of their father
and mother. They would take their mother to visit their father every day from the time
their father was hospitalized until their father’s death in 2000.

       674. In 1999, Mildred Tanner fell and broke her hip, and she had convalesced at
the same nursing home as her husband had; and in 2000, Mildred Tanner moved to
Rowley Elderly Housing.

       675. In 2001, Mildred Tanner sold their family home for $200,000, which was
the bulk of her assets. In 2004, she executed a health care proxy and durable power of
attorney, designating Herbert, Jr. as her attorney-in-fact. Her estate plan had been in place
since 1975. Mildred Tanner’s daughter, Linda, had been joint signatory on her banking
accounts.

        676. In 2004, Mildred Tanner’s daughter, who had lived in California, died;
upon which Mildred was a beneficiary of, approximately, $250,000. Coinciding with
these events, Anne McKenney, a volunteer with the Council of Aging, started to entrench
herself into Mildred Tanner’s personal life.



                                            111
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 112 of 462



         677. Anne McKenney initiated her personal relationship with Mildred Tanner
through group luncheons and outings with the Rowley Elderly Housing, and then extended
it to frequent private socializing with Mildred Tanner; which, soon expanded to include
Anne McKenney’s husband, James.

       678. Even though Mildred Tanner had continuous regular contact with her
children and grandchildren, she had not told her family about her social relationship with
Anne and James McKenney. They were completely unaware of the extent in which Anne
and James McKenney had interjected themselves into Mildred Tanner’s personal affairs.

       679. Anne and James McKenney employed tactics that isolated Mildred from
her family. Mildred Tanner’s family had been close-knit. Instead of Mildred Tanner’s
customary tradition of spending Thanksgiving with her family, she spent Thanksgiving of
2006 with Anne and James McKenney.

        680. Anne and James McKenney were aware of Mildred Tanner’s $250,000
inheritance from her daughter’s death—as they, personally, had her go to their financial
advisor.

       681. Anne and James McKenney, also, had Mildred go to their attorney, David
Greenough of Ipswich; and a new Will was drawn up for Mildred that named James
McKenney as executor, as well as, a pour over irrevocable trust—none of which was
discussed with Mildred Tanner’s family.

         682. In April of 2007, James McKenney had Mildred Tanner create a residuary
estate, in which James McKenney was named as trustee. The Trust gave James
McKenney discretion to make contributions to entities of his choosing; as well as, his
receiving an annual fee as trustee and financial advisor.

       683. Mildred Tanner’s original estate planning named the Shriners as the
beneficiary of her previously executed residuary estate—as discussed above, James
McKenney had Mildred Tanner change her estate planning, and substituted him as the
beneficiary.




                                           112
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 113 of 462



   J. Defendants’ improper use of influence with the Judicial Conduct Commission

   i. The trend in disciplinary actions by the Judicial Conduct Commission

     684. The established pattern of disciplinary action taken by the Judicial
Conduct Commission consisted of the following situations:

                In 1989, Appeals Court Justice Frederick Brown received a public
                reprimand for comments he made criticizing the NAGE and its then
                president (Kenneth T. Lyons) to counsel for the Labor Relations Union,
                during oral argument. Justice Brown was ordered to recuse himself from
                any future cases involving NAGE and Kenneth Lyons. Two (2) prior
                times, Justice Brown had received official warnings for “injudicious and
                intemperate remarks”—resulting in a “confidential letter of concern” and
                “a confidential informal adjustment.”

                In 2004, Appeals Court Justice Joseph Trainor was reprimanded for
                having operated a motor vehicle while under the influence of alcohol.
                Having “successfully completed” a continued without a finding, his
                criminal case was dismissed. Justice Trainor’s sanction was his
                “agreement to not sit on any appeal involving a charge of operating under
                the influence” for one (1) year.

                In 2005, Judge Robert Murray of the Juvenile Court entered into an
                agreement to a suspension for one year without pay and a $50,000 fine
                for having engaged, for a 6-month period of time, in “inappropriate
                conduct directed toward two female employees of the Juvenile Court.”

                In 2006, Judge Santo Rumer of the District Court entered into an Agreed
                Disposition for having improperly having placed a spectator in custody.
                Judge Rumer stipulated that he recognized the concern of the
                Commission and agreed to follow the Rules of Court for contempt
                matters; and stipulated that he recognized “that it is ordinarily preferable
                to issue a prior warning before placing a spectator in custody.”

                In 2010, the Judicial Conduct Commission and Judge Diane Moriarty
                entered into a Conditional Submission Upon Acknowledged Evidence,
                which was filed with the Supreme Judicial Court. Official proceedings
                against Judge Moriarty commenced in 2007, with a Complaint filed by
                the Supreme Judicial Court and another Complaint filed anonymously.
                Judge Diane Moriarty was charged with: conducting improper ex parte
                hearings, displaying discourtesy toward parties appearing before her,
                                            113
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 114 of 462



                 creating an appearance of bias and lack of impartiality, and failing to be
                 faithful to the law in her handling of several District Court criminal
                 matters. Having entered into the afore-described agreement, Judge
                 Moriarty’s sanction consisted of monitoring by the Commission for two
                 (2) years.

                 Also, in 2010, Judge Christine McEvoy was reprimanded for having
                 operated a motor vehicle while under the influence of alcohol. Having
                 “successfully completed” a continued without a finding, no other
                 conditions were set forth.

                 In 2012, Judge Brian Merrick received a public reprimand for a pattern of
                 conduct, by which he has been giving procedurally flawed plea colloquies
                 regarding minor motor vehicle criminal offenses.


       ii. Written complaint submitted by Plaintiffs in March of 2014

       685. On March 27, 2014, Plaintiff hand-delivered a 118-paged complaint and
accompanying documentation to the Judicial Conduct Commission—addressed to the
attention of the Executive Director of the Judicial Conduct Commission, Attorney
Howard Neff, III. (Copy of the complaint is provided in Exhibit 181).

       686. The 118-paged complaint of March 27, 2014 reported specific and
concrete evidence of grave misconduct by: Judge Jeffrey Abber, Judge Susan Ricci,
Judge Amy Blake and Judge Peter DiGangi.

        687. In addition to afore-described complaint of March 27, 2014 setting forth
misconduct having occurred in the underlying matter of In re Marvin H. Siegel, the
Plaintiffs, also, described misconduct by the designated judges and Defendants in other
unrelated probate court matters.

      688. In the written complaint submitted on March 27, 2014, Plaintiffs
demonstrated, with indisputable and solid evidence, a prevalent pattern of illicit concerted
conduct of the designated defendants and judges.

       689. In addition to the submission of the above-described 118-paged complaint
and accompanying documentation, Plaintiff Daughter Lisa, specifically, filled out, by
hand, four (4), individual and separate, standard complaint forms from the Judicial
Conduct Commission—one for each of the afore-named judges.

       690. Each of the four (4) standard complaint forms referenced and incorporated
the underlying 118-paged complaint and the two (2) CDs.
                                            114
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 115 of 462



      691. As previously set forth, Judge Susan Ricci served a 6-year term as a
member of the Judicial Conduct Commission, serving the last two (2) years as Chair; and
Judge Mary Ann Sahagian currently sits as a member of the Judicial Conduct
Commission.

        692. Both, Judge Ricci and Judge Abber have served under Judge Mary Ann
Sahagian as First Justice of the Essex Probate & Family Court, for years until early
December of 2013. Judge Blake has served under Judge Sahagian for several years and
did so through July of 2014—when Judge Blake was appointed to the Appeals Court.

       693. Judge Judith Fabricant is also a current member of the Judicial Conduct
Commission and has held high ranking positions in the affiliated chapter of the American
Inn of Courts, the Boston Inn of Court—like that of Justice Barbara Lenk of the
Supreme Judicial Court, who was past president of the Boston Inn of Court.

        694. Plaintiff Daughters made written complaints against each of the four (4)
judges to the Judicial Conduct Commission for illicit concerted conduct, specific to In re
Marvin H. Siegel.

       695. Judge Jeffrey Abber, Judge Susan Ricci, Judge Amy Blake and Judge
Peter DiGangi—are members of the Massachusetts Family & Probate American Inn
of Court. Both Judge Abber and Judge Ricci have served as Board of Directors for
Massachusetts Family & Probate American Inn of Court.

        696. Also, as previously established, Judge Judith Fabricant is a member of
the exclusive MBF Society of Fellows, as is Judge Abber and Judge Ricci.


   iii. Response by the Judicial Conduct Commission

        697. Almost two (2) weeks after Plaintiff Daughter Lisa hand delivered the 118-
paged Complaint, two (2) CDs and the four (4) individual hand-written forms for each
judge, Plaintiff Daughter Lisa received a letter, dated April 9, 2014, from Howard Neff,
III on behalf of the Judicial Conduct Commission.

        698. It took, essentially, two (2) weeks for the Judicial Conduct Commission to
send a letter stating that it “cannot docket or investigate” the submitted 118-paged
Complaint—solely and exclusively—on the proffered reason: “a separate complaint form
must be used for each judge against whom you wish to file a complaint.” (A copy of the
Commission’s letter is provided, along with the other written correspondence between
Plaintiff Daughter Lisa and Attorney Howard Neff, on behalf of the Judicial Conduct
Commission in provided in Exhibit 182).

                                            115
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 116 of 462



        699. A third-party had accompanied Plaintiff Daughter Lisa when she hand
delivered the receptionist, at the office of the Judicial Conduct Commission, the 118-
paged Complaint and two (2) CDs on March 27, 2014.

        700. While Plaintiff Daughter Lisa and the accompanying individual were
standing at the receptionist’s desk, the receptionist noticed that the complaint involved the
reporting of four (4) judges; upon which the receptionist, explicitly, stated that Plaintiff
Lisa Siegel Belanger needed to fill out a standard blank-form for each of the four (4)
judges.

        701. The individual who had accompanied Plaintiff Lisa Siegel Belanger sat
beside her, in the reception area of the Judicial Conduct Commission, while Plaintiff
Daughter Lisa filled out four (4) separate and individual standard forms for each of the
four (4) judges.

       702. In fact, the individual who had accompanied Plaintiff Daughter Lisa
reviewed each of the hand-written completed four (4) standard issued forms.

       703. As previously set forth, in each of the respective afore-described standard
forms, Plaintiff Daughter Lisa explicitly referenced and incorporated the 118-paged
Complaint and CDs.

        704. Plaintiff Daughter Lisa and the individual who accompanied her, physically
handed the above-described four (4) hand-written completed and signed forms to the same
receptionist, who originally physically took the 118-paged Complaint and two (2) CDs.

       705. Evidencing ill-motives by the Judicial Conduct Commission in the above-
described letter of April 9, 2014 is the fact that, in the very first sentence of the letter,
Attorney Neff explicitly identified each of the very four (4) judges, of whom Plaintiff
Daughter Lisa had already submitted individual and separate standard form complaints to
the Judicial Conduct Commission.

         706. Attorney Neff enclosed four (4) blank standard complaint forms with his
letter of April 9, 2014 that were identical to the previously described standard forms that
Plaintiff Daughter Lisa had filled out in hand-writing—in the reception area of the office
of the Judicial Conduct Commission—and had directly handed to the receptionist.

       707. On April 14, 2014, Plaintiff Daughter Lisa replied in writing to Attorney.
Neff notifying him that she had, in fact, complied with the filing of four (4) separate and
individual forms for each of the above-referenced judges.




                                             116
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 117 of 462



      708. Enclosed with the above-described letter of April 14, 2014, Plaintiff
Daughter Lisa, again, filled out four (4) mailed complaint forms of the Judicial Conduct
Commission—one for each individual judge.

        709. In each individual complaint form of the Judicial Conduct Commission,
Plaintiff Daughter Lisa referenced and incorporated the 118-paged complaint and the two
(2) CDs. In fact, Plaintiff Daughter Lisa set forth specific page numbers from the 118-
paged complaint that applied to each individual judge in the complaint forms enclosed in
the reply of April 14, 2014.

        710. Again, it took almost two (2) weeks for the Judicial Conduct Commission
to respond to Plaintiff Daughter Lisa. And, again, in a letter from the Judicial Conduct
Commission dated April 24, 2014, Plaintiff Daughter Lisa was informed: “This office
cannot docket a complaint alleging misconduct against all four judges.”

        711. On May 2, 2014, Plaintiff Daughter Lisa responded—in writing—to
Attorney Neff’s letter, on behalf of the Judicial Conduct Commission, dated
April 24, 2014. This time, Plaintiff Daughter Lisa asked Attorney Neff to specifically
state, exactly, what she needed to do to have him accept her written complaints.

        712. Plaintiff Daughter Lisa received a letter, from Attorney Neff, on behalf of
the Judicial Conduct Commission, dated May 20, 2014—in no manner, did Attorney Neff,
legitimately, articulate any procedural clarification to facilitate the filing being met. It is
true that Attorney Neff strung words together and put them down on paper, but, de facto,
he only put forth doubletalk.

        713. It is faulty logic and circular reasoning for Attorney Neff to assert that
Plaintiffs cannot file a complaint that has more than one judge’s name mentioned in it,
when the alleged acts involve two or more judges. The specific misconduct alleged
involved concerted acts of misconduct; therefore, the acts of the designated judges are
inextricably intertwined.

        714. Of significance, Attorney Neff’s afore-described letter of May 20, 2014
further evidences that his repeated refusals to accept the Plaintiffs’ written complaints
stem from ill-motives, where he explicitly confirmed that he has, in fact, “reviewed all
submissions” and Plaintiff Daughter Lisa has, in fact, complied with the “protocol” of
having submitted separate and individual complaints for each of the four (4) above-
referenced judges.




                                             117
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 118 of 462



        715. Attorney Neff has acknowledged Plaintiffs’ allegations are valid and
meritorious, where he stated, in the afore-described letter, that Plaintiffs “are welcome” to
make another submission of their allegations against the designated judges—given the fact
that Attorney Neff, in fact, reviewed all of Plaintiffs’ submissions, if the Plaintiffs’
allegations were frivolous, Attorney Neff would not have stated in his letter of
May 20, 2014 that Plaintiffs were “welcome” to attempt another filing.

         716. After continuous and repeated attempts by Plaintiffs, Attorney Neff—on
behalf of the Judicial Conduct Commission—has outright refused to, even, accept for
filing the Plaintiffs’ written complaints against the specified Probate & Family Court
judges.

       717. Ill-motive is evident by the fact that, contemporaneous with Plaintiffs’
submitting of the written complaints of March 27, 2014, Judge Amy Blake’s
appointment to the Massachusetts Appeals Court was in process. Judge Amy Blake was
nominated by Governor Patrick on June 23, 2014 and her appointment to the Appeals
Court was unanimously confirmed on July 16, 2014.

       718. As previously set forth, Judge Amy Blake has been a member of the
Massachusetts Family & Probate American Inn of Court. (Provided in Exhibit 23 is
the audio court recording of June 9, 2014, wherein Judge Amy Blake states that she is
supposedly no longer a member of the Massachusetts Family & Probate American Inn
of Court, she—in fact—confirms her affiliation).


   K. Defendants’ improper use of influence with Board of Bar Overseers and
      Office of Bar Counsel

   i. Established connections between Defendants and Board of Bar Overseers and
      Office of Bar Counsel

        719. The following Defendants have spent several years as hearing officers for
the Board of Bar Overseers: Defendant Attorney Kazarosian, Defendant Attorney
Ledoux, and Defendant Attorney Costello. Defendant Attorney Costello, also, has been
utilized by the Board of Overseers as a special prosecutor.

      720. As previously established, Defendant Attorney Kazarosian, Defendant
Attorney Ledoux, Defendant Attorney Berid and Defendant Attorney Cuffe are
members of the exclusive MBF Society of Fellows.




                                            118
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 119 of 462



      721. As previously established, the following counsel on behalf of the Office of
Bar Counsel and the Board of Bar Overseers are, also, members of the MBF Society of
Fellows:

               Karen D. O’Toole, Associate General Counsel for the Board of Bar
               Overseers

               Jeffrey Woolf, Esq. – Assistant General Counsel for the Board of Bar
               Overseers (Louis D. Brandeis Fellow)

               Thomas A. Kenefick, III, Esq. – Board of Bar Overseers

               Lisa Arrowood, Esq., Board of Bar Overseers (Life member)

               Linda G. Bauer, Esq., Assistant Bar Counsel (Life member)

               Kenneth Luke, Esq., Assistant Bar Counsel (Life member)

               Susan Strauss Weisberg, Assistant Bar Counsel (Life member)

               Daniel Crane, Esq., Former Chief Counsel for the Office of Bar
               Counsel

       722. Previously set forth are established social relationships amongst the
designated attorneys and judges, also, arising from exclusive memberships with various
chapters of the American Inns of Court.



   ii. Obligations of Bar Counsel

        723. Bar counsel has a duty to investigate misconduct when presented with
evidence, providing “reasonable cause” that an “attorney poses a threat of substantial harm
to his clients or prospective clients.” S.J.C. Rule 4:01, § 12A; In the matter of Lawrence J.
Kenney, 86-10 BD (decision date August 3, 1988, pp. 1, 8).

        724. Rule 4:01 further provides for Bar Counsel to investigate, and the Board of
Bar Overseers to hear, any allegation that an attorney has violated the canons and
disciplinary rules regulating the practice of law.” In the matter of Lawrence J. Kenney,
86-10 BD (decision date August 3, 1988 at 8).

        725. Records that an attorney is required to maintain as a court-appointed
fiduciary “have assumed ‘public aspects’ which render them at least analogous to public
documents.” In the matter of Lawrence J. Kenney, 86-10 BD (decision date August 3,
1988 at 10).
                                            119
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 120 of 462



   iii. Complaint submitted by Plaintiffs on March 28, 2014

      726. On March 28, 2014, Plaintiff Daughter Lisa served, by hand delivery, a
118-paged written complaint and supporting documentation to the office of the Board of
Bar Overseers; directly to the attention of the Chair, Attorney Lee Dunham.

        727. The complaint is identical to the one submitted to the Judicial Conduct
Commission. Here too, the complaint had been accompanied by two (2) CDs of
supporting documentation, containing the numerous audio court recordings and 248
attachments of written documentation—primarily consisting of court records and other
objective sources of evidence. (Copy of cover letter accompanying the Complaint and the
compilation of correspondence in Exhibit 183).

        728. Although General Counsel for the Board of Bar Overseers,
Michael Fredrickson, wrote to Plaintiff Daughter Lisa that an investigation was “opened”
against Bar Counsel, Constance Vecchione, as a result of the complaint filed on
March 28, 2014—stating that the investigation was “stayed” until the Judicial Conduct
Commission takes action (the Judicial Conduct Commission having received the same
underlying complaint and supporting documentation).

       729. The various written correspondence between General Counsel (Attorney
Fredrickson) and Plaintiff Daughter Lisa demonstrate overt obstructive acts and attitude by
the Board of Bar Overseers with regard to Plaintiffs’ submitted complaint of
March 28, 2014.


   iii. Prior complaints submitted by Plaintiffs

       730. Over the course of 3 years, Plaintiffs have continuously and repeatedly
provided incontrovertible evidence of unlawful conduct by designated Defendants.

       731. Plaintiffs filed their initial complaint with Anne Kaufman, Esq. of the
Office of Bar Counsel on February 17, 2012. (Copy of the complaint is provided in
Exhibit 184).

        732. As demonstrated by the content of the initial complaint of February 2012,
specific and concrete information was provided that evidenced actual misrepresentations
made to the Probate Court and conduct constituting disloyalty to a client—which are direct
violations of the professional rules of conduct. Violations of the ethical rules of conduct
necessitate the Office of Bar Counsel to conduct its own investigation; especially, to deter
future harm to others.


                                            120
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 121 of 462



        733. The Office of Bar Counsel did not send any written correspondence—and
did not call—Plaintiffs regarding acknowledgment of the submitted complaint of
February 2012.

        734. After not having heard—in writing or otherwise—from the Office of Bar
Counsel, about mid-March of 2012, Plaintiff Daughter Lisa telephoned Attorney
Kaufman to obtain a status of the complaint. Attorney Kaufman was not available to take
Plaintiff Daughter Lisa’s call; and Plaintiff Daughter Lisa left a message, requesting a
return call.

        735. When Attorney Kaufman returned the call to Plaintiff Daughter Lisa, she
had informed Plaintiff that the Office of Bar Counsel was not going to conduct any
investigation, of any kind. Attorney Kaufman stated that the Plaintiffs’ complaint of
February 2012 was improperly seeking intervention of the Board of Bar Overseers into
the pending litigation of In re Marvin H. Siegel; that she viewed the Plaintiffs complaint as
merely seeking to “overturn” the trial judge.

       736. However, as previously set forth, the afore-described allegations were very
much within the purview of the Office of Bar Counsel, and the reported misconduct—de
facto—necessitated an independent investigation by the Office of Bar Counsel. During
the above-described conversation, Plaintiff Daughter Lisa clarified that the substance of
the complaint was not about reversal of rulings; and emphasized that the alleged
misconduct had far-reaching significance to the public as a whole—that the reported
misconduct affected other clients of these attorneys, present and future.

       737. Attorney Kaufman outwardly represented to Plaintiff Daughter Lisa that
she was refusing to conduct, even, a threshold inquiry.

        738. Evidencing Attorney Kaufman’s ill-motives in refusing to open an
investigation is the fact that she had called Defendant Attorney Studen about the afore-
described complaint submitted by Plaintiffs, but had not initiated any contact with
Plaintiffs. Plaintiffs specifically named and reported misconduct by Defendant Attorney
Studen—who was counsel for Defendant BNY Mellon. The invoice for Defendant
Burns & Levinson, filed in the matter of In re Marvin H. Siegel shows that, on or about,
March 21, 2012, the Office of Bar Counsel spoke with Defendant Attorney Studen.
(Copy of the afore-described invoice is provided in Exhibit 185).

       739. Given Attorney Kaufman’s afore-described representations that she was
refusing to make even a threshold inquiry into the reported misconduct, Plaintiffs
submitted subsequent written reports of new misconduct directly to Bar Counsel
Constance Vecchione.

                                            121
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 122 of 462



        740. Each new report of misconduct contained distinct and different acts than
the acts contained in the complaint of February of 2012; but, overwhelmingly stem from
the original circumstances and constitutes a continuation of the original misconduct set
forth in the complaint of February 2012.

       741. In writing, Bar Counsel Constance Vecchione has, repeatedly and
continuously, refused to initiate any investigation of the afore-described reports of
misconduct. Given the depth of specific detail of illegal conduct provided in writing to
Bar Counsel—and the concrete and solid supporting documentation submitted, Bar
Counsel’s repeated refusal to even initiate an official inquiry evidences the designated
Defendants and judges using their connections to hinder Plaintiffs.

        742. In Bar Counsel Vecchione’s multiple written responses to Plaintiffs, she
stated that she would not conduct any investigation into the allegations; and that she
would not do so based on her characterization of the allegations as being mere complaints
about unfavorable rulings and good faith errors of law (complaints about the result of
rulings do not fall within the domain of the Office of Bar Counsel, but rather that of the
appellate courts).

       743. As previously set forth, the complaints submitted to Bar Counsel
Vecchione by Plaintiffs cannot legitimately or reasonably be characterized in the above-
described manner.

       744. In Bar Counsel Vecchione’s written responses, she attempts to give the
impression that her refusal to open an investigation against the designated defendants was
based on the proscribed rules governing the Office of Bar Counsel—which is a blatant
misrepresentation.

        745. The content of Plaintiffs’ submitted complaints set forth substantiated
claims of criminal conduct and outright corruption; and, therefore, the allegations set forth
in the complaints to Bar Counsel fall squarely within the promulgated rules of professional
conduct.

        746. The written response by Bar Counsel Vecchione of March 20, 2013
acknowledged, in the first paragraph, that Plaintiff Daughter Lisa had raised issues
pertaining to misconduct by Judge Abber—which further proves Office of Bar Counsel
and Board of Bar Overseers had a duty to open an investigation.

         747. Bar Counsel Vecchione’s above-described written explanations of
refusing to initiate an official inquiry evidences her intentional use of smoke and mirror
tactics; that such repeated refusal to initiate an official inquiry is a deliberate effort to aid
and abet the conduct of the designated attorneys and judges.
                                               122
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 123 of 462



       748. Further bolstering the existence of improper use of influence by designated
defendants and judges with Bar Counsel Vecchione is the fact that Bar Counsel
Vecchione made a veiled threat, in writing, to Plaintiff Daughter Lisa. In Bar Counsel
Vecchione’s written response of March 20, 2013, she stated:

           We are a disciplinary agency only and cannot interfere with decisions made by
           a court or other tribunal. Given the October 22, 2012 findings of the probate
           court, especially, as relevant to your own conduct, and in light of the Supreme
           Judicial Court’s decision yesterday denying your petition for extraordinary
           relief, this office will not pursue your complaints further at this time. . . .

           I note from the probate court docket, for example, that there appear to be
           undecided motions pending, some of which relate to the estate and some which
           relate to you personally [motions by opposing counsel to sanction me and to
           dismantle the Trust that our father created in 1982]. In view of the course of
           the proceedings to date, you may wish to consider retaining counsel to
           represent you if there remain issues on which you wish to be heard by in court.

         749. Suspect is the fact that Bar Counsel Vecchione sent the above-described
letter the day after Justice Botsford issued her denial of Plaintiff Daughter Lisa’s
emergency civil action—especially suspect is that Bar Counsel Vecchione indicates that
she was specifically waiting for Justice Botsford’s “official” issuance before sending that
letter.


   v. Further evidence that Bar Counsel and Board of Bar Overseers refusal to
      investigate is not legitimate, and is based on ill-motives

      750.       There is evidence that the Office of Bar Counsel and the Board of Bar
Overseers have engaged in disparate handling of complaints.

       751.       As previously set forth, one of the proclaimed reasons for not
conducting an investigation was the fact that allegations involved a pending matter in the
Essex Probate & Family Court (In re Marvin H. Siegel).

       752.      There is an established pattern of conduct demonstrating that the Office
of Bar Counsel have, in fact, conducted investigations of complaints, in other matters, that
involved pending actions in the State courts.




                                            123
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 124 of 462



        753.       For example, in the matter of Admonition No. 01-65, the respondent
attorney was appointed executor of an estate in April of 1993, involving the probating of a
will that was filed with the Middlesex Probate Court. Four (4) years later in 1997, the
respondent attorney still had not settled the estate. The primary beneficiary filed a
complaint with the Office of Bar Counsel. The respondent did not file a First and Final
Account with the Probate Court until June of 2000. As evidenced in the matter of
Admonition No. 01-65, Bar Counsel conducted an investigation while the probate matter
was still pending and effectuated disciplinary action against the respondent attorney; the
respondent attorney was sanctioned for “failing to settle this simple estate matter in a
timely manner.”

       754.       As established in the various complaints submitted by Plaintiffs to the
Office of Bar Counsel and the Board of Bar Overseers, Plaintiffs presented substantial and
substantiated information regarding: lack of filings by designated Defendants that are
procedurally required; fraudulent filings by designated Defendants; misrepresentations
made by designated Defendants; and the like.

        755.       There is an established pattern of conduct demonstrating that the Office
of Bar Counsel has conducted investigations in other matters specifically consisting of the
above-described type of allegations; and, therefore, it is evidenced that above-described
reported misconduct is, in fact, within the purview of Bar Counsel. Where the complaints
submitted by Plaintiffs contain the very same type of allegations as described above, the
refusal to investigate by the Office of Bar Counsel and the Board of Bar Overseers is
based on illicit motives. Specific examples include: BD-2007-048; Admonition No. 97-
66.

        756.        As established in the complaint submitted by Plaintiffs to the Office of
Bar Counsel and the Board of Bar Overseers, Plaintiffs presented substantial and
substantiated information, specifically, demonstrating unethical solicitation of legal
services. It is established that this type of reported misconduct is, de facto, within purview
of Bar Counsel, showing that Bar Counsel’s and the Board of Overseer’s refusal to
investigate is based on illicit motives.




                                             124
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 125 of 462



    vi. Subsequent events evidence Bar Counsel’s acknowledgment of misconduct

      757. As set forth, Plaintiffs submitted a written complaint to Bar Counsel
Constance Vecchione on November 15, 2013—and had previously reported judicial
misconduct.

      758. As previously set forth, on or about December 5, 2013, both, Judge Abber
and Judge Ricci had been abruptly “reassigned” to other counties—Judge Abber was
moved to Middlesex County and Judge Ricci to Essex County.

        759. On December 4, 2013, issued an Order for a pre-trial conference to be held
in the matter of In re Marvin H. Siegel to take place on December 30, 2013. Without any
notice to Plaintiff Daughters, Judge Abber began his “new” assignment in Middlesex
County the following day on December 5, 2013. (Copy of the Order for pre-trial
conference is provided in Exhibit 186). In addition, Plaintiff Daughter were not sent
notice of the order scheduling the pre-trial conference.

       760. Plaintiffs were not provided any notice, of any kind, that Judge Abber was
no longer presiding over In re Marvin H. Siegel until Plaintiff Daughter Lisa appeared in
court on December 30, 2013. To reiterate, Judge Abber had been the presiding judge in
the matter of In re Marvin H. Siegel for over two (2) years.



   L. Explicit confirmation by Registrar O’Brien that Plaintiffs were not served
      notice of the ordered Pre-Trial Conference issued by Judge Abber

        761. The court records regarding the matters of In re Marvin H. Siegel show a
long and continuous pattern of illicit conduct by designated Defendants and Judge Abber
deliberately and deceptively excluding Plaintiffs from being present at court proceedings
regarding matters of In re Marvin H. Siegel.

       762. Specific to the above-described Order for Pre-Trial issued by Judge Abber
on December 4, 2013, deliberate and deceptive conduct in not serving notice to Plaintiffs
was substantiated through the personal knowledge of Registrar Pamela Casey O’Brien for
Essex Probate & Family Court.

         763. Registrar Pamela Casey O’Brien explicitly confirmed to Plaintiff Daughter
Lisa and an unrelated third-party—in person—that notice of the Order for Pre-Trial
Conference had not been sent out to Plaintiffs, but that notice had been sent out to all other
parties.



                                             125
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 126 of 462



         764. The event that initiated Plaintiff Daughters finding out about the scheduled
pre-trial conference was when Plaintiff Daughter Lisa had received scant correspondence
from Defendant Attorney Barbar on or about December 13, 2013. Attorney Barbar’s
letter set forth one date and time that designated Defendants had selected to have a
required outside of court pre-trial meeting for the afore-referenced pre-trial conference.
(Copy of letter and email in Exhibit 187).

         765. As a result of Defendant Attorney Barbar’s letter, Plaintiff Daughters
then became aware that a pre-trial conference had been scheduled without their
knowledge. Consequently, Plaintiff Daughter Lisa went to to the Essex Probate & Family
Court in Salem (the following business day being December 16, 2013) to review the court
files in the matter of In re Marvin H. Siegel.

        766. Upon reviewing the court files for In re Marvin H. Siegel, Plaintiff
Daughter Lisa found the Order for Pre-Trial Conference and the Notice of Pre-Trial
Conference. Immediately, Plaintiff Daughter Lisa went to the Clerk’s Office and asked to
speak with Registrar Pamela Casey O’Brien—and that is when Plaintiff Daughter Lisa
found out that she and Plaintiff Daughter Devora had, in fact, not been sent the order and
notice for pre-trial conference scheduled.

        767. Within minutes, Registrar Pamela Casey O’Brien met with Plaintiff
Daughter Lisa —and the person, who had accompanied her to the court (who has no
relation or involvement in the underlying probate matter whatsoever).

        768. Plaintiff Daughter Lisa showed the afore-described documents to Registrar
O’Brien, whereupon Registrar O’Brien turned the Order over and specifically directed
Plaintiff Daughter Lisa’s attention (and the accompanying person) to the back of the
Order, and explained that the lack of Plaintiffs’ initials signified that the notice had not
been mailed to Plaintiffs.

        769. Registrar O’Brien explicitly stated that the Clerk’s Office had not sent out
the notice to Plaintiffs because the notices were directly and exclusively sent out by the
secretary for Judge Abber—not by the Clerk’s Office.

       770. Registrar O’Brien stated that the notice for the Order for the pre-trial
conference had nothing to do with the Clerk’s Office and explicitly explained that she,
personally, recognized that the handwriting on the back of the court’s copy of the notice
was that of Judge Abber’s secretary.




                                            126
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 127 of 462



   II. DELIBERATE DISREGARD BY ATTORNEY GENERAL
       MARTHA COAKLEY, THE SUPREME JUDICIAL COURT & OTHER
       REGULATORY ENTITIES OF PLAINTIFFS’ DIRECT SUBMISSION OF
       CONCRETE AND OBJECTIVE EVIDENCE OF CORRUPTION IN THE
       PROBATE & FAMILY COURT

   A. Well-established overt knowledge by Attorney General Martha Coakley of
      prevalent elder abuse by nursing homes regardung unnecessary use of
      antipsychotics

       771. As an overall custom and practice, Attorney General Martha Coakley
has overtly disregarded the overwhelmingly, open and obvious, routine practice of nursing
homes and other professional careproviders improperly giving antipsychotics to elders
diagnosed with dementia.

        772. In 2005, the Food and Drug Administration (FDA) issued its most serious
medication alert—known as a black-box warning—regarding the overuse of the
antipsychotics (such as, Seroquel) for elderly dementia patients, specifically, because of
the likelihood of fatality from using antipsychotics. Identical FDA black-box warnings
followed regarding Zyprexa and Risperdal.

        773. The above-described antipsychotics increase the risk of fatality for elders
having dementia, arising from pneumonia and cardiovascular complications. In addition,
other common physical problems from use of these antipsychotics are sudden drop in
blood pressure, abnormal heart rhythms and urinary problems.

       774. Defendant Attorney Ledoux has, explicitly, acknowledged, in court, the
above-described FDA black-box warnings—with no objection having been made by any
other designated Defendant. (Refer to transcript for January 30, 2012, page 16 in
previously referenced Exhibit 24).

        775. As researched and published by Krista Maier, Esq.—who has worked in the
pharmaceutical industry since 2001, elders are being given antipsychotics to “keep them
from causing trouble for overworked and undertrained nursing [] staff.” Elders are put at
risk daily. Chemical Restraints and Off-Label Drug Use in Nursing Homes, 16 MSU
Journal of Medicine and Law 243, 244 (2011-2012). (Copy of the journal article is
provided in Exhibit 188).




                                            127
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 128 of 462



        776. In 2009, Eli Lilly was prosecuted for off-label promotion of its
antipsychotic drug (Zyprexa) for unapproved uses in the treatment of dementia. It was
alleged that Eli Lilly had specifically promoted Zyprexa as a way to “reduce nursing time
and effort” because it sedated unruly nursing home residents. Eli Lilly paid $1.415 billion
in federal fines, with a dozen states opting out and obtaining amounts ranging from $13 to
$45 million. Attorney General Coakley opted out of the federal settlement and pursued
settlement in that manner.

       777. Also, in 2009, AstraZeneca—maker of the antipsychotic drug Seroquel—
was prosecuted by the federal government for unapproved d uses in the treatment of
dementia and agreed to pay $520 million.

        778. In 2010, Johnson & Johnson was charged with paying kickbacks to the
Omnicare nursing home chain for prescribing Risperdal and Levaquin—with the U.S.
Attorney’s Office in Boston having filed an action. Attorney General Coakley issued a
press release (in April of 2010) stating that she was “playing a lead role in the
investigation and prosecution of cases involving the use of kickbacks and other illegal
marketing of antipsychotic drugs”—especially, “the use of its atypical antipsychotic drug
Risperdal in nursing homes.” (Copies of AG’s press releases from 2009 through 2012
are provided in Exhibit 189).

       779. I n 2011, Attorney General Coakley filed a complaint against Janssen
Pharmaceuticals, Inc. (a subsidiary of Johnson & Johnson) for promoting Risperdal to be
used with elders having dementia. A consent judgment was reached for $15.1 million.

        780. In 2011, Attorney General Coakley reached a consent judgment of over
$2 million with AstraZeneca, for its unlawful promotion of the use of Seroquel with elders
having dementia—which Defendant Attorney Ledoux, explicitly, brought to the
attention of Judge Abber, in-court, on January 30, 2012 (page 16 of transcript).

        781. In 2012, the Boston Globe had reported and provided actual data showing
that the Commonwealth has had actual knowledge of the pervasive and unnecessary use of
antipsychotics in nursing homes; that no implementation of accountability has taken place
against these nursing homes.

        782. Multiple articles have been published by the Boston Globe that show—
here, in Massachusetts—the prevalent use of antipsychotics for elders, diagnosed with
dementia, specifically occur because professional caregivers want to make their work
easier by sedating the elders.




                                            128
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 129 of 462



       783.    Articles written and co-written by Kay Lazar of the Boston Globe include:

           A rampant prescription, a hidden peril, published on April 29, 2012; and

           Mass. fails to rein in sedating of seniors: Nursing homes that overuse
           antipsychotics unpunished, published on December 23, 2012.

(Copies of the articles are provided in Exhibit 190).

        784. Bolstering the above-described abuse of antipsychotics—with particular
regard to elders having dementia—is the testimony of Defendant Dr. Peter Cohen in the
matter of In re Marvin H. Siegel (on January 30, 2012), wherein he attested:

           Seroquel is – is quite sedating and in – in some settings, it’s actually used to
           either induce sleep or to help control anxiety []

       785. The above-referenced 2012 news articles, published in the Boston Globe,
provided the following information:

              data shows that an overwhelming high percentage of elders do not have a
               psychosis or related condition that warrants antipsychotics (like Seroquel,
               Risperdal, Zyprexa), but they are still given these antipsychotics;

              government data shows that Massachusetts nursing homes overuse and
               unnecessarily use antipsychotics more than the national average;

              nursing home administrators admit to antipsychotics because of generalized
               and purported aggressive behavior;

              other improper reasons cited for giving elders antipsychotics are to “help”
               them sleep at night; and

              medical documentation shows that agitation in elders having dementia
               occur because of pain from an undiagnosed urinary tract infection, as well
               as, resulting from anxiety because of an uncomfortable environment or
               situation creating confusion and fright.

         786. As provided in the above-discussed published review authored by Krista
Maier, a study of 2004 nursing home data showed that over 86.3% of nursing home
patients had been given antipsychotics as an off-label use. Most of those patients had
been diagnosed with dementia and 63% of those elders were residents of a for-profit
facility. 75% of those elderly patients were enrolled in either Medicare or Medicaid.

                                             129
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 130 of 462



        787. As a matter of standard custom and routine practice, court appointed
guardians obtain court orders authorizing forced administration of antipsychotics for
elders under their authority—which standard process is known as a Roger’s order.
The ease in obtaining a Roger’s order is well established; and is the epitome of rubber-
stamping.

        788. An overwhelming percentage of elders under guardianship in the
Massachusetts Probate & Family Court system who are given antipsychotics, have no
prior history of any psychosis or other mental illness warranting treatment with
antipsychotics.

        789. As previously set forth, Attorney General Coakley filed an action against
the manufacturers of Seroquel for the specific illegal act of promoting the use of Seroquel
for elderly people diagnosed with dementia—it is axiomatic, that given the afore-
described prosecutions of the several drug manufacturers by Attorney General Coakley,
she had knowledge of the actual medical providers and medical facilities having been
recipients of such promotions from the drug manufacturers.

        790. It is highly suspect that Attorney General Coakley pursued money actions
against several drug manufacturers for illegal promotion of using antipsychotics for elders
having dementia, but completely refrained from prosecution of nursing homes and
prescribing doctors for well-publicized and established abuse of the elderly by
unnecessary use of antipsychotics.

        791. As evidenced, Attorney General Coakley has engaged in selective
prosecution. Egregiously she has espoused to the public how she has taken action to
protect the elders in this Commonwealth, but, in reality, she has aided and abetted elder
abuse through overt omissions. The only action Attorney General Coakley took was to
follow the money.




                                            130
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 131 of 462



       B. Attorney General Martha Coakley and the Supreme Judicial Court have
          overtly disregarded presented evidence—concrete and objective
          evidence—of unlawful and unjustified forced use of antipsychotics and
          other acts of elder abuse by public officials, with specific regard to In re
          Marvin H. Siegel

        792. As previously set forth, in March of 2012, Plaintiff Daughter Lisa filed an
emergency civil action with the Single Justice of the Supreme Judicial Court that was
wholly premised on illegal and unconscionable acts by multiple court officials of the
Essex Probate & Family Court; the overwhelming thrust of the civil action seeking
injunctive relief from continuous unlawful acts—specifically, regarding forcing Father to
ingest or submit to injection of antipsychotics and other multitude acts of elder abuse.
(Refer to previously referenced Exhibit 143).

        793. The Essex Probate & Family Court was a specific party named in the civil
action filed by Plaintiff Daughter Lisa. At the time of filing the above-described
emergency civil action, the Clerk’s Office for the Supreme Judicial Court directed Plaintiff
Daughter Lisa to serve a copy of the petition to Chief Assistant Attorney General Bill
Porter of the Massachusetts Attorney General’s Office—as it is the standard custom and
practice of the Massachusetts Attorney General’s Office to act as counsel for public
officials and State agencies when named as defendant in civil actions.

        794. Plaintiff Daughter Lisa served, by in-hand delivery, a copy of the above-
described emergency petition and accompanying documentation to the Massachusetts
Attorney General’s Office. De facto, Chief Assistant Attorney General Porter had
actual knowledge of substantiated illegal acts of Judge Jeffrey Abber and by the officials
of the Essex Probate & Family Court, specific to the underlying matter of In re Marvin H.
Siegel.

       795. The Massachusetts Attorney General’s Office directly served as legal
counsel for the Essex Probate & Family Court; as it was named as defendant in the matters
of SJ-2000 and SJC-11193. Accordingly, the Attorney General’s Office reviewed
substantial and independent evidence of grave criminal misconduct by the designated
Defendants.

        796. The failure of the Attorney General’s Office to address the allegations set
forth in the petition filed by Plaintiff Daughter Lisa exceeds willful blindness, to actual
condoning of illegal conduct—if not, furthering and facilitating such misconduct.




                                            131
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 132 of 462



       797. Such omissions by the Attorney General’s Office is, also, evidence of the
designated Defendants having used its afore-described connections to prevent Plaintiffs
from obtaining legal relief.


   i. Evidence of opportunity for improper influence

       798. Established is the fact that Attorney General Coakley and various assistant
attorney generals (and other prosecutors) are affiliated with the American Inns of Court.
Attorney General Coakley is specifically affiliated with the Frank J. Murray Inn of
Court. (Provided is a copy of information published on Martha Coakley’s own website in
Exhibit 191).

       799. Already established is the fact that Judge Abber and various counsel of
Defendant Burns & Levinson (representing Defendant BNY Mellon in the matter of In
re Marvin H. Siegel) belong to the American Inns of Court, and particularly, the
Massachusetts Family and Probate American Inn of Court—along with, Paula Carey,
Chief Justice of the Trial Court (Former Chief Justice of the Probate & Family Court)
and Angela Ordonez, current Chief Justice of Probate & Family Court

       800. Established is the fact that Attorney General Coakley is a Life member of
the MBF Society of Fellows, along with Justice Margot Botsford (Life member),
Justice. Barbara Lenk (Life member), Justice Francis X. Spina (Life member), Judge
Abber and Judge Paula Carey.

      801. The designated Defendants named in the emergency petition who belong to
the MBF Society of Fellows are: Defendant Attorney Marsha Kazarosian, Defendant
Attorney Robert Ledoux, Defendant Attorney Maxa Berid, and Defendant Attorney
Brian Cuffe.

       802. As previously established, membership for the above-referenced chapters of
the American Inns of Court and the MBF Society of Fellows is exclusive; as well as,
contravening the professional rules of ethics for the Massachusetts judiciary.




                                           132
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 133 of 462



   ii. Specific evidence presented regarding unlawful concealed use of antipsychotics

        803. The audio recording of the court proceeding held on December 12, 2011
(in previously referenced Exhibit 23) was provided to the Supreme Judicial Court and all
parties, which contained the following evidence:

       Defendant Attorney Cuffe admitting, in court, that he did not have authority to
       facilitate the concealed use of antipsychotics for Father; and

       Defendant Attorney Cuffe admitting, in court, that he had actual knowledge that
       the home health care agency (Defendant Right At Home) was concealing
       antipsychotics in Plaintiffs’ father’s food.

        804. Also presented was supporting documentation of an email from the staff of
Defendant Right At Home that explicitly described the act of concealing antipsychotics,
at the very direction of Defendant Attorney Cuffe. (Copy of the above-referenced email
is provided in Exhibit 192).

       805. Plaintiffs submitted indisputable evidence that Judge Abber did not take
any remedial action regarding the above-described unlawful conduct, despite having overt
and actual knowledge.


   iii. Nature and scope of other substantial evidence of unlawful conduct by
        public officials presented to the Attorney General’s Office and
        the Supreme Judicial Court

        806. As set forth, Plaintiff’s emergency civil action focused on seeking court
orders to stop specific misconduct of Defendant Attorney Cuffe (as court appointed
guardian) and Defendant Attorney Feld (as court appointed conservator)—which
misconduct has been facilitated by Judge Abber and other opposing counsel involved in
the matter of In re Marvin H. Siegel. Defendants’ misconduct—individually and jointly—
center around grave, emotional and physical abuse of Plaintiffs’ father.

      807. Substantiated evidence presented to the Attorney General’s Office and the
Supreme Judicial Court, included—but, was not limited to:

           Defendants’ unlawful involuntary commitment of Father to Defendant
           Merrimack Valley Hospital;

           Defendants’ facilitation of altering the Essex Probate & Family Court’s
           electronic docket for In re Marvin H. Siegel;


                                           133
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 134 of 462



           Defendants’ continuous retaliatory and malicious acts against Plaintiffs’
           exercising their legal right to advocate for their constitutional rights and that of
           their father;

           Defendants unlawfully and unethically isolating Plaintiffs’ father from family
           and friends; and

           Defendants repeatedly attempting to force Plaintiffs’ father out of his home
           into a long-term care facility.

        808. Plaintiffs provided a compilation of audio court recordings from the matter
of In re Marvin H. Siegel and court documentation in support of the above-described
emergency petition for extraordinary relief.

        809. As previously set forth, the Plaintiffs’ emergency petition and
accompanying documentation provided substantial independent and concrete evidence of
several public officials committing the illegal act of unauthorized concealed drugging of
Plaintiffs’ father with the antipsychotic Seroquel.


   iv. No filed response by Attorney General’s Office

        810. Attorney General Coakley has an overt pattern of conduct that evidences
her refusal to prosecute public officials with whom she has apparent partisan ties—for
example, the recent convictions for corruption in the Massachusetts Probation Department
was pursued by the U.S. Attorney General’s Office, not Attorney General Coakley. It is
well established that Attorney General Coakley made several personal recommendations
for positions hired in the Probation Department, and explains why she deliberately did not
take any action against the Probation Department.

       811. Other examples of misconduct by public officials that Attorney General
Coakley conspicuously did not take action include—but are not limited to: fraud by
former Boston firefighter, Albert Arroyo; Lt. Governor Tim Murray’s reckless motor
vehicular crash; evidenced bribes taken by Senator Dianne Wilkerson and Boston City
Councilor Chuck Turner.

        812. The afore-described pattern of lack of prosecution by Attorney General
Coakley evidences selective prosecution, especially, where she fervently pursued the
indictment of Former Treasurer Tim Cahill, for using Lottery advertisement for
campaigning. Also, speaking volumes is her indicting Richard Vitale—close “friend” of
former House Speaker Sal DiMasi, for connected illegal campaign and lobbying finances,
but did not pursue indictment against DiMasi.

                                             134
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 135 of 462



        813. As evidenced by Attorney General Coakley’s prior pattern of conduct, it
lends much credibility that she, likewise, deliberately chose not to carry out her
prosecutorial duties against the named Defendants in the afore-described filed emergency
petition of Plaintiff Daughters—which emergency petition and supporting documentation
were, in fact, served to the Attorney General’s Office.

       814. De facto, Chief Assistant Attorney General Porter was assigned to
represent the Essex Probate & Family Court, wherein Essex Probate & Family Court
was specifically named as a defendant in the civil action filed with the Supreme Judicial
Court.

        815. Chief Assistant Attorney General Porter—as counsel for a specific
designated party (Essex Probate & Family Court) in the afore-referenced civil action—
did not file any responsive pleading, of any kind. He did not file any denials or claims of
defense to the allegations set forth against Judge Abber, in his judiciary role for Essex
Probate & Family Court; or for the specific allegations for illicit alterations of docket
information by the Clerk’s Office of the Essex Probate & Family Court.


   v. Suspect nature of Justice Botsford’s dismissal of Plaintiff’s emergency civil
      action against Defendants and the Essex Probate & Family Court

        816. Justice Margot Botsford was the single justice assigned to preside over
the Plaintiff’s civil action.

       817. As previously established, Justice Botsford is a member of the MBF
Society of Fellows, along with the primary named misfeasors in the above-described
emergency petition: Judge Abber, Defendant Attorney Marsha Kazarosian,
Defendant Attorney Robert Ledoux, Defendant Attorney Brian Cuffe, and Defendant
Attorney Maxa Berid.

       818. Demonstrated by the memorandum issued by Justice Botsford, she did not
review, in any manner, the merits of the allegations presented in emergency petition.
(Copy of Justice Botsford’s Judgment is provided in Exhibit 193).

        819. As a matter of law, a single justice is required to hold an evidentiary
hearing when a plaintiff/petitioner presents a seemingly valid claim of a state and federal
constitutional violation(s)—of serious import, when a plaintiff/petitioner files a petition,
pursuant to G.L. c. 211, § 3, and meets the afore-described standard, a subsequent hearing
is not a matter of discretion, but, rather, a mandated requirement. Ozenomic, Inc. v.
Alcoholic Beverages Control Commission, 412 Mass. 100, 108-109 (1992); Collins v.
Comm, 412 Mass. 349, 351-352(1992).

                                            135
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 136 of 462



        820. Demonstrated by the afore-described emergency petition filed by Plaintiff
Daughter Lisa, pursuant to G.L. c. 211, § 3, she provided more than ample evidence of
several state and Federal Constitutional violations, that set forth substantiated evidence of
Plaintiff Daughters (and Father) being gravely and irremediably deprived of substantial
liberty and property rights.

        821. The fact that Justice Botsford did not address the merits of Plaintiffs’
allegations in her written Judgment, in any manner—and in particular, a complete
avoidance of the subject matter regarding explicitly pled constitutional violations, it is
further bolstered that Plaintiffs’ claim that the Judgment issued by Justice Botsford was
the result of improper influence used by Defendants, and that she did not conduct a
legitimate judicial review.


       Inherent conflict of interest between designated Defendants and
       the Full Bench of the Supreme Judicial Court

        822. Plaintiffs appealed the afore-described Judgment by Justice Botsford to
the Full Bench of the Supreme Judicial Court—particularly, focusing on Justice
Botsford’s failure to comport with cornerstone State and Federal constitutional
requirements.

       823. Established is the fact that Justice Barbara Lenk is Past-President of the
Boston Inn of Court; that Attorney General Coakley is affiliated with the Frank J.
Murray Inn of Court; that Hon. Paula Carey and Judge Abber (Board member since
2012) are members of the Massachusetts Family and Probate American Inn of Court.

      824. Established is the fact the following Justices of the Supreme Judicial Court
are members of the exclusive MBF Society of Fellows: Hon. Margot Botsford, Hon.
Barbara Lenk and Hon. Francis X. Spina; along with: Attorney General Martha
Coakley, Hon. Paula Carey, Judge Abber, Defendant Attorney Marsha Kazarosian,
Defendant Attorney Robert Ledoux, Defendant Attorney Maxa Berid, and Defendant
Attorney Brian Cuffe.

        825. The Board of Bar Overseers is an entity created and operated by the
Supreme Judicial Court. The members of the Full Bench of the Supreme Judicial Court
have substantial communications with attorneys serving as hearing officers and special
prosecutors for the Board of Bar Overseers. The Defendants who have been hearing
officers and/or special prosecutors include: Defendant Attorney Marsha Kazarosian,
Defendant Attorney Robert Ledoux, and Defendant Attorney Walter Costello.



                                             136
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 137 of 462



        826. Defendant Attorney Maxa Berid served eight (8) years on the
Massachusetts IOLTA Committee—an entity created and overseen by the Supreme
Judicial Court. In 2005, the Supreme Judicial Court appointed Defendant Attorney Berid
to the Commission for Access to Justice. (Copy of Defendant Attorney Berid’s profile
and press release for the Commission for Access to Justice provided in previously
referenced Exhibit 11).

        827. As previously set forth, Defendant Attorney Marsha Kazarosian is
current President of the Massachusetts Bar Association (MBA), and has been a high-
ranking officer of the MBA for many years. She has been a member of the Joint Bar
Committee for Judicial Nominations and has served on the Supreme Judicial Court’s
Access to Justice Committee. (Refer to previously referenced Exhibit 8).

        828. Further evidencing Defendant Attorney Kazarosian having an exclusive
connection with numerous and various Massachusetts judiciary is the position that she has
held as chair of the MBA’s Education Committee. Co-chair, Douglas Sheff explicitly
stated in the Massachusetts Lawyer’s Journal segment called “conference programs will
spotlight judges”:

       We’re going to try to shake it up and give them something more interesting,
       something that they can’t get anywhere else. There will be a strong judicial
       presence, the like of which they haven’t seen before.

A copy of the article from the Massachusetts Lawyers Journal is provided in
Exhibit 194.

        829. In the afore-described article, Attorney Sheff emphasized the conference
program’s “uniqueness” and attributed it to an “increased presence of judges on the CLE
panels, a bench-bar panel will feature a number of prominent judges, including chief
justices.”

      830. Justice Botsford has held herself out to the public as an active member of
the MBA. (Copy of Justice Botsford’s profile is in Exhibit 195).

        831. Both, Defendant Attorney Ledoux and Justice Botsford are actively
involved with National Alliance on Mental Health Illness (NAMI). Justice Botsford’s
husband, Steve Rosenfeld, Esq., is on the Board of NAMI—a copy of Attorney
Rosenfeld’s article that he published is provided in Exhibit 196, showing the substantial
and active involvement that he and Justice Botsford have with NAMI.




                                           137
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 138 of 462



       Evidence of overt acts of influence

       Multiple ex-parte communications by Defendants with the Supreme Judicial
       Court

       832. Defendant Attorney Cukier submitted an invoice, on behalf of Defendant
Burns & Levinson, to the Essex Probate & Family Court in the matter of In re Marvin
H. Siegel that evidences Defendant Attorney Cukier asked her colleague, Attorney
Stenger, to use her inner connections with Susan Mellen, then-Supreme Judicial Court
Clerk for the Commonwealth. Attorney Stenger, a Partner of Defendant Burns &
Levinson, has specialized in the area of appellate law for a number of years. (Copy of
Attorney Stenger’s profile is provided in Exhibit 197).

       833. The afore-described invoice stated that on 05/02/12 for “LMC” (Attorney
Cukier) that Defendant Attorney Cukier placed a call to Attorney Stenger. On the
same date (05/02/12), under “SES” (Attorney Stenger), the invoice states: “Call from
Attorney Cukier regarding appellate proceedings in Supreme Judicial Court.” (Provided is
a copy of the above-referenced invoice submitted by Defendant Attorney Cukier in
Exhibit 198)

       834. In the entry for 5/03/12, under “SES”, it states forty (40) minutes billed for
“telephone conference with Susan Mellen. Draft email to Attorneys Studen and Cukier
regarding status and strategy.”

        835. As previously set forth, Defendant Attorney Studen of Defendant Burns
& Levinson was specifically named as a party in the afore-described emergency civil
action filed by Plaintiff Daughter Lisa. It is highly suspect that Defendant Attorney
Studen did not file a responsive pleading with the Supreme Judicial Court—or any of the
other Defendants; especially, given Attorney Stenger’s afore-described call to her
connections with individuals who have direct contact with the justices of the Supreme
Judicial Court.

       836. Subsequently, on January 4, 2013, Defendant Attorney Cuffe, also,
engaged in ex-parte communications with then-Clerk Mellen—just days prior to the
scheduled date for oral argument. The invoice entry for 1/04/13 states that Defendant
Attorney Cuffe had a “call with Clerk Mellen re: hearing.” (Copy of the afore-described
invoice is provided in Exhibit 199).

       837. Plaintiff Daughter Lisa had discovered the existence of the ex-parte call
upon a subsequent review of Defendant Attorney Cuffe’s filed invoice.



                                           138
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 139 of 462



       Altered docket of the Supreme Judicial Court

        838. No responsive pleading was filed by any designated Defendant in the
matters of SJ-2000 and SJC-11193. In fact, the Defendants—all but Chief Assistant
Attorney General Bill Porter—sent a letter to then Clerk Mellen of the Supreme
Judicial Clerk confirming that they were not filing a brief. (Copy of the Defendants’ letter
is provided in Exhibit 200.

       839. When the Supreme Judicial Court sent notice that oral argument had been
scheduled for January 7, 2013, Defendant Attorney Costello (counsel for Defendants
Cuffe and Feld) sent a cover letter to then Clerk Mellen giving formal notice that he
would be presenting oral argument, on behalf of his clients. Defendant Attorney
Costello’s notice of appearance was physically entered onto the docket of SJC-11193.
(Copy of Defendant Attorney Costello’s afore-described cover letter is provided in
Exhibit 201).

       840. The night prior to oral argument (January 6, 2013) Plaintiff Daughter Lisa
checked the electronic docket for SJC-11193; whereupon she discovered that the docket
entry documenting Defendant Attorney Costello’s Notice of Appearance had been
deleted—as though the entry of Defendant Attorney Costello’s Notice of Appearance had
never even been entered. The electronic docket did not contain any notation that the entry
had been deleted.

       841. The next day (January 7, 2013)—at oral argument before the Full
Bench—Plaintiff Daughter Lisa was the only party who presented argument. Even more
suspect than Defendant Attorney Costello not presenting argument after having giving
advance notice that he would do so, was the fact that he was physically present for oral
argument—along with, Defendant Attorney Cuffe, Defendant Attorney Feld,
Defendant Attorney Kazarosian, and Defendant Attorney Berid.

        842. Chief Assistant Attorney General Porter, as counsel for Essex Probate
& Family Court did not present oral argument on January 7, 2013—and as previously
set forth, he did not submit a brief. During oral argument on January 7, 2013, Plaintiff
Daughter Lisa explicitly informed the Full Bench about the afore-described alteration of
the docket entries for SJC-11193—which took place on live webcam.

       843. After the Full Bench’s issuance of its decision on March 19, 2013, the
docket, again, had been altered. This time the caption of the action had been changed.
The alteration even appeared on the rescript itself.




                                            139
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 140 of 462



        844. Prior to January 7, 2013, the caption for SJC-11193, originally, had been
on the docket, explicitly, shown as: “Lisa Siegel Belanger, Esq. v. Essex Probate &
Family Court et al”. Correspondence from the Supreme Judicial Court, prior to
January 7, 2013, shows the original caption—a copy of which is provided in Exhibit 202.

       845. As evidenced, the docket has been changed to read the caption as:
“Lisa Siegel Belanger vs. Brian Cuffe and others.” The party designation of
“Essex Probate & Family Court” had been completely removed from the caption.

        846. Evidently, there is a pattern of Clerk Mellen having tampered with
evidence in other matters before the Supreme Judicial Court. Aliana Brodmann E. von
Richthofen had gone through the complete appeal process regarding the underlying matter
of an employment retaliation suit that she had filed against Dana-Farber. In March of
2010, Ms. Richthofen had received the Supreme Judicial Court’s denial for her
Application for Further Appellate Review. Upon review of the Supreme Judicial Court’s
electronic docket, she had discovered numerous misfilings and omissions in the electronic
docket; consequently, she went to review the file when Clerk Mellen had informed Ms.
Richthofen that the entire file was “inexplicably missing”. When no efforts were made to
locate the file, Ms. Richthofen filed a complaint with then Chief Justice Margaret
Marshall.

        847. In February of 2012, on behalf of Ms. Richthofen—specifically, regarding
the afore-described allegations, then U.S. Senator Scott Brown filed a complaint with
U.S. Department of Justice. (Downloaded information regarding the above-described
allegations made by Ms. Richthofen in Exhibit 203).

        848. On January 7, 2013, during Plaintiff Daughter Lisa’s oral argument to the
Full Bench, she openly informed the justices about the specific details of the altered
docket.

         849. Approximately 6 months later, Clerk Mellen took early retirement (which
was by August 1, 2013). It is suspect that Susan Mellen’s early retirement was due to her
illicit acts that had been publicly exposed. The Supreme Judicial Court kept Susan
Mellen’s early retirement very quiet and this is seems unusual where Susan Mellen had
been Clerk since 1999. The information in the press release issued on August 13, 2013
was very scant and is suspect for such a lengthy tenure. (Copy of press release regarding
Susan Mellen is provided in Exhibit 204).




                                           140
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 141 of 462



         Disparate treatment at oral argument

       850. The record shows the Plaintiff Daughters received significant and overt
disparate treatment from all the other cases heard before the Supreme Judicial Court on
January 7, 2013—which all the arguments presented can be viewed through the official
website of the Supreme Judicial Court.

        851. Noticeably, each side for the other four (4) cases argued on January 7,
2013 received, at least, fifteen (15) minutes to present oral argument, if not more—
Plaintiff Daughter Lisa received ten (10) minutes even though she directly brought it to the
Full Bench’s attention that the designated Defendants had indicated to the Supreme
Judicial Court that they were not presenting oral argument. Plaintiff Daughter Lisa
specifically requested that the Full Bench afford her more than her allotted reduced time of
ten (10) minutes. Chief Justice Ireland summarily rejected Plaintiff’s request.

        852. During oral argument, Chief Justice Ireland had overtly expressed that the
justices, in fact, had not read Plaintiff Daughter Lisa’s brief. The Full Bench refrained
from asking any substantive questions; which was a stark contrast from the justices’
vigorous questioning of counsel, in the other four (4) cases argued on that same day
(January 7, 2013).

        853. As an appellate practitioner of, approximately, fifteen (15) years,
January 7, 2013 was the first time that Plaintiff Daughter Lisa had ever been told, by any
appellate court panel, that her allotted time “was all hers”; that she could use it any way
that she liked. Plaintiff’s prior experience before the appellate courts as legal counsel for
others, always, consisted of vigorous questioning.

       854. Of significance, this was the first time that Plaintiff Daughter Lisa had
appeared before an appellate court as a pro se litigant.




                                             141
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 142 of 462



       Disparate treatment in the issued written decision

       855. The original civil action filed by Plaintiff Daughter Lisa, with the Supreme
Judicial Court, was pursued under G.L. c. 211, § 3—which statute authorizes the
Supreme Judicial Court to exercise its power of original superintendence when presented
with extraordinary circumstances.

        856. As previously set forth, the afore-described petition filed by Plaintiff
Daughter Lisa provided indisputable and uncontroverted proof that
Defendant Attorney Cuffe facilitated the unlawful concealed use of antipsychotics with
Father—that the very antipsychotics forcibly given to Father had been well-established
and well-known to cause fatality amongst elders diagnosed with dementia.
Defendants knew that Father has a history of pneumonia and low blood pressure, which
are the primary factors in leading to death.

        857. Audio court recordings and court records for the matter of In re Marvin H.
Siegel show Judge Abber’s outright disregard of admitted guilt by Defendant Attorney
Cuffe; that Defendant ESMV—as a state designated elder protective service agency—
aided and abetted such unlawful conduct; and that Father’s own attorneys (Defendant
Attorney Kazarosian and Defendant Attorney Myette) aided and abetted such unlawful
conduct.

         858. As set forth, the afore-described emergency petition made an
overwhelming colorable showing of embedded corruption in the administration of the
underlying matter by the Essex Probate & Family Court. In prior matters, the Supreme
Judicial Court has used its authority and power of superintendence upon demonstration of
a trial court’s prejudicial administration of a case.

        859. Prior to the creation of the various chapters of the American Inns of Court
(in 1989), the Supreme Judicial Court had, in fact, specifically expressed that it was the
Court’s duty to provide relief to a petitioner who had been aggrieved by judicial
misconduct—and specifically pursued under G.L. c. 211, § 3. In Foley v. Lowell Division
of District Court, 398 Mass 800 (1986), the Supreme Judicial Court stated: “we consider
the matter under our broader inherent common law and constitutional powers to supervise
the administration of justice”; with the Court relying on Enbinder v. Commonwealth, 368
Mass 214 (1975) as precedence.

        860. Both, Enbinder v. Commonwealth and Foley v. Lowell Division of District
Court involved dismissals based on improper judicial bargaining. The particular situation
in Foley v. Lowell Division of District Court involved the judge having promised to
dismiss criminal charges in exchange for the defendant’s signing a release that he would
not sue for injuries inflicted during his arrest.
                                           142
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 143 of 462



        861. After the institution of the American Inns of Court, the written decisions
of the Supreme Judicial Court demonstrate the transition and implementation of its new
attitude; that issues related to misconduct by judges, clerks and attorneys, persons
aggrieved must first seek relief from the respective regulatory boards (for example,
Gorbatova v. First Assistant Clerk, SJC-11194 and Culley v. Cato, SJC-10913).

        862. In Culley v. Cato, the Supreme Judicial Court claimed that the Court was
not the proper venue to seek disciplinary action for judicial misconduct—stating that the
petitioners had another avenue that dealt with judicial misconduct, being the Judicial
Conduct Commission. The petitioner had cited precedent that supported the Supreme
Judicial Court having proper authority under its power of superintendence, which the
Court explicitly claimed that the petitioner’s reliance on those cases were “misplaced”
because those cases were prior to the creation of the Judicial Conduct Commission—
however, such claims by the Court are not legitimate.

        863. It is well established that, in 1986, at the time of Foley v. Lowell Division of
District Court, the Judicial Conduct Commission had already been up and running. The
justices sitting on the Supreme Judicial Court at that time, unequivocally, reaffirmed the
Supreme Judicial Court’s obligation to provide relief to those aggrieved by misconduct
inflicted by court officials. The only true difference between Culley v. Cato and Foley v.
Lowell Division of District Court are the particular justices who sat on the Full Bench.

        864. Of significance, in 2002, Plaintiff Daughter Lisa, as private legal counsel,
had previously succeeded in obtaining a hearing before the Single Justice of the Supreme
Judicial Court when she filed a civil action, using the very same avenue of G.L. c. 211, § 3
in Youngworth v. Commonwealth, (SJ-2000-0378). Single Justice, Ruth Abrams, granted
a hearing and relief; which was affirmed by the Full Bench in its rescript of Youngworth v.
Commonwealth, 436 Mass. 608 (2002). (Copy of Youngworth decision is provided in
Exhibit 205).

         865. Like, Youngworth v. Commonwealth, Plaintiff Daughter Lisa’s petition
regarding the underlying matter of In re Marvin H. Siegel, contained proof of substantive
and grave deprivations of state and constitutional rights. As a matter of law, Plaintiff
Daughter Lisa demonstrated a colorable showing of her, being deprived of life, liberty and
property—and that of her father. Plaintiff Daughter Lisa, unequivocally, demonstrated
that it was a matter of life and death; and a matter of unconscionable depths of inhumane
acts by the designated Defendants—well commensurate with the level of the well-
established standard of “shocking to the conscience.”




                                            143
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 144 of 462



        866. The Supreme Judicial Court’s decision was issued by the Full Bench
regarding Plaintiffs’ father, did not address, in any manner, the merits of the emergency
petition or constitutional violations. (Copy of the decision is provided in Exhibit 206).

        867. For example, the published opinion of the Supreme Judicial Court, Parents
of Two Minors v. Bristol Division of the Juvenile Court Department, 397 Mass 846 (1986)
shows that the Supreme Judicial Court’s actions regarding the emergeny civil action filed
by Plaintiff Daughter Lisa was precluded from obtaining relief based on bad faith motives.
In the case of Parents of Two Minors, the Full Bench declared that the circumstances in
that case constitute extraordinary circumstances that required review under G.L. c. 211,
§ 3. In that case, the circumstances consisted of the lower court judge not having authority
to order the plaintiffs to submit to a nonemergency home visit by an employee of the DSS
investigating an anonymous report of child abuse. It is patently obvious that Plaintiff
Daughter Lisa’s petition presented far more severe circumstances than that of Two Minors
v. Bristol Division of the Juvenile Court Department. In addition to Plaintiff Daughter
Lisa having established that she had properly pursued relief via G.L. c. 211, § 3, the
Supreme Judicial Court made broad sweeping and empty conclusions in its written
decision.

       868. As evidenced, the manner in which Justice Botsford and the Full Bench
wrote the decisions pertaining to Plaintiff Daughter Lisa’s emergency petition provides
corroborative evidence of designated Defendants having improperly used influence and
connections to harm the interests of Plaintiff Daughters.

        869. The court record, overwhelmingly, evidences that the allegations set forth
by the Plaintiff Daughters—de facto—have not been litigated, in any State court.

       870. Through and through, the underlying matter of In re Marvin H. Siegel is all
about outright corruption—broad and wide, and up the echelon; and nothing to do with
innocent or benign error on the part of the judiciary and designated Defendants.

       Established pattern of disparate treatment towards pro se litigants

        871. The Full Bench of the Supreme Judicial Court has engaged in strikingly
similar conduct, as described above, towards other pro se litigants.

         872. The underlying probate matter of Gorbatova v. First Assistant Clerk (SJC-
11194), also, involved misconduct of court officials regarding a guardianship and
conservatorship of Valentina Gorbatova’s elder husband, which took place in Essex
Probate & Family Court—of which Valentina Gorbatova sought relief from misconduct by
filing a petition with the Single Justice of the Supreme Judicial Court.


                                            144
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 145 of 462



        873. Petitioner, Valentina Gorbatova, represented her own legal interests—and
that of her husband’s, as a pro se litigant. Relief was denied by the Single Justice, with
oral argument, before the Full Bench, having taken place on November 8, 2012.

       874. Like the afore-discussed oral argument in In re Marvin H. Siegel,
Valentina Gorbatova’s matter was the last case to be heard on the day of November 8,
2012. Valentina Gorbatova, too, had only been allotted ten (10) minutes to present her
argument.

        875. Valentina Gorbatova was, even at a greater disadvantage, because she
could not speak English—as evidenced by the archived video from the webcam, she could
only speak in Russian. Clerk Francis Kennealley knew that because Valentina
Gorbatova had personally gone to the Clerk’s Office. She was not provided a translator by
the Supreme Judicial Court; on her own, she brought a friend/relative seeking assistance in
translation.

        876. Plaintiff Daughter Lisa experienced similiar happenings that were
described in the pleadings filed by Valentina Gorbatova regarding alleged conduct
exhibited by Clerk Francis Kennealley. In Plaintiff Daughter Lisa’s situation, Clerk
Francis Kennealley vigorously tried to convince Plaintiff Daughter Lisa that she could not
obtain relief pursuant to G.L. c. 211, § 3—even though Clerk Francis Kenrealley had
actual knowledge that Plaintiff Daughter Lisa was an appellate attorney. In the Gorbatova
matter, she alleged that Clerk Francis Kenrealley used deceptive means to make it appear
as though she had originally requested relief through G.L. c. 211, § 3, when she had not.

       877. The webcam archives show that the multiple cases heard on
November 8, 2012, prior to that of Gorbatova, demonstrate the same blaringly disparate
treatment described in oral argument by Plaintiff Daughter Lisa.

        878. As previously set forth, the Supreme Judicial Court berated Valentina
Gorbatova in its issued written opinion—with the Court failing to mention, in any manner,
that Valentina Gorbatova could not speak English, and did not have a court provided
translator.




                                            145
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 146 of 462



   C. Evidence of Defendants’ improper use of influence with other regulatory
      entities

       i. Federal Reserve Bank of New York

       879. The misconduct by Defendant Brian Nagle and Defendant BNY Mellon
are described in detail in a 93A Demand letter that Plaintiff Daughter Lisa, as Father’s
attorney-in-fact, served Defendant BNY Mellon. (Copy of the 93A Demand is provided
in Exhibit 207).

      880. At the end of July 2011, Plaintiff Daughter Lisa filed a complaint with the
Federal Reserve, providing substantiated claims of illicit financial acts by Defendant
Brian Nagle and Defendant BNY Mellon. Plaintiff Daughter Lisa provided the
Federal Reserve Bank a copy of the 93A Demand letter.

         881. Charles Sanders, Senior Bank Examiner for the Federal Reserve Bank,
responded to Plaintiff Daughter Lisa’s afore-described complaint in a letter, dated
September 21, 2011. Through this correspondence, the Federal Reserve Bank stated
that it would not conduct any investigation into the matter. (Copy of the letter from the
Federal Reserve Bank is provided in Exhibit 208).

        882. It is suspect that the Federal Reserve Bank waited, almost two (2) months,
to send its afore-described response—and, did so, only after adverse court proceedings
had been initiated by Defendant Attorney Berid and Defendant ESMV.

        883. It is suspect that the Federal Reserve Bank sent the afore-described
response after having substantial communications with Defendant Burns & Levinson,
counsel for Defendant BNY Mellon. Defendant Attorney Cukier filed an invoice on
behalf of Defendant Burns & Levinson that shows senior counsel for Defendant Burns &
Levinson had direct discussions with the Federal Reserve Bank.

        884. On page 4 of the previously described invoice, the entry of 8/30/11 contains
the following corresponding notation: “Emails with Attorney Boylan and Attorney Arnold
regarding [undersigned counsel’s] latest complaint to the Federal Reserve.” (Copy of the
invoice is provided in Exhibit 209).

       885. The Federal Reserve Bank explicitly represented in its letter of
September 21, 2011 that it had no authority to initiate any inquiry—however, the Federal
Reserve Bank did, in fact, do so with Defendant Burns & Levinson, and explicitly
refused to discuss the matter with Plaintiff Daughter Lisa.




                                            146
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 147 of 462



       886. Other agencies and entities that Plaintiffs made complaints to, include:
Chief of Boxford Police, District Attorney’s Office for Essex County; U.S. Attorney’s
Office—all of which, overtly disregarded Plaintiff Daughter Lisa’s reports of misconduct.


   III. THE MASSACHUSETTS PROBATE & FAMILY COURT SYSTEM AS A
        CRIMINAL ENTERPRISE

   A. Means used to facilitate financial exploitation

       Money laundering via the State Treasurer’s Office

         887. One common mode to facilitate money laundering has been through the use
of interrelated probate matters—which the below estate and administration matters
illustrate the use of multiple counties.

        888. Edith Gates died on July 13, 1977, leaving two (2) adult children as heirs:
Dorothy Gates and Parker E. Gates. An estate administration was not opened until, over
twenty (20) years later on, March 27, 1996 (ES96P0763AD1). (Copy of the docket sheet
is provided in Exhibit 210).

        889. The filed petition for administration, in the afore-referenced matter of Edith
Parker, on March 27, 1996, does not identify any other heirs.

        890. Attorney J. Barry Mulhern of Nashua, New Hampshire filed an Inventory
regarding the estate of Edith Gates on April 9, 1997, which stated that Parker Gates was
the administrator. The amount of the Inventory was $128,094.40. (Copy of the Inventory
is provided in Exhibit 211).

       891.    The afore-referenced inventory stated as follows:

       Commonwealth of Massachusetts Unclaimed property Division Stock Dividend–
       $7, 845.08;

       Commonwealth of Massachusetts Unclaimed property Division Stocks–
       $41,417.28; and

       Commonwealth of Massachusetts Unclaimed property Division Bank Account–
       $78,832.04.

       892. A document was filed, purportedly, by Parker E. Gates, on December 7,
2000 in the Estate of Edith Gates. This document states that $74,202.85 was deposited
into “The Commonwealth of Mass Custodian for Dorothy Gates Docket # 96P 0763-AD1
36 Federal Street, Salem, MA 01970”—a copy of which is provided in Exhibit 212.
                                           147
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 148 of 462



       893. The afore-referenced $74,202.85 purported to be the inheritance from the
death of Edith Gates—where the above-described document stated that the purpose for the
“deposit” was because “Dorothy Gates has refused to accept or decline her inheritance.”

        894. The $74,202.85 was transferred by the Essex Probate & Family Court to
the State’s abandoned property, approximately, a year-and-a-half later in August of 2002.

       895. Parker E. Gates died in July of 2002 and an estate administration was
opened on February 14, 2003 (MI03P0759EP1). The docket sheet for the estate
administration matter of Parker Gates is provided in Exhibit 213.

        896. Dorothy Gates died on December 17, 2007. The administration of estate
was not opened until June 21, 2010 in Worcester County. (Copy of the docket sheet for
the state administration of Dorothy Gates is provided in Exhibit 214).

       897. Attorney Mulhern is the sole attorney on record for all three (3) estate
matters: Edith Gates, Parker E. Gates, and Dorothy Gates.

        898. On August 27, 2010, Attorney Mulhern sent a letter to the Essex Probate
& Family Court, asking that the State claim form for abandoned property be completed
to reclaim the above-described “deposit.”

       899.   The property description of Claim form states:

           Cash 55 – Court Funds: $75, 650.18. Reported in 2002 by Essex Probate and
           Family Court.”

           Cash 02 – Savings accounts $35.16 [] Reported in 1984 by TD Bank, N.A.

           Cash 02 – Savings accounts: $47.28 [] Reported in 1980 by Peoples Savings
           Bank (Now Fleet Bank).

(Copy of claim form and letter from Attorney Mulhern are provided in Exhibit 215).




                                           148
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 149 of 462



       Money laundering involving the Massachusetts Attorney General’s Office and
       use of judicial influence

   In re Lee Dunn Jr. (Suffolk County)

        900. Lee Dunn, Jr. was a prominent practicing attorney for forty (40) years,
specializing in medical malpractice litigation. He graduated from Harvard Law School,
serving in the 1990s as House Officer of the Harvard Club of Boston. (Copy of the
published obituary is in Exhibit 216).

         901. Attorney Lee Dunn, Jr. (herein referred as “Attorney Lee Dunn”) had only
a sister, Attorney Elizabeth Dunn. There are no other apparent surviving relatives.

        902. Contemporaneous court appointments for guardianship and conservatorship
were, also, foisted upon Elizabeth Dunn by the Essex Probate & Family Court
(Docket Nos. ES11P2190PM, ES12P2213GD)—which involved North Shore Elder
Services. Illicit conduct is suspect in the instituting of court ordered guardianship and
conservatorship over Elizabeth Dunn because of her brother and his estate already existing
under court ordered guardianship and conservatorship—which is evidenced in the reports
submitted by North Shore Elder Services. (Reports, petitions and other court documents
in the matters of In re Elizabeth Dunn are provided in Exhibit 217).

        903. In 2012, Attorney Thomas Schiavoni obtained a court order to destroy
Elizabeth Dunn’s clients’ files that were in her office—with the Order specifically stating
that the destruction of the files were to take place “without further norice to clients or
third parties.” (Refer to docket sheet provided in prior referenced Exhibit 217).

        904. Massachusetts Appeals Court Justice Mitchell J. Sikora has publicly
held himself out as long-time friends of both, Lee Dunn and Elizabeth Dunn. He made
such representations to Nora Cooney, LICSW of North Shore Elder Services. (Copy of
affidavit of Nora Cooney is provided in Exhibit 218).

       905. It is suspect that Justice Sikora did not personally petition for guardianship
and conservatorship of Attorney Lee Dunn, where a petition for guardianship and
conservatorship specifically allows a friend to be able to do so; instead, the petition for
guardianship and conservatorship was formally filed by New England Baptist Hospital
in Suffolk Probate & Family Court. (Copy of the afore-referenced petition is provided
in Exhibit 219).

       906. In the afore-described petition filed by New England Baptist Hospital, it
was specifically and explicitly requested that “Mitchell J. Sikora” and Joseph
Competiello, Esq. be appointed as co-guardians over Attorney Lee Dunn.

                                            149
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 150 of 462



       907. Of significance, the afore-described petition filed by New England Baptist
Hospital did not identify “Mitchell J. Sikora” as being a judge—his name appears as
though he were simply an ordinary private citizen.

       908. Attorney Lee Dunn and Justice Mitchell Sikora are both listed as
members of the MBF Society of Fellows. As set forth above, Both Attorney Lee Dunn
was Justice Sikora very active as alumni of Harvard Law School. (Justice Sikora
attended Harvard College and received a L.L.M from Harvard Law School in 1972.

        909. Legal counsel for New England Baptist Hospital is Carolyn Martello
Spaulding, Esq., who has a private law office advertising representation in guardianships,
estate planning and estate administration.

      910. On or about July 13, 2012, Attorney Lee Dun was a patient in the Intensive
Care Unit of New England Baptist Hospital.

        911. As of July 24, 2012, New England Baptist Hospital reported that
Attorney Lee Dunn was “experiencing respiratory failure which required a feeding tube
and mechanical ventilator. . . [having] pleural effusions in his lungs, a hemorrhage like
cyst in his kidney and a lesion in his liver. . . . He is sedated and such sedation is necessary
to allow him to tolerate his breathing tube.”

       912. On the same day that New England Baptist Hospital filed its petition for
guardianship (July 24, 2012) Justice Sikora filed a Bond, as court appointed guardian for
Attorney Lee Dunn, stating that Attorney Lee Dunn had “$0.00” in terms of real estate
value and “$0.00” in terms of personal estate value. (Copy of the afore-referenced filed
Bond is provided in Exhibit 220).

       913. Given the long-established friendship between Justice Sikora and Attorney
Lee Dunn, Justice Sikora knew that Attorney Lee Dunn had owned a condominium in
Concord, MA. (Copy of documentation from the Middlesex Registry of Deeds is provided
in Exhibit 221).

       914. Justice Sikora knowingly and intentionally falsified information of the
above-described filed Bonds.

        915. Judge Joan Armstrong granted the petition requesting Justice Sikora be
appointed as guardian over Attorney Lee Dunn. Judge Joan Armstrong and Justice
Mitchell Sikora are both members of the American Inns of Court. Judge Joan Armstrong
is a Past-President of the Massachusetts Family & Probate American Inn of Court, and
Justice Sikora is a member of the Suffolk American Inn of Court.


                                              150
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 151 of 462



       916. The Will filed in the estate administration matter for Attorney Lee Dunn
was purportedly executed on September 26, 2013—only weeks before he passed away.
The Will stated that Attorney Lee Dunn was revoking all previous Wills and Codicils.
(Copy of the above-described Will is provided in Exhibit 222).

       917. The above-described Will specifically nominated Justice Sikora as
personal representative for Attorney Lee Dunn’s estate, and Joseph Compitiello, Esq. as
successor personal representative (co-court appointed guardian).

       918. The purported execution of the above-described Will was notarized by
Attorney John Dugan, who represents Justice Sikora as private legal counsel in the estate
administration matter of Attorney Lee Dunn. Provided is a letter, dated April 16, 2014,
by Attorney John Dugan to the Suffolk Probate & Family Court in Exhibit 223.

       919. Attorney John Dugan is a lifetime member of the MBF Society of Fellows,
along with Justice Sikora.

       920. The above-described Will purports to be witnessed by Neils Burger, who
teaches at Suffolk University. Suffolk American Inn of Court is the local chapter of the
American Inns of Court specifically affiliated with Suffolk Law School—again, which
Justice Mitchell Sikora is a member.

       921. The Bond filed by Justice Sikora in the estate administration matter for
Attorney Lee Dunn, on February 24, 2014, again, represented that Attorney Lee Dunn
had “$0.00” in real estate; however, this time the value in personal estate stated:
“$65,000.” (Copy of the afore-described Bond is in Exhibit 224).

     922. Justice Sikora had full control over Attorney Lee Dunn’s assets since
December of 2013.

       923. Attorney Lee Dunn’s condominium was sold on June 12, 2013 for
$315,000—eight (8) months before Justice Sikora filed the afore-referenced Bond of
February 2014. (Provided are copies of documents recorded at the Middlesex Registry of
Deeds regarding the above-described sale by Justice Sikora recorded in Exhibit 225—
along with a homestad and municipal lien).

       924. The sale of the condominium has the purported signature of Attorney Lee
Dunn—even though, Attorney Lee Dunn had been deemed incapacitated on
July 24, 2012.




                                           151
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 152 of 462



        925. On April 1, 2014, Assistant Attorney General, Johanna Soris formally
assented to Justice Sikora’s being personal representative to administer the estate of Lee
Dunn. (Copy of signed Assent in Exhibit 226). From 1975-1982, Justice Sikora was an
Assistant Attorney General for the Commonwealth. Evidenced is Justice Sikora’s use of
his influence and status to facilitate money-laundering activities.


       Creating fictitious estate and administration cases - money laundering
       activities between estate matters: SU84P1151 and SU85P0326

       SU84P1151

        926. The physical court file for SU84P1151 contains documents purporting to
depict SU84P1151 as an estate administration for the death of James L. Buchanan.
There is no death certificate placed in the court file of SU84P1151.

       927. The electronic docket system of the Suffolk Probate & Family Court for
docket number SU84P1151 designates “James L. Buchanan” as “other”—not as the
decedent. (C

       928.    opy of the docket sheet for SU84P1151 is provided in Exhibit 227).

       929. The electronic docket system of the Suffolk Probate & Family Court does
not have anybody identified as being the decedent for docket number SU84P1151.
(Provided is a complete case listing under the name “James Buchanan” in Suffolk Probate
& Family Court Exhibit 228).

       930. The one and only person identified on the docket sheet for SU84P1151 is
“James L. Buchanan” as “other” and there is no date of death entered in the electronic
docket system of the Suffolk Probate & Family Court.

       931. However, the electronic docket system of the Suffolk Probate & Family
Court does have a “James Buchanan”, explicitly, designated as a decedent for docket
SU06P1866A. The obituary published in the newspaper shows that the decedent’s full
name for SU06P1866A was “James L. Buchanan.” (Copy of the published obituary is
provided in Exhibit 229).

        932. James L. Buchanan, who died in December of 2004, was a Boston Police
officer, with strong ties to Jamaica Plain and Roxbury. In 1968, he was appointed
superintendent of the department, the highest of the uniformed ranks until 1974. He
graduated from Boston Latin School.



                                            152
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 153 of 462



     933. Involved in the administration of the purported estate under docket
SU84P1151 was Judge Mary C. Fitzpatrick and Attorney Mary Ricketson.

       934. In April of 1991, Judge Mary C. Fitzpatrick was named as Chief of
Probate & Family Court.

        935. An articled published by the Boston Globe described Judge Mary C.
Fitzpatrick as having: “spent her entire career in the Suffolk County probate court. A
South Boston resident, she was appointed in 1972. She previously worked in the court as
a clerk and assistant registrar while attending law school at night.” (Copy of the afore-
referenced article is provided in Exhibit 230).

         936. The above-referenced article reflected that those opposed to the
appointment of Judge Mary C. Fitzpatrick as Chief of Probate & Family Court had
concerns because she was “not considered to be the kind of innovative leader that many
feel is needed to improve the system, formally known as the Probate & Family Court
Department of the Trial Court of Massachusetts. . . .Critics say that the probate court
system needs strong leadership to dissolve the remnants of the county court fiefdoms,
reinvigorates its judges and helps dispense more uniform justice.”

       937. In June of 1997, the Boston Globe published an article about the
Massachusetts Bar Association’s having conducted the “first systemic examination of
the Probate and Family Court”—which “Report” was described as having taken
“2 ½ years in the making.” The article stated that the above-described “Report” of the
Probate and Family Court described the court’s problems as “widespread and deeply
entrenched.” (Copy of the afore-referenced article is provided in Exhibit 231).

        938. The above-described “Report” was issued just months prior to the
retirement of Judge Mary Fitzpatrick as Chief of Probate & Family Court. She presided
seven (7) years as Chief of Probate & Family Court. Judge Fitzpatrick had served on the
Judicial Conduct Commission prior to her appointment as Chief of Probate and Family
Court.”

       939. Attorney Mary Ricketson, of West Roxbury, was very involved in politics
throughout her legal career. During the 1970’s, Attorney Ricketson was the President of
the Massachusetts Association of Women Lawyers and in the 1980’s, Edward J. King had
appointed her to the Judicial Nominating Committee. (Copy of the obituary for
Attorney Mary Ricketson is provided in Exhibit 232).

       940. Contemporaneously, both, Judge Mary Fitzpatrick and
Attorney Mary Ricketson attended Portia Law School (now known as New England
School of Law).
                                           153
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 154 of 462



        941. Accordingly, as Superintendent of the Boston Police Department,
James L. Buchanan had a position of status and influence that created the opportunity for
James L. Buchanan, Judge Mary Fitzpatrick, and Attorney Mary Ricketson to know
each other, and in a substantial manner. The inherent nature and influence of the official
positions lends motive and opportunity for collusion amongst them.

        942. The fact that James L. Buchanan was of such high rank in the Boston
Police Department explains why he was the person used to create a fictitious estate and
administration case. It afforded Judge Fitzpatrick and Attorney Ricketson the
feasibility to facilitate a fictitious estate and administration case.

        943. A petition was filed in the “Estate of James L. Buchanan”, under
SU84P1151, requesting that Mary W. Fidler be appointed executrix. On June 21, 1984,
Judge Mary C. Fitzpatrick allowed the afore-described appointment. (Copy of the
notice of petition to probate Will is provided in Exhibit 233).

       944. In the filed Probate of Will for “James L. Buchanan”, under SU84P1151,
Mary Fidler is not listed as a supposed relative or heir. (Copy of afore-described filed
Probate of Will is provided in Exhibit 234).

       945. From the documents contained in the court file for SU84P1151, there is no
legitimate explanation for the existence of an actual relationship between
James L. Buchanan and Mary W. Fidler.

        946. The purported signature of “Mary W. Fidler” is on an a document claimed
as an original Will dated May 3, 1979. The signature of “Mary W. Fidler” is also
contained, as notary, in the filed purported “First Codicil” dated August 12, 1981 and for
a purported “Second Codicil” dated March 24, 1984. (Copies of a purported Will and
Codicils for “James L. Buchanan” are provided in Exhibit 235).

       947. The handwriting of the signatures for the numerous and different identities
contained in the above-describe purported Will and Codicils are overwhelmingly and
uncannily similar—especially, for signatures that supposedly took place on three (3)
separate occasions from 1979 through 1984.

        948. In addition, there is a filed Account designated to be for the estate of Mary
W. Fidler, donning the docket number: SU84P1151, and was physically placed in the
actual court file designated for “James L. Buchanan.” (Copy of the afore-described
Account is provided in Exhibit 236).

      949. The Estate for Mary W. Fidler has its own distinct and separate docket
number: SU85P0326.

                                            154
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 155 of 462



       950. The caption for the afore-described Account is: “1st and Final Account of
Mary W. Fidler as rendered by Mary C. Ricketson and Lenore A. Fidler, executrixes
u/w/o Mary Fidler (Suffolk Probate No. 85P-0326) as Executrix of Estate of James L.
Buchanan.”

      951.    The above-described caption, in and of itself, evidences overt illicit
conduct.

        952. The afore-described Account contains three (3) signed names, consisting
of: Mary C. Ricketson, Lenore A. Fidler and Joseph M. Fidler. The handwriting on
that form, for all three signatures, is virtually identical.

       953.   Joseph M. Fidler is a practicing licensed attorney in Massachusetts.

     954. The purported executors of the estate for James L. Buchanan, under
SU84P1151, were identified as: Mary C. Ricketson and Lenore A. Fidler

       955. Joseph M. Fidler’s mother’s name was Lenore A. Fidler. Lenore Fidler
was not an attorney; she was a secretary for a high school. (Copy of Lenore A. Fidler’s
obituary [date of death May 10, 2011] is provided in Exhibit 237).

      956. Provided in Exhibit 238 is a copy of the filed Account purportedly for
“James L. Buchanan”—with the typed docket number SU84P1151 and filed under
SU84P1151.

      957. The Account specific to Mary W. Fidler with the typed docket number
SU84P1151 and filed under SU84P1151 stated the value of personal property under
Schedule A as: “$166,394.65.”

       958. The afore-described Account for James L. Buchanan stated almost the
same value of personal property under Schedule A as that for Mary W. Fidler— except
the Account for James L. Buchanan was: “$166,182.81.”

        959. The above-described filed Account regarding Mary W. Fidler listed out
four (4) separate bank accounts under Schedule A, consisting of: Provident Institute,
Mutual Bank for Savings, First American Savings Bank and Boston 5 Cent Savings Bank.

       960. The afore-described Account for James L. Buchanan listed bank accounts
under Schedule A as: the Mutual Bank for Savings and Boston 5 Cent Savings Bank—
which have the exact same account numbers as designated in the Account regarding Mary
W. Fidler.

     961. The filed Account for Mary W. Fidler and the Account for James L.
Buchanan each list out the exact same stocks.
                                           155
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 156 of 462



         962. The named stocks listed in the Accounts for Mary W. Fidler and
James L. Buchanan are listed in a different order, evidencing deliberate and knowing
facilitation of criminal conduct.

      963. The Account of James L. Buchanan” states under Schedule B, paragraph
numbered 19: “Estate of Mary W. Fidler, executrix fee $500.00.”

      964. The Account specific to Mary W. Fidler with the typed docket number
SU84P1151 and filed under SU84P1151 was purportedly signed by Mary C. Ricketson
and Lenore A. Fidler as co-executrices.

       965. The handwriting of the above-described signatures purporting to be Mary
C. Ricketson and Lenore A. Fidler, on the Account specific to Mary W. Fidler with the
typed docket number SU84P1151 and filed under SU84P1151, are virtually identical.

        966. The filed Inventory for the Estate of James L. Buchanan stated the market
value was: “166,182.81” (the value of the inventory stated in the filed Account for Mary
W. Fidler) and stated that the total inventory value was: “166,394.24” (.02 deviance from
the value of the inventory stated in the filed Account for James L. Buchanan).

       967. The above-described filed Account specific to Mary W. Fidler with the
typed docket number SU84P1151, the caption explicitly cross-references Suffolk Probate
& Family Court No. SU85P0326.

       968. The above-described filed Account specific to Mary W. Fidler with the
typed docket number SU84P1151, under Item numbered 31 states that a total of
$177, 934.54 was “paid over to Joseph M. Fidler, Administrator.”

       969. The filed Account in the Estate of Mary W. Fidler under SU85P0326
does not, in any manner, reflect the above-described transaction.


       SU85P0326

       970. Suffolk Probate & Family Court No. 85P0326 purports to be the estate
administration for Mary W. Fidler. There is no death certificate placed in file of
85P0326. (Copy of the docket sheet for 85P0326 is provided in Exhibit 239)

       971. The electronic docket system of the Suffolk Probate & Family Court for
docket SU85P0326 designates “Mary W. Fidler” as “other”—not as the decedent.

       972. The electronic docket system of the Suffolk Probate & Family Court does
not have anybody identified as being the decedent for docket number SU85P0326.

                                           156
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 157 of 462



      973. Provided is a listing of all cases involving “Fidler” beginning with the first
name of the letter “M” in Suffolk Probate & Family Court. (Copy of case listings under
“M Fidler” is provided in Exhibit 240).

       974. “Mary W. Fidler” is the one and only person identified on the docket sheet
for SU85P0326.” There is no date of death entered in the electronic docket system of the
Suffolk Probate & Family Court.

       975. There is no electronic record in any county of the Massachusetts Probate &
Court for Mary W. Fidler as being a decedent; however, there is public record
information showing that a “Mary W. Fidler” of West Roxbury died in January of 1985.

        976. Of significance is that “Mary W. Fidler” was purportedly the original
fiduciary for the estate and administration of James L. Buchanan under docket
SU84P1151, and then Joseph M. Fidler, Esq. petitioned to take over for Mary W. Fidler
in February of 1985.

       977. Provided in Exhibit 241 is a copy of the allowed petition by Judge Mary
C. Fitzpatrick for Joseph M. Fidler to take over as fiduciary in administering the
supposed estate of James L Buchanan, under SU84P1151.

      978. The purported executrices for Estate of Mary W. Fidler under
SU85P0326 consisted of: Lenore A. Fidler and Mary C. Ricketson. A purported Will
for Mary W. Fidler was filed under SU85P0326—a copy is provided in Exhibit 242.

       979. The purported Will for Mary W. Fidler is dated: November 21, 1984.
Suspect is that Mary W. Fidler supposedly notarized the signing of the Codicil for
“James L. Buchanan” on March 4, 1984.

       980. The various signatures contained in the afore-described Will for Mary W.
Fidler consist of the following names: Bridget E. Costello, Mary A. Panciocco and Mary
C. Ricketson.

       981. The handwriting for all of the above-stated names contained in the
purported Will for Mary W. Fidler, overwhelming and uncannily, look exceedingly more
than similar—including that of “Mary W. Fidler”.

        982. The purported Will of Mary W. Fidler explicitly designates Lenore Fidler
as a beneficiary in the purported Will of Mary W. Fidler. Lenore Fidler is identified
only as a dear friend of Mary W. Fidler and Lenore Fidler is not on the enumerated list of
kin in the filed Decree for Probate of Will for the Estate of Mary W. Fidler, under
SU85P0326.

                                           157
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 158 of 462



        983. The purported Will of Mary W. Fidler explicitly designates Lenore Fidler
and Mary C. Ricketson “of West Roxbury” as executrices. The purported Will also
stated: “If there is a vacancy in the office of Executor, I nominate and appoint my nephew,
Attorney Joseph M. Fidler of Norwood, Massachusetts, to fill the vacancy.”

        984. The purported Will of Mary W. Fidler explicitly referenced
Joseph M. Fidler as Mary W. Fidler’s nephew. Joseph M. Fidler was explicitly listed
under the enumerated list of kin in the above-discussed Decree for the Probate of Will for
the Estate of Mary W. Fidler, as nephew.

      985. As previously set forth, Lenore Fidler is, in actuality, the mother of
Attorney Joseph M. Fidler.

       986. Provided in Exhibit 243 is a copy of the afore-described Decree for the
Probate of Will for the purported Estate of Mary W. Fidler under SU85P0326. The
corresponding date to the signature of Judge Mary B. Muse is April 25, 1985.

        987. The copy of the afore-described Probate of Will shows that the Decree for
the purported Estate of Mary W. Fidler under SU85P326 was subsequently doctored; in
particular, the document has a piece of paper attached by rusty staples, to cover over the
original information provided.

       988. The stapled piece of paper was deliberately placed on the afore-described
Probate of Will to conceal the original designation of “Father Charles Fidler” as the
purported brother of “Mary W. Fidler.”

       989. Charles Fidler, formally of Southborough, MA, was a member of the
monastic family at St. Joseph’s Abbey and the brother of Mary Fidler, Edith Corcoran and
William Fidler. Lenore Fidler was married to William Fidler. (Copy of the published
obituary for Charles Fidler is provided in Exhibit 244).

       990. The purported Will of Mary W. Fidler declares that the estate devised and
bequeathed “[o]ne third to Saint Joseph’s Abbey of Spencer, Massachusetts. (My brother,
Father Charles, o.c.s.o., is a member of that religious community).”

        991. The above-described Decree Probate of Will is purportedly signed by
Justice Mary B. Muse. The handwriting of the signature for Justice Mary B. Muse is
virtually identical to that of the two signatures above it purporting to be Lenore A. Fidler
and Mary C. Ricketson.

       992. Such above-described signatures in the Decree of Probate of Will for
Estate of Mary W. Fidler under SU85P0326 are virtually identical to the signatures
contained in the Account filed under the Estate of Mary W. Fidler for SU85P0326.
                                            158
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 159 of 462



        993. Provided in Exhibit 245 is a copy of the above-referenced Account filed
under the Estate of Mary W. Fidler for SU85P0326 that was physically located in the
court file of SU85P0326.

       994. The handwriting of the signatures for Lenore A. Fidler and Mary C.
Ricketson contained on the above-described filed Account for the Estate of Mary W.
Fidler as docket SU85P0326 are, also, virtually identical to that of the signatures in the
documents contained throughout the file for docket SU85P0326 and the file of
SU84P1151 (James L. Buchanan).

       995. The Account for the Estate of Mary W. Fidler under SU85P0326 was
designated as the “First and Final Account”. It was dated: January 29, 1987.

       996. The Account for the Estate of Mary W. Fidler as SU85P0326 itemizes
accounts with: Boston Five Cents Savings Bank, Bank of New England CD, and Boston
Five Money Market.

       997. The above-described bank account numbers listed in the filed Account for
the Estate of Mary W. Fidler as 85P0326 do not match any of the accounts listed in the
afore-described Accounts filed in the Estate of James L. Buchanan or SU84P1151.

       998. Following are suspect entries for Schedule A of the filed Account for the
Estate of Mary W. Fidler under SU85P0326:

           under item 1 it is stated: “Lenore A. Fidler-cash advanced until appointment of
           executrices”;

           under item 6 it is stated: “Reimbursement for advance on client’s box Attorney
           Fidler”; and

           under item 7 it is stated: “Legal fees and costs from prior legal services
           rendered by testator” with the corresponding amount as “12,933.30”.

        999. Schedule of Personal Estate in Detail was filed for the Estate of Mary W.
Fidler under SU85P326—a copy of which is provided in Exhibit 246. Suspect is item
numbered 5 that stated: “Action of tort against Frederick Doyle for motor vehicle injuries”
with a corresponding statement of “value uncertain.”




                                            159
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 160 of 462



       1000. The above-described Schedule of Personal Property for the Estate of Mary
W. Fidler, under SU85P326, did not provide any docket number or any other identifying
information regarding the supposed “action of tort”. It did not even name the court that
the supposed action was filed in. There is a civil action filed in the electronic docket of
the Suffolk Superior Court as “Fidler v Doyle” designated as docket “SUCV1984-67960”.
(Copy of the electronic docket for SUCV1984-67960 is provided in Exhibit 247).

        1001. Illicit conduct is evidenced from the lack of information on the docket sheet
that specifically pertains to information regarding the parties and attorneys. The lack of
docket entries is custom and routine practice for the date of the purported civil action, but
the lack of information regarding the parties and attorneys is highly suspect.

        1002. Other civil actions in the electronic docket system of the trial court—within
the same time period—contain complete information regarding parties and attorneys. The
information regarding parties and attorneys for SUCV1984-67960 in the electronic docket
consists only of the defendant being identified as Frederick Doyle and the plaintiff as
Mary Fidler.

         1003. There are no attorneys reported to ever being involved in the purported
matter of SUCV1984-67960; which suspect nature is further magnified by the fact that
there was no contact information, of any kind, for the above-described identified parties on
the docket. It is suspect that the electronic docket for SUCV1984-67960 has the “party
status” for “Doyle” designated as “Service pending” and for “Fidler” as “Active”. In
addition, the electronic docket for SUCV1984-67960 does not provide a designation for
“case type”—the corresponding section is left blank. The designation for “case status” is,
also, left blank.

       1004. The final accounting for the Estate of Mary W. Fidler, under SU85P0326,
was allowed even though there was no value placed on the above-described civil action.

        1005. The reported date of death on the Certificate Releasing Massachusetts
Estate Tax Lien for Mary W. Fidler was January 23, 1985—a copy of which is provided
in Exhibit 248 (the electronic docket for SU85P0326 was opened on February 5, 1985).

       1006. The designated accounting period for the First and Final Account of Estate
of Mary W. Fidler under SU85P0326 was reported as April 25, 1985 to December 23,
1986. Accordingly, there is a period of, approximately, three (3) months that is
unaccounted for since the official opening of the docket—the time between February 5,
1985 through April 25, 1985.




                                            160
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 161 of 462



        1007. The handwriting for the signature of “Marcia Goldsmith” in the afore-
referenced Certificate Releasing Massachusetts Estate Tax Lien looks overwhelming
similar to the signature of “Mary B. Muse” on the Decree for Probate of Will for the
Estate of Mary W. Fidler under SU85P0326.



       Money laundering activities amongst the estate and administration cases of:
       SU97P0468, SU98P0397 and SU84P1251

       1008. Suffolk Probate & Family Court No. 97P0468 purports to be the estate
administration for Ethel E. Sikora. The electronic docket system of the Suffolk Probate
& Family Court for docket SU97P0468 designates Ethel E. Sikora as “other”—not as the
decedent and does not have anybody identified as being the decedent for docket number
SU97P0468.

       1009. Provided is a copy of all cases involving “Sikora” beginning with the first
name of the letter “E” in Suffolk Probate & Family Court and a copy of the docket sheet
for SU97P0468 are in Exhibit 249.

       1010. Ethel E. Sikora is the one and only person identified on the docket sheet
for SU97P0468. There is no date of death entered in the electronic docket system of the
Suffolk Probate & Family Court for SU97P0468.

        1011. Ethel E. Sikora is the mother of Justice Mitchell Sikora, and with whom
Justice Sikora resided with in West Roxbury. West Roxbury is located in Norfolk
County—not Suffolk County. (Copy of the death certificate was filed in the court file of
SU97P0468, and is provided in Exhibit 250).

         1012. Provided is a copy of a purported Will of Ethel E. Sikora in Exhibit 251
The handwriting in the afore-described Will for Ethel E. Sikora look, virtually, identical to
that of the handwriting in the previously discussed documents in SU84P1151 (Estate of
James L. Buchanan) and SU85P0326 (Estate of Mary W. Fidler).

       1013. Specifically regarding the signature for “Ethel E. Sikora”—and the
multiple initialed signatures—contained in the afore-described Will for Ethel E. Sikora
uncannily looks exceedingly similar with that of the handwriting on page 3 of the
purported 1979 Will for “James L. Buchanan” (filed under SU84P1151) of the
signatures and corresponding addresses of “[] E. Hirsch” and “Mary W. Fidler”.




                                            161
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 162 of 462



       1014. In particular, the handwriting of the words “Co-Executrix” with the
purported signatures of Mary C. Ricketson and Lenore A. Fidler on the Order for
Appraisal under SU85P0326 look virtually identical to the handwriting of the signature for
“Ethel E. Sikora” in the filed purported Will of Ethel E. Sikora, filed under SU97P0468.


       SU98P0397

       1015. Suffolk Probate & Family Court No. 98P0397 purports to be the estate
administration for Mitchell J. Sikora, Sr. aka “Mitchelle J. Sikora”.

       1016. All the written documents contained in the court file of SU98P0397 refer to
Mitchell J. Sikora. There are no documents of any kind with the spelling of the name:
“Mitchelle”—however, “Mitchelle J. Sikora” is the one and only person identified on the
docket sheet for SU98P0397 and on the electronic docket system of the Suffolk Probate &
Family Court for SU98P0397.

       1017. Provided is a copy of all cases involving “Sikora” beginning with the first
name of the letter “M” in Suffolk Probate & Family Court and a copy of the docket sheet
for SU98P0397 are in Exhibit 252.

       1018. There is no date of death entered in the electronic docket system of the
Suffolk Probate & Family Court for SU98P0397.

         1019. The name “Mitchelle” instead of “Mitchell” was deliberately and
intentionally input into the electronic system of the Probate & Family Court to deter the
file of SU98P0397 from being retrieved and searched by non-parties. If the correct and
exact spelling of “Mitchell” is entered into the search inquiry of the electronic docket
system of the Probate & Family Court, the computer will indicate that no such case can be
found.

       1020. When conducting a search on the electronic docket system of the Probate &
Family Court, if the average person does not have a known docket number, he or she will
most likely type in the full name of the person, and if the computer states that such search
cannot find such case, the inquiry will, usually, end there.

       1021. There is no person designated as the decedent on the electronic docket
system of the Suffolk Probate & Family Court for docket SU98P0397.

       1022. Mitchell J. Sikora, Sr. is Justice Mitchell Sikora’s father. A copy of the
published obituary for Mitchell J. Sikora, Sr. is provided in Exhibit 253.



                                            162
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 163 of 462



       1023. Mitchell J. Sikora, Sr. resided in West Roxbury, which is located in
Norfolk County—not Suffolk County.

        1024. The docket for SU98P0397 states that Attorney Christopher Ianella, Jr.
was appointed as GAL. Attorney Christopher Ianella, Jr. was the Governor’s Council
Chairman when Justice Mitchell J. Sikora, Jr. was voted for appointment to the Appeals
Court. He openly and publicly supported the above-described nomination of
Justice Sikora to the Appeals Court.

        1025. The article, by Laurel J. Sweet—published by the Boston Herald, on
November 30, 2006, about “the Governor’s Council’s Vote to elevate Judge Mitchell J.
Sikora, Jr. to the Massachusetts Appeals Court”—reported then Council Chairman
Christopher Ianella, Jr.’s own overt and announced support of Justice Sikora. (Copy of
the afore-referenced article is provided in Exhibit 254).

        1026. The article discussed the contentious nature of the nomination of Judge
Mitchell J. Sikora, Jr. to the Appeals Court. Council Chairman Christopher Ianella,
Jr. stated that “he backed” Justice. Sikora because “[f]rom what [he had] been told,
[Judge Mitchell J. Sikora, Jr.] is a man of integrity.”

        1027. The handwriting of the various and multiple signatures contained in the
documents filed in SU98P0397 are, exceedingly and uncannily, similar. In particular, the
shape of the handwriting of “Sikora” in the signature for “Ethel E. Sikora” and “Mitchell
J. Sikora” on page 4 of the purported Will of Ethel J. Sikora—and directly across from
each other—is suspect (as well as all the other signatures on that page).

       1028. The shape of the handwriting of “Sikora” in the signature for “Ethel E.
Sikora” and “Mitchell J. Sikora” on page 4 of the purported Will of Ethel J. Sikora is
exceedingly and uncannily similar to the handwriting of “Sikora” for “Cheryl Sikora
Doody” and “Mitchell J. Sikora, Jr.” on the filed Decree of Administration Without
Sureties for the Estate of Mitchell J. Sikora under SU98P0397. (Copy of the afore-
described Decree of Administration is provided in Exhibit 255).

        1029. The above-described handwriting of “Sikora” is exceedingly and uncannily
similar to the handwriting of “Sikora” in both signatures (Sr. and Jr.), which is at the
bottom of a document purporting to be a Decree of Guardianship of Mentally Retarded
Person for Stephen Sikora [declared brother of Justice Sikora]—this document was located
in the court file of SU98P0397. (Copy of the afore-described Decree of Guardianship is
provided in Exhibit 256).




                                           163
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 164 of 462



       1030. It is suspect that there is no mention of “Cheryl Sikora Doody” as sister of
Stephen Sikora on the interested parties section of the above-described Decree of
Guardianship of Mentally Retarded Person.


   SU84P1251

        1031. The physical court file for SU84P1251 contains documents purporting to
depict SU84P1151 as an estate administration for “Mary F. Sikora”. There is no death
certificate placed in the court file of SU84P1251.

       1032. The electronic docket system of the Suffolk Probate & Family Court for
docket number SU84P1251 designates “Mary F. Sikora” as “other”—not as the
decedent; and the electronic docket system of the Suffolk Probate & Family Court does
not have anybody identified as being the decedent for docket number SU84P1251.

       1033. Previously referenced is the copy of all cases involving “Sikora” beginning
with the first name of the letter “M” in Suffolk Probate & Family Court. (Copy of the
docket sheet for SU84P1251 is provided in Exhibit 257).

       1034. The one and only person identified on the docket sheet for SU84P1251 is
“Mary F. Sikora” as “other”. There is no date of death entered in the electronic docket
system of the Suffolk Probate & Family Court.

        1035. There is no information provided in the court file of SU84P1251 as to the
real identity of “Mary F. Sikora”; and a public record search for “Mary F. Sikora” did
not provide any information for the identity of a “Mary F. Sikora”.

       1036. There was no purported Will filed in the matter of SU84P1251.

       1037. The electronic docket states that the court file for SU84P1251 was first
opened on May 24, 1984; however, the filed Bond for SU84P1251 is signed as being
issued by the Registrar as May 23, 1984—before a case file was even docketed for
SU84P1251. The named estate on the afore-described Bond is: “Mary Fitzgerald
Sikora”. (Copy of the afore-described filed Bond in Exhibit 258).

       1038. An Inventory was filed in SU84P1251 stating the “Estate of Mary
Fitzgerald Sikora.” The afore-described Inventory stated that “Mary Fitzgerald Sikora”
was of “Hyde Park, the County of Suffolk,” with the Inventory having included an
appraised value of $64,000 for the purported residence of 119 Summer Street, Hyde Park,
MA. Hyde Park is located in Norfolk County—not Suffolk County. (Copy of the afore-
described Inventory in Exhibit 259).


                                           164
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 165 of 462



       1039. There is no record of any property designated as 119 Summer Street in
Hyde Park, MA at the Norfolk County Registry of Deeds. The only existing record for
119 Summer Street in Hyde Park is a supposed “Instrument of Taking” for such purported
property. There is no Deed for 119 Summer Street in Hyde Park filed in the Suffolk
County Registry of Deeds.

        1040. The afore-referenced recorded taking is a fabricated document. The
handwriting of the signature for the purported Notary (Augustine Walker) is exceedingly
and uncannily similar to the handwriting for the signature of “Marcia Goldsmith” in the
afore-referenced Certificate Releasing Massachusetts Estate Tax Lien relating to
SU85P0326 (Estate of Mary W. Fidler).

      1041. A Notice of Claim was filed in the matter of SU84P1251on November 30,
1984. The name designated on the afore-described Notice of Claim is: “Mary Fitzgerald
Sikora”. (Copy of the stamped filing of the purported Notice of Claim is provided in
Exhibit 260).

       1042. The attorney of record filing the Notice of Claim in SU84P1251 was
Attorney Anthony B. Sandoe. His address was listed as 56 Temple Street, Boston, MA.
56 Temple Street in Boston was a residential address, not an office building.
Attorney Sandoe is a professor at Suffolk Law School; and, previously, was an associate at
Defendant Burns & Levinson from 1971-1977. (Copy of published information
regarding Attorney Anthony B. Sandoe is provided in Exhibit 261).

        1043. Justice Mitchell Sikora worked for Defendant Burns & Levinson
commencing in 1972. Justice Sikora is a member of the Suffolk American Inn of Court,
the local chapter of the American Inns of Court specifically affiliated with Suffolk Law
School. (Copy of published profile for Justice Sikora is provided in Exhibit 262).

        1044. An Inventory was purportedly filed on October 14, 1984, specifically
designated as for the estate of “Mary Fitzgerald Sikora”. (Copy of the afore-described
filed Inventory is provided in Exhibit 263).

        1045. The individual stock and bank accounts—and with specific account
numbers—listed in the afore-described Inventory for “Mary Fitzgerald Sikora” are
identical to the stocks and bank accounts listed in the Inventory filed in SU98P0397
(Estate of Mitchell J. Sikora).

        1046. A copy of the Inventory filed in SU98P0397 (Estate of Mitchell J. Sikora)
is provided in Exhibit 264.



                                           165
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 166 of 462



       1047. A distinct and separate Inventory was filed under SU84P1251, on
December 14, 1984, specifically designated for the estate of “Mary Sikora”—no initial
was included in the caption. (Copy of the afore-described filed Inventory for
“Mary Sikora” and petition for probate are provided in Exhibit 265).

       1048. A “First & Final Account” for “Mary Sikora” was, also, filed under
SU84P1251—no initial was included in the caption—on December 14, 1984.
“Judgment” was entered on December 10, 1986. (Copy of the afore-described filed First
& Final Account” for “Mary Sikora” is provided in Exhibit 266).

      1049. The afore-described Account stated that it only pertained to the period for
May 23, 1984 to August 2, 1984.

        1050. Purportedly a Petition for Probate was filed for “Mary P. Sikora” under
Docket Number SU84P1251 on July 30, 1986. The caption on the afore-described
Petition designated the estate was “Mary P. Sikora”—not “Mary F. Sikora”. (Copy of
the petition cover sheet for the petition designated as the estate of “Mary P. Sikora” and
Docket Number SU84P1251 is provided in Exhibit 267).

       1051. The above-described petition filed under SU84P1251 is identified as the
matter of: Estate of Mary P. Sikora—not “Mary F. Sikora” (the electronic docket sheet
for SU84P1251 lists only the name of Mary F. Sikora). Copies of petitions and bond filed
under the name of Mary P. Sikora are provided in Exhibit 268.

        1052. In the afore-described filed petition, there is only one person listed as an
interested party to SU84P1251: “Gwendolyn Pinette”—stated to be the niece of Mary
Sikora. In the afore-described Petition, it states that Gwendolyn Pinette has “100%” share
of interest.

        1053. A “First Account” for “Mary P. Sikora” was filed on July 31, 1986. The
specific time period designated on the “First Account” was August 3, 1984 to July 31,
1986. (Copy of the afore-referenced “First Account” for “Mary P. Sikora” filed under
SU84P1251 is provided in Exhibit 269).




                                            166
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 167 of 462



        1054. When the only person listed as an interested party in the petition for the
estate of “Mary P. Sikora” (designated under SU84P1251) is “Gwendolyn Pinette”,
suspect is that Schedule A of the filed “First Account” for “Mary P. Sikora” (designated
under SU84P1251) lists the following under “Miscellaneous Receipts”:

       08-24-84       Joe Sikora – August Rent

       09-14-84       Joe Sikora – September Rent

       10-26-84       Joe Sikora – October Rent

        1055. Where the only person listed as an interested party is “Gwendolyn Pinette”
of the filed “First Account” for “Mary P. Sikora” (designated under SU84P1251), it is
suspect that under Schedule B of the filed “First Account” for “Mary P. Sikora”
(designated under SU84P1251) has the following listed: “Leavitt & Finstein Reporting
Services – Joseph A. Sikora vs. Robert J. Jordan.”

         1056. There is a civil action entitled: Joseph A. Sikora v. Robert J. Jordan,
filed in Suffolk Superior Court under docket number SUCV1985-74138. (Provided is a
copy of the electronic docket for SUCV1985-74138 in Exhibit 270).

       1057. The electronic docket sheet shows that the civil action, under SUCV1985-
74138, still has the status of the parties designated as “Jordan” with “Service pending” and
“Sikora” as “Active.”

       1058. Provided in Exhibit 271 are copies of the filed estate tax closing letter and
purported Certificate Releasing Massachusetts Estate Tax Lien that Plaintiff Daughter Lisa
found in the court file for SU84P1251 that is purportedly from the Estate Tax Bureau of
the Department of Revenue and specifically references the “Estate of Mary P. Sikora”.

        1059. The above-described letter, purportedly, from the Estate Tax Bureau, had
the Probate Number typed on it: “84P1151”—which is the Suffolk Probate & Family
Court file for the “Estate of James L. Buchanan.” It, also, has a handwritten line crossed
through the original typed Probate Number, with handwriting next to it, stating:
“84P1251”.




                                            167
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 168 of 462



       Established pattern of forgery & undue influence

       1060. There is an established pattern of conduct, specific to Massachusetts
Probate & Family Court cases, in which attorneys use forgery to facilitate financial
exploitation; which is demonstrated by published disciplinary actions by the Office of Bar
Counsel and the Board of Bar Overseers.

        1061. Often, the forgeries pertain to signatures of relatives and/or beneficiaries of
an elder or other individuals deemed to be incapacitated. These forgeries, typically,
involve documents giving assent and unfettered discretion to the attorney in the
administration of the estates; as the significance of the signatures announce to the judge
that the attorney has permission to make transactions in the administration of the estate
without having to notify or inform the relatives/beneficiaries of such goings-on.

         1062. Even when actual signatures of relatives/beneficiaries are legitimate, often,
attorneys refrain from fully informing the relatives/ beneficiaries as to the implications of
their signing the document.

        1063. A specific illustration of using forgery, specific to Massachusetts Probate &
Family Court cases, is the matter of In re guardianship of Joseph O’Shea (ES06P1391-
GC2), in which it is evidenced that Defendant Attorney Berid had personally committed
the act of forgery—having done so, two (2) years prior to her being court appointed as
GAL in that very probate matter.

      1064. A petition for guardianship was filed on June 13, 2006, regarding Joseph
O’Shea, which contained the purported signature of Frances O’Shea—who was Joseph
O’Shea’s mother. (Copy of the afore-referenced petition is provided in Exhibit 272).

       1065. Provided are various documents in Exhibit 273 that show the purported
signature of Frances O’Shea is virtually identical to that of the handwriting of Defendant
Attorney Berid.

        1066. In August of 2006, Frances O’Shea passed away, which resulted in another
petition for guardianship being filed in the matter of In re guardianship of Joseph O’Shea,
on August 30, 2006. The subsequent filed petition contained the purported signature of
Shannon O’Shea as petitioner—who was Joseph O’Shea’s sister; here too such signature
is virtually identical to that of Defendant Attorney Berid. (Copy of the petition
purportedly brought by Shannon O’Shea is provided in Exhibit 274).




                                             168
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 169 of 462



       1067. A Bond was, also, filed with the Essex Probate & Family Court in
August of 2006 pertaining to the guardianship of Joseph O’Shea—and, again, the
purported signature of Shannon O’Shea is identical to that of Defendant Attorney Berid.
(Copy of the filed Bond is provided in Exhibit 275).

        1068. Further evidencing illicit conduct is the surrounding circumstances as to the
individual who was the co-petitioner (Denise Leydon Harvey) of the subsequent
guardianship petition, which was filed in August of 2006. Denise Leydon Harvey signed
as co-petitioner as if she were petitioning as an ordinary, private citizen; similar to the
previously discussed examples with Defendant Attorney Ledoux. Here, too,
Denise Leydon Harvey listed her residential address in Lynn, MA as co-petitioner, while
also signing the petition in her capacity as attorney representing the purported petitioner,
Shannon O’Shea.

        1069. In the afore-described petition, the signature of Shannon O’Shea as
petitioner is virtually identical to that of the handwriting of Defendant Attorney Berid.

        1070. Denise Leydon Harvey signed the above-described petition as the attorney
for petitioner, as counsel under employment with the law firm of Stern, Keilty & Wall.
She listed the law firm’s address—which is different than the address she provided as “co-
petitioner”.

        1071. Like Defendant Attorney Berid, Denise Leydon Harvey’s private law
practice is predominantly focused in Probate & Family Court matters. Downloaded
information from Attorney Harvey’s website is provided in Exhibit 276. Attorney Harvey
was appointed by Attorney General Martha Coakley to be a member of the statewide
Personal Care Attendant.

        1072. Two (2) years after the afore-described petitions had been filed,
Attorney Neal Winston filed a motion, in 2008, with the Essex Probate & Family Court
specifically requesting that Attorney Susan Wall of Stern, Keilty & Wall be appointed as
GAL. (Copy of the afore-described motionis provided in Exhibit 277). (Both Attorney
Winston and Attorney Wall are contained in the previously discussed North Shore Elder
Service’s exclusive referral list).

        1073. Attorney Wall declined the appointment in writing to the Essex Probate &
Family Court giving a generic, blanket statement that she had a conflict of interest; which
resulted in Attorney Winston subsequently writing a letter to the Essex Probate &
Family Court, requesting the specific appointment of Defendant Attorney Berid as
GAL, under SJC Rule 1:07. (Copy of the afore-described letter requesting the
appointment of Defendant Attorney Berid is provided in Exhibit 278).

                                            169
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 170 of 462



        1074. Upon Defendant Attorney Berid being court appointed as GAL in the
matter of In re guardianship of Joseph O’Shea, she filed a GAL Report in 2008. In the
afore-described GAL report, Defendant Attorney Berid stated that Joseph O’Shea had
sustained a brain injury resulting from a work accident that occurred in 2006, which was
the underlying basis for the inception of the guardianship proceedings. (Copy of GAL
Report filed by Defendant Attorney Berid in Exhibit 279).

        1075. The afore-described Bond—that was filed in 2006—reported that Joseph
O’Shea had “0” value for personal estate and for real estate; with Defendant Attorney
Berid knowing that there was a worker’s compensation action pending, involving the
likelihood of a substantial lump-sum settlement. The pending worker’s compensation
claim was, in no manner, referenced on the filed Bond.

        1076. In Defendant Attorney Berid’s GAL Report she stated that Joseph O’Shea
suffers from “various mental impairments, which affect his ability to make financial and
personal decisions.”

      1077. Two (2) paragraphs later, in the very same above-described GAL report,
Defendant Attorney Berid stated:

           Mr. O’Shea does understand that his weekly check from the Fund would stop.
           Further he understands that it is in his best interest to have the money placed in
           a Supplemental Needs Trust. He was aware that Attorney Pierce’s office had
           engaged the firm of Moschelle & Winston to draft the Supplemental Needs
           Trust and present to the Essex County Probate & Family Court to Approve the
           Estate Plan. Mr. O’Shea had no problems with the concepts of the plan, and
           generally why it was necessary.

       1078. Defendant Attorney Berid stated in the afore-described GAL Report:

           Mr. O’Shea had several concerns with respect to his sister, Shannon O’Shea
           acting as trustee of his trust.

Yet, Defendant Attorney Berid made Shannon O’Shea trustee—entirely against Joseph
O’Shea’s explicit expressed wishes, which such wishes Defendant Attorney Berid,
personally, attested to in her GAL report.

        1079. Attorney Pierce is the attorney who was handling Joseph O’Shea’s
worker’s compensation case—which Joseph O’Shea’s brain injury was a direct result of
an at-work accident. Of significance, as directly stated by Defendant Attorney Berid, the
firm of Moschelle & Winston had been directly engaged by Attorney Pierce to draft the
trust.

                                            170
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 171 of 462



        1080. As previously set forth, Attorney Winston of Moschelle & Winston wrote
to the Essex Probate & Family Court requesting that Defendant Attorney Berid
specifically be court appointed as GAL under SJC Rule 1:07.

       1081. Also, of significance, the firm of Moschelle & Winston publicly held out
          as simultaneously representing Shannon O’Shea (Joseph O’Shea’s sister) for
          the very specific purpose of this matter of In re guardianship of Joseph
          O’Shea—which is stated in a signed Stipulation.

(Copy of the Stipulation is provided in Exhibit 280).

       1082. At the beginning of the above-described Trust, it stated:

           This irrevocable Trust is established by the disabled Beneficiary’s Guardian
           pursuant to Court order, having settled the Trust with assets of the Beneficiary,
           and the State Medicaid agency will be paid with any remaining trust assets
           upon [his] death prior to any other distributions, except those allowed by the
           SSA and Medicaid agency [].

       1083. The above-described Trust, also, contained a provision stating:

       In determining whether the existence of this Trust has the effect of rendering the
Beneficiary ineligible for any such program of public benefits, the Trustee is granted
absolute and sole discretion to initiate action to render the Beneficiary eligible for such
program of public benefits [].

       1084. The provision from the immediate preceding paragraph was followed by a
provision entitled: “Purchase of Exempt Assets and Transfer to Beneficiary.” That
provision stated:

           This clause shall only apply as eligible or potentially eligible for any public
           benefits program. The Trustee may purchase items that would be considered
           ‘exempt’ assets for purposes of the public benefits, such as personal household
           items, transportation devices, medical equipment, or a home. The Trustee may,
           in the Trustee’s absolute and sole discretion, distribute such items to the
           Beneficiary. Once distributed, such items are free of the trust and the Trustee
           need not further account for the distributed items; the Trustee should [not
           required] report such in-kind distributions in the following regular accounting.




                                             171
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 172 of 462



        1085. The above-described “Supplemental Needs Trust” made very broad
provisions that would apply to payment for legal service fees and opportunity for
kickbacks and/or other consideration for making referrals of services and/or purchases.
Such description in the Trust included “private case management,” “fees and costs for
protective care proceedings” and “consultation with agencies.”

        1086. The above-described Trust described in detail the scope of “consultation
with agencies” as specifically including: “The Trustee may seek the counsel and assistance
of [] any public or private agencies that have been established to assist the handicapped or
disabled in similar circumstances.”

        1087. Suspect is the language regarding a successor trustee in the above-
described Trust that states: “A successor Trustee shall not have any duty to examine the
record or actions of any former Trustee and shall not be liable for the consequence of any
act or failure to act of any former Trustee.”

       1088. Conspicuously, in Defendant Attorney Berid’s GAL report, she described
family dissension and credited family dissension as the very factor that “le[d] to the idea
of adding a Trust Protector”.

       1089. The above-described Trust did not name any specific successor Trustee,
and explicitly stated that, in the event of needing a successor Trustee that the Probate &
Family Court would be appointing that successor Trustee.

       1090. The above-described Trust that was actually filed with the Essex Probate
& Family Court in April of 2008 is further suspect based on the following factors: the
typed section for the date was left blank; the signature page was blank; and there was no
provision in the Trust regarding a “Trust Protector”.

       1091. It is suspect that the above-described guardianship petition—filed in
2006—listed Joseph O’Shea as having two (2) brothers; Defendant Attorney Berid made
no mention, whatsoever, in her filed GAL Report of 2008 about Joseph O’Shea having
two brothers.




                                            172
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 173 of 462



   B. SJC Rule 1:07—Fee Generating Appointments—used as a central instrument
      to facilitate exploitation of elders

       1092. As previously set forth, when elders have been judicially deemed to be
incapacitated (and then designated wards of the State), it is virtually automatic that judges
of the Probate & Family Court—per statutory provisions of SJC Rule 1:07—appoint State
certified professionals to carry out varied purported functions involving the financial and
personal affairs of the elder. Judges of the Probate & Family Court, also, make such court
appointments in administrating the estate of a deceased person.

        1093. SJC Rule 1:07 was a creation, wholly, premised on the purported need for
impartial and neutral individuals for two (2) distinct and separate type of roles: 1) to carry
out duties and responsibilities as fiduciaries of elders, deemed wards of the State and
2) to act as investigator/consultant—by gathering factual information, specifically on
behalf of the probate court judge, and to follow up with recommendations for judicial
action.

       1094. The specific purported reason for issuing court appointments under SJC
Rule 1:07 is the need for a neutral and unconnected party.

        1095. SJC Rule 1:07 court appointees are paid to “provide services” in their
designated roles. The first resource used to pay the public court appointment is the private
estate of an elder, at a standard hourly rate of a private practitioner (usually, between
$250-$300). If a private estate is, initially, financially insufficient—or becomes
depleted—the court appointee is paid by the Commonwealth at a pre-determined hourly
rate.

       1096. A court appointee must have completed a “certified” training program and
subsequent continuing education programs to maintain certification, solely and exclusively
provided by the Massachusetts Probate & Family Court.

       1097. No other training program may be substituted for “certification” under Rule
1:07 Fee Generating Appointments—the only way to become a paid court appointee in
Massachusetts is by completing the specific program run by the Massachusetts Probate &
Family Court.

        1098. Reported in 2010 by the GAO on Guardianships, 9 (nine) states require
court appointed guardians to pass a national guardianship exam or a state exam—
Massachusetts is not one of those states requiring court appointed guardians and
conservators to pass a national exam or state exam.



                                             173
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 174 of 462



        1099. It is a rare occasion for the Massachusetts Probate and Family Court judges
to select a family member or friend as a fiduciary appointment—almost always, an
attorney from the SJC Rule 1:07 list is selected as the fiduciary.

        1100. The sole official designated overseer of SJC Rule 1:07 court appointees is
the presiding Probate and Family Court judge.

        1101. In many probate cases, SJC Rule 1:07 appointees have already established
partisan relationships with each other. Often, these court appointees work together in
multiple contemporaneous probate matters, taking varying and different roles in the
unrelated probate matters—one may be court appointed guardian in one case and in
another case, he/she will take the role as court appointed conservator or GAL or he/she
may take a private counsel role or private petitioner.

      1102. Fiduciary court appointments, made under SJC Rule 1:07, routinely have
complete and exclusive control over an elder’s person and his/her estate.

       1103. Court ordered appointments create the opportunity for state actors to
embezzle money and property, regardless of the value of the individual estate. Even when
an elder has no personal estate or real estate, as long as that person receives benefits from
the government, the opportunity exists for financial illicit gain.

       1104. The routine issuance of court appointments in guardianship and
conservatorship matters, via Supreme Judicial Court Rule 1:07 is the lynchpin in operating
exploitation through the Massachusetts Probate & Family Court system.


       i. Guardianship and conservatorship matters

        1105. As a matter of standard custom and practice, the conduct of the judiciary
for the Probate & Family Court contravenes the Massachusetts Uniform Probate Code
(MUPC), which mandates that plenary guardianship and conservatorship are a means of
last resort. G.L. c. 190B, § 5-306.

        1106. As a matter of standard custom and practice, the conduct of the judiciary
for the Probate & Family Court contravenes G.L. c. 190B, § 5-306(a), which states a
probate court judge is mandated to exercise his or her authority in a manner that
“encourages[s] the development of maximum self-reliance and independence of the
incapacitated person. . . .”




                                            174
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 175 of 462



        1107. As a matter of standard custom and practice, the conduct of the judiciary
for the Probate & Family Court contravenes G.L. c. 190B, § 5-306(a), which states a
probate court judge is mandated to issue orders “only to the extent necessitated by the
incapacitated person’s limitations or other conditions warranting the procedure.”

        1108. As a matter of standard custom and practice, the conduct of the judiciary
for the Probate & Family Court contravenes G.L. c. 190B, § 5-306(b)(8), whereby the
statute states that a probate court judge can only appoint a guardian when the elder’s
“needs cannot be met by less restrictive means”—such as an existing durable power of
attorney.


       ii. Pattern of caseload & financial gain

       1109. There is an established systemic pattern of private practicing attorneys
using court appointed work as a regular and steady source of income.

       1110. Evidence of the high volume of contemporaneous cases handled by
individual court appointees is provided in Exhibit 281—examples of caseload history
records from the Probate and Family Court docket system include:

        1111. The average payment for a quarterly invoice made by a court appointee for
a single matter ranges from $10,000 up through and exceeding $30,000. Examples of
such invoices are provided in Exhibit 282.

       1112. In their official capacities as SJC Rule 1”07 court appointed guardians,
conservators and GALs, designated Defendants obtain ill-gotten gains by billing for
unnecessary and excessive services.

   C. Established pattern of conduct by Massachusetts Probate & Family Court
      judges evidencing collusion with attorneys regularly appointed as fiduciaries
      and GALs

       i.   Routine disregard by Probate & Family Court judges of the cornerstone
            directives by the Massachusetts Uniform Probate Code (MUPC)

        1113. As a matter of law, issuance of plenary authority to guardians and
conservators is mandated to be a means of last resort; yet, there is an established pattern
that Probate & Family Court judges automatically and summarily issue plenary authority
to private attorneys, who are regularly court appointed as fiduciaries and GALs.

      1114. It is a very rare event for a Probate & Family Court judge to issue limited
powers of guardianship and conservatorship.

                                            175
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 176 of 462



       1115. As a matter of law, a durable power of attorney is deemed a “less restrictive
means” under G.L. c. 190B, § 5-306(b)(8). See Guardianship of Smith, 43 Mass. App. Ct.
493. 497-498 (1997). It is a well established law that a durable power of attorney is to be
considered an “alternative to a protective procedure, a designed supplement enabling
nomination of the principal’s choice for guardian to an appointing court and continuing to
authorize efficient estate management under the direction of a court appointee.”
Guardianship of Smith, 43 Mass. App. at 497.

       1116. On November 16, 2007, Suffolk University Law School hosted a
continuing legal education program called “Limited Guardianship: A New Approach.”
The brochures stated:

           Attend and Learn: What is limited guardianship and when is it appropriate;
           How medical professionals assess an individual’s limitations; What models
           exist for a limited guardianship; How to handle a petition for limited
           guardianship.

(Copy of the brochure is provided in Exhibit 283).

       1117. Sponsors of the afore-described legal continuing education program consist
of associations, such as, the Massachusetts Guardianship Association and Geriatric Care
Managers-N.E.

       1118. There is an established pattern of conduct by Probate & Family Court
judges consisting of routinely issuing plenary guardianships and conservatorships; and
doing so in a capricious and summarily manner.

       1119. There is an established pattern of conduct by Probate & Family Court
judges routinely issuing plenary guardianships and conservatorships, without conducting
any inquiry as to the existence of alternatives or limited authorization.

        1120. Court ordered decrees for plenary guardianship and conservatorship to
court appointed guardians and conservators is the core means used for facilitating financial
exploitation, under color of law, because of their judicially authorized, unfettered and
exclusive access to the elder ward’s estate.




                                            176
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 177 of 462



       ii. Established systemic pattern of probate court judges deliberately
           disregarding the explicit promulgated required standard for selecting
           court appointments

      1121. The Preamble of the Supreme Judicial Court’s SJC Rule 1:07 Fee
Generating Appointment states:

           [t]he Justices have concluded that the fairest way to accomplish this goal, and
           at the same time avoid favoritism, is by requiring each court to create lists of
           qualified candidates and then generally make appointments from those lists in
           rotation or sequential order.

        1122. The Probate & Family Court has promulgated unambiguous rules that
require probate court judges to select SJC Rule 1:07 Fee Generating Appointments from
the court list and, specifically, doing so in successive order.

        1123. The Probate & Family Court outwardly states that the requirement—for
probate court judges to make appointments in successive order—was explicitly and
purposely devised to “assure that all fee-generating appointments made by the courts of
the Commonwealth are made on a fair and impartial basis with equal opportunity and
access for all qualified candidates for appointments.”

        1124. As shown from the explicit language used in the Preamble of SJC Rule
1:07, the Supreme Judicial Court is well aware of the inherent and likely incestuous-like
conduct, particularly when people work together on a regular basis.

        1125. It is well documented that the overwhelming pattern of conduct that occurs
in the Probate & Family courts consists of counsel, during court proceedings, just outright
orally requesting the specific person whom he or she wants appointed and/or counsel
makes such requests through written motions.

      1126. As previously set forth, it is the standard custom and practice of the Probate
& Family Court to cherry-pick SJC Rule 1:07 court appointees.

        1127. Some cases—like that of the underlying matter of In re Marvin H. Siegel,
Probate & Family Court judges capriciously appoint a person based on his or her own
particular preference, without even looking at the court appointment list.

        1128. The SJC Rule 1:07 and the Amended Standing Order 5-11 of the Probate
and Family Court do permit an exception to the required standard protocol of selecting
court appointees in succession, however, the rule mandates that a judge must provide a
written explanation for utilizing the exception. As a matter of practice, Probate & Family
Court judges do not provide any written explanation for deviating from the protocol.
                                            177
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 178 of 462



        1129. The above-described conduct of selecting court appointees based on
explicit requests for specific individuals has no legitimate basis, where all persons placed
on the court appointment list are certified by the Commonwealth to be on the court
appointment list; especially, when the very essence of SJC Rule 1:07 is held out to the
public as having an ample sized pool of individuals who are all court deemed qualified
and certified to act in the capacity of the various designated court appointments.

        1130. The motive for Probate & Family Court judges to allow requests by counsel
for particular individuals to be appointed—as well as judges making appointments based
on their own preference—is an established systemic means for kickbacks and bribes;
which is bolstered by solid documentation of the standard custom and practice of the
judges rubber-stamping the motions for payment by these court appointees.

        1131. It is standard practice that court appointees—when being paid directly by
the estates of their wards (not by CPCS)—submit by motion, invoices that purportedly
substantiate the services rendered. However, the invoices patently lack any real
substantive detail of the services billed.



   iii. Established pattern of summarily disregarding valid pre-existing Durable
        Power of Attorneys

        1132. The Uniform Act “recognizes an individual’s right to self-determination by
permitting a principal to use a durable power of attorney to express his preference
regarding any future court appointee charged with the care and protection of his person or
estate.” Guardianship of Smith, 43 Mass. App. Ct. 493, 497 (1997).

       1133. One of the foremost well-established legal reasons for elders to execute a
DPOA is for the specific purpose of the elder avoiding the risk of becoming a ward of the
State.

       1134. It has been long and well-established—and held out to the public—that the
cornerstone judicial philosophy that the Massachusetts courts explicitly “discourage
appointing a guardian contrary to the individual’s clearly expressed wishes.”
Guardianship of Smith, 43 Mass. App. Ct. 493, 499 (1997).

       1135. The Appeals Court in Guardianship of Smith specifically indicated that the
probate court’s complying with an elder’s expressed desire and intention is paramount
because courts are “often uninformed about an individual’s personal preferences and
concerns in [guardianship] proceedings.”


                                             178
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 179 of 462



       1136. When an elder establishes in writing his or her specific desires through
advance directives, such as a durable power of attorney, the existence of family dissension
is wholly irrelevant; in particular, because the elder, personally, has set forth who he or
she wishes to be attorney-in-fact and/or guardian and conservator.

        1137. There is an overwhelming established pattern of Probate and Family Court
judges declaring elders as wards of the State, despite existing valid written advance
directives that explicitly state the specific person(s) whom the elder has personally
designated to act as his or her guardian and conservator.

        1138. In elder guardianship and conservatorship matters, it is virtually automatic
that Probate and Family Court judges deem an elder incapacitated, thereby, rendering the
elder a ward of the State; which is, almost always, immediately followed by a virtual
automatic appointment of a public guardian and conservator—functioning like a venus fly
trap.

       1139. There is an overwhelming established pattern of Probate and Family Court
judges declaring elders as wards of the State, despite existing family members, who are
capable and more than adequately suited to care for the elder as his or her guardian and
conservator.

        1140. It is a common and routine occurrence in guardianship and conservatorship
matters for Massachusetts Probate Court judges to disregard an elder’s existing advance
directives and estate planning instruments with no real evidence proffered to question the
validity of the advance directive and no real basis for disqualification of the elder’s
nominee.

        1141. The facts in the underlying probate matter of Guardianship of Smith, 43
Mass. App. Ct. 493 (1997) bolster the Plaintiffs’ assertion that the capricious disregard of
validly executed durable power of attorneys is not an isolated event or aberration—and
even more so, that such by probate court judges conduct has been a long-established
pattern.

        1142. The ill-motive for judges of the Probate & Family Court to deliberately
disregard family members (or other private person of a familial nature) designated as an
elder’s nominee of guardian and/or conservator is the fact that if no appointment were to
be made from the probate court’s list of Rule 1:07 Fee Generating Appointments, the court
officials of the probate court would have, absolutely, no access, whatsoever, to the elder’s
estate.




                                            179
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 180 of 462



        1143. The underlying probate matter of Guardianship of Smith, 43 Mass. App. Ct.
493, 495-501 (1997) is a prime example, where the Massachusetts Appeals Court
expressly declared that the probate court judge summarily disqualified the nominees set
forth in the elder’s durable power of attorney.

       1144. The Appeals Court, in Guardianship of Smith, 43 Mass. App. Ct. 493, 500
(1997), emphasized that a probate court judge must base a disqualification of a nominee
on “competent evidence”— that “statements made by counsel at [a] hearing and not
substantiated through the testimony of witnesses or otherwise” does not rise to the level of
competent evidence.

         1145. The Appeals Court, in Guardianship of Smith, expressly indicated that the
probate court judge overtly disregarded the elder’s durable power of attorney, as the
Appeals Court explicitly noted that the nominee’s attorney “requested to have his client
testify, but the judge declined to hear the testimony.”

        1146. The dicta of the Appeals Court, in Guardianship of Smith, demonstrates
that the probate court judge, in fact, unjustly disqualified the elder’s nominees in a
knowing and deliberate manner. Of significance, the presiding judge in the underlying
probate matter of Guardianship of Smith was Judge Joseph Lian, Jr., who was
subsequently selected to be a member of the committee specifically created by the
Supreme Judicial Court to draft the new code of ethics for Massachusetts judges (which
became effective on October 1, 2003).



       iv. Established pattern of Probate & Family Courts disqualifying the elder’s
           nomination for guardian and conservator, even though explicitly
           designated in advance directives

        1147. G.L. c. 190B, § 5-305 permits probate court judges to disqualify an elder’s
explicit designation of nominee for appointment of guardian and conservator “for good
cause.”

        1148. The written manual entitled “General MUPC Article V, Procedural Outline
for Guardianship of an Incapacitated Person Conservatorship of a Protected Person”
(herein referred as “General MUPC Outline”) was issued on July 8, 2009. On page 10 of
the General MUPC Outline, it states that if a person “is being investigated” for “neglect of
the Incapacitated Person” that he/she cannot be appointed as guardian.




                                            180
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 181 of 462



         1149. As demonstrated, the threshold for disqualification has been promulgated
by official court procedures to such an exceptionally low standard, that, in and of itself,
evidences the extent to which illicit conduct is systemically, knowingly and intentionally,
facilitated; so much so, that the mere existence of a supposed “investigation” is the actual
established modus operandi that is used by the probate court judges to superficially
support as a basis for disqualifying an elder’s nominee for guardianship and
conservatorship.

        1150. The promulgated rules make the disposition of an investigation completely
irrelevant and not needed, in any manner, for the process of disqualification of an elder’s
designated nominee for guardian and/or conservator.

        1151. There is an established common pattern that once a purported investigation
has been initiated, no further action is pursued; often the allegations just linger without any
closure—evidencing that the initiation of an investigation is deliberately manufactured for
ill-motives. (Demonstrated in the underlying matter of In re Marvin H. Siegel, the matters
of In re James and Hope Pentoliros, the matter of In re Esterina Milano and the matter of
In re Antoinette Carpinone).

        1152. In addition, there is established documentation to show that court
appointees band together with private counsel (who, often, are on “the court list” of
appointees as well) and the judge to carry out a concerted attack against the designated
attorney-in-fact or nominated guardian/conservator designated in the elder’s written
durable power of attorney; which further bolsters evidence of ill-motives by the court
appointees and the judges. (Demonstrated in the underlying matter of In re Marvin H.
Siegel, the matters of In re Robert and Gertrude Pigeon, the matters of In re James and
Hope Pentoliros, In re Esterina Milano and the matter of In re Antoinette Carpinone).

        1153. As set forth above, there is established documentation to show that the
commonly employed tactic is to claim that the attorney-in-fact has financially exploited
the elder, as well as claims of neglect. This is the most common means used to
purportedly justify the court appointments made under SJC Rule 1:07—it is routinely
proclaimed that the Judge should disqualify family members from becoming guardian
and/or conservator.




                                             181
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 182 of 462



        1154. The other most prevalent means to superficially justify the court
appointments of guardians and conservators is proclaimed family dissension— even in the
face of pre-existing valid written advance directives that unambiguously and explicitly set
forth the elder’s chosen family member(s) to act as guardian and conservator.
(Demonstrated in the underlying matter of In re Marvin H. Siegel, the matters of In re
James and Hope Pentoliros, the matter of In re Esterina Milano and the matter of In re
Antoinette Carpinone).

        1155. Absent undue influence, when an elder has made a specific designation as
to his or her nomination of guardian and conservator, family dissension is wholly
irrelevant where a prime reason for the elder executing such advance directive, in the first
place, is to override family dissension.

        1156. As demonstrated above, there is a motive for State actors to fabricate
allegations of exploitation by the family member(s) to superficially support the court
appointment of a guardian and conservator.

        1157. Often, State actors utilize disgruntled family members’ baseless and
frivolous allegations of exploitations against the family member(s) suitable to act as
guardian and conservator.

       1158. The established pattern is that State actors only proffer in-court blanket and
empty allegations of exploitation against the family member seeking to be guardian and/or
conservator; no true documentation is presented by State actors to prove exploitation; and
no criminal complaints are initiated by State actors against the accused family members.
(Specific cases include: In re Marvin H. Siegel, In re Esterina Milano, In re James and
Hope Pentoliros, and In re of Antoinette Carpinone).


   D. Modus operandi of SJC Rule 1:07 court appointees

        1159. As a matter of custom and practice, the Probate & Family Court and its
judges hold out to the public that court appointments are made because of the need for
neutrality; that the SJC Rule 1:07 court appointees have no personal knowledge about the
involved parties. As previously set forth, SJC Rule 1:07 court appointees routinely use
their existing relationships with one another, in such a manner, that overwhelmingly
negates any semblance of neutrality and unconnectedness.

        1160. The scope and nature of authority given to these public court appointees—
in addition, to the lack of any meaningful oversight and accountability—allows the
pervasive existence of financial exploitation by State court actors to thrive.


                                            182
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 183 of 462



        1161. To facilitate illicit conduct, the ultimate objective of court appointed
fiduciaries is to keep family members in the dark about the goings-on of the elder’s
financial and personal affairs. There is an established pattern of court appointed
fiduciaries taking overt actions to deliberately conceal information from an elder’s family
members. Such evidenced concerted efforts by court appointed fiduciaries demonstrates
evidence of consciousness of guilt.

        1162. A common method that court appointed fiduciaries use to minimize family
members and/or close friends obtaining direct incriminating evidence is to isolate the elder
from family and friends. Isolation is, often, carried out by court appointed fiduciaries
obtaining a court order forcing the elder out of his or her home into a nursing home or
other long-term care facility; by obtaining protective orders that severely restrict visitation
of family and friends—even to the extent of seeking to preclude all visitation and
communication; by obtaining court orders for authorized forced drugging of the elder with
anti-psychotic medication (usually, Seroquel and Risperdal); by refusing to provide
requested information to family members, especially, financial transactions regarding the
elder’s estate and medical treatment. (Demonstrated in the underlying matter of In re
Marvin H. Siegel—evidence provided in Exhibits 283B, 283C, and 283D) In re James
and Hope Pentoliros, In re Esterina Milano, In re Henry and Anna Sawicki, In re James
Polando)

        1163. As previously set forth, it is a matter of routine for Probate & Family Court
judges to summarily issue court ordered authorization for forced administration of
antipsychotics, based solely on behaviors resulting from Alzheimer’s and dementia—
despite, well-known and long-established FDA black-box warnings of fatality, specifically
with the susceptibility for elders having dementia.


   i. Illustration of specific implementation of modus operandi

        1164. The matter of In re Esterina Milano is a prime example of how incestuous-
like relationships amongst SJC Rule 1:07 court appointees and judges are used throughout
the Massachusetts Probate & Family Courts to facilitate illicit financial and other personal
gain.

       1165. Three (3) of the primary misfeasors in the matter of In re Esterina
Milano—having acted in the capacities as SJC 1:07 court appointed fiduciaries—are, also,
key misfeasors in the underlying matter of this Federal action: In re Marvin H. Siegel.
Those individuals being Judge Jeffrey Abber, Defendant Attorney James Feld and
Defendant Attorney Lisa Cukier.


                                             183
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 184 of 462



       1166. As previously set forth, prior to Judge Abber’s appointment to the
Massachusetts Probate & Family Court in 2010, he had been a private practicing attorney
and had acted in the capacity as a SJC Rule 1:07 court appointee.

       1167. Contemporaneous with the matter of Esterina Milano, then-attorney
Abber and Judge Peter DiGangi had known each other socially and personally outside of
court.

      1168. Judge Abber and Judge DiGangi are both members of the Massachusetts
Family & Probate American Inn of Court and American Association of Matrimonial
Lawyers (AAML); and both are alumni of New England School of Law.

       1169. In December of 2008, Judge DiGangi appointed then-Attorney Abber as
sole guardian over Esterina Milano as a person and her estate.



       Background of In re Esterina Milano

       1170. Esterina Milano was a 66-year old woman, who owned homes in
Framingham, MA and in Florida. She routinely lived half of the year in Massachusetts,
and the other half in Florida. Esterina Milano owned her Massachusetts home outright;
which was valued at $200,000, and without any mortgage, whatsoever.

       1171. Esterina Milano had three (3) adult children: two (2) daughters (Patricia
and Brunella) and one (1) son (Enrico). Son Enrico was his mother’s caregiver for
fourteen (14) years prior to the probate matter that arose. He and his wife traveled with
his mother between Massachusetts and Florida.

       1172. In early, November 2008, Esterina Milano needed to have brain surgery,
which was performed at the Massachusetts General Hospital. Prior to the
November 2008 surgery and being of sound mind, Esterina Milano deliberately prepared
her advanced directives by executing a health care proxy and durable power of attorney.

       1173. Esterina Milano wanted her son (Enrico Milano, Jr.) as her health care
proxy, which she executed on October 17, 2008; and which was witnessed by Dr. Jeffrey
Jaglowski of the Massachusetts General Hospital.

       1174. Esterina Milano, also, wanted her son as her durable power of attorney, and
executed that DPOA on October 21, 2008; and she wanted her son’s wife as successor
attorney-in-fact.



                                            184
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 185 of 462



       1175. Esterina Milano was admitted to Massachusetts General Hospital on
October 31, 2008—having executed her advance directives prior to even any hospital
admission.

      1176. On November 12, 2008, Esterina Milano was transferred to Youville
Rehabilitation from the Massachusetts General Hospital.

        1177. Esterina Milano’s two (2) daughters were disgruntled over their mother’s
established desire that Enrico be the exclusive person to be the mother’s attorney-in-fact.
The daughters attempted to obtain durable power of attorney while Esterina Milano was a
patient of Youville Rehabilitation.

        1178. Youville Rehabilitation was well aware that Esterina Milano had already
validly executed advance directives in October of 2008. Youville Rehabilitation was,
also, well aware that the durable power of attorney obtained by the daughters was not
signed by Esterina Milano of her own free will.

        1179. It was very clear that Esterina Milano’s son was the actual valid attorney-
in-fact for his mother—as evidenced by submitted pleadings of counsel for Youville
Rehabilitation (Kristen Lambert, Esq.); yet, counsel for Youville Rehabilitation filed a
petition for an emergency appointment of guardian on December 22, 2008. (Copy of
petitions filed by Youville Rehabilitation and other memorandum are in Exhibit 284).

        1180. Youville Rehabilitation did not present any evidence that the above-
described advance directives of October 2008 were invalid. Furthermore, in the
Youville’s motion, it is evidenced that all parties had actual and substantive knowledge
that the daughters attempted to obtain a power of attorney after Esterina Milano’s surgery.

       1181. Then-Attorney Abber—with reckless disregard for the truth—used
claimed “strife” amongst the siblings to deliberately oust the family from having any input
over their mother; so that he and his colleagues would have full control over Esterina
Milano’s estate, for their own personal financial gain.

        1182. A hearing was held on January 5, 2009 regarding the continued temporary
court appointment of then-Attorney Abber as guardian and conservator. At that time,
Son Enrico did not have an attorney representing him.




                                            185
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 186 of 462



        1183. Esterina Milano’s son, Enrico, had not been given advance notice of the
hearing for temporary appointment held on January 5, 2009. He found about the
January 5, 2009 hearing that very morning of January 5, 2009—by way of a telephone
call from Attorney Kristen Lambert, as counsel for Youville Rehabilitation; upon
which, Enrico Milano told Attorney Lambert, that he was on his way to the court. When
Enrico Milano arrived at the court, he was told that the motion had already been allowed.

        1184. The purported Notice of Petition, filed in January of 2009—in fact—had
not been served to Enrico Milano. Provided in Exhibit 285 is a copy of the Notice of
Petition, which contains a handwritten statement made by Defendant Attorney Feld
(dated 7/29/09) and states that no service was made by then-AttorneyAbber or Attorney
Kristen Lambert; and that Attorney Lambert said that she sent the original to then-
Attorney Abber.

        1185. Provided in Exhibit 286 is a copy of Attorney Lambert’s letter to
Defendant Attorney Feld making the above-representation (dated July 24, 2009) and a
copy of Attorney Lambert’s letter to then-Attorney Abber (dated January 15, 2009),
stating that she was enclosing the original Petition, and that she had not published
anything because Esterina Milano had been discharged from Youville.

        1186. Due to abusive conduct by then-Attorney Abber—in his role as court
appointed guardian—Esterina Milano’s son, Enrico, retained counsel (Angelina Siciliano,
Esq.), on or about, March 18, 2009.

       1187. Attorney Siciliano faxed a letter to then-Attorney Abber on
March 18, 2009, addressing the alleged retaliatory conduct. (Copy of faxed letter is
provided in Exhibit 287). Attorney Siciliano had requested then-Attorney Abber to
contact her to discuss this matter.

        1188. When then-Attorney Abber did not respond to the letter faxed on
March 18, 2009, Attorney Siciliano attested that she mailed and faxed another letter to
then-Attorney Abber on March 24, 2009. On that same day, March 24, 2009, Enrico had
called his mother’s room, where she had been at the Massachusetts General Hospital. The
person who had picked up the telephone in the room told Enrico that his mother had been
transferred out of the hospital; which upon being told such information, Attorney
Siciliano called then-Attorney Abber.




                                           186
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 187 of 462



        1189. On March 24, 2009, Attorney Siciliano placed a call to then-Attorney
Abber, and finally reached him. During that conversation, Attorney Siciliano learned that
Esterina Milano had been moved to a different room. However, then-Attorney Abber
made statements to Attorney Siciliano showing that he, in fact, had such intentions to
transfer Esterina Milano out of Massachusetts General Hospital, by stating that Esterina
Milano had not been transferred because she first needed to be appointed a Roger’s
guardian.

       1190. Also, during that conversation of March 24, 2009, Attorney Siciliano
asked when then-Attorney Abber was going to respond to her letters. He stated that he
would call her that Thursday to set up an appointment for March 30, 2009 or
March 31, 2009.

        1191. Then-Attorney Abber did not call Attorney Siciliano as he had stated he
would do; rather he waited until Friday to call her and then informed Attorney Siciliano
that he would be going in on that Monday, March 30, 2009 for an emergency motion to
appoint a Roger’s guardian. Attorney Siciliano filed a motion on March 28, 2009
requesting that then-Attorney Abber be removed as temporary guardian and requested to
appoint a guardian ad litem. (Copies of the motion to remove guardian, supporting
Affidavit of Attorney Siciliano, Affidavit of Enrico Milano and letter from R.N. employed
with Youville Rehab are provided in Exhibit 288).

        1192. Attorney Siciliano attested to her first-hand dealings with then-Attorney
Abber: that he was biased against Esterina Milano’s son; that he had not proffered any
valid basis for having such an adverse attitude against the son; that then-Attorney Abber
flaunted the fact that he did not perform any independent investigation as to the allegations
made by the daughters; that then-Attorney Abber expressed to her that he had personally
determined that no effort needed to be expended on verification, as he had deemed this
situation to be merely a “fight between Patricia and Enrico.”

        1193. After Attorney Siciliano filed the above-described motion to remove then-
Attorney Abber as guardian, she withdrew the motion based on there being a stipulation
that a GAL would be appointed.




                                            187
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 188 of 462



       Out-of-court pre-arrangement of SJC Rule 1:07 court appointments of
       Defendant Attorneys Feld and Cukier

        1194. On April 6, 2009, Attorney David Goldman was court appointed as GAL
in the matter of Esterina Milano. Attorney Goldman is a member of the Massachusetts
Family & Probate American Inn of Court—along with Jeffrey Abber and Defendant
Attorney Lisa Cukier.

        1195. GAL Goldman stated in his filed invoice with the court, that he personally
called Defendant Attorney Feld on April 8, 2009 to see if he was interested in being
guardian. (Refer to GAL Goldman’s invoice provided in previously referenced
Exhibit 282).

        1196. Defendant Attorney Cukier was contacted by GAL Goldman prior to
her being appointed co-guardian in the matter of In re Esterina Milano. Like Defendant
Attorney Feld, Defendant Attorney Cukier already had been very intimately involved in
the matter of In re Esterina Milano prior to any official appointment as temporary co-
guardian—which took place on August 5, 2009. Defendant Attorney Feld transitioned to
being conservator in that very same matter, with Defendant Attorney Cukier taking
Attorney Feld’s stead as co-guardian with then-Attorney Abber.

        1197. Defendant Attorney Feld, Defendant Attorney Cukier, and then-
Attorney Abber worked all together as co-court appointed fiduciaries (in the matter of In
re Esterina Milano) through February of 2010.

       1198. GAL David Goldman’s invoice states:

           July 28, 2009: GAL held meeting with Attorney Lisa Cukier from Burns &
           Levinson and Attorney James Feld regarding “settlement”.

           July 29, 2009: Calls between the GAL and James Feld about “selection for
           successor guardian”.

           August 4, 2009: GAL had meeting at Burns & Levinson with Attorneys
           Cukier, Feld and Gassner.

       1199. Defendant Attorney Cukier faxed her bond application to Judge Keamy.
(Provided is a copy of the fax cover sheet and Bond in Exhibit 289). Despite Attorney
Cukier’s evidenced intimate knowledge of the details of the matter, she filled in the bond
application saying that she did not know the estimated values of the real estate and
personal estate.



                                           188
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 189 of 462



        1200. Defendant Attorney Cukier even filled out then-Attorney Abber’s bond
application form (see similarity of handwriting in the bond applications). The form states
that then-Attorney Abber did not know the value of the real estate and personal estate,
even though he was the original conservator as of December 22, 2008. (Copy of the Bond
filed for then-Attorney Abber in December of 2008 and August of 2009 are provided in
Exhibit 290).

       1201. Refer to previously referenced Exhibit 282, which provides invoices
submitted by then-Attorney Abber, Defendant Attorney Feld, Defendant Attorney
Cukier and GAL Goldman; which demonstrate the substantial embedded partisan
conduct amongst SJC Rule 1:07 court appointees.

       1202. Defendant Attorney Feld was not appointed guardian until May 18,
2009—however, before being court appointed (on or about, May 5, 2009), then-Attorney
Abber facilitated the production of a bank check in the amount of $270,272.74 of which
funds came from the estate of Esterina Milano and gave it to Defendant Attorney Feld.

       1203. At the time of May 5, 2009, then-Attorney Abber was the only person
who had the authority to facilitate the issuance of the above-described bank check.
The afore-described check was made payable to: “James E. Feld, temp. guardian” and
dated May 5, 2009. (Copy of the bank check is provided in Exhibit 291).

        1204. 0De facto, May 18, 2009 was the first instance of any court appointment of
Defendant Attorney Feld in the matter of In re Esterina Milano. (Copy of the issuance
for the appointment of Defendant Attorney Feld is provided in Exhibit 292).

        1205. Defendant Attorney Feld requested that his court appointment as
guardian—that, in fact, took place on May 18, 2009—be backdated so that the
appointment would be judicially deemed to have occurred on May 6, 2009, even though it
really did not. (Provided is a copy of Defendant Attorney Feld’s above-described motion
is provided in Exhibit 293).

        1206. The decree of temporary guardianship that had been already issued on
May 6, 2009 exclusively referenced then-Attorney Abber—and immediately following
his typewritten name on the form was the typewritten word “and” with a space provided
for the name of a co-guardian that was left completely blank. (Copy of the decrees are in
Exhibit 294).

       1207. The check was dated May 5, 2009—and even with back-dating the decree
to May 6, 2009 still precluded then-Attorney Abber and Defendant Attorney Feld from
having lawful authority for such transaction.

                                           189
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 190 of 462



       1208. As evidenced, there was no legitimate reason necessitating Defendant
Attorney Feld’s appointment to be made nunc pro tunc; to the contrary, the only reason to
do so was to cover up then-Attorney Abber’s unlawfully giving funds from Esterina
Milano’s estate to Defendant Attorney Feld.


       Fraudulent billings

        1209. Both, Defendant Attorney Feld and then-Attorney Abber made
alterations to their filed invoices with the Middlesex Probate & Family Court, pertaining
to the very same time period involving the “non pro tunc” appointment of Feld.

       1210. Defendant Attorney Feld filed two distinctly different invoices for the
same time period—with the identical submission date of July 23, 2009. (Refer to prior
referenced Exhibit 282). The two sets of invoices are not duplicates. The original invoice
shows that the very first entry was: “05/08/09”.

        1211. Then-Attorney Abber, also, filed two (2) distinctly different invoices for
the same time period. He did not put a designated date of submission on either invoice,
yet the two (2) distinctly separate invoices cover the exact same time period. (See prior
referenced Exhibit 282).

        1212. Not only did then-Attorney Abber’s two submitted invoices cover the
same time period, the first invoice had requested payment for $5,827.50, and states—on
the top of the first page of the invoice—that the charged rate was “$175.00 per hour.” The
second filed invoice had requested payment for $9,717.50, with the top of the first page of
the invoice, the charged rate stated: “$325.00 per hour.”

        1213. Both Defendant Attorney Feld and then-Attorney Abber changed their
invoices to make it look like there had been an actual hearing, specific to Feld’s
appointment on May 6, 2009. Then-Attorney Abber’s first filing shows that there was a
court proceeding that was held on May 6, 2009, but that it was solely a “status
conference”—there was no mention whatsoever of any appointment being made regarding
Defendant Attorney Feld.




                                           190
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 191 of 462



       Other suspect filings with the Middlesex Probate & Family Court

        1214. Then-Attorney Abber’s Inventory was, de facto, filed over one year from
the date of his original appointment as guardian (December 22, 2008). The Inventory
shows it was filed on February 22, 2010—then-Attorney Abber was no longer
conservator as of May 18, 2009. (Copy of the Inventory is provided in Exhibit 295).

        1215. Like the above-described Inventory, then-Attorney Abber filed his Notice
of First and Final Account, also, on February 22, 2010—again, having been relieved as
conservator as of May 18, 2009. (Copy of Notice for First & Final Account is provided in
Exhibit 296).

        1216. Conspicuously, both, then-Attorney Abber and Defendant Attorney Feld
filed their Inventory on February 22, 2010. Then-Attorney Abber hand-dated his
Inventory as “August 5, 2009”. Defendant Attorney Feld dated his Inventory, May 30,
2009—even earlier than that purported by then-Attorney Abber. (Copy of Defendant
Attorney Feld’s Inventory is provided in Exhibit 297).

       1217. Then-Attorney Abber declared Esterina Milano’s personal estate as
having a value of “0”. Nowhere does then-Attorney Abber mention the $270,272.74 of
funds being transferred from Esterina Milano’s estate to Defendant Attorney Feld,
payable on May 5, 2009.

        1218. Furthermore, GAL Attorney David Shwartz (another GAL appointed in
the matter of In re Esterina Milano) stated in his GAL report that then-Attorney Abber
did not include Esterina Milano’s annuity life insurance because then-Attorney Abber had
informed GAL Goldman that the clerk of the Middlesex Probate & Family Court told him
(Abber) that he could not write that the policy was stolen on the Inventory form. (Copy of
GAL Shwart’z report is provided in Exhibit 298).

       1219. Letters from counsel for Enrico Milano to GAL Goldman regarding the
handling of Esterina Milano’s estate are provided in Exhibit 299.

       1220. Defendant Attorney Feld stated that in his submitted Inventory, on
February 22, 2009 that Esterina Milano’s personal estate was valued at $270,272.74—
the exact same amount of the afore-referenced bank check.

       1221. None of the publicly filed reports showed disbursements for utilities to run
the two homes owned by Esterina Milano, while she was in a nursing home—no
disbursements were shown for medical care expenses.




                                           191
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 192 of 462



       1222. Defendant Attorney Feld requested that a GAL be appointed to settle
then-Attorney Abber’s First and Final Account. Attorney David Shwartz was appointed as
GAL. He, also, happens to be affiliated with the Massachusetts Probate & Family
American Inn of Court. (Provided is a copy of Defendant Attorney Feld’s filed motion
to appoint GAL filed in Exhibit 300).


       Evidence of extortion by then-Attorney Abber and Defendant Attorney Feld

       1223. Defendant Attorneys Feld and Abber vehemently and publicly claimed
Esterina Milano’s son (Enrico) had financially exploited his mother; yet, after Enrico
obtained private legal representation, Attorney Feld entered into a stipulation, turning over
Esterina Milano’s valuables to Enrico. (Copy of the Stipulation between Attorney Feld
and Enrico Milano, dated April 28, 2010, is provided in Exhibit 301).

        1224. Of significance, then-Attorney Abber and Defendant Attorney Feld did
not initiate any criminal charges against Esterina Milano’s son.

        1225. Brunella and Patricia Milano started scheming while their own mother was
in surgery; making allegations, at that very time, about purported money being stolen by
the brother. (Refer to emergency motion filed by Youville Rehabilitation).

       1226. After then-Attorney Abber and Defendant Attorney Feld had filed civil
contempt actions against Brunella and Patricia Milano, which contained allegations that
described the sisters’ activities as actual conversion. (Copy of the Complaint for
Contempt filed against Brunella and Patricia Milano is provided in Exhibit 302).

        1227. Esterina’s Daughter, Brunella, actually wrote a letter to the judge, outright
stating that she and her sister had taken money from accounts that belonged to the mother
and Enrico. Brunella Milano stated that she and her sister did so to keep their brother
(Enrico) from having access to it. Brunella Milano even sent a copy of the deposit she
made into an account that she had control over. (Copies of the letters from Brunella and
Patricia Milano sent to Judge Keamy are provided in Exhibit 303).

        1228. In outright disregard of undisputed facts and law, then-Attorney Abber—
and other involved counsel and judges—acted with deliberate intent of unlawfully
precluding Esterina Milano’s son from being guardian and conservator for his mother.
In spite of the fraudulent allegations made by Brunella and Patricia Milano, Esterina
Milano’s health care proxy and power of attorney was still valid; which established the
elder’s actual desire and intent that her son be health care proxy and attorney-in-fact.



                                            192
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 193 of 462



         1229. Then-Attorney Abber and Attorney Feld knew that there was actual
evidence outright exonerating Enrico Milano of any alleged wrongdoing; instead, then-
Attorney Abber and Attorney Feld took unfair advantage of the family turmoil and used it
to facilitate their own exploits.

        1230. As discussed above, both, then-Attorney Abber and Defendant Attorney
Feld alleged that Esterina Milano’s daughters (Brunella and Patricia Milano) committed
financial exploitation. Despite such grave allegations made by then-Attorney Abber and
Defendant Attorney Feld, they did not file a criminal report with law enforcement. Also,
of significance, no action was taken by elder protective services, despite its knowledge of
such criminal allegations.

        1231. Then-Attorney Abber and Defendant Attorney Feld did not pursue
criminal action against Esterina Milano’s daughters because such allegations were the very
means used to carry out extortion. Esterina Milano had given Brunella and Patricia
Milano a financial interest in the Florida house. Defendant Attorney Feld’s and then-
Attorney Abber’s extortive acts centered around the forced sale of the afore-referenced
Florida house—in exchange for Brunella and Patricia Milano agreeing, in writing, to turn
over their entire share of the financial proceeds from the sale of the Florida house to
“Esterina Milano’s estate”. It was stipulated that Defendant Attorney Feld would have
the contempt judgment against Brunella and Patricia “modified”; as well as, refraining
from initiating a criminal complaint against Brunella and Patricia for financial exploitation
of their mother. (Copy of modified Contempt Judgment and a copy of the stipulated
agreement are provided in Exhibit 304).



   ii. Other Probate & Family Court matters evidencing the use of extortion by
       SJC Rule 1:07 court appointees

        1232. As previously set forth, Defendant Attorney Cuffe, Defendant Attorney
Ledoux, and Defendant Attorney Berid (as well as Judges Abber and Ricci) were
directly involved in the matters of In re James Pentoliros and In re Hope Pentoliros.
Like the matter of In re Esterina Milano, designated Defendants used the threat of criminal
action to extort money from Perry and Larry Pentoliros.

       1233. As previously set forth, out of vindictiveness, George and Tyler Pentoliros
made false allegations of financial exploitation against Perry Pentoliros in September of
2011.




                                            193
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 194 of 462



        1234. The specific use by Defendant Attorney Ledoux of the threat of criminal
action to have Perry Pentoliros give money (in excess of $1 million)—that lawfully
belonged to Perry Pentoliros and not property belonging to the estate of Hope Pentoliros—
and to give up his legal rights and interest in litigating the matters of In re Hope and James
Pentoliros is described in detail in Attorney Gormley’s invoice. The invoice specifically
describes the joint efforts of extortion. The following is set forth in Attorney Gormley’s
invoice (refer to prior referenced Exhibit 282):

           December 5, 2012

           Attorney Gormley went to the Haverhill District Court to file three (3) criminal
           applications against Perry Pentoliros.

           December 18, 2012

           Discussion of plans for criminal complaint.

           December 20, 2012:

           Discussions with Bob Ledoux about bank issues and multiple telephone calls
           with Bill Sullivan about bank issues and criminal complaints, willingness to
           resolve if Perry returns funds immediately. Email of motion filed for next
           court date to all counsel. Scanned documents supporting criminal complaint
           sought against Perry and emailed to counsel with explanation of notations on
           front and back of instruments/money orders involved. Attorney Sullivan
           agrees to get funds returned, we will remove case from list only after receipt of
           funds. Transmit video from Perry’s interview to select counsel.

           December 21, 2012:

           Met Bob Ledoux, up to Bill Sullivan’s office and collected funds for
           Hope/James then to Haverhill DC to remove matters from list, then to
           Pentucket Bank, back to Salem.

           December 31, 2012:

           Deliver DVD of Perry’s interview to court for Judge Ricci’s viewing.

           January 1, 2013:

           Email exchange about Bob Ledoux’s meeting with Attorney Sullivan to
           attempt settlement. Detailed review of documents provided by Haverhill PD –
           power of attorney in favor of Perry/Larry identified.


                                             194
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 195 of 462



           January 23, 2013:

           Based on current status (no return of funds, no settlement)

           January 29, 2013:

           Extended discussion of mechanisms and structures to settle case; trust for
           Hope, identity of settlor of trust. Discussion of rights of respective spouses
           where there are assets held by one. Several further discussions and telephone
           calls to/from Bill Sullivan.

           February 1, 2013:

           Discussion with Bob Ledoux regarding resolution of case; collateral but
           immediate issues of Hope’s health. Status of negotiations with Attorney
           Sullivan and that it may be timely for siblings to see Hope. Attorney Sullivan
           reports that Perry may settle matter as early as next week. Discussion of
           James’ fate if settlement doesn’t occur before Hope passes, statutory share
           issues in NH and MA law, will own Haverhill property as JTWROS or TBE.
           Preparation of Bonds. Judge Ricci has directed Bob Ledoux, concurrent with
           DNR/DNI to mark matter for hearing on issues of contempt and related
           motions for date certain in February.

         1235. In November of 2010, Hope Pentoliros had gifted, approximately,
$3 million to each of her three (3) sons—in three (3) equal distributions; which was
corroborated by sworn attestations, filed with the Essex Probate & Family Court,
of two individual officials of Sovereign Bank. The officials for Sovereign Bank had first-
hand knowledge and observations of Hope Pentoliros giving the money to her sons
initiated from her own desire, intentions and free will. (Copies of the afore-referenced
attestations by officials of Sovereign Bank and other corroborating court records are
provided in Exhibit 305).

        1236. In addition, in November of 2010, Hope Pentoliros executed a durable
power of attorney, deeming Larry and Perry Pentoliros co-attorneys-in-fact—of
significance, Hope Pentoliros omitted son George Pentoliros.




                                           195
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 196 of 462



        1237. As set forth, Perry Pentoliros lawfully had possession of funds that his
mother gifted to him. Upon Defendant Attorney Ledoux threatening Perry Pentoliros
with criminal charges, Attorney Ledoux entered into agreement with Perry Pentoliros
indicating that Defendant Attorney Ledoux would not pursue charges with the Essex
County District Attorney’s Office in exchange for Perry Pentoliros relinquishing his legal
rights in the matters of In re Hope and James Pentoliros and Perry Pentolrios’s “turning
over” approximately $1 million to Defendant Attorney Ledoux. (Copy of the afore-
described durable power of attorney and the agreement between Defendant Attorney
Ledoux and Perry Pentoliros are provided in Exhibit 306). `



   III. CORRUPTION SPECIFIC TO IN RE MARVN H. SIEGEL

   A. Background

       i. Father’s 2003 DPOA & other estate planning instruments

       1238. In 1999, Plaintiffs’ father hired Defendant BNY Mellon to manage
investments of the DSL Trust, a profit sharing plan, and an IRA account.

       1239. In 2003, Father had hired an independent and separate law firm to prepare
and draft his estate planning instruments and advance directives; at which time,
Defendant Brian Nagle had been the direct and primary manager of Father’s above-
described investment accounts—on behalf of Defendant BNY Mellon.

      1240. Before executing the above-described estate planning documents and
advance directives, Father had provided drafts of these documents to Defendant BNY
Mellon for review by Defendant Brian Nagle—as well as other representatives of
Defendant BNY Mellon.

         1241. After reviewing the above-described estate planning documents and
advance directives, Defendant BNY Mellon sent a letter to Father indicating that it would
be adverse to Father’s interest to have his daughters be trustees of the DSL Trust; that,
instead, Father should have “a financial institution” be co-trustee with Father. (Copy of
letter is provided in Exhibit 307).

        1242. Defendant Brian Nagle received a copy of the above-referenced letter
written by representatives of Defendant BNY Mellon.

      1243. Father rejected the recommendations made by the Representatives of
Defendant BNY Mellon in the above-described letter.


                                           196
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 197 of 462



       1244. Specifically, Father intentionally and specifically wanted his three (3)
daughters to be co-trustees of the DSL Trust; Father, specifically, did not want Defendant
BNY Mellon to act in any capacity as trustee regarding Father’s capacity.

        1245. Defendant Brian Nagle was aware that Father overtly and intentionally
did not want Defendant BNY Mellon to act—in any capacity relative to being trustee or
other discretionary role. This is evidenced as Father did not take Defendant BNY
Mellon’s afore-described recommendations in his executed estate planning instruments
and advance directives of February 11, 2003.

       1246. Father gave a copy of the above-described executed documents to
Defendant BNY Mellon. Defendant Brian Nagle was aware that Father had provided a
copy of the executed DPOA of February 11, 2003; and he was aware of the contents of
Father’s executed 2003 DPOA. (Refer to prior referenced Exhibit 4).

        1247. In written contractual agreements between Defendant BNY Mellon and
Father, Father did not give unfettered discretion to Defendant BNY Mellon in its handling
of Father’s accounts. Father signed written agreements with that explicitly required
Father’s knowledge and authorization of transactions made.

        1248. On February 11, 2003, Plaintiff Daughter Lisa and Defendant Daughter
Sheryl were present when Father signed the 2003 DPOA, at the law office of Attorney
Andelman. Plaintiff Daughter Devora had not been physically present due to residing out
of state, however, she participated by teleconference at the above-described meeting on
February 11, 2003.

       1249. In the presence of Father, Plaintiff Daughter Lisa and Defendant Daughter
Sheryl—and Plaintiff Daughter Devora via teleconference—on February 11, 2003,
Attorney Andelman explained the content of Father’s advance planning and estate
planning instruments.

       1250. As previously set forth, in the above-described estate planning instruments,
Father designated that the co-trustees of the DSL Trust were Father and his three (3)
biological daughters (Devora, Sheryl and Lisa); and that Father had established in his prior
Wills—and the codicil of February 11, 2003—that each of the three (3) biological
daughters (Devora, Sheryl and Lisa) were to have equal beneficiary interests.

       1251. At the above-described meeting on February 11, 2003, Defendant
Daughter Sheryl had actual knowledge that Father intentionally precluded her from
having any role as attorney-in-fact for him.



                                            197
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 198 of 462



       1252. As a result, Defendant Daughter Sheryl harbored resentment regarding
Father’s decision to make Plaintiff Daughter Lisa primary attorney-in-fact and Plaintiff
Daughter Devora as successor attorney-in-fact. A copy of an email that Defendant
Daughter Sheryl sent to Plaintiff Daughter Lisa is provided in Exhibit 308 that evidences
Defendant Daughter Sheryl’s harbored resentment.

        1253. Further bolstering Father’s not wanting Defendant Daughter Sheryl as his
attorney-in-fact is the fact that Defendant Daughter Sheryl had been estranged from
Father for, approximately, five (5) years—between the years of 1990 and 1994, and had
cut-off all communications with Father.

        1254. In 1994, when Defendant Daughter Sheryl found that Father was
scheduled to have surgery to remove his kidney because of cancer, she suddenly resumed
contact with Father; and did so, out of fear that Father may have removed her from his
Will, of which she had inquired. (Father had not removed her from his Will).

        1255. The other reason Father deliberately and purposefully did not include
Defendant Daughter Sheryl as an attorney-in-fact was due to her having a long-
established history of mental illness—which she has been officially and medically
diagnosed as being mentally ill. In addition, Defendant Daughter Sheryl explicitly stated
that she has a history of mental illness in the affidavit that she signed on June 3, 2011,
which was submitted to the Essex Probate & Family Court through Defendant
Attorney DeNapoli.

       1256. Defendant Daughter Sheryl’s first substantial outward manifestation of
mental illness occurred in her freshman year of college (academic year of 1977-1978).

        1257. The severity of Defendant Daughter Sheryl’s mental illness was
demonstrated in July of 2003 when she had a highly publicized psychotic episode—which
involved her having hi-jacked a car, that led to a high-speed police chase, over a 30-miles
stretch on a major highway, that ended by the police having to draw their weapons and
actually fire a shot. (Copy of the news article regarding Defendant Daughter Sheryl’s
psychotic episode is in Exhibit 309).

        1258. After the above-described episode, Defendant Daughter Sheryl began
receiving disability benefits from the government (in 2003), specifically based on her
having a formal diagnosed mental illness.




                                            198
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 199 of 462



    ii. Dynamics of Plaintiffs’ family

        Plaintiff Daughter Lisa & Father

        1259. Provided in Exhibit 310 is a copy of the written attestation that was
submitted to the Essex Probate & Family Court of Father’s long-time close friend,
Steven Kapsalis. Father and Steven Kapsalis have been close, personal friends for over
forty-seven (47) years. In his affidavit, Steven Kapsalis described his personal
observations and experiences with Father and Father’s daughters.

        1260. In the afore-referenced affidavit of Steven Kapsalis, he attests to the fact
that he has first-hand knowledge—from the time that Plaintiff Daughter Lisa was 5 years-
old—of the close and loving, continuous relationship between Plaintiff Daughter Lisa and
Father.

        1261. Father, personally, told Steven Kapsalis—throughout the years— about
how much he relied on Plaintiff Daughter Lisa, in terms of her assisting him with his law
office and with his personal affairs; that Father explicitly expressed that he, unequivocally,
trusted Plaintiff Daughter Lisa.

        1262. Father and Plaintiff Daughter Lisa have had a non-penetrable bond,
especially rooted from the time that she was 4 years old and her mother had left home.
Father and Plaintiffs’ mother had a very turbulent marriage—she was unable to cope with
the situation, and felt that, in the best interest of her children, she had no alternative but to
leave home without her children; believing that the best way was to do so without advance
notice or information as to her whereabouts.

        1263. From the time Plaintiff Daughter Lisa was a child and through high school,
she frequently was with Father—whether it be to his law office in Boston, routine errands
or special days of playing miniature golf at Hago Harrington’s, going to the Stone Zoo and
to Canobie Lake Park.

        1264. From the time that Plaintiff Daughter Lisa was 5 years old, she routinely
went to the Cambridge YMCA with Father on Saturdays. Like a ritual, on those Saturdays
after Father finished his exercising for the day, he would take Plaintiff Daughter Lisa to
lunch at the adjoining restaurant to the Cambridge YMCA—which is how Father came to
know the co-owner of that adjoining restaurant (Steven Kapsalis).




                                              199
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 200 of 462



        1265. Plaintiff Daughter Lisa followed in Father’s foot-steps and became a
practicing attorney—the relationship between Father and Plaintiff Daughter Lisa was so
close that Plaintiff Daughter Devora used to call Plaintiff Daughter Lisa: “Marvin, Jr.”;
that Plaintiff Daughter Lisa even has Father’s rough gravely voice; so close in personality,
that they often butted heads.

        1266. Provided in Exhibit 311 are photographs—spanning decades— showing
the close bond that Father and Plaintiff Daughter Lisa have had since childhood; and the
close bond between Father and Daughter Lisa’s children and husband.

       Sibling dynamics

        1267. Plaintiff Daughter Lisa (the youngest daughter) is nine (9) years younger
than Plaintiff Daughter Devora (the eldest daughter). From early childhood, Plaintiff
Daughter Lisa and Plaintiff Daughter Devora had an extremely close relationship. Such
closeness was fostered when Plaintiffs’ mother had left home in 1972, with 13 year-old
Plaintiff Daughter Devora having nurtured 4 year-old Plaintiff Daughter Lisa like a
mother.

        1268. Provided in Exhibit 312 are photographs showing the closeness that
Plaintiff Daughters Lisa (and her family) and Devora have had since childhood; and the
close bond between Plaintiff Daughter Devora and Daughter Lisa’s children and husband.

        1269. In the written report of Defendant ESMV—called the PS Collateral
Interview, Defendant Michael Springman wrote that Plaintiff Daughter Devora had
stated to him that “she had actually raised Lisa as a result of their mother leaving when
they were young.”

       1270. Plaintiff Daughter Devora attests, that from the earliest of memories that
Defendant Daughter Sheryl showed resentment towards Plaintiff Daughter Lisa—
beginning when Defendant Daughter Sheryl (at 7 years old) learned that their mother was
pregnant with Plaintiff Daughter Lisa; as opposed to Plaintiff Daughter Devora who
continuously bragged at school that her mother was having another baby. Throughout
childhood, Defendant Daughter Sheryl showed constant and continuous adverse feelings
because she was no longer the youngest child in the family.

        1271. Plaintiffs have had continuously strained relations with Defendant
Daughter Sheryl. As previously set forth, Defendant Daughter Sheryl has long had a
mental illness that has adversely affected her ability for family bonding and maintaining
social relationships. Defendant Daughter Sheryl’s afore-described psychotic episode in
2003 had stemmed from her inability to bond with her infant son—she and her husband
had given up custody, which they did not regain through the present.
                                            200
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 201 of 462



        1272. From childhood to the present, Defendant Daughter Sheryl’s underlying
pattern of behavioral characteristics consists of rigidity, intolerance, lack of ability to
nurture, emotionless, deceitfulness, lack of remorse, and a strong sense of entitlement.

      1273. During adulthood, the relationship between Plaintiff Daughter Devora and
Defendant Daughter Sheryl has mostly consisted of limited or no communication. In
2011— at Plaintiffs’ mother’s persistent urging, Plaintiff Daughter Devora attempted to
mend her relationship with Defendant Daughter Sheryl.

        1274. With the above-described renewed communications in 2011, between
Plaintiff Daughter Devora and Defendant Daughter Sheryl, Defendant Daughter Sheryl
sought to alienate Plaintiff Daughter Devora from Plaintiff Daughter Lisa.

        1275. In May of 2011, Plaintiff Daughter Devora had been living in California—
she had been there for over ten (10) years, and periodically came home for visits. Plaintiff
Daughter Devora attested, in-court, that during this time period, she had been enduring a
tremendous amount of stress—involving constant chronic pain, as well as, having
significant financial worries because her husband’s employment situation was in flux,
while Plaintiff Daughter Devora was unable to work full-time.

        1276. Likewise, Plaintiff Daughter Lisa had been enduring personal and financial
stress because of severe physical injuries she had sustained in 2006 and in 2008—in effect
creating a continuous period of limited physical activity, essentially, being house bound.
Consequently, Plaintiffs had significant stressors in their individual personal lives that
were compounded by a 3,000 mile separation—with no specific confrontation or event
having caused less contact.

        1277. Due to Plaintiff Daughter Lisa’s afore-described injuries, she had been
prevented from her prior usual and regular assisting Father with his personal and business
affairs. As a result, there was a significant time period that Plaintiff Daughter Lisa had no
alternative, but, to rely on Defendant Daughter Sheryl to help Father with his personal
and business affairs. Even though Plaintiff Daughter Lisa knew that she and Defendant
Daughter Sheryl did not get along, Plaintiff Daughter Lisa believed, at the time, that it was
better to trust family than a stranger to help with Father’s personal affairs. At that time,
Plaintiff Daughter Lisa had no specific or concrete grounds to believe that Defendant
Daughter Sheryl would engage in fraudulent type behavior.

        1278. Unforeseen by Plaintiff Daughter Lisa, Defendant Daughter Sheryl saw
this as her opportunity to become Father’s durable power of attorney—through deception
and fraud, and with the assistance of Father’s then-bookkeeper, Kathleen Enos.



                                             201
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 202 of 462



        1279. Father has never been computer literate and has always relied on others to
perform tasks on the computer for him. This is shown by an email that Kathleen Enos sent
to the synagogue that Father belonged to. (Copy of emails involving Kathleen Enos and
Defendant Daughter Sheryl and email showing Daughter Sheryl’s resentment of Lisa are
provided in Exhibit 313).

       1280. On January 11, 2011, Defendant Daughter Sheryl sent an email to
Kathleen Enos, stating:

          Kathleen,

          I spoke with Atty. Michael Bass about creating a Durable Power of Attorney
          document for my father.

          He asked me to have my Dad send him an e-mail from his e-mail account. The
          e-mail should be sent to MBASS@BASSDOHERTY.COM.

          The e-mail should request that a Durable power of Attorney document be
          drafted in the event that my Dad becomes incapacitated. That I should be
          named as Durable Power of Attorney and that Al be named as a backup in case
          I am not able to serve in that role. (Both Al and I reside in Norfolk County).
          Also, we want the document to rescind/revoke any prior Durable Power of
          Attorney documents.

          For a couple of years, my Dad says that he wants me to be Durable Power of
          Attorney but we have not done anything about it. I am willing to pay the fee
          for Michael drafting this document.

          Can you please print this email and show it to my Dad.

          Thanks.

          Sheryl

       1281. On January 11, 2011, Kathleen Enos responded by email to Defendant
Daughter Sheryl—using the email for Father’s personal affairs
(marvin.h.siegel2@gmail.com) and stated:

          Hi Sheryl,

          Your father said he would do this and that he would pay the fee. I will let you
          know once the email is sent.



                                          202
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 203 of 462




       1282. Over one month later, on February 15, 2011, Defendant Daughter Sheryl
             directly sent an email to Kathleen Enos, using the reply format from the
             afore-referenced email, and stated:

           Kathleen,

           Do you think that you could remind my Dad about sending an e-mail to
           Michael Bass today?

           He’s been saying that he wants to do this for over two years now.

           Thanks.

           Sheryl



       1283. As evidenced above, it is suspect that Defendant Daughter Sheryl used
Kathleen Enos as a means to facilitate the drafting of a new durable power of attorney
where:

       Defendant Daughter Sheryl expressed that she had not directly spoken to Father
       about the drafting of a new durable power of attorney;

       Defendant Daughter Sheryl felt the need to use Kathleen Enos as an intermediary;
       that Defendant Daughter Sheryl initiated the implementation of new DPOA—not
       Father;

       Defendant Daughter Sheryl stated that Father had supposedly expressed wanting a
       “new” DPOA 2 years prior;

       Father had not expressed the supposed intentions directly to Kathleen Enos—
       which was particularly suspect as Kathleen Enos was Father’s personal assistant
       and bookkeeper;

       Defendant Daughter Sheryl explicitly stated that Father was not the person to
       initiate contact with an attorney to draft a new DPOA—Defendant Daughter Sheryl
       explicitly stated that she contacted the attorneys (Gilbert and Michael Bass) who
       drafted the “new” durable power of attorney (Gilbert and Michael Bass were long-
       time family friends of Father); and

       Gilbert and Michael Bass did not speak directly with Father.

                                           203
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 204 of 462



       1284. Prior to August 2011, Plaintiff Daughter Lisa had faxed to Defendant
ESMV, the afore-described email correspondence between Defendant Daughter Sheryl
and Kathleen Enos.

       1285. Plaintiffs have a copy of Father’s 2003 DPOA that have handwritten
intended modifications. The handwriting on the afore-referenced intended changes is the
handwriting of Defendant Daughter Sheryl. (Copy of handwritten intended changes in
Exhibit 314).

      1286. Defendant ESMV documented that Defendant Daughter Sheryl provided
Defendant ESMV a DPOA that was dated March 29, 2011; which stated that Defendant
Daughter Sheryl was Father’s attorney-in-fact and Defendant Alan Sidman (Defendant
Daughter Sheryl’s husband) as the successor attorney-in-fact. (Copy of DPOA provided
to ESMV by Defendant Daughter Sheryl is in Exhibit 315).

     1287. Father did not voluntarily and knowingly execute the DPOA, dated
March 29, 2011 that was provided to Defendant ESMV by Defendant Daughter Sheryl.

       1288. Defendant Supervisor Dailey of Defendant ESMV made notes in the
computer system of Defendant ESMV, stating: “Was he [Father] able to understand POA
signed on 3/29/11?”

      1289. Defendant Supervisor Dailey made notes in the computer system of
Defendant ESMV that he had met with Father and that Father “did not remember signing
a POA on 3/29/2011 naming his Dtr Cheryl as POA.”


   iii. Father openly and vehemently expressed that he wanted Plaintiff Daughter
        Lisa and her family to permanently reside with him and to tend to his
        personal care and needs

        1290. In January of 2011, Defendant Daughter Sheryl stopped assisting
Father—in her written communications to Defendant ESMV (and wrote it as if she were
a 3rd person), she stated that she had stopped taking Father to his medical appointments
after January 5 [2011] because her dog died. (It is documented in the investigation notes
of Defendant ESMV that it received written information from Defendant Daughter
Sheryl—of which Defendant Daughter Sheryl had given Plaintiff Daughter Devora a
copy).

        1291. As described above, when Defendant Daughter Sheryl stopped helping
Father, Plaintiff Daughter Lisa and her family resumed their long-time role as Father’s
primary caregivers. Upon Father’s request, in April of 2011, Plaintiff Daughter Lisa and
her family moved in with Father.
                                           204
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 205 of 462



        1292. It has been Father’s long-established and openly expressed wishes to have
his family live with him; enabling him to always remain in his own home, surrounded by
his loving family, to care for him. Father requested that Plaintiff Daughter Lisa and her
family permanently move in with Father to care for him.

        1293. Defendant Attorney Marsha Kazarosian filed an affidavit with the Essex
Probate & Family Court (on August 17, 2011), in the underlying matter of In re Marvin H.
Siegel; in which she attested and confirmed that Father had personally expressed that he
wanted Plaintiff Daughter Lisa and her family to live with him. (Refer to Attorney
Kazarosian’s affidavit prior referenced as Exhibit 22).

        1294. Father has openly and vehemently expressed—personally—in court and
directly to Judge Abber that he wanted Plaintiff Daughter Lisa and her family to live with
him; and, on April 1, 2011, Plaintiff Daughter Lisa and her family had moved their
permanent residence to Father’s home.

        1295. Specifically evidencing Father’s above-described unwavering desire—for
Plaintiff Daughter Lisa and her family to permanently reside with him—are audio court
recordings of June 14, 2011, November 8, 2011 and December 12, 2011. (The audio
court recordings are provided in previously referenced Exhibit 23 and the transcripts in
Exhibit 24).

        1296. Repeatedly and routinely, Judge Abber—then presiding judge in the
matter of In re Marvin H. Siegel—would interrupt Father, precluding Father from fully
and completely expressing himself. The above-referenced audio recordings reflect Fathers
desire to speak; to specifically express his wanting Plaintiff Daughter Lisa and her family
to live with him and care for him. (Refer to audio recordings and transcripts of the court
proceeding held on August 17, 2011, November 8, 2011, December 12, 2011 and
January 30, 2012).

        1297. Notes made in Defendant ESMV’s computer system repeatedly confirm
and re-affirm Defendant ESMV’s staff’s knowledge—especially, Defendant Attorney
Berid—regarding Father’s explicit desire to have Plaintiff Daughter Lisa and her family
live with him.




                                           205
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 206 of 462



       1298. The numerous afore-described notes in Defendant ESMV’s computer
system consist of:

           On June 27, 2011, Defendant Caseworker Springman wrote that he made a
          home visit to Father; Defendant Caseworker Springman telling Father that he
          was there because Father had previously inquired about services offered by
          ESMV and to see if that he was there “to check to see that he [Father] had
          everything he needed”; that Father responded: “I do and I don’t see why
          anyone called you guys. I have everything I need and I am fine. Leave me
          your card and I will have my daughter call you if I need anything.”

          On January 4, 2012, Defendant Diane Powell scanned in email
          correspondence involving she and Defendant Michael Novack, in which
          Defendant Michael Novack described Father responses to inquiries about
          Defendant Daughter Sheryl’s visits and about Plaintiff Daughter Lisa and her
          family—Defendant Michael Novack reported that regarding Defendant
          Daughter Sheryl’s visits, Father expressed: “My kids are my life. The more
          time I spend with them, the better. I am upset when they don’t come more
          often. I want them here.” When asked about Plaintiff Daughter Lisa Belanger
          and her family, Father expressed: “it was not better. I want her here. When
          she moved out, they didn’t do me a favor.”

          On January 17, 2012, Defendant Caseworker Springman wrote that he had
          visited with Father at Merrimack Valley Hospital; that Elder [Father] stated
          “that he was not doing well as he was in the hospital and the elder stated that he
          was there unnecessarily. [Father] asked PSW [Michael Springman] to call dtr
          Lisa to have her come and see him.”

          On March 23, 2012, Defendant Diane Powell wrote that Defendant
          Attorney Myette informed her that Father wants to remain at home; that
          Defendant Attorney Myette reported “elder [Father] is bored, lonely,
          depressed.”




                                           206
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 207 of 462



       B. Events that led up to Father being taken to Defendant Beverly Hospital

        1299. In 1999—when Father first moved to Boxford—the Boxford Police
Department (especially the Police Chief) came to know Father on a personal level. Early
on, it was well known throughout the Boxford Police Department that Father had a license
to carry a concealed firearm.

        1300. By 2009, the Boxford Police Department knew full well that Father
regularly carried a weapon on his person—and of Father’s firearms collection.

        1301. In 2009, Boxford Police took official action to have Father’s driver’s
license revoked. At that time, the Boxford Police stated in its incident report that
Elder Services had been notified. (Copy of Boxford Police Police report is provided in
Exhibit 316).

        1302. When Boxford Police sought the revocation of Father’s driver’s license, it
did so, specifically, based on the belief that Father was suffering from mental confusion
and claimed that Father’s mental state posed a danger; yet, having well-established
knowledge of Father’s possession of firearms, the Boxford Police took no precautionary
measures in that regard.

         1303. As previously set forth, Defendant Daughter Sheryl stopped taking
Father to his medical appointments in early January of 2011; which, initiated Father and
Plaintiff Daughter Lisa making plans to fulfill Father’s, personal, long-established desire
for his family to live with him.

        1304. Around mid-March of 2011, Plaintiff Daughter Lisa and her husband—
and Father’s close friend (of more than 45 years), Steven Kapsalis—observed that Father
seemed to have a noticeable change in his cognitive functioning. Consequently, Plaintiff
Daughter Lisa had a generalized concern about Father having possession of firearms in
their home; and not knowing what to do, Plaintiff Daughter Lisa—as well as her
husband—spoke with Lt. Robert Hazelwood of the Boxford Police about their concerns
on multiple occasions during the last week of March 2011.

        1305. Lt. Hazelwood had informed Plaintiff Daughter Lisa and her husband that
the Boxford Police had no authority to remove the guns. Lt. Hazelwood told Plaintiff
Daughter Lisa and her husband that the only avenue was for her to file a restraining order
at Haverhill District Court. Lt. Hazelwood advised them to speak with Bethany Balford
at the Haverhill District Court. (The afore-described events and statements made by
Lt. Hazelwood are corroborated by the screening report of Defendant ESMV, which was
input in the computer system of Defendant ESMV on April 1, 2011).


                                            207
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 208 of 462



        1306. Plaintiff Daughter Lisa had reported detailed specifics to
Lt. Hazelwood as to Defendant Daughter Sheryl having exploited Father—which Lt.
Hazelwood completely disregarded. Due to Lt. Hazelwood’s repeated claims of the
Boxford Police Department’s inability to remove Father’s firearms, Plaintiff Daughter
Lisa had called Defendant ESMV to determine what avenues were available—other than
Plaintiff Daughter Lisa having to pursue a court order. This is corroborated by notes input
into the computer system of Defendant ESMV by Defendant Diane Powell on
April 1, 2011.

         1307. On April 1, 2011, various staff of Defendant ESMV (including
Defendant Diane Powell) informed Plaintiff Daughter Lisa that she could make a report
with the crisis team of Defendant ESMV and then Defendant ESMV could have the
firearms removed—with the, unequivocal, expressed implication that if Plaintiff Daughter
Lisa did so, Father would end up in a psychiatric ward. Where the circumstances did not
justify or warrant Father needing to be involuntarily admitted to a psychiatric ward,
Plaintiff Daughter Lisa, specifically and purposefully, did not make a report to the crisis
team of Defendant ESMV.

       1308. Consequently, on April 1, 2011, Plaintiff Daughter Lisa and her husband
went to Haverhill District Court to speak with Bethany Balford—as advised by
Lt. Hazelwood.

        1309. When Plaintiff Daughter Lisa and her husband spoke with Bethany Balford
on April 1, 2011, she informed them that they had two options: 1) to file a petition for a
“writ of apprehension”—in other words a civil commitment to a psychiatric ward or 2) to
seek a court order from the District Court judge.

        1310. As previously set forth, Plaintiff Daughter Lisa could not, in good
conscience and ethics, seek a petition to have Father put in a psychiatric ward—and
Plaintiff Daughter Lisa, had continuously and unwaveringly, reached out to the various
designated public officials seeking assistance, solely, in terms of: 1) removing the firearms
and 2) to obtain out-patient help to evaluate Father’s decline in memory and evident
exacerbated anxiety and fear from Father being cognizant of his memory loss.

        1311. As an alternative to subjecting Father to an unjustified and unwarranted
involuntary civil commitment in a psychiatric facility—and to purposefully avoid that,
Plaintiff Daughter Lisa had no other viable option other than to seek a court order for
removal of the guns from the Haverhill District Court; which she was successful in
obtaining.



                                            208
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 209 of 462



        1312. Unbeknownst to Plaintiff Daughter Lisa and her husband, after they had
spoken with Bethany Balford, Lt. Hazelwood—on April 1, 2011—personally, went to
speak directly with Bethany Balford at the Haverhill District Court. This is corroborated
by the afore-referenced screening report input in the computer system of Defendant
ESMV.

       1313. After Lt. Hazelwood spoke with Bethany Balford (on April 1, 2011),
Bethany Balford called Defendant ESMV and made a report of self-neglect regarding
Father. Bethany Balford’s report to Defendant ESMV was exclusively based on hearsay
from her afore-described conversation with Lt. Hazelwood.

        1314. There was an intake report made regarding the call Bethany Balford made
to Defendant ESMV on April 1, 2011. This intake report has a designated section for
identifying information of an alleged perpetrator—this section was left completely blank.
There was no alleged perpetrator—which is consistent with a report of self-neglect.

       1315. The afore-described screening report of April 1, 2011 labeled Plaintiff
Daughter Lisa as a “participant” and states that an investigation was opened on that same
date. Defendant ESMV assigned the investigation to Defendant Caseworker
Springman.

    1316. Plaintiff Daughter Lisa had no indication, whatsoever, that Defendant
ESMV had opened an investigation regarding self-neglect allegations regarding Father.

        1317. Defendant ESMV treated the investigation under the classification as a
“nonemergency report”; which 651 CMR 5.10 states that under a nonemergency report,
Protective Services shall “complete the investigation within 30 calendar days.”

       1318. From mid to late April of 2011 through May 19, 2011, Plaintiff Daughter
Lisa had actively sought adequate part-time home care assistance for Father.

       1319. On April 6, 2011, Defendant Caseworker Springman had come
unannounced to Father’s home. Plaintiff Daughter Lisa answered the door and informed
Defendant Caseworker Springman that Father was sleeping. As shown by the report
entered into the computer system of Defendant ESMV on April 6, 2011, Plaintiff
Daughter Lisa was cooperative.

       1320. On April 13, 2011, Defendant Caseworker Springman, again, came
unannounced to Father’s home. As shown by the report entered into the computer system
of Defendant ESMV on April 13, 2011, Father and Plaintiff Daughter Lisa and her
family were not home.


                                           209
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 210 of 462



      1321. On April 21, 2011, Defendant Caseworker Springman came
unannounced, with caseworker Cyr and visited with Father.

        1322. The report entered into the computer system of Defendant ESMV, on
April 22, 2011, documented that Father did the following activities independently:
bathing, dressing, grooming, toileting, eating, transferring and socializing. Defendant
Caseworker Springman, also, documented that Father stated: that “his needs are being
met”; that his daughter lives with him and helps him; and that everything was fine.

       1323. Notes entered into the computer system of Defendant ESMV on
April 26, 2011 shows that Defendant ESMV and its staff knew that Father had a valid
durable power of attorney that had been executed in February of 2003, in which Plaintiff
Daughter Lisa was Father’s attorney-in-fact.

        1324. Notes entered into the computer system of Defendant ESMV on
April 26, 2011 show that Defendant Supervisor Dailey had “concerns” about a durable
power of attorney (dated March 29, 2011) that had been given to him from Defendant
Daughter Sheryl, which stated she was Father’s attorney-in-fact. Defendant Supervisor
Dailey outright expressed that Father did not knowingly sign the purported durable power
of attorney presented from Defendant Daughter Sheryl.

       1325. In the same afore-described notes of April 26, 2011—where Defendant
Supervisor Dailey outright knew the purported durable power of attorney presented by
Defendant Daughter Sheryl was suspect, Defendant Supervisor Dailey stated that he had
asked Defendant Sheryl to exercise the purported durable power of attorney to get him
Father’s financial documents—which he reported that Defendant Daughter Sheryl did as
he requested. As evidenced, Defendant Supervisor Dailey engaged in unethical and
unlawful conduct.

        1326. Further incriminating conduct by Defendant Supervisor Dailey is the fact
that he stated in the notes of April 26, 2011 that Defendant Daughter Sheryl gave him the
name and contact information of the attorney who drafted the durable power of attorney.
Nowhere in the notes and reports of Defendant ESMV does it indicate that any contact—
or effort to contact—was made regarding that attorney.

       1327. It is evidenced herein this Complaint that the attorneys (Gilbert & Michael
Bass—who happened to be long-time family “friends” of Father) had aided and abetted
Defendant Daughter Sheryl’s exploitation of Father—as the notes of Defendant ESMV
on May 5, 2011 state that Defendant Supervisor Dailey directly asked Father about the
purported durable power attorney that stated Defendant Daughter Sheryl was Father’s
attorney-in-fact and dated March 29, 2011; and that Father stated that he did not remember
signing that document.
                                           210
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 211 of 462



      1328. Investigation notes entered into the computer system of Defendant ESMV
on April 26, 2011 show that Defendant Supervisor Dailey consulted with Defendant
Attorney Berid “to discuss case status and seek advice on how best to handle case.”

        1329. Investigation notes entered into the computer system of Defendant ESMV
on April 26, 2011 show that Defendant Daughter Sheryl had made allegations that
Plaintiff Daughter Lisa was financially exploiting Father.

       1330. Investigation notes entered into the computer system of Defendant ESMV
on April 26, 2011 show that, as of April 26, 2011, Defendant ESMV and staff did not
inform Plaintiff Daughter Lisa of Defendant Daughter Sheryl’s allegations.

      1331. Investigation notes entered into the computer system of Defendant ESMV
on April 29, 2011 show that Defendant Supervisor Dailey consulted with Defendant
Attorney Berid.

       1332. Investigation notes entered into the computer system of Defendant ESMV
on May 10, 2011 show that Defendant Caseworker Springman visited with Father at
home. It was reported that Father “presented as clean and well groomed.” Plaintiff
Daughter Lisa was asked by case manager to see Father’s financial statements—which it
was documented that Plaintiff Daughter Lisa immediately retrieved, and did so without
any qualms.

       1333. Investigation notes entered into the computer system of Defendant ESMV
on May 10, 2011, state that Defendant Caseworker Springman asked Father who was
his power of attorney and that Father responded that it was Plaintiff Daughter Lisa.

      1334. Investigation notes entered into the computer system of Defendant ESMV
on May 10, 2011, state that Defendant ESMV and its staff had information that:

          Elder’s assets are roughly $7 million including the home he lives in which is
          paid for;

          Elder has a will that divides the elder’s assets equally between the elder’s three
          (3) children; and

          Elder has a trust where the majority of his assets are managed by New York
          Mellon Bank and he has an investment banker by the name of Brian Nagle who
          is the personal banker for his account.




                                           211
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 212 of 462



       1335. Reports entered into the computer system of Defendant ESMV on
May 11, 2011 (updated on May 16, 2011) show that Defendant Caseworker Springman
wrote that he was actively obtaining “information regarding [Father’s] will/trust and
finances.”

       1336. Reports entered into the computer system of Defendant ESMV on May
17, 2011 (updated on May 20, 2011) show that Defendant Caseworker Springman
spoke with Lieutenant Ryder of the Boxford Police Department. It was documented that
Lt. Ryder had known Father for ten (10) years; that he had no experience with the elder
being a legitimate threat; that the information that Defendant Caseworker Springman had
concerning prior events were “more benign than indicated”; that as of May 20, 2011, there
has been no legitimate reason to use a section 12.

        1337. Investigation notes entered into the computer system of Defendant ESMV
on May 13, 2011 (updated on June 8, 2011), state that “case substantiated for SN [self
neglect] on this date and allegation of FE [financial exploitation] will continue to be
investigated.”

        1338. Investigation notes entered into the computer system of Defendant ESMV
on May 16, 2011 show that Defendant Caseworker Springman met with Father and
Plaintiff Daughter Lisa at residence to discuss home care services.

        1339. The home care assistant, who had been temporarily hired in mid-May of
2011, had been pressuring Plaintiff daughter to hire her full-time. Father did not want to
do so, and Plaintiff Daughter Lisa abided by Father’s wishes.

        1340. On May 19, 2011, Plaintiff Daughter Lisa and her family were out of the
home during the afternoon, having the part-time home care assistant stay with Father.
During that time, the home care assistant made a call to 911, claiming fear for her safety
and for Father’s safety.

        1341. The health care assistant knew Plaintiff Daughter Lisa’s cell phone number,
but she did not call Plaintiff Daughter Lisa to apprise her that there was any problem.

        1342. Arising from the home care assistant’s call to 911, the Boxford Police had
Father taken by ambulance to the Emergency Room of Defendant Beverly Hospital.
(Copy of Boxford Police Report is provided in Exhibit 317).




                                            212
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 213 of 462



   C. Evaluation at Emergency Room of Defendant Beverly Hospital

      1343. Plaintiff Daughter Lisa and her husband immediately went to the
Emergency Room of Defendant Beverly Hospital.

        1344. Plaintiff Daughter Lisa informed the staff at Defendant Beverly Hospital
that she was attorney-in-fact, pursuant to Father’s 2003 DPOA.

       1345. Notes in Defendant ESMV’s computer system, input by Defendant
Caseworker Springman on May 10, 2011, state that he asked Father who his power of
attorney was and that Father stated that it was his daughter Lisa; and in Defendant
Caseworker Springman’s written report, called Investigation Summary and dated May 13,
2011, he stated: “Elder [Father] has a durable POA who is his daughter Lisa.”

      1346. It was, approximately, two (2) hours, before the staff at the Defendant
Beverly Hospital finally allowed Plaintiff Daughter Lisa to see Father.

      1347. During the clinical evaluation, the evaluator of Defendant Beverly
Hospital became aware that Father’s estate was valued at, approximately, $6 million.

        1348. The staff person for Defendant Beverly Hospital, who introduced herself
as “the clinical evaluator,” informed Plaintiff Daughter Lisa and her husband that an
evaluation of Father had been already conducted and completed.

        1349. Prior to the evaluator of Defendant Beverly Hospital already having made
a final decision that she was admitting Father to a psychiatric facility, the evaluator knew
that Father had an existing durable power of attorney; and that Plaintiff Daughter Lisa was
attorney-in-fact for Father.

        1350. Prior to the evaluator Defendant Beverly Hospital already having made a
final decision that she was admitting Father to a psychiatric facility, she did not seek
information from Daughter Lisa; and the evaluator had already made a decision regarding
Father’s admission to a psychiatric facility, without any input from Daughter Lisa, in her
capacity as attorney-in-fact.

        1351. The evaluator of Defendant Beverly Hospital did not inform Daughter
Lisa that Father’s being admitted to Defendant Whittier Pavilion was an involuntary
commitment.

        1352. The evaluator of Defendant Beverly Hospital informed Daughter Lisa and
her husband that Father was being admitted to Defendant Whittier Pavilion based on a
clinical diagnosis of Alzheimer’s and Dementia; that the admission was to get a more
extensive and detailed evaluation regarding a diagnosis of Alzheimer’s and Dementia.

                                            213
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 214 of 462



      1353. Daughter Lisa and her husband were not informed by the evaluator of
Defendant Beverly Hospital that Defendant Whittier Pavilion was a psychiatric facility.

      1354. The evaluator of Defendant Beverly Hospital did not mention, in any
manner, that antipsychotics would or could be a potential result of Father’s admission to
Defendant Whittier Pavilion.


   D. Involuntary admission of Plaintiffs’ father to Defendant Whittier Pavilion

      1355. Father was transferred from Beverly Hospital’s Emergency Room to
Defendant Whittier Pavilion at, approximately, 4:00 a.m. on May 20, 2011.

       1356. The Emergency Room of Defendant Beverly Hospital involuntarily
admitted Father to Defendant Whittier Pavilion, under G.L. c. 123, § 12.

        1357. As previously set forth, Defendant Attorney Robert Ledoux has a long-
established attorney/client relationship with Defendant Beverly Hospital. Also,
previously set forth, Defendant Attorney Ledoux has been regularly appointed by the
Essex Probate & Family Court as a court fiduciary, under SJC Rule 1:07, for well over
20 years in Essex and Middlesex Counties.

       1358. On May 20, 2011, Defendant Beverly Hospital, without approval or
consent by Plaintiff Daughter Lisa, facilitated the involuntary commitment of Father to
Defendant Whittier Pavilion.

       1359. As previously set forth, Defendant Attorney Garmil acts as legal counsel
for Defendant Whittier Pavilion; as well as, being regularly a court appointee of the
Essex Probate & Family Court under SJC Rule 1:07.

       1360. From the inception of Plaintiffs’ father’s involuntary admission to
Defendant Whittier Pavilion, Defendant Attorney Garmil and Defendant Whittier
Pavilion were aware that Father had an estate valued at, approximately, $6 million.

        1361. From the inception of Plaintiffs’ father’s involuntary admission to
Defendant Whittier Pavilion, Defendant Attorney Garmil (and other staff of Defendant
Whittier Pavilion) had knowledge that Plaintiff Daughter Lisa was the attorney-in-fact for
Father, pursuant to Father’s 2003 DPOA; as well as, knowledge that Father resided with
Plaintiff Daughter Lisa and her family.

       1362. From the inception of Father’s involuntary admittance to Defendant
Whittier Pavilion, Plaintiff Daughter Lisa attempted to see Father.


                                            214
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 215 of 462



       1363. Having knowledge of Plaintiff Daughter Lisa’s status as attorney-in-fact,
Defendant Attorney Garmil, as a representative of Defendant Whittier Pavilion,
prohibited Plaintiff Daughter Lisa from seeing Father at the inception of Father’s
involuntary admission.

        1364. A social worker from the Defendant Whittier Pavilion telephoned
Plaintiff Daughter Lisa and informed her that she was not allowed to see Father because
Defendant Attorney Garmil told the social worker that Father’s 2003 DPOA was not a
health care proxy.

      1365. Defendant Attorney Garmil had no valid basis to prohibit Plaintiff
Daughter Lisa from seeing Father.

        1366. As a direct result of Defendant Attorney Garmil’s and Defendant
Whittier Pavilion’s dishonoring Plaintiff Daughter Lisa’s capacity as attorney-in-fact for
Father, she immediately sought to retain private legal counsel as attorney-in-fact for
Father.

       1367. At no time did, Defendant Whittier Pavilion seek to obtain information
regarding family history or inquiry from Plaintiff Daughter Lisa in its evaluation and
treatment of Father.

        1368. Within four (4) days of Father’s involuntary admission to Defendant
Whittier Pavilion, Defendant Attorney Garmil filed a petition with the Haverhill
District Court to have Father involuntarily committed for a six (6) month period at a
psychiatric facility.

         1369. Defendant Attorney Garmil did not notify Plaintiff Daughter Lisa of his
filing a petition—on behalf of Defendant Whittier Pavilion, seeking Plaintiffs’ father to
be involuntarily committed to a psychiatric facility for a minimum of six (6) months.

         1370. Defendant Attorney Garmil had intentionally and knowingly concealed
his filing of the six-month civil commitment petition from Plaintiff Daughter Lisa.

        1371. Defendant Attorney Garmil and his client—Defendant Whittier
Pavilion and other clients/business contacts—would financially benefit from Father being
court ordered to a long-term involuntary civil commitment.

        1372. Plaintiff Daughter Lisa inadvertently found out about the above-described
petition for long-term civil commitment filed with Haverhill District Court on
May 24, 2011.



                                            215
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 216 of 462



        1373. The records of Defendant ESMV show that Defendant Attorney Berid
and other staff of Defendant ESMV knew, on May 20, 2011, that Defendant Whittier
Pavilion was going to seek a civil commitment in the Haverhill District Court based on
Father “not voluntarily [having] signed himself in.” Defendant ESMV did not inform
Plaintiff Daughter Lisa as to Defendant Whittier Pavilion’s intent to pursue a civil
commitment of Father.

       1374. The records of Defendant ESMV for May 20, 2011, and thereafter, show
that Defendant ESMV had direct and repeated contact with Defendant Whittier Pavilion.


   E. Conspired fraud and deception by Defendant Brian Nagle of Defendant BNY
      Mellon and Defendant Attorney Ed Tarlow to dismantle Father’s 2003 DPOA
      to gain control of the DSL Trust for ill-gotten gain

        1375. As explicitly stated in Father’s 2003 DPOA, the attorney-in-fact is directed
to use Father’s funds to secure legal services on Father’s behalf; therefore, Plaintiff
Daughter Lisa called Defendant Brian Nagle of BNY Mellon to facilitate funding to
retain legal counsel to defend Father against the afore-described petition.

       1376. At the time of May 24, 2011, Defendant Brian Nagle was Vice President
and Senior Portfolio Manager for Defendant BNY Mellon. As previously set forth,
Defendant Brian Nagle was direct and primary manager of Father’s accounts.

      1377. Defendant Brian Nagle testified in court that, prior to May 24, 2011, he
was aware that Defendant BNY Mellon had a physical copy of Father’s executed 2003
DPOA.

       1378. In early April of 2011, Father had verbally re-affirmed to Defendant
Brian Nagle and other representatives of Defendant BNY Mellon the validity of his 2003
DPOA and that the 2003 DPOA still reflected his expressed intentions and desires.
Representatives of Defendant BNY Mellon confirmed in writing to Father the above-
described re-affirmation in writing.

        1379. Prior to May 24, 2011, Defendant Brian Nagle was aware that Plaintiff
Daughter Lisa had been Father’s attorney-in-fact, under the 2003 DPOA, for at least eight
(8) continuous years.

       1380. Defendant Brian Nagle graduated from law school and received a juris
doctorate. He has made public representations that he has legal knowledge and expertise
regarding estate planning instruments and advance directives.


                                           216
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 217 of 462



       1381. Massachusetts General Laws Chapter 201B, § 1 provides the definition of a
durable power of attorney, which states that the very purpose of a durable power of
attorney is to remain effective if the principal becomes disabled or incapacitated.

        1382. The nature of responsibilities and duties of Defendant Brian Nagle, in
managing investment accounts for Defendant BNY Mellon, makes it that he knew—or
should have known—that a durable power of attorney remains effective upon the
disability or incapacity of a principal; that he was familiar—or should have been
familiar—with Massachusetts law that a durable power of attorney remains effective upon
the disability or incapacity of a principal.



   i. Conversation of May 24, 2011 between Plaintiff Daughter Lisa and Defendant
      Brian Nagle

        1383. Plaintiff Daughter Lisa, specifically, informed Defendant Brian Nagle as
to the events that took place surrounding Father being involuntarily admitted at the
psychiatric facility of Whittier Pavilion; that she had already secured legal counsel to
defend Father against being involuntarily committed.

        1384. Plaintiff Daughter Lisa requested Defendant Brian Nagle, as financial
manager of Father’s account with Defendant BNY Mellon, to transfer money into
Father’s checking account for Plaintiff Daughter Lisa to be able to pay the retainer fee for
legal counsel; that the funds requested were specifically to fight for Father’s release from
Defendant Whittier Pavilion and to protect Father from Attorney Garmil’s petition for a
6-month civil commitment.

       1385. Through Defendant Brian Nagle’s in-court testimony in the matter of In re
Marvin H. Siegel, he acknowledged that Plaintiff Daughter Lisa’s request for a transfer of
funds to Father’s checking account was for the purpose of obtaining legal counsel to
defend Father from being involuntarily committed.

        1386. Unwittingly, Plaintiff Daughter Lisa informed Defendant Brian Nagle that
legal counsel had advised her to seek guardianship and conservatorship.

        1387. During that conversation, Defendant Brian Nagle led Plaintiff Daughter
Lisa to believe that he (Brian Nagle) would comply with Plaintiff Daughter Lisa’s request
as attorney-in-fact for Father.




                                            217
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 218 of 462



       Defendant Brian Nagle called Father at Defendant Whittier Pavilion
       immediately following his conversation with Plaintiff Daughter Lisa

       1388. During the above-described conversation of May 24, 2011, Plaintiff
Daughter Lisa gave Defendant Brian Nagle specific information as to where Father was
being held involuntarily, which Defendant Brian Nagle attested to in court.

         1389. Also, as previously set forth, Defendant Brian Nagle was informed by
Plaintiff Daughter Lisa that Defendant Whittier Pavilion had filed a petition with
Haverhill District Court seeking a six-month commitment of Father to a psychiatric
facility and forced administering of antipsychotics.

       1390. On that same day (May 24, 2011), after speaking with Plaintiff Daughter
Lisa, Defendant Brian Nagle called Father at the psychiatric facility of Defendant
Whittier Pavilion while Father was involuntarily committed and under lock-down.

        1391. In-court testimony of Defendant Brian Nagle shows that he called Father
on May 24, 2011, as a direct result of his conversation with Plaintiff Daughter Lisa.
Defendant Brian Nagle attested in-court that he had initiated the call to Father for the
specific purpose of obtaining his permission for Daughter Lisa to act as attorney-in-fact in
the withdrawing of funds from Defendant BNY Mellon.

       1392. During Defendant Brian Nagle’s conversation with Father, on
May 24, 2011, Defendant Brian Nagle told Father that Plaintiff Daughter Lisa had
requested to transfer funds out of his account with Defendant BNY Mellon.

        1393. Defendant Brian Nagle did not inform Father during their conversation
that Plaintiff Daughter Lisa requested a transfer of funds to be made to Father’s checking
account. Through specific omission, Defendant Brian Nagle intended for Father to think
that Plaintiff Daughter Lisa asked to have money transferred to her own checking account.

        1394. Defendant Brian Nagle attested, through in-court testimony, that Father
verbally revoked his 2003 DPOA during their conversation of May 24, 2011. Where
Defendant Brian Nagle knew that Father had a prior and long-established validly executed
durable power of attorney, and with attested knowledge that Father was under a 3-day
involuntary commitment to a psychiatric facility, Defendant Brian Nagle knew it was
improper for him seek purported authorization from Father regarding Plaintiff Daughter’s
Lisa’s requests as attorney-in-fact.




                                            218
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 219 of 462



        1395. Defendant Brian Nagle knew it was improper conduct for him to have
relied on a supposed verbal revocation of a durable power of attorney, while acting in the
capacity as Vice President of Defendant BNY Mellon; especially, when Defendant Brian
Nagle knew that Father had a prior and long-established validly executed durable power of
attorney, and with attested knowledge that Father was under a 3-day involuntary
commitment to a psychiatric facility.

       1396. Defendant Brian Nagle testified in court that Plaintiff Daughter Lisa
provided him the exact location of Father, during their conversation on May 24, 2011.

      1397. At no time did Father request a specific attorney to be called, during the
May 24, 2011 conversation between he and Defendant Brian Nagle.

       1398. Defendant Brian Nagle was made aware by Plaintiff Daughter Lisa that
Defendant Richard Garmil, as a representative of Defendant Whittier Pavilion, had
prohibited Plaintiff Daughter Lisa from seeing her Father.

       1399. Defendant Brian Nagle made statements to Plaintiff Daughter Lisa that he
would be affirmatively taking steps to process a transfer of funds to Father’s checking
account.

         1400. At no time did Defendant Brian Nagle, or any agent of Defendant BNY
Mellon, contact Plaintiff Daughter Lisa to inform her that Defendant BNY Mellon would
not be complying with Plaintiff Daughter Lisa’s afore-described request as attorney-in-
fact, of May 24, 2011.


       Defendant Brian Nagle’s telephone call on May 24, 2011 to
       Defendant Attorney Ed Tarlow of Defendant Law Firm TBHR

        1401. The only statements that Father made to Defendant Brian Nagle,
regarding getting him counsel, during their conversation of May 24, 2011 was a general
plea to get legal counsel so that he could get out of Defendant Whittier Pavilion.

        1402. In-court testimony of Defendant Brian Nagle shows that, prior to his
calling Defendant Attorney Tarlow, Defendant Brian Nagle knew Plaintiff Daughter
Lisa had already obtained legal counsel for Father. Yet, on the same day (May 24, 2011),
Defendant Brian Nagle called Defendant Attorney Tarlow, specifically, to have Defendant
Attorney Tarlow become counsel for Father; that he called Defendant Attorney Tarlow to
go see Father at Defendant Whittier Pavilion.




                                           219
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 220 of 462



       1403. Defendant Brian Nagle testified in-court that, prior to May 24, 2011, he
had personally known Defendant Attorney Tarlow and his associates for several years—
Defendant Attorneys Albert DeNapoli and Catherine Watson.

     1404. Defendant Brian Nagle came to know Defendant Attorneys Tarlow,
DeNapoli and Watson through his official role with Defendant BNY Mellon.

        1405. Defendant Brian Nagle co-founded a magazine publication called “Family
Business Association, Inc.” with Defendant Attorneys Tarlow and DeNapoli. Through
Family Business Association, Defendant Brian Nagle specifically used and advertised his
official position with Defendant BNY Mellon. In addition, Defendant Brian Nagle,
Defendant Attorney Tarlow, Defendant Attorney DeNapoli and Defendant Attorney
Watson have, all, served together on the Board of Directors for “Family Business
Association, Inc.” for several years. (Documentation of the official positions held by
designated Defendants regardingFamily Business Association is provided in Exhibit 318).

        1406. Based, merely, on Plaintiff Daughter Lisa informing Defendant Brian
Nagle, that upon advice of counsel, she was going to petition for guardianship and
conservatorship, Defendant Brian Nagle became concerned that the multi-million dollar
account could possibly be taken out of the custody of Defendant BNY Mellon to another
financial institution.

        1407. With no indication given of any intention of a removal of the afore-
described accounts from Defendant BNY Mellon—based on a mere generalized concern,
Defendant Brian Nagle deliberately called Defendant Attorney Tarlow for the specific
purpose of having Defendant Attorney Tarlow physically go see Father to get documents
signed that would oust Plaintiff Daughter Lisa as Father’s attorney-in-fact and definitely
secure Defendant BNY Mellon’s custody of Father’s funds.


       Defendant Attorney Tarlow’s and Defendant Attorney Watson’s visitation
       with Father during 3-day involuntary commitment

        1408. On May 25, 2011—the very next day after Defendant Brian Nagle spoke
with Defendant Attorney Tarlow—Defendant Attorneys Tarlow and Watson went to see
Father, while locked-down at Defendant Whittier Pavilion.

       1409. The above-referenced prepared documents included three (3) written
instruments for execution: 1) a purported revocation of Father’s 2003 DPOA, 2) a new
durable power of attorney, naming Father’s CPA as attorney-in-fact and 3) a retainer
agreement for the legal services of Defendant Attorney Tarlow and his law firm.


                                           220
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 221 of 462



        1410. Father’s signing of the above-described documents on May 25, 2011 were
notarized by Defendant Attorney Tarlow—of significance, Defendant Attorney Tarlow
not being a disinterested party.

       The retainer agreement

       1411. The retainer agreement, brought with Defendant Attorneys Tarlow and
Watson, did not contain, even one reference, about providing legal services to defend
Father against the petition for a six-month civil commitment filed by Defendant Attorney
Garmil, on behalf of Defendant Whittier Pavilion. (Copy of retainer agreement is
provided in Exhibit 319).

        1412. Defendant Attorney Tarlow was the person who notarized the agreement
signed by Father, purportedly certifying Father signing the retainer agreement of his own
free will.

      1413. The only legal services expressed in the above-described retainer
agreement had to do with was future estate planning and other financial related matters.

         1414. With knowledge of Father’s multi-million dollar estate, Defendant Law
Firm TBHR overtly allowed and intended for court-appointed counsel from the
Committee for Public Counsel Services (CPCS) to represent Father in the pending petition
filed in Haverhill District Court by Defendant Attorney Garmil, on behalf of Defendant
Whittier Pavilion, which sought a six-month civil commitment.


        Durable Power of Attorney

        1415. Defendant Attorney Tarlow and/or his agents drafted the durable power
of attorney signed by Father on May 25, 2011—which was procured through fraud and
deceit. (Copy of the DPOA is provided in Exhibit 320).

        1416. The durable power of attorney stated that the attorney-in-fact was Father’s
CPA, Bill Austin of Braver; however, on June 7, 2011, Defendant Attorney Tarlow and
his agents represented in court that Father’s CPA (Bill Austin) did not want to accept the
role of attorney-in-fact. (Refer to audio and transcript for court proceeding held on
June 7, 2011—prior referenced Exhibits 23 & 24).




                                           221
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 222 of 462



      1417. Paragraph numbered 8 of the durable power of Attorney, signed by Father
on May 25, 2011 stated:

          To pay any and all bills, accounts, claims and demands now or hereafter
          payable by me including, without limiting the generality of the foregoing, the
          power to settle or compromise any such bills, accounts, claims and demands,
          and to specifically approve payment of professional legal fees incurred by
          [Father] with counsel at Tarlow, Breed, Hart & Rogers, P.C., and to authorize
          Bank of New York Mellon to distribute funds in payment of said professional
          legal fees within thirty (30) days of receiving an invoice.

      1418. Paragraph numbered 10 of the durable power of Attorney, signed by Father
on May 25, 2011 stated:

          To act for [Father] in any business in which I have been, am now or hereafter
          may be engaged or interested.

      1419. Paragraph numbered 12 of the durable power of Attorney, signed by Father
on May 25, 2011 stated:

          To sell, manage, invest and reinvest any or all of [Father’s] property as
          [Father’s] said attorney-in-fact shall deem expedient, changing investments
          according to [Father’s] said attorney-in-fact’s judgment.

      1420. Paragraph numbered 14 of the durable power of Attorney, signed by Father
on May 25, 2011 stated:

          To borrow money in my name, and to give promissory notes or other
          obligations therefor, and to deposit as collateral, pledge as security for the
          payment thereof or mortgage any or all of my securities or other property of
          whatever nature.

      1421. Paragraph numbered 15 of the durable power of Attorney, signed by Father
on May 25, 2011 stated:

          To borrow upon or collect monies due from all insurance policies which now
          or in the future stand in [Father’s] name.

      1422. Paragraph numbered 18 of the durable power of attorney, signed by Father
on May 25, 2011 stated:

          []to employ specifically, TARLOW, BREED, HART & RODGERS, P.C. as
          counsel.

                                           222
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 223 of 462



        1423. Paragraph entitled “General Authorization” of the durable power of
attorney, signed by Father on May 25, 2011 allowed the attorney-in-fact to have
unfettered discretion to act, regardless of Father’s desires.

       1424. The paragraph entitled “General Authorization” of the durable power of
attorney, signed by Father on May 25, 2011 even authorized the attorney-in-fact to act
contrary to Father’s intentions or desires.

       1425. The paragraph entitled “General Authorization” of the durable power of
attorney, signed by Father on May 25, 2011 included the following language:

           . . . hereby giving and granting unto my said attorney –in-fact full power and
           authority to do and perform all and every act and thing whatsoever. . . . as fully
           to all intents and purposes as I might or could do if personally present.

       1426. The paragraph entitled “Delegation of Powers; Compensation” of the
durable power of attorney, signed by Father on May 25, 2011, allowed Defendant
Attorney Tarlow—designated as attorney-in-fact—could delegate his powers to
investment counsel, brokers, attorneys or “any other agent”.

       1427. The DPOA stated:

           [Father’s] said attorney-in-fact may deal with himself or herself or with any
           concern in which he or she may be interested as freely and effectively as
           though dealing with a third party.

       1428. The paragraph entitled “HEALTH CARE PROXY” of the durable power of
Attorney, signed by Father on May 25, 2011, designated that Father’s attorney-in-fact
would be given full HIPAA rights.

        1429. The paragraph entitled “HEALTH CARE PROXY” of the durable power of
Attorney, signed by Father on May 25, 2011, designated the CPA to have complete access
to any and all of Father’s medical information and records.

        1430. Of significance, Father’s 2003 DPOA unambiguously precluded the
attorney-in-fact from being able to act with free reign. The language of the 2003 DPOA
precluded any attorney-in-fact from being able to dismantle Father’s already well-
established estate planning instruments.

        1431. Counsel of Defendant Law Firm TBHR did not have any intentions of
providing legal services to protect Father against Defendant Whittier Pavilion’s petition
for a six-month civil commitment.


                                            223
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 224 of 462



       1432. Through communications with Defendant Brian Nagle—acting on behalf
of Defendant BNY Mellon, Defendant Law Firm TBHR knew that Father had validly
executed his desires and intentions in a durable power of attorney and trust on February
11, 2003,

        1433. In a signed pleading submitted to the Essex Probate & Family Court on
June 7, 2011, Defendant Attorney DeNapoli stated that “[in] order to accomplish his
goals of protecting and preserving [Father’s] assets, [Father] may need only to finalize his
estate plan and set up a trust with himself and the present holder of his funds, BNY
Mellon, as co-trustee, to protect his assets and assure that his wishes are followed.”

        1434. Defendant Attorney DeNapoli sent correspondence to counsel obtained
for Father, in Plaintiff Daughter Lisa’s capacity as attorney-in-fact, dated May 25, 2011,
identifying the law firm of Defendant Law Firm TBHR as Father’s newly retained
counsel and stated that Father had revoked the 2003 DPOA on May 25, 2011.

       1435. Defendant Attorney Kazarosian filed an affidavit with the Essex Probate
& Family Court on August 17, 2011, attesting that Father had thoughtfully,
comprehensively and cohesively explained to her that the documents presented to Father
and signed on May 25, 2011 were not knowingly and voluntarily executed by Father; that
Father did not have knowledge of the content of the documents in which he signed.

       1436. Defendant Brian Nagle testified in court that, when he called Defendant
Attorney Tarlow on May 24, 2011, he asked Defendant Attorney Tarlow to become legal
counsel for Father for the purpose of getting Father out of Defendant Whittier Pavilion.

       1437. However, the content set forth in afore-described purported written retainer
agreement, drafted by Defendant Attorney Tarlow and Defendant Attorney Watson—
and signed while Father was under lockdown in a psychiatric facility, via a three-day
involuntary psychiatric commitment—is very extensive and specific as to intended
services for estate planning.

        1438. The afore-described content of the purported written retainer agreement—
prepared by Defendant Attorney Tarlow—and signed by Father while under lockdown,
in a psychiatric facility, for a three-day involuntary commitment is very detailed and
specific as to the scope of legal services offered to Father by Defendant Law Firm
TBHR.

        1439. There is no reference to, in any manner, regarding legal services to free
Father from involuntary commitment at Defendant Whittier Pavilion.



                                            224
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 225 of 462



       1440. As of May 20, 2011, records of Defendant ESMV show that Defendant
Attorney Berid and staff of Defendant ESMV knew that Father was going to given
antipsychotics by Defendant Whittier Pavilion.

      1441. As of June 3, 2011, records of Defendant ESMV show that Defendant
Attorney Berid and staff of Defendant ESMV knew the above-described manner in which
Defendant Attorney Tarlow obtained the signed documents of May 25, 2011.

       1442. The Office of Bar Counsel and the Board of Bar Overseers have been
provided substantiating documentation of the above-described illegal solicitation by the
designated Defendants.

        1443. The Attorney General’s Office was provided substantiating documentation
of the above-described illegal solicitation by the designated Defendants.


       i. Evidence bolstering of ill-motives

       1444. As previously set forth and discussed, Defendant Attorney Tarlow has a
long-established pattern of unscrupulous and unconscionable acts in rendering estate-
planning services.

        1445. Also, as previously set forth, Defendant Attorney Tarlow has a pattern of
conduct, whereby he has induced his clients to make him trustee and/or executor of their
estate planning instruments.

        1446. Specifically, in the matter of In re Marvin H. Siegel, Defendant Attorney
Tarlow—and the Defendant Law Firm of TBHR—filed a motion with the Essex
Probate & Family Court seeking an Order allowing Defendant Attorney Feld (as
conservator in the matter of In re Marvin H. Siegel) to pay them, approximately, $110,000,
for purported legal services. (Copy of the motion and invoices filed by Defendant Law
Firm of TBHR are in Exhibit 321).

      1447. Judge Abber knew that Defendant Attorney Tarlow’s request for
payment was so beyond the pale, that he, in effect, denied the specific amount requested
—but did issue an Order for payment to be issued to Defendant Law Firm TBHR for the
amount of $6,500.00.




                                           225
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 226 of 462



       1448. The afore-referenced Order for payment to be made to Defendant Law
Firm TBHR by Judge Abber was explicitly placed on the docket sheet of In re Marvin
H. Siegel—in the entry dated 11/22/2011, stating:

           After review of all the submissions and the invoice the motion is allowed in the
           amount of $6,500.00. The court finds that the respondent did benefit from the
           services, but the time charged is excessive in light of the issues dated 11/21/11.

(Copy of the electronic dockets are provided in prior referenced Exhibits 37 and 38—
which evidences that entries were subsequently deleted from the docket).

       1449. Of significance, the above-referenced electronic docket entry was
subsequently altered by the Clerk’s Office of the Essex Probate & Family Court. The
above-described written entry has been removed from the electronic docket for In re
Marvin H. Siegel. The entry for 11/22/2011 was altered and in the place of the original
entry now reads, only as: “Motion to approve statement of payment form Allowed
11/21/2011”.

       1450. There is no legitimate reason for the above demonstrated alteration of the
docket for In re Marvin H. Siegel. The alteration of the docket was done with deliberate
and knowing ill-motives; and done at the behest of designated Defendants.

       1451. Excessive billing for legal services is a violation of the Massachusetts
Rules of Professional Conduct. The Board of Bar Overseers has published several
opinions about excessive fees constituting professional misconduct.

        1452. Under the Massachusetts Judicial Canon of Ethics, judges are required to
report known professional misconduct to the Office of Bar Counsel/Board of Bar
Overseers. There are prior published decisions by the Board of Bar Overseers sanctioning
attorneys for excessive billing.

       1453. As set forth above, Judge Abber explicitly used the word “excessive” to
describe the afore-described billing submitted by Defendant Attorney Tarlow (and that
of Defendant Law Firm of TBHR). Judge Abber reduced the afore-described payment
by 95%—which shows why the above discussed docket entry had been illicitly altered.




                                            226
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 227 of 462



     iv. Evidence of prior concerted efforts of fraud by Defendant Attorney Tarlow
       and other members of Defendant Law Firm TBHR

        1454. In 1991, a civil action involving fraudulent conveyance of property was
filed against Defendant Attorney Tarlow and other individuals affiliated with Defendant
Law Firm TBHR. Provided in Exhibit 322 is a copy of the Complaint filed by
Metropolitan Life Insurance Company in the above-referenced civil action (SUCV91-6312
and issued Execution of Judgment.

        1455. The underlying situation involved Defendant Attorney Tarlow and the
other individuals affiliated with Defendant Law Firm TBHR having entered into a
written lease agreement for rental space with a predecessor in interest with Metropolitan
Life Insurance Company. Metropolitan Life Insurance Company brought a summary
process action, obtaining a judgment and execution against Defendant Attorney Tarlow
and other individuals affiliated with Defendant Law Firm TBHR.

        1456. The written agreement to lease office space was executed on
September 30, 1987. After a year into the afore-described lease agreement, multiple
parties in the above-described action began making conveyances and transfers of their
respective interest in their respective homes.

        1457. Partners of Defendant Law Firm TBHR—Attorney Richard Breed and
Attorney Jeffrey Hart—were, also, such parties of direct acts of conveying their interest to
their spouses; and were, thereby, alleged to have specifically and deliberately engaged in
acts to defraud creditors by such conveyances.

      1458. The above-described conveyances and transfer of interest took place,
contemporaneously, with the previously discussed transactions by Defendant Attorney
Tarlow as Trustee for the North Street Irrevocable Trust (Everett Cole, Jr. as settlor).

        1459. Metropolitan Life Insurance Company brought the afore-referenced civil
action in Suffolk Superior Court in September of 1991 because Defendant Attorney
Tarlow and the other individuals affiliated with Defendant Law Firm TBHR did not
make any payment on the afore-described judgment obtained in April of 1991.
Metropolitan Life Insurance Company obtained a judgment for damages in the amount of
$358,120.49 against Defendant Attorney Tarlow and the other individuals affiliated with
Defendant Law Firm TBHR. (Refer to Execution of Judgment provided in prior
referenced Exhibit 322).

       1460. Defendant Attorney Tarlow and the other individuals affiliated with
Defendant Law Firm TBHR, each, signed individual Agreement for Judgments for the
sum of $51,500. (Copies of the Agreement for Judgments are provided in Exhibit 323).
                                            227
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 228 of 462




     F. Conspired fraud and deception by Defendant BNY Mellon, Defendant Law
        Firm TBHR and Defendant Whittier Pavilion during litigation

    i. Overview
         1461. Although Plaintiff Daughter Lisa is a practicing attorney, at the time Father
had been involuntary committed on May 20, 2011, she did not practice probate law; and
she did not have experience involving guardianships and conservatorships, mental health,
or civil commitments.

       1462. Plaintiff Daughter Lisa sought Attorney Diane Long’s private legal
representation, as Father’s attorney-in-fact. Attorney Long’s primary area of practice is in
family and probate law.

        1463. Plaintiff Daughter Lisa had retained Attorney Long’s legal services prior to
Defendant Attorney Tarlow’s afore-described visit to Father on May 25, 2011. This is
evidenced by Defendant Attorney DeNapoli having sent a letter directly to Attorney
Long, dated May 25, 2011, informing Attorney Long of his purported legal services for
Father.

        1464. Through counsel, Plaintiff Daughter Lisa was of the understanding that
filing petitions for guardianship and conservatorship in Probate & Family Court was the
sole available avenue to attempt to protect her father. Consequently, Attorney Long
sought an emergency hearing, on behalf of Plaintiff Daughter Lisa (as Father’s attorney-
in-fact), in the Essex Probate & Family Court; which was held on May 27, 2011. Also
on May 27, 2011, Attorney Long filed petitions for guardianship and conservatorship.

       1465. Attorney Long filed an affidavit with the Essex Probate & Family Court,
in which she explicitly attested that Plaintiff Daughter Lisa solely sought relief in probate
court because of Defendant Whittier Pavilion’s and Defendant BNY Mellon’s refusal to
honor Father’s 2003 DPOA. (Copy of Attorney Long’s filed affidavit is provided in
Exhibit 324).

        1466. Attorney Long’s affidavit, in support of the emergency motion, provided a
detailed narrative of facts, specifically describing the unlawful acts by Defendant
Richard Garmil—which were specifically done as representative for Defendant
Whittier Pavilion; and the unethical solicitation of legal representation for Father by
Defendant Law Firm TBHR and the afore-described signed documents by Father on
May 25, 2011.



                                            228
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 229 of 462



       1467. Attorney Long gave advance notice to Defendant Law Firm TBHR about
the emergency hearing for May 27, 2011, which counsel on behalf of Defendant Law
Firm TBHR did attend.


       ii. Court proceeding of May 27, 2011

       1468. The emergency motion and supporting Affidavit were presented on
May 27, 2011 before Judge Mary Ann Sahagian, First Justice of the Essex Probate &
Family Court.

        1469. Provided in Exhibit 325 are copies of the case history of documented cases
(obtained from a registry of the Commonwealth) in which Defendant BNY Mellon has
been involved in the Massachusetts Probate & Family Courts—in particular, Defendant
BNY Mellon has an extensive history as “trustee” in guardianship/conservatorship and
estate administration matters.

       1470. Prior to May 27, 2011, Judge Sahagian had presided over multiple probate
matters that have directly involved Defendant BNY Mellon.

       1471. Prior to May 27, 2011, Judge Sahagian had presided over multiple probate
matters that have directly involved Defendant Brian Nagle, in his official capacity with
Defendant BNY Mellon.

        1472. From at least 2005 through 2009, Defendant Brian Nagle—on behalf of
Defendant BNY Mellon—was directly involved in certifying and providing financial
reports to the Essex Probate & Family Court in the matter of In re Fred Hussey; and
whose financial reports Judge Sahagian personally had presided over and issued
judgments.

        1473. Provided in Exhibit 326 are copies of court documents filed in the matter
of In re Fred Hussey. Such documents include:

           a copy of the Account filed in 2005 that has the signature of Defendant Brian
           Nagle as the Vice President of Mellon Trust;

           the Account filed in 2006 signed by Defendant Brian Nagle—containing
           suspect illicit conduct wherein the Account is signed on October 23, 2006 and
           dated-stamped as filed on November 13, 2006, with handwritten notations
           stating that a “new” citation was issued on June 25, 2007 and returned on
           August 6, 2007, as well as, handwritten notations that a “new” citation was
           issued on October 18, 2007 and returned on November 20, 2007;

                                          229
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 230 of 462



           provided is a letter, dated September 12, 2007, from Brickley, Sears & Sorett,
           P.A., regarding the above-described notations;

           provided is a Judgment issued by Judge Sahagian, on July 11, 2008, allowing
           the 9th account through the 12th account of Mellon Trust;

           provided is a Judgment issued by Judge Sahagian, on July 26, 2010, allowing
           the 13th account through the 15th account of Mellon Trust


       1474. At the time of the emergency hearing of May 27, 2011, Defendant Law
Firm TBHR claimed to have a DPOA signed by Father. Attorney Long had presented the
afore-described verified affidavit.

       1475. Through counsel, Plaintiff Daughter Lisa requested that the Essex Probate
& Family Court revoke the previously described instruments obtained on May 25, 2011
by Defendant Attorneys Tarlow and Watson.

       1476. Demonstrating that Judge Sahagian knew that Attorney Long had
presented substantial evidence of unscrupulous conduct by counsel of Defendant Law
Firm TBHR and Defendant BNY Mellon is the fact that—despite Defendant Law firm
TBHR’s proffered DPOA of May 25, 2011—Judge Sahagian issued a temporary order that
Father’s financial accounts be frozen, but allowed the proffered DPOA to be used to
access Father’s funds for “health and medical expenses.” (Copy of the temporary order
issued by Judge Sahagian is provided in Exhibit 327).

         1477. Had the affidavit submitted by Attorney Long not contained sufficient
prima facie evidence of unscrupulous conduct by designated Defendants, Judge Sahagian
would have had no reason to freeze Father’s funds or limit the proffered DPOA by
Defendant Law Firm TBHR. Consequently, where Judge Sahagian did purport to
restrict the proffered DPOA, it is axiomatic that Attorney Long—on behalf of Plaintiff
Daughter Lisa—had, in fact, presented sufficient prima facie evidence of unscrupulous
conduct by designated Defendants.

        1478. The manner in which Judge Sahagian tailored the above-described order,
also, shows that she was influenced by her prior dealings with Defendant BNY Mellon
and Defendant Brian Nagle, and showed bias in their favor. At first glance, the order
appears to give an impression as if Judge Sahagian were acting in a neutral manner;
however, Judge Sahagian’s above-described order, in actuality, evidences her bias in favor
of Defendant Brian Nagle and Defendant BNY Mellon as she still allowed the designated
Defendants access to Father’s funds.


                                           230
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 231 of 462



        1479. The magnitude of Judge Sahagian’s biased actions in the manner that she
tailored the afore-described order is demonstrated by her failure to make an emergency
court appointment, from the Court’s list of certified court appointees to manage
subsequent transactions for Father’s “health and medical expenses”—the underlying
situation presented to Judge Sahagian at the hearing of May 27, 2011 is the epitome of
when a court appointment is supposed to occur.

       1480. As demonstrated, Judge Sahagian did not act in good faith in presiding
over the hearing held on May 27, 2011—to the contrary, she knowingly and deliberatetly
acted with ill-motives.

       1481. Having read the affidavit submitted by Attorney Long, Judge Sahagian
saw that the allegations against the designated Defendants were substantial and
substantiated, and, consequently, she did not want to be further involved in the matter of
In re Marvin H. Siegel; therefore, at the hearing of May 27, 2011, she directed—at that
time—that the other filed motions and petitions in the matter of In re Marvin H. Siegel be
assigned to Judge Abber.

      1482. At the hearing of May 27, 2011, Judge Sahagian had scheduled the other
temporary motions to be heard by Judge Abber for June 7, 2011.



   iii. Communications between Defendant Law Firm TBHR and Defendant
        Attorney Garmil/Defendant Whittier Pavilion through June 7, 2011

      1483. The afore-described invoice filed by Defendant Attorneys DeNapoli and
Tarlow state that:

           On 5/26/2011, there were multiple telephone conversations between
           Defendant Attorney Watson and Defendant Attorney Garmil; multiple
           telephone conversations between Defendant Attorney DeNapoli and
           Defendant Attorney Garmil.

           On 5/31/2011, there were multiple telephone conversations between
           Defendant Attorney DeNapoli and Defendant Attorney Garmil; telephone
           conference with Defendant Attorney DeNapoli, Defendant Attorney Garmil
           and appointed counsel for Father (Joel Favazza) regarding the commitment
           petition filed in Haverhill District Court—conference involved “discussion of
           status and strategy”.




                                           231
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 232 of 462



          On 6/1/2011,“further discussion” took place between Defendant Attorney
          DeNapoli, Defendant Watson and Defendant Attorney Garmil “relative to
          reviewing medical records, sending Durable Power of Authorization and
          release from holder of durable power of attorney (Father’s accountant) to
          Attorney Garmil.”

          On 6/6/2011, there were telephone conferences involving Defendant Attorney
          Watson, Defendant Attorney DeNapoli, Defendant Attorney Garmil and
          CPCS Attorney Favazza; and, telephone call from Defendant Attorney
          Garmil to Defendant Attorney DeNapoli—discussion involving “issues
          concerning voluntary commitment.”


   iv. Relationship between Defendant Law Firm TBHR and Defendant Daughter
       Sheryl through June 7, 2011

      1484. The following communications and actions took place between counsel of
Defendant Law Firm TBHR, Defendant Daughter Sheryl and Plaintiff Daughter
Devora:

          On 5/31/2011, there was a teleconference involving Defendant Daughter
          Sheryl, Plaintiff Daughter Devora, Defendant Attorneys Tarlow, DeNapoli
          and Watson—specifically having discussed Defendant Daughter Sheryl’s and
          Plaintiff Daughter Devora’s “thoughts on case, commitment hearing, family
          history, conservatorship and guardianship.”

          (Of significance, Defendant Attorney Tarlow, Defendant Attorney DeNapoli
          and Defendant Attorney Watson—each, individually, billed for this
          teleconference).

          On 5/31/2011, there was a follow-up telephone conference involving
          Defendant Daughter Sheryl, Defendant Attorney DeNapoli and Defendant
          Attorney Watson regarding the “continuation of commitment hearing.”

          On 5/31/2011, Defendant Attorney DeNapoli billed for drafting affidavits for
          Defendant Daughter Sheryl and Plaintiff Daughter Devora.

          On 6/1/2011, there was a meeting held with Defendant Daughter Sheryl and
          her husband;

          On 6/1/2011, Defendant Attorney DeNapoli billed for “further work relative
          to preparation of affidavits and obtaining affidavit of Devora Kaiser”; then
          billed for more work on affidavit of Defendant Daughter Sheryl.
                                         232
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 233 of 462



           On 6/3/2011, there were conversations with Defendant Daughter Sheryl and
           Defendant Attorney DeNapoli.

           On 6/6/2011, there were conversations between Defendant Daughter Sheryl
           with Defendant Attorney DeNapoli and Defendant Attorney Watson.


   v. Involvement of Defendant ESMV up through June 7, 2011

       1485. The records of Defendant ESMV show that on June 3, 2011, Defendant
Daughter Sheryl informed Defendant Caseworker Springman that she and Plaintiff
Daughter Devora had “written affidavits for [the hearing of June 7, 2011] requesting an
outside party be guardian.”

       1486. Prior to the court proceeding held on June 7, 2011, Defendant ESMV had
recorded in its electronic notes—input in the computerized system—that Plaintiff
Daughter Lisa had an attorney representing her in the guardianship case named Diane
Long out of Winchester, MA; that Defendant Attorney Tarlow was representing Father
and that Father “had a new POA drawn up and named his Tax attorney and accountant Bill
Austin his new POA removing his daughter Lisa.”

    1487. In addition, prior to the court proceeding of June 7, 2011, Defendant
ESMV had recorded the following information in its electronic notes:

           on 6/3/2011, Defendant Supervisor Dailey wrote that the two other daughters
           “do not support Lisa as Guardian/Conservator. AV [Father] has been
           prescribed Depakote”;

           on 6/3/2011, Defendant Caseworker Springman wrote that he “left a
           message for the elder’s [Father] atty requesting a call back regarding the
           elder’s guardianship hearing”;

           on 6/6/2011, Defendant Supervisor Dailey wrote: “PSW has spoken with
           Tarlow and informed him of PS investigation. Tarlow indicated that he is also
           looking into FE and requesting bank statements going back 12 months.”




                                            233
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 234 of 462



   vi. Court proceedings of June 7, 2011

       1488. A copy of the audio court recording for June 7, 2011 is provided in
previously referenced Exhibit 23; and a copy of the transcript for the court proceeding of
June 7, 2011 is provided in previously referenced Exhibit 24.


       Inquiry by Judge Abber as to how Defendant Attorney Tarlow had been
       retained to represent Father

        1489. Judge Abber had asked Defendant Attorney DeNapoli, during the court
proceeding of June 7, 2011, how Defendant Attorney Tarlow and their firm first came
to be retained by Father.

        1490. Defendant Attorney DeNapoli intentionally gave the impression that
Father, personally, initiated and sought out Defendant Attorney Tarlow’s legal
representation because they had known each other for thirty (30) years, as attorneys
sharing a suite—which was false.

      1491. Immediately after the above-described representations had been made,
Judge Abber conducted a series of inquiries that revealed Defendant Attorney
DeNapoli’s initial representation was not credible.

        1492. Judge Abber asked Defendant Attorney DeNapoli whether Father, prior
to May 25, 2011, had ever used Defendant Attorney Tarlow’s legal services or that of
his law firm; which Defendant Attorney DeNapoli stated that Father had not.

       1493. Defendant Attorney DeNapoli’s answers to Judge Abber’s successive
questioning showed that Defendant Attorney Tarlow and Father had been only mere
acquaintances—they just happened to have offices in the same building.

       1494. The above-described in-court inquiry went as follows:

           Judge Abber:              And, counsel, let me ask you a question. Has your
                                     firm of Mr. Tarlow done business for Mr. Siegel
                                     before?

           Attorney DeNapoli:        No.

           Judge Abber:              When did you first meet him? Or when did Mr.
                                     Tarlow first meet him?




                                            234
Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 235 of 462



  Attorney DeNapoli:   Well, Mr. Tarlow had known him in the past, from
                       being somewhat of a contemporary of his and shared
                       office space. And they recognized each other at that
                       time, but we had not done any business with him. So
                       at that meeting—

  Judge Abber:         Well on May 24th, was this the first that Mr. Siegel
                       had spoken to Mr. Tarlow?

  Attorney DeNapoli:   Since years when they shared – not shared offices,
                       but had adjoining offices in the building together.

  Judge Abber:         Is Mr. Siegel an attorney as well?

  Attorney DeNapoli:   He is.

  Judge Abber:         And they practiced in the same office?

  Attorney DeNapoli:   The same building years ago.

  Judge Abber:         The same building?

  Attorney DeNapoli:   Yes.

  Judge Abber:         And when was the last time they shared the same
                       building as an office?

  Attorney DeNapoli:   I want to say it was probably 30 years ago.

  Judge Abber:         And in that 30 years ago, had he any contact,
                       communications or conversations with Mr.
                       Siegel?

  Attorney DeNapoli:   I don’t believe he did.

  Judge Abber:         Not until the 24th?

  Attorney DeNapoli:   Yes, your Honor.




                                235
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 236 of 462



       Evidence arose in-court of prior suspect out-of-court judicial communications

       1495. The very first proceeding that Judge Abber presided over in the matter of
In Re Marvin H. Siegel was June 7, 2011. Judge Abber did not conduct an evidentiary
hearing—he only entertained oral arguments by counsel.

        1496. One of the very first issues raised by Attorney Long at the proceeding held
on June 7, 2011 was the affidavit that she had submitted on May 27, 2011, regarding the
overt fraudulent and deceptive conduct of Defendant Brian Nagle and of Defendant
Attorneys DeNapoli, Tarlow and Watson. Attorney Long’s affidavit specifically
detailed what had occurred during Father’s improper and unlawful involuntary
commitment at Whittier Pavilion on May 20, 2011.

        1497. At the start of the court proceeding on June 7, 2011, Attorney Long began
stating the specific details of the above-described fraudulent and deceptive conduct, but
Judge Abber interrupted her to ask her if she had a bond.

        1498. Even though Attorney Long had been giving extensive details about Father
being involuntarily committed to a psychiatric facility, Judge Abber could only focus on
his seeing the actual paperwork for the bond.

        1499. Significantly, the bond was a subject matter that was far afield from what
Attorney Long had been talking about; in addition to the fact that this was Judge Abber’s
very first official contact with this matter and that money was his foremost thought.
Showing that Judge Abber’s inquiry about the bond was so off topic, Attorney Long had
to actually ask Judge Abber to repeat the question—which he did.

        1500. Even though Attorney Long promptly responded to Judge Abber’s inquiry
about the bond—informing him that she had already filed the bond and that it should be
there in the court file, Judge Abber went on to perseverate on the issue of the bond. Judge
Abber would not let Attorney Long continue with her presentation of the facts because he
was so fixated on seeing, with his own eyes, the actual document.

       1501. The discourse regarding the above-referenced bond went as follows:

           Judge Abber:       You filed it this past Friday?

           Attorney Long:     Well no, two Fridays ago when we
                              originally filed--

           Judge Abber:       Do you have a copy of it?

           Attorney Long:     --the motions?

                                            236
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 237 of 462



            Judge Abber:      No, it’s not in here, right. Do you have a copy of it?

            Attorney Long:    No, your Honor, without sureties on the
                              bond.

            Judge Abber:      Do you have a copy of it?

            Attorney Long:    I do. Yes, I’ll have to dig it up out of the file. I can have my
                              associates (indiscernible – low audio at 10:27:11) that I get
                              out for you. So basically, that’s what the motion
                              (indiscernible—low audio at 10:27:17).

            Judge Abber:      Well, first of all, let’s get back to the original
                              motion. . . .

       1502. Within two very brief inquiries, Judge Abber went right back to the topic
of money; he stated: “Where’s the value of the estate?” Defendant Attorney DeNapoli
responded: “The value of the estate is $6.9 million dollars.”

        1503. The quoted discourse evidences that Judge Abber had been provided prior
out-side-of-court information by Defendants about Father’s multi-million dollar estate.

      1504. At the proceeding held on June 7, 2011, Attorney Long did make
Judge Abber aware of Father’s 2003 DPOA.

        1505. As previously set forth, G.L. c. 190B, § 5-503 states that a specific
nomination of a guardian and/or conservator in a DPOA “shall” be abided by the judge—
unless “for good cause or disqualification.”

       1506. To reiterate, the proceeding of June 7, 2011 was the very first time that
Judge Abber had presided in the matter of In re Marvin H. Siegel—and as shown by the
audio court recording and transcript, Judge Abber summarily declared, in open court, on
June 7, 2011 that he was definitively, not going to permit any of the three daughters to be
appointed guardian or conservator.

        1507. Without any supporting evidence, Judge Abber made repeated in-court
statements, at the June 7, 2011 proceeding, that he was not going to appoint Plaintiff
Daughter Lisa as Father’s guardian or conservator—or any of the daughters for that
matter.




                                             237
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 238 of 462



       1508. The discourse about Judge Abber declaring that he had already decided
that none of Father’s daughters would be guardian or conservator, during the June 7, 2011
proceeding was as follows:

       Attorney DeNapoli:    If you were to find to appoint a conservator and guardian,
                             would the Court have someone in mind that they would
                             appoint to those?

       Judge Abber:          We do. We have a list of these people.

       Attorney DeNapoli:     Okay, because we didn’t come forward with a
                              name. We didn’t know- -

       Judge Abber:          Well, we have lists of people who have been approved by
                             the Chief Judge’s Office.

       Attorney Long:        And you know, of course, that we’d contest that. He’s got
                             three daughters. He doesn’t need just more fees and more
                             costs that Mr. Siegel doesn’t want.

       Attorney DeNapoli:    Reminds [me] of King Lear, your Honor – three
                             daughters.

       Attorney Long:        Well, it’s not about money. They’re making it about money,
                             because they’ve made it about money going through the
                             financial advisor - -

       Judge Abber:          Well - -

       Attorney Long:        - - that they know. And there will be no money

       Attorney DeNapoli:    It’s always about the money, your Honor.

       Judge Abber:          It’s always about money.

       Attorney DeNapoli:    Thank You, Your Honor.




                                          238
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 239 of 462



   vii. Defendant Tarlow knowingly and intentionally made misrepresentations in
        pleadings submitted on June 7, 2011 to Essex Probate & Family Court

        1509. As previously set forth, members of Defendant Law Firm TBHR—
specifically, Defendant Attorneys DeNapoli and Watson—spent extensive time and
effort drafting affidavits for Defendant Daughter Sheryl and Plaintiff Daughter Devora;
which affidavits were submitted to the Essex Probate & Family Court on June 7, 2011.
The affidavits were adversarial towards Plaintiff Daughter Lisa. (Copies of the filed
affidavits are provided in Exhibit 328).

       1510. As evidenced by the previously discussed filed invoice of Defendant Law
Firm TBHR, Defendant Attorney DeNapoli, personally, drafted Defendant Daughter
Sheryl’s Affidavit. In that affidavit drafted by Defendant Attorney DeNapoli, Defendant
Daughter Sheryl attested:

       Since Lisa and her family has moved into my father’s house, I have received calls
       from concerned friends about my father’s condition in relation to Lisa and her
       family living [in Father’s home] and using it as if it were her own home. My
       Father has been very distraught over the filth, mess, and turmoil in the house since
       Lisa and her family moved in.

        1511. Of significance, the above-stated attestation by Defendant Daughter
Sheryl was not, in any manner, claimed to be based on first-hand personal observation or
knowledge of the afore-stated allegation. In fact, she attested that the allegations were
based on “received calls from concerned friends”—which, the supposed people she
received calls from are not named and no description whatsoever was provided as to the
nature of the personal relationships of these supposed friends with Father, or how or when
they supposedly obtained such supposed knowledge.

        1512. In the affidavit signed by Defendant Attorney Tarlow and filed with the
Essex Probate & Family Court on June 7, 2011, he explicitly stated that Father had
reported the poor condition of his home—with such disrepair supposedly caused by
Plaintiff Daughter Lisa—to the Boxford Board of Health. (Copy of Defendant Attorney
Tarlow’s affidavit, dated June 6, 2011, is provided in Exhibit 329—refer to page 7,
Paragraph numbered 30(q)).




                                           239
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 240 of 462



         1513. As previously set forth, Defendant Caseworker Springman had been
inside Father’s home, on multiple occasions, at the time that Plaintiff Daughter Lisa and
her family had been living with Father—and Defendant Caseworker Springman had done
so, at the time contemporaneous with the above-described allegations made by Defendant
Daughter Sheryl and Defendant Attorney Tarlow. Proving that such allegations were
entirely false, Defendant Caseworker Springman—where he personally had seen the inside
of the home for himself—raised no concerns in his reports and notes of Father’s living
conditions or the conditions regarding the house. In fact, Defendant Caseworker
Springman made written notes affirmatively showing that Father’s living condition was
more than acceptable.

       1514. Upon Attorney Long having received the afore-described affidavit of
Defendant Attorney Tarlow on June 6, 2011—the day before the scheduled hearing, she
personally called the Boxford Health Department, on June 6, 2011, to verify the purported
claim made by Defendant Attorney Tarlow. Attorney Long spoke to the Administrator for
Boxford’s Board of Health and submitted an affidavit regarding her discussions with the
Administrator to the Essex Probate & Family Court on June 7, 2011. (Copy of
subsequent affidavit of Attorney Long is provided in Exhibit 330).

        1515. Attorney Long specifically asked the Adminstrator for the Boxford Board
of Health to check her records to see if any calls had been made to that department
complaining about the condition of Father’s residence. The Administrator then checked
all records for the address of Father’s residence and all records related to Father’s name
and informed Attorney Long that there was no record of any calls or other reports having
been made.

       Defendants’ malicious misuse of court information to disparage
       Plaintiff Daughter Lisa

        1516. Defendant Attorney DeNapoli in the above-described opposition
submitted documentation from Land Court that consisted of a Complaint for foreclosure
filed against Plaintiff Daughter Lisa’s home in July of 2009—no other documentation was
provided, just the Land Court docket sheet. Showing the intentional maliciousness of
Defendant Attorney DeNapoli’s misuse of such documentation, along with his cohorts on
June 7, 2011, is the fact that no further foreclosure proceedings had occurred after the
filing of the complaint in July 2009.

        1517. When Defendant Attorney DeNapoli filed such information with the
Essex Probate & Family Court on June 7, 2011, he outright knew that the Complaint—
filed two (2) years prior—had not been pursued further.


                                            240
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 241 of 462



   viii. Acts of extortion by Defendant Attorney DeNapoli, as representative of
         Defendant Tarlow Breed Hart Rogers

        1518. A few days after the above-described court proceeding, on June 9, 2011,
Defendant Attorney DeNapoli called Attorney Long (counsel for Plaintiff Daughter
Lisa) to propose what he characterized as an “offer of settlement”—which just because he
called it an “offer of settlement”, does not make it so.

        1519. As previously set forth, Defendant Attorney DeNapoli knew that Plaintiff
Daughter Lisa and her husband had been having continuous and grave financial
difficulties due to severe physical injuries that Plaintiff Daughter Lisa first sustained in
August of 2006.

         1520. When Defendant Attorney DeNapoli spoke with Attorney Long, and
informed her that if Plaintiff Daughter Lisa would withdraw her petitions that she filed in
the Essex Probate & Family Court (In re Marvin H. Siegel), he would facilitate Plaintiff
Daughter Lisa immediately receiving $100,000 from Father’s estate—which he attempted
to veil the bribe by stating that Defendant Daughter Sheryl and Plaintiff Daughter Devora
would, also, receive $100,000 each.

        1521. When Attorney Long relayed the above-statements made by Defendant
Attorney DeNapoli to Plaintiff Daughter Lisa, Plaintiff Daughter Lisa immediately
responded that Defendant Attorney DeNapoli’s “offer” was an outright bribe; upon which,
Plaintiff Daughter Lisa, without hesitation, refused.

         1522. At that time, Plaintiff Daughter Lisa, also, conveyed to Attorney Long that
Defendant Attorney DeNapoli’s supposed settlement was, in fact, attempted extortion;
that a monetary settlement was not consistent with the nature of this type of legal action—
a petition for guardianship and conservatorship is not, in any manner, commensurate with
tort actions that use monetary settlements as a valid and legal custom and practice (such as
a personal injury case or breach of contract claim).

       1523. After the above-described discussion between Attorney Long and Plaintiff
Daughter Lisa, Attorney Long called Defendant Attorney DeNapoli the following day
and informed him that Plaintiff Daughter Lisa refused his above-described proposition.

        1524. Subsequent to Attorney Long’s above-described telephone conversation
with Defendant Attorney DeNapoli, the previously discussed submitted invoice shows
that he and Defendant Attorney Tarlow re-checked the status of the Complaint of
foreclosure regarding property owned by Plaintiff Daughter Lisa and her husband.



                                            241
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 242 of 462



        1525. Defendant Attorney DeNapoli admitted to making the above-described
propositions in the descriptions contained in the submitted invoice, as well as, in an
affidavit that he filed with the Essex Probate & Family Court on November 8, 2011—
which was filed in support of Defendant Attorney DeNapoli’s opposition to pleadings
filed by Plaintiff Daughter Lisa, through counsel.

        1526. The pleadings filed by Plaintiff Daughter Lisa explicitly set forth in detail
the above-described events surrounding the offered $100,000 to Plaintiff Daughter Lisa by
Defendant Attorney DeNapoli in exchange for her dropping her filed petitions for
guardianship and conservatorship. (Copy of the pleadings filed on behalf of Plaintiff
Daughter Lisa are provided in Exhibit 331 and Defendant Attorney DeNapoli’s opposition
and affidavit are provided in Exhibit 332).

        1527. In Defendant Attorney DeNapoli’s affidavit, he outright admitted to
having made an offer of money to Plaintiff Daughter Lisa. He explicitly admitted that he
stated Plaintiff Daughter Lisa would receive $100,000 based on the condition that she
were to not pursue her legal action seeking to validate Father’s 2003 DPOA.

        1528. In the afore-described affidavit, Defendant Attorney DeNapoli made
statements directly relating the offer of money to his explicit representation that Plaintiff
Daughter Lisa and her family were having financial difficulties. Defendant Attorney
DeNapoli expressed that he, intentionally and knowingly, made the $100,000 offer based
on his belief that Plaintiff Daughter Lisa was having financial difficulties.


   ix. Communications between Defendants after the court proceeding held of June
       7, 2011 through June 14, 2011

       1529. The following communications took place amongst the Defendants:

           On 6/8/2011, there was a telephone conference involving Defendant Attorney
           Watson, Defendant Attorney Garmil and CPCS Attorney Favaza—
           discussion involved “case status” of In re Marvin H. Siegel.

           On 6/8/2011, there was a telephone call from Defendant Attorney Garmil to
           Defendant Attorney DeNapoli, in which they discussed “cancellation of
           hearing and issues concerning discharge of Marvin H. Siegel.”

           On 6/8/2011, discussions between Defendant Attorney Watson and
           Defendant Brian Nagle took place regarding case status regarding In re
           Marvin H. Siegel.


                                             242
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 243 of 462



           On 6/9/2011, Defendant Attorney Watson called Defendant Attorney
           Garmil.

           On 6/10/2011, Defendant Attorney DeNapoli called Defendant Attorney
           Garmil to discuss “status and strategy for discharge” of Father from
           Defendant Whittier Pavilion.

           On 6/10/2011, there was an in-person meeting at Defendant Whittier
           Pavilion, involving Defendant Attorney Watson, Defendant Attorney
           Tarlow and Ryan Sherwell of Defendant Whittier Pavilion; “discharge
           plans” for Father was discussed.

           On 6/10/2011, there was email correspondence between Defendant Attorney
           Watson and Ryan Sherwell of Defendant Whittier Pavilion that discussed
           “discharge plans”.

           On 6/13/2011, there was discussion between Defendant Attorney Watson
           with Defendant Attorney Garmil involving “case facts and strategy”.

   x. Court proceedings held on June 14, 2011

        1530. The audio recordings of the court proceedings for June 14, 2011 are
provided in prior referenced Exhibit 23 and the transcript in Exhibit 24. The scope of the
court proceeding was a hearing for temporary guardianship and conservatorship. The sole
medical documentation submitted was a medical certificate submitted by Defendant
Attorney Garmil, in his role as counsel for Defendant Whittier Pavilion.

       1531. The certifying doctor identified on the submitted medical certificate was
Dr. Buculu, the psychiatrist who treated Father while involuntarily committed at
Defendant Whittier Pavilion.

        1532. During the afore-described court proceeding of June 14, 2011, unsolicited,
Defendant Attorney Garmil proffered to explain to Judge Abber why he had initiated a
petition, in the Haverhill District Court, for a six-month involuntary commitment of Father
to a psychiatric facility. The discourse that took place concerning Defendant Attorney
Garmil’s above-described explanation, went as follows:

           Attorney Garmil: Thank you. Your Honor, Mr. Siegel has now been a patient
                            on the locked psychiatric unit at the Whittier Pavilion for
                            several weeks. We did file a petition for civil commitment,
                            and the reason for that was because Mr. Siegel refused to
                            sign himself into the hospital and we were, therefore,

                                           243
Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 244 of 462



                    posed with two options: file a petition or discharge him to
                    the street. We had a civil commitment hearing scheduled for
                    last Tuesday. On Monday, I got a call from Mr. Siegel’s
                    attorney; he has another attorney involved with him in the
                    civil commitment.

  Judge Abber:      That’s Attorney Favaza?

  Attorney Garmil: Favaza. He requested to have an independent medical
                   evaluation done and continue the civil commitment case,
                   which they have a right to do, Your Honor, so we never had
                   a civil commitment hearing. It is now scheduled for
                   Wednesday, the 22nd.

                     However, I am not going to win that hearing if I have to go
                     forward, and the reason is because, Your Honor, civil
                     commitment is not a capacity issue.

  Judge Abber:      Right.

  Attorney Garmil: It’s a dangerousness issue, in essence. There are other
                   things that have to be proven, but it boils down to a
                   dangerousness issue.

                    The doctor is of the opinion that with the appropriate
                    services in place in the community, Mr. Siegel can go home.
                    Whether or not that means his daughter living in the home or
                    not, there’s no opinion- -

  Judge Abber:      That’s a separate issue.

  Attorney Garmil: And I’m trying to report to the Court, the doctor does not
                   have an opinion of that issue. But there must be twenty-four
                   hour services, seven days a week, put in place.

                    But the point is that he’s ready to discharge now. If it was
                    not for all of the strife going on at this time, I wouldn’t be
                    here; Mr. Siegel would no longer be a patient at Whittier
                    Pavilion.




                                  244
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 245 of 462



                              What’s going to end up happening, your Honor, is that they
                              can’t safely discharge him. They can’t keep him. His
                              insurance company is going to stop paying, because it’s not
                              necessary for him to be there. And if we are now just going
                              to end up housing him because of the strife, he’s going to
                              end up having to pay privately. I don’t know what the daily
                              charge is, but I would suggest that it is somewhere in the
                              seven-to-nine-hundred-dollar-per day range, because this is
                              a psychiatric hospital.

                              We need to get Mr. Siegel discharged safely. We need the
                              parties at hand – either we need the Court to appoint a
                              guardian independent of everybody else so that they are free
                              to make decisions that are solely in the best interest of
                              Marvin Siegel or we need to negotiate something with
                              everybody, because Mr. – Your Honor, if you were to
                              appoint a guardian now and if – it’s not possible, but if we
                              were able to put the services in before 4:00 this afternoon,
                              he would be discharged at 4:00 this afternoon. . . .

                              He’s almost being incarcerated against his will for no reason
                              whatsoever, but what are we going to do?

        1533. Throughout that court proceeding of June 14, 2011, Judge Abber
explicitly expressed that he was not going to appoint a guardian at this proceeding, even
though the afore-described medical certification exceedingly expressed that Father lacked
capacity. Upset by Judge Abber’s declaring that he was not going to appoint a guardian,
Defendant Attorney Garmil initiated the below discourse with Judge Abber:

           Attorney Garmil: And I would suggest then, we are not going to be able to
                            discharge Mr. Siegel until June 22nd when the judge of the
                            Haverhill District Court - because my client is not going to
                            take the liability of discharging him - -

           Judge Abber:       I understand - -

           Attorney Garmil: - - at this point.

           Judge Abber:       I understand that fully.

           Attorney Garmil: Thank you.


                                            245
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 246 of 462



           Judge Abber:      And that, with all due respect, as you sit here, counsel, or
                             stand here before me, and you equated this to an
                             incarceration as well, I understand what needs to occur
                             before he can be released, but maybe that gives everybody
                             some time, including, Mr. Siegel to arrange for those
                             support services twenty-four hours and for this family to
                             possibly get together to unify for those support services so
                             that we’re not back here, and back here very quickly.

       1534. As demonstrated by the above discourse, Defendant Attorney Garmil
made it clear to Judge Abber that, he—as private legal counsel for Defendant Whittier
Pavilion—was not going to discharge Father based solely on the fact that a guardian was
not going to be appointed. Still, Judge Abber did not appoint a guardian at the proceeding
held on June 14, 2011.


       At the court proceeding of June 14, 2011, Defendant Attorney DeNapoli
       knowingly and maliciously made false and overwhelmingly baseless
       allegations that Plaintiff Daughter Lisa was financially exploiting Father

        1535. During the court hearing of June 14, 2011, Defendant Attorney DeNapoli
repeatedly made blanket baseless allegations that Plaintiff Daughter Lisa was financially
exploiting Father. Defendant Attorney DeNapoli made the allegations knowing full well
that such statements were false.

         1536. As previously set forth, Defendant Attorney DeNapoli had ill-motives in
making false allegations against Plaintiff Daughter Lisa—specifically, done so with the
intent to oust Plaintiff Daughter Lisa as attorney-in-fact for Father and to preclude her
from being appointed guardian and conservator because she was an obstacle in Defendants
facilitation of financial exploitation of Father.

        1537. Further, Defendant Attorney DeNapoli used the false and baseless
allegations against Plaintiff Daughter Lisa as a means to deflect attention away from his
own illegal conduct (and that of the other designated Defendants)—specifically, their
having used deceit and undue influence in obtaining Father’s signature while in lockdown
in a psychiatric facility, under a 3-day involuntary psychiatric commitment.

       1538. Defendant Attorney DeNapoli had access to Father’s records from
Defendant BNY Mellon prior to June 14, 2011. Of significance, Defendant Attorney
DeNapoli did not proffer any information from Father’s financial records to support any
inference of exploitation.

                                           246
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 247 of 462



       1539. The only information proffered by Defendant Attorney DeNapoli, on
June 14, 2011, were broad, empty blanket hearsay statements— in the form of affidavits
signed by Defendant Daughter Sheryl and Plaintiff Daughter Devora; affidavits that, as
previously set forth, were personally drafted by Defendant Attorney DeNapoli.

        1540. The very short affidavit, signed by Plaintiff Daughter Devora, was
exceptionally scant and over broad. Of significance, Plaintiff Daughter Devora’s affidavit
did not corroborate the allegations made in Defendant Daughter Sheryl’s five-page
affidavit—the gist of Plaintiff Daughter Devora’s affidavit was expressing the desire for a
neutral person to be guardian.



       Defendant Attorney DeNapoli did not proffer any evidence from Defendant
       ESMV to support inference of exploitation by Plaintiff Daughter Lisa

      1541. Various counsel from Defendant Law Firm TBHR had discussions with
Defendant ESMV prior to both above-described court proceedings of June 7, 2011 and
June 14, 2011. The following statements were contained in the invoices filed by
Defendant Attorneys DeNapoli and Tarlow with the Essex Probate & Family Court:

           On 6/2/2011, Defendant Attorney Watson received “telephone call from
           Elder Protective Services”.

           On 6/8/2011, Defendant Caseworker Springman wrote: “PSW spoke with
           Atty Tarlow who informed PSW that the hearing on guardianship and
           conservatorship was moved to next Tuesday and that they were working on
           getting the elder set up with independent living and also that they were
           investigating any potential FE and that they were requesting bank statements
           going back 12 months as well.”

           On 6/8/2011, Defendant Caseworker Springman wrote: “Sheryl stated that
           during the court session [June 7, 2011] that she did not think that Lisa was the
           best choice for the elder’s guardian”; that Sheryl confirmed that the doctor for
           Defendant Whittier Pavilion did not feel that Father needed to be in a facility;
           that Sheryl stated that since Whittier “changed their stance and will be
           dropping commitment [] and the elder could be discharged in a couple of days;
           that “Sheryl stated that she was working with Atty Tarlow to find the elder a
           suitable place to go. . . they were looking for an assisted living facility for the
           elder to go to and will see if he likes it.”



                                             247
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 248 of 462



        1542. Judge Abber had personal knowledge of Plaintiff Daughter Lisa’s
appellate experience and explains why he was concerned about the flimsiness of
Defendant Attorney DeNapoli’s allegations against Plaintiff Daughter Lisa; that the
issuance of a fiduciary court appointment based on what was presented on June 14, 2011,
might not pass muster under appellate review. At the time of the proceeding held on June
14, 2011, Judge Abber knew that he had full ability and opportunity to hold subsequent
and imminent court proceedings, and, therefore, did not appoint a guardian or conservator
at the hearing of June 14, 2011.

        1543. It is evident that Judge Abber did not want to jeopardize the concerted
ultimate objective of appointing a guardian and conservator, pursuant to SJC Rule 1:07—
which could only occur by disqualifying Plaintiff Daughter Lisa as Father’s nominated
guardian and conservator. Judge Abber deliberately chose to hold off on issuing any
fiduciary court appointment, until he and the Defendants could make it look supposedly
supported to oust Plaintiff Daughter Lisa as Father’s nominated guardian and conservator.

        1544. On four (4) distinct and separate times, during the court proceeding of
June 14, 2011, Judge Abber made declarations that the parties would, likely, “be back”
in court very quickly. It is evidenced that the above-described repeated statements made
by Judge Abber—that “we” may be back in court very quickly—was his way of assuring
the Defendants to not be concerned about his not having made the fiduciary court
appointments at that time, because he would do so soon, just at another time.

       1545. As already set forth, Judge Abber had a prior history of demonstrated
corruption in the matter of In re Esterina Milano, which bolsters the existence of his
having ill-motives and the confidence in carrying out a scheme to obtain ill-gotten gain.


   xi. Direct and overt action by Defendant Law Firm TBHR against expressed
       wishes of Father

       1546.     The rules of ethical conduct promulgated by the Board of Bar Overseers
mandate that counsel—representing the elder in this very situation of guardianship and
conservatorship proceedings—owe a duty to the elder of taking reasonable, appropriate
and necessary steps to take action in support of the elder’s wishes.

      1547.     Of significance, on June 7, 2011, Defendant Attorney Tarlow and
Defendant Attorney DeNapoli filed affidavits and pleadings with the Essex Probate &
Family Court that emphatically represented that Father was competent.




                                            248
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 249 of 462



       Defendants sought to have Father placed into a long-term care facility, despite
       Father’s expressed wishes not to leave his home in Boxford

         1548. Defendant Attorneys DeNapoli and Defendant Attorney Tarlow
explicitly represented in writing—by affidavit, on June 7, 2011, that they were aware of
Father’s wishes to remain in his own home; that Father, explicitly, did not want to go into
an assisted care facility.

         1549. The previously discussed filed invoice by Defendant Law Firm TBHR
contain the following statements that show Defendants’ outright disregard for Father’s
expressed wishes—and overt adverse conduct:

       on June 8, 2011—the very next day, after the court proceeding before Judge
       Abber—Defendant Attorneys DeNapoli and Tarlow asked Defendant Attorney
       Watson to research assisted living, skilled settings and independent living options
       for placement of Father; and

       on June 8, 2011, Defendant Attorney DeNapoli had various conversations with
       Defendant Attorneys Tarlow and Watson “relative to status and strategy
       concerning finding a suitable location for Father.”


       Designated Defendants sought court ordered guardian and conservator
       against Father’s expressed desires

        1550. As previously set forth, on June 7, 2011, Defendant Attorney Tarlow and
Defendant Attorney DeNapoli filed affidavits and pleadings that represented that Father
was competent; and that Father did not need a guardian or conservator and that Father
did not want a guardian or conservator.

        1551. Contrary to Defendants’ above-described written attestation, on June 14,
2011, Defendant Attorney DeNapoli explicitly requested, in open court, that Father
needed a guardian and conservator “to protect him from being exploited by any member of
his family”—to which Judge Abber responded to such statements by Defendant Attorney
DeNapoli, stating that he was “surprised” that Defendant Attorney DeNapoli was agreeing
that Father needed to have a guardian and conservator. Judge Abber explicitly pointed out
in-court that Defendant Attorney DeNapoli was going against his own client’s intentions.

       1552. Defendant Attorney DeNapoli then further stated: “We have a suggestion
for guardian. I know that Mr. Siegel does not believe that he needs a guardian, but I think
he needs someone to protect him from the exploitation.”


                                            249
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 250 of 462



       Father wanted Plaintiff Daughter Lisa and her family to permanently reside
       with him

       1553. Father explicitly and unequivocally stated in court, on June 14, 2011, that
he wanted Plaintiff Daughter Lisa and her family to live with him.

        1554. After Father had expressed such desire in court, Defendant Attorney
DeNapoli outright asked Judge Abber to have Plaintiff Daughter Lisa and her family
removed from Father’s home and prohibited from living with Father. Again, Judge Abber
expressly emphasized Defendant Attorney DeNapoli’s overt contradiction of his own
client.



        Father fired Defendant Law Firm TBHR

        1555. As previously set forth, on June 14, 2011, Judge Abber expressly stated
that he determined that Father did not need a guardian or conservator, and, in effect, ruled
that he deemed Father competent. Bolstering this fact are the electronic notes of
Defendant ESMV. (Refer to prior referenced Exhibit 23 for the court-recorded audio and
Exhibit 24 for the transcript).

       1556. The notes recorded in the computer system of Defendant ESMV, on June
21, 2011 and on July 7, 2011 by Defendant Caseworker Springman, documented that
Defendant Attorney Berid had stated that Judge Abber, at the hearing on June 14,
2011, had made a ruling that Father was competent.

       1557. Two (2) days after the afore-described hearing of June 14, 2011, Father re-
affirmed, in writing on June 16, 2011, his 2003 DPOA and Plaintiff Daughter Lisa’s
capacity as his attorney-in-fact and health care proxy. The staff of Defendant Whittier
Pavilion directly facilitated and witnessed Father’s afore-described re-affirmation.

         1558. Despite the in-court representations made on June 14, 2011 by Defendant
Attorney Garmil—that Father would have to remain involuntarily committed at the
Defendant Whittier Pavilion because of the lack of a guardian being court appointed, the
very next day, Plaintiff Daughter Lisa was notified by Defendant Whittier Pavilion (for the
first time) that Father was going to be discharged within less than 48 hours, and that a 24/7
home healthcare agency needed to be put in place.

      1559. Father was discharged by the treating psychiatrist (Dr. Buluchu) for
Defendant Whittier Pavilion on June 16, 2011.



                                            250
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 251 of 462



        1560. On June 16, 2011, Father, personally, spoke with Defendant Attorney
Tarlow by telephone—which Defendant Attorney Tarlow attested to in submitted
affidavits to the Essex Probate & Family Court; that Father had informed Defendant
Attorney Tarlow that he did not want Defendant Attorney Tarlow representing him and
anyone associated with the Defendant Law Firm TBHR; that Defendant Attorney
Tarlow said “okay” and then hung up. (Copy of Defendant Attorney Tarlow’s Affidavit of
June 20, 2011 is provided in Exhibit 333).

       1561. Defendant Attorney Tarlow acknowledged and affirmed Father’s
termination of their legal services, upon which, Defendant Attorney Tarlow facilitated
Father’s case file to be picked up.

         1562. In the affidavit of Defendant Attorney Kazarosian—which she filed with
the Essex Probate & Family Court (on August 17, 2011)—she attested that Father was,
in fact, competent to fire Defendant Attorney Tarlow and Defendant firm TBHR.

        1563. In addition, Defendant Attorney Kazarosian attested in her affidavit as to
the validity of Father’s expressed claim that he did not fully knowingly and voluntarily
agree to retain the services of Defendant Attorney Tarlow and Defendant Law Firm
TBHR—that Defendant Attorney Tarlow and Defendant Law Firm TBHR resorted to
deception and undue influence in obtaining Father’s signature. (Refer to Defendant
Attorney Kazarosian’s affidavit in prior referenced Exhibit 22).

       1564. Defendant Attorney Kazarosian attested that she and her associate
(Attorney Janet Dutcher) met with Father, alone, for two (2) hours. Defendant Attorney
Kazarosian described her meeting with Father as follows:

           Siegel [Father], although forgetful of my name and Dutcher’s on occasion
           throughout the conversation, (always with apologies), was well aware of all of
           the circumstances and orientations as I have set forth above [in paragraph 3].
           He was very clear that and wanted to make sure that I understood that he is a
           very loud and passionate person when he speaks, that he was a trial lawyer for
           50 years and is used to having his own way, that he often says things in the
           vernacular when angry but does not mean them literally, and gave me specific
           examples, such as, “I may say, I am so mad I just want to kill someone, but that
           doesn’t mean that I want to kill anyone. . . .




                                           251
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 252 of 462



           I discussed Attorney Edward Tarlow (“Tarlow”) with him [Father], and his role
           in this matter. He was very adamant that he did not want Tarlow representing
           him and was very distrustful and angry. I specifically discussed Tarlow’s
           Affidavit that suggested in part that he did not want Belanger and her family
           living with him, as well as other statements and feelings that Tarlow attributed
           to him. . . .

           He also expressed anger at ESMV and was extremely adamant that he did not
           want them involved, does not want their intervention, and believes it to be
           intermeddling and an affront to his intelligence and capabilities.”

           I asked him if he wanted to be represented at the hearing on August 17, 2011
           and he was adamant that he wanted representation. He appropriately asked me
           if there was any reason that I could think of as to why I should not be the one to
           represent him, he asked about any limitations that I thought I may have with
           regard to an appearance on this matter, he asked me if I could be forceful in my
           representation to the court as to his desires and intentions, and asked me if I
           had any concerns that would give me pause as to my representation. I was
           impressed by this inquiry.

           Dutcher and I formulated the opinion that he was not under duress, that he
           knew that he was asking our office to represent him, and that he was doing so
           in an informed and reasoned manner.


   G. Defendants’ concerted efforts to manufacture incriminating evidence to oust
      Plaintiff Daughter Lisa as Father’s attorney-in-fact and as nominated
      guardian

         1565. The statutory language of the MUPC rules provide the opportunity for a
nominated guardian and conservator—designated by the elder in formal written
instruments—to be ousted based on the mere allegation that the nominee has exploited the
elder. Disqualification does not hinge on the outcome of the investigation; just the mere
initiation of an investigation, in and of itself, gives the judge the ability to disqualify that
person nominated by the elder.

         1566. As a matter of routine practice, court officials oust nominees without any
formal court hearing or determination of exploitation made by elder protective service
agencies. There is an established pattern of court officials using the MUPC rules to
illicitly oust elders’ explicitly nominated guardian and conservator.



                                              252
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 253 of 462



    i. Motive to fabricate allegations of financial exploitation against
       Plaintiff Daughter Lisa

       1567. As set forth above and from the provided audio court recordings, Judge
Abber outwardly expressed, during the court proceedings of June 7, 2011 and
June 14, 2011, that it was not a matter of whether he would be putting a court appointed
guardian in place—it was just a matter of how soon.

      1568. Ill-intentions harbored by Judge Abber is, further, confirmed where
Defendant Caseworker Springman wrote the following notes regarding what Defendant
Daughter Sheryl told him the very next day following the hearing of June 14, 2011:

           the Judge ruled that [Lisa and Donald] could stay as the elder expressed that he
           was fine having them at home with him. Sheryl reported that the judge made
           the statement that he was sure he would see everyone back in his court soon.

       1569. Bolstering the existence of a pre-determined mindset held by Judge Abber
is Defendant Attorney Berid’s having stated, in a subsequent motion filed with Essex
Probate & Family Court, that, at the June 14, 2011 hearing, Judge Abber “admonished the
family [to] come up with a plan for their father’s sake to care for him, because if they
appear here again an independent person would be appointed the guardian/conservator.”

        1570. As previously set forth, Judge Abber did not make any fiduciary court
appointment on June 14, 2011 because he knew that there were no facts presented to
support such court appointments and did not want to risk a chance of appellate reversal.
As Judge Abber repeatedly expressed, he would surely have another opportunity to make
the court appointment of guardian and conservator. Judge Abber held off on making such
court appointments so that he and Defendants/opposing counsel would have an
opportunity to create superficially sufficient circumstances—as previously established,
Judge Abber has a prior pattern of such conduct; specifically, when he was co-guardian
with Defendant Attorney Feld and Defendant Attorney Cukier in the afore-described
matter of In re Esterina Milano.

        1571. Defendant Attorney Berid had more than one incentive to fabricate
allegations against Plaintiff Daughter Lisa. As previously set forth, in the role of General
Counsel for Defendant ESMV, Defendant Attorney Berid had financial and non-financial
gain to be had by Father becoming judicially deemed a ward of the State.




                                            253
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 254 of 462




       1572. In addition, Defendant Attorney Berid had a personal incentive for
knowingly and deliberately falsely accusing Plaintiff Daughter Lisa of financial
exploitation of Father, where she has had a prior established partisan relationship with
Defendant Attorney Tarlow—specifically, in the previously described matters regarding
the North Street Irrevocable Trust, which, also, involved fraud and deception.

         1573. As previously set forth, in 2001, Defendant Attorney Berid provided
private legal services for Everett Cole, III, who was the subject of the previously described
litigation of the North Street Irrevocable Trust. Defendant Attorney Berid represented
Everett Cole, III in his divorce, in which the marital property was part of the North Street
Irrevocable Trust. A protective order was sought against Defendant Attorney Berid
regarding the sale of the marital property—Defendant Attorney Tarlow was involved
because of his role as trustee regarding the marital property and his part in allowing
foreclosure of the marital property.

       1574. Where Plaintiff Daughter Lisa had openly exposed Defendant Attorney
Tarlow’s fraudulent and deceptive solicitation of legal services for Father and Defendant
Attorney Tarlow’s fraudulent and deceptive execution of written instruments of
May 25, 2011, Defendant Attorney Berid had a motive to protect Defendant Attorney
Tarlow from incurring adverse consequences from his afore-described unlawful conduct.
As such, the designated Defendants used false allegations of exploitation against Plaintiff
Daughter Lisa to take the focus of financial exploitation away from Defendant Attorney
Tarlow.

   ii. Evidence of out-of-court communications between Judge Abber and
       Defendants

       1575. Early on in the litigation of In re Marvin H. Siegel, it became evident that
the Defendants had been filing pleadings without providing copies to Plaintiff Daughters
and having covert ex-parte hearings. As a result, Plaintiff Daughters began making
frequent and periodic review of the court files for In re Marvin H. Siegel.

       1576. There was a substantial lapse of time between the trial and the respective
issuance of the written findings by Judge Abber (which were issued on October 22,
2012). Sometime during that period of time, Judge Abber had been illicitly given a
complete un-redacted version of a 111-paged packet of investigation notes and several
formal written reports of Defendant ESMV. Plaintiffs were not given notice by the
Defendants of their having given Judge Abber the afore-referenced un-redacted 111-paged
packet of investigation notes and reports.
                                            254
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 255 of 462



        1577. By happenstance, during one of Plaintiff Daughter Lisa’s periodic review
of the court files—given to her by the Clerk’s Office, Plaintiff Daughter Lisa unexpectedly
came across the afore-described un-redacted investigation notes and reports of Defendant
ESMV (which nature of documentation, as a matter of standard practice and custom, is
input and stored in the computer system of Defendant ESMV).

        1578. The afore-referenced unredacted investigation notes and written reports of
Defendant ESMV were provided to Judge Abber, through ex-parte means and with no
notice ever provided to Plaintiffs that such documents were submitted to the Essex Probate
& Family Court. In addition to the 118-paged packet of un-redacted investigation notes,
the un-redacted written reports, consisted of:

               Intake report, dated 4/1/2011;

               Hazardous Conditions, dated 4/1/2011 (original information input by Millie
               Torres on 4/1/2011 and subsequently updated by Diane Powell on
               4/1/2011);

               Initial Contact Assessment of 4/6/2011;

               Initial Contact Assessment of 4/13/2011

               Elder Interview (originated on 4/21/2011 “last updated” on 4/22/2011);

               Functional Assessment (originated on 4/21/2011 and “last updated” on
               4/22/2011);

               PS Collateral Interview of Sheryl Sidman, dated 4/22/2011

               Investigative Summary (originated on 5/13/2011 and “last updated” on
               5/16/2011)

               PS Collateral Interview of Kathleen Enos (originated on 4/25/2011 and
               “last updated” on 8/16/2011);

               PS Collateral Interview of Devora Kaiser (originated on 5/11/2011 and
               “last updated” on 5/16/2011);

               Collateral Interview of Lieutenant Ryder on 5/17/2011;




                                            255
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 256 of 462



               Intake report of 7/22/2011; and

               Investigative Summary (originated on 8/2/11 and “last updated” on
               8/25/2011).


   iii. Evidence of Defendants’ intentional fraudulent and deceptive conduct with
        regard to Defendant ESMV investigation

       1579. As previously set forth, the involvement of Defendant ESMV, in the
matter of In re Marvin H. Siegel, was not initiated based on any allegation of financial
exploitation by anybody.


       Defendant ESMV’s tainted investigatory conduct & collusion

       1580. Pursuant to 651 CMR 5.10, the stated overall purpose for Defendant
ESMV’s function of conducting investigations is the gathering of “objective information.”
The staff of Defendant ESMV intentionally did not seek objective information.

       1581. Throughout the investigation that was opened on April 1, 2011, staff of
Defendant ESMV—individually and collectively—took information, and deliberately
manipulated such information (through direct acts and acts of omission) to create a false
impression of incrimination against Plaintiff Daughter Lisa.

       1582. On April 5, 2011, Defendant Caseworker Springman called
Lt. Hazelwood, which Defendant Caseworker Springman documented his conversation in
the computerized notes of Defendant ESMV.

       1583. Defendant Caseworker Springman stated in the notes that he input in the
computer system of Defendant ESMV, on April 5, 2011, that Lt. Hazelwood reassured
him that he “would be fine without police presence and suggested that he would be better
without”; that the firearms had been removed from Father’s home.

       1584. Defendant Caseworker Springman wrote in the afore-referenced notes of
April 5, 2011:

       LT [Hazelwood] stated that cost would not be an issue for this [home health
       service] and did not see that ESMV involvement would change the mind of the
       elder [Father]. Lt stated that elder is a brilliant man but also very eccentric.
       LT stated that the elder’s capacity depended on the day.



                                            256
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 257 of 462



      1585. On April 6, 2011, without advance notice, Defendant Caseworker
Springman and another caseworker came to Father’s home. Father had been sleeping.
Defendant Caseworker Springman input notes into the computer system of Defendant
ESMV on April 6, 2011, stating that he and his co-worker had been greeted by Plaintiff
Daughter Lisa; that Plaintiff Daughter Lisa had stated that she and her family had, in fact,
moved in with Father to care for him.

       1586. Defendant Caseworker Springman wrote in the afore-referenced notes of
April 6, 2011: “PSW [Defendant Caseworker Springman] that he would call back and
make an appointment.”

       1587. Defendant Caseworker Springman, also, filed a written report, on April
6, 2011, called an Initial Contact Assessment—which written reports are input into the
computer system of Defendant ESMV, as well. The report—for the investigation opened
on April 1, 2011—designated the status of the investigation to be: “As Needed”.

       1588. On April 7, 2011, Defendant Supervisor Dailey input notes into the
computer system of Defendant ESMV, regarding the investigation concerning Father, and
wrote: “Case reviewed; report of SN; Elder may have dementia or paranoia; Elder walks
around with a gun.”

       1589. The above quoted statement made by Defendant Supervisor Dailey that
“Elder walks around with a gun” was false—Plaintiff Daughter Lisa made no statements,
of any kind, that Father walked around home with a gun; nor did she make any statements
where such a statement could be even inferred.

       1590. Where Defendant Supervisor Dailey’s statement of “Report of SN” is
followed by the quoted statement—“Elder walks around with a gun”—it is evidenced that
Defendant Supervisor Dailey made such statement, knowingly and deliberately, so as to
have a purported basis to support continued involvement by Defendant ESMV.

        1591. As previously set forth, the notes in the computer system of Defendant
ESMV, as of April 1, 2011, recorded that the Boxford Police had removed Father’s
firearms from the residence—well in advance of Defendant Supervisor Dailey’s notes
made on April 7, 2011. As evidenced, Defendant Supervisor Dailey knew, at the time he
input the notes into the system, that the firearms were no longer a concern; and shows that
Defendant Supervisor Dailey acted in a knowingly fraudulent and deceptive manner.

       1592. Egregiously, in the same note input by Defendant Supervisor Daily on
April 7, 2011, right underneath the above quoted statement, it is written: “Guns have been
removed. Current LOR appears low as AV’s [Father] needs are met.”

                                            257
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 258 of 462



        1593. Further overt acts of fraud and deception by Defendant Supervisor Dailey
and other staff of Defendant ESMV are evidenced by the fact Father had not, yet, been
interviewed by Defendant ESMV when Defendant Supervisor Dailey made a finding of
“SN” on April 7, 2011.

        1594. On April 13, 2011, Defendant Caseworker Springman filed a written
report called an Initial Contact Assessment; in which he stated that he went to Father’s
home; that Plaintiff Daughter Lisa and Father were not home.

        1595. In the afore-described packet of investigation notes and reports of
Defendant ESMV that Defendants provided to Judge Abber—ex-parte—there were no
notes regarding any attempted visit by Defendant Caseworker Springman to Father’s
home on April 13, 2011.

        1596. There is overt evidence of fabrication by Defendant Caseworker
Springman when he input notes that he supposedly called Plaintiff Daughter Lisa and left
a voice message to set up an appointment to come to the house. The manner in which the
above notation was made evidences that it was input for the specific purpose of
deception—this notation by Defendant Caseworker Springman was put under the
designated heading of “4/11/2011”, yet, before making the notations under that very
heading, there is a recorded date stamp, stating “4/13/2011”; and, there is a date/time
stamp immediately after the notation stating: “4/13/2011”.

        1597. Immediately following the above-described notation were notes for April
22, 2011; however, Defendant Caseworker Springman filed a written report, called
Elder Interview on April 21, 2011—which the report states that it was updated on April
22, 2011. He, also, filled out a written report, called Functional Assessment on April 21,
2011—which he updated that report, as well, on April 22, 2011. As evidenced, there was
continuous alterations in the notes of Defendant ESMV.

        1598. In the afore-described Elder Interview report of April 21, 2011, it is stated
that a supposed interview was conducted with Father. Of significance, prior notes of
Defendant ESMV state that Plaintiff Daughter Lisa and her family had moved in with
Father—the Elder Interview report does not state, one way or the other, whether Plaintiff
Daughter Lisa was present during the supposed interview.

        1599. Other reports show much evidence that the supposed interview of Father,
conducted by Defendant Caseworker Springman on April 22, 2011, was a complete
fabrication. The afore-described written reports—Elder Interview and Functional
Assessment—were fabrications.



                                            258
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 259 of 462



        1600. The following evidence bolsters the conclusion that the afore-referenced
reports by Defendant Caseworker Springman contained fabrications:

           the lack of notes for the time period between April 13, 2011 and April 22,
           2011;

           the lack of notes for Defendant Caseworker Springman’s supposed visit
           with Father on April 13, 2011 is suspect where it is inconsistent with the
           manner of other notes that he had made regarding other visits with Father—
           evidencing that Defendant Caseworker Springman did not visit with Father on
           April 13, 2011;

           the notes and reports of Defendant ESMV show that no interviews or
           conferences took place by Defendant ESMV, until, supposedly, April 22,
           2011—that is after Defendant Supervisor Dailey already made his supposed
           finding of “SN” on April 7, 2011. April 22, 2011 is when Defendant
           Caseworker Springman filed a written report called PS Collateral Interview, in
           which he described his meeting with Defendant Daughter Sheryl having
           taken place on April 22, 2011;

           Defendant Caseworker Springman completed the afore-described written
           reports of his supposed interview with Father on April 22, 2011—the same day
           as having reported that he met with Defendant Daughter Sheryl;

           the afore-referenced meeting between Defendant Caseworker Springman
           and Defendant Daughter Sheryl, held on April 22, 2011, was initiated by
           Defendant Daughter Sheryl—not Defendant ESMV. The afore-described
           report filed concerning his interview with Defendant Daughter Sheryl stated:
           “Collateral wanted to meet with PSW and express concerns about the elder”;
           and

           the description of quotes attributed to Father by Defendant Caseworker
           Springman in his report of Elder Interview, dated April 21, 2011 and April
           22, 2011 are identical to the notes he input dated May 10, 2011.

        1601. Defendant Caseworker Springman stated in his written report, regarding
his interview with Defendant Daughter Sheryl on April 22, 2011: “The information
given provided no solid evidence regarding the dtr’s [daughter] allegations.”




                                           259
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 260 of 462



        1602. On April 25, 2011, Defendant Caseworker Springman spoke with
Father’s former bookkeeper (Kathleen Enos) who quit, promptly, after Plaintiff Daughter
Lisa and her family moved in with Father. Defendant Caseworker Springman filed a
written report, purportedly describing his contact with Kathleen Enos on April 25, 2011—
the report states it was commenced on April 25, 2011 and that it was “updated” by
Defendant Caseworker Springman on August 26, 2011.

       1603. The afore-referenced report purportedly describing Defendant
Caseworker Springman’s interview of Kathleen Enos—with the report, documenting it
was updated on August 26, 2011—states: “Information supports other collateral interview
information and allegations. There is still no solid evidence showing FE [financial
exploitation].”

      1604. On April 26, 2011, Defendant Supervisor Dailey input into the notes of
Defendant ESMV that “AV [Father] appears well cared for and his current needs are
met.”

       1605. Defendant Supervisor Dailey, also, stated in the afore-referenced notes of
April 26, 2011 that he met with and consulted Defendant Attorney Berid.

        1606. On April 29, 2011, Defendant Supervisor Dailey input into the notes of
Defendant ESMV that, supposedly, a “new allegation of FE reported during
investigation.” However, there is no intake report regarding the supposed new allegations
of financial exploitation.

        1607. In the afore-described notes of Defendant Supervisor Dailey for April 29,
2011, he stated: that the investigation was “extended”; that “AV is wealthy with extensive
assets to look into”; “Decision on SN will be pended as well.”

        1608. Contrary to the mandated regulations of 651 CMR 5.10, the investigation
that was opened on April 1, 2011 by Defendant ESMV was not completed within the
proscribed 30-day calendar period. Of significance, the staff of Defendant ESMV kept
the designated investigation open for its own personal and financial incentives.

        1609. Defendant Supervisor Dailey documented in the notes of Defendant
ESMV, on May 11, 2011, that he had the article in the file regarding Defendant
Daughter Sheryl’s previously discussed psychotic episode in 2003 (car jacking and
police chase); that he was informed of Defendant Daughter Sheryl having a history of
mental illness.



                                           260
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 261 of 462



        1610. Notes for May 13, 2011, input by Defendant Supervisor Dailey described
the status of the investigation of April 1, 2011 as: “Open SN [Self Neglect], pending FE.”
The Date/Time Stamp shows that the notes for May 13, 2011 had been modified on June
8, 2011—which was after Father had been involuntarily committed to Defendant
Whittier Pavilion.

        1611. Of significance, the staff of Defendant ESMV (in particular: Defendant
Caseworker Springman, Defendant Attorney Berid and Defendant Diane Powell) had
been informed by Defendant Whittier Pavilion that it was planning to petition for long-
term civil commitment. Defendant ESMV did not notify Plaintiff Daughter Lisa about the
petition for civil commitment. As previously set forth, Plaintiff Daughter Lisa found out
about Defendant Whittier Pavilion’s afore-described civil petition for commitment only
through happenstance.

        1612. On May 20, 2011, Defendant Caseworker Springman input notes into
the computer system of Defendant ESMV, documenting: “SW [social worker] stated that
the facility would likely go to court and have a civil commitment as the elder has not
voluntarily signed himself in.” (Of significance, during the afore-discussed hearing of
June 14, 2011, Judge Abber publicly expressed that Father’s 2003 DPOA had been valid,
as well as, Plaintiff Daughter Lisa’s role as an attorney-in-fact for Father).

        1613. After the afore-described court proceeding held on June 14, 2011 and later
that day, Defendant Daughter Sheryl emailed Defendant Attorneys Tarlow, DeNapoli
and Watson stating:

           What can Bill Austen [Father’s CPA] do NOW to protect my father’s money
           permanently? Can’t his money be put into an irrevocable trust that is used only
           for my father’s needs and then have the money divided equally among his three
           (3) children after he passes? I don’t care if that means my father can’t make
           any financial gifts to me while he is alive.

           What are your thoughts?

           The clock is ticking and something needs to be done now.

        1614. The day after the afore-referenced court proceeding, on June 15, 2011,
Plaintiff Daughter Lisa was unexpectedly notified by the treating psychiatrist, from
Defendant Whittier Pavilion, that Father was going to be discharged within 48 hours,
and that a 24/7 home healthcare agency needed to be put in place.




                                           261
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 262 of 462



        1615. Further evidencing illicit motives by the Defendants is the fact that the staff
of Defendant Whittier Pavilion and Defendant Attorney Garmil completely left
Plaintiff Daughter Lisa in the dark about plans for Father being discharged—where as
previously set forth, during the hearing on June 14, 2011, Defendant Attorney Garmil
made explicit representations that Father was not going to be released from Defendant
Whittier Pavilion until a court appointment of a guardian.

       1616. Unlike Plaintiff Daughter Lisa, Defendant Daughter Sheryl had known,
on or before June 8, 2011 that Father’s discharge from Defendant Whittier Pavilion was
imminent. On June 8, 2011, Defendant Caseworker Springman had input notes into the
computer system of Defendant ESMV stating that Defendant Daughter Sheryl had
informed him that Defendant Whittier Pavilion had dropped the petition for civil
commitment filed with the Haverhill District Court and that Father “could be discharged
within a couple of days.” To re-iterate, Plaintiff Daughter Sheryl—and Defendant law
firm TBHR—had that knowledge prior to the hearing of June 14, 2011.

        1617. On the morning of June 16, 2011, Plaintiff Daughter Lisa and Father’s
close friend, Steven Kapsalis, went to Defendant Whittier Pavilion to facilitate Father’s
discharge. Prior to Father being discharged, the treating psychiatrist and various staff of
Defendant Whittier Pavilion facilitated the notarization and execution of Father’s written
re-affirmation of his 2003 DPOA and health care proxy. Father re-affirmed his desire and
intentions that were in his 2003 DPOA.

       1618. On June 16, 2011, Father was discharged from Defendant Whittier
Pavilion and returned to his home in Boxford, to reside with Plaintiff Daughter Lisa.

        1619. As previously set forth, on June 16, 2011, Father, personally, terminated
the legal services of Defendant Attorney Tarlow and Defendant Law Firm TBHR.

       1620. In the notes of Defendant ESMV for June 21, 2011, it is recorded that
Defendant Caseworker Springman had a conversation with Defendant Daughter
Sheryl; upon which Defendant Caseworker Springman wrote that Defendant Daughter
Sheryl had informed him that Defendant Attorney Tarlow was “working to file an
emergency motion” regarding Father’s terminating Defendant Attorney Tarlow’s legal
services.




                                            262
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 263 of 462



        1621. As previously set forth as of May 24, 2011, Defendant BNY Mellon
refused to honor Plaintiff Daughter Lisa’s authority as Father’s attorney-in-fact. Where
Father had spent one month involuntarily committed at Defendant Whittier Pavilion,
Plaintiff Daughter Lisa was unable to pay Father’s household and personal bills that
continuously mounted. Consequently, when Father came home, he, personally, called
representatives of Defendant BNY Mellon, and explicitly requested $50,000 be
transferred to his account with Citizen’s Bank.

       1622. Specifically where Defendants made blatant allegations that Plaintiff
Daughter Lisa was trying to financially exploit Father, she and Father purposefully hired
an unrelated and professional person to do the bookkeeping for Father’s financial affairs.

        1623. A little over $16,000 of the $50,000 transferred from Defendant BNY
Mellon went to pay the balance due for legal services rendered by Attorney Long, as
counsel for Plaintiff Daughter Lisa, specific to her capacity as attorney-in-fact for Father
under the 2003 DPOA—legal services which had been incurred only because of the
previously discussed unlawful conduct of Defendant Attorney Garmil, on the behalf of
Defendant Whittier Pavilion (in particular, Defendant Whittier Pavilion’s filing of a
petition for six-month civil commitment in Haverhill District Court on May 24, 2011).

        1624. Father, personally, wanted Attorney Long’s invoice paid for the services
she rendered. The remaining transferred funds went towards Father’s other backed-up
bills and expenses.

        1625. Of significance, the GAL who was subsequently appointed by Judge
Abber in 2013 confirmed in his report that Plaintiff Daughter Lisa had not engaged in any
financial misconduct or other wrongdoing.

        1626. Plaintiff Daughter Lisa had multiple discussions with Michael Janko of
Defendant BNY Mellon regarding the previously described misconduct of Defendant
Brian Nagle. Michael Janko had deliberately misled Plaintiff Daughter Lisa to believe
that he was removing Defendant Brian Nagle from Father’s account because of the alleged
misconduct—but, it was all a rouse.

       1627. In the notes of Defendant ESMV for June 21, 2011, Defendant
Caseworker Springman wrote that he consulted with Defendant Attorney Berid to
discuss “the new developments in the case.”




                                             263
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 264 of 462



      1628. After Defendant Caseworker Springman’s consultation with Defendant
Attorney Berid, he wrote:

           Atty Berid stated that due to the judge ruling the elder [Father] to still be
           competent that PSW [Michael Springman] should go out and visit the elder
           and start the investigation from the beginning. Atty Berid stated that PSW
           should see when the emergency hearing initiated by Atty Tarlow was and if it
           was in the next couple of days to wait until after this hearing to see elder. If
           not until next week Atty Berid suggested going out to see the elder this week
           and to interview him about the allegations.

        1629. The notes of Defendant ESMV for June 22, 2011 state that Defendant
Daughter Sheryl called Defendant Caseworker Springman to inform him that
Defendant Attorney Tarlow was not going to file for an emergency hearing, that,
instead, he was filing a petition for instruction. (Refer to prior referenced Exhibit 333).

       1630. The relief sought by Defendant Attorney DeNapoli and Defendant Law
Firm TBHR in the afore-referenced petition for instruction was to have Judge Abber (for
the Essex Probate & Family Court) prohibit Father from terminating their legal services.
The pleading was dated June 22, 2011 (however, no hearing was held on this petition and
no judgment issued).

        1631. On June 27, 2011, Defendant Caseworker Springman and PSW Cyr
visited Father at his home. In the electronic notes of Defendant ESMV for June 27,
2011, Defendant Caseworker Springman wrote the following description about his
interaction with Father:

           Elder came into the room well dressed and groomed. Elder was wearing a
           button up shirt untucked and a pair of khaki pants with slippers. Elder was
           using a cane to ambulate. PSW’s introduced themselves and elder did not
           remember who PSW’s were. PSW explained the original reason that PSW
           came out to see him and that there had been a few subsequent visits. Elder
           stated that he did not know PSW’s and asked where PSW’s were from. PSW
           showed the elder his photo ID badge and explained ESMV.

           Elder stated: “I don’t know who the hell called you guys. I don’t need
           anything. This is my house and I have everything I need.” PSW stated that
           there was a point in time when the elder was looking for services and also that
           the elder had been through a lot lately and that they were out to check to see



                                             264
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 265 of 462



           that he had everything he needed. Elder stated, “I do and I don’t see why
           anyone called you guys. I have everything I need and I am fine. Leave me
           your card and I will have my daughter call you if I need anything.” Elder then
           followed the PSW’s out and shut the garage door as PSW’s just got out of the
           garage after saying goodbye.

       1632. After the above-described visit by Defendant Caseworker Springman, he
consulted with Defendant Attorney Berid. On July 11, 2011, Defendant Caseworker
Springman input notes into the computer system of Defendant ESMV and described his
discussion with Defendant Attorney Berid. Defendant Caseworker Springman stated in
his notes that Defendant Attorney Berid told him:

           that since the Judge ruled the elder to be competent that the case could not be
           pursued any further. Atty Berid suggested consulting with PSS Dailey as to
           whether or not to attempt one more visit.

        1633. In mid-July of 2011, the hired bookkeeper for Father’s finances informed
Plaintiff Daughter Lisa and Father that an immediate transfer of $15,000 was needed to
avoid Father’s checking account from being overdrawn. Therefore, immediately, Plaintiff
Daughter Lisa and Father called Defendant BNY Mellon to transfer funds to Father’s
checking account—again, Father personally requested the transfer of funds. Defendant
BNY Mellon refused to make the transfer of funds.

        1634. Defendant BNY Mellon was explicitly informed by Plaintiff Daughter
Lisa and Father that the transfer was necessary to prevent Father’s checking account from
being overdrawn; with such knowledge, Defendant BNY Mellon still refused to honor
Father’s request for a transfer of funds (and that of Plaintiff Daughter Lisa, in her capacity
as attorney-in-fact).

        1635. On July 15, 2011, there was email correspondence between Defendant
Attorney Watson and Defendant Attorney Studen of Defendant BNY Mellon, which
Defendant Watson provided the following description of the subject matter: “re: fund
transfer request by L. Belanger, case status with Marvin Siegel and forwarding petition for
information and hearing transcript.”

       1636. Also, on July 15, 2011, there were telephone calls between Defendant
Attorney DeNapoli and Defendant Attorney Studen, which discussion Defendant
Attorney DeNapoli described as: “case status and BNY Mellon’s current involvement in
case.”




                                             265
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 266 of 462



        1637. Plaintiff Daughter Lisa made repeated attempts to resolve this above-
described matter with Defendant BNY Mellon---with Plaintiff Daughter Lisa having
reiterated that Father had been judicially adjudged to be competent at the proceeding held
on June 14, 2011. (Such judicial adjudication was acknowledged by Defendant
Attorney Berid and documented in the notes of Defendant ESMV). Plaintiff Daughter
Lisa repeatedly and explicitly asserted her legal authority as attorney-in-fact pursuant to
Father’s 2003 DPOA.

      1638. In addition, Father, personally, spoke with various respresentatives of
Defendant BNY Mellon about his being very upset and distraught that Defendant BNY
Mellon was denying him access to his own money; and that he would take action against
Defendant BNY Mellon.

       1639. As evidenced by Defendant Burns & Levinson’s filed invoice with the
Essex Probate & Family Court in the matter of In re Marvin H. Siegel, Defendant
Attorney Studen consulted with senior counsel, Brian Bixby, Esq. of Defendant Burns
& Levinson on July 16, 2011, regarding how to deal with the requests made by Plainitff
Daughter in her capacity as attorney-in-fact pursuant to Father’s 2003 DPOA. (Copy of
July 31, 2011 invoice is provided in Exhibit 334).

       1640. On July 18, 2011, Michael Janko informed Plaintiff Daughter Lisa that he
had been instructed that he was prohibited from speaking with her and directed her to
speak with counsel for Defendant BNY Mellon (Defendant Attorney Laura Studen of
Defendant Burns & Levinson).

         1641. Accordingly, Plaintiff Daughter Lisa called Defendant Attorney Studen to
discuss the afore-described events, upon which Defendant Attorney Studen refused to
rectify the situation.

        1642. As a result of the above-described conduct by Defendant BNY Mellon,
shortly thereafter, Father—personally—went to Century Bank in Medford, MA for
consultation about transferring his accounts from Defendant BNY Mellon to Century
Bank. Father was accompanied by the on-duty home health aide of Defendant Right At
Home, along with Steven Kapsalis and Plaintiff Daughter Lisa.

       1643. Father, on his own, chose Century Bank to consult with because he had,
personally, known for over forty (40) years, then President, Marshall Sloan—Father had
known Marshall Sloan because they both belonged to the Cambridge YMCA.




                                            266
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 267 of 462



         1644. As evidenced by Defendant Burns & Levinson’s afore-described invoice,
on July 18, 2011, Defendant Attorney Studen and Defendant Attorney Cukier began
illicitly scheming to harm the legal interests of Plaintiff Daughter Lisa. Defendant
Attorney Cukier stated that she, Defendant Attorney Studen and Attorney Bixby had
been communicating by email to develop a “strategy” for “protection of Mr. Siegel’s
assets at BNY Mellon”. (See prior referenced Exhibit 334).

       1645. On that same day (July 18, 2011), Defendant Attorney Cukier stated that
she had an “emergency telephone conference” with Defendant Attorney Tarlow of
Defendant Firm TBHR. “re Marvin Siegel”.

       1646. Defendant Attorney Cukier described further “strategy” conferences and
emails with Defendant Attorney Studen and other specified representatives of
Defendant Burns & Levinson that took place on: July 19, 2011, July 20, 2011,
July 21, 2011 and July 22, 2011.

       1647. Defendant Attorney Studen indicated in the afore-described invoice that
she had spoken to Defendant Daughter Sheryl on July 22, 2011. Defendant Daughter
Sheryl, also, directly emailed Defendant Attorney Studen that same day providing her
home telephone number, cell number, home address—as well as her husband’s cell
number and email.

       1648. Defendant Attorney Tarlow, also, spoke with Defendant Daughter
Sheryl on July 22, 2011; stating to Defendant Daughter Sheryl that Plaintiff Daughter
Lisa was attempting to transfer all of Father’s funds out of Defendant BNY Mellon.
Upon which, Defendant Daughter Sheryl called Father to relay what she had been told by
Defendant Attorney Tarlow and Defendant Attorney Studen.

        1649. During the above-described conversation between Defendant Daughter
Sheryl and Father, there were others present with Father and who had heard the
conversation first-hand because the volume on Father’s cell phone was set to the loudest
volume due to his hearing loss. Defendant Daughter Sheryl could be heard telling Father
that he needed to call Defendant Brian Nagle because he would be able to confirm what
she said.

       1650. As Defendant Daughter Sheryl had directed, Father called Defendant
Brian Nagle. Defendant Brian Nagle arranged with Father to call Defendant Brian Nagle
back for the specific purpose of recording their discussion.




                                           267
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 268 of 462



        1651. Defendants had made their own informal transcription of the afore-
referenced recorded call—Defendant ESMV submitted such transcription to the Essex
Probate & Family Court. (Copy of the uncertified transcription that Defendant ESMV
filed with Essex Probate & Family Court is provided in Exhibit 335).

       1652. The afore-referenced transcription evidences there had been a prior
conversation that had taken place between Defendant Brian Nagle and Father—not
disclosed by Defendants. As contained in the filed transcription it shows that Defendant
Brian Nagle stated: “As I said to you before we are not going to make any transfers
without talking to you. . . .”

        1653. As demonstrated, the recorded call of July 22, 2011 was not a spontaneous
call made by Father. Further evidencing the recorded call was pre-orchestrated by
Defendant Brian Nagle and the other designated Defendants is the information contained
in Defendant ESMV’s Intake Report of July 22, 2011. That report stated that
Defendant Daughter Sheryl, earlier that day, had been informed by counsel, from
Defendant Firm TBHR, that Plaintiff Daughter Lisa was trying to transfer $6 million—
all of Father’s money from the accounts with Defendant BNY Mellon Bank; that as a
result, Defendant Daughter Sheryl had called Father “to find out if he was aware of what
was going on and the elder stated he was not aware”; that Father had told Defendant
Daughter Sheryl that he was going to call Mellon Bank.

      1654. Of significance, Defendant Attorney Tarlow and his associates called
Defendant Daughter Sheryl making the above-described allegations, but did not call
Father—their own client.

        1655. In fact, Defendant Brian Nagle tried to trick Father into stating that it was
Plaintiff Daughter Lisa as to who was trying to steal his money. Defendant Brian Nagle,
blatantly and flagrantly, attempted to, literally, put the words in Father’s mouth that
Plaintiff Daughter Lisa was trying to steal his money.

       1656. Following is the portion of the afore-described transcript—the dialogue
between Father and Defendant Brian Nagle—where Defendant Brian Nagle, overtly
attempted to do so:

           Father:            . . . . I’m ashamed to have to say it but all that is happening
                              as I can see is that (inaudible) is trying to steal money from
                              me

           Brian Nagle:       Who is



                                            268
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 269 of 462



           Father:            I know you, I know you don’t want to be a co-conspirator to
                              it

           Brian Nagle:       Nah I

           Father:            So that’s why we’re having this conversation

           Brian Nagle:       I’m sorry who. . .who did you say I didn’t hear is it Lisa

           Marvin:            I said my children I didn’t start naming them individually

           Brian Nagle:       ok, ok

           Marvin:            I don’t care which one or all of them

(Defendants transcribed the call, in such a manner, as to leave out punctuation).

        1657. The Defendants’ self-transcription of the call shows that Father did not
indicate anyone, in particular, as to who was trying to steal his money. Repeatedly,
Father, only, spoke in terms of “his family” trying to steal his money.

       1658. The Defendants’ transcription of the call, also, shows that Father was
cognizant of Defendant Brian Nagle trying to get Father to say that it was Plaintiff
Daughter Lisa who was trying to steal from him.

        1659. After Defendant Daughter Sheryl ended her afore-described call with
Father, she then called Plaintiff Daughter Devora to relay what she had been told by
counsel from Defendant Law Firm TBHR regarding a supposed transfer of all of
Father’s money. Defendant Daughter Sheryl had been incessant in hounding Plaintiff
Daughter Devora to call Defendant Caseworker Springman to make a formal report; as
Defendant Daughter Sheryl kept insisting, over and over, that she could not be the one to
make another report to Defendant ESMV because she had done so before and they did
not do anything.

        1660. Plaintiff Daughter Devora told Defendant Daughter Sheryl that she did
not want to make the call because she was 3,000 miles away and did not have first-hand
knowledge as to what was going on. Plaintiff Daughter Devora could not handle
Defendant Daughter Sheryl’s non-stop begging and gave-in; as attested, in court, Plaintiff
Daughter Devora had just moved from California to South Carolina and had been going
through a very difficult period, causing her to be overwhelmed. Consequently, Defendant
Daughter Sheryl pressured Plaintiff Daughter Devora to call Defendant ESMV in her
stead to relay what she had been told by Defendant Attorney Tarlow and his associates.


                                            269
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 270 of 462



        1661. As evidenced by the notes and formal reports of Defendant ESMV, it was
readily apparent that Defendant Caseworker Springman did not take stock in Defendant
Daughter Sheryl’s credibility—Defendant ESMV knew about Defendant Daughter
Sheryl’s high-profile psychotic episode in 2003.

        1662. Plaintiff Daughter Devora called Defendant Caseworker Springman, on
that same afternoon (July 22, 2011), and relayed the above-described information—
Plaintiff Daughter Devora had relied, entirely, on Defendant Daughter Sheryl’s
representations made to her as to the supposed on-goings.

        1663. The notes input into Defendant ESMV’s computer system, on July 22,
2011, were input by Defendant Supervisor Dailey, and were labeled as “screening”. The
caption designated “Description” was followed by the statement: “New FE report filed on
this date.”

        1664. Defendant Daughter Sheryl, also, emailed Defendant Attorney Tarlow
and his associates, and stated the following:

          Dear Ed, Al and Cathy,

          There is finally some news to update you with. As you know, I have been
          communicating with Atty. Robert Ledoux for a few weeks now. I had been
          hoping to have an emergency meeting with the Judge at Salem Probate Court to
          let the Judge know that Lisa had changed my father’s durable power of
          attorney to her and Steven Kapsalis and that she had fired you, his attorneys,
          but I couldn’t persuade Bob to do that. Meanwhile, the certificate from
          Whittier Pavilion is no longer in effect.

          Today, after learning that Lisa is trying to transfer all of my father’s money out
          of Mellon Bank I attempted one more time to let Bob know that I need his help.
          I understand that after I spoke with him today, he spoke with your firm and he
          spoke with Atty. Laura Studen who is affiliated with Mellon Bank. . . .

          One other thing that happened today is that Devora called and spoke to Mike
          Stringman [Springman] of Elder Services. She told him what Lisa is trying to
          do with my father’s money and he had her speak with some type of “Crisis”
          department at Elder Services. They took information from Devora and
          discussed going to see my father.




                                           270
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 271 of 462



           I guess that’s all for now. Please note that I am at Martha’s Vineyard I will
           have my cell phone with me [] and I will take a laptop with me so that I can
           communicate by email also.

           Thanks for keeping me updated.

           Best regards, Sheryl.


        1665. Defendant Daughter Sheryl—knowing that Plaintiff Daughter Devora did
not have the financial resources to hire her own individual attorney—deliberately wanted
Plaintiff Daughter Devora to be beholden to her. In an email that Defendant Daughter
Sheryl wrote to Defendant Attorney Ledoux, she stated:

           I understand that you will be filing an appearance on my behalf at Salem
           Probate Court first thing on Monday morning. Can you also file an appearance
           for my sister Devora Kaiser. I will be paying the full bill for your services, but
           I would like you to represent both of us.

      1666. Defendant Attorney Ledoux did not, in any manner, explain to Plaintiff
Daughter Devora about potential conflicts that could arise in his representing both she and
Defendant Daughter Sheryl.

        1667. By December of 2011, an actual conflict of interest did arise in Defendant
Attorney Ledoux’s simultaneous representation of Plaintiff Daughter Devora and
Defendant Daughter Sheryl. With Plaintiff Daughter Devora living out-of-state,
Defendant Daughter Sheryl deliberately did not keep Plaintiff Daughter Devora fully
informed about the goings-on in the matter of In re Marvin H. Siegel—and, as a general
practice, Defendant Attorney Ledoux did not contact Plaintiff Daughter Devora,
individually, to keep her up-to-date. As evidenced by Defendant Attorney Ledoux’s
invoices—filed with the Essex Probate and Family Court, virtually, all of his
communications were with Defendant Daughter Sheryl.

        1668. As evidenced in the affidavits of Plaintiff Daughter Devora and Defendant
Daughter Sheryl, submitted to the Essex Probate & Family Court for the court proceeding
of June 7, 2011, there is a substantially marked difference of content and tone between
these two affidavits. Defendant Daughter Sheryl’s affidavit was overwhelmingly tailored
as a direct and vindictive personal attack against Plaintiff Daughter Lisa; as opposed to
Plaintiff Daughter Devora’s affidavit that was broad and general, with the only expressed
concern of having neutrality and fairness.


                                            271
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 272 of 462



        1669. On December 9, 2011, Defendant Attorney Ledoux joined in Defendant
Attorney Cuffe’s motion for a court order to force Plaintiff Daughter Lisa and her family
out of their permanent home with Father. Plaintiff Daughter Devora had not been
informed that the afore-described motion had been filed, let alone the drafting of the
motion. Defendant Daughter Sheryl did not inform Plaintiff Daughter Devora about the
motion, and neither did Defendant Attorney Ledoux.

        1670. Despite tense relations, during the above-referenced time period, between
Plaintiff Daughter Devora and Plaintiff Daughter Lisa, Plaintiff Daughter Lisa believed
that Plaintiff Daughter Devora would not have wanted—let alone agree— to have Plaintiff
Daughter Lisa (and her family) removed from Father’s house. Therefore, on December
10, 2011, Plaintiff Daughter Lisa called Plaintiff Daughter Devora to find out if she had
actually authorized Defendant Attorney Ledoux to take such action.

        1671. The afore-referenced telephone conversation between Plaintiff Daughters
on December 10, 2011 was the first time that Plaintiff Daughter Devora had learned about
a motion seeking to remove Plaintiff Daughter Lisa and her family from Father’s house.
Plaintiff Daughter Devora confirmed that she did not want Defendant Attorney Ledoux
to agree to the removal of Plaintiff Daughter Lisa and her family.

     1672. Plaintiff Daughter Devora emailed Defendant Attorney Ledoux on
December 11, 2011—copy of email is provided in Exhibit 337, which stated:

       Dear Bob:

           I learned on Saturday, December 10 that there is an emergency hearing
           scheduled for 9:00 A.M. on Monday, December 12, 2011, in Salem Probate
           and Family Court to have the Belanger family vacate the residence of my dad,
           Marvin H. Siegel, of 15 Arrowhead Farm Road, Boxford, MA.

           As I stated early on, my wishes were not to have the Belanger family removed
           from my dad’s residence because my primary concern, which still remains the
           same, is for my niece and nephew, Hana and Ethan Belanger.

           My intention remains the same that appropriate arrangements can be made so
           that my sister, Sheryl and I can visit my dad at his home as desired.

           Thanking you ahead of time for passing on this information tomorrow morning
           to all of the necessary parties: Brian Cuffe, James Feld, Maxa Berid, Marsha
           Kazarosian and Lisa’s Attorney.




                                           272
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 273 of 462



        1673. A few weeks after the above-described email sent by Plaintiff Daughter
Devora to Defendant Attorney Ledoux, she informed Defendant Daughter Sheryl that
she (Plaintiff Daughter Devora) no longer wanted Defendant Attorney Ledoux to act as
legal counsel for her—which Plaintiff Daughter Devora explicitly confirmed with
Defendant Attorney Ledoux, by email on January 15, 2012.

      1674. In the afore-referenced email of January 15, 2012, Plaintiff Daughter
Devora stated:

       This is to confirm that you understand that I do not wish you to represent me
       because I am no longer in complete agreement with my sister Sheryl as to the
       whole situation regarding my dad.

       1675. Plaintiff Daughter Devora stated that she wanted to represent her own legal
interests.

      1676. On January 19, 2012, Defendant Daughter Sheryl emailed Plaintiff
Daughter Devora stating that she would no longer be speaking with Plaintiff Daughter
Devora.


       Defendant Caseworker Springman manipulated the records of Defendant
       ESMV to make it appear as though he did not speak with Plaintiff Defendant
       Devora

       1677. Evidencing the fact that Plaintiff Daughter Devora spoke with Defendant
Caseworker Springman is Defendant Daughter Sheryl’s confirming statements in the
afore-described email to the Defendants.

       1678. After Plaintiff Daughter Devora had already relayed the above-described
information to Defendant Caseworker Springman during their conservation on July 22,
2011, he told Plaintiff Daughter Devora that she needed to call the hot-line number and
provide the information again.

        1679. Pursuant to 651 CMR 5.07, a report of elder abuse does not require that it
be made only through the Elder Abuse Hotline—the regulation states that non-mandated
reporters can make reports to “the Elder Abuse Hotline, a Protective Services Agency, or
the Department.”

       1680. It is suspect that there are no notes input into Defendant ESMV’s
computer system by Defendant Caseworker Springman. Notes input into the computer
system of Defendant ESMV for July 22, 2011 simply reference that a formal report was
made to the hot-line.
                                           273
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 274 of 462



       1681. It is suspect that the investigation that Defendant ESMV opened on
April 1, 2011, specifically pertaining to Father extended up and through July 13, 2011—
with Defendant Caseworker Springman as the primary investigator; yet, the Intake
Report of July 22, 2011 designated that the case was “screened” by Defendant
Supervisor Dailey—and with the subsequent investigations primarily conducted by
Defendant Caseworker Springman.

         1682. When Defendant Caseworker Springman was explicitly asked, at trial,
about his conversation with Plaintiff Daughter Devora on July 22, 2011, he did not, in any
manner, deny that he spoke with Plaintiff Daughter Devora on July 22, 2011—he only
testified that he had no recollection of the conversation; whereas Plaintiff Daughter
Devora testified at trial, she, in fact, did have such conversation as described above, along
with other corrobative evidence.

        1683. Defendant Caseworker Springman directed Plaintiff Daughter Devora to
call the hot-line as a means to deceptively create an appearance as though Plaintiff
Daughter Devora had originally called the hot-line on her own initiative—evidently
intending to make the reporting appear to have been an emergency.


       Suspect conduct of Defendants by refraining from filing a report with
       Defendant ESMV concerning the events of July 22, 2011

       1684. If statements by the designated Defendants made to Defendant ESMV—
on and after July 22, 2011—were done so in good faith, the designated Defendants’
professional roles would have compelled their making a formal report to the District
Attorney’s Office and/or to Defendant ESMV.

        1685. If statements made by the designated Defendants to Defendant ESMV—
on and after July 22, 2011—were done so in good faith, the designated Defendants’ had
no legitimate reason for not contacting the District Attorney’s Office and Defendant
ESMV.

        1686. As set forth above, the designated Defendants failure to make a formal
report to Defendant ESMV evidences that they, knowingly and deliberately, made false
allegations against Plaintiff Daughter Lisa.

         1687. Defendant Caseworker Springman’s notes, input into the computer
system of Defendant ESMV, demonstrate that Defendant Attorney Studen did not
initiate contact with Defendant ESMV regarding the supposed afore-described events of
July 22, 2011.


                                            274
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 275 of 462



       1688. Defendant Caseworker Springman’s notes, input into the computer
system of Defendant ESMV, demonstrate that Defendant BNY Mellon did not initiate
contact with Defendant ESMV regarding the supposed afore-described events of July 22,
2011.

       1689. Defendant Caseworker Springman stated in the notes he input on
July 26, 2011:

       PSW [Michael Springman] spoke with the elder’s account manager at Mellon
Bank, Brian Nagle. Mr. Nagle stated that he was bound by confidentiality not to speak
about any matters around the account but Mr. Nagle gave PSW the contact information for
the Mellon Bank atty Laura Studen.

         1690. Defendant Caseworker Springman re-affirmed, during his testimony at
trial, that Defendant BNY Mellon did not initiate contact with Defendant ESMV.

         1691. The Intake Report for July 22, 2011 states that the official reporter,
initiating new allegations of financial exploitation was, solely, based on the call made by
Plaintiff Daughter Devora—not Defendant Brian Nagle, not Defendant Attorney
Studen, and not Defendant Attorney Tarlow.

       1692. Defendant Attorney Tarlow, Defendant Attorney Studen and
Defendant Brian Nagle knew that the allegations—claiming Plaintiff Daughter Lisa
attempted to transfer Father’s accounts held with Defendant BNY Mellon, for her own
use and without Father’s knowledge—was a complete fabrication. In fact, the designated
Defendants, all, knew that Father had personally sought the transfer of $50,000 to his
checking account with Citizen’s Bank, during the time in question; and that Father,
personally, went to Century Bank and discussed the transferring of his account from
Defendant BNY Mellon.

        1693. As evidenced, designated Defendants knew that Plaintiff Daughter Lisa
never attempted to convert Father’s accounts for her own use; Defendants knew that
Father—personally—sought access to his own money and was precluded from doing so
by his own financial institution. The very reason that Defendants did not make a formal
report with Defendant ESMV was because of their above-described knowledge; they felt
it was too risky in this particular situation to file a fraudulent report of financial
exploitation with Defendant ESMV.




                                            275
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 276 of 462



         1694. As previously set forth, Defendant Attorney Kazarosian filed a written
attestation (on August 17, 2011), with the Essex Probate & Family Court, stating that
Father had expressly conveyed to her that he was furious and outraged with Defendant
BNY Mellon. (Refer to the previously discussed affidavit of Defendant Attorney
Kazarosian in Exhibit 22).

        1695. As previously set forth, prior to July of 2011, the designated Defendants
already had an existing alliance with Defendant Daughter Sheryl and Plaintiff Daughter
Devora—Defendant Daughter Sheryl and Plaintiff Daughter Devora had signed affidavits,
that had been drafted by Defendant Attorney DeNapoli for the sole purpose of opposing
Plaintiff Daughter Lisa’s seeking relief in the Essex Probate & Family Court.

         1696. The attestations of the afore-referenced affidavits of Defendant Daughter
Sheryl and Plaintiff Daughter Devora, wholly, consisted of empty blanket allegations—
the affidavits did not show any evidence to support an inference of exploitation, not even a
scintilla.

       1697. As previously set forth, the afore-discussed investigative notes and reports
of Defendant ESMV—from April 1, 2011 up until July 22, 2011 (approximately 35
pages)—show that Defendant Caseworker Springman explicitly, and repeatedly,
confirmed that there was no credible evidence to support an inference that Plaintiff
Daughter Lisa had been exploiting Father—even at the very lowest standard of proof:
“reasonable cause”.

        1698. Designated Defendants wanted the records of Defendant ESMV to reflect
that Defendant Daughter Sheryl and Plaintiff Daughter Devora were the parties directly
responsible for making a report of “new” allegations to Defendant ESMV—and not the
designated Defendants. For lack of better wording, the designated Defendants saw and
seized the opportunity to have somebody else “do their dirty work”—the motive being to
minimize the risk of exposing their illegal conduct.

       1699. It is documented in the Intake Report for 7/22/2011 that Plaintiff
Daughter Devora stated that the sole reason for her calling Defendant ESMV on
July 22, 2011 was because of the telephone call that she received from Defendant
Daughter Sheryl.




                                            276
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 277 of 462



        1700. The Intake Report of July 22, 2011 listed Plaintiff Daughter Devora as
being the only person as “Reporter” and Defendant Daughter Sheryl was listed under the
section called “other Participant”; however, Defendant ESMV did not speak with
Defendant Daughter Sheryl for purpose of the Intake Report of July 22, 2011. It is suspect
that Defendant ESMV did not, also, list counsel from Defendant Law Firm TBHR and
Defendant Attorney Studen (counsel for Defendant BNY Mellon) as “other
Participants”.


       Evidence of fraudulent acts after July 22, 2011

        1701. Defendant Caseworker Springman spoke with Defendant Attorney
Studen and recorded the details of the conversation in the notes for July 26, 2011, which
stated:

           Atty Studen stated that there was a demand for the total $6 million of his
           [Father’s] retirement account to be moved to a Citizen’s bank account in
           Boxford. Atty Studen stated that this was requested by Lisa Belanger who
           stated that she was the elder’s power of atty. Due to the recent history that the
           elder’s account manager Brian Nagle was aware of Mellon then put a freeze on
           the account and informed Lisa Belanger that a court would have to order any
           money to be moved at this point. Atty Studen stated that after the transfer of
           funds was denied Lisa Belanger had called Mellon Bank quite upset and
           threatened a lawsuit against them. Atty Studen stated that this has yet to occur
           and that after a week’s time had passed Lisa Belanger had called up the bank
           again. This time when Lisa had called she stated that she was frustrated with
           the bank also stated that she had sent a letter explaining why the bank should
           transfer the money. Attorney Studen also stated that the elder had called and
           left a VM at Mellon Bank stating that he was removing all power of atty’s and
           that everyone was trying to steal his money.

       1702. Showing intended deception, it is not reported to whom the supposed
“demand” was made; Defendant Attorney Studen does not state when the supposed
“demand” occurred; and the referenced voice mail supposedly left by Father was never
provided as evidence.

      1703. On July 26, 2011, Defendant Caseworker Springman and another
caseworker went to Father’s home. Plaintiff Daughter Lisa was not home at the time.

       1704. In the notes of Defendant ESMV regarding the afore-described visit on
July 26, 2011, Defendant Caseworker Springman explicitly stated that he, first,
“informed Elder [Father] of the allegations in the report.”
                                            277
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 278 of 462



      1705. Defendant Caseworker Springman further documented in the notes of
Defendant ESMV, regarding the above-described visit that:

           PSW [Defendant Springman] asked Elder if he was aware of the attempt to
           move his money. Elder stated that he was but was unsure of who it was. Elder
           stated, ‘Who do you know it to be, because when I find out they are going to
           jail?’ PSW stated that it was reported to be his dtr Lisa and that she contacted
           Mellon Bank to have the $6 million moved. Elder asked how much of his
           money was stolen and how much was still at risk. PSW stated that to his
           knowledge the Elder’s assets were secure and that Mellon had frozen them.
           Elder stated that this was good and asked again who had tried to move the
           money. PSW told elder again that it was reported to be his daughter Lisa.
           Elder again produced the account summary and handed it to PSW’s again
           asking if they had seen this and was this what the report was about. PSW
           stated that it was. . . .

           Elder asked 7 times about whether or not his money was safe and asked 7 times
           as to which one of his daughters had been the one ‘to look out for’. PSW
           explained the report each time and that PSW was told that the elder’s assets
           were frozen until notice from the court. PSW was then asked about what he
           [Father] would do if he had no money to get basic needs. PSW stated that the
           elder could call PSW if that occurred and that he would help.

       1706. On July 28, 2011, Defendant Supervisor Dailey called Plaintiff Daughter
Lisa and began questioning her about Father’s finances. As stated in the notes input by
Defendant Supervisor Dailey, he had explicitly stated that Plaintiff Daughter Lisa “was
cooperative” and had answered his questions.

        1707. Regarding the above-described conversation, Defendant Supervisor
Dailey recorded, in the notes of July 28, 2011, that Plaintiff Daughter Lisa had expounded
on the manner in which, for weeks, Defendant BNY Mellon had been unlawfully and
unjustifiably denying Father access to all funds, as well as, Plaintiff Daughter Lisa, as
Father’s attorney-in-fact; that Plaintiff Daughter Lisa had, specifically, explained that she
was finishing up the drafting of a 93A Demand letter (consumer fraud procedural letter)
that she was going to be serving Defendant BNY Mellon.

        1708. The notes input by Defendant Supervisor Dailey, on July 28, 2011, state
that Plaintiff Daughter Lisa faxed him the afore-described 93A Demand letter at the office
for Defendant ESMV; and that he had received it. (Refer to 93A Demand letter prior
referenced in Exhibit 207).


                                            278
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 279 of 462



       1709. On July 28, 2011, Plaintiff Daughter Lisa, also, sent a copy of the 93A
Demand letter to the Chairman & CEO of Defendant BNY Mellon (Robert Kelly),
President of Defendant BNY Mellon (Gerald Hassell) and Investment Management of
Defendant BNY Mellon (Mitchell Harris).

        1710. Plaintiff Daughter Lisa, also, sent correspondence and a copy of the 93A
Demand to then-U.S. Senator Scott Brown—which the November 2011 invoice filed by
Defendant Burns & Levinson with the Essex Probate & Family Court shows that
Senator Brown, in fact, had substantial contact with Defendant Burns & Levinson
regarding the described situation. Defendant Attorney Cukier billed for discussions and
the drafting of a written response to Senator Brown—which Plaintiff Daughter Lisa had
not been provided any information whatsoever about the substance of the
communications between Senator Brown and Defendant Burns & Levinson; which further
evidence designated Defendants’ impoper use of influence. (Copy of Plaintiff Daughter
Lisa’s correspondence to Senator Brown, email from Senator Brown’s Office and
Defendant Burns & Levinson’s November 2011 invoice are provided in Exhibit 338A).

        1711. The notes input by Defendant Supervisor Dailey, on July 28, 2011, also,
state that Plaintiff Daughter Lisa informed him of Father’s 2003 DPOA and Father’s re-
affirmation of his 2003 DPOA on June 16, 2011. Defendant Supervisor Dailey explicitly
documented that Father’s re-affirmation was executed at Defendant Whittier Pavilion,
and he stated: “which Lisa mentioned was witnessed by staff, including Dr. Baloocho.”

       1712. July 28, 2011 was the first time that Defendant ESMV had directly
broached Plaintiff Daughter Lisa about there being an investigation regarding financial
exploitation.

        1713. In a very informal casual manner, Defendant Supervisor Dailey asked if
she wanted to come into the office of Defendant ESMV to talk. Defendant Supervisor
Dailey did not, in any manner, state that Defendant ESMV was making a formal request to
interrogate Plaintiff Daughter Lisa.

        1714. In the notes input by Defendant Supervisor Dailey into the computer
system of Defendant ESMV, he had phrased the manner of his requesting Plaintiff
Daughter Lisa to come in and speak with him as: “PSS [Defendant Supervisor Dailey]
offered to set up visit at ESMV for next week to discuss situation.”

        1715. Defendant Supervisor Dailey explicitly, described in the notes of
Defendant ESMV regarding the response by Plaintiff Daughter Lisa as: “Lisa seemed
interested, but did not want to set up a time just yet.”



                                           279
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 280 of 462



       1716. The very next statement written by Defendant Supervisor Dailey was:

           She [Plaintiff Daughter Lisa] also provided a CWI, named Steven Kapsalis
           [telephone number provided] who is a friend of AV [Father] for over 40 years.
           Lisa wanted PS to contact him to hear his views on the situation.

        1717. Of significance, Defendant Caseworker Springman intentionally
manipulated the notes of Defendant ESMV to make it appear as though he interviewed
Steven Kapsalis on July 29, 2011, when, in fact, that was a complete fabrication. As
evidenced in the notes, Defendant Caseworker Springman had set up a caption under the
date of July 29, 2011. Right before and after the description of the supposed interview,
there were date/time stamps stating that it was input on August 25, 2011.

        1718. In further egregious deception, Defendant Caseworker Springman had
inserted those notes one full week after the hearing of August 17, 2011—when Judge
Abber made the court appointments of guardian and conservator.

      1719. In the notes input on July 28, 2011, it is documented that Defendant
Supervisor Dailey and Defendant Caseworker Springman met with Defendant
Attorney Berid, after the above-described conversation had taken place.

        1720. Defendant Supervisor Dailey stated, in the above-described notes, that,
during the meeting with Defendant Caseworker Springman and Defendant Attorney
Berid, they reviewed the 93A Demand letter that had been faxed. Defendant Supervisor
Dailey wrote in the notes:

           Lisa accuses Mellon of Fraud and not handling AV’s [Father] account
           properly. This includes not honoring Lisa as Durable POA.

        1721. Specifically included in the above-referenced notes of Defendant
Supervisor Dailey’s consultation with Defendant Attorney Berid on July 28, 2011, he
explicitly stated:

           After review of the above info, ESMV may pursue a motion to intervene and
           look to seek a court order to have AV [Father] evaluated for competency and
           freeze on spending to include only AV’s expenses. Pending outcome of eval, a
           temp guardian/conservator might be needed.

       1722. Defendant Caseworker Springman documented in the notes of
Defendant ESMV that Defendant Attorney Berid told him to call Defendant Attorney
Studen (counsel for Defendant BNY Mellon) “on this matter to notify her of Lisa filing
the 93A today.”

                                           280
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 281 of 462



      1723. Defendant Caseworker Springman documented that he carried out
Defendant Attorney Berid’s above-specified instructions on that same day, July 28,
2011. After the above-referenced conversation, Defendant Attorney Studen telephoned
Defendant Attorney DeNapoli to update him.

       1724. Defendant Caseworker Springman input notes into the computer system
of Defendant ESMV on July 28, 2011, stating that he had spoken with Defendant
Attorney Tarlow and reported: “Mr. Tarlow stated that he did have 6 months of financial
records but ‘there were no signs of FE [financial exploitation] in those statements.’”

        1725. Defendant Caseworker Springman documented, in the notes of
Defendant ESMV, on July 28, 2011, that Defendant Attorney Berid had informed him
that Plaintiff Daughter Lisa had called Defendant Attorney Studen (counsel for
Defendant BNY Mellon) giving notification that Defendant Right at Home was
threatening to stop services by the end of day (July 28, 2011).

       1726. Defendant Caseworker Springman documented, in the notes of
Defendant ESMV, on July 28, 2011, that he spoke with the owner of Defendant Right
at Home, Jay Kenney; that Jay Kenney stated that “he had not been paid a dime for the
services that had been put into the elder’s home to this point.”

         1727. The above statement made by Jay Kenney was completely false; and made
such statement knowing it to be false. On July 29, 2011, Defendant Supervisor Dailey
documented in the above-referenced notes of Defendant ESMV that an email was
received from Rosalee Doherty of Right at Home stating that Plaintiff Daughter Lisa, had,
in fact, given Right at Home a check on June 17, 2011 for $5,376.00; that Plaintiff
Daughter Lisa had signed the check as POA [Power of Attorney].

        1728. As documented in the notes of Defendant ESMV, in the late afternoon of
July 29, 2011, Defendant Supervisor Dailey had called Plaintiff Daughter Lisa about
transactions regarding Father’s accounts. From the tone and manner in which Defendant
Supervisor Dailey had been speaking to Plaintiff Daughter Lisa, she deduced that she was
being accused of financial exploitation of Father.

      1729. Defendant Supervisor Dailey documented in the notes of Defendant
ESMV, regarding the above-described conversation: “Plaintiff Daughter Lisa wanted to
know ‘what she was being accused of’ and ‘what that is based on.’”




                                           281
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 282 of 462



       1730. As indicated by the notes input by Defendant Supervisor Dailey, he did
not—and would not—answer Plaintiff Daughter Lisa’s direct question. Instead, as he
documented in the above-referenced notes, he stated: “PSS Dailey informed Lisa that PS
was looking into reported concerns of how the elder’s money was handled, such as bills
(Right at Home) that were not paid, which jeopardized his services.”

       1731. Defendant Supervisor Dailey documented in the above-referenced notes
of Defendant ESMV that he then “offered to meet Lisa at Elder Services of the
Merrimack Valley to further discuss allegations.”

        1732. As Defendant Supervisor Dailey knew—and as referenced several times
in the notes and reports of Defendant ESMV, Plaintiff Daughter Lisa had been a
practicing attorney for several years. In view of Plaintiff Daughter Lisa’s experience as a
practicing attorney—with substantial experience as a criminal defense appellate
attorney—reasonably and properly, stated that she would come to Defendant ESMV’s
office to speak to them, but that, first, she wanted Defendant Supervisor Dailey to have
him put that request in writing; which is corroborated by the fact that Defendant
Supervisor Dailey documented that Plaintiff Daughter Lisa provided him her law office
address. (At no time did Defendant ESMV send Plaintiff Daughter Lisa written
communication about setting up a time to be interviewed).

       1733. On July 29, 2011, Defendant Attorney Berid sent email correspondence
to Defendant Attorney Watson (of Defendant Law Firm TBHR).

        1734. On August 2, 2011, Defendant Attorney Watson received a telephone
message from Defendant Daughter Sheryl, which Defendant Attorney Watson described
as involving “the package from Elder Services regarding outstanding issues.”

         1735. On August 2, 2011, Defendant Caseworker Springman put together a
formal written report for Defendant ESMV, called an Investigation Summary, in which it
states that: “Case was substantiated for Financial Exploitation.” As previously set forth,
Defendant ESMV did not inform the District Attorney’s Office of their having a
substantiated case of financial exploitation.

      1736. On August 3, 2011, Plaintiff Daughter Lisa faxed a letter describing the
misconduct of Defendant BNY Mellon —as well as the misconduct of Defendant ESMV
and Defendant Law Firm TBHR—and a copy of the 93A Demand letter to then-U.S.
Senator Scott Brown.




                                            282
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 283 of 462



       1737. Subsequently, Plaintiff Daughter Lisa received a call from the aide for
then-U.S. Senator Scott Brown simply making the blanket and empty statement that
Senator Brown was not able to “do anything”.

        1738. On August 3, 2011, Plaintiff Daughter Lisa faxed Executive Director of
Defendant ESMV (Rosanne DiStefano) a copy of the 93A Demand and a summary of her
concerns. On that same day, Defendant Attorney Berid mailed out Plaintiff Daughter
Lisa with Defendant ESMV’s written non-emergency motion requesting a hearing be held
to determine whether Essex Probate & Family Court would allow Defendant ESMV to be
able to get a court order to have Father be evaluated regarding competency—not a hearing
to determine whether there is probable cause that Father had been abused or exploited.

       1739. On August 4, 2011, Defendant Attorney DeNapoli called Defendant
Attorney Berid, with Defendant Attorney DeNapoli having described the conversation as
“regarding status and strategy.”



   iii. Further evidence of intentional deception by designated Defendants

       1740. Throughout the notes input into the computer system of Defendant ESMV
from April, 1 2011 up until July 22, 2011, the staff of Defendant ESMV did not use the
standard classification of “alleged perpetrator” (AP) with regard to Plaintiff Daughter
Lisa—outright to the contrary, Defendants continuously referred to her as “Participant” or
“Other party” or by name.

      1741. The formal written reports for Defendant ESMV did not label Plaintiff
Daughter Lisa as “perpetrator” until July 22, 2011.

       1742. There are no intervening notes between July 11, 2011 and July 22, 2011.

       1743. Defendant Caseworker Springman, in his written report—called PS
Collateral Interview (dated May 11, 2011)—explicitly stated that Plainitff Daughter
Devora lived in California and had for years. He, also, stated that Plaintiff Daughter
Devora “was not in state during the events surrounding the allegations.”




                                            283
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 284 of 462




       Intentional deception evidenced in the Investigation Summary of 8/2/2011

       1744. Defendant ESMV stated in its Investigation of Summary (originated on
8/2/2011)—done by Defendant Caseworker Springman—that the determination of a
substantiated case for financial exploitation against Plaintiff Daughter Lisa was based on
the supposed following grounds:

           elder reported to Mellon bank that his “family is stealing his money” in a
           recorded phone call;

           Right at Home (the private home health agency) had an outstanding balance of
           $17,456.00;

           there was an unexplained disappearance of funds—as there was a transfer of
           $50,000 transferred into Father’s Citizen’s checking account and that Lisa
           “chose not to inform PSS Dailey where the money went”; and

           there was a concern about the validity of Father’s re-affirmation of his 2003
           DPOA.

        1745. The notes of Defendant ESMV state that a supposed substantiated finding
of financial exploitation was made on August 2, 2011— which is the date that the afore-
described Investigation Summary states was purportedly originated. Subsequently,
Defendant Attorney Berid made this representation in court.

        1746. It is suspect that the Investigation Summary—which was originally created
on August 2, 2011—documented that it was “updated” on August 25, 2011. As
evidenced, the afore-described Investigation Summary was modified after Judge Abber
had already made the court ordered appointment of Defendant Attorney Cuffe as
guardian and Defendant Attorney Feld as conservator. Demonstrated is the deceptive
manipulation to manufacture incriminating evidence and falsification of records.

        1747. Conspicuous by its absence in the afore-described Investigation Summary
is the original allegation by Defendant ESMV that Plaintiff Daughter Lisa attempted to
move $6 million of Father’s accounts out of Defendant BNY Mellon.




                                            284
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 285 of 462



         1748. Demonstrating Defendants’ patently deliberate intent to fabricate evidence
is the fact that Defendant ESMV’s report stated that one of the supposed grounds for a
substantiated finding of exploitation was Father calling Mellon Bank to report that “his
family was stealing his money”—as set forth above, Father’s call to Defendant Brian
Nagle was based on his being misled and a premeditated scheme by designated
Defendants. Especially, egregious is the fact that the notes and reports of Defendant
ESMV continuously and repeatedly reflect a position that the agents of Defendant ESMV
considered Father not to be competent.

        1749. As previously set forth and explicitly documented in the notes of
Defendant ESMV, Plaintiff Daughter Lisa provided Defendant ESMV specific and
detailed evidence of fraud perpetrated by Defendant BNY Mellon.

        1750. Replete in the notes and reports of Defendant ESMV is the continuous
documentation that Defendant ESMV did not, in any manner, conduct an investigation as
to the information of exploitation by Defendant BNY Mellon.

       1751. Even more so, replete in the notes and reports of Defendant ESMV is the
continuous documentation that Defendant ESMV aided and abetted Defendant BNY
Mellon in the afore-referenced fraudulent conduct.

        1752. Defendant Caseworker Springman and Defendant ESMV, knowingly
and intentionally, misused the outstanding balance owed to Defendant Right at Home as
a grounds for a substantiated finding when they knew that the reason for the outstanding
balance was directly and solely caused by Defendant BNY Mellon refusing Father’s,
personal request, to transfer funds to his Citizen’s Bank account.

        1753. Defendant Caseworker Springman and Defendant ESMV, knowingly
and intentionally, falsely made representations that there had been an unexplained
disappearance of funds.

       1754. As previously set forth and explicitly documented in the notes of
Defendant ESMV, Defendant Caseworker Springman had been informed by
Defendant Attorney Tarlow on July 28, 2011 that he had the past six (6) months of
Father’s checking statements and that there were no signs of financial exploitation.

        1755. As previously set forth above and explicitly documented in the notes of
Defendant ESMV of July 29, 2011, Defendant Supervisor Dailey wrote that Lisa had
told him that she could provide proof of where funds had been dispersed.




                                           285
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 286 of 462



        1756. Defendant Caseworker Springman and Defendant ESMV, knowingly
and intentionally, made false representations that Plaintiff Daughter Lisa “chose not to
inform PSS Dailey where the money went.”

        1757. As previously set forth and explicitly documented in the notes of
Defendant ESMV, Plaintiff Daughter Lisa was consistently cooperative when questioned;
that she was fully forthcoming in her responses; and that she asked for written
correspondence to facilitate the setting up of a scheduled meeting—which Defendant
Supervisor Dailey explicitly documented such request and that she gave him her law
office address. It was Defendant ESMV who chose not to follow up with the interview—
not Plaintiff Daughter Lisa.


   H. Events following Defendant ESMV’s motion to intervene

       1758. As previously set forth, on June 14, 2011, the court proceeding before
Judge Abber was a petition for temporary guardianship and conservatorship; whereby
Judge Abber declared that a court appointed guardian and conservator were not warranted.

        1759. At the close of the court proceeding, Judge Abber did not schedule any
date for the parties of In re Marvin H. Siegel to return to court. He did not express that he
had any intention of holding a routine court proceeding for a status report.

        1760. Ostensibly, at the proceeding of June 14, 2011, Judge Abber had
indicated that if no problems arose amongst the siblings then the matter of In re Marvin H.
Siegel would be resolved. However—as previously set forth—during the court
proceeding of June 14, 2011, Judge Abber had repeatedly expressed that he was certain
that the matter of In re Marvin H. Siegel would “be back in court very quickly” due to
acrimony; which the matter of In re Marvin H. Siegel did return before Judge Abber on
August 17, 2011 because of Defendant Attorney Berid filing a motion to intervene with
the Essex Probate & Family Court.

        1761. As set forth, Defendant ESMV’s motion to intervene was used as a pretext
to bring the matter of In re Marvin H. Siegel back before Judge Abber—as Judge Abber
had repeatedly assured Defendants, in-court, on June 14, 2011.

       1762. Defendant Attorney Berid filed the motion to intervene on August 3,
2011, and scheduled the hearing for the afore-described motion to be heard August 17,
2011. (Copy of Defendant ESMV’s motion to intervene is provided in Exhibit 338B).




                                             286
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 287 of 462



       1763. As set forth, Father had terminated the services of Defendant Attorney
Tarlow and Defendant Law Firm TBHR. After being served, Defendant ESMV’s
motion to intervene, Father had Plaintiff Daughter Lisa search for another attorney to
represent him.

       1764. Based on representations held out to the public by Defendant Attorney
Marsha Kazarosian and her reputation held out by legal professionals, Plaintiff Daughter
Lisa—on behalf of Father—consulted with Defendant Attorney Kazarosian about
representing Father at the scheduled hearing for Defendant ESMV’s motion to intervene.

        1765. On or about August 12, 2011, Plaintiff Daughter Lisa (along with a
friend/colleague of hers) met with Defendant Attorney Kazarosian for a consultation.
Father was not present at this initial consultation.

       1766. At that meeting, Plaintiff Daughter Lisa explained the circumstances in
which Defendant Attorney Tarlow and Defendant Law Firm TBHR became initial
counsel for Father and the underlying events that led up to Father’s involuntary
commitment.

        1767. Plaintiff Daughter Lisa explained to Defendant Attorney Kazarosian that
the ultimate purpose of her legal services were to specifically fight for the validity of
Father’s 2003 DPOA.

       1768. Plaintiff Daughter Lisa told Defendant Attorney Kazarosian how Father
had agreed to take the antipsychotic Seroquel because it was represented by the staff of
Defendant Whittier Pavilion (on June 16, 2011) that Father’s discharge from Defendant
Whittier Pavilion was conditioned upon Father doing so.

       1769. Defendant Attorney Kazarosian met with Father, on or about August 15,
2011, at her law office in Haverhill, MA. Father was driven by a home health aide of
Defendant Right At Home—as due to logistics Plaintiff Daughter Lisa drove in her
own car to the appointment. Father’s long time friend, Steven Kapsalis, also came to
Defendant Attorney Kazarosian’s office for the appointment.

        1770. Defendant Attorney Kazarosian met all together with Father, Plaintiff
Daughter Lisa and Steven Kapsalis. As set forth, Defendant Attorney Kazarosian—and
her associate, also, talked with Father alone. (Refer to affidavit of Defendant Attorney
Kazarosian in prior referenced Exhibit 8).




                                           287
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 288 of 462



        1771. Plaintiff Daughter Lisa explicitly conveyed to Defendant Attorney
Kazarosian that she was being hired to protect Father from any and all intrusion by the
State into Father’s personal life; that Father was seeking representation to forcefully fight
against any and all intervention by Defendant ESMV.

       1772. Plaintiff Daughter Lisa had shown Defendant Attorney Kazarosian how
Defendant BNY Mellon had unlawfully and unjustifiably denied Father access to his own
money.

       1773. Both, Plaintiff Daughter Lisa and Father, explicitly conveyed to Defendant
Attorney Kazarosian that Father wanted Daughter Lisa involved in Attorney
Kazarosian’s representation of Father; to which Defendant Attorney Kazarosian did not
object—until later having had a long meeting with Defendant Attorney Cuffe and other
designated Defendants on or about October 5, 2011.

      1774. Father explicitly conveyed to Defendant Attorney Kazarosian that he
wanted Plaintiff Daughter Lisa and her family to permanently reside with him.

      1775. Plaintiff Daughter Lisa provided Defendant Attorney Kazarosian various
documents to help prepare her for the hearing that was scheduled for August 17, 2011.

        1776. Plaintiff Daughter Lisa gave Defendant Attorney Kazarosian the original
affidavit from the home health aide of Defendant Right At Home who had been present
when Defendant Caseworker Springman came to see Father on July 22, 2011 (which
Defendant Attorney Kazarosian submitted to the Essex Probate Court at the hearing on
August 17, 2011—a copy of which is provided in Exhibit 339).

       1777. The home health aide’s affidavit stated:

           she was present when two men from Defendant ESMV came to Father’s
           home;

           the two men from Defendant ESMV initiated the conversation with Father,
           saying: “We are here because we heard your having problems with your
           money”;

           that the two men from Defendant ESMV led Father to believe that there was
           money “missing” from his bank and that they came to see Father telling him
           that they were there to help him get his money back;

           the two men from Defendant ESMV spoke in a manner as if Plaintiff
           Daughter Lisa had been the one who stole the money and continued on,
           specifically and exclusively, talking about Plaintiff Daughter Lisa; and that

                                             288
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 289 of 462



           the two men from Defendant ESMV instructed Marvin not to talk to Plaintiff
           Daughter Lisa about their conversation.

       1778. Plaintiff Daughter Lisa provided Defendant Attorney Kazarosian written
documentation as to the accounting of Father’s bank accounts. Defendant Attorney
Kazarosian was, also, provided a written statement by the bookkeeper handling Father’s
accounts explaining the underlying difficulties that had happened while she was handling
Father’s Citizen Bank account; and how Defendant BNY Mellon had directly been the
source of the problems with Father’s Citizen’s Bank account.

        1779. On August 16, 2011, Plaintiff Daughter Lisa had emailed relevant sections
of the Code of Massachusetts Regulations (herein referred as CMR) to Defendant
Attorney Kazarosian showing that Defendant ESMV was improperly bringing a motion
to intervene.

        1780. Defendant Attorney Kazarosian, on August 16, 2011, replied by email to
Plaintiff Daughter Lisa, stating:

       I had the statutes although I appreciate you forwarding them. But as far as
       attacking elder services tomorrow, I am not sure that is a good tact. They may
       very well not be following procedure, but they are only intervening right now. I
       would rather stick to keeping it simple. . . that marvin is incompetent although
       forgetful, that unfortunately protective services investigator never spoke to you and
       relied upon the statement of a forgetful guy who was reacting to the guy’s
       suggestion that you were stealing from [referring to the previously discussed
       recorded call with Defendant Brian Nagle on July 22, 2011]. . . .


       I. Court proceeding of August 17, 2011

       1781. The audio recording of the proceedings held on August 17, 2011 is
provided in prior referenced Exhibit 23 and the transcript is provided in Exhibit 24.

       1782. The court proceeding held on August 17, 2011 was a non-evidentiary
hearing.

        1783. At the beginning of the hearing of August 17, 2011, Defendant Attorney
Kazarosian had filed a notice of appearance, stating that Father had retained her to be his
attorney; while, at the same time, Defendant Attorney DeNapoli—on behalf of
Defendant Law Firm TBHR—requested that Judge Abber rule on his afore-described
filed petition asking for a court order precluding the firing of Defendant Firm TBHR.


                                            289
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 290 of 462



        1784. As previously set forth, Defendant Attorney Kazarosian submitted her
own affidavit to Judge Abber, at the hearing of August 17, 2011. In that affidavit, she
described, in exceptional detail, her observations and conclusions that Father was
competent; that Father expressed to her that he had been deceived by Defendant Attorney
Tarlow and his associates; that the documents signed on May 25, 2011 was procured
under duress and deception; that Father explicitly expressed to Defendant Attorney
Kazarosian that he wanted Plaintiff Daughter Lisa and her family to permanently reside
with him, and to care for him; that Father’s 2003 DPOA should be deemed valid and
effective.

        1785. Judge Abber permitted Defendant Attorney Kazarosian to appear on
behalf of Father. In addressing the afore-referenced petition filed by Defendant Law
Firm TBHR, Judge Abber stated that there was no need to hear the petition because he
was going to appoint a temporary conservator.

       1786. As previously set forth, Defendant Attorney Kazarosian submitted her
personal written attestation to Judge Abber, during the hearing of August 17, 2011;
wherein Defendant Attorney Kazarosian attested that Father had, personally, told her that
the documents brought to him by Defendants Attorney Tarlow and Watson and signed
by him on May 25, 2011 were obtained by fraud and deception; that Father had signed
those documents under coercion and duress.

      1787. The above-described affidavit submitted by Defendant Attorney
Kazarosian expounded in great detail—supporting statements of fact—of Father being
competent and of sound mind when Father told her that he been deceived by Defendant
Attorney Tarlow.


       In Defendant ESMV’s filed motion to intervene, it did not request that the
       hearing involve the appointment of a guardian and conservator

        1788. The scheduled hearing for August 17, 2011 was set ahead of time,
exclusively, for the motion to intervene filed by Defendant Attorney Berid and
Defendant ESMV—and, therefore, was the only matter expected to be heard before
Judge Abber. This is bolstered by the afore-described email sent by Defendant
Attorney Kazarosian to Plaintiff Daughter Lisa—wherein Defendant Attorney
Kazarosian stated: . . . but they are [Defendant ESMV] only intervening right now.”




                                           290
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 291 of 462



        1789. As previously set forth, Defendant ESMV’s purported claim of a
substantiated case for financial exploitation was documented to have occurred on August
2, 2011. Defendant Attorney Berid scheduled the afore-described hearing for the motion
to intervene 14 DAYS after this purported substantiated determination. G.L. Chapters 19
and 20 provide procedural mechanisms that permit emergency proceedings within 24
hours. As evidenced, Defendant ESMV’s motion to intervene was not pursued as an
emergency motion.

       1790. The specific relief that Defendant Attorney Berid had enumerated in the
motion to intervene consisted of:

           to order a complete mental health evaluation of Father;

           to appoint a GAL to investigate the issues of financial exploitation;

           to appoint a GAL to determine whether Plaintiff Daughter Lisa and her family
           should be allowed to continue to reside with Father;

           to allow the firm of Defendant Law Firm TBHR, and in particular Attorneys
           Tarlow, DeNapoli and Watson, to continue to represent Father; and

           to order that all Home Health Agency Bills and household bills be presented to
           ESMV for approval and forwarded to BNY Mellon until a mental health
           evaluation is completed, when a temporary guardian is put in place.

(Refer to prior referenced Exhibit 338).

       1791. As set forth by the above-described requests made by Defendant Attorney
Berid and Defendant ESMV—in the filed motion to intervene, there was no request for
Judge Abber to issue an emergency order for an appointment of a guardian or
conservator.

        1792. The only requested type of relief sought by Defendant Attorney Berid and
Defendant ESMV was permission to conduct certain investigative measures; indicating
that the investigative measures were necessary to be able to make a determination whether
a court appointed guardian and conservator was warranted.

       1793. Further establishing that Defendant ESMV’s motion did not, in any
manner, request the appointment of a guardian and conservator is the fact that such
proceedings require the presentation of a medical certificate stating that Father lacked
capacity—which the very essence of Defendant Attorney Berid’s motion to intervene
was her asking for a court order so that she would be able to obtain a medical certificate.


                                            291
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 292 of 462



        1794. There was no medical certificate prepared for the proceeding of August 17,
2011. Of import, the medical certificate that had been previously submitted to the Essex
Probate & Family Court by Defendant Attorney Garmil (on behalf of Defendant
Whittier Pavilion) on June 14, 2011 was no longer effective by August 17, 2011,
pursuant to the procedural rules for the Probate & Family Court. A new medical
certificate was required.

        1795. The ill-motive of Judge Abber in ordering the temporary appointments of
guardian and conservator is evidenced by the fact that Judge Abber, specifically, did not
hold the scheduled hearing for temporary guardianship and conservatorship on
June 7, 2011 on the espoused basis that the provided medical documentation was not on
the official standard form of the Probate & Family Court—yet, on August 17, 2011, there
was no medical documentation provided of any kind.

        1796. Prior to the court proceeding—on August 16, 2011—Plaintiff Daughter
Lisa emailed Defendant Attorney Kazarosian, bringing her attention to the scope of the
subject matter before the Essex Probate & Family Court; highlighting that the motion to
intervene was limited in scope; that Defendant ESMV was only requesting permission to
become an intervening party.

       1797. As previously set forth, Defendant ESMV’s motion to intervene was not
presented as an emergency motion, in any regard; and, further evidencing that Defendant
ESMV’s motion to intervene was not of an emergency nature is the fact that Defendant
Attorney Berid and Defendant ESMV did not notify the District Attorney of any
determination of a finding of reasonable cause to believe Father (Marvin H. Siegel) had
been exploited.

        1798. Pursuant to 651 CMR 5.19, when an investigation opened by an elder
services protective agency results in a substantiated determination that an elder has been
subjected to financial exploitation, the protective agency must report such determination to
the District Attorney within 48 hours.

        1799. As previously set forth, Defendant Caseworker Springman testified in-
court (on July 2, 2012) that Defendant ESMV had not reported any alleged misconduct
regarding financial exploitation of Father to the District Attorney’s Office.

        1800. The written report for Defendant ESMV—entitled Investigation
Summary—dated August 2, 2011 states that no other agencies were involved in the
investigation.




                                            292
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 293 of 462



        1801. Defendant Attorney Berid’s in-court opening remarks—addressed to
Judge Abber—evidenced that the motion to intervene was filed for intended retaliatory
purposes. Defendant Attorney Berid explicitly brought up the fact that Plaintiff Daughter
Lisa had submitted complaints against Defendant ESMV and Defendant BNY Mellon to
the Attorney General and the Executive Office of Elder Affairs.

        1802. The court record shows that Judge Abber attempted to give the appearance
that the hearing was based on supposed emergency circumstances. De facto, the subject
matter of temporary guardianship and conservatorship was not initiated and not requested
by Defendant ESMV, or any other party of In re Marvin H. Siegel.

       1803. Judge Abber, knowingly and intentionally, used Defendant ESMV’s
motion to intervene as a pretext. This is evidenced by the discourse that took place
between Judge Abber and Defendant Attorney Berid regarding court appointments.
Judge Abber began with prompting the question to Defendant Attorney Berid: “And are
you asking that this Court appoint a temporary guardian?” The dialogue continued as
follows:

           Attorney Berid:   I’m asking—

           Judge Abber:      who can then authorize the medical testing over
                             this period of time?

           Attorney Berid:   Yes, I am, your Honor.

       1804. As demonstrated by the above dialogue, Judge Abber did not let
Defendant Attorney Berid answer his supposed inquiry. When Defendant Attorney
Berid did not just say “yes”, Judge Abber abruptly interrupted Defendant Attorney Berid,
showing that he was worried that she might say something that would interfere with his
pre-planned agenda.

        1805. As evidenced by the transcript and court recorded audio, when Judge
Abber interrupted in the manner that he did, Defendant Attorney Berid got the message
that Judge Abber was prompting her to simply just say: “Yes, I am your Honor.”

       1806. The evidence set forth demonstrates that Judge Abber’s issuing the court
appointments of a guardian and conservator was an outright sham.




                                           293
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 294 of 462



       Evidence of collusion between Judge Abber and Defendants prior to the
       hearing of August 17, 2011

      1807. At the proceedings held on August 17, 2011, Judge Abber relied, solely,
on mere arguments by opposing counsel. There was no examination of witnesses.

      1808. During the hearing of August 17, 2011, it was explicitly brought to Judge
Abber’s attention that Plaintiff Daughter Lisa was present and the court proceeding held
on August 17, 2011 was brought under the dockets initiated by Plaintiff Daughter Lisa
(ES11P1466GD and ES11P1465PM); however, Judge Abber would not let Plaintiff
Daughter speak in any manner.

       1809. With Defendant Attorney Berid having made, only, blanket statements—
and no concrete evidentiary support presented whatsoever—and Judge Abber outright
refusing to let Plaintiff Daughter Lisa challenge the allegations made against her, Judge
Abber declared that he had made up his mind as to what action he would take.

        1810. Defendant Attorney Berid was interrupted by Judge Abber in the midst
of her presentation, when Judge Abber stated that he had heard all that he needed;
declaring that he was going to appoint a guardian and conservator.

      1811. When Defendant Attorney Kazarosian attempted to convey that Father
opposed the appointment of a guardian and conservator, Judge Abber directly stated to
Defendant Attorney Kazarosian: “Well, counsel, tell me whether your client was
comfortable with his daughter taking $6 million dollars out of his bank account.”

        1812. Defendant Attorney Kazarosian indicated to Judge Abber that Plaintiff
Daughter Lisa was present and should be permitted to address the allegations made against
her in court. The following in-court discourse took place:

           Attorney Kazarosian:      Your Honor, Lisa Belanger is here and I think she
                                     want’s to address the Court as well--

           Judge Abber:              No.

           Attorney Kazarosian:      - - as a person of interest who can give information.

           Judge Abber:              On what?




                                           294
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 295 of 462



           Attorney Kazarosian:      Well, there’s some accusations that have been made
                                     that she’s denying, as to requesting $6 million or not
                                     let anyone see her father. And I think she has
                                     indicated that she wants to address those, because
                                     she denies them. The only other thing I would point
                                     out, Your Honor, is with regard to the durable power
                                     of attorney that was switched. My client gave a
                                     durable power of attorney –

           Judge Abber:              Counsel, I’m addressing the guardianship.

           Attorney Kazarosian:      but - -

           Judge Abber:              - - ordering a temporary conservator. That’s why
                                     I’m not willing to hear from Attorney Belanger on
                                     those issues.

           Attorney Kazarosian:      Your Honor, if I may?

           Judge Abber:              I’m concerned about who should be the guardian at
                                     this point. Are you - -

           Attorney Kazarosian:      Well, my - - - she’s living with - -

           Judge Abber:              Do you have any opposition to a neutral party being
                                     appointed the guardian?



       1813. Judge Abber outright precluded Plaintiff Daughter Lisa from having the
opportunity to rebut the allegations of financial exploitation made against her, in any
manner.

        1814. As previously set forth, Father nominated Plaintiff Daughter Lisa to be his
guardian and conservator in his 2003 DPOA—which was directly brought to Judge
Abber’s attention by Defendant Attorney Kazarosian. As a matter of law, Plaintiff
Daughter Lisa was entitled to be heard regarding the allegations made against her; and that
rebutting such allegations was a direct and material issue to the issue of guardianship and
conservatorship.

         1815. As previously set forth, the fact that Defendant BNY Mellon did not
initiate a call to Defendant ESMV lends credence to the fact that such allegation was
completely fabricated.

                                               295
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 296 of 462



       1816. As previously set forth, in Defendant ESMV’s Investigation Summary of
8/2/2011—in the section listing the supposed grounds for a substantiated finding of
exploitation of Father—there was no allegation that Plaintiff Daughter Lisa attempted to
take $6 million from Defendant BNY Mellon; yet, Defendant Attorney Berid explicitly
made that representation to Judge Abber.

       1817. To-date, no evidence, of any kind, has been presented to support the above-
described allegations against Plaintiff Daughter Lisa.

       1818. As previously set forth, the GAL Report later filed by Attorney Dennis
McHugh—over two (2) years later on November 18, 2013—shows that the above-
described allegations made by Defendants against Plaintiff Daughter Lisa were falsely
made from inception. (Copy of the GAL Report is provided in Exhibit 340).

        1819. Outright declarations were made by Defendants, in open court, that
Plaintiff Daughter Lisa supposedly had attempted to steal $6 million. Speaking volumes is
that Judge Abber and Defendants knew that Plaintiff Daughter Lisa was a practicing
attorney and, at no time, did they make a formal complaint against Plaintiff Daughter Lisa
to the Board of Bar Overseers.



   iv. The court appointment of Defendant Attorney Cuffe was predetermined
       before the hearing of August 17, 2011

      1820. Several discourses took place during the court proceedings on August 17,
2011 hearing showing pre-orchestration by Judge Abber, Defendant Attorney Ledoux
and Defendant Attorney Cuffe.

        1821. Following is the discourse of Judge Abber’s ostensible process of
selecting the actual person to be appointed temporary guardian:

           Judge Abber:      [To Attorney Berid] And who are you suggesting should be
                             that guardian?

           Attorney Berid:   I would pray the Court -- I have no particular person in
                             mind.

           Judge Abber:      Attorney Ledoux, I assume you have somebody in mind?

           Attorney Ledoux: Sitting right there, Your Honor. Brian Cuffe is well known
                            to the Court certainly and he’s well experienced in the area
                            of guardianship law. That’s my suggestion.

                                           296
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 297 of 462



           Judge Abber:        So, you’re not asking for your client?

           Attorney Ledoux: No your Honor, I am not.

        1822. As evidenced from the court record set forth above, Judge Abber’s
statement to Defendant Attorney Ledoux shows that Judge Abber was very concerned
that the court record would reflect Defendant Attorney Ledoux’s blaring suspicious
response—as Judge Abber felt compelled to subsequently point out, on the record, that
Defendant Attorney Ledoux’s client (Defendant Daughter Sheryl) was not seeking to be
guardian.


   v. Judge Abber, personally, cherry-picked Attorney James Feld as court
       appointed conservator

       1823. Regarding Judge Abber’s ostensible process of selecting the temporary
conservator, he spontaneously stated: “Attorney Upley, I know you’ve served as
conservator. Would you be willing to do so in this case?” To which Attorney Upley
responded affirmatively.

       1824. Shortly thereafter, Defendant Attorney Kazarosian asked Judge Abber if
she could have an opportunity to discuss something with Attorney Upley prior to his being
appointed.

       1825. While the court was in recess, Defendant Attorney Kazarosian discussed
the appointment of conservator with designated Defendants, in their capacity as opposing
counsel. When court proceedings resumed, Defendant Attorney Kazarosian apprised
Judge Abber about the discussions amongst the Defendants, and stated:

           We, have agreed that, if you are going to appoint a temporary guardian, we
           have no objection to Brian Cuffe, although [Father] continues his objection.
           If you are going to appoint a temporary conservator, we have discussed the
           appointment of David Aptaker.




                                           297
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 298 of 462



        1826. Showing the fact that the discussion of the appointment of David Aptaker
had arisen purely from Defendant Attorney Kazarosian’s closed discussion with
designated Defendants—to the exclusion of Plaintiff Daughter Lisa, Judge Abber
responded to Defendant Attorney Kazarosian’s above statement:

           Is there some reason why the person that I had indicated that I might select is
           not appropriate?”

The issue was then discussed at sidebar—inaudible to Plaintiff Daughter Lisa and the
court audio recording system.

         1827. Attorney Upley then identified himself during the court proceedings and
indicated that he still wanted to be appointed. Upon which Judge Abber stated: “Well,
let’s just deal with the guardianship for right now? Is any one seeking authorization to
admit to a nursing facility at this time?”

        1828. Unsolicited, Judge Abber declared that he was revoking the existing health
care proxy executed by Father—in which Father had made Plaintiff Daughter Lisa his
health care proxy. To re-iterate, Plaintiff Daughter Lisa was precluded from being heard
at the hearing.

       1829. Defendant Attorney Cukier asked Judge Abber, in court, if she could
provided him with the names of her proposed persons to be appointed conservator. Judge
Abber stated that she could provide three (3) names. In doing so, she gave the following
names: Joseph Kropp of Gilmore, Reese & Carlson; Rebecca Benson of Margolis &
Bloom; and Katherine O’Connor of Eckel, Morgan & O’Connor.

        1830. Judge Abber did not declare who he would be appointing as temporary
conservator—in court, he indicated that he would do so outside of the hearing by the end
of the day.

        1831. As evidenced, Defendant Attorney Cukier did not name Defendant
Attorney James Feld—and no other opposing counsel (Defendants) had made any
specific request.




                                            298
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 299 of 462



   vi. Evidence of ill-motives by Judge Abber for selecting Defendant Attorney Feld
       to be appointed temporary conservator

        1832. Substantiating documentation that Judge Abber selected Defendant
Attorney Feld based on his own preference is the prior existing and close relationship
amongst Judge Abber, Defendant Attorney Feld and Defendant Attorney Cukier in their
collaboration as co-fiduciaries in the previously discussed matter of In re Esterina Milano;
as well as, the previously discussed conduct of Judge Abber that occurred during the
court proceeding of June 7, 2011—specifically, pertaining to his erratic inquiry of
Attorney Long regarding finding a copy of the filed Bond.

         1833. Suspect is that Judge Abber did not make a specific appointment of a
temporary conservator during the court proceeding of August 17, 2011. Not having made
the temporary appointment of conservator, Judge Abber then instructed Attorney Upley to
file his bond anyway; stating: “because I can’t release this without a bond.” Attorney
Upley confirmed that he would do so.

        1834. Prior to the close of the court proceedings, Attorney Upley stated to Judge
Abber how difficult it is to get a bond for $6 million. Attorney Upley reminded Judge
Abber how difficult it was the last time to get a $4.3 million bond; that it took almost four
(4) months. Which then led into a drawn out discourse amongst the designated
Defendants and Judge Abber about the type of assets that made up Father’s $6 million
estate.

        1835. Highly suspect is that Judge Abber knew that Father already had estate
planning instruments executed in February of 2003, and he (Judge Abber) had stated—
while commenting on the problem with a limited bond: “But we may need to file an estate
plan at some point.”

       1836. As set forth, no specific appointment of conservator was made upon the
closing of the court proceeding. Notes input into the computer system of Defendant
ESMV by Defendant Caseworker Springman on August 17, 2011 state that Defendant
Attorney Cuffe had been appointed as guardian—there was no mention as to the
appointment of a conservator.

       1837. The notes input by Defendant Diane Powell on the following day (August
18, 2011) had a portion of an email, having been copied and pasted, from Defendant
Attorney Berid. In that email, Defendant Attorney Berid stated that Defendant Attorney
Cuffe had reported that “the Judge appointed Attorney Jim Feld of Woburn as the
conservator.”



                                             299
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 300 of 462



      1838. The above-described notes documented that minutes later, Defendant
Diane Powell put in subsequent notes that stated:

           Met with ESMV legal and was updated from a legal standpoint as far as what
           took place in court yesterday. Attorney Brian Cuff[e] appointed but we are
           awaiting conservator being appointed.

           As evidenced, the subsequent notation by Defendant Diane Powell shows an
           intent to deceive, as the previous inclusion of the email from Defendant
           Attorney Berid had stated that Defendant Attorney Feld already had been
           appointed.

       1839. Plaintiffs did not receive contemporaneous notification by the Essex
Probate & Family Court about Judge Abber having selected Defendant Attorney Feld as
conservator.



 J. Subsequent to the court proceeding of August 17, 2011, overt acts by Defendant
    Attorney Kazarosian against Father’s expressed desires and intentions
       1840. Established by the court record of August 17, 2011 and the affidavit of
Defendant Attorney Kazarosian, Defendant Attorney Kazarosian, personally, made
representations to the Essex Probate & Family Court that Father was, in fact, competent
when Father retained her services to represent him at the court proceeding of
August 17, 2011. (Refer to affidavit in prior referenced Exhibit 22).

       1841. As previously set forth, Defendant Attorney Kazarosian promised
Father—upon his retaining her legal services to represent him—that she would actively
pursue all legal avenues to keep Father from being subjected to a court ordered
guardianship and conservatorship. Defendant Attorney Kazarosian made that explicit
representation directly to Plaintiff Daughter Lisa.




                                           300
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 301 of 462



      1842. Defendant Attorney Kazarosian attested, in her filed affidavit of
August 17, 2011:

           I asked him [Father] if he wanted to be represented at the hearing on August
           17, 2011 and he was adamant that he wanted representation. He appropriately
           asked me if there was any reason that I could think of as to why I should not be
           the one to represent him, he asked about any limitations that I thought I may
           have with regard to an appearance on this matter, he asked me if I could be
           forceful in my representation to the court as to his desires and intentions, and
           asked me if I had any concerns that would give me pause as to my
           representation. I was impressed by this inquiry.

        1843. According to the affidavit of Defendant Attorney Kazarosian (filed with
the Essex Probate & Family Court on August 17, 2011), the rules of ethical conduct
promulgated by the Board of Bar Overseers mandate that Defendant Attorney Kazarosian
owed a duty to Father, as her client, that she take reasonable, appropriate and necessary
steps to take action in support of Father’s wishes. Defendant Attorney Kazarosian
breached that duty.

       1844. Once retained, attorney has obligation to abide by elder’s decisions
concerning his objectives of that representation. Model Rules of Professional Conduct
1.2

       1845. Father’s express and vehement desire for his representation by Defendant
Attorney Kazarosian was to fight any and all incompetency proceedings and to return
home to live with Daughter Lisa Belanger and her family (husband and two young
children).

       1846. Father, as client, has the ultimate authority to determine the purpose to be
served by legal representation within the limits imposed by law. Id.

        1847. Model Rules 1.14, comment 5: Lawyers are to give their client the
maximum decision-making autonomy possible, while respecting the client’s family and
social connections.

       1848. Model Rules 1.4 requires attorneys to communicate with reasonable
frequency with current clients.




                                            301
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 302 of 462



        1849. Defendant Attorney Kazarosian did not take any legal recourse, of any
kind, to vacate the orders issued by Judge Abber of August 17, 2011—and has failed to
do so through the present; as well as, Defendant Attorney Kazarosian’s continuous failure
to represent Father, in any manner, consistent with Father’s expressed desires and
intentions after the court proceeding of August 17, 2011.

        1850. Defendant Attorney Kazarosian did not file substantive oppositions to
motions that were adverse to Father’s outwardly expressed desires and intentions, and she
did not appeal any of the issued adverse orders by the Essex Probate & Family Court.

       1851. Even more egregious, in court proceedings that were held after
August 17, 2011, Defendant Attorney Kazarosian engaged in conduct that diametrically
went against Father’s expressed desires and intentions. (Copies of emails between
Defendant Attorney Kazarosian and Plaintiff Daughter Lisa about the outcome of
August 17, 2011’s court proceeding in Exhibit 341A and examples of Defendant Attorney
Kazarosian acting adversely to Father’s expressed desires and intentions are provided in
Exhibit 341B).

        1852. Father was so vehement about wanting Defendant Attorney Kazarosian
to pursue legal action to vacate the orders issued by Judge Abber on August 17, 2011
that he had Plaintiff Daughter Lisa email Defendant Attorney Kazarosian—that same
afternoon—about setting up an immediate appointment to meet with her.

      1853. The next day, late in the afternoon on August 18, 2011, Defendant
Attorney Kazarosian emailed Plaintiff Daughter Lisa the following response:

           I am still in a settlement conference but can tell you that all of the research in
           the world is not going to change Abber's mind right now. I think that the best
           approach from my experience is to craft a letter to the conservator and
           guardian explaining how your dad had given you a dpa years ago, that it went
           uninterrupted and without concern until the break that he had, that he was
           accosted at Whittier Pavilion and given documents to sign that interrupted it
           and that were self serving, and the other issues that I outlined in my proposed
           order, and to let the appointees make recommendations to the court. . . .




                                             302
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 303 of 462



      1854. Plaintiff Daughter Lisa promptly responded by email to Defendant
Attorney Kazarosian, conveying how important it was to Father that Defendant Attorney
Kazarosian take every legal avenue to right the wrong incurred by Judge Abber. Plaintiff
Daughter Lisa stated in her email:

          Marsha,

          I need you to understand that the most crucial and important thing to me is that
          my Dad’s reputation be cleared. The fact that my father was labeled as
          incapacitated has devastated my father. Please….the magnitude of someone
          being able to tell my father how he can spend his money, after the years that
          HE worked to obtain it and who is going to tell him what is in his “best
          interest” that will kill my father.

          Please, yesterday's ruling CANNOT be let go. It does not matter HOW
          temporary it is.....even for ONE day.

          I became a lawyer because of my father's passion for righting the wrong. I have
          dedicated my life to protecting people's constitutional rights. (so much so that I
          was even able to get Judge Ruth Abrams by G.L. 211 s 3 to get my client
          William Youngworth out of jail--and out of doing12 more yrs in jail).

          And yesterday's proceeding crushed my father's constitutional rights. My father
          would spend every dime he has to protect his. Yesterday was a travesty of
          justice.

          Judge Abber is biased and prejudiced against my Dad because Judge Abber
          resents my prior multiple advocacy of my client's due process rights before
          him....so much so that he explicitly threatened to hold me in contempt for my
          protecting my client's constitutional rights. He literally said to me that if I said
          one more word that he would hold me in contempt--and I am my father's
          daughter-- because those constitutional rights meant more to me than being
          held in contempt. And I did say one more word.....and I cited case law showing
          my client's rights.....and imagine that he did not hold me in contempt.

          And I beg of you to please right this wrong. I will send you all the case law and
          secondary sources to show the magnitude of the trampling of my father's rights
          yesterday.



                                            303
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 304 of 462



           If you look on YouTube, this is no isolated trampling of rights. My father
           restoring his name and dignity as a lawyer of 50 years means EVERYTHING
           to him.

           What happened yesterday affects every elderly person.

       1855. Defendant Attorney Kazarosian emailed the following reply:

           I understand that and cannot disagree with his sentiment. However, he has the
           opportunity to convince the guardian and conservator who are only temporary.
           Even if this goes away, I can guarantee that ESMV will come back and ask
           again, so it is better for him to put this to bed with the temporary
           appointments...IMHO.

        1856. As evidenced, the very next day after the hearing, Defendant Attorney
Kazarosian abandoned her promise to represent Father in the manner that he wanted to be
represented. Defendant Attorney Kazarosian implemented a strategy of “play along to get
along”—knowing full well that the designated Defendants, inherently, acted in capacities
that were adversarial to the expressed desires and intentions of Father. Defendant
Attorney Kazarosian knew that “a play along to get along” strategy was directly the
antithesis of Father’s expressed desires and intentions.

        1857. After the court proceeding of August 17, 2011, Defendant Attorney
Kazarosian did not see Father until August 31, 2011—which she made such plans
because Defendant Attorney Cuffe had scheduled his first visitation with Father for that
day. When Defendant Attorney Kazarosian came to Father’s home on August 31, 2011,
she did not speak with Father alone.

        1858. When Defendant Attorney Kazarosian began manifesting the attitude and
outwardly held position that Father was not competent, pursuant to the professional rules
promulgated by the Board of Bar Overseers, she had an ethical duty to terminate her
representation of Father at the point of having determined that she could not carry out the
objectives that Father had hired her to do.




                                           304
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 305 of 462



        1859. It became patently obvious that Defendant Attorney Kazarosian was
engaging in action that was directly adverse to Father’s expressed desires and intentions.
Father had explicitly requested that Defendant Attorney Kazarosian terminate her legal
representation of him; which she overtly refused to comply with Father’s request. She
wrote, in an email directly to Defendant Attorney Cuffe:

           Attached is a copy of a note from Marvin Siegel faxed to me this afternoon,
           attempting to terminate my services because it is his understanding that I have
           not articulated his wishes. Also attached is an affidavit from his friend, Steve
           Kapsalis. Brian, since receiving this fax from Marvin, I have confirmed with
           you that you are not terminating my services, and since as guardian, only you
           (or Judge Abber) can do so, I will continue as Marvin Siegel’s counsel until
           there is an order from the Court that I cease my representation.

(Copy of email and Father’s written desire to terminate Attorney Kazarosian’s
representation are provided in Exhibit 342A).

       1860. Defendant Attorney Kazarosian had an ethical duty to inform the Essex
Probate & Family Court about Father’s faxed request that she terminate her representation
of him. She did not do so.

       1861. Per the professional rules promulgated by the Board of Bar Overseers,
Defendant Attorney Cuffe—in his capacity as guardian—had an ethical duty to inform
the Essex Probate & Family Court about Father’s faxed request that she terminate her
representation of him. He did not do so.

         1862. Plaintiff Daughter Lisa—along with Plaintiff Daughter Devora—brought
forth, in open court, to Judge Abber that Father had requested that Defendant Attorney
Kazarosian terminate her representation of him. Judge Abber refused to address that
issue.

        1863. Over more than two (2) years of litigation, in the matter of In re Marvin H.
Siegel—before Judge Abber, Plaintiffs have repeatedly and continuously raised, in open
court, that Defendant Attorney Kazarosian has violated her duty owed to Father and has
aided and abetted in the trampling of Father’s State and Federal Constitutional rights;
which such trampling of rights have been condoned and directly facilitated by
Judge Abber.




                                            305
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 306 of 462



       1864. While Plaintiff Daughter Lisa resided with Father, Defendant Attorney
Kazarosian had not kept Father informed as to the on-goings of the litigation; had not
kept Father informed by written correspondence and had not kept Father informed by
telephone. (Documentation is provided in Exhibit 342B).



   K. Defendants’ misuse of court proceedings to facilitate illicit activity


   i. Father’s established desire and intention that Plaintiff Daughter be intimately
      involved in his personal affairs
        1865. Prior to any involvement by the State, Father had firmly established his
intention and desire that Plaintiff Daughter Lisa and her husband be involved in the
handling of his personal affairs. Each and every Defendant had knowledge of Father’s
above-described expressed intention and desire.

        1866. As previously set forth, Father had validly and deliberately executed a
durable power of attorney in February of 2003; in which he declared Plaintiff Daughter
Lisa as attorney-in-fact and Plaintiff Daughter Devora as successor attorney-in-fact.

     1867. But for the unlawful conduct of designated Defendants, Father’s 2003
DPOA would still be in effect through the present day.

        1868. Throughout the years of litigation of the matter of In re Marvin H. Siegel,
Plaintiff Daughters had repeatedly requested the State courts to specifically address the
validity of Father’s 2003 DPOA but the courts refused to do so.

       1869. At the court proceeding held on June 14, 2011, Judge Abber outwardly
expressed that there was no concern of undue influence regarding Father’s 2003 DPOA.

         1870. As previously set forth, at the court proceeding of June 14, 2011 (and
repeatedly throughout the litigation of In re Marvin H. Siegel), Plaintiff Daughter Lisa—
through counsel—requested that the validity of the purported DPOA executed by
Defendant Attorneys Tarlow and Watson on May 25, 2011, while Father was under the
initial 3-day involuntary commitment at Defendant Whittier Pavilion be litigated;
repeatedly, Judge Abber refused to do so.

       1871. At the court proceeding held on June 14, 2011, without any evidentiary
hearing, Judge Abber explicitly stated that Father was competent to execute the DPOA of
May 25, 2011 and ruled that it was effective.



                                           306
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 307 of 462



        1872. As previously set forth, 2 days later, on June 16, 2011, Father executed a
re-affirmation of his 2003 DPOA and health care proxy, directly in front of the staff of
Defendant Whittier Pavilion—and re-instituted Plaintiff Daughter Lisa as his attorney-
in-fact. The validity of the re-affirmed DPOA and health care proxy, executed on
June 16, 2011, has not been litigated in the State courts.

        1873. At the court proceeding on August 17, 2011, without any evidentiary
hearing, Judge Abber revoked the above-described reaffirmed DPOA and health care
proxy. The revocation was unlawfully issued in terms of being procedurally defective;
specifically, based on the failure to provide the procedurally required safeguards of due
process and violating the constitutional protection of the sanctity of family relations.

         1874. As previously set forth, Plaintiff Daughter Lisa and her family had moved
in to live with Father, permanently, at the beginning of April 2011. Defendant Right At
Home began providing services on June 17, 2011.

       1875. Attested by Father’s long-time friend, Steven Kapsalis, Plaintiff Daughter
Lisa and her family had been actively involved in helping Father with his personal affairs,
long before and after Father’s involuntary commitment to Defendant Whittier Pavilion.


   ii. Defendant Attorney Cuffe began his court appointment as guardian with a
       charade

        1876. As previously set forth, Plaintiff Daughter Lisa was informed by the staff at
Defendant Whittier Pavilion that Father’s discharge was conditioned upon Father having
a home health care agency in the home 24/7 and Father’s being compliant with the
prescribed medication.

        1877. As previously set forth, Plaintiff Daughter Lisa was given less than 48
hours to hire a home health care agency, and, therefore was not afforded adequate time to
independently research health care agencies. Due to the time constraints and the afore-
described representations made to Plaintiff Daughter Lisa, she hired the services of the
health care agency specifically recommended by the staff of Defendant Whittier
Pavilion—which was Defendant Right At Home.

      1878. Defendant ESMV has had a long-established working relationship with
Defendant Right At Home—which Defendants did not disclose to Plaintiffs.

       1879. Defendant Right At Home is a business contributor to Defendant ESMV.




                                            307
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 308 of 462



        1880. At the inception of Defendant Attorney Cuffe’s appointment, he gave an
outward impression that he was allowing Plaintiff Daughter Lisa to be involved with
Father’s care. For example, he asked Plaintiff Daughter Lisa to set up an appointment for
Father to be seen by Defendant Dr. Cui; upon Plaintiff Daughter Lisa doing so,
Defendant Attorney Cuffe emailed her stating:

           Hi Lisa, great job! Thank you for your help. I contacted Dr. Cui’s office this
           morning to tell them about my role. I will try to be present for your father’s
           appointment on September 9th. Let me know if any problems come up. Brian.

(Copy of email thread is provided in Exhibit 343).

        1881. Defendant Attorney Cuffe subsequently emailed Plaintiff Daughter Lisa
stating that he could not be present for Father’s appointment with Defendant Dr. Cui, and
asked if Plaintiff Daughter would attend Father’s appointment.



   iii. Manifested adversarial posture by Defendants

        1882. It became evident that Defendant Attorney Cuffe only intended for
Plaintiff Daughter Lisa’s involvement in Father’s care to consist of being a puppet.
Defendant Attorney Cuffe sought Plaintiff Daughter Lisa to perform obsequious menial
tasks; however, he did not have any tolerance for unsolicited family input.

        1883. At no time did Defendant Attorney Cuffe seek input from Father’s
daughters. To the contrary, his pattern of conduct shows that he has—with concerted
efforts of other designated Defendants—overtly sought to exclude the daughters from
having any input into personal decisions made for Father. Defendants have continuously
taken extra-added efforts to conceal information from the daughters.

        1884. For example, Plaintiff Daughter Lisa had discovered that Defendants had
been making—under stealth—burial plans for Father. Plaintiff Daughter Lisa only learned
of the Defendants making burial plans for Father when some bare descriptions in
Defendants’ submitted invoices for payment to the Essex Probate & Family Court had
made reference to burial plans. (Copy of correspondence between Plaintiff Daughter Lisa
and Defendants regarding her having discovered the burial planning are provided in
Exhibit 344).

        1885. When Plaintiff Daughter Lisa and her family were still living with Father,
Plaintiff Daughter Lisa, specifically, did not act in any manner that conflicted with
Defendant Attorney Cuffe’s true role as guardian.

                                           308
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 309 of 462



        1886. As advised by Defendant Attorney Kazarosian, Plaintiff Daughter Lisa
took added extra effort to not impinge upon Defendant Attorney Cuffe’s supposed
authority as guardian. Evidencing that fact is a copy of the email that Plaintiff Daughter
Lisa sent to Defendant Attorney Cuffe requesting that she be able to speak with Father’s
primary care doctor—a copy of email provided in Exhibit 345A (other email
correspondence regarding Father’s medical and emotional needs are provided herein) and
emails showing Defendants’ neglect of Father in Exhibit 345B.

        1887. The above-described email sent by Defendant Attorney Cuffe shows that
Plaintiff Daughter Lisa did not just take matters into her own hands; that she had requested
permission from Defendant Attorney Cuffe to speak with Dr. Ellenbogen—which,
Defendant Attorney Cuffe did not allow Plaintiff Daughter Lisa to do so.

        1888. As previously set forth, Father had long involved Plaintiff Daughter Lisa in
making decisions about his personal affairs. The only type of acts that Plaintiff Daughter
Lisa and her husband had engaged in upon the court appointments of Defendant
Attorneys Cuffe and Feld was that of voicing their concerns regarding Father’s safety and
for Father to be treated with dignity and respect. Plaintiff Daughter Lisa and her husband
did not take any action that usurped the role of the court appointed guardian and
conservator.

       1889. On or about September 23, 2011, Plaintiff Daughter Lisa became
concerned when Father was having a consistent cough, over a period of days—at no time
did any of the aides of Defendant Right At Home show any concern or acknowledgment
regarding Father’s persistent coughing.

        1890. Of import, as previously set forth, since 2005, the FDA has reported that
pneumonia is the most prevalent adverse side effect suffered by elders who take
Seroquel—and other types of antipsychotics, such as Risperdal and Zyprexa. The FDA
issued a Black-Box warning to not have elders with dementia use antipsychotics—
specifically because of the risk of fatality due to increased susceptibility of pneumonia and
other respiratory related illness.

        1891. Plaintiff Daughter Lisa was the one who raised concern for Father to be
seen by his personal primary care physician (Dr. Ellenbogen) for the afore-described
coughing—not the staff of Defendant Right At Home. Father was seen by
Dr. Ellenbogen and it was determined that Father had pneumonia.




                                            309
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 310 of 462



        1892. Plaintiff Daughter Lisa sent a detailed email to Defendant Attorney Cuffe
on September 24, 2011, raising her concerns for Father’s safety that the staff of
Defendant Right At Home had not showed any initiative in recognizing that Father
needed to be seen by his doctor—and that if she were not there to have picked up on it,
that Father would have been in a more precarious situation.

        1893. In that same above-described email, Plaintiff Daughter Lisa had brought to
Defendant Attorney Cuffe’s attention that one of the aides had been noticeably sick—
with a cough. Plaintiff Daughter Lisa described in the email that when the aide had
arrived at the home, the aide was so visibly sick that, immediately, Plaintiff Daughter Lisa
asked her to call Defendant Right At Home to notify the agency that she was ill, so that
she could go home. The aide told Plaintiff Daughter Lisa that she had already called
Defendant Right At Home and had informed the agency that she was too sick to work,
and that the agency said that she had to work because it was too short of a notice to find a
replacement.

       1894. During the afore-referenced time period, Plaintiff Daughter Lisa, also,
emailed Defendant Attorney Cuffe about Father needing to be examined by the
ophthalmologist because Father was complaining that his eyes were causing him
discomfort, and that Father was having angst because of his severe hearing loss and that he
needed hearing aids that felt comfortable to him.

       1895. In Defendant Attorney Cuffe’s responding emails, he expressed
exasperation that Plaintiff Daughter Lisa was bothersome with her raising the above-
described types of concerns regarding her Father.

        1896. On September 27, 2011, Plaintiff Daughter Lisa’s husband (Donald
Belanger) had emailed Defendant Attorney Cuffe (as well as, Defendant Attorney
Feld) providing a detailed description of inappropriate conduct by various home health
aides of Defendant Right At Home that was becoming commonplace. Donald Belanger
described the following in his email to Defendant Attorney Cuffe:

           the constant changing of staff, causing Father confusion;

           finding Father crouched up in his chair in the living room late into the
           night/early morning—showing that the aide did not bring Father to his
           bedroom to get changed and into bed to sleep;

           there were times that aides on the overnight shift had fallen asleep on the couch
           in Father’s bedroom—when the aides are, specifically, supposed to remain
           awake during that shift;


                                            310
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 311 of 462



           one of the aides assigned to the overnight shift was only seventeen (17) years
           old;

           there were times that an aide from the overnight shift would leave early—
           before the 7:00 AM shift, leaving the entry door unlocked.

        1897. Plaintiff Daughter Lisa and her husband had requested that Defendant
Attorney Cuffe hire a new home health care agency because of concerns for Father’s well
being, physically and emotionally.

        1898. Defendant Attorney Cuffe gave Defendant Right At Home a copy of
Plaintiff Daughter Lisa’s and her husband’s emails requesting the termination of Right At
Home’s services.

       1899. Plaintiff Daughter Lisa had directly emailed Defendant Attorney
Kazarosian about the above-described incidents; and explicitly raised concerns about
Father’s health being put at risk. Defendant Attorney Kazarosian did respond to Plaintiff
Daughter Lisa’s email, but did not, in any manner, address the described incident.

        1900. As evidenced in the affidavit of Defendant Caseworker Springman,
submitted by Defendant Attorney Cuffe at the court proceeding on November 8, 2011,
Plaintiff Daughter Lisa’s husband had reported to Defendant Caseworker Springman that
there had been multiple incidents where staff of Defendant Right At Home had fallen
asleep while on duty.

        1901. Evidencing the fact that Plaintiff Daughter Lisa and her husband were not
disruptive in the manner that they were seeking a change of agency providing home health
care services is the above-referenced affidavit of Defendant Caseworker Springman, in
which, Defendant Caseworker Springman described Plaintiff Daughter Lisa’s husband
having stated to him that he and Plaintiff Daughter Lisa were “meeting with Attorney
Cuffe to suggest a new agency that had impeccable credentials.”

         1902. In mid-October of 2011, Defendant Attorney Cuffe had sent out an email
stating that he had hired the services of Defendant Michael Novack to assist him in
carrying out his responsibilities as guardian; showing that Defendant Attorney Cuffe did,
in fact, feel that Plaintiff Daughter Lisa was exposing his inadequacy in addressing
Father’s needs. (As previously set forth, before Defendant Attorney Cuffe became
guardian over Father, he had hired Defendant Michael Novack as “geriatric care manager”
in the matters of In re James and Hope Pentoliros).




                                           311
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 312 of 462



        1903. During the period of time that Defendant Attorney Ledoux was
representing Plaintiff Daughter Devora, he stated to Plaintiff Daughter Devora that
Defendant Attorney Cuffe was going to make Plaintiff Daughter Lisa’s life a living hell if
she did not stop bothering him.

   iv. Open change in attitude by Defendant Attorney Kazarosian towards Plaintiff
       Daughter Lisa after she retained new counsel

       1904. As stated by Defendant Attorney Kazarosian, in her own words, she had
been communicating with Father through Plaintiff Daughter Lisa.

       1905. Plaintiff Daughter Lisa had kept Defendant Attorney Kazarosian
apprised of the inappropriate conduct of Defendant Attorney Cuffe and Defendant
Right At Home. Instead of taking corrective action, Defendant Attorney Kazarosian
expressly took an approach of “play along to get along”.

       1906. By October of 2011, it became openly evident that Defendant Attorney
Kazarosian was not going to follow through on the previously discussed promises that
she made to Father, regarding the manner in which she would carry out her legal
representation of Father.

        1907. From the pattern of Defendant Attorney Kazarosian’s emails, Plaintiff
Daughter Lisa saw that Defendant Attorney Kazarosian’s conduct was suspect and decided
to obtain counsel to specifically represent her in the matter of In re Marvin H. Siegel.

        1908. Emails from Defendant Attorney Kazarosian illustrating her change in
attitude to that of open hostility are provided in Exhibit 346.

       1909. Early in the morning of October 5, 2011, Defendant Attorney
Kazarosian responsed to Plaintiff Daughter Lisa’s email regarding details of
inappropriate conduct by Defendant Attorney Cuffe; in that email Defendant Attorney
Kazarosian stated:

           I am not happy with Brian, and I have had a bit of a run in myself with him on
           this. But the court is NOT going to change him right now. The best thing to do
           in my opinion is to lie low and ride this out through Nov 8, and then see about
           getting someone else appointed if the judge decides to extend, and [I] think he
           will extend. Judge was not happy about whatever perceived behavior he
           thought was occurring, and I also made a stink about the first suggestion that he
           had. So I advise that we ride it, and try to make it Brian's decision that he may
           not be the best guy for the job given his schedule.


                                            312
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 313 of 462



       1910. Later in the day on October 5, 2011, Defendant Attorney Kazarosian
emailed Plaintiff Daughter Lisa and informed her that she had a long meeting with
Defendant Attorneys Cuffe and Feld; and in that email, Defendant Attorney Kazarosian
spoke in support of Defendant Attorneys Cuffe and Feld.

        1911. On or about October 7, 2011, Plaintiff Daughter Lisa informed Defendant
Attorney Kazarosian that she had obtained independent counsel to represent her specific
legal interest in the matter of In re Marvin H. Siegel—which, as evidenced from the
provided emails, Defendant Attorney Kazarosian’s attitude quickly turned openly hostile
toward Plaintiff Daughter Lisa.


   v. Evidence of temporary orders sought by Defendant Attorney Cuffe being
      based on illicit motives

         1912. As previously established, the common modus operandi by court appointed
fiduciaries—issued under SJC Rule 1:07—to facilitate illicit liquidation of assets is to use
tactics to conceal any real details concerning the affairs of the elder from family members.

       1913. Defendant Attorney Cuffe—along with concerted efforts of other
designated Defendants—scheduled an appointment for Father to be evaluated by
Dr. Bruce Kaster for November 2, 2011. The sole purpose for Defendants seeking that
Father be examined by Dr. Bruce Kastner was to obtain medical certification that would
support the already unlawful court ordered guardianship and conservatorship.

        1914. Dr. Kaster is located in the very same office suite as Defendant Michael
Novack—as set forth, Defendant Michael Novack was privately hired by Defendant
Attorney Cuffe as a “geriatric care manager” to provide services pertaining to Father, as
well as previously doing so in the matters of In re James and Hope Pentoliros.

       1915. Designated Defendants knew, on August 17, 2011, that Judge Abber had
made the temporary appointments of guardian and conservator without having a requisite
medical certification.

        1916. Of significance, Defendants did not seek a medical certification from
Dr. Bulucu—who had purportedly completed the original medical certificate—that was
submitted by Defendant Attorney Garmil (on behalf of Defendant Whittier Pavilion)
during the guardianship and conservatorship proceedings held on June 14, 2011; the same
court proceeding that Judge Abber stated that Father did not need a guardian.




                                            313
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 314 of 462



        1917. Given the fact that Dr. Bulucu discharged Father despite Defendant
Attorney Garmil’s in-court representation that Defendant Whittier Pavilion would not
discharge Father without a court appointed guardian, it is suspect that the Defendant’s did
not seek an updated medical certificate from Dr. Bulucu because his discharge of Father
indicated that he would not be willing to act as a puppet for the Defendants—which
establishes a motive for Defendants wanting to have Father examined by a doctor who
would be “willing” to fill out the report in a manner desired by the Defendants.

       1918. Evidencing illicit motives by Defendants are the number of doctors that
Defendant Attorney Cuffe had contacted in terms of obtaining medical certification to
support guardianship and conservatorship—which is evidenced from invoices that
Defendant Attorney Cuffe filed with the Essex Probate & Family Court, consisting of:

           On September 1, 2011, Defendant Attorney Cuffe sent a letter to Dr. Naseer;

           On September 2, 2011, Defendant Attorney Cuffe had a conference with
           Defendant Attorney Garmil—who, as counsel for Defendant Whittier
           Pavilion, was no longer involved in the matter of In re Marvin H. Siegel. As
           previously set forth, evidence shows that they have an established and
           substantial personal relationship. After speaking with Defendant Attorney
           Garmil, Defendant Attorney Cuffe emailed Dr. Jane Funk—who is directly
           connected with Defendant Whittier Pavilion and whom was the certifying
           doctor for the matters of In re Antoinette Carpinone and In re Robert and
           Gertrude Pigeon. Especially suspect is that subsequently in April of 2012,
           Dr. Funk was a certifying doctor in the matter of In re Marvin H. Siegel.

           On September 8, 2011, Defendant Attorney Cuffe spoke with Dr. Funk;

           On September 9, 2011, Defendant Attorney Cuffe billed for reviewing the
           affidavit of Dr. Gray, which had been submitted by Defendant Attorney
           DeNapoli at the court proceeding to Judge Abber on June 14, 2011;

           On September 12, 2011, Defendant Attorney Cuffe spoke with Defendant
           Dr. Cui—Dr. Cui as Father’s treating psychiatrist had the capability of
           completing the requisite medical certificate.

           On September 15, 2011, Defendant Attorney Cuffe received email from
           Dr. Funk, which he responded to on September 18, 2011; and back and forth
           emails with Dr. Funk on September 20, 2011.

           On September 20, 2011, Defendant Attorney Cuffe sent a letter to Dr. Cui.


                                            314
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 315 of 462



           On September 28, 2011, Defendant Attorney Cuffe spoke with Father’s
           previous doctors, Dr. Ellenbogen and Dr. Stakes—whom, also, had the
           capabilities to complete the requisite medical certificate.

           On October 5, 2011, Defendant Attorney Cuffe contacted Elder Resources—
           the company with whom Defendant Michael Novack is affiliated.

           On October 17, 2011, Defendant Attorney Cuffe had a conference with Dr.
           Cui, as well as, on October 18, 2011;

           On October 21, 2011, Defendant Attorney Cuffe had conferences with Dr.
           Krell and Dr. Kraft;

           On October 26, 2011, Defendant Attorney Cuffe had conference with Dr.
           Fitsel.

        1919. According to Defendant Attorney Cuffe’s invoice submitted to the Essex
Probate & Family Court, he did not contact Dr. Bruce Kaster, any time, from August of
2011 through October of 2011.

         1920. Further evidencing ill-motives by designated Defendants is the fact that
Defendant Attorney Cuffe did not bring Father to be evaluated by any of them prior to
the advance scheduled date of November 8, 2011—which November 8, 2011 proceeding
specifically pertained to the continuation of temporary guardianship and conservatorship.

         1921. As evidenced, it is suspect—after Defendant Attorney Cuffe contacting
all the various doctors specified above—that Defendant Attorney Cuffe had not scheduled
Father to be evaluated until November 2, 2011.

        1922. Suspect is the fact that given the above-described substantial contact
between Defendant Attorney Cuffe and Dr. Funk in September of 2011 that Father had
not been scheduled to be evaluated by Dr. Funk for the medical certificate needed for the
court proceeding of November 8, 2011—especially, when Dr. Funk had previously
evaluated Father on the day he was being discharged from Defendant Whittier
Pavilion—June 16, 2011, at the Defendant Whittier Pavilion.

        1923. Late at night on November 1, 2011, Father and Plaintiff Daughter Lisa
were told by the aide for Defendant Right At Home—for the first time—that Father had a
medical appointment early the next morning in Newton, MA; which doctor’s office was a
substantial distance from Boxford, MA.




                                           315
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 316 of 462



         1924. Designated Defendants had foreseeability that Father would be caused
emotional upset the next morning because of his personal make-up; as Father does not like
to be rushed and it takes him an exceptionally long period of time to get ready in the
morning because he is very compulsive in his routine; and complicated by the fact that
Father routinely went to bed, well after, midnight and did not get up in the morning until
well after 9:00 AM. This was all well known by Defendant Attorney Cuffe, Defendant
Attorney Kazarosian, Defendant Michael Novack and the staff of
Defendant Right At Home. As such, Plaintiff Daughter Lisa and her husband were very
concerned for Father’s emotional well-being because it was inevitable that forcing Father
to get up early in the morning—when it was already late at night—would take a toll on
Father and cause him to suffer unnecessary anxiety and confusion.

        1925. An email sent from Defendant Michael Novack was recorded in the notes
of Defendant ESMV (input on January 4, 2012), in which it stated that “Marvin
continues to go to bed late and sleep late.”

         1926. The only response by Plaintiff Daughter Lisa and her husband to the above-
described sudden announcement was their calling Defendant Right At Home to voice
their concerns—nothing more.

       1927. On or about November 3, 2011, Defendant Attorney Cuffe filed an
emergency motion with the Essex Probate & Family Court requesting a temporary order
to:

           Prohibit[] the Petitioner, Lisa Belanger or her husband Donald Belanger from
           any way interfering with having Marvin H. Siegel prepared and taken to an
           appointment with Bruce Kaster, PHD on Wednesday, November 9, 2011.
           Further the undersigned requests that the Order also state that no party and/or
           agent speak to Marvin H. Siegel about this appointment with the exception of
           his attorney, Marsha Kazarosian, and his Guardian, the undersigned.

(Copy of the motion is provided in Exhibit 347). A hearing date for the motion was set
for November 8, 2011.

      1928. The following Defendants joined in the above-described motion brought by
Defendant Attorney Cuffe: Attorneys Kazarosian, Ledoux, and Berid.

       1929. Defendant Attorney Cuffe, also, filed a motion on November 3, 2011,
asking for permission to file a medical certification late regarding the court order to
continue the temporary guardianship and conservatorship. Defendant Attorney Cuffe
based his motion solely on the allegation that Plaintiff Daughter Lisa had obstructed
Defendant Attorney Cuffe’s ability to obtain a medical certificate.
                                            316
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 317 of 462



       1930. As set forth above, Defendant Attorney Cuffe knew that the allegations he
made in his motion to file a medical certificate late were false and misleading.

        1931. Between November 2, 2011 and November 4, 2011, it became evident that
Father was having a sudden problem with incontinence—which is, also, another prevalent
side-effect of Seroquel and Risperdal (and other antipsychotics) reported by the FDA.
Father did not have any problems with incontinence prior to his taking Seroquel and
Risperdal—becoming a continuous issue for Father through the present.

        1932. Father’s problem with incontinence was not an emergency situation and,
therefore, Plaintiff Daughter Lisa called Father’s primary care doctor (Dr. Ellenbogen in
Boston) to see if an appointment could be scheduled.

       1933. Dr. Ellenbogen was able to see Father, late afternoon, on
November 4, 2011. Plaintiff Daughter Lisa’s husband had knee surgery and was at the
doctor’s with her husband, and unable to take Father herself. So she requested that
Defendant Right At Home take Father to the appointment, but Defendant Right At Home
informed her that the agency did not have the capability to do so.

        1934. As documented by the notes of Defendant ESMV for November 4, 2011,
Plaintiff Daughter Lisa informed Defendant Supervisor Dailey of the situation.
Defendant Supervisor Dailey stated that he could have Father go by ambulance to get
checked out for the incontinence issue at the local emergency room, however, Plaintiff
Daughter Lisa explicitly replied that this was not an emergency and that if needed she
would call and get an appointment for a different day. Plaintiff Daughter Lisa specifically
stated that to have Father go by ambulance would cause Father unnecessary angst.

      1935. The next evening—which was a Saturday (November 5, 2011), Defendant
Attorney Cuffe called an ambulance to have Father brought to the local hospital’s
emergency room, even though there had been no incident of any kind having occurred.
Defendant Attorney Cuffe made the call for an ambulance without any notice to Plaintiff
Daughter Lisa and her husband.

        1936. When Defendant Attorney Cuffe called for the ambulance, he said the
reason for Father needing to go to the emergency room was because of “increased
confusion and incontinence.” He said that Father had “increased confusion” knowing that
it was a lie—and deliberately did so because there was no actual reason for his calling for
an ambulance. (Copy of the Boxford Fire Department Report is provided in Exhibit 348).




                                            317
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 318 of 462



       1937. When the ambulance had arrived, Father became very upset and did not
want to go to the hospital, especially by ambulance. Father was so upset that the
paramedics called the Chief of Boxford Fire Department (Chief Stickney), who came to
the home to talk to Father.

       1938. In the Boxford Fire Department Report, it was documented by Chief
Stickney, personally, that he cancelled the ambulance because he discovered that there
was no emergency requiring Father to go to the hospital. Chief Stickney wrote:

           Talked with Marvin Siegel and Marvin was doing very well. I have known
           Marvin Siegel for years and was doing very well and it was good to see him.
           Fire Department not needed C1 cancelled Lyons. No problem.

        1939. That following Monday, on November 7, 2011, Plaintiff Daughter Lisa
took Father to the local hospital to be examined. Father was diagnosed with pneumonia—
it has been, also, reported that Father has suffered from pneumonia and other respiratory
issues on the following subsequent dates of April 22, 2012 and May 3, 2012. (Emails
from designated Defendants of the afore-referenced medical issues are provided in
Exhibit 349).

        1940. Again, it was Plaintiff Daughter Lisa who raised concern about Father
having an unusual issue with incontinence—not the staff of Defendant Right At Home.
As such, Plaintiff Daughter Lisa requested that Father be examined by his primary care
doctor.

        1941. Through then-newly obtained counsel (Greg Hession), Plaintiff Daughter
Lisa had filed an opposition to Defendant Attorney Cuffe’s motion for temporary orders
and the late filing of a medical certificate—with supporting documentation; which was
sent to Defendant Attorney Cuffe—as well as, Defendant Attorneys Kazarosian, Feld,
and Berid—on November 5, 2011. (Copy of the oppositions and supporting
documentation filed on behalf of Plaintiff Daughter Lisa are provided in Exhibit 350).

       1942. In the above-described opposition served upon the Defendants, counsel
showed that Plaintiff Daughter Lisa and her husband had not obstructed Defendants’
taking Father to be evaluated by Dr. Bruce Kastner; and, had shown that Father not having
been evaluated was exclusively the fault of Defendant Attorney Cuffe.




                                           318
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 319 of 462



       1943. Even more so, Plaintiff Daughter Lisa’s written Opposition showed that
Defendant Attorney Cuffe had engaged in suspect conduct; as it was shown that
Dr. Kastner was located in the very same office suite as Defendant Michael Novack and
that Defendant Attorney Cuffe sought the services of Dr. Kastner after first seeking so
many different doctors beforehand to file a medical certificate in the matter of In re
Marvin H. Siegel.

      1944. In notes of Defendant ESMV, input by Defendant Caseworker
Springman on September 21, 2011, is an email that he received from Defendant
Attorney Berid relaying statements made by Defendant Attorney Cuffe; which
Defendant Attorney Berid stated in her email to Defendant Caseworker Springman:

           Further Marvin will need to be seen for a med cert [medical certificate], as he
           is on anti-psychotic medication. The guardianship papers will have to be
           amended. Brian [Brian Cuffe] is thinking of asking Dr. Funk to do the cert,
           and see if she can go to Marvin’s home. He has less confidence in Dr. Cui
           doing it. He would like Mike for you to continue for a while visiting and
           checking on things.

        1945. Further solidifying Defendants’ illicit motive is the fact that Defendant
Attorney Cuffe deceptively submitted additional motions and affidavits to Judge Abber
at the court proceeding on November 8, 2011—these motions were not served to Plaintiff
Daughter Lisa or her counsel and the motions had been submitted to the clerk without their
knowledge.

        1946. With Defendants knowing—prior to the scheduled hearing—that counsel
for Plaintiff Daughter Lisa had raised the suspect relationship between Dr. Kastner and
Defendant Michael Novack in the written opposition, Defendant Attorney Cuffe had
drafted another version of the motion for temporary orders which, as set forth above, was
deceptively submitted to Judge Abber—a copy of which is provided, along with the
accompanying affidavit of Defendant Michael Springman in Exhibit 351.

        1947. As set forth, the originally filed motion for temporary orders (on
November 3, 2011) was a request that was specifically tailored to an anticipated
examination, specifically limited to Dr. Bruce Kaster; whereas, the modified version of the
request for temporary orders—which was deceptively and secretly given to Judge Abber at
the court proceeding—completely eliminated any mention of Dr. Bruce Kaster and was
changed to be an open-ended, carte-blanche order for Plaintiff Daughter and her husband
to “not interfere” with the on-goings of Father’s affairs.



                                            319
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 320 of 462



        1948. Further showing Defendants’ deliberate deception and illicit motives in
originally seeking to use Dr. Kaster is the fact that after Plaintiff Daughter Lisa’s counsel
filed the afore-described opposition, Defendant Attorney Cuffe did not take Father to any
subsequent appointment to be seen by Dr. Kaster.

        1949. Defendants deliberately filed the motion for temporary orders for the
specific purposes of prejudicing and inflaming Judge Abber’s bias against Plaintiff
Daughter Lisa; to use in furtherance of Defendants’ illicit scheme to obtain court ordered
removal of Plaintiff Daughter Lisa and her family from Father’s home.

        1950. Judge Abber did not conduct an evidentiary hearing at the November 8,
2011 proceeding. Representations made by Defendants and the affidavits of Defendant
Caseworker Springman and Defendant Michael Novack were submitted at the court
proceeding, knowingly, based wholly on totem-pole hearsay—not first-hand knowledge
representations. Plaintiff Daughter Lisa was not afforded the opportunity to challenge the
veracity of the representations made.

        1951. As a matter of law, the temporary orders allowed by Judge Abber on
November 8, 2011 were unlawfully issued in terms of being issued based on collusion
with designated Defendants and being procedurally defective. Judge Abber intentionally
and deliberately—based on ill-motive—deprived Plaintiff Daughter of the procedurally
required safeguards of due process; that the language of the order was unconstitutionally
vague and over broad; and violated the constitutional protections of the sanctity of family
relations.



   vi. Evidence showing false allegations of disruption made by designated
       Defendants, where—in actuality—Plaintiff Daughter Lisa was lawfully and
       reasonably exposing Father to unsafe and improper care

      1952. There is documentation to show that, from June of 2011 through
August of 2011, Plaintiff Daughter Lisa and her husband had a good rapport with the
home health aides.

       1953. It was not until after the court appointment of Defendant Attorney Cuffe
as guardian did steady problems begin to occur with the home health aides from
Defendant Right At Home. Prior to Defendant Attorney Cuffe’s appointment, there had
been a set routine with the staff of Defendant Right At Home, with little turnover of
assigned home health aides.



                                            320
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 321 of 462



      1954. After Defendant Attorney Cuffe’s court appointment as guardian on
August 17, 2011, frequent changes in the assignment of home health aides of Defendant
Right At Home occurred—which changes, originally, were not at the request of Plaintiff
Daughter Lisa or her husband. The unsolicited and abrupt changes to the scheduling of
home health aides were very confusing for Father and caused him unnecessary emotional
harm.

       1955. As documented in the notes of Defendant ESMV (for November 3,
2011)—by a staff person not usually associated with Father’s matter (Brian Sanborn),
recorded that Plaintiff Daughter Lisa called and reported:

           She [Plaintiff Daughter Lisa] has consistently asked vendor [Defendant Right
           At Home] to stop sending new workers into the home as the elder needs routine
           as he has dementia. Dtr [Plaintiff Daughter Lisa] stated that she is aware of
           enough workers that the elder knows who are willing to do the shifts, but the
           agency continues sending new workers.

        1956. Consequently, Plaintiff Daughter Lisa and her husband researched other
home health care agencies. They had asked Defendant Attorney Cuffe to use the
Chelsea Jewish Community agency—an agency that specifically incorporated Jewish
customs and traditions. Defendant Daughter Sheryl had solely objected to Plaintiff
Daughter Lisa’s request because a friend of Plaintiff Daughter Lisa’s was an employee for
that agency—the friend was not employed as a caregiver, but in an administrative
capacity. Defendant Attorney Cuffe assured Defendant Daughter Sheryl (by email) not to
worry that he was not going to go along with Plaintiff Daughter Lisa’s request; telling
Defendant Daughter Sheryl that he had sole authority to make changes.

      1957. Of significance, Defendant Daughter Sheryl emailed Defendant
Attorney Ledoux stating that she did not object to the hiring of a new home health care
agency—she just did not want the one requested by Plaintiff Daughter Lisa; and, still,
Defendant Attorney Cuffe did not implement any change of home health care agency.

         1958. In fact, Defendant Attorneys Cuffe and Feld made sure to give “holiday
gifts” to the staff of Defendant Right At Home funded from Father’s estate.

       1959. Defendant Attorney Cuffe had financial and other personal incentives in
making sure that Defendant Right at Home remain as the service provider, which were
not known by Plaintiff Daughter Lisa and her husband, and had been the ill-motive for
Defendant Attorney Cuffe filing the above-described motion.




                                           321
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 322 of 462



   L. Retaliation for Plaintiff Daughter Lisa exposing Defendants’ knowingly
      unlawful administration of antipsychotics to Father

       1960. As previously set forth, Defendant Whittier Pavilion facilitated private
outpatient psychiatric treatment for Father; and directly facilitated that Father be treated by
Defendant Dr. Ping Cui.

        1961. Dr. Ping Cui was the treating psychiatrist for Father from the time of
Father’s discharge from the Defendant Whittier Pavilion on June 16, 2011 until
sometime in December of 2011. Throughout this time period, Dr. Ping Cui was
prescribing Seroquel to Father.

        1962. In mid-August of 2011, Plaintiff Daughter Lisa had been informed by the
home health aide that Defendant Daughter Sheryl had called Father, in which it could be
heard that the conversation consisted of convincing Father that he should not take the
antipsychotic Seroquel. Thereafter, Father openly expressed to Plaintiff Daughter Lisa
and the employees of Defendant Right At Home that he no longer wanted to take
Seroquel.

        1963. As previously set forth, Plaintiff Daughter Lisa did not have professional
legal experience involving, mental health or civil commitments. At that time, Plaintiff
Daughter Lisa had no familiarity with regard to medication issues and procedural
requirements regarding medication.

        1964. When it was brought to the attention of Defendant Nurse Brenda Wojick
of Defendant Right At Home—in mid-August of 2011—that Father no longer was
willing to take the Seroquel voluntarily, Defendant Nurse Wojick represented to Plaintiff
Daughter Lisa that the standard customary and routine practice and regulations required
that the family member crush the antipsychotic—not the home health care agency.

        1965. Where it was represented to Plaintiff Daughter Lisa by the staff of
Defendant Whittier Pavilion that Father’s discharge had been conditioned on Father
taking the prescribed Seroquel, Plaintiff Daughter Lisa unwittingly believed Defendant
Nurse Wojick above-described representations; having no indication that the directed
procedure by Defendant Nurse Wojick was unlawful.

        1966. On August 30, 2011, Defendant Caseworker Springman—on behalf of
Defendant ESMV—came to Father’s home. Defendant Caseworker Springman recorded
his notes about the visit; in which, he stated that he had been informed by Father and
Donald Belanger (Plaintiff Daughter Lisa’s husband) that the doctor at Defendant
Whittier Pavilion told them that if Father did not remain on Seroquel that he would be
put back into the hospital.
                                             322
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 323 of 462



       1967. Defendant Caseworker Springman documented, in the above-referenced
             notes:

           AV [Alleged Victim, meaning Father] and Mr. Belanger stated that they did
           not agree with this and that they both stated that AV [Father] wished to go to
           Beth Israel for any treatment, as he always has.

        1968. By early October of 2011, when designated Defendants’ hostile attitude
became evident, Plaintiff Daughter Lisa decided to obtain private counsel (Greg Hession).
In late November of 2011, and the subject matter of the manner in which Father was
being given Seroquel came up between Plaintiff Daughter Lisa and counsel—it was, at
that time, that Plaintiff Daughter Lisa then discovered Defendant Nurse Wojick had lied
to her about what was proper and lawful medication administration procedures; upon
which, Plaintiff Daughter Lisa immediately, through counsel, raised such issue to the
attention of designated Defendants.

        1969. It was through counsel that Plaintiff Daughter Lisa first learned of the
existing law—known as “Roger’s authority” or “Roger’s Rule”—that confirmed the
mandate that guardians and health care agencies are not allowed to facilitate or give
prescribed antipsychotics by concealed means to a person who is not wanting to take it.

       1970. It was through counsel that Plaintiff Daughter Lisa then learned that the
Roger’s case set forth the procedural requirements mandated when a guardian believes the
person, whom is under his or her “care”, needs to be medicated with antipsychotics. The
mandated procedure requires that the guardian must first file a motion with the Probate &
Family Court to obtain a court order authorizing the concealed use of antipsychotics,
before doing so—which court order can be sought on an emergency basis.

       1971. On July 31, 2011, Defendants (Kazarosian, Cuffe and Feld) were
informed by Plaintiff Daughter Lisa and her husband about the above-described situation,
regarding Father not willing to take the prescribed Seroquel and the representations made
by Defendant Nurse Wojick to Plaintiff Daughter Lisa about crushing the Seroquel.

       1972. Defendant Attorney Cuffe—having worked as a guardian for over fifteen
(15) years—had actual knowledge, as of August 31, 2011, that Father was refusing to
voluntarily take the prescribed antipsychotic Seroquel and that Defendant Right at Home
was facilitating Father being given crushed and concealed Seroquel.

       1973. From the inception of Defendant Attorney Cuffe’s appointment as
guardian, he directly authorized and oversaw the home health aide agency’s crushing of
the Seroquel to conceal it in our father’s food.


                                            323
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 324 of 462



       1974. On September 20, 2011, Defendants (Attorney Berid, Diane Powell and
Caseworker Springman) met “to discuss the case and status.” Defendant Diane Powell
input notes into the computer system of Defendant ESMV describing the afore-described
meeting. She documented that the following was discussed:

       Defendant Caseworker Springman reported that Aids were putting the prescribed
       antipsychotic, in a crushed form, on Father’s cereal;

       A court date had been scheduled for November 8, 2011;

       A new medical certificate was needed—“Guardian is going to ask Dr. Funk to do a
       home visit. Back up plan is Dr. Qui [Cui]. PSS suggested psychiatrist who is a
       director for ABU. Unsure of his name. PSS to check with Trish Lavoi at MVH
       ABU to determine if he has a private practice.”

        1975. On September 21, 2011, Defendant Caseworker Springman input notes
into the computer system of Defendant ESMV that he had been informed by Donald
Belanger that Father was not willing to take the prescribed antipsychotic. Defendant
Caseworker Springman documented that he spoke with a supervisor at Defendant Right
At Home, who confirmed that Father was not willing to take the prescribed antipsychotic.

        1976. Also, on September 21, 2011, Defendant Caseworker Springman
documented in the notes of Defendant ESMV that Defendant Dr. Ping Cui left a voice
mail for him. Defendant Caseworker Springman wrote that Defendant Dr. Ping Cui stated
in the voice mail that Plaintiff Daughter Lisa had told her that Defendant Daughter Sheryl
had called Father, trying to convince him not to take his Seroquel which led to Father’s
resistance.

        1977. On September 22, 2011, Defendant Diane Powell documented in the
notes for Defendant ESMV that she spoke with Defendant Jay Kenney, owner of
Defendant Right At Home and that Defendant Jay Kenney told her that Plaintiff
Daughter Lisa was crushing the prescribed antipsychotic, with the aids of Defendant Right
At Home putting it in Father’s cereal.

        1978. At the court proceeding of November 8, 2011, Judge Abber, also, had
knowledge that Father was not willing to take the prescribed Seroquel and that the
Seroquel was being crushed and put in Father’s food—this was explicitly decribed in
detail by Defendant Caseworker Springman, in his affidavit that was submitted to Judge
Abber by Defendant Attorney Cuffe.




                                           324
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 325 of 462



       1979. In the affidavit of Defendant Caseworker Springman, it was attested in
Paragraph numbered 5:

       PSW Springman asked about elder’s psych meds and Donald stated that the elder
       still had his Seroquel but was resistant to taking it. PSW Springman later spoke
       with Dr. Cui verifying that the elder had come into her office and that she gave
       elder another script for his Seroquel, that he should not run out and that it was the
       same dosage. Dr. Cui also stated that Lisa had told her that elder’s daughter Sheryl
       Sidman (hereinafter Sheryl) had called the elder and convinced him not to take his
       Seroquel which was where his resistance to take them came from.

       1980. In the affidavit of Defendant Caseworker Springman, it was attested in
Paragraph numbered 8:

           On 9/22/11 PSW spoke with Mr. Kenney from [Right At Home] . . . . Mr.
           Kenney also stated that it was reported that the elder was resistant to taking his
           meds but that Lisa was grinding them up and putting it on his cereal in the
           morning and that the elder was taking them that way.

       1981. As previously set forth, when Daughter Lisa had been apprised of the
Roger’s Rule in late November of 2011, her counsel emailed Defendant Attorney Cuffe
and Defendant Attorney Kazarosian (counsel for Father) raising the issue of the
impropriety of the manner in which the antipsychotic Seroquel was being given to Father.
(Emails sent by counsel for Plaintiff Daughter Lisa to designated Defendants are provided
in Exhibit 352).

        1982. Defendant Attorney Cuffe did not respond to the initial email sent by
counsel for Plaintiff Daughter Lisa—nor the other designated counsel who were cc’d.
Instead, Defendant Attorney Cuffe contacted the staff of Defendant Right at Home,
directing the health care agency to stop crushing and concealing the Seroquel.

       1983. The very next day after Plaintiff Daughter Lisa’s counsel had sent the afore-
described email, Defendant Nurse Wojick sent out the following email to other staff and
to Defendant Attorney Cuffe, which stated:

       Through an email from Marilyn [Staff] that I received, we will no longer be able to
       ‘hide’ Marvin’s seroquel from him, meaning that we cannot crush it and put it into
       his food without knowing it. According to his guardian/social worker, we must let
       him know that we are giving this to him, and tell him what it is. I went over to
       discuss this with him.

(Copy of the above-described email is provided in Exhibit 353).

                                            325
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 326 of 462



        1984. Days later, with no advance notice, Defendant Nurse Wojick came to the
house unannounced to see Father; specifically, for the purpose of persuading Father to
willingly take the Seroquel.

        1985. From the months of Defendant Nurse Wojick’s interaction with Father,
she regularly used flirtation to maintain agreeability. Provided in Exhibit 354 is a copy of
the front and back cover of the book written by Defendant Nurse Wojick, entitled “Can
You Squeeze My Banana?” The front cover of the afore-referenced book is a vixon-like
caricature of Defendant Nurse Wojick –an actual photograph of Defendant Nurse Wojick
is on the back cover.

      1986. Plaintiff Daughter Lisa was present at the kitchen table when Defendant
Nurse Wojick spoke with Father during the afore-referenced unannounced visit. Plaintiff
Daughter Lisa was not asked to leave.

       1987. To obtain consent, Defendant Nurse Wojick had a legal obligation to fully
inform her client about the medication at issue.

        1988. During the afore-described visit, Defendant Nurse Wojick, repeatedly and
purposely, refrained from telling Father the name of the medication; which she had
expressed in an email that she had written to Defendant Marilyn Staff. In that email,
Defendant Nurse Wojick had described her version of the events that took place during the
afore-referenced visit with Father. (Copy of that email is provided in Exhibit 355).

        1989. Plaintiff Daughter Lisa raised the issue that Defendant Nurse Wojick was
deliberately not identifiying the name of the medication to Father. Plaintiff Daughter Lisa
did so by making the sole statement to Father: “Ask her what the name of the medication
is.”

        1990. Defendant Nurse Wojick indicated, in the afore-mentioned email, that
Father remembered that Seroquel was the medication he was given back in May of 2011
when he was at Defendant Whittier Pavilion. Defendant Nurse Wojick described, in the
above-referenced email, that Father was engaging in a normal conversation like any other
average functioning person.

       1991. In the afore-mentioned email, Defendant Nurse Wojick, specifically,
described Father’s then-ample ability to think and evaluate information. She stated in the
email:

       Marvin [Father] wanted to have a list of the side affects. He felt that doctors
       prescribe things just to prescribe them and only takes vitamins and does not want
       to take anything else.

                                            326
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 327 of 462



        1992. Corroborated by Defendant Nurse Wojick’s above statements, she
intentionally kept the known side-effects of Seroquel out of the conversation because of
Father having capacity.

        1993. Defendant Nurse Wojick explicitly told Father that she did not know what
the reported side-effects were and that she would get him the information about the side
effects. Defendant Nurse Wojick is a licensed registered nurse; she did, in fact know what
the reported side-effects for Seroquel were.

        1994. In the afore-described email, Defendant Nurse Wojick stated that she had
no intention of providing Father information about the side effects of Seroquel. She stated
in the email:

           I told him [Father] I could get the side effects to him, but I am going to leave
           that to the pharmacy or to Dr. Cui since she prescribed it.

        1995. Defendant Nurse Wojick told Father that Seroquel was the equivalent to
that of melatonin (which is an over-the-counter natural based sleep aid). She knew that
Father had previously used melatonin to help him sleep—as the data sheet kept by
Defendant Right At Home explicitly noted Father’s usage of melatonin. In the afore-
described email, Defendant Nurse Wojick said to Father that Seroquel was used to help
him sleep.

       1996. In the afore-described email, Defendant Nurse Wojick confirmed that the
only conduct alleged, regarding Plaintiff Daughter Lisa interfering, was the above-
described statement that Father should inquire as to the name of the medication and
reminding Father of his lawful right to choose.

        1997. As set forth, the two (2) statements made by Plaintiff Daughter Lisa were
made after repeated and deliberate acts by Defendant Nurse Wojick to deceive Father
and to not have Father be fully informed—which Defendant Nurse Wojick’s afore-
described conduct being blatant and flagrant.

        1998. As evidenced, the above-described conduct of Plaintiff Daughter Lisa was
lawful, warranted and justified.

        1999. Father continued to personally and vehemently express that he did not want
to take Seroquel; and, on December 6, 2011, Father took the entire stock of Seroquel and
flushed it down the toilet—with no involvement of Plaintiff Daughter Lisa and her
husband, in any manner.



                                            327
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 328 of 462



      2000. On December 9, 2011, Defendants filed a specific motion seeking to
remove Plaintiff Daughter Lisa and her family from Father’s house by court order.

       2001. Defendant Attorney Cuffe filed an ex-parte emergency motion, on
December 9, 2011, seeking a court order to “temporarily” vacate Plaintiff Daughter Lisa
and her family from Father’s residence. (Copy of the ex-parte motion and motion to
temporarily vacate filed by Defendant Attorney Cuffe is provided in Exhibit 356).

       2002. Without Plaintiff Daughter Lisa being present, Judge Abber scheduled a
hearing for Defendant Attorney Cuffe’s motion to vacate to be heard on
December 12, 2011.

       2003. Where Plaintiff Daughter Lisa and her family had resided with Father, they
were able to observe—first-hand—the manner in which Father was being mistreated by
Defendant Attorney Cuffe, as guardian, and by the staff of Defendant Right At Home.
As established, Defendant Attorney Cuffe and other designated Defendants had illicit
motives for not wanting Plaintiff Daughter Lisa knowing the on-goings with Father.

        2004. As previously set forth, right from the inception of the court proceedings, in
the matter of In re Marvin H. Siegel—and demonstrated by the court audio recording and
transcript for June 14, 2011, designated Defendants explicitly requested that
Judge Abber remove Plaintiff Daughter Lisa and her family from Father’s house.

        2005. When Judge Abber did not do so on June 14, 2011, designated
Defendants made that same request to Judge Abber, again, on August 17, 2011—to
remove Plaintiff Daughter Lisa and her family from Father’s house. Conspicuously, Judge
Abber did not entertain that issue raised by Defendant Attorney Berid on August 17,
2011, even though—at that very time, he capriciously declared Plaintiff Daughter Lisa to
have financially exploited Father; showing that Judge Abber knew that Plaintiff Daughter
Lisa had not committed any wrong doing.

      2006. Notes of Defendant ESMV, input on November 3, 2011—by Defendant
Diane Powell, state that Defendant Michael Novack formally recommended that Plaintiff
Daughter Lisa “be removed from the home”.

       2007. Notes input on November 8, 2011 state that Defendant Michael Novack
submitted an affidavit to Judge Abber, in court, having recommended that if Plaintiff
Daughter Lisa refused to leave that Father be placed in a long-term care facility for
Alzheimer’s.




                                            328
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 329 of 462



       2008. Again, at the court proceeding of November 8, 2011, designated
Defendants requested by motion to remove Plaintiff Daughter Lisa and her family from
Father’s house, but no such order was issued.

       2009. In the notes of Defendant ESMV, after the November 8, 2011 court
proceeding, Defendant Diane Powell recorded in the computerized note system her
description of events that occurred in court. She stated:

           Judge Abner [Abber] said that he was not able to order Lisa out of the house
           today but given this case he will be taking this under consideration.

      2010. Evidencing improper and distorted bias against Plaintiff Daughter Lisa by
Defendant ESMV, Defendant Diane Powell stated in the above-described email:

           Dtr Cheryl and her husband were appropriate in the courtroom but dtr Lisa
           started to sob towards the end of the hearing.

        2011. As previously set forth, drugging elders with antipsychotics is a key
component in the Defendants’ modus operandi in leading to their ultimate objective of
liquidating the elder’s assets for Defendants’ personal financial gain.


       December 12, 2011 court hearing

      2012. Through counsel, Plaintiff Daughter Lisa filed a written opposition to
Defendant Attorney Cuffe’s motion to vacate. In the written opposition, Plaintiff
Daughter Lisa brought forth the issue of Defendant Attorney Cuffe’s long-established and
knowing unlawful conduct of facilitating Father being given the prescribed antipsychotic
Seroquel in a concealed manner because Father was not willing to take it. (Copy of the
Opposition filed on behalf of Plaintiff Daughter Lisa is provided in Exhibit 357).

       2013. The audio court recording for the court proceeding held on December 12,
2011 is provided in prior referenced Exhibit 23 and the transcript is in Exhibit 24.

        2014. As previously set forth, Judge Abber had knowledge, on November 8,
2011, that Father was being given antipsychotics against his will—crushed up and put in
cereal—and that the Defendants were overtly taking part in the concealed administering of
the Seroquel. Defendant Caseworker Springman attested to that fact in his written
affidavit that was submitted by Defendant Attorney Cuffe to the Essex Probate &
Family Court at the court proceeding of November 8, 2011. (Refer to prior referenced
Exhibit 351 for affidavit of Defendant Caseworker Springman).



                                           329
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 330 of 462



      2015. At the hearing on December 12, 2011, the very first topic addressed by
Judge Abber was whether Defendant Attorney Cuffe knew that Father was being given
Seroquel in a concealed manner.

       2016. Judge Abber directly asked Defendant Attorney Cuffe if he “had Roger’s
Authority”—in other words, Judge Abber asked Defendant Attorney Cuffe whether he had
gone before another judge to obtain a court order (a “Roger’s Order”) to authorize the
antipsychotic to be crushed up into Father’s food.

       2017. Defendant Attorney Cuffe responded that he had not sought a Roger’s
Order. He made in court admissions acknowledging that he had actual knowledge that
Father had been receiving antipsychotics (Seroquel) by being crushed and concealed in his
food.

         2018. Defendant Attorney Cuffe then went on to make general and broad
statements about his attempts to obtain the medical certificate from Defendant Dr. Cui,
as treating psychiatrist for Father.

       2019. As previously set forth, on September 21, 2011, Defendant Attorney
Berid stated in an email to Defendant Caseworker Springman that Defendant Attorney
Cuffe had expressed to her that Defendant Dr. Cui did not want to be involved in
providing medical certification to obtain court ordered administration of antipsychotics.

       2020. Invoices submitted to the Essex Probate & Family Court by Defendant
Attorney Cuffe show that he had spoken with Defendant Dr. Cui on September 12,
2011, October 17, 2011 and October 18, 2011.

       2021. Defendant Dr. Cui was aware that Plaintiff Daughter Lisa was an attorney
and was adamantly fighting for Father’s rights; explaining Defendant Dr. Cui’s reluctance
to provide the above-described affidavit sought by Defendant Attorney Cuffe.

      2022. In subsequent court proceedings (January 24, 2012), Defendant Attorney
Cuffe made the following in-court representations about his trying to obtain an affidavit
from Defendant Dr. Ping Cui:

           At some stage and I’ve forgotten exactly the dates when I began getting in
           contact with [Dr. Cui], telling her that we needed a Roger’s Affidavit, because
           there was an outstanding petition for authority. I then called her at least three,
           if not four times, and as I say, I sent her a letter, “We have to have Roger’s
           authority to have Mr. Siegel taking Seroquel.”




                                             330
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 331 of 462



           Attorney Kazarosian, representing Mr. Siegel, then also contacted Dr. Cui both
           by telephone and in writing, requesting a Roger’s affidavit. When no
           responses to those requests were forthcoming, I began to search for another
           treating psychiatrist, as well as an independent psychiatrist to do a Roger’s
           evaluation. . . .

           So, within the past month, yet another psychiatrist has been located, [Dr.
           Portney], who practices at the Whittier Hospital. He did see Mr. Siegel last
           month and was to see him Thursday for purposes of the Rogers. In between
           those two appointments, he wasn’t comfortable making a decision on a Roger’s
           with just one evaluation . . . .”

       2023. It is suspect that Defendant Dr. Cui, having been the treating psychiatrist
of Father—and who had been the doctor prescribing antipsychotics to be given to Father,
beginning in May of 2011 and continuously through December of 2011, would not
provide the guardian (Defendant Attorney Cuffe) the requisite medical certification
needed for a court ordered guardianship.

       2024. Also, conspiciuous is that Defendant Dr. Cui was unwilling to provide the
guardian requisite medical certification for court ordered forced administration of
antipsychotics.

        2025. Defendant Attorney Cuffe made blanket and general representations
about failed attempts to obtain another psychiatrist to provide the needed medical
certification.

        2026. Of grave significance, designated Defendants did, in fact, obtain a medical
certificate from Defendant Dr. Funk, on or about, December 2, 2011—but, decided not
to submit it at the above-described hearing. Defendant Attorney Cuffe made in-court
representations, as though Dr. Funk’s signed medical certificate never even existed.

       2027. Through deception Defendants had filed it with the Essex Probate &
Family Court on December 12, 2011—no notice provided to Plaintiff Daughters.

        2028. Designated Defendants did not give any notice or indication to Plaintiff
Daughter Lisa that there was a medical certificate from Defendant Dr. Funk. The only
reason that Plaintiff Daughters subsequently found out about the medical certificate is
because, after Plaintiff Daughter Devora had terminated Defendant Attorney Ledoux’s
legal representation, she had subsequently requested a copy of Defendant Attorney
Ledoux’s file for the time period that he had represented her—a copy of Defendant
Dr. Funk’s certificate was included in the package that Plaintiff Daughter Devora
received.
                                           331
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 332 of 462



        2029. It stands to logic that Defendant Attorney Ledoux deliberately did not
intend to include Defendant Dr. Funk’s medical certificate in the package that he sent to
Plaintiff Daughter Devora, as it appears that he intentionally omitted a substantial portion
of other documents that Plaintiff Devora should have received, but did not.

        2030. Plaintiff Daughter Lisa subsequently found the above-described medical
certificate in the court files for the matter of In re Marvin H. Siegel.

      2031. The medical certificate signed by Defendant Dr. Funk stated that she
examined Father on December 2, 2011—which is, also, the date that she signed the
completed certificate.

       2032. Plaintiff Daughter Lisa and her family were still residing with Father at the
above-designated date. There was no indication that Father had been taken to see
Defendant Dr. Funk and there were no indications that Defendant Dr. Funk had come to
see Father at the house.

        2033. There is affirmative evidence through Defendant Attorney Cuffe’s
invoices that show that Father was not actually seen by Defendant Dr. Funk on
December 2, 2011, as certified. Defendant Attorney Cuffe’s invoice for the relevant time
period does not, in any manner, mention Dr. Funk, while he had extensively documented
his contact with Defendant Dr. Funk (and the numerous other doctors) on prior dates.
(Refer to Defendant Attorney Cuffe’s invoices in prior referenced Exhibit 282).

       2034. Other grave and material problems with Defendant Dr. Funk’s
representations in her signed medical certificate of December 2, 2011 consist of:

           Defendant Dr. Funk stated that Father had been admitted to Beverly Hospital
           (on May 19, 2011) because family members called the police—as previously
           set forth, it is indisputable that family members had not called the police, but
           rather an employee of Father’s. Family members were not even present at the
           time of the supposed incident.

           Defendant Dr. Funk stated that the psychiatric evaluation performed by
           Dr. Pierre Mayer “revealed Mr. Siegel to be generally cooperative”.

           Defendant Dr. Funk stated that Seroquel was a tranquilizer—it may act like a
           tranquilizer, which is the reason for the previously described prevalent misuse
           of Seroquel with regard to elders with dementia, but it is classified as an
           ANTIPSYCHOTIC.




                                            332
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 333 of 462



           Defendant Dr. Funk stated that when she first evaluated Father (on May 24,
           2011) “his baseline IQ as obtained on the Weshler Test of Adult Reading was
           122 a score at the 93rd percentile”; and then when she evaluated him the second
           time (June 16, 2011)—after being given antipsychotics and less than 2 months
           later—that Father’s IQ score declined to 85; and then when she evaluated him
           for the third time (on December 2, 2011), Father’s IQ was supposedly 79.

           Defendant Dr. Funk stated: “Mr. Siegel requires cues to feed and dress
           himself.”—as previously set forth, the notes and investigation reports of
           Defendant ESMV, overwhelmingly, shows that representation to be outright
           false.

           Defendant Dr. Funk stated: “Mr. Siegel opposes the appointment of a
           guardian/conservator. He has made his wishes known in previously executed
           documents including a health care proxy and power of attorney”—which she
           was directly aware of Father’s executing the re-affirmation of his 2003 DPOA
           and health care proxy, re-affirming Plaintiff Daughter Lisa as his attorney-in-
           fact—on June 16, 2011 (the same day as her second evaluation).

           Defendant Dr. Funk checked the box that stated that Father had “poor social
           skills”—as previously set forth, the notes and investigation reports of
           Defendant ESMV, overwhelmingly, shows that representation to be outright
           false.

           Defendant Dr. Funk checked the box that stated Father was not a patient under
           her continuing care and treatment.

      2035. As evidenced, the Defendants had ill-motives in concealing Defendant
Dr. Funk’s medical certificate of December 2, 2011.

       2036. De facto, without a court issued order, it is unlawful to give a person
antipsychotics through concealed means.

         2037. De facto, at the proceeding of December 12, 2011, Judge Abber was
presented hard cold facts that Father was being unlawfully administered antipsychotics.
Judge Abber did not take any action, whatsoever, regarding the above-described unlawful
facilitation of antipsychotics by Defendant Attorney Cuffe and other designated
Defendants.




                                           333
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 334 of 462



        2038. Due to ill-motives, Judge Abber did not allow Plaintiff Daughter Lisa to
be fully and adequately heard at the proceeding of December 12, 2011; Judge Abber did
not allow Plaintiff Daughter Lisa to fully and adequately present her case; and Judge
Abber acted in a manner that overtly precluded Plaintiff Daughter Lisa from doing so.

      2039. As previously set forth, the proceeding of December 12, 2011, Judge
Abber did not conduct an evidentiary hearing.

        2040. Judge Abber did not take Defendant Attorney Cuffe’s request for a court
order to force Plaintiff Daughter Lisa and her family from their home under advisement;
instead, Judge Abber ruled from the bench and granted the motion. Plaintiff Daughter
Lisa and her family were ordered to vacate their residence by December 16, 2011—which
gave them 4 days to move out.

        2041. The written order issued by Judge Abber, on December 12, 2011, was an
order to only vacate the residence by December 16, 2011. (Refer to prior referenced
Exhibit 356). De facto, the Order of December 12, 2011, was not a restraining order or a
stay away order. Even more so, it was designated as a temporary order.

        2042. The fact that Plaintiff Daughter Lisa and her family were allowed to remain
in the residence for 4 more days shows that Judge Abber knew that it was false and
fabricated that Plaintiff Daughter Lisa was harmful to Father; and, that there was no
legitimate emergency for her and her family to be forced out of their home.

         2043. There was no discussion at the court proceeding on December 12, 2011
about there being supervised visitation—nor was there any order issued for supervised
visitation. There was no order that Plaintiff Daughter Lisa and her family could not see
Father.

        2044. Further corroborating that there were no restraining orders issued of any
kind—no 209A, no stay away order and no supervised visit—is the email sent by
Defendant Attorney Cuffe to Defendant Attorney Kazarosian; which was recorded and
input into the notes of Defendant ESMV on January 17, 2012.

         2045. The above-referenced email involved the circumstances of January 13,
2012, when Father was being taken away by ambulance to be involuntary committed at
Defendant Merrimack Valley Hospital and Father had called Plaintiff Daughter Lisa on
his cell phone begging her to help him and told her that he was being taken to Defendant
Merrimack Valley Hospital.




                                           334
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 335 of 462



       2046. Plaintiff Daughter Lisa and her husband immediately went to see Father at
Defendant Merrimack Valley Hospital. This incident was after the order issued on
December 12, 2011; and Defendant Attorney Cuffe emailed Defendant Attorney
Kazarosian stating that Plaintiff Daughter Lisa and her husband went to see Father at the
hospital “without asking” him. Defendant Attorney Cuffe stated in his email to Defendant
Attorney Kazarosian:

           I want any visits to be supervised by a paid professional. How do you feel
           about this?

—to which, Defendant Attorney Kazarosian expressed that Defendant Attorney Cuffe had
her full support.

         2047. De facto, if there had been any restraining or court imposed supervised
visitation orders issued by Judge Abber on December 12, 2011, Defendant Attorney
Cuffe would not be asking Defendant Attorney Kazarosian whether he should seek
supervised visitation—of import, note the future tense and the fact that Defendant
Attorney Cuffe did not express, in any manner, that Plaintiff Daughter Lisa had violated
any existing order.

        2048. Further evidencing that designated Defendants knew that there was no
restraining order against Plaintiff Daughter Lisa and that they were acting through
deception and fraud is the following evidence:

           Defendant Attorney Cuffe filed a motion regarding the filing of a Complaint
           for Contempt against Plaintiff Daughter Lisa under stealth—provided is a copy
           of notice that Attorney Cuffe provided to designated Defendants and not to
           Plaintiff Daughter Lisa in Exhibit 358;

           in the afore-described notice, Defendant Attorney Cuffe stated that the
           Complaint for Contempt was based on supposed violation of the order issued
           by Judge Abber on November 8, 2011—not December 12, 2011 (the court
           order of November 8, 2011 was not, in any manner, a restraining or no contact
           order—refer to prior referenced Exhibit 351);

           after Judge Abber issued a “guilty” judgment against Plaintiff Daughter Lisa
           at the court proceeding on January 30, 2012—with no evidentiary hearing
           conducted of any kind, Defendant Attorney Cuffe was awarded attorney’s
           fees against Plaintiff Daughter Lisa. Defendant Daughter Lisa knowing that
           she had not committed any wrong-doing and that the conduct of Judge Abber,



                                           335
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 336 of 462



           Defendant Attorney Cuffe and other designated Defendants were de facto
           unlawful, she did not pay any money to Defendant Attorney Cuffe for the
           awarded fees. Evidencing consciousness of guilt on the part of Defendant
           Attorney Cuffe, he has not—at any time—filed any action or motion against
           Plaintiff Daughter Lisa for nonpayment of the awarded attorney’s fees; and

           further consciousness of guilt regarding the afore-described events was
           demonstrated at the court proceeding on June 9, 2013, before Judge Amy
           Blake when Defendant Attorney Kazarosian started to raise the issue that
           Plaintiff Daughter Lisa had not paid the afore-described awarded fees to
           Defendant Attorney Cuffe. Defendant Attorney Kazarosian abruptly decided
           to drop the subject entirely (the court audio recording for June 9, 2013 is
           provided in previously referenced Exhibit 23).



   M. Defendants schemed to have Father involuntarily committed under
      Section 12 to further facilitate financial exploitation of the DSL Trust

       i. Motive for fabrication and overt acts of deceit in furtherance

        2049. The extensive list of psychiatric doctors that Defendant Attorney Cuffe
had contacted in September of 2011 and October of 2011 seeking a medical certificate
regarding Father and Defendant Attorney Cuffe’s own in-court representations made on
December 12, 2011 and January 24, 2012, he had extraordinary difficulty in securing a
private practicing doctor to give him a medical certificate.

        2050. It stands to common logic that a private practicing doctor would be very
reluctant to get involved in a highly contested and litigated matter, especially when an
interested litigating party, also, happens to be an attorney—which is bolstered by the fact
Father’s treating psychiatrist since January of 2012 (Defendant Dr. Portney) registration
information that he provided to the Medical Board shows that he, in actuality, is not a
private practicing psychiatrist; but rather, works for various hospitals and nursing homes.
(Copy of Defendant Dr. Portney’s registration information provided to the Commonwealth
is provided in Exhibit 359).

       2051. Evidencing that the involuntary commitment of Father on
January 13, 2012 was a fabricated scheme by Defendants is Defendant Attorney Cuffe’s
in-court descriptions of exhausting his resources in the attempt to find a doctor willing to
give him a medical certificate.



                                            336
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 337 of 462



        2052. Of significance, prior to Father’s involuntary commitment of January 13,
2012, Defendant Attorney Cuffe had informed Judge Abber that he had obtained a new
treating psychiatrist for Father—Defendant Dr. Robert Portney.

       2053. Further proving that Father’s involuntary commitment was solely for illicit
means was Defendant Attorney Cuffe having stated to Judge Abber that he (Defendant
Attorney Cuffe) specifically sought out Defendant Dr. Portney’s services to obtain
medical certification for a Roger’s Order.

       2054. Of significance, Defendant Attorney Cuffe further stated that
Defendant Dr. Portney was not willing to provide such medical certification. Defendant
Attorney Cuffe stated in court:

           So within the past month, yet another psychiatrist has been
           located, Dr. Courtney (phonetic) [Dr. Portney] who practices at Whittier
           Hospital. He did see Mr. Siegel last month and was to see him this Thursday,
           for purposes of the Rogers. In between those two appointments, he wasn’t
           comfortable making a decision on a Rogers with just one evaluation - in
           between the two appointments, there was a Section 12 on September 13th.
           Then the hospital took over, if you will, seeking the immediate Rogers
           authority, because their psychiatrist, Dr. Hayes (phonetic), wanted to institute
           the antipsychotic immediately.

        2055. Defendant Dr. Portney had been previously involved in afore-described
guardianship matter of Antoinette Carpinone, in which Defendant Attorney Berid—on
behalf of Defendant ESMV—had Defendant Dr. Portney evaluate Antoinette Carpinone.
(Copy of Defendant ESMV’s filed pre-trial memorandum in the matter of In re Antoinette
Carpinone is provided in prior referenced Exhibit 87).

        2056. In early January of 2009, Defendant ESMV asked Defendant
Dr. Portney to provide a medical certificate declaring Antoinette Carpinone incapacitated;
and there, too, he refused to provide a medical certificate and sought other doctors to
provide the medical certificate the way he wanted it to read. (Copy of the GAL’s notes in
his invoice is provided in prior referenced Exhibit 91).

       2057. It was imperative that Defendant Attorney Cuffe obtain the requisite
medicate certificate because Plaintiff Daughter Lisa had openly exposed Defendant
Attorney Cuffe’s unlawful concealed administering of antipsychotics to Father—as
evidenced from the hearing of December 12, 2011.


                                            337
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 338 of 462



        2058. As previously set forth, Judge Abber openly addressed Defendant
Attorney Cuffe’s unlawful administration of antipsychotics—with Defendant Attorney
Cuffe having made incriminating statements and Judge Abber not taking any official
action regarding that specific issue.

         2059. Replete throughout the court record of In re Marvin H. Siegel, it was
evident to Defendants that Plaintiff Daughter Lisa was not going to stop attempting to
litigate this issue; especially, given the fact of Plaintiff Daughter Lisa’s experience as an
appellate attorney. Therefore, Defendants were not so confident that this matter would be
quietly swept under the rug.

        2060. Without a private practicing psychiatrist to provide the requisite medical
certificate for forced administration of antipsychotics, the only other way to obtain it was
to have a provider from a psychiatric facility do so; which the only way to accomplish that,
was an involuntary commitment under a Section 12.

       2061. It is highly suspect, just weeks after Plaintiff Daughter Lisa and her family
had been forced to vacate their home with Father, that Father had been involuntarily
admitted under Section 12 to the adult behavioral unit of the Defendant Merrimack
Valley Hospital on January 13, 2012.


   ii. Affirmative evidence that Father was, in fact, not assaultive or threatening on
       January 13, 2012

       Incriminating evidence against designated Defendants in the notes of
       Defendant ESMV

     2062. Evidence prior to January 13, 2012, notes of Defendant ESMV—input on
December 29, 2011—by Defendant Caseworker Springman state:

           Elder is reported to be doing well and the situation at home is relaxed. There is
           no reports as to elder becoming agitated with staff.

       2063. The previously referenced email sent from Defendant Michael Novack
was recorded in the notes of Defendant ESMV (input on January 4, 2012), stated that:
“During the visit, Marvin was alert and in good spirits.”




                                             338
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 339 of 462



        2064. The chronological notes of Defendant ESMV show that there were no
notes, of any kind, input between the period of January 4, 2012 through January 17,
2012. Given the content of the notes of Defendant ESMV, throughout its 111-paged
compilation, if there had been any incidents involving violent behavior by Father during
the afore-referenced time, there would have been notes input into Defendant ESMV’s
computer system. Therefore, the lack of notes shows that Father did not engage in any
assaultive or threatening manner.


       Boxford Police Report overwhelmingly refutes any notion that Father was
       behaving aggressively or in a threatening manner—even more so, the police
       report evidences that Father was, in fact, not acting aggressively, in any
       manner

       2065. A copy of the Boxford Police report for January 13, 2012 is provided in
Exhibit 360. The police report evidences that the police officers observed Father to be
calm and cooperative.

       2066. The officer’s reporting of the supposed events at issue is based, solely, on
what the home health aide told the police officers. The police report provided no
independent corroboration, of any kind, as to the veracity or accuracy of the aide’s story.

        2067. Contrary to the claims made by the aide, the police officer reported that
when they came to the house, the home health aide was in a very excited state and Father
was not. The police officer explicitly stated in his report that it appeared that the situation
had defused; that Father “was oriented to person and place” and that Father “kept denying
there had been a confrontation.”

       2068. As previously set forth, the afore-referenced police report described Father
as being very cooperative. The officer stated in his report:

       [Father] was asked to have a seat on the stretcher, in which he did under his own
       power. No force needed to have [Father] transported by Lyons Ambulance.

        2069. The police officer stated in the above-referenced report that Father had
 been taken to Defendant Merrimack Valley Hospital under a Section 12 supposedly
 “due to [a]ssaultive and threatening manner”; yet, the police officer demonstrated in his
 report that there was no corroborative evidence of such alleged behavior—showing
 Defendants’ illicit conduct where Defendant Michael Novack’s mass email to
 designated Defendants and Plaintiff Daughter Devora (to the exclusion of Plaintiff
 Daughter Lisa), stated that Father’s admitting diagnosis on January 13, 2012 was
 “dementia with psychosis”—a copy of that email is provided in Exhibit 361.

                                              339
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 340 of 462



      2070. Defendant Attorney Cuffe’s invoice filed with the Essex Probate &
Family Court shows that the following people were involved in pre-orchestrating
Father’s involuntary commitment: Defendant Attorney Kazarosian, Marilyn Staff,
Defendant Michael Novack, Amanda Coburn, LICSW of Defendant Merrimack
Valley Hospital.


   iv. Fraud and deception in claims that Father has hallucinations and delusions
         2071. In the 111-paged compilation of investigative notes and other related
formal written reports of Defendant ESMV—prior to Father being involuntarily
committed to Defendant Merrimack Valley Hospital on January 13, 2012, there are no
articulated facts, whatsoever, describing Father as having hallucinations or delusions. In
fact, the notes do not show—not even one—Father having had hallucinations or delusions
when they were in the presence of Father.

       2072. In the above-described 111-paged compilation of notes of Defendant
ESMV, the very first statement, of any kind, pertaining to Father having hallucinations is
described on January 17, 2012. Of significance, such descriptions are at the time when
Father had been involuntarily locked up in a psychiatric ward at Defendant Merrimack
Valley Hospital—for over 3 days; having been excessively and unnecessarily drugged
with various antipsychotics and other medications against his will.

       2073. During the time period, in which it is reported that Father is described as
having hallucinations, it is recorded in the notes of Defendant ESMV—input on January
17, 2012 by Defendant Caseworker Springman:

           Elder reported to be refusing meds and that the elder has available Seroquel 50
           mg every two hours PRN. Elder is also reported to have Trazadone, Ativan
           and oxybutin available for pain. Elder reported to be expressing delusions as
           he is stated that people were watching him through his window.

        2074. As previously set forth, this is the first appearance in the 111-paged
compilation of notes where staff of Defendant ESMV have described any incident
involving Father seeing things that were not there. Prior to January 17, 2012, there are
no such descriptions contained in the 111-paged compilation of notes—not even remotely
close in nature or by any stretch of the imagination.

        2075. As set forth, any hallucinations and delusions are the direct and exclusive
result of the manner in which Defendant Merrimack Valley Hospital administrated
antipsychotics and other medication to Father.


                                            340
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 341 of 462



        2076. Designated Defendants, individually and jointly, facilitated the illegal and
unwarranted administration of antipsychotics and other medication to Father; and, did so,
for the specific illicit purposes to create a pretext; to be able to say that Father was having
hallucinations and delusions so as to support Defendants’ filings of a petition for long-
term civil commitment of Father with the Haverhill District Court and motion for court
ordered forced administration of antipsychotics.

        2077. Defendants have an established pattern of engaging in the above-described
type of conduct—as previously described in the matters of In re Dorothy Orndorff and
In re Regina Ianolfo.



   vi. The timeline of documentation shows fraud

        2078. At the court proceeding held on January 24, 2012, Defendant Attorney
Cuffe made knowing and intentional misrepresentations to Judge Abber that Father’s
having been involuntary committed to Defendant Merrimack Valley Hospital on
January 13, 2012 was completely unexpected. Defendant Attorney Cuffe outright stated
that “nobody” had anticipated the involuntary commitment.

       2079. Defendant Attorney Cuffe outright lied when he made the above-
described in-court representations—his invoices filed with the Essex Probate & Family
Court show that he had substantial prior communications with the staff of Defendant
Merrimack Valley Hospital, pre-orchestrating Father’s being involuntary committed to
Defendant Merrimack Valley Hospital.

       2080. Defendant Attorney Cuffe’s filed invoices state that, on January 11,
2012, he made calls to the adult behavioral unit of Defendant Merrimack Valley
Hospital, along with faxing Father’s medical record to Defendant Merrimack Valley—
2 days prior to the involuntary commitment. (Refer to invoice provided in prior
referenced Exhibit 282).

       2081. Defendants made in-court statements that Father had been a direct admit to
the Adult Behavioral Unit (ABU) of Defendant Merrimack Valley Hospital.




                                              341
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 342 of 462



       2082. Evidencing the calculated deception by Defendant Attorney Cuffe is his
having billed for speaking with Amanda Coburn (licensed social worker for Defendant
Merrimack Valley Hospital) in mid-October of 2011—months before Father’s
involuntary commitment to Defendant Merrimack Valley Hospital. Of significance,
Father was not a patient of Defendant Merrimack Valley Hospital prior to the involuntary
commitment. Defendant Attorney Cuffe’s call to Amanda Coburn in October of 2011 was
when he was desperately trying to find a psychiatrist to provide a medical certificate to
secure court ordered forced administration of antipsychotics.

       2083. Further establishing the magnitude of intended illicit acts is the fact that
Father had been previously involuntarily admitted to Defendant Whittier Pavilion—there
was no logical reason for Defendant Attorney Cuffe’s contact with Defendant
Merrimack Valley Hospital given Father having prior treatment provided by Defendant
Whittier Pavilion.

       2084. Where Father had prior treatment with Defendant Whittier Pavilion just
months earlier, Defendant Attorney Cuffe’s contact with staff of Defendant Merrimack
Valley Hospital—two days prior to the 911 call is highly suspect.

       2085. Further, Defendant Attorney Cuffe had specific motives for wanting to
keep Father from being taken to Defendant Whittier Pavilion. As previously set forth,
Defendant Attorney Garmil made in-court representations on June 14, 2011 that Father
could not be discharged without having a court appointed guardian—evidently,
Dr. Buluchu refused to partake in Defendant Attorney Garmil’s unlawful conduct and
discharged Father on June 16, 2011—without the appointment of a guardian.

       2086. In addition, Defendant Attorney Garmil happens to serve as private legal
counsel for, both, Defendant Merrimack Valley Hospital and Defendant Whittier
Pavilion—which evidences the illicit nature of Defendant Attorney Cuffe’s call to
Amanda Coburn in October of 2011; especially where Defendant Attorney Cuffe’s
invoice shows that he spoke to Defendant Attorney Garmil just beforehand.

        2087. Amanda Coburn (LICSW) and Defendant Attorney Saunders were,
also, directly involved in the probate matter of In re James and Hope Pentoliros—as was
Defendant Attorneys Cuffe, Ledoux and Berid.

       2088. As previously set forth, Father was involuntarily committed on January
13, 2012 to the Adult Behavioral Unit of Defendant Merrimack Valley Hospital.

      2089. Just one day after Father had been involuntarily committed, Defendant
Michael Novack sent a mass email (to the exclusion of Plaintiff Daughter Lisa) stating:
“Marvin has been medication compliant”. (Refer to prior referenced Exhibit 361).
                                           342
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 343 of 462



       2090. Then the day after that (on January 15, 2012) Defendant Michael
Novack sent a subsequent email that supposedly Father had a violent episode that is
alleged to have necessitated Father’s being injected with antipsychotics. (Refer to prior
referenced Exhibit 361).

        2091. It is suspect that Defendant Michael Novack sent a subsequent email
stating that Andrew Tarasuck, LICSW of Defendant Merrimack Valley Hospital
informed him that the “process” had been initiated to obtain a court order for forced
administration of antipsychotics—which Defendant Michael Novack expressly indicated
the court order was based on the alleged incident of January 15, 2012.

        2092. Of crucial significance, Defendant Michael Novack—in his own words in
the afore-referenced email—described the supposed incident of January 15, 2012 as
Father having struck a male staff person because of the sole reason that Father was being
forced to take antipsychotic medication against his will; which Defendant Michael
Novack stated the supposed incident led to Father being restrained in a “geri-chair” and
injected with antipsychotic medication.

       2093. The email sent by Defendant Michael Novack solely set forth facts of
Father’s conduct exclusively describing Father as trying to defend himself because he was
being forced to take antipsychotics.


   N. Illicit manner in which Defendants sought court order for forced
      administration of antipsychotics

       Defendants deceptively attempted to avoid having Judge Abber presiding over
       the court order for forced administration of antipsychotics

       2094. On January 17, 2012—prior to the above-described hearings seeking
Roger’s Authority, Defendant Attorney Brandon Saunders, in his capacity as private
counsel for Defendant Merrimack Valley Hospital, filed a motion to intervene and a
motion to expand guardian’s authority, pertaining to the matter of In re Marvin H. Siegel.

        2095. At the time that Defendant Attorney Saunders filed the above-described
motion, the electronic docket for In re Marvin H. Siegel showed that Judge Abber was
the presiding judge in the matter of In re Marvin H. Siegel. As previously set forth—and
as acknowledged in the motions, Defendant Attorney Saunders had direct prior
communications with Defendant Attorney Cuffe; which means that Defendant Attorney
Saunders knew that Judge Abber was the presiding judge. Having such knowledge,



                                            343
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 344 of 462



it is suspect that Defendant Attorney Saunders deliberately brought the motions before
Judge Sahagian and not Judge Abber. Despite, such efforts, Judge Sahagian scheduled
the matter to be heard before Judge Abber on January 24, 2012.

       2096. Given the previously described events surrounding the court proceeding of
December 12, 2011 hearing, it stands to reason that Defendants desired the matter of
forced administration of antipsychotics be brought before a different judge, rather than
going before Judge Abber.


       Illicit use of filing petition for civil commitment in District Court

        2097. There is a pattern of conduct wherein the Defendants automatically file a
petition for long-term involuntary civil commitment with the District Court when the 3-
day involuntary commitment, under G.L. 123, § 12, is about to expire. As previously set
forth, Defendant Attorney Garmil used the same tactic when Father’s 3-day involuntary
commitment in Defendant Whittier Pavilion Hospital was about to expire.

        2098. Defendants repeatedly made in-court statements—on January 24, 2012—
that patently show Defendant Merrimack Valley Hospital’s filing of the petition for
civil commitment was purposefully done for illicit purposes. The nature and tone of the
statements were specifically intended to sway Judge Abber to issue a court order for
forced administering of antipsychotics; statements expressing that if Judge Abber did not
issue the order that the matter would “have to” go to Haverhill District Court where Father
would be subject to a long-term involuntary commitment in a psychiatric facility.

       2099. Defendant Attorney Myette began describing to Judge Abber the
Defendants’ supposed reasons for their seeking a court order for forced administration of
antipsychotics, having stated:

           . . . because of the complexity of the situation, the staff wasn’t able to offer the
           Seroquel without the Rogers in place. So the petitioner filed the petition to
           commit, set to be heard last Friday. We asked for a one week continuance,
           which is all that Dr. Hayes was willing to give, so that we could hear this
           matter, in hopes of getting the Rogers temporarily in place. And then the
           hospital would withdraw their petition to commit, so that Mr. Siegel could
           return home with the Rogers authority, with the Seroquel treatment in place.




                                             344
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 345 of 462



        2100. The following in-court discourse took place upon Defendant Attorney
Berid having stated that Defendant Merrimack Valley Hospital had scheduled the
District Court civil commitment proceeding to be heard on January 27, 2012:

           Judge Abber:            Friday?

           Attorney Berid:         Friday. The hopes of Rogers counsel and the
                                   hospital was that if Mr. Siegel were to start to take
                                   the medication that he would then not need the
                                   hearing. And at which point, we could transition him
                                   home, which has been his overall desire. And as the
                                   agency that’s seeking the least placement shall we
                                   say, that would be our position. So I truly understand
                                   the reason why you’re continuing it. And I’m just
                                   trying in some way to get Mr. Siegel home. Is if we
                                   could in some way find out whether or not he would
                                   be willing to accept the medication on his own.

           Judge Abber:            He can’t, Counsel.

           Attorney Berid:         I know he can’t.

           Judge Abber:            He can’t even be asked that question. I take the
                                   position that once he’s under a guardianship, he does
                                   not have the capacity to do that. Now, that being
                                   said, is there any reason why the commitment
                                   hearing couldn’t be continued?

          Attorney Myette:         I had asked counsel for the hospital to continue --

           Father:                 Louder.

           Attorney Myette:        Sorry. I had asked counsel for the hospital to
                                   continue one more week until the following Friday.
                                   His position was that his doctor, his client, was
                                   unwilling.

           Attorney Saunders:      I can certainly represent that given --

           Attorney Myette:        to move it one more week




                                         345
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 346 of 462



            Attorney Saunders:        -- given this. I think there -- the problem is, he’s on
                                      the -- the aggression is escalating on the ward, to the
                                      point where he’s becoming somewhat violent. And
                                      the longer he stays on the ward unmedicated it
                                      becomes a problem for Bethel (phonetic). I will
                                      present to them the option of continuing
                                      (indiscernible -- low audio at 3:42:55).

            Judge Abber:              Well, I certainly have no authority to continue a
                                      commitment hearing in another court. But it
                                      absolutely does not appear to me to be appropriate,
                                      because I believe it’s in the representations here that
                                      I’ve read, that if, in fact, he were on this medication,
                                      you believe that he would then be able to return to
                                      his home and his residence.

           Attorney Saunders:         Correct. But --

           Judge Abber:               It seems like an awful waste of resources to go
                                      forward with the commitment hearing.

         2101. Defendants’ above-described ill-intentions were demonstrated through
statements made by Defendant Attorney Saunders when Judge Abber had asked
whether he had provided copies of Defendant Dr. Hayes’s affidavit to all of the parties.
At first, Defendant Attorney Saunders expressed that he had not done so because he has
expressed that he thought another person was going to “circulate” the documents for
him—but before specifically identifying that person, inexplicably, Defendant Daughter
Sheryl interjected and started explaining that she never said that she was going to do that.
After Defendant Daughter Sheryl’s interjection, Defendant Attorney Saunders then stated:

           Okay. This was very - - in the interest of trying to avoid a commitment, this
           has all been a very abbreviated process. And I apologize if formality, you
           know, I tried to get as much information as to as many people possible under
           the circumstances, you know.




                                            346
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 347 of 462



       2102. Defendants’ deliberate deceptive filing of the petition for civil commitment
with the District Court is evidenced by the following discourse that took place when
Judge Abber was expressing the defective nature of Defendant Dr. Hayes’s affidavit:

           Judge Abber:          I don’t know that it’s enough here, Counsel. Frankly,
                                 they’re very - very general. There’s nothing specific in
                                 here. I’m not even sure that I would have enough.

           Attorney Saunders: Well, that was with the - with the aid of the independent
                              medical examiner and then hearing from Rogers counsel
                              that it would be. Again, the goal is to get him home and
                              (indiscernible - low audio at 3:45:35).

           Judge Abber:          I understand. But I need a clinician’s affidavit and a
                                 medical certificate regarding the Rogers - an affidavit -
                                 something. I don’t have enough. I’m just telling you. So
                                 everything needs to be re-served. Now I don’t want to
                                 extend this past Monday again. But when can these
                                 people expect service, so they can properly prepare for a
                                 hearing at 2:00 in Lawrence, on Monday?


       Other suspect acts in obtaining court order for forced administration of
       antipsychotics
        2103. Plaintiff Daughter Lisa did not receive any notice that Defendant
Merrimack Valley Hospital had filed an above-described petition for civil commitment
in Haverhill District Court. Defendants attempted to hold a Roger’s hearing without
notifying Plaintiffs. Just by mere happenstance, Plaintiff Daughter Lisa found about the
hearing and was present.

       2104. Defendant Attorney Cuffe knowingly and falsely stated that Plaintiff
Daughter Lisa was the one who filed a petition for Roger’s authority. De facto, Plaintiff
Daughter Lisa did not file any petition or other motion seeking Roger’s authority. As
previously set forth, the only written submission that Plaintiff Daughter Lisa filed that had
anything to do with the subject matter of Roger’s authority was her filed opposition to the
previously discussed motion to vacate by Defendant Attorney Cuffe that raised Defendant
Attorney Cuffe’s misconduct for violating the Roger’s Rule.




                                             347
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 348 of 462



       2105. Evidencing that Defendant Attorney Saunders and Defendant Attorney
Cuffe were working in concert—and with ill-motives—is the fact that Defendant Attorney
Cuffe had Defendant Attorney Saunders file the motion to expand guardian’s authority;
which is not the norm where Defendant Attorney Cuffe was guardian, where he would be
expected to file the motion—not Defendant Merrimack Valley Hospital.

       2106. Bolstering the suspect nature of Defendant Attorney Cuffe having
Defendant Attorney Saunders, as counsel for Defendant Merrimack Valley Hospital,
is Judge Abber’s comments and inquiry about such conduct at the court hearing on
January 24, 2012. Judge Abber stated as follows:

           [W]hat I have in front of me is a motion to expand the authority of the
           temporary guardian. And I’m curious, Counsel, why this wasn’t brought by
           you, Attorney Cuffe? Is there some reason for that?

        2107. After Defendant Attorney Cuffe responded in a rambling manner—and
self-described by Defendant Attorney Cuffe as a long-winded response, he gave no
legitimate reason for Defendant Attorney Saunders having filed the motion to expand,
instead of him.

       2108. When Defendant Attorney Cuffe paused to apologize for his long-winded
response as to the reason Defendant Merrimack Valley Hospital had filed the afore-
described motions, Judge Abber stated:

           I appreciated it, because it seems to me very strange that an appointed
           temporary guardian wouldn’t petition himself.

Then, abruptly, Defendant Attorney Ledoux interceded and redirected Judge Abber’s
attention to an entirely different issue.

        2109. Defendant Attorney Cuffe stated in-court that “Dr. Hayes wanted to
institute the antipsychotic immediately.” Defendant Dr. Kai Hayes was the psychiatrist
whom Defendant Merrimack Valley Hospital used to support its petition, seeking court
ordered forced use of antipsychotics for Father. (Defendant Dr. Hayes was, also, involved
in the matter of In re Hope Pentoliros).

       2110. Plaintiff Daughter Lisa made Judge Abber aware of the content of the
above-discussed Boxford Police report in court on January 24, 2012.

        2111. As previously set forth in detail, Defendant Dr. Hayes was the prescribing
doctor for Dorothy Orndorff, who died after just a few of months being forced to take
antipsychotics, with Defendant Attorney Garmil acting as private counsel for Defendant
Merrimack Valley Hospital.
                                            348
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 349 of 462



        2112. Judge Abber reviewed the medical certificate and affidavit submitted by
Defendant Attorney Saunders and then asked Defendant Attorney Saunders if he had
“circulated it to everybody.” It had not been given to Plaintiffs and was not given to
Plaintiffs at that time.

        2113. Judge Abber had declared that the affidavit of Defendant Dr. Hayes was
grossly defective—which explains why Defendants wanted to conceal it from Plaintiff
Daughter Lisa. However, Judge Abber openly elaborated that the affidavit and medical
submitted by Defendant Dr. Hayes was defective because it stated “Seroquel, 50
milligrams as needed every two hours, with an alternate of Risperdal.” Judge Abber
expounded further, stating:

           Okay. Well, counsel, this is a problem. Because there was a case that came
           down – the name escapes me right now – that requires notice of those
           requested findings before I can do this. I can’t have a treatment plan that says
           “as needed,” so we’re going to have to continue this. Can everyone be there
           Monday in Lawrence at two o’ clock . . . .

           Has anybody read this medical certificate and this medical certificate. . . . I
           don’t know that it’s enough here, Counsel. Frankly, they’re very very general.
           There’s nothing specific in here. I’m not sure that I would have enough.

        2114. Judge Abber stated in court that he did not want Defendant Merrimack
Valley Hospital using Defendant Dr. Hayes as the certifying doctor for the petition for
court ordered forced administering of antipsychotics, he continued the hearing for
January 30, 2012.



       Defendants’ incriminating conduct at the proceeding of January 30, 2012

       2115. The audio recording for the court proceeding of January 30, 2012 is
provided in previously referenced Exhibit 23 and transcript in Exhibit 24.

        2116. Plaintiff Daughter Lisa raised, in court, that no evidentiary hearing had ever
been held to determine the level of Father’s capacity. Judge Abber summarily dismissed
the raised issue.




                                            349
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 350 of 462



       2117. The in-court discourse was as follows:

           Judge Abber: Counsel, he has private counsel here. He has Rogers counsel
                        here. I heard from him the other day and what he wanted was
                        to go home. So we need to come up with a plan that get’s him
                        home Counsel, because it doesn’t appear that in his present
                        condition, he could go home. You agree?

           Daughter Lisa: No, I don’t agree, Your Honor. Because - -

           Judge Abber:   Good. And your objection’s noted. We’ll hear the testimony.

        2118. Instead of advocating for Father’s well-known desires, Defendant
Attorney Kazarosian made in-court representations that Father told her that he was
“glad” to take the Seroquel because “he was very clear that he did not want to engage in
the behavioral issues that people are alleging he engaged in, if, in fact, there was
something he could take to alleviate that.” As previously established, Defendant Attorney
Kazaosian’s statements were knowing and intentional misrepresentations.

       2119. Shown in each of the medical certificates submitted by the designated
Defendants—medical certificates completed by Defendant Dr. Hayes. Defendant Dr.
Cohen and Dr. Land, the only claimed basis for having Father involuntarily committed on
January 13, 2012 was the supposed incident of January 13, 2012, described in the
previously referenced Boxford Police Report.

       2120. At the hearing on January 30, 2012, despite Judge Abber’s previously
described admonition, Defendant Merrimack Valley Hospital still relied on Defendant
Dr. Hayes as the certifying doctor for the petition—a new affidavit and certificate from
Defendant Dr. Hayes was submitted by Defendant Attorney Saunders, with Defendant
Dr. Hayes, again, putting in the prohibited prn.

      2121. Designated Defendants’ ill-motives are evidenced by the affidavit of
Defendant Dr. Hayes where:

           Defendant Dr. Hayes listed only one person as to whom she spoke with in her
           evaluation of Father—that person being Defendant Attorney Cuffe;

           Defendant Dr. Hayes falsely stated that Father had not experienced any adverse
           side-effects from Seroquel—which as set forth, Defendant Attorney Cuffe
           knew that father had, in fact, suffered serious side-effects, such as recurrent
           pneumonia and incontinence;



                                           350
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 351 of 462



           Defendant Dr. Hayes stated: “He has one daughter who has interfered with past
           attempts to treat his illness and behaviors. Currently, there is a restraining
           order prohibiting contact with him”—as previously set forth, no restraining
           order prohibiting contact with Father had been issued. The only order was a
           vacate order;

           Defendant Dr. Hayes did not provide any factual statements to support the
           broad, conclusory statement that Father was having hallucinations or delusions;

           Defendant Dr. Hayes did not provide any specific facts to show Father was
           violent, or a threat to himself or others—the only specific facts stated was
           Father defending himself from being forced to take antipsychotics that he did
           not want.

        2122. As previously established, Defendant Dr. Portney started treating Father
weeks prior to the involuntary commitment of Father. Of significance, Defendant
Attorney Cuffe had previously stated—in court—that Defendant Dr. Portney was not
willing to provide an affidavit for forced administering of antipsychotics for Father;
specifically represented that Defendant Dr. Portney did not want to do so because he had
only seen father once.

        2123. Defendant Dr. Cohen stated in his written affidavit that he had seen Father
only one time—on January 28, 2012, 2 days before the hearing. As previously set forth,
Judge Abber explicitly stated, in court, that he did not want to have the Defendants use
Defendant Dr. Hayes as the certifying doctor; that the Defendants were to get a different
doctor.

       2124. Defendant Dr. Land stated in his written Affidavit that he, too, had only
seen Father only one time—on January 9, 2012.

        2125. Defendant Dr. Cohen’s Affidavit was substantially duplicative to that of
Defendant Dr. Hayes. Defendant Dr. Cohen listed the people with whom “conferred”:
the affidavit, medical certificate and progress notes of Defendant Dr. Hayes; the notes of
Andrew Tarasuk (LICSW with Defendant Merrimack Valley Hospital); and the medical
certificate of Defendant Dr. Janice Funk, PH.D.—indicating that he did not speak
directly with any of these people.

        2126. As previously set forth, Defendant Attorney Cuffe obtained a medical
certificate from Defendant Dr. Funk that was dated December 2, 2011—but did not
present the medical certificate and he overtly made it appear as though it did not even
exist. It is suspect that Defendant Dr. Cohen relied on Defendant Dr. Funk’s medical
certificate, dated December 2, 2011.
                                           351
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 352 of 462



       2127. Of significance, Andrew Tarasuk (LICSW of Defendant Merrimack
Valley Hospital) had previously worked for Defendant ESMV. (He is listed in the 2007-
2008 Annual Report of Defendant ESMV). Accordingly, he had a previous established
working relationship with Defendant Attorney Berid.

        2128. Like Defendant Dr. Hayes, in filling out information with regard to
family, Defendant Dr. Cohen stated:

         One daughter and son-in-law are alleged to have interfered with prior attempts
         to treat Respondent and are presently prohibited by the Court to have contact
         with him without a monitor. A second daughter agrees that her father needs
         treatment and reportedly has not disagreed with the proposed treatment plan but
         has expressed concerns regarding adverse effects of medication treatment.

        2129. Of import, Father has 3 daughters—not 2; as shown in the above provided
statement, Defendant Dr. Cohen only referred to 2 daughters. Plaintiff Daughters Lisa
and Devora had not been contacted by Defendant Dr. Cohen. However, Dr. Land stated
in his Affidavit that he “conferred” with: Defendant Michael Novack; Defendant
Attorney Cuffe and Andrew Tarasuk.

       2130. Regarding family, Dr. Land stated:

          The patient’s family has presented their opinions and concerns in court and to
          the patient’s treators on multiple occasions.

Conspicuously, there is no statement as to what Dr. Land believed to have been the
supposed opinions and concerns of the family. Plaintiff Daughters were not contacted by
Dr. Land. As previously set forth, Plaintiff Daughters have been precluded from fully
stating their opinions and concerns in court and have been precluded from speaking
directly to Father’s medical providers.

         2131. As petitioner Defendant Merrimack Valley Hospital’s submission of
medical affidavits contained material and substantial misrepresentations, Plaintiff
Daughters filed a motion to dismiss Roger’s Hearing, substantiating in detail specific
falsities. (Copy of the motion to dismiss is provided in Exhibit 362).




                                           352
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 353 of 462



        2132. Plaintiff Daughter Lisa’s motion to dismiss was summarily denied at the
beginning of the court proceeding; however, Judge Abber, himself— in his additional
handwritten written findings—showed that Plaintiff Daughter Lisa’s claims presented in
the afore-described motion to dismiss were indeed true and valid. Judge Abber explicitly
hand-wrote the following:

          The treatment plans proposed by Dr. Hayes are not considered by the
          Court.

(Copy of Judge Abber’s written findings are provided in Exhibit 363).

        2133. It is suspect that Defendant Attorney Saunders merely submitted the
affidavit of Defendant Dr. Hayes, without appearing as a witness.

       2134. It is, also, suspect that the new treating psychiatrist (Defendant
Dr. Portney) of Father—hired by Defendant Attorney Cuffe—would not provide a
medical certificate and did not appear to testify at the court proceeding of January 30,
2012. Instead, designated Defendants hired two professional witnesses to testify:
Dr. William Land and Defendant Dr. Peter Cohen.

         2135. Upon cross-examination by Plaintiff Daughter Lisa, Defendant Dr. Cohen
testified that he did not review any records from Defendant Right At Home. He stated:

           I did not have access to those records. No, I did not review them.

        2136. When Plaintiff Daughter Lisa raised the importance of obtaining
information from the aides—as they are the people who have the most constant with
Father, Defendant Dr. Cohen stated:

           Um, there wasn’t any opportunity for me to do so. I just became involved in
           this case in this past week.

     2137. As previously set forth, Defendant Dr. Cohen attested that Seroquel is
commonly used “to induce sleep”.

      2138. When Dr. Land was asked by Defendant Attorney Berid what would
happen to Father if he did not receive antipsychotics, Dr. Land testified:

           I think - - it’s certainly an – a longer hospitalization – that’s at a minimum. I
           think that he’s on a locked psychiatric unit right now. I think without
           treatment, there’s certainly a chance he will stay there for an indefinite period
           of time.


                                            353
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 354 of 462



       2139. Plaintiff Daughter Lisa had asked Dr. Land to give specifics and not mere
generalizations of agitation, which he then testified:

           that apparently it occurred while he [Father] was at home, with a home health
           aide and that 911 was called. That he eventually was escorted to the hospital.
           That there was allegedly assault – an assault and he landed up in four-point
           restraints, which I think is quite significant for an 83 year-old man to land up in
           four-point restraints.

       2140. As previously set forth, the Boxford Police Report stated that Father was
extremely cooperative and calm when the police arrived.

        2141. Dr. Land confirmed that he had not personally observed any alleged
assault by Father—that his described accounts were from what he was told by others.

         2142. Of significance, Defendants did not have any of the people who supposedly
observed Father’s “assaultive behavior” testify—and those people were easily available to
testify, given the fact that the supposed people who observed such assaultive behavior
were home health aides of Defendant Right At Home and staff of Defendant
Merrimack Valley Hospital.

        2143. Further bolstering the ill-motives of designated Defendants is that the home
health aide (Mary Roche) of Defendant Right At Home—who was the very person who
made the 911 call and made the afore-described allegations against Father—was present
in court. As represented, in court, by Defendant Attorney Cuffe, he had subpoenaed
Mary Roche to testify at the contempt proceedings against Plaintiff Daughter Lisa, which
was scheduled during the same court proceedings for the Roger’s motions on
January 30, 2012. (Page 56 of the transcript provided in previously referenced Exhibit
24).


       Evidence of Defendants’ ill-intended use of Drs. Cohen and Land

        2144. Defendant Dr. Cohen and Dr. Land are doctors whose medical practice is
largely based on getting paid to be professional witnesses, otherwise known as “hired
guns.”

       2145. Defendant Dr. Cohen and Dr. Land were well known to Defendant
Attorney Ledoux; especially, in relation to Defendant Attorney Ledoux’s role as private
counsel for Defendant Beverly Hospital and North Shore Medical/Salem Hospital.




                                            354
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 355 of 462



        2146. Defendant Attorney Ledoux and Defendant Attorney Berid knew
Dr. Land from his involvement in the previously referenced 2008 probate matters
pertaining to Antoinette Carpinone. As previously set forth, Defendant ESMV filed
protective orders, initially, alleging that Antoinette Carpinone was being financially
exploited by her sister—Lillian Schiavoni. Attorney Mark Pelosky was court appointed to
act as counsel for Antoinette Carpinone. Attorney Pelosky retained Dr. Land to evaluate
his own client, Antoinette Carpinone and then pursued the posture that she was
incapacitated. Lillian Schiavoni filed a motion to remove Attorney Pelosky as counsel for
her sister—which Attorney Pelosky filed a written opposition. (Copy of Attorney
Pelosky’s written opposition is provided in Exhibit 364).

        2147. The curriculum vitae for Defendant Dr. Cohen that was provided to
Plaintiff Daughters had omitted Dr. Cohen’s affiliation with Beverly Hospital. Such
omission was intentional and deliberate. (Copy of CV for Dr. Cohen provided to Plaintiffs
and documentation of Dr. Cohen’s affiliation with Defendant Beverly Hospital are
provided in Exhibit 365).

       2148. Defendant Attorney Myette, also, was acquainted with Defendant
Dr. Cohen as he had stated, in subsequent court proceedings, that he had worked for many
years with a person who is a mentor to Defendant Attorney Myette—being Attorney
Valerie Jacoby; that Valerie Jacoby had used his services, about a dozen times, for expert
witness testimony.

       2149. Defendant Dr. Cohen’s testimony shows that he has very little working
experience with elders diagnosed with Alzheimer’s and dementia. His experience as an
expert witness is almost, exclusively, limited to supporting involuntary commitment of
people and forced treatment with antipsychotics. His experience as an expert witness has,
almost exclusively, involved his role as staff for hospitals.

      2150. Defendant Dr. Cohen’s treatment order had the starting dosage of
Seroquel be 50 mg up to 250 mg; Dr. Land’s treatment order had the starting dosage be
25 mg up to 300 mg.

       2151. Defendant Attorney Cuffe submitted proposed Findings and Order to be
signed by Judge Abber, which already had a specific dosage typed in ahead of time.
Judge Abber crossed out the dosage and handwrote his own dosage order. (Refer to prior
referenced issued findings and order in Exhibit 363).

        2152. In the proposed Findings and Order, Defendant Attorney Cuffe had
written the antipsychotic dosage as: “Seroquel up to 300 mg per day”—Judge Abber,
instead, hand-wrote: “initial dosage of 25 mg twice per day up to 100 mg per day”.
(Refer to prior referenced Exhibit 363).
                                           355
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 356 of 462



       2153. The alternative antipsychotic medication and dosage filled out in the afore-
described proposed Findings and Order by Defendant Attorney Cuffe was:

           “a) Risperdal, up to 6 mg per day”—with the addition made by Judge Abber:
           “with an initial dose of 1 mg bid” and

           “b) Zyprexa, up to 20 mg per day”—with Judge Abber changing the 20 mg to
           10 mg and the addition of: “with an initial dose of 5g per day.”

        2154. Showing ill-motives is Defendants’ seeking Father to be given the
maximum amount of antipsychotics proposed by the professional witnesses—who were
not Father’s treating doctors. Further compounding the egregiousness of Defendants
actions is the fact that they knew Father had been receiving 12.5 mg of Seroquel, twice a
day.

       2155. The above-described changes made by Judge Abber evidences
consciousness of guilt of Father being unlawfully and unjustly forced to take
antipsychotics.

       Additional knowingly false in-court statements and adverse conduct against
       Father by his own attorneys—Defendant Attorneys Kazarosian and Myette

       2156. Defendant Attorney Myette represented to Judge Abber that Father did
very well when he was taking Seroquel after his discharge from Defendant Whittier
Pavilion (which time period was May of 2011 through late November of 2011).

       2157. Defendant Attorney Myette represented to Judge Abber that there were
no reports of Father having experienced adverse side-effects from taking Seroquel.

      2158. Both, Defendant Attorneys Myette and Kazarosian, had actual
knowledge that the above set forth in-court statements were false and misleading.

        2159. Plaintiff Daughters explicitly brought to the attention of Judge Abber, in
court, that the above set forth statements were false and misleading; with specific and
concrete examples proving the falsity of those statements.

        2160. Defendant Attorney Kazarosian—Father’s own attorney—objected to
Plaintiff Daughter Lisa seeking to admit the Boxford Police Report of January 13, 2012
to rebut the allegations that Father was violent.




                                           356
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 357 of 462



       Explicitly raised Federal Due Process deprivations

       2161. Plaintiff Daughter Lisa explicitly raised the issue that no evidentiary
hearing has been conducted to determine the level of Father’s capacity.

        2162. Plaintiff Daughter Lisa explicitly raised that she and Plaintiff Daughter
Devora had been precluded from obtaining their own independent medical examination of
Father—which Plaintiff Daughter Lisa raised at the court proceeding of January 24, 2012
and at the subsequent court proceeding held on March 27, 2012.


   O. Continued fraud and deception relating to continued court ordered forced
      administrating of antipsychotics and other sought court orders

        2163. Due to continuous and repeated fraudulent and deceptive acts, Plaintiffs
had filed numerous motions in the matter of In re Marvin H. Siegel that set forth criminal
acts perpetrated by designated Defendants.

        2164. The electronic notes of Defendant ESMV for February 1, 2012 (2 days
after the Roger’s hearing) and input by Defendant Caseworker Springman state that
Defendant Merrimack Valley Hospital received the afore-described court order issued
by Judge Abber on January 30, 2012—refer to last page of provided written findings;
and that designated Defendants started administering Seroquel the night the Hospital
received it.

      2165. The electronic notes of Defendant ESMV state that Father was discharged
from Defendant Merrimack Valley Hospital on February 3, 2012.

       2166. The electronic notes of Defendant ESMV, input by Defendant
Caseworker Springman (on February 7, 2012) state that Father was reported to be
doing well at home.

        2167. The electronic notes of Defendant ESMV for February 7, 2012 state that
Defendant Diane Powell had directly spoken with the provider—but she does not
specifically state or indicate to whom she spoke; she stated that it was reported that Father
was “doing well” and “medication compliant”.

         2168. Defendant Attorney Cuffe’s submitted invoices show that since January
of 2012 Father spoke with Defendant Dr. Portney on one occasion during the relevant
time period: February 14, 2012—the same day that Defendant Attorney Cuffe filed his
motion seeking a court order to force Father to be placed into a long-term locked-down
facility. (Copy of Defendant Attorney Cuffe’s motion is provided in Exhibit 366—which
was not addressed until the court proceeding of March 27, 2012).
                                             357
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 358 of 462



        2169. Defendant Attorney Cuffe stated that Father needed to be placed into a
long-term care facility specifically on the claims that Father supposedly was too fearful to
go up to the second floor of the home where Father’s bedroom was located.

        2170. The submitted invoices for Defendant Attorneys Cuffe and Feld show
that they actively started looking to place Father into a long-term facility starting in
October of 2011. (Refer to invoices provided in prior referenced Exhibit 282).

      2171. On February 14, 2012, Defendant Diane Powell input into the notes of
Defendant ESMV:

           Elder [Father] is back in his home with 24 hour care from Right At Home.
           Elder is taking his medications. Home situation is much more calm w/o dtr
           living in the home. Dtr is not allowed to contact elder. Elder is doing well and
           stable at this time.

         2172. On February 15, 2012, Defendant Diane Powell input into the notes of
Defendant ESMV that she had just been informed that Defendant Attorney Cuffe had
filed the afore-referenced motion to force Father out of his home into a long-term care
facility. Defendant Diane Powell made the notation “he won’t go upstairs, shower, etc.”

      2173. Literally, approximately 2 minutes later, Defendant Diane Powell put in
new notes into the computer system of Defendant ESMV that supposedly Father—all of a
sudden—was “refusing to shower, go upstairs and participate in PC”.

       2174. As set forth, above, Defendant Diane Powell engaged in fraud—with
designated Defendants, as her previous notes had stated that there were no problems.

       2175. On February 16, 2012, Defendant Michael Springman stated in the notes
of Defendant ESMV:

           There’s also a question of the elders [Father] safety at home as the Seroquel he
           is taking has not alleviated his aggression entirely. Elders reported to have
           become verbally aggressive toward a woman in the waiting room at his
           doctor’s office and also towards his geriatric care manager [Defendant Michael
           Novack].




                                            358
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 359 of 462



        2176. On February 22, 2012, Defendant Diane Powell sent an email to
Defendant Attorney Berid—which was copied into the notes of Defendant ESMV that
stated:
           Maxa,

           Mike went to see Mr. Siegel yesterday in his home and he appears to be doing
           well. He was focused on Mike going to the papers with him and helping him
           “expose what is going on”, but other than that he was calm. Mike and I are a
           little concerned because he was calm yesterday, doing well with private pay
           aid and the stair issue has been resolved. They have added a safety bar to his
           stair/chair lift and he is now going upstairs to be showered. At this point, I am
           not sure why placement is needed.

       2177. On February 23, 2012, Defendant Michael Springman input into the
notes of Defendant ESMV that he spoke with the case manager of Defendant Right At
Home and documented in the notes:

        Elder [Father] is reported to be doing well, taking his medication, going upstairs
again, and having no issues with staff.

        2178. As previously set forth, on or about March 16, 2012, Plaintiff Daughter
Lisa filed the previously described emergency civil action with the Single Justice of the
Supreme Judicial Court.

        2179. Defendant Attorney Cuffe’s invoices show that he spoke with Defendant
Dr. Portney on March 20, 2012 and that Defendant Attorney Cuffe filled out the medical
certificate for Dr. Portney and faxed it to him.

       2180. Evidently Defendant Dr. Portney did not agree with the content of the
medical certificate faxed to him by Defendant Attorney Cuffe—as Defendant Attorney
Cuffe’s invoice states that he received a new report from Defendant Dr. Portney on March
21, 2012, which Defendant Attorney Cuffe had subsequent telephone calls with Defendant
Dr. Portney.

       2181. As revealed by Plaintiff Daughters’ much later discovery, Defendant
Attorney Cuffe did not find the reworked medical certificate by Defendant Dr. Portney
desirable—the very next day (on March 22, 2012), as Defendant Attorney Cuffe’s invoice
shows that he called Defendant Dr. Funk.




                                            359
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 360 of 462



        2182. Defendant Attorney Cuffe’s invoice shows that, on March 22, 2012, he
billed for preparing his motion requesting that the anticipated court order for March 27,
2012 to continue forced antipsychotics be issued without the filing of a medical
certificate—that he be allowed to file a medical certificate at a non-specified later date
(which evidence set forth herein proved to be fabrication by Defendant Attorney Cuffe).

        2183. There were no further statements of alleged aggression issues with Father
in the notes of Defendant ESMV until March 23, 2012—given the timing of the above-
described events with Defendant Attorney Cuffe, it is highly suspect that Defendant
Diane Powell, suddenly, input notes into Defendant ESMV’s computer system that
purportedly Defendant Attorney Myette told her that, a week prior, Father had
supposedly hit one of the home health aides with his cane.

       2184. Of significance, the notes of Defendant ESMV—input on March 23, 2012
by Defendant Caseworker Springman—state that the home health aide (Massiel Gomes)
of Defendant Right At Home had reported to Defendant Caseworker Springman that
Father had been excessively tired and sedated, sleeping a lot, until the recent change in
Father’s medication where he seemed more alert and energetic.

       2185. In the afore-described notes of March 23, 2012 by Defendant
Caseworker Springman, he stated that the home health aide (Massiel Gomes) reported to
him that Father was still going upstairs to sleep in his bedroom and to shower.



               Court proceeding held on March 27, 2012

       2186. Audio court recordings for March 27, 2012 are provided in previously
referenced Exhibit 23 and the transcript in Exhibit 24.

         2187. Evidencing Defendant Attorney Saunder’s and Defendant Merrimack
Valley Hospital’s consciousness of guilt is their filing of a motion seeking the withdrawal
of Defendant Merrimack Valley Hospital as a party to the matter of In re Marvin H. Siegel
(at the court proceeding of March 27, 2012) solely based on the assertion that the
litigation in this matter was too “costly” to Defendant Merrimack Valley Hospital.
(Provided is a copy of the motion provided in Exhibit 367).

       2188. Plaintiff Daughter Lisa explicitly brought to Judge Abber’s attention that
the court appointments of guardian and conservator that he made on August 17, 2011 had
contravened the constitutional guarantees of Due Process; that there was no evidentiary
hearing to make any determination regarding Father’s competency.


                                            360
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 361 of 462



        2189. The subject of Defendant Attorney Cuffe’s having unlawfully facilitated
the forced administering of antipsychotics to Father—with the concerted efforts of
designated Defendants was, again, brought forth to Judge Abber’s attention by Plaintiff
Daughter Lisa.

         2190. As previously set forth, Plaintiff Daughter Lisa raised the issue to Judge
Abber that she and Plaintiff Daughter Devora had been precluded from being able to
obtain an independent medical examination of Father so that they have a full and adequate
opportunity to present their case. And, again, Judge Abber denied Plaintiff Daughters the
ability to have Father examined by their retaining an expert.



       Evidence of illicit conduct regarding medical certificate for Roger’s hearing of
       March 27, 2012

         2191. The motion to extend that was presented in court by Defendant Attorney
Cuffe on March 27, 2012 was not served proper notice upon Plaintiff Daughters. The
first notice that Plaintiff Daughters had was in court on March 27, 2012—which Plaintiff
Daughter Lisa had explicitly informed Judge Abber and was disregarded.

      2192. As evidenced in the court record for the proceedings of March 27, 2012,
Judge Abber accepted the misrepresentations that were made during the proceeding of
January 30, 2012.

        2193. Of significance, as established in the court record for the proceeding,
Defendant Attorney Cuffe did not proffer any reason for his supposed inability to obtain
a medical certificate from Defendant Dr. Portney—in fact, Defendants had repeated their
conduct that took place with the proceeding of December 12, 2011 where Defendant
Attorney Cuffe represented in court that there was no medical certificate, but Plaintiff
daughter Lisa later discovered a medical certificate completed by Defendant Dr. Funk
date-stamped as “December 12, 2011” in the court files for In re Marvin H. Siegel. This
time. Plaintiff Daughter Lisa later found a completed medical certificate by Defendant
Dr. Portney that was date stamped as being filed on “March 27, 2012”.

        2194. On the same day as the hearing of March 27, 2012 and with no notice
given to Plaintiffs, Defendant Attorney Cuffe had, also, filed his Report of Monitor
(which filing was date-stamped), with an attached medical report from Dr. Robert
Portney—which Plaintiff Daughters received no notice of the filing.




                                           361
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 362 of 462



        2195. Further evidence of egregious deception by Defendants is that the medical
report from Defendant Dr. Portney that was submitted with Defendant Attorney
Cuffe’s Report of Monitor shows that Father was being given HALDOL covertly.

        2196. As previously set forth, Judge Abber knew that Defendant Attorney
Cuffe had previously represented—on multiple occasions in January of 2012—that
Defendant Dr. Portney was the treating psychiatrist of Father; yet, Judge Abber
completely disregarded Defendant Attorney Cuffe’s explicit statement that he was going
to get the medical certificate from Defendant Dr. Funk and that Father was scheduled to
see Defendant Dr. Funk on April 2, 2012.

        2197. Even more so, Plaintiff Daughter Lisa explicitly brought to the attention of
Judge Abber that Defendant Attorney Cuffe had plenty of time to obtain a medical
certificate from Father’s treating psychiatrist, Defendant Dr. Portney, where it had been
represented that Defendant Dr. Portney saw Father on February 14, 2012. Judger Abber
immediately responded that Plaintiff Daughter Lisa’s objection was “duly noted” and that
Defendant Attorney Cuffe’s motion was allowed.

       2198. Affirmatively establishing designated Defendants’ illicit conduct, as
previously set forth—and unbeknownst to Plaintiff Daughters at that time—Defendant
Attorney Cuffe had, in fact, received a medical certificate from Defendant Dr. Portney
on or about, March 21, 2012, which was the medical certificate later found by Plaintiff
Daughter Lisa in the court files of In re Marvin H. Siegel.

        2199. Bolstering that Defendant Attorney Cuffe had originally filled out the
medical certificate for Defendant Dr. Portney are the facts that the filed medical
certificate shows that Defendant Attorney Cuffe had faxed it to Defendant Dr. Portney on
March 20, 2012 and the handwritten changes made to the medical certificate by
Defendant Dr. Portney. Showing deliberate fraud is the fact that Defendant Attorney
Cuffe made in-court representations that he had no medical certificate.

        2200. The filed medical certificate that included Defendant Dr. Portney’s hand-
written additions and changes—with the stamped filing date of March 27, 2012; as
Defendant Attorney Cuffe had originally filled out the medical certificate the way that he
wanted and then faxed it over to Defendant Dr. Portney.

       2201. Defendant Attorney Cuffe showed illicit motives in deliberately
concealing information that Defendant Dr. Portney wanted to reduce Father’s dosage of
antipsychotics—as evidenced by Defendant Dr. Portney’s handwritten changes to the
medical certificate.



                                           362
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 363 of 462



        2202. Defendant Dr. Portney crossed out Defendant Attorney Cuffe’s
typewritten statements regarding prognosis without treatment. Defendant Dr. Portney
added the handwritten statement that by taking medication Father could “possibly live on
his own without assistance”; and he added the handwritten statement that by taking
medication, Father could “get the right back to make his own informed decisions with
respect to health needs.”

        2203. Defendant Attorney Cuffe had deliberately intended to conceal risks of
Father taking antipsychotics.

       2204. Defendant Attorney Cuffe had filled in the dosages for the antipsychotics,
which Defendant Dr. Portney completely revised and gave significantly decreased
dosages and the complete elimination of Zyprexa.

        2205. Defendant Attorney Cuffe filed a medical certificate by Defendant Dr.
Janice Funk on April 13, 2012—which notice was not given to Plaintiff Daughters of this
filing.

       2206. Of significance, Defendant Dr. Funk did not specify any particular
medical provider with whom she spoke and no proposed treatment plan was provided with
the medical certificate.

        2207. Defendant Dr. Funk did not see or examine Father on April 2, 2012—
which is evidenced by the invoices submitted by Defendant Attorney Cuffe. Defendant
Dr. Funk’s medical certificate, dated April 2, 2012, is virtually identical to the medical
certificate that she signed on December 2, 2011.

       2208. Defendant Attorney Cuffe specifically stated in his invoice that he,
personally, provided Defendant Dr. Funk with Father’s medication list—not from
Father’s medical providers.

       2209. Of significance, Defendant Dr. Funk stated that she spoke with friends
and family in her completing the medical certificate for April 2, 2012—however,
Defendant Dr. Funk did not contact Plaintiff Daughter Lisa, Plaintiff Daughter Devora or
Steven Kapsalis (whom Defendant Dr. Funk personally met on June 16, 2011 when
Father was discharged from Defendant Whittier Pavilion).




                                            363
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 364 of 462



       Continued pattern of subterfuge regarding certifying doctor for court ordered
       forced administering of antipsychotics

       2210. Notes for Defendant ESMV—input by Defendant Diane Powell on April
25, 2012—indicate that Defendant Dr. Portney had appeared in Essex Probate & Family
Court in an unrelated matter; with Defendant Diane Powell stating:

          Dr. Portney apparently upset Judge Sahagian, when he was sworn in by saying
          that he swears to tell the truth as much as anyone can. She walked off the
          bench and told counsel to speak to him. He also claims to have cured the elder
          of her mental illness with his treatment. We are going to get a new dr to treat
          Marvin [Father].

        2211. As set forth, Defendants made overt in-court representations in January of
2012 and March of 2012 that Defendant Dr. Portney was—and supposedly is and
continues to be—the treating psychiatrist for Father; however, Defendants pattern of
conduct evidences that they have used Defendant Dr. Portney as a mere front. As set
forth, Defendant Dr. Portney was not the certifying doctor for court ordered forced
antipsychotics issued in January of 2012, March of 2012, June of 2012, October 2012,
and July of 2013.

       2212. In June of 2012, with outwardly made representations by Defendant
Attorney Cuffe that Defendant Dr. Portney was still Father’s treating psychiatrist,
Defendant Attorney Cuffe submitted a medical certificate completed by Defendant Dr.
Peter Cohen.

        2213. In the afore-described medical certificate, Defendant Dr. Cohen stated that
he relied on the progress notes of Defendant Dr. Portney and the medical certificate of
Defendant Dr. Funk.

       2214.      Defendant Dr. Cohen gave the following treatment order:

          Risperdal, 1 mg by mouth every other day alternating with .75 mg,; with the
          alternative of Risperdal Consta, 25-50 mg by intramuscular injection every two
          weeks and Seroquel, 25-50 mg by mouth at bedtimes as needed for agitation
          (up to 100 mg/day).




                                          364
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 365 of 462



       i. Court proceeding of July 13, 2013

       2215. In June of 2012, as a result of Plaintiff Daughter Lisa’s continuous in-court
exposure of criminal misconduct by Defendant Attorney Cuffe and Defendant Attorney
Feld—in their respective official capacities as Court appointed guardian and
conservator—they sought court orders allowing them to retain private counsel to represent
them at all proceedings in the matter of In re Marvin H. Siegel and to be paid directly by
Father’s estate; which Judge Abber and Judge Blake allowed. (Copies of the allowed
motions are provided in Exhibit 368).

      2216. From June 11, 2012 through December of 2013, Defendant Attorney
Walter Costello represented Defendant Attorneys Cuffe and Feld in the matter of In re
Marvin H. Siegel.

        2217. Defendant Attorney Kazarosian—Father’s own attorney—had solicited
the services of Defendant Attorney Costello to represent Defendant Attorneys Cuffe
and Feld. Defendant Attorney Kazarosian and Defendant Attorney Costello have a long
and close social relationship evidenced by their mutual and high profile memberships with
the Massachusetts Bar Association, Essex Bar Association, Massachusetts Association
for Trial Attorneys and the like. Their professional working relationship was so
enmeshed that in December of 2013 they formed a new law office together (Kazarosian,
Costello & O’Donnell).

       2218. On July 13, 2013, Defendant Attorney Cuffe filed a Motion to Amend
and Extend Roger’s Order. (Copy of the motion to Amend and Extend is provided in
Exhibit 369).

        2219. Despite Defendant Attorney Costello’s well-established role in this
serious litigation, he did not give any advance notification of his inability to be present—
formal or informal; obviously, Defendant Attorney Costello did not give such notification
because then Plaintiff Daughters would have known to attend the July 16, 2013 hearing.

        2220. Plaintiff Daughters were never notified that there was a “substitution” of
counsel for Defendant Attorney Costello, in representing Defendant Attorney Cuffe at
the July 16, 2013 hearing The evidence set forth shows that Defendant Attorney Costello
did not appear on behalf of Defendant Attorney Cuffe because Defendant Attorney
Costello knew of illicit acts ehgaged in by his client involving the afore-described motion
to amend and extend forced use of antipsychotics.




                                            365
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 366 of 462



        2221. July 16, 2013 was the first time Attorney Solomon made any appearance
in this matter of In re Marvin H. Siegel—which underlying litigation has gone on,
actively, for more than two (2) years. Even more so, Attorney Solomon emphasized
during the hearing that this was going to be a “one-time” limited appearance. (Copy of
Attorney Solomon’s Notice of Appearance in Exhibit 370).

        2222. As set forth, Defendant Attorney Costello—who had been specifically
“appointed” counsel to represent Defendant Attorneys Cuffe and Feld—and who has
routinely and continuously attended so many hearings in such capacity for well over a
year, gave no notice whatsoever that he was having an attorney take his “stead”. Even
more egregious, Defendant Attorney Costello had someone who was completely unrelated
to the underlying matter and unknown to Devora Kaiser and me.

        2223. The audio recording for the court proceeding of July 16, 2013 is provided
in prior referenced Exhibit 23.

       2224. No explanation was proffered for Defendant Attorney Costello’s inability
to appear as counsel at the hearing and none was given in Attorney Solomon’s written
“Notice of Appearance”.

        2225. And no inquiry was made by Judge Abber during the hearing as to
Defendant Attorney Costello’s absence—despite the record’s demonstration that such
lack of appearance by Defendant Attorney Costello would reasonably be of concern to a
presiding judge; especially, when this hearing involved the forced used of antipsychotics
on an elderly person.

        2226. Of no small consequence, Judge Abber knew—from Plaintiff Daughter
Lisa’s having brought to his attention in court on multiple occasions—that this matter
specifically involved forced treatment with antipsychotics that has FDA black-box
warnings: not to give it to elderly patients with dementia. In addition to which, the record
shows that Plaintiff Daughter Lisa had brought to Judge Abber’s attention, in court on
multiple occasions, that Father repeatedly had pneumonia over the past two years.

         2227. The manner and tone in which Judge Abber addressed the appearance of
Attorney Solomon for Defendant Attorney Costello overwhelmingly demonstrates that
Judge Abber knew prior to the hearing of this “substitution of counsel”. Through Judge
Abber’s demeanor and from the context of what was said, Judge Abber was fully aware of
this situation ahead of time—the only logical and reasonable explanation for Judge
Abber’s being so cognizant about Attorney Solomon’s “Notice of Appearance” was
through ex-parte and outside communications with opposing counsel; not to mention that
Judge Abber outright stated at the hearing that he had a substantial personal relationship
with Attorney Solomon.
                                            366
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 367 of 462



        2228. Plaintiff Daughters only found out about Attorney Solomon’s appearance
after the hearing was held—and through our inadvertent discovery.

       2229. Plaintiff Daughter Lisa wrote a letter to Attorney Solomon, dated
July 24, 2013, directly stating the fact that Plaintiff Daughters were not served with the
above-discussed Roger’s motion. In Attorney Solomon’s written response, he did not
deny the fact that Plaintiff Daughters were not served—in fact, he made statements that
were overtly incriminating. (Provided are copies of the afore-described correspondence in
Exhibit 371).


       The motion to extend and amend contained false information

        2230. The afore-described motion to amend and extend Roger’s hearing shows
that the BBO number that is located under Attorney Solomon’s typed name is not
Attorney Solomon’s actual BBO number—it is, in fact, that of Defendant Attorney
Garmil. This is evidenced by the handwritten Notice of Appearance form filled out by
Attorney Solomon that contained his true information. (Provided in Exhibit 372 are
copies of Attorney Solomon’s registration information with the Board of Bar Overseers
and Defendant Attorney Garmil’s registration information with the Board of Bar
Overseers).

       2231. Defendant Attorney Garmil’s telephone number is listed on the formal
motion to extend and amend treatment order; however, Attorney Solomon has his own
separate law office, as seen by the telephone number used on Attorney Solomon’s Notice
of Appearance form and his registration information with the BBO.

        2232. Defendant Attorney Garmil’s established working and personal
relationship with Defendant Attorney Cuffe—along, with other designated Defendants—
is described in detail herein this federal action and shows why Defendant Attorney Garmil
intentionally and deceitfully used the name of different counsel (Attorney Solomon)
corresponding with his (Defendant Attorney Garmil’s) actual address, telephone number
and BBO number.

        2233. Ill-motives of the designated Defendants and collusion are evident by the
fact that Attorney Solomon used Defendant Attorney Garmil’s letterhead in his written
response to Plaintiff Daughter Lisa after she had already explicitly sent a letter describing
their unethical and unprofessional conduct, regarding the motion to amend and extend
treatment order.




                                             367
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 368 of 462



        2234. Designated Defendants had not provided copies of their filed motion to
amend and extend to Plaintiffs, as required by law; and Defendants did not provide notice
to Plaintiffs that the filed motion had been scheduled to be heard on July 16, 2013—again,
Plaintiff Daughters only found out about the motion and hearing through inadvertence.


        Attorney Solomon had a substantial conflict of interest with Defendant
        Attorney Richard Garmil

        2235. As previously set forth, Attorney Solomon openly held himself out to be
part of Defendant Attorney Garmil’s law practice—refer to Attorney Solomon’s letter of
August 24, 2013 provided in prior referenced Exhibit 371.

       2236. Described in detail herein this Complaint, Defendant Attorney Garmil
was intricately involved early-on in the underlying guardianship/conservatorship matter of
In re Marvin H. Siegel, as counsel for Defendant Whittier Pavilion.

        2237. Defendant Attorney Garmil, on behalf of Defendant Whittier Pavilion,
had filed a petition for a 6-month involuntary commitment of Father to a psychiatric ward.
(Copy of the petition is provided in Exhibit 373).

         2238. Defendant Attorney Cuffe, in his capacity as guardian, has a fiduciary
obligation to not take actions that adversely conflict with the interests of Plaintiffs’ father.
Attorney Solomon had an inherent conflict of interest by having acted in the capacity as
private counsel for Defendant Attorney Cuffe—especially, with Attorney Solomon serving
on behalf of the Law office of Richard Garmil, as Defendant Attorney Garmil was an
official party in the underlying matter of In re Marvin H. Siegel and having filed court
action seeking long-term involuntary commitment of Plaintiffs’ father to a psychiatric
facility.


       Evidence of Judge Abber and designated Defendants having colluded in
       concealing notice of the July 16, 2013 hearing from Plaintiffs

        2239. At the court proceeding, Judge Abber knew that Defendants had not filed
a motion for short order of notice—standard and formal civil procedural requirement for
conducting an expedited hearing; even more so, Judge Abber had previously issued his
own specific order for added procedural time requirements for filing motions in the matter
of In re Marvin H. Siegel. (Copy of Judge Abber’s procedural order is provided in
Exhibit 374).



                                              368
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 369 of 462



        2240. Defendant Attorney Cuffe and Attorney Solomon did not submit the
required affidavits per the above-referenced Order regarding motions per the above-
described procedural order issued by Judge Abber. The Order explicitly stated that
counsel was required to state in an affidavit, accompanying the filing of the motion that
the non-moving parties were served and that the non-moving parties did not send an
objection or opposition.

        2241. Judge Abber, in his own handwriting—on Defendant Attorney Cuffe’s
motion to amend and extend treatment order—wrote: “no family members present.” He
did so in a knowingly intentional and deceitful manner—which is especially bolstered by
the numerous audios of court proceedings spanning over a two-year period. (Copy of
Judge Abber’s written findings are provided in Exhibit 375).

        2242. The submitted court audio recordings, overwhelmingly, show the
established pattern of Plaintiff Lisa Belanger’s unwavering advocacy for her father’s rights
and that of her own.

        2243. The submitted court audio recordings show that Judge Abber knew that
Plaintiff Daughter Lisa’s absence was due to deception—that Plaintiff Daughters’ absence
was not voluntary and knowing.

       2244. Demonstrated by the filing date of Defendant Attorney Cuffe’s motion to
extend and amend treatment, Judge Abber had actual knowledge that Defendants had not
given proper notice to Plaintiff Daughters about the motion and the scheduled date for it to
be heard.



       Compounded evidence of Defendants’ deliberate fraud and deceit

        2245. As evidenced by the court audio recording, Judge Abber brought up the
issue about his having a conflict of interest with Attorney Solomon, who was appearing
as counsel for Defendant Attorney Cuffe. Judge Abber stated that Attorney Solomon
had represented a family member of Judge Abber’s.

        2246. The above-described conflict of interest had not been presented in any
written motion.

       2247. Plaintiff Daughters did not find out about the conflict of interest until after
the hearing was held—discovery was made only through happenstance when Plaintiff Lisa
Belanger had listened to the audio officially obtained from the Clerk’s Office of the Essex
Probate & Family Court.

                                            369
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 370 of 462



       2248. After Judge Abber made such statement of the nature of conflict, the court
audio recording shows that immediately afterward, Judge Abber made it evident that he
and Defendant Attorney Myette had already discussed the issue of the conflict of interest
outside of court.


       The audio of the July 13, 2013 hearing shows that Judge Abber, de facto, did
       not even personally read the medical documentation submitted

        2249. Judge Abber’s decision for the above-referenced court proceeding was
solely based on verbal representations by Attorney Solomon—who had no prior
familiarity or involvement, whatsoever, in the then two (2) year-long matter.

       2250. Judge Abber’s first words in addressing the Roger’s motion were: “Is this
the same treatment plan as before?”

      2251. Unequivocally, the recording shows that Attorney Solomon responded to
Judge Abber’s above-stated request, as follows:

           Relative to the primary medication. The alternative medication, Risperdal
           Consta and has been discontinued. Waning on Risperdal. The range 0-6 mg
           per day. (Inaudible). Significantly reduced.

       2252. Speaking volumes is Attorney Solomon’s rushed and garbled manner in
which he spoke—which is consistent with a consciousness of guilt.

        2253. Judge Abber exclaimed that he was very surprised upon hearing Attorney
Solomon’s description of the alternating manner of taking the Risperdal—Judge Abber
explicitly stated that this was the first time that he had ever seen this particular alternating
manner of treatment.

      2254. Crucially, the PRIOR Treatment Order of June 24, 2012 and
October 22, 2012 that Judge Abber signed, states the primary treatment as:

           1 mg by mouth every other day (quod) alternating with 0.75 mg quod.
           range: 0-6 mg by mouth daily.

        2255. And despite Judge Abber being the only judge to have issued treatment
orders in this matter—which has been four (4) times—the audio, overwhelmingly, depicts
how taken aback Judge Abber was when Attorney Solomon described the alternating
pattern in which the medicine was to be given.



                                              370
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 371 of 462



        2256. When Attorney Solomon originally finished his spiel, Judge Abber,
immediately, wanted to make sure he understood that he heard Attorney Solomon
correctly about the alternating dosages. In doing so, Judge Abber emphatically repeated
what he had heard Attorney Solomon describe as the primary manner of taking the
Risperdal—in a “let me see if I heard you right” manner, Judge Abber explicitly stated:

           1 mg on one day, and the next day would be .75 mg, and then back to the 1 mg,
           followed the next day with .75 mg.

        2257. Attorney Solomon then confirmed that Judge Abber had a correct
understanding of what he had just described as the alternating dosage, and immediately
thereafter is when Judge Abber stated in a surprised tone of voice: “I’ve never seen
that before.”

        2258. As set forth, no one responded to Judge Abber’s remark about his first
time seeing an order for an alternating dosage— even though the Roger’s Order that he
signed on October 22, 2012 specifically stated that it was an alternating dosage. Of
significance, where no family members were present due to the deliberate intentions of
designated Defendants, Plaintiff Daughters were prevented from bring that fact to Judge
Abber’s attention; but Plaintiff Daughters did report it to the Board of Bar Overseers to no
avail.

       Evidence of ex-parte communications prior to the hearing between opposing
       counsel and Judge Abber

        2259. Conspicuously, no reason was proffered, of any kind, for the modification
in treatment at the Roger’s hearing—and neither was any reason given in the written
Affidavit of Clinician submitted for the Roger’s hearing.

       2260. Judge Abber’s Order for forced administering of antipsychotics is
exclusively based on a medical affidavit and treatment plan that was improperly

       2261. Defendant Attorney Cuffe’s “filed” motion solely represented that
Defendant Dr. Portney is the Affiant Clinician for the Roger’s Order. The “filed”
documents prepared by Defendant Attorney Cuffe only refer to Defendant Dr. Portney—
Defendant Attorney Cuffe in no way refers to anybody by the name of Sumi Dolben. At
no other time during the years of litigation had Sumi Dolben’s name ever been mentioned.

       2262. Yet, unequivocally, Judge Abber’s written findings explicitly state that he
based the Roger’s Order on an affidavit and treatment plan completed by Sumi
Dolben— and nothing about such documentation relating to Defendant Dr. Portney, in
any way.
                                            371
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 372 of 462



        2263. As seen from Judge Abber’s “Findings” for the court proceeding of
July 16, 2013, the physical appearance of the typewritten name of Sumi Dolben in the
document itself shows that the appearance of her name cannot be dismissed or minimized
as an innocent mistake. (Refer to prior referenced Exhibit 375).

      2264. The evidence shows that Judge Abber did not rely on any documentation
from Defendant Dr. Portney; instead had relied on a supposed affidavit from Sumi
Dolben, RN. (Copy of Sumi Dolben’s license registration with the State is provided in
Exhibit 376).

       2265. Of significance, Judge Abber did not identify, in any manner, Sumi
Dolben’s relationship to this case or her occupation in his written findings. Sumi Dolben
is a R.N.—and is not affiliated with Defendant Dr. Portney’s office.

       2266. Of significance, Sumi Dolben does have a direct working relationship with
Defendant Michael Novack—as previously set forth, Defendant Michael Novack is a
consultant retained by Defendant Attorney Cuffe. (Provided is public documentation
in Exhibit 377 that shows Sumi Dolben holding out her “business” address at the exact
same location as Defendant Michael Novack).

       2267. As previously set forth, Defendant Michael Novack contracts out his
“professional” private services as a “geriatric care manager”.

        2268. Crucially, Plaintiff Daughter Lisa has, on multiple occasions, retrieved the
court files for In re Marvin H. Siegel at the Salem Probate Court and there is NO affidavit
by Sumi Dolben in the court file; and there is no treatment plan by Sumi Dolben in the
court file.

        2269. The above evidence shows that Sumi Dolben was used by designated
Defendants for illicit purposes. Very suspicious conduct is based on Sumi Dolben’s
dubious association with Defendant Michael Novack; the suspiciousness of such conduct
is even more heightened by the fact that the documents explicitly referenced by Judge
Abber are NOT IN the court file and not able to be located by the Clerk’s Office.

      2270. Plaintiff Daughter Lisa personally met with Registrar Pamela Casey
O’Brien to discuss “the missing” above-described documents referenced by Judge Abber.




                                            372
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 373 of 462



        2271. Registrar Casey O’Brien explicitly stated to Plaintiff Daughter Lisa (and in
the presence of another person) that there is nothing that she can do to address the
“missing” documents referenced by Judge Abber in his findings. Registrar Casey
O’Brien explicitly stated to Plaintiff Daughter Lisa (and in the presence of that other third
person) that if Judge Abber chooses to keep custody of that documentation it is beyond
the scope of her responsibilities as Registrar.

       2272. Registrar Casey O’Brien refused to sign a statement regarding the above-
described representations that she made to Plaintiff Daughter Lisa and the other person
who was with her.

       2273. The Clerk’s Office has repeatedly represented that it has done an
exhaustive search; that it cannot locate the above-described documents.

        2274. As substantiated above, there can be no innocent or benign explanation for
Defendant Attorney Cuffe giving Judge Abber medical documents attested by
Sumi Dolben instead of—or even, in addition to— Defendant Dr. Portney’s “Affidavit
of Clinician”. Defendant Dr. Portney is supposedly the treating psychiatrist; there would
be no need for anybody else’s medical support.

        2275. As previously evidenced, designated Defendants have an established
pattern of not wanting to submit documents signed by Defendant Dr. Portney; that
designated Defendants actually used Sumi Dolben for actual treatment because Defendant
Dr. Portney does not agree to do what designated Defendants want him to do—which
Defendant Dr. Portney’s voice mails left for Plaintiff Daughter Lisa provide extensive and
specific concrete information to bolster such inference.

        2276. Provided are copies of the letters that Plaintiff Daughter Lisa sent to
Defendant Dr. Portney in Exhibit 378, which explain in great detail the suspect nature of
the “filed” affidavit that only has the last page with Defendant Dr. Portney’s signature.
Plaintiff Daughter Lisa explained that there was documentation tending to show that the
medical certificate filed with his signature by Defendant Attorneys Cuffe and Solomon
was intentionally altered.

        2277. The voicemails left by Defendant Dr. Portney are in response to the letters
of Plaintiff Daughter Lisa.




                                             373
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 374 of 462



       Audio of the court proceedings shows that Judge Abber and Designated
       Defendants discussed the findings for the Roger’s hearing prior to the July 16,
       2013 hearing

       2278. Further evidencing the willfulness of Judge Abber’s misconduct in
holding the court proceeding of July 16, 2013 is the fact that Judge Abber already had
possession of typed up written “Findings” while the hearing was being held.

        2279. Of significance, the actual written document that Judge Abber referenced
at the hearing were his “Findings”—not proposed findings submitted by counsel. (Refer
to prior referenced Exhibit 375).

        2280. Judge Abber expressly indicated on the record that he was making
additional hand-written written findings on the typed-written findings—right then and
there—that no family members were present. (Refer to a copy of Judge Abber’s Findings
for Roger’s Hearing in prior referenced Exhibit 375). During the hearing, without any
discussion of “findings”, Judge Abber spontaneously asked Defendant Attorney Myette
if she was satisfied with the findings.


   P. Evidence that the court appointments of Defendant Attorney Cuffe and
      Defendant Attorney Feld were the result of collusion and with deliberate
      intention to embezzle money from the DSL Trust

       2281. Defendant Attorney Ledoux made false representations while acting as
counsel for Plaintiff Daughter Devora that Defendant Attorneys Cuffe and Feld did not
have any intentions or desire to be made permanent court appointments. Defendant
Attorney Ledoux stated in the email:

           Neither of these attorneys [Defendant Attorney Cuffe and Defendant Attorney
           Feld] are stakeholders in this case and I know that Atty Cuffe feels that he
           should not be the substitute petitioner. We can, however, discuss this when we
           meet.

(Email is provided in Exhibit 379).

       2282. The above-described misrepresentation was explicitly made to Plaintiff
Daughter Devora by Defendant Attorney Ledoux so as to induce blind trust and
unquestioning assent.




                                           374
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 375 of 462



        2283. Prior to November 2012, Defendant Attorney Feld—and designated
Defendants—had actual knowledge that Father explicitly stated in his written advance
directives (in 1979 and re-affirmed in 2003) that he had intentionally precluded
Susan J. Miller from having any interest in his estate and personal affairs.

        2284. It is uncontroverted in the underlying matter of In re Marvin H. Siegel that
Plaintiffs’ father freely executed a valid DPOA and other estate planning instruments in
February of 2003.

        2285. Father explicitly expressed in the above-described advance directives and
estate planning instruments of February of 2003—and re-affirmed in writing on
June 16, 2011—that he wanted Plaintiff Daughter Lisa to be his attorney-in-fact; and that
should any reason that Plaintiff Daughter Lisa become unable to continue in such
capacity that Plaintiff Daughter Devora was to be the successor attorney-in-fact.

        2286. Father explicitly stated his desire and intention for Plaintiff Daughter Lisa
to be his guardian if necessary—specifically, having stated in the 2003 DPOA that he
“nominate[d]” Plaintiff Daughter Lisa as his guardian.

        2287. Father had explicitly stated in his 2003 DPOA that he desired and intended
for Plaintiff Daughter Devora to be successor attorney-in-fact, should Plaintiff Daughter
Lisa be unable to serve as original attorney-in-fact.

        2288. Father’s 2003 DPOA remained effective for over eight (8) years, including
the afore-referenced time period in which Father had been involuntarily evaluated by
Defendant Beverly Hospital. But for the previously described fraudulent conduct by
Defendants, Father’s 2003 DPOA would still be in effect.



    i. Deliberately overt acts of intentions to dismantle Father’s advanced directives
       and estate planning instruments

       2289. Defendant Attorney Feld stated in his invoices, filed with the Essex
Probate & Family Court, that he and other designated Defendants have extensively
consulted with Attorney Maria Baler to draft new estate planning instruments for Father.

        2290. As previously set forth, Defendant Attorney Cuffe had consulted with
Attorney Maria Baler to draft new estate planning instruments in the matters of In re
Robert Pigeon and In re Gertrude Pigeon. (Refer to prior referenced Exhibit 102 is a copy
of Attorney Marie Baler’s recommendations specifically regarding the drafting of new
estate planning instruments).

                                            375
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 376 of 462



        2291. Defendant Attorney Kazarosian filed a motion—joined in by designated
Defendants—seeking to dissolve the DSL Trust. Defendant Attorney Kazarosian
attempted to have Judge Abber hear the above-described motion without notice to
Plaintiffs on October 10, 2012. Judge Abber did not rule on the motion ex-parte and
scheduled a hearing for October 22, 2012. (Copy of the afore-described motion is
provided in Exhibit 380).

      2292. As previously set forth, the audio recording of the court proceeding held on
October 22, 2012 is provided in Exhibit 23.

      2293. In the afore-described motion, Defendant Attorney Kazarosian made
numerous false and fraudulent representations in the above-described motion to dissolve
the DSL Trust.

       2294. Plaintiffs specifically set forth the false and fraudulent representations in a
submitted and filed written memorandum of opposition with supporting documentation to
the Essex Probate & Family Court. (Copy of the afore-described opposition and
documentation filed by Plaintiff Daughters are provided in Exhibit 381).

        2295. Defendant Attorney Kazarosian’s motion contained misrepresentations
about the conditions of Father’s house—which Plaintiff’s opposition included attached
photographs of Father’s house evidencing misrepresentations having been made by
Attorney Defendant Kazarosian. (Photos that Plaintiff Daughters submitted with the
afore-described opposition are provided in Exhibit 382).

       2296. Demonstrated by the audio recording of the court proceeding on October
22, 2012—before the case was called, Judge Abber’s clerk (Attorney Peter Krosunger)
can be heard whispering to Judge Abber; informing him that Plaintiffs had submitted an
opposition with photographs. The Clerk (Attorney Peter Krosunger) then asked whether
Judge Abber wanted him to give the opposition back to Plaintiff. The Clerk informed
Judge Abber that he believed Plaintiffs gave copies to opposing counsel and that he (the
Clerk) would give the photographs back to Plaintiffs if Judge Abber desired.

      2297. Just after officially going on the record, the Clerk quickly whispered to
Judge Abber that “in fact” he would give the photographs back, just let him know.




                                            376
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 377 of 462



        2298. At the end of the hearing, Judge Abber openly stated in court for the Clerk
to return the attached photographs to Plaintiffs. Plaintiff Daughter Lisa formally objected,
on the record, specifically, to Judge Abber’s keeping the written joint opposition, but
making her take back the photographs. Plaintiff Daughter Lisa explicitly stated to Judge
Abber that he was dismantling a complete record of evidence, which had been submitted
to the Court—of which the Judicial Conduct Commission and Board of Bar Overseers
have been made aware of by Plaintiff Daughters.

         2299. The most recent fraudulent and deceptive conduct by designated
Defendants in obtained court orders for forced administering antipsychotics was set forth
earlier in this Complaint.



   ii. Deliberate falsified financial filings in the matter of In re Marvin H. Siegel
       facilitated by the above-described relationships

         2300. Fraudulent and deceptive conduct by designated Defendants in financial
filings in the matter of In re Marvin H. Siegel were set forth earlier in this Complaint.

        2301. Defendant Attorney Feld–with the concerted efforts of designated
Defendants—filed a Petition for Order of Complete Settlement in a deceptive and
fraudulent manner; which Plaintiff Daughter Lisa explicitly brought to Judge Abber’s
attention at the court proceeding on December 11, 2012. (Refer to audio of court
proceeding in previously referenced Exhibit 23).

        2302. As previously set forth, the Inventory filed by Defendant Attorney Feld
on November 7, 2011 (but date-stamped as filed on “Jan 19 2012”), stated that
Plaintiffs’ father’s total value of personal property was supposedly “$3,987.60” and that
the total real estate value as “$.00”. When Defendant Attorney Feld filed a subsequent
Inventory on January 18, 2013, the Schedule of Personal Property (on page 1) stated:
“$5,572,767.69” and the Schedule of Real Estate stated: the value of real estate as: “$.00”.
(Refer to Inventories provided in prior referenced Exhibit 27).




                                            377
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 378 of 462



       Account filed on November 5, 2012

       2303. As previously set forth, through deceptive proceedings with Judge Ricci,
on October 25, 2012, Defendant Attorney Feld made in-court statements that he had
used up the $1 million that had been initially placed in his possession.

        2304. Defendant Attorney Feld had submitted information to the Essex Probate
& Family Court that over $450,000 of the $1 million was expended on supposed legal
costs. (Refer prior referenced Exhibit 18).

         2305. Defendant Attorney Feld, also, checked the box “Final Account”—and
left the checkbox designated “Annual” blank.

       2306. In the first Account filed by Defendant Attorney Feld (in November
2012), he stated that Receipts and income was: “$994, 994.15”; that Payments and Debts
were: “$994,994.15”; and that the Balance of Assets was: “$.00”.

       Petition for Order of Complete Settlement

        2307. MUPC § 2-302 states that a person has the right to preclude heirs from
benefitting from his or her estate; and that executed estate planning documents and Wills
be abided by expressly written intentions to omit heirs.

        2308. MUPC § 5-416 states that a conservator is mandated to prior existing
estate plans and Wills executed by the person.

        2309. MUPC § 5-407(e) expresses that the primary objective for the conservator
is to make decisions that “the protected person would have made if not disabled.”

        2310. From the inception of Defendant Attorney Feld’s court appointment as
conservator and Defendant Attorney Cuffe’s as court appointment as guardian,
designated Defendants had overt and actual knowledge of Father’s updated Will of 2003.
(Refer to prior referenced Exhibit 6).

        2311. Father’s updated Will of 2003 explicitly stated that Father had deliberately
and intentionally omitted Susan J. Miller (adopted step-daughter) as an heir; removing
Susan J. Miller from having any interest in his estate whatsoever.

       2312. Designated Defendants, also, had knowledge, through court proceedings
held on June 11, 2012, that Father had explicitly established his deliberate and intentional
complete exclusion of Susan J. Miller as a beneficiary to his estate, in any manner, way
back in his Will of 1979. (Audio for the court proceedings of January 11, 2012 is
provided in previously referenced Exhibit 23).

                                            378
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 379 of 462



       2313. Against Father’s explicitly expressed and known desires and intentions,
Defendant Attorney Berid—with joint concerted efforts of designated Defendants—
sought to have Susan Miller be included as an interested party in the matter of In re
Marvin H. Siegel; which was allowed by Judge Abber on June 11, 2012.

       2314. The audio court recording of the proceedings of June 11, 2012, in which
designated Defendants took the afore-described actions, is provided in prior referenced
Exhibit 23.

       2315. The numerous and interconnected rules of the MUPC demonstrate that the
primary objective of an appointed conservator and guardian is to carry out the express
wishes of the person on whose behalf they are acting.

        2316. As previously evidenced, Defendant Attorney Berid has an established
pattern of engaging in fraudulent and deceptive acts in multiple probate matters of the
Essex Probate & Family Court—with Defendant Attorney Berid, specifically, having
committed forgery in pleadings submitted to the Essex Probate & Family Court (refer to
the previously described matter of In re Joseph O’Shea).

       2317. Defendant Attorney Berid submitted a purported affidavit of
Susan J. Miller—a copy of which is provided in Exhibit 383.

       2318. Plaintiff Daughters have multiple and original documents actually
handwritten by Susan Miller (aka Susan Siegel) that shows the afore-described affidavit
by Defendant Attorney Berid is a forgery; that the signature on the affidavit is very
apparent—to even a layman—that the handwriting is not that of Susan Miller.

        2319. The numerous documents that contain the handwriting of Defendant
Attorney Berid show that her handwriting of the afore-described signature of Susan
Miller on the afore-described affidavit is consistent with that of Defendant Attorney Berid.

        2320. At the time of Defendant Attorney Feld having filed a petition for
complete settlement (on November 5, 2012), he had served as court appointed conservator
in the matter of In re Marvin H. Siegel for over one (1) year—which he knew, at the time
of the afore-described filing, that Father had three (3) full biological daughters.




                                            379
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 380 of 462



        2321. Designated Defendants knew that Father explicitly expressed in writing,
long ago, that he did not want Susan J. Miller to obtain any benefit in any manner from his
estate; yet, on the second page of the afore-described petition for complete settlement,
Defendant Attorney Feld represented that the sole interested parties in the matter of In re
Marvin H. Siegel were: 1) Susan Miller and 2) Defendant Attorney Cuffe (court
appointed guardian)—in the space designated for listing interested parties, there were
3 spaces allotted and the third line was left completely blank.

       2322. As previously established, Defendant Attorney Feld—and his then
counsel, Defendant Attorney Costello—did not serve the petition for complete settlement
upon Plaintiffs Daughters as mandated by MUPC § 5-418B.

      2323. Defendant Attorney Feld deliberately omitted the listing of Plaintiffs
Daughter Lisa and Daughter Devora in the afore-described interested parties section.

        2324. Evidencing designated Defendants deliberately engaged in fraudulent and
deceptive acts, they facilitated the altering and tampering of information contained in the
electronic docket system of the Essex Probate & Family Court, regarding the matter of
In re Marvin H. Siegel.

        2325. As previously set forth, Defendant Attorney Berid has had a long-
established extra-judicial relationship with Julie Matuschak (high ranking administrative
personnel in the Clerk’s Office for the Essex Probate & Family Court) as co-existing
members of the Board of Directors for Neighborhood Legal Services. Evidenced in the
court records of In re Marvin H. Siegel and in the numerous other described probate
matters show Julie Matuschak’s involvement.

       2326. The dockets for the matter of In re Marvin H. Siegel originally listed
Father’s residential address as Boxford, Massachusetts (as Father has resided in
Massachusetts all his adult life). (Copy of docket sheets obtained early-on in the matter of
In re Marvin H. Siegel are provided in prior referenced Exhibits 37 and 38).

        2327. Contemporaneous with Defendant Attorney Feld’s filing of his petition
for order of complete settlement in November of 2012, the electronic docket for the
conservatorship of In re Marvin H. Siegel (ES11P1465PM) showed a change of Father’s
original Massachusetts address to “1025 Border Rd. Los Altos, CA 94022”. (Refer to
the dockets that are provided in prior referenced Exhibit 38).




                                            380
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 381 of 462



        2328. Of significance, the above-described changed address for Father—
pertaining to ES11P1465PM—is the residential address for that of Susan J. Miller.
(Father’s original listed address in the docket for the guardianship of In re Marvin H.
Siegel for docket numbered 11P1466GD was not changed).

        2329. In court on June 11, 2012, Plaintiff Daughters brought to the attention of
Judge Abber and designated Defendants that Father had terminated all contact and had
omitted Susan Miller from his numerous and multiple estate planning documents, going
all the way back to 1979. (Refer to court audio recording in prior referenced Exhibit 23;
copy of Father’s 1979 Will is provided in Exhibit 384).

        2330. Further incriminating evidence of consciousness of guilt was subsequently
provided by designated Defendants through their filing of a motion seeking Judge Amy
Blake to cover up their above-described fraudulent and deceptive acts. (Refer to
designated Defendants’ motion to amend decree and order prior referenced in Exhibit 35
and Plaintiffs’ Opposition describes the incriminating conduct in detail in Exhibit 36).



        Evidence of designated Defendants’ false statements made in Financial Plans
        filed with the Essex Probate & Family Court

       2331. Evidencing fraudulent and deceptive conduct by Defendant Attorney
Feld—as court appointed conservator—filed more than one Financial Plan in the matter of
In re Marvin H. Siegel for the year 2013. (Copy of Financial Plans filed by Attorney Feld
are provided in Exhibit 385).

        2332. Defendant Attorney Feld filed a Financial Plan on January 18, 2013 and,
then, another one on February 14, 2013. The first Financial Plan and the subsequent one
have, virtually, identical information —even to the extent, on page 5, the certification of
the veracity in completing the Financial Plan are dated—and have typewritten: “January
18, 2013.”

       2333. The only difference between the two (2) above-described Financial Plans is
the addition of a Return of Service from the Sheriff, stating that a copy of the Financial
Plan was served on Marvin Siegel at his residence on January 30, 2013.

        2334. Ill-motives are bolstered by the fact that Judge Abber, Defendant
Attorney Feld and Defendant Attorney Cukier had a substantial and enmeshed working
relationship as co-guardians in the matter of the previously described matter of In re
Esterina Milano—which Plaintiff Daughter Lisa had openly raised in-court on December
11, 2012 before Judge Abber.
                                            381
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 382 of 462



        2335. Defendant Attorney Feld did not serve Plaintiffs a copy of the Financial
Plan filed on January 18, 2013—Plaintiffs discovered the Financial Plan through a
chance review of the court file. Plaintiff Daughter Lisa brought the above-described
misconduct to Bar Counsel Vecchione and the Board of Bar Overseers.

        2336. In addition, Plaintiff Daughters requested in writing to Defendant
Attorney Feld and Defendant Attorney Costello to view documentation—which
Plaintiffs were entitled—to verify the information provided in the financial filings that had
been submitted to the Essex Probate & Family Court. Plaintiff Daughters, specifically,
stated that they were making such request in their capacity as Co-Trustees of the DSL
Trust. Defendant Attorneys Feld and Costello refused to provide Plaintiff Daughters
access to the requested financial information.

         2337. Defendants Attorneys Feld and Cuffe refused to testify as witnesses in the
trial of permanent guardianship and conservatorship—which such refusal is evidence of
consciousness of guilt.

         2338. Even though Defendants Attorneys Feld and Cuffe were on the witness
list of the Pre-trial Conference Report of March 27, 2012 and Plaintiff Daughters had
served them with subpoenas to testify, Judge Abber quashed the subpoenas—as well as,
multiple times at other court proceedings that Plaintiff Daughter Lisa requested their
testimony to challenge their veracity, but Judge Abber precluded it. (Copy of the Pre-trial
Conference Report is provided in Exhibit 386; also, refer to audio for the proceedings of
March 27, 2012 in prior referenced Exhibit 23).

       2339. Incriminating evidence of fraudulent and deceptive acts in the financial
handling of Father’s estate are contained in the invoices filed by Defendant Attorney
Feld. (Refer to prior referenced Exhibit 282 for invoices). Examples are described as
follows and include, but are not limited to:

       June 2012 invoice:

       An additional 5/21/12 entry was made, but with no details added. Also, between
       the entries of 6/21/12 and 6/22/12, an entry dated 3/14/12 was inserted with no
       corresponding description.

       October 2012 invoice

       Between the entry dates of 7/24/12 and 7/31/12, an entry of 7/3/12 was made
       without any corresponding description.

       Between the entry dates of 8/22/12 and 8/31/12, the entry date of 8/1/12 is inserted
       without any corresponding description.
                                            382
Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 383 of 462



Between entry dates of 9/27/12 and 9/30/12, the entry date of 9/1/12 was inserted
without any corresponding description.

February 2013 invoice

Between multiple entry dates of 11/30/12, the entry date of 10/23/12 was inserted
without any corresponding description.

Between the entries of 1/18/13 and 1/23/13, there are two suspect entries:

           00/00/00 Phone call to BNY for transfer funds to fiduciary account and
           02/01/22/13 – with litany of supposed services

May 2013 invoice

Between the entry dates of 3/7/13 and 3/8/13, there is an added entry date of
3/1/13, without any corresponding description; and the added entry date of 3/7/13
that merely states: “review and payment of bills”.

There is an additional entry date of 3/12/13 with no corresponding description.

Between the entry dates of 4/3/13 and 4/4/13, there is an added entry date of 4/6/13
with no corresponding description. There is, also, an added entry date of 4/8/13
that merely states: “review and payment of bills”.

There is an entry for 5/29/13, without any corresponding description.

February 2014 invoice

Between dates of 10/5/13 and 10/8/2013, there is an inserted entry of 10/4/13, with
no corresponding description.

Between multiple dates of 12/3/13, there is an inserted entry for 12/5/13.

Between 11/5/13 and 11/13/13, there is an inserted entry of 11/8/14.

May 2014 invoice

There is an inserted date of 5/3/14 with no following description.

There is an inserted date of 5/14/14 with no following description.




                                    383
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 384 of 462



        2340. The invoices submitted by Defendant Attorney Feld show a suspect
pattern of transfer transactions from Defendant BNY Mellon to the fiduciary account held
by Defendant Attorney Feld—which consist of stated transfers being made on:

          8/26/11

          12/3/12

          12/14/12

          1/8/13

          An unknown date in the invoice of February 2013 that is between the entry
          dates of 1/18/13 and 1/23/13.

          2/26/13

          3/6/13

          4/3/13

          4/4/13

          4/11/13

          4/17/13

          6/12/13

          8/15/13

          9/27/13

          3/11/14




                                          384
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 385 of 462



       2341. The above-described transfers reflected in Defendant Attorney Feld’s
invoices do not reconcile with the transfers recorded in his Account, filed on February
14, 2013. The transfers in the afore-described Account are reflected as follows:

       9/1/2011 - $50,000

       9/1/2011 - $50,000 (2nd transfer)

       10/7/2011 - $50,000

       11/3/2011 - $50,000

       11/25/2011 - $55,000

       12/19/2011 - $50,000

       1/25/2012 - $50,000

       2/10/2012 - $50,000

       3/2/2012 - $50,000

       4/30/2012 - $50,000

       6/5/2012 - $50,000

       6/25/2012 - $50,000

       7/17/2012 - $125,000

       7/24/2012 - $50,000

       8/9/2012 - $70,000

       8/31/2012 - $50,000

        2342. As previously set forth, Defendant Attorney Feld filed an Account in
August of 2014 stating that it was the First and Final Accounting for the matter of In re
Marvin H. Siegel—which evidence has been set forth showing that such filing is a
deliberate and false representation.

         2343. The Account filed by Defendant Attorney Feld on February 14, 2013
states that the ending balance was: $994,994.15.

       2344. The next Account in succession, filed on August 25, 2014, states that the
beginning balance is: $5,572,767.69.

                                            385
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 386 of 462



       2345. There is no explanation in the Account of February 14, 2013 for the
above-evidenced discrepancy.

         2346. Defendant GAL McHugh certified in his filed report with the Essex
Probate & Family Court (refer to prior referenced Exhibit 340) that he had reviewed the
above-described pleadings and filings in the matter of In re Marvin H. Siegel. Defendant
GAL McHugh explicitly stated that he had no concerns regarding such pleadings and
filings.

        2347. However, the MUPC demonstrates that a reasonable and objective SJC
Rule 1:07 GAL would have—and should have—been concerned with the above-described
discrepancies set forth by Plaintiff Daughters; that the GAL was required to bring such
discrepancies to the attention of the Essex Probate & Family Court and to all interested
parties in the matter of In re Marvin H. Siegel.

       2348. Defendant GAL McHugh did not follow the mandated protocol set forth
by the MUPC for performing his role as an investigator and overseer as a court appointee
of SJC Rule 1:07.

         2349. Defendant GAL McHugh did not follow the mandated protocol set forth
by the MUPC for notifying all interested parties in the matter of In re Marvin H. Siegel of
his filing his report with the Essex Probate & Family Court.

       2350. Defendant GAL McHugh did not follow the mandated protocol set forth
by the MUPC for performing his role as an investigator and overseer as a court appointee
of SJC Rule 1:07.

        2351. As set forth, Defendant GAL McHugh breached his fiduciary duty and
violated the rules of the MUPC—and that he did so, knowingly and intentionally to aid
and abet the furtherance of designated Defendants’ exploitation of the DSL Trust.

         2352. As set forth, Judge Abber reviewed the above-described pleadings and
filings, followed by his taking subsequent actions favorable to designated Defendants.

        2353. However, the MUPC demonstrates that a reasonable and objective Probate
& Family Court judge would have been—and should have been—aware that the above-
described discrepancies were suspect; that the was required to bring such discrepancies to
the attention of the Office of Bar Counsel.

        2354. As set forth, Judge Abber has violated the rules of the Massachusetts
Judicial Canons of Ethics—and that he did so, knowingly and intentionally to aid and abet
the furtherance of designated Defendants’ exploitation of the DSL Trust.

                                            386
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 387 of 462



                                  CLAIMS FOR RELIEF

      2355. In the following counts, Plaintiff Daughters incorporate by reference the
numerical paragraphs above.


                                   Declaratory Claims

         2356. The following requests for declaratory judgments involves matters in actual
controversy that arise under the Constitution and laws of the United States compelling
judicial declaration of the legal rights and interests of Plaintiff Daughters. The below
requested declaratory judgments impact redress of grave deprivation of Plaintiff
Daughters’ Federal Constitutional rights; such deprivations as the direct and exclusive
result from Defendants’ misconduct facilitated through color of law.


        2357. The following requests for declaratory judgments significantly and
substantially serve the interest of the public; as the below requested declaratory judgments
affect all similarly situated litigants appearing before the Massachusetts Probate & Family
Courts. The below issues routinely involve matters pertaining to significant and
irremediable deprivation of life and liberty, with this Federal action positioned as a
precedent on issues of law that substantially and materially affect litigants in the
Massachusetts Probate & Family Courts.

                                          Count 1

       To declare: G.L. c. 190B, § 1-109—standard of proof provision—violates
       the Due Process Clauses of the Federal Constitution

        2358. In 2012, the Massachusetts Legislature set forth the standard of proof to be
used in matters regarding guardianship and conservatorship in G.L. c. 190B, § 1-109,
which states: “In contested cases, the standard of proof is a preponderance of the
evidence.”

       2359. Plaintiff Daughters seek a declaratory judgment that G.L. c. 190B, § 1-109
is unconstitutionally broad and ambiguous where the use of a preponderance of the
evidence standard involves: 1) determination of incapacitation to impose court ordered
guardianships and conservatorships and 2) determination of incapacitation to impose court
ordered forced administering of antipsychotics; thereby, the carte blanche use of the
preponderance of the evidence standard violates the substantive and procedural due
process guarantees of the Fourth, Fifth and Fourteenth Amendments of the U.S.
Constitution.
                                            387
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 388 of 462




        2360. As set forth in this Complaint, Plaintiff Daughters present substantial
evidence that it has been long-established Massachusetts judicial philosophy that to
declare a person incapacitated is a significant deprivation of liberty—as a judicially
declared incapacitated person cannot vote or marry. A person judicially deemed
incapacitated loses all rights to make any personal decision. It is well-established
Massachusetts case law that court ordered guardianship strips a person of his or her right
to make any personal decision; and, therefore, is commensurate to being imprisoned. In
actuality, elders who are placed under court imposed guardianship and conservatorship,
almost, always become deemed wards of the State.

        2361. Set forth documentation demonstrates that SJC Rule 1:07 court appointees
routinely—as a matter of standard custom and practice—strip elders of physical liberty by
forced placement into nursing homes and other long-term facilities. Documentation
evidences that elders diagnosed with dementia are placed in long-term facilities consisting
of a 24/7 locked-down existence.

        2362. Set forth documentation demonstrates that SJC Rule 1:07 court appointees
routinely—as a matter of standard custom and practice—strip elders of life and liberty by
such court appointees seeking court orders for DNR/DNI.

        2363. As set forth in this Complaint, Plaintiff Daughters present substantial and
concrete evidence that SJC Rule 1:07 court appointees—as a matter of routine custom and
practice—seek the above-described court orders for DNR/DNI in a covert and concealed
manner so as to deliberately exclude input from family members.

        2364. SJC Rule 1:07 court appointees seeking court ordered DNR/DNI when
there is no established advance directive requesting such measures is the antithesis for the
very reason that advance directives came into existence.

        2365. As set forth in this Complaint, Plaintiff Daughters present substantial
evidence that it has been long-established Massachusetts judicial philosophy that
preservation of an elder’s ability to retain dignity and respect is supposedly of the highest
importance; yet, G.L. c. 190B, § 1-109 promotes such afore-described deprivations of life
and liberty through the use of a preponderance of the evidence standard to declare a person
incapacitated—people accused of being sexually dangerous are afforded greater
protection of rights than the elderly (and other individuals alleged to be incapacitated).




                                            388
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 389 of 462



        2366. The standard used to determine whether a person is deemed sexually
dangerous is that of clear and convincing. See 18 U.S.C. § 4247. As the United States
Supreme Court stated in Addington v. Texas, 441 U.S. 418, 425: “Adopting a standard of
proof is more than empty semantic.” See U.S. v. Jeffrey Shields, Civil Action No. 07-
12056-PBS (2007 District of Massachusetts).

       2367. In citing Addington v. Texas, this Court, in U.S. v. Jeffrey Shields, declared
the manner in which a burden of proof is established:

           When a case – whether civil or criminal – involves individual rights, the
           selected standard of proof ‘reflects the value society places on individual
           liberty.’

        2368. As a direct result of an elder being judicially declared incapacitated and a
ward of the State, as set forth, there is solid and concrete evidence that SJC Rule 1:07
court appointees obtain court ordered forced administering of antipsychotics to elders
diagnosed with dementia—with the judiciary of the Massachusetts Probate & Family
Court rubber-stamping such court orders (despite knowledge of the well-established black-
box warnings issued by the FDA not to give elders having dementia antipsychotics
specifically due to increased risk of death due to the side-effects of the antipsychotics
causing pneumonia and other fatal respiratory infections).

       2369. The established custom and standard practice of the Massachusetts Probate
& Family Courts is the use of a preponderance of the evidence standard to support court
ordered forced administering of antipsychotics. See Guardianship of Jackson, 61 Mass.
App. Ct. 768 (2004).

        2370. As established in this Complaint, it is well-established that the Supreme
Judicial Court declared court ordered administering of antipsychotics to be one of the most
invasive and intruding type of deprivation of liberty.

        2371. Upon, approximately, 2 years of public research by Plaintiff Daughters in
the various Massachusetts Probate & Family Courts, they have yet to find an elder who is
placed under SJC Rule 1:07 guardianship and conservatorship and not being given
antipsychotics. Elder deemed wards of the State are being given antipsychotics based
solely on having dementia.




                                            389
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 390 of 462



         2372. As set forth in this Complaint, Plaintiff Daughters have presented
substantial and concrete evidence that nursing homes and psychiatrists (usually consisting
of facilities and providers selected by SJC Rule 1:07 court appointees for placement and
treatment of wards) give these elders antipsychotics specifically to facilitate: 1) Medicaid
fraud; 2) the liquidation of real estate owned by elders having been forced out of their
homes into long-term facilities (using antipsychotics to initiate and/or accelerate physical
decline by the elder, so as to create a pretext for such placement; and 3) to induce sleep
during waking hours to keep elders sedated for the convenience of health aides.

       2373. As set forth in this Complaint, Plaintiff Daughters have presented
substantial and concrete evidence that nursing homes and psychiatrists obtained by SJC
Rule 1:07 court appointees that demonstrate an overwhelming percentage of elders are
being given antipsychotics unnecessarily and in excessive dosage. (Refer to prior
referenced Exhibits 190).

       2374. There is well-established and concrete evidence that SJC Rule 1:07 court
appointees have, also, subjected children—who are involved with DCF (formerly DSS)—
to unnecessary and excessive use of antipsychotics. (Provided in Exhibit 387 is a study
that was issued to the public by the Commonwealth).

       2375. As evidenced by the findings of the afore-referenced published study by the
Commonwealth, SJC Rule 1:07 court appointees have an established history of misusing
antipsychotics for ill-gotten gain; which findings of the study stated as follows:

           A recent study indicates that antipsychotic drugs are more likely to be used to
           treat children covered by Medicaid than those who are privately insured. It is
           also more common for children with Medicaid to be treated with antipsychotics
           for less extreme conditions like attention deficit disorder than for the more
           sever disorders for which the Food and Drug Administration has specifically
           approved the drugs’ use in children.

       2376. In addition, it is custom and practice in the Massachusetts Probate &
Family Courts—and nationwide—for medical opinions in support of judicial decrees of
incapacitation are based on the diagnostic tool called Diagnostic and Statistical Method of
Mental Disorders (herein referred as DSM). DSM is a diagnostic means published by the
American Psychiatric Association.




                                            390
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 391 of 462



        2377. There is well-established evidence showing that use of DSM is an
unreliable and invalid means on which diagnoses are based; including a prevalent pattern
of the DSM leading to false diagnoses. See The Reality of the DSM in the Legal Arena: A
Proposition for Curtailing Undesired Consequences of an Imperfect Tool, 13 Houst. J.
Health L. & Policy 79 (2012). (Copy of the afore-referenced journal article is provided in
Exhibit 388).

        2378. Of no small coincidence, it is standard custom and practice for state and
federal funded programs to use the DSM to determine eligibility for the receipt of
government funds and benefits. In addition, the DSM Task Force committee consists of
members who have ties to the pharmaceutical industry. 13 Houst. J. Health L. & Policy at
92.
        2379. There is substantial expert documentation showing that the use of
psychiatric diagnoses for forensic purposes is often misused and misconstrued in court
proceedings, such as guardianships and conservatorships. The determination of capacity is
supposed to be focused on evaluating the level of a person’s functioning—not based on a
psychiatric diagnosis.

          2380. It is well-stablished Massachusetts case law that a diagnosis, in and of
itself, is not a sufficient basis to judicially declare a person incapacitated. There have been
studies done that show judges (in general) do not have adequate scientific or medical
training to distinguish between the application and significance of diagnostic categories;
that there is too high of a risk that judges rely on a diagnosis for false sense of certainty
and that they make misattributions about the causes of behavior. See Forensic psychiatric
diagnosis unmasked, 88 Judicature 200 (2004-2005). (Copy of the afore-referenced
journal article is provided in Exhibit 389).

       2381. Plaintiff Daughters present solid and credible evidence to show that
Massachusetts Probate & Family Court judges—especially, in the matter of In re Marvin
H. Siegel—rely on a diagnosis, rather than an actual evaluation of specific behavioral
conduct or lack of conduct exhibited by an elder.

        2382. On multiple occasions, the issue regarding the constitutionality of using the
standard of preponderance of the evidence in rendering a judicial determination of
incapacitation in guardianship and conservatorship proceedings has been raised before the
Supreme Judicial Court; however, the Massachusetts appellate courts have repeatedly and
explicitly refused to address this issue. Fazio v. Fazio, 375 Mass. 394, 401 (1978); John
Doe v. Richard Doe, 377 Mass. 272, 280 (1979); In re Guardianship of McDonald, 74
Mass. App. Ct. 1107 (2009).

                                             391
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 392 of 462



       2383. As set forth above, to judicially declare a person sexually dangerous the
standard of proof used is clear and convincing evidence. Therefore, as it now stands,
alleged sexually dangerous people have greater rights than the elderly (and other alleged
incapacitated individuals). As evidenced, it is in the public’s interest that this Court
declare the use of the preponderance of the evidence standard in determining
incapacitation for court ordered guardianships and conservatorships violates the Due
Process Clauses of the Federal Constitution.

        2384. Plaintiff Daughters have been injured— as interested parties in the matter
of In re Marvin H. Siegel—by the Essex Probate & Family Court’s use of the
preponderance of evidence standard in declaring Father incapacitated.


                                         Count 2

        2385. Plaintiff Daughters seek a declaratory judgment that G.L. c. 190B, § 1-109
is unconstitutionally broad and ambiguous where the Legislature solely set forth the
standard of proof for guardianship and conservatorship proceedings with regard to
“contested cases”—the Legislature did not, in any way, indicate what standard of proof is
to be applied in uncontested cases.

       2386. It is unconstitutionally unsound—in and of itself—to have differing levels
of burden of proof for contested cased and uncontested cases.

        2387. Where the language of the statute explicitly delineates the preponderance
of the evidence standard to apply only to “contested cases”, it is axiomatic that the
Legislature intended a lesser standard than preponderance of the evidence be applied to an
uncontested case.

       2388. The Legislature’s expressed designation of a different standard to be used
for “contested cases” versus uncontested cases wholly contravenes the very essence of the
foundational principles set forth in the Due Process Clauses of the Federal Constitution.

        2389. In view of the legislative history of G.L. c. 190B, the only logical and
reasonable conclusion that can be drawn from the statutory provisions of G.L. c. 190B,
§ 1-109 is that the Legislature specifically and deliberately intended to use convoluted
legalese to veil provided authority to the judiciary to engage in rubber-stamping.




                                            392
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 393 of 462



        2390. Evidencing the above-described intent of the Legislature to purposefully
allow judges to rubber-stamp is the fact that the foremost person spearheading the
Legislature’s promulgation of G.L. c. 190B was Senator Cynthia Creem—whose
primary profession consists of practicing law concentrating almost entirely in probate and
family law; operating the law firm of Stone, Stone & Creem with her daughter, Attorney
Gayle Stone-Turesky.

        2391. Provided in Exhibit 390 is information consisting of the publicly published
profile for the law firm of Stone, Stone & Creem and public information demonstrating the
leading role that Senator Creem played in promulgating the statutory provisions of the
“new” Municipal Uniform Probate Code.

       2392. In addition, Senator Creem has accepted work as a SJC Rule 1:07 court
appointed GAL for the Suffolk Probate & Family Court—during her tenure as Senator.
(Copy of court records from Suffolk Probate & Family Court are provided in
Exhibit 391).

      2393. Senator Creem has been serving as Co-Chair of the Judiciary
Commission for the State Legislature. She, also, had been a member of the Governor’s
Council from 1994-1998 and a Life member of the MBF Society of Fellows.

      2394. Other additional indicators of the opportunity for improper use of influence
and power is Senator Creem’s law firm’s (Stone, Stone & Creem) association with the
Massachusetts Family & Probate American Inn of Court, Senior Partners, and
Massachusetts Bar Association.

       2395. On behalf of Stone, Stone & Creem, Attorney Stone-Turesky—Senator
Creem’s daughter—has served as an appointed member of the Supreme Judicial Court’s
“Task Force” for Child Support Guidelines and Access to Justice. She is, also, a member
of the Massachusetts Family & Probate American Inn of Court.

        2396. As an associate of Stone, Stone & Creem, Attorney Judith McKinnon
previously worked as a law clerk in the Massachusetts Probate & Family Court, with her
experience being described as having “had the opportunity to work closely with many of
the State’s Probate Judges.” She is, also, a member of the Joint Bar Committee on
Judicial Appointments.

        2397. As an associate of Stone, Stone & Creem, Attorney Katie Donahue served
as a law clerk in the Massachusetts Probate & Family Court; having worked in the
Administrative Office, Middlesex County, Norfolk County and Worcester County.
                                           393
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 394 of 462



        2398. As evidenced, it is in the public’s interest that this Court declare
G.L. c. 190B, § 1-109 unconstitutional based on the statutory language having created two
(2) separate and different standards of burden of proof for contested cases and for
uncontested cases; thereby, gravely contravening the foundational principles of Due
Process guaranteed by the U.S. Constitution.


                                        Count 3

       To declare: a durable power of attorney is a mechanism that can be used as an
       alternative to the need for a court appointed guardian and conservator

       2399. Pursuant to G.L. c. 190B, § 1-201, Father’s 2003 DPOA is a governing
instrument in guardianship and conservatorship proceedings.

        2400. Pursuant to G.L. c. 190B, § 5-306, the judiciary of the Massachusetts
Probate & Family Court is precluded from appointing a guardian when the elder’s needs
can be met by least restrictive means—which Plaintiff Daughters set forth in this
Complaint well-established Massachusetts case law that an executed durable power of
attorney is an instrument that can satisfy the least restrictive means in context with
G.L. c. 190B, § 5-306.

        2401. Designated Defendants held themselves out publicly to be the petitioners
for permanent guardianship and conservatorship in the matter of In re Marvin H. Siegel; as
well as, the Essex Probate & Family Court having officially deemed designated
Defendants as such—especially, with regard to the trial held before the Essex Probate &
Family Court in June of 2012 and July of 2012.

       2402. Of significance, Plaintiff Daughters requested in-court that the Essex
Probate & Family Court formally determine the validity of Father’s 2003 DPOA in
court on: May 27, 2011, June 7, 2011, June 16, 2011, March 27, 2012, June 27, 2012
and July 11, 2012; however, through Judge Abber’s own initiative and in no manner
requested by the designated Defendants, Judge Abber repeated and continuously refused
to address the validity of Father’s 2003 DPOA.




                                           394
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 395 of 462



       2403. Given the above-described repeated and continuous raising of the issue
regarding validity and materiality of Father’s 2003 DPOA by Plaintiff Daughters, it was
incumbent upon designated Defendants to dispute the validity of Father’s 2003 DPOA—
especially, having been deemed to be petitioners in the matter of In re Marvin H. Siegel.
As purported petitioners for guardianship, G.L. c. 190B, § 5-306 required designated
Defendants to prove that there were no other means available less restrictive than court
ordered guardianship and conservatorship. At trial, the existence of Father’s 2003 DPOA
was not disputed by designated Defendants and designated Defendants, in no manner,
attempted to dispute the validity of Father’s 2003 DPOA.

        2404. As set forth, where the court record shows that the existence of Father’s
2003 DPOA was explicitly raised by Plaintiff Daughters during the trial, Defendants had,
more than, a full and fair opportunity to dispute the validity of Father’s 2003 DPOA and
were obligated to do so at that time; therefore, the Defendants are precluded, as a matter of
collateral estoppel, from disputing Father’s 2003 DPOA now. Accordingly, based on
designated Defendants conduct, the validity of Father’s 2003 DPOA from February 11,
2011 through May 25, 2011 is indisputable.

        2405. As previously set forth, Plaintiff Daughter Lisa has been unlawfully
stripped of her rightful status as Father’s attorney-in-fact and Plaintiff Daughter Devora of
her rightful status as successor attorney-in-fact as a direct result of fraudulent and
deceptive conduct by designated Defendants.

      2406. In addition, Plaintiff Daughters have established that Father’s 2003 DPOA
would be effective today, but for the fraudulent and deceptive conduct of designated
Defendants (BNY Mellon, Brian Nagle, Law Firm TBHR, Attorney Tarlow, Attorney
DeNapoli, Attorney Watson, Attorney Garmil, Whittier Pavilion, Sheryl Sidman and Alan
Sidman).

        2407. As set forth in this Complaint, prior to the promulgation of the “new”
MUPC provisions (G.L. c. 190B), it is long established by case law and legislative history
that the supposed intent of the MUPC was to promote the philosophy that elders should be
assisted in using “self-determination” as much as possible; that the execution of a durable
power of attorney is specifically designed to avoid an elder from becoming a ward and to
keep the the Probate & Family Court out of a person’s private affairs. The outwardly held
out purpose of a durable power of attorney is to prevent the need for SJC Rule 1:07 court
appointments; and to preserve and protect a person’s expressed intentions and wishes of
the elder—as so often heard in advertisements by lawyers on AM radio stations.


                                             395
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 396 of 462



         2408. The above-described requests for declaratory judgment greatly serve the
interests of justice and judicial economy; particularly, where a durable power of attorney
is statutorily permitted as a least restrictive means to carry out the personal and financial
affairs for an elder—especially, it being well established statutorily and by case law that
the whole purpose and essence for executing a durable power of attorney. It is well
established by case law that a durable power of attorney should be used as an alternative to
a court ordered guardianship and conservatorship—thereby relinquishing the need for
involvement by the Massachusetts Probate & Family Court and elder protective services.


                                          Count 4

       To declare: G.L. c. 190B, § 5-305 violates the Due Process Clauses
       of the Federal Constitution

        2409. Plaintiff Daughters seek a declaratory judgment that the standard custom
and practice of disqualifying family members as guardians and conservators by the
Massachusetts Probate and Family Court judiciary violates the substantive and procedural
due process guarantees of the Fifth and Fourteenth Amendments of the U.S. Constitution.
G.L. c. 190B, § 5-305 governs the disqualification of family members as guardians and
conservators—involving express advance directives and otherwise.

       2410. The language of G.L. c. 190B, § 5-305 unequivocally expresses that—with
or without an advance directive—family members are supposed to be considered prior to
any court ordered SJC Rule 1:07 guardian or conservator.

       2411. As set forth by Plaintiff Daughters in this Complaint, the standard custom
and practice of Massachusetts Probate and Family Court judiciary is to automatically
appoint a SJC Rule 1:07 guardian or conservator, without any formal consideration of
family members to be appointed guardian and conservator.

       2412. Plaintiff Daughters have set forth solid facts and legal support in this
Complaint establishing that the above-described manner in which the Massachusetts
Probate & Family Courts routinely—without any substantiated basis of any kind—
disregard an elder’s written advance directive that explicitly set forth his or her nominated
guardian and conservator (most often the nomination being a family member).




                                             396
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 397 of 462



       2413. G.L. c. 190B, § 5-305 does not set forth any set procedure to be followed
by judges in the disqualification of family members and other nominees from being
appointed guardians and conservators. The statute does not even require the judge to
make formal findings—the statute does not mandate that the judge set forth written
findings on which disqualification is based; and there is no mandate that an evidentiary
hearing be held.

        2414. The language set forth in G.L. c. 190B, § 5-305 regarding a judge’s
disqualification of family members from being guardian and conservator promotes
capricious judicial conduct. The lack of any parameters in the statute shows that there are
no safeguards, of any kind, to hinder corruption.

        2415. As Plaintiff Daughters set forth in this Complaint, there is an established
pattern, throughout the Massachusetts Probate & Family Courts, of the judiciary failing to
set forth reasons for the determination of disqualification of family members.

        2416. As Plaintiff Daughters set forth in this Complaint, there is an established
pattern throughout the Massachusetts Probate & Family Courts of judges rubber-stamping
baseless and unsupported claims of exploitation made by disgruntled family members and
SJC Rule 1:07 court appointees.

        2417. As Plaintiff Daughters set forth in this Complaint, there is an established
pattern throughout the Massachusetts Probate & Family Courts of SJC Rule 1:07 court
appointees making false allegations and fabrications against family members and non-
family nominations by an elder.

        2418. As Plaintiff Daughters set forth in this Complaint, there is an established
pattern throughout the Massachusetts Probate & Family Courts of SJC Rule 1:07 court
appointees deliberately using State elder protective service agencies to facilitate
knowingly fraudulent and deceptive ousters of family members from being appointed
guardian and conservator.

        2419. As Plaintiff Daughters set forth in this Complaint, there is an established
pattern, throughout the Massachusetts Probate & Family Courts, of SJC Rule 1:07 court
appointees making unlawful threats to family members of the pursuit of criminal
prosecution on SJC Rule 1:07 court appointees’ false allegations of exploitation.




                                            397
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 398 of 462



         2420. For the reasons set forth above, Plaintiff Daughters seek a declaratory
judgment that G.L. c. 190B, § 5-305 is unconstitutional based on: 1) statutory language
being unconstitutionally broad and ambiguous; 2) the lack of procedural requirements for
a judicial determination of a disqualification of family members as guardian and
conservator contravening Federal Constitution guarantees for protection of the sanctity
and integrity of the family unit; and 3) the lack of procedural requirements for judicial
determination of the disqualification of family members as guardians and conservators
contravening the Federal Constitutional protections of personal decision-making in private
affairs.


                                           Count 5

To declare: the Massachusetts Attorney General’s Office had a conflict of interest in
representing the Essex Probate & Family Court as legal counsel in the original civil
action filed with the Supreme Judicial Court by Plaintiff Daughter (SJ-2012-0125
and SJC-11193)

        2421. Plaintiff Daughters seek a declaratory judgment that the established custom
and practice of the Commonwealth—having the Attorney General’s Office represent
public officials as legal counsel to defend civil actions brought by private parties premised
on allegations of criminal misconduct—violates the substantive and procedural due
process guarantees to private citizens under the Fifth and Fourteenth Amendments of the
U.S. Constitution.

       2422. In the matter of Wanda W. Jones, 379 Mass 826 (1980) shows that there
have been substantial concerns previously raised before the Supreme Judicial Court about
the duty of the Attorney General’s Office acting with divided loyalties in its duty to
represent the interests of the public.

        2423. It is indisputable that the Attorney General’s Office has an obligation to
take corrective action regarding acts of abuse of power by public officials. As set forth in
this Complaint, the Attorney General’s duty to protect the public’s interests is breached
when the Attorney General’s Office acts as legal counsel for public officials in civil
actions brought by private citizens for injury sustained by alleged illegal conduct of public
officials. Inextricably, legal representation by the Attorney General’s Office consists of
defending public officials against allegations of illegal acts; therefore, it is axiomatic that
the Attorney General’s Office cannot abide by its duty to protect the public from
criminality. De facto, when private civil actions against public officials are wholly based
on allegations of unlawful acts, the Attorney General’s Office has divided loyalties—

                                              398
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 399 of 462



this is a violation of the professional rules of ethics promulgated by the Board of Bar
Overseers.

        2424. As set forth in this Complaint, the Attorney General’s Office represented
the Essex Probate & Family Court in the emergency civil action filed by Plaintiff
Daughter Lisa with the Supreme Judicial Court in March of 2012. As established, the
Essex Probate & Family Court was explicitly and specifically designated a defendant in
the afore-described emergency civil action. The Attorney General’s Office was served
directly a copy of the emergency petition.

        2425. As set forth in this Complaint, Plaintiff Daughter Lisa’s bringing a civil
action seeking injunctive relief for illegal acts of public officials is not an isolated matter.
As demonstrated, there is a long-established history of private citizens having pursued
similar civil actions that are wholly based on illegal conduct, with the Attorney General’s
Office acting as legal counsel for the public officials.

        2426. As previously set forth, Plaintiff Daughter Lisa presented numerous
specific and concrete allegations of substantial criminal misconduct by Judge Abber of
the Essex Probate & Family Court and SJC Rule 1:07 Court Appointees (Defendants
Attorney Cuffe, Feld and Myette) in the afore-described emergency civil action—which
Plaintiff Daughter Lisa sought immediate and permanent injunctive relief.

        2427. As previously set forth, there is overt and blatant evidence of designated
Defendants’ evidencing the Attorney General’s actual conflict of interest in its
representation of the Essex Probate & Family Court in the afore-described emergency
civil action—established acts of the Supreme Judicial Court in deleting the designation of
the Essex Probate & Family Court as a specific party named in the electronic docket and
the written issued decision.




                                               399
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 400 of 462



                                         Count 6

       To declare: actions by judges outside of the scope of lawfully presiding on a
       matter do not fall under the cloak of absolute judicial immunity

        2428. Plaintiff Daughters seek a declaratory judgment that communications
outside the courtroom between the judiciary and litigants constitute acts beyond the scope
of the duties of a judge; that judges be prohibited from being able to use the claim of
absolute immunity regarding acts that are prima facie in violation of the Massachusetts
Judicial Canons of Ethics.

        2429. Plaintiff Daughters seek a declaratory judgment that judges are prohibited
from being able to use the of claim of absolute immunity regarding acts that have no
bearing on carrying out legitimate duties of presiding over a matter and that are prima
facie in violation of the Massachusetts Judicial Canons of Ethics.

        2430. Plaintiff Daughters seek a declaratory judgment that judges are prohibited
from being able to use the claim of absolute immunity under the cloak of acting in a
judicial capacity regarding prima facie evidence of criminal conduct.

        2431. As set forth in this Complaint, Plaintiff Daughters present substantial solid
and concrete evidence that Judge Abber and Judge Ricci have violated the
Massachusetts Judicial Canons of Ethics by having engaged in communications outside
the courtroom with designated Defendants; colluding to facilitate financial exploitation in
the matter of In re Marvin H. Siegel—as well as, in the matters of In re James Pentoliros
and In re Hope Pentoliros, along with other numerous probate matters set forth in this
Complaint.

        2432. As set forth in this Complaint, Plaintiff Daughters present substantial solid
and concrete evidence that Judge Abber and Judge Ricci have engaged in accepting
bribes and/or other improper personal benefits in exchange for rubber-stamping motions
and other pleadings in favor of designated Defendants in the matter of In re Marvin H.
Siegel and in exchange for denying motions and pleadings submitted by Plaintiff
Daughters.

        2433. As set forth in this Complaint, Plaintiff Daughters present substantial solid
and concrete evidence that Judge Abber and Judge Ricci have engaged in accepting
bribes and/or other improper personal benefits in exchange for rubber-stamping motions
and other pleadings in favor of designated Defendants in exchange for denying motions
and pleadings in the matter of In re James Pentoliros and In re Hope Pentoliros.

                                            400
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 401 of 462




        2434. As set forth in this Complaint, Plaintiff Daughters present substantial solid
and concrete evidence that Judge Blake and Judge Sahagian have knowingly and
intentionally facilitated embezzlement in several probate matters over a long-established
period of time.

        2435. As set forth in this Complaint, Plaintiff Daughters present substantial solid
and concrete evidence that there is a long-established history and prevalence of the
judiciary of the Massachusetts Probate & Family Court facilitating SJC Rule 1:07 court
appointees’ acts of racketeering.

        2436. As set forth in this Complaint, Plaintiff Daughters present substantial solid
and concrete evidence that there is a long-established history and prevalence of the
judiciary of the Massachusetts appellate courts deliberately disregarding and/or condoning
the above-described conduct.

        2437. As set forth in this Complaint, Plaintiff Daughters present substantial solid
and concrete evidence that there is a long-established history and prevalence of the
judiciary of the Judicial Conduct Commission disregarding and/or condoning the above-
described conduct.

       2438. As set forth in this Complaint, Plaintiff Daughters present substantial solid
and concrete evidence that there is a long-established history and prevalence of the
Attorney General’s Office deliberately disregarding and/or condoning the above-described
conduct.

        2439. As set forth in this Complaint, the credibility of Plaintiff Daughters’ claims
is bolstered by substantial solid and concrete evidence of a long-established history and
prevalence of corruption in the State’s government—such as, RICO convictions as a result
of corruption in the Probation Department; tampering of evidence by the State Drug Lab;
years of the Commonwealth’s lack of oversight over DCF (previously DSS).

        2440. As set forth in this Complaint, Plaintiff Daughters present substantial solid
and concrete evidence that it is in the public’s interests that judges be precluded from
being able to avoid liability from acts that are not within the scope of judicial duties and
violate the Massachusetts Code of Judicial Conduct; and that directly and proximately
cause injury to a private citizen—especially, where there is a long-established pattern of
zero accountability by the State regarding judicial misconduct. Plaintiff Daughters have
demonstrated, there is a long-established pattern of private citizens having no other avenue
for redress of harm caused by unlawful conduct of the judiciary.
                                            401
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 402 of 462




        2441. As set forth in this Complaint, Plaintiff Daughters present substantial solid
and concrete evidence that it is in the public’s interest that judges be precluded from being
able to avoid liability from criminal acts that directly and proximately cause injury to a
private citizen.

       WHEREFORE, Plaintiff Daughters requests that this Court grant the above-
described declarative relief.



                                          Count 7

       Fraud: Facilitation of obtaining Father’s signature on written instruments of
       May 25, 2011 and knowingly promoting the use of fraudulently obtained
       written instruments

(Defendants: BNY Mellon-diversity jurisdiction, Brian Nagle, Attorney Tarlow,
Attorney DeNapoli, Attorney Watson, Law Firm TBHR, Attorney Garmil,         Whittier
Pavilion)

        2442. Defendant BNY Mellon is a foreign corporation based in Delaware. A
substantial portion of underlying alleged misconduct involved the participation of officers,
agents, servants or employees of Defendant BNY Mellon located in New York.

       2443. Defendant BNY Mellon—through its officers, agents, servants and
employees—knowingly and fraudulently engaged in acts of deceptively obtaining Father’s
signature on written instruments. The written instruments consisting of: a revocation of
Father’s 2003 DPOA, new durable power of attorney/healthcare proxy and retainer
agreement for legal representation by Defendant Law Firm TBHR—signed by Father on
May 25, 2011, while he was under involuntary commitment at Defendant Whittier
Pavilion.

         2444. The new durable power of attorney and retainer agreement directly
facilitated by Defendant Law Firm TBHR and designated Defendants (Attorney Tarlow
and Attorney Watson) are replete with numerous provisions that explicitly gave
Defendant BNY Mellon and Defendant Law Firm TBHR unfettered discretion to use
the funds of DSL Trust, for designated Defendants’ own personal use.




                                            402
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 403 of 462



         2445. Since Father’s first hiring Defendant BNY Mellon in 1999 to manage his
funds—including the DSL Trust, Father explicitly signed a written agreement that
Defendant BNY Mellon did not have unfettered discretion in the handling of funds. In
fact, Defendant Attorney Cukier—as counsel for Defendant BNY Mellon—provided a
copy of that written agreement to Judge Abber in a clandestine manner. (No notice was
provided to Plaintiff Daughters that Judge Abber was provided documents outside of
court. Plaintiff Daughter Lisa had discovered this inadvertently upon review of the court
files for In re Marvin H. Siegel—a copy of the document that Defendant Attorney Cukier
provided Judge Abber is in Exhibit 392).

        2446. On May 24, 2011, Defendant Brian Nagle knew that Father did not have
any intention or desire to give unfettered discretion in the use of his funds—especially
with regard to the DSL Trust.

        2447. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Brian Nagle knew that Defendant Law Firm TBHR
could not ethically act as legal counsel for Father; as designated Defendants (Attorney
Tarlow, Attorney DeNapoli and Attorney Watson) had served as co-members, for
several years, on the Board of Directors and Officers of Family Business Magazine Inc.
with Defendant Brian Nagle—in his specific official capacity with Defendant BNY
Mellon).

        2448. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that, prior to May 25, 2011, Father had no prior business dealings with
Defendant Attorney Tarlow or Defendant Law Firm TBHR; that Father did not
personally initiate legal representation by Defendant Attorney Tarlow or Defendant Law
Firm TBHR.

        2449. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Brian Nagle breached his fiduciary duty to Father and
to Plaintiff Daughters.

        2450. Defendant Brian Nagle had a fiduciary duty to Plaintiff Daughters in
three separate and distinct respects: 1) on May 24, 2011, Plaintiff Daughters were valid
and effective attorneys-in-fact for Father pursuant to Father’s 2003 DPOA, 2) Plaintiff
Daughters are co-trustees of the DSL Trust and 3) Plaintiff Daughters are co-beneficiaries
of Father’s estate.




                                           403
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 404 of 462



       2451. As set forth in this Complaint, Defendant Brian Nagle directly solicited
Defendant Law Firm TBHR and Defendant Attorney Tarlow on May 24, 2011 to
provide legal services to Father. Defendant Brian Nagle told them to go see Father at
Defendant Whittier Pavilion while Father was under an involuntary commitment.

        2452. On May 24, 2011 (and numerous years prior), Defendant BNY Mellon—
through its officers, agents, servants and employees—and Defendant Brian Nagle knew
that Father’s 2003 DPOA was valid and effective.

        2453. As set forth in this Complaint, Defendant Law Firm TBHR, Defendant
Attorney Tarlow, Defendant Attorney DeNapoli, and Defendant Attorney Watson
knew prior to designated Defendants going to see Father with the already prepared written
instruments (signed by Father on May 25, 2011) that Father’s 2003 DPOA was valid and
effective.

        2454. Defendant BNY Mellon—through its officers, agents, servants and
employees in its offices in Boston and New York—knowingly and fraudulently engaged
in acts of deception for intended conversion of funds belonging to DSL Trust for its own
use including his having made misrepresentations to Plaintiff Daughter Lisa that
Defendant BNY Mellon would honor her authority as attorney-in-fact for Father.

        2455. The Board of Directors and President for Defendant BNY Mellon had
knowledge of the above-described misconduct by Defendant Brian Nagle and other
designated Defendants where Plaintiff Daughter Lisa sent copies of the 93A Demand
letter.

        2456. High ranking officials of Defendant BNY Mellon had taken overt acts to
aid and abet the misconduct of Defendant Brian Nagle—as evidenced, in this Complaint,
by their communications with the Federal Reserve and the Federal Reserve’s written
refusal to Plaintiff Daughter Lisa that it was not going to conduct an investigation.

        2457. From the inception of Father being admitted to Defendant Whittier
Pavilion, on May 20, 2011, Defendant Attorney Garmil knew about Father’s 2003
DPOA and that Plaintiff Daughter Lisa was Father’s attorney-in-fact. Based on that
knowledge, Defendant Attorney Garmil instructed the staff of Defendant Whittier Pavilion
to prevent Plaintiff Daughter Lisa from seeing Father from, approximately, May 20, 2011
through and past May 25, 2011. Defendant Attorney Garmil did so in collusion with
designated Defendants. Defendant Attorney Garmil had fraudulently and deceptively kept
Plaintiff Daughter Lisa from seeing her Father.

                                           404
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 405 of 462



       2458. On or about May 20, 2011, the social worker on staff with Defendant
Whittier Pavilion directly informed Plaintiff Daughter Lisa that she was not permitted to
see Father because the social worker specifically stated that legal counsel for Defendant
Whittier Pavilion claimed that Father’s 2003 DPOA was invalid.

       2459. As set forth in this Complaint, on May 24, 2011, Defendant Attorney
Garmil—on behalf of Defendant Whittier Pavilion—filed a petition for a 6-month
involuntary civil commitment of Father to a psychiatric facility.

        2460. On May 25, 2011, Defendant Whittier Pavilion—through its officers,
agents, servants and employees—and Defendant Attorney Garmil knew, prior to
Defendant Attorney Tarlow and Defendant Attorney Watson visiting with Father, that
Defendant Attorney Tarlow and Defendant Attorney Watson were private attorneys—not
court appointed counsel.

        2461. Designated Defendants kept Plaintiff Daughter Lisa from seeing Father
until after Father had signed the documents given to him by Defendant Attorney Tarlow
and Watson, and Plaintiff Daughter Lisa had retained private legal counsel, in her
capacity as attorney-in-fact for Father.

       2462. As a direct proximate result of intentional acts of fraud and deception by
Defendant BNY Mellon—through their officers, agents, servants and employees, Plaintiff
Daughters have sustained considerable and substantial harm and other damages—
including, but not limited to, emotional distress and loss of past, present and future
income.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.




                                           405
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 406 of 462



                                         Count 8

       Fraud Conspiracy: facilitation of obtaining Father’s signature on written
       instruments of May 25, 2011

(Defendants: BNY Mellon, Brian Nagle, Attorney Tarlow, Attorney DeNapoli,
Attorney Watson, Law Firm TBHR, Attorney Garmil, Whittier Pavilion)

       2463. Plaintiff Daughters repeat and re-allege the allegations set forth above.

        2464. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Designated Defendants and its officers, agents, servants and
employees have engaged in the facilitation of Father’s signing the afore-described
documents of May 25, 2011 through fraud and deception.

       2465. Designated Defendants knowingly engaged in agreement to fraudulently
and deceptively obtain Father’s signature on the afore-described documents of May 25,
2011.

       2466. As a direct proximate result of the above-described intentional acts of
designated Defendants, Plaintiff Daughters have sustained considerable and substantial
harm and other damages.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.

                                         Count 9

                            Breach of fiduciary relationship

                    (Defendant BNY Mellon – diversity jurisdiction)

        2467. Since 1999, Defendant BNY Mellon has had a fiduciary relationship with
Father regarding custody and investment management of the DSL Trust and other
financial accounts of Father’s.

      2468. Defendant BNY Mellon—through its officers, agents, servants or
employees—knew that Plaintiff Daughters were co-trustees and co-beneficiaries of the
DSL Trust and co-beneficiaries of Father’s estate.




                                           406
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 407 of 462



         2469. On or about February 11, 2003, Defendant BNY Mellon—through its
officers, agents, servants and employees—knew about the execution by Father of his 2003
DPOA and the content of Father’s 2003 DPOA. Defendant BNY Mellon knew that Father
had personally sought the execution of the 2003 DPOA and of the validity of the 2003
DPOA. Defendant BNY Mellon knew that Plaintiff Daughter Lisa was Father’s attorney-
in-fact, at all relevant times.

        2470. On or about June 16, 2011 and at all other relevant times, Defendant BNY
Mellon knew that Father had executed a written re-affirmation of his 2003 DPOA; in
particular, Defendant BNY Mellon—through its officers, agents, servants and
employees—knew that Father had re-affirmed his designation of Plaintiff Daughter Lisa as
his attorney-in-fact.

         2471. Defendant BNY Mellon—through its officers, agents, servants and
employees—had a fiduciary duty to Plaintiff Daughters in their capacities: as attorneys-in-
fact, as co-trustees of the DSL Trust, as co-beneficiaries of the DSL Trust and co-
beneficiaries of Father’s estate. Specifically, Defendant BNY Mellon had a duty to not act
for the benefit of itself in any matter to which it has duties to perform or interests to
protect another.

        2472. Defendant BNY Mellon—through its officers, agents, servants and
employees—breached its fiduciary duty to Plaintiffs Daughters by engaging in acts of self-
dealing, which include, but are not limited to: Defendant Brian Nagle’s soliciting the
legal services of Defendant Attorney Tarlow and Defendant Law Firm TBHR in
purported representation of Father; colluded with counsel of Defendant Law Firm TBHR
in purportedly revoking Father’s 2003 DPOA; the inclusion of Defendant BNY Mellon in
the durable power of attorney signed by Father on May 25, 2011; the inclusion of
Defendant BNY Mellon in the retainer agreement signed by Father on May 25, 2011;
converting funds belonging to DSL Trust (which Plaintiff Daughters are co-trustees and
co-beneficiaries) to its own use; stealing funds from DSL Trust; creating false
documentation to obtain stolen funds from DSL Trust; engaging in acts to conceal
fraudulent and deceptive activity of other Defendants; using office property, including,
without limitation, facsimiles, telephones and mailing items to facilitate fraud.

       2473. Defendant BNY Mellon had knowledge of the above-described
misconduct by Defendant Brian Nagle and other designated Defendants where Plaintiff
Daughter Lisa sent copies of the 93A Demand letter to the Board of Directors and
President of Defendant of BNY Mellon.


                                           407
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 408 of 462



        2474. High-ranking officials of Defendant BNY Mellon had taken overt acts to
aid and abet the misconduct of Defendant Brian Nagle—as evidenced by the result of
communications with the Federal Reserve and the Federal Reserve’s written refusal to
investigate.

      2475. As a direct proximate result of intentional acts of self-dealing by
Defendant BNY Mellon—through the officers, agents, servants and employees, Plaintiff
Daughters have sustained considerable and substantial harm and other damages.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.


                                         Count 10

      Fraud: Involuntary commitment of Father to Defendant Whittier Pavilion

(Defendants: Beverly Hospital, Whittier Pavilion, Attorney Garmil, BNY Mellon, Brian
Nagle, Law Firm TBHR, Attorney Tarlow, Attorney DeNapoli, Attorney Watson)-

       2476.      Plaintiff Daughters repeat and re-allege the allegations set forth above.

         2477.     As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence Defendant Beverly Hospital fraudulently and deceptively directed and
facilitated the involuntary admission of Father to Defendant Whittier Pavilion on
May 20, 2011.

        2478.       As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Beverly Hospital—through its officers, agents, servants
and employees— and Defendant Whittier Pavilion—through its officers, agents,
servants and employees—have a pattern of common design and acting in agreement to
refer patients for the specific purposes of obtaining ill-gotten gain through facilitating
Medicare fraud and obtaining kickbacks for facilitating patient admissions.

        2479.     As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Beverly Hospital and Defendant Whittier Pavilion
knowingly and intentionally disregarded Plaintiff Daughter Lisa’s authority as attorney-in-
fact for Father.




                                            408
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 409 of 462



        2480.     As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Beverly Hospital and Defendant Whittier Pavilion
purposefully excluded Plaintiff Daughter Lisa from decisions that were made by
Defendant Hospitals regarding Father’s admission.

        2481.      As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendants Attorney Ledoux and Defendant Attorney Garmil, in
their capacities as counsel for respective hospitals, have an established pattern of collusion
with specific regard to filing petitions for guardianship and conservatorship over patients
admitted at their clients’ medical facilities.

        2482.     As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Garmil engaged in fraudulent and deceptive
conduct to prolong Father’s involuntary commitment at Defendant Whittier Pavilion.

        2483.     As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Garmil engaged in fraudulent and deceptive
conduct to foist Father into the Massachusetts Probate & Family Court system.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.

                                         Count 11

   Conspiracy: attempt to frame Plaintiff Daughter Lisa for financial exploitation

(Defendants: BNY Mellon, Brian Nagle, Law Firm TBHR, Attorney Tarlow, Attorney
DeNapoli, Attorney Watson, Burns & Levinson, Attorney Studen, ESMV, Attorney Berid,
Diane Powell, Scott Dailey, Michael Springman)

        2484. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants have engaged in overt and specific
fraudulent and deceptive acts in furtherance of attempted set-up to induce Father to make
statements—on a recorded call—that Plaintiff Daughter Lisa was trying to steal $6 million
from Father’s accounts held with Defendant BNY Mellon.

         2485. As demonstrated in the Complaint, Plaintiff Daughters have set forth
concrete and specific evidence that shows the existence of a conspiratorial agreement
amongst the designated Defendants through the words, actions, and the interdependence of
activities and persons involved.



                                             409
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 410 of 462



        2486. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants used blatant and flagrant trickery in the
afore-referenced recorded call (of July 22, 2011) and outright attempt to put words in
Father’s mouth to make allegations against Plaintiff Daughters Lisa—which Father
rejected.

        2487. As demonstrated in the Complaint, Plaintiff Daughters have set forth
concrete and specific evidence of liability by the Essex Probate & Family Court based
on the established pattern of the judiciary’s own overt commission of intentional and
deliberate acts in aiding and abetting designated Defendants’ false allegations against
Plaintiff Daughter Lisa.

        2488. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Plaintiff Daughter Lisa has suffered—and continues to suffer—
grave injury as a direct result of designated Defendants’ above-described actions.


      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.


                                         Count 12

                  RICO violation under 18 U.S.C. §§ 1962 (c) and (d)

                                         (All Defendants)

       2489. Plaintiff Daughters repeat and re-allege the allegations set forth above.

        2490. Plaintiff Daughters have standing to pursue claims of relief under
18 U.S.C. § 1962 as they have set forth solid and concrete evidence of their having
suffered—and continue to suffer—injury to their liberty and property interests as a direct
result of the criminal enterprise operated through the Massachusetts Probate & Family
Court system.

        2491. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the Essex Probate & Family Court and the other Probate &
Family Courts throughout Massachusetts are subset entities—with the Massachusetts
Probate & Family Court system as the parent entity—have been operating for over 30
years and continue to operate a criminal enterprise of financial exploitation.



                                            410
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 411 of 462



       2492. The afore-described criminal enterprise—facilitated through the Essex
Probate & Family Court and the other Probate & Family Courts—affects interstate and
foreign commerce. As set forth in this Complaint, Plaintiff Daughters present concrete
and specific evidence of the Massachusetts Probate & Family Courts being used to money
launder; and, specifically, done so through the use of fictional decedents and forgery.
Also, presented is evidence of SJC Rule 1:07 court appointees continuing to collect
government benefits of elders after they have died as wards of the State and/or elders who
have deceased in nursing homes.

        2493. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the afore-described criminal enterprise is a nest of interlocking
conspiracies that involve overlapping conspiracies and smaller, discrete inner conspiracies
of fewer persons and smaller scope that are tied in with a larger conspiracy whose
members include some but not all of the members of the discrete inner conspiracies.
Aetna Casualty Surety Company v. P & B Autobody, Et Al., 43 F.3d 1456 (District of
Massachusetts, 1994).

        2494. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the common purpose of the enterprise is the systemic and
surreptitious embezzlement of substantial sums of money from elders and other
individuals who become subjects of petitions that seek to impose court ordered
guardianship and conservatorship over the elder or other individual—subsequent to the
filing of such petition, the elder and other individuals alleged to be ill are judicially
deemed incapacitated, which then automatically triggers the court ordered appointments of
a guardian and conservator.

        2495. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is, also, the systemic and surreptitious embezzlement of
substantial sums of money from estate administrative proceedings upon a person’s death.

        2496. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the above-described scheme specifically targets elders; and exists
because there is an established routine standard custom and practice by the judiciary of the
Massachusetts Probate & Family Court issuing court orders and decrees that give SJC
Rule 1:07 court appointees absolute control over the elder’s person (literally), over the
personal affairs of the elder and over the elder’s estate—with the judiciary explicitly
allowing SJC Rule 1:07 court appointees to act with complete exclusion of family
members.


                                            411
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 412 of 462



      2497. In 2009 and 2012, the Legislature formally effectuated changes to the
Massachusetts Uniform Probate Code (MUPC)—spearheaded by Senator Creem.

         2498. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that, prior to 2009, the Massachusetts appellate judiciary outwardly set
forth—in their written decisions—the philosophy that the Probate & Family Court was to
limit the authority of SJC Rule 1:07 guardians and conservators. The appellate courts
explicitly declared that SJC Rule 1:07 guardians and conservators were to actively
facilitate expressed desires and intentions of an elder.

        2499. In direct contravention to the above-described long-established and
publicly held appellate court philosophy, the Massachusetts Legislature specifically set
forth language in G.L. c. 190B, § 5-305 that promoted and encouraged the issuance of
plenary authority to SJC Rule 1:07 guardians and conservators—unlimited authority.

         2500. As previously set forth, Senator Creem and her law firm financially
benefit from the changes made to the MUPC; showing that she had a personal interest in
facilitating the changes made to the MUPC—which changes take away rights from private
citizens, not enhance rights.

       2501. The legislative groundwork for the afore-described changes to the MUPC
began around 2007. Of significance, between 2007 through 2011, 6 out of 7 seats on the
Supreme Judicial Court were filled with new appointments: Justice Roderick,
Justice Botsford, Justice Lenk, Justice Cordy, Justice Gants, and Justice Duffly.

         2502. Senator Creem is a Life member of the MBF Society of Fellows—openly
held out in her capacity with her law firm of Stone, Stone & Creem. As previously set
forth, the following justices of the Supreme Judicial Court are, also, Life members of the
MBF Society of Fellows: Chief Justice Spina, Justice Botsford, and Justice Lenk.

        2503. As previously set forth, Senator Creem has significant connections with
the justices of the Supreme Judicial Court from her past position with the Governor’s
Council, her current position as Co-Chair on the Justice Commission with the
Legislature; along with the associate from her law firm (Judith McKinnon) being a current
member of the Judicial Nomination Committee with the MBA.




                                            412
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 413 of 462



        2504. Of significance, the new language of G.L. c. 190B, § 5-305 literally sets
forth plenary authority as an automatic, with the provision regarding limited authority at
the very end of the statute—previously, the MUPC espoused that plenary authority was
intended to the exception, not the rule. Evidencing that limited authority is now
specifically and deliberately intended as an afterthought is that the language regarding
limited authority is physically placed at the end of the provision. The new statutory
language was significantly changed to emphasize and to promote the automatic issuance
of plenary authority to SJC Rule 1:07 guardians and conservators.

        2505. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is an established routine custom and practice by the judiciary
of the Massachusetts Probate & Family Court give plenary authority to SJC Rule 1:07
guardians and conservators—otherwise known as unlimited authority.

        2506. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants’ professional relationships with local
hospitals, nursing homes and psychiatric facilities establish the opportunity for routine
foisting of elders into the Massachusetts Probate & Family Court system.

         2507. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the motive for designated Defendants to engage in the above-
described acts stems from the financial gain and other personal gains as designated
Defendants, also, regularly accept work as SJC Rule 1:07 court appointees—while serving
as legal counsel and in other professional capacities with the local hospitals, psychiatric
facilities and nursing homes (facilitating opportunity for kickbacks and facilitating
embezzlement).

        2508. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that—specifically through designated Defendants professional
relationships with local hospitals, nursing homes and psychiatric facilities—designated
Defendants have an established pattern of foisting elders into the Massachusetts Probate &
Family Court system by their filing of petitions for guardianship and conservatorship,
which ultimately results in court ordered appointments of SJC Rule 1:07 guardians and
conservators.




                                             413
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 414 of 462



         2509. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants who have a professional working
relationship with State elder protective service agencies, also, engage in routine foisting of
elders into the Massachusetts Probate & Family Court system by filing—and helping to
facilitate filings—of petitions for guardianship and conservatorship, which ultimately
results in court ordered appointments of SJC Rule 1:07 guardians and conservators.

        2510. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that, for over 30 years, Defendant Attorney Ledoux has been a direct
leader and participant in this financial exploitation scheme carried out through the
Massachusetts Probate & Family Court system—which is illustrated by Defendant
Attorney Ledoux’s private company that he originally established in 1984: CFD
Liquidating Corporation. As established in this Complaint, the ultimate mode for
obtaining ill-gotten money from elders judicially declared wards of the State is through the
liquidation of their estates—which unrestricted access to the estates is attained through
SJC Rule 1:07 court appointed guardians and conservators.

        2511. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Ledoux has provided private legal services to
Defendant Beverly Hospital, North Shore Medical Center/Salem Hospital, Kindred
Hospital, and Winchester Nursing Home.

        2512. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Garmil serves as private legal counsel for
Defendant Whittier Pavilion and—in matters unrelated to In re Marvin H. Siegel—
Defendant Merrimack Valley Hospital.

        2513. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants—Defendant Attorney Ledoux and
Defendant Attorney Garmil—have a long-established and regular practice of
simultaneously working as SJC Rule 1:07 court appointed guardians and conservators, in
addition to other types of SJC Rule 1:07 court appointments of the Essex Probate &
Family Court.

        2514. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is an established pattern of Defendant Attorney Ledoux and
Defendant Attorney Garmil working alongside one another in an inordinate number of
probate matters and in various capacities.


                                             414
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 415 of 462



        2515. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is an established pattern of Defendant Attorney Ledoux and
Defendant Attorney Garmil having specifically requested the Essex Probate & Family
Court to appoint one another at various times in numerous probate matters.

        2516. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is an established pattern that other designated Defendants SJC
Rule 1:07 court appointees (Attorney Cuffe, Attorney Feld, Attorney Berid, Attorney
Cukier, Attorney Myette, Attorney Saunders, Attorney McHugh) work alongside one
another in an inordinate number of probate matters and in various capacities. These
designated Defendants, also, facilitate embezzlement by making specific requests for one
another.

        2517. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants deliberately use local hospitals, nursing
homes and psychiatric facilities to gain control over the elders’ estates through court
ordered appointments of SJC Rule 1:07 guardians and conservators. The designated
Defendants, also, use local hospitals, nursing homes and psychiatric facilities to provide a
steady source of fodder.

         2518. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants—Attorney Ledoux, Attorney Garmil,
Attorney Saunders, Attorney Berid, ESMV, Attorney Cuffe, Attorney Feld —have a
long-established pattern of using their professional relationships with medical facilities to
facilitate elders being placed under a court imposed guardianship and conservatorship,
The specific means used to do so is designated Defendants, in their capacity as private
legal counsel, filing formal petitions for guardianship and conservatorship over elders who
are admitted patients of these local hospitals and psychiatric facilities—the official
petitioning parties being the local hospitals and psychiatric facilities.

        2519. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is an established pattern of designated Defendant hospitals
operating in a primary function of the criminal enterprise by directly facilitating the
admittance of elders into Defendant Whittier Pavilion and the Adult Behavioral Unit of
Defendant Merrimack Valley Hospital.




                                            415
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 416 of 462



        2520. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant ESMV, also, has a primary role in the criminal
enterprise of direct and indirect facilitation of the admittance of elders into Defendant
Merrimack Valley Hospital and other local hospitals/psychiatric facilities—as Defendant
ESMV has the opportunity and means to do so.

        2521. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant ESMV and Defendant Attorney Berid have the motive
and opportunity for obtaining ill-gotten gains by directly and indirectly facilitating
petitions for guardianships and conservatorships in the Massachusetts Probate & Family
Courts.

        2522. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a long-established pattern of designated Defendants directly
and indirectly facilitating admissions of elders into Defendant Merrimack Valley
Hospital and other local hospitals based solely on symptoms of dementia and
Alzheimer’s.

        2523. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that once elders are foisted into the Massachusetts Probate & Family
Courts that there is a long-established pattern of the judiciary making automatic
appointments of SJC Rule 1:07 guardians and conservators, regardless of known existing
family members.

        2524. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a long-established pattern of Massachusetts Probate &
Family Court’s judiciary deliberately excluding family members from being appointed
guardian and conservator for an elder for the specific purpose of facilitating embezzlement
of an elder’s estate.

        2525. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a long-established pattern of Massachusetts Probate &
Family Court’s judiciary deliberately selecting specific people to act as SJC Rule 1:07
guardians and conservators—doing so for the specific purpose of facilitating
embezzlement of an elder’s estate.




                                            416
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 417 of 462



        2526. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a long-established pattern of Massachusetts Probate &
Family Court’s judiciary’s deliberate selection of specific people to act as SJC Rule 1:07
guardians and conservators contravenes the principles set forth in the MUPC—the
judiciary of the Massachusetts Probate & Family Court has knowingly and deliberately
abandoned the promulgated rules set forth by the Massachusetts Probate & Family Court
mandating the use of the respective court list of certified appointees to assign
appointments by sequential order.

        2527. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence of an established pattern that the judiciary of the Massachusetts Probate
& Family Court intentionally and knowingly disregard previously executed advance
directives—and knowing that such disregard violated the Fifth and Fourteenth
Amendments of the Federal Constitution and the laws under the MUPC.

        2528. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence of an established pattern that the judiciary of the Massachusetts Probate
& Family Court intentionally and knowingly rubber-stamp SJC Rule 1:07 guardians and
conservators motions and pleadings specifically to benefit the SJC Rule 1:07 court
appointees and/or to the detriment of family members to facilitate embezzlement.

        2529. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence of an established pattern that the judiciary of the Massachusetts Probate
& Family Court intentionally and knowingly rubber-stamp SJC Rule 1:07 conservators’
financial reports and pleadings; with the judiciary knowing that the filings have patently
insufficient and incorrect information.

        2530. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence of an established pattern that the judiciary of the Massachusetts Probate
& Family Court intentionally and knowingly rubber-stamp SJC Rule 1:07 guardians’ and
conservators’ requests for forcing elders into long-term care facilities; and knowing that it
is used as a means to obtain ill-gotten gains.

         2531. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence of an established pattern that the judiciary of the Massachusetts Probate
& Family Court intentionally and knowingly rubber-stamp SJC Rule 1:07 guardians’
requests to liquidate elders’ estates; and knowing that they are used as a means to obtain
ill-gotten gains.


                                             417
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 418 of 462



        2532. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the Essex Probate & Family Court intentionally and knowingly
disregarded Father’s 2003 DPOA—and knowing that such disregard violated the Fifth and
Fourteenth Amendments of the Federal Constitution and the laws under the MUPC; and
did so to facilitate financial exploitation of Father’s estate.

        2533. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the Essex Probate & Family Court intentionally and knowingly
excluded Plaintiff Daughters from being appointed guardian and conservator for Father
based on the Essex Probate & Family Court colluding with designated Defendants to
specifically financially exploit Father’s estate.

        2534. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the Essex Probate & Family Court intentionally and knowingly
made particular court appointments of Defendant Attorney Cuffe, Defendant Attorney
Feld and Defendant Attorney McHugh in the matter of In re Marvin H. Siegel to
specifically help facilitate embezzlement of Father’s estate.

        2535. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the Essex Probate & Family Court knew that its exclusion of
Plaintiff Daughters from being appointed guardian and conservator for Father was done in
violation of the Federal Constitution and other law—and that the Essex Probate & Family
Court acted in concert with designated Defendants to fraudulently and deceptively
preclude Plaintiff Daughters from being appointed guardian and conservator.

        2536. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the Essex Probate & Family Court knew that designated
Defendants made continuous and repeated false representations in their filings of reports
and pleadings in the matter of In re Marvin H. Siegel.

        2537. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants—in particular, Attorney Ledoux, Attorney
Garmil and Attorney Saunders—have a long-established pattern of using their
attorney/client relationship with medical facilities to provide supposed supporting
evidence to facilitate court ordered forced administering of antipsychotics to elders who
have been judicially deemed wards of the State.




                                            418
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 419 of 462



         2538. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a long-established pattern of designated Defendants filing
petitions and motions with the Massachusetts Probate & Family Courts specifically to
obtain court ordered forced administering of antipsychotics to elders; doing so to assist the
facilitation of financial exploitation by allowing SJC Rule 1:07 court appointed guardians
to unnecessarily and excessively sedate elders to facilitate: Medicaid Fraud and liquidation
of assets for ill-gotten gain.

        2539. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a long-established pattern of designated Defendants
deliberately using the effects from unnecessary and excessive use of antipsychotics to
substantiate judicial findings that the elder is purportedly incapacitated and that the elders
purportedly do not have sufficient capacity to be self-aware and cognizant.

        2540. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a long-established pattern of designated Defendants—
Whittier Pavilion, Merrimack Valley Hospital, Dr. Funk, Dr. Cui, Dr. Hayes, Dr.
Cohen, Dr. Portney— facilitating court ordered forced administering of antipsychotics to
elders based solely on symptoms of dementia and Alzheimer’s.

         2541. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a long-established pattern of designated Defendants using
other type of court orders to keep elder’s family from potentially becoming aware of
illegal acts is to severely restrict family members’ and friends’ visitation and
communications with the elder. One of the most commonly used mechanisms is removing
elders from their home into forced placement into long-term care facilities.

        2542. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a pattern of designated Defendants using extortion of family
members to prevent family members from challenging them in court, as well as, to obtain
purported assent to various requested motions filed with the Probate & Family Courts.
The most common means used by the designated Defendants is to force family members
to give up their legal and financial rights by threat of criminal prosecution on baseless and
fabricated allegations, as well as, the threat of losing visitation and communication with
the elder.




                                             419
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 420 of 462



        2543. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a pattern of designated Defendants using fraudulently and
deceptively obtained court orders to facilitate the above-described extortive tactics.
Specific to Plaintiff Daughters, designated Defendants filed motions seeking sanctions
against Plaintiff Daughters; motions seeking to restrict Plaintiff Daughter’s access to the
Probate & Family Court; fabricated allegations of exploitation against Plaintiff Daughter
to elder protective service agency; fabricated information provided to elder protective
service agency; filing of various motions and other pleadings restricting Plaintiff
Daughters’ visitation and communications with their father; filing motions and pleadings
that have unlawfully stripped Plaintiff Daughters of their established valid capacity as
attorney-in-fact for their father.

        2544. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a pattern of designated Defendants—through their officers,
agents, servants and employees—having engaged in other type of racketeering activities
that include, but are not limited to: bribing the judiciary, falsifying information in various
filed pleadings (such as Inventories, Accounts, Financial Plans, petitions and motions
related to court ordered appointment of guardian and conservator, motions and other
pleadings relating to court ordered forced administering of antipsychotics and the like).

        2545. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is motive and opportunity for improper outside
communications between members of the judiciary of Essex Probate & Family Court
and designated Defendants, as well as between the judiciary of Supreme Judicial Court
and designated Defendants.

        2546. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a pattern of actual improper outside communications that
have occurred between members of the judiciary of Essex Probate & Family Court and
designated Defendants.

        2547. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the Essex Probate & Family Court has improperly altered
electronic docket information.

        2548. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a pattern of actual improper outside communications that
have occurred between members of the judiciary of Supreme Judicial Court and
designated Defendants.

                                             420
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 421 of 462



        2549. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the Supreme Judicial Court has improperly altered electronic
docket information.

       2550. In furtherance of the above-described schemes, violations of RICO have
occurred through Defendants’ use of mail, the internet in connection with emailing and the
telephone lines in connection with mailing, faxing and the making of telephone calls.

       2551. Liability in terms of participation under § 1962 does not require that
designated Defendants have any formal position in the enterprise. See Aetna Casualty,
supra.

        2552. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Designated Defendants have engaged in more than two acts of
racketeering; and continue to engage in a pattern of racketeering.

        2553. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that there is a systemic pattern of of designated Defendants conducting
the criminal scheme carried out through the Massachusetts Probate & Family Court
system; that the above-described acts are related and demonstrate a threat of continued
criminal activity.

        2554. As demonstrated in this Complaint Plaintiff Daughters have incurred—and
continue to incur—great expenses, delays, emotional distress and other harms by reason of
designated Defendants’ various acts of racketeering (damages include, but not limited to,
investigation and preparation for litigation, litigation costs).

        2555. As demonstrated in this Complaint, Plaintiff Daughters have set forth
concrete and specific evidence of liability by the Essex Probate & Family Court based
on the judiciary’s established pattern of deliberate disregard and/or indifference to
designated Defendants’ commission of financial exploitation and criminal abuse.

        2556. As demonstrated in this Complaint, Plaintiff Daughters have set forth
concrete and specific evidence of liability by the Essex Probate & Family Court based
on the established pattern of the judiciary’s own overt commission of intentional and
deliberate acts in aiding and abetting designated Defendants’ commission of financial
exploitation and criminal abuse.




                                           421
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 422 of 462



        2557. As a direct result of designated Defendants’ misconduct, Plaintiff
Daughters have been substantially and gravely harmed; especially, with their being
deprived of their Constitutional right to family integrity—the right to unrestricted access
and communication with Father and status as Father’s designated attorneys-in-fact, and
loss of property.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.


                                           Count 13

                   RICO Conspiracy violation under 18 U.S.C. § 1962

                                        (All Defendants)

        2558. Plaintiff Daughters repeat and re-allege the allegations set forth above.

       2559. As demonstrated in this Complaint, Plaintiff Daughters have set forth
concrete and specific evidence that shows the existence of a conspiratorial agreement,
through the words, actions, and the interdependence of activities and persons involved.

         2560. Liability as a conspirator still exists even if each defendant does not know
all the details or the full extent of the conspiracy; a defendant is still jointly and severally
liable for all acts in furtherance of the conspiracy. Aetna Casualty, supra.

       2561. As a direct and proximate result of intentional acts of designated
Defendants, Plaintiff Daughters have sustained considerable and substantial harm and
other damages.



                                Violations of 42 U.S.C. § 1983

        2562. Below are specific violations by designated Defendants causing the
Plaintiff Daughters to suffer substantial deprivations of multiple Federal Constitutional
rights.

        2563. At all times relevant to acts and omissions by designated Defendants in
violations of Plaintiff Daughters’ Federal Constitutional rights, designated Defendants are
acting under color of law.

                                               422
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 423 of 462



       2564. The following Defendants are state officials/state agencies: Supreme
Judicial Court, Essex Probate & Family Court, ESMV, Attorney Berid, Michael
Springman, Diane Powell, Scott Dailey, Attorney Cuffe, Attorney Feld, Attorney
McHugh and Attorney Myette.

         2565. SJC Rule 1:07 court appointees are not immune from liability under § 1983
because their intentional misconduct, by virtue of alleged conspiratorial action, has
deprived—and continues to deprive Plaintiff Daughters of their Federal Constitutional
rights, especially, to whom SJC Rule 1:07 court appointees have a fiduciary duty to
protect Plaintiff Daughters’ Federal Constitutional rights in their capacity as family,
trustees of the DSL Trust and beneficiaries of Father’s estate.

       2566. The piercing of the veil of presumed qualified immunity, also, applies to
attorneys who are court appointed in the role of general legal counsel for the elder and
attorneys who are court appointed to act as Roger’s counsel for the elder. See Tower v.
Glover, 467 U.S. 914 (1988).

         2567. At all times relevant pertaining to the acts and omissions committed by
designated Defendants State officials, a reasonable official would have understood that his
or her actions were in violation of clearly established rights of Plaintiff Daughters. Where
designated Defendant public officials knew—and should have known—that their actions
violated a clearly established Constitutional right, they do not have immunity from
liability as they had fair notice that their conduct was unlawful. See Meaney v. Dever, 170
F. Supp. 2d 46, 58 (D. Mass. 2001).

        2568. At all times relevant pertaining to the acts and omissions of designated
Defendant State officials, designated Defendants did not act objectively or reasonably; and
they knew that they were not acting objectively or reasonably—and did so with deliberate
intention and purpose.

         2569. Defendant State officials and State agencies do not have immunity from
liability where their acts and omissions—individual and joint—are substantially and
inextricably enmeshed with their having intentionally made false statements and acted in
reckless disregard for the truth. Burke v. Town of Walpole, 405 F.3d 66, 86 (1st Cir. 2005).

        2570. The means used by designated Defendants to deprive Plaintiff Daughters of
their Federal Constitutional rights were able to be effectuated only because designated
Defendants are clothed with the authority of state law.


                                            423
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 424 of 462




        2571. At all times relevant pertaining to the acts and omissions by designated
Defendants who have deprived Plaintiff Daughters of their Federal Constitutional rights,
designated Defendants’ conduct has been facilitated—and continues to be facilitated—
with malicious intent. The sole purpose for Defendants’ conduct has been to cause harm
(financial and emotional harm) to Plaintiff Daughters.

       2572. Designated Defendant private parties are liable for violating 42 U.S.C. §
1983 as they intentionally engaged—and continue to engage—in joint participation with
designated Defendant State officials in violating Plaintiff Daughters’ Federal
Constitutional rights. See Lugar v. Edmondson Oil Company, 457 U.S. 922, 929 (1982).

        2573. Designated Defendants private parties are deemed state actors for the
purpose of 42 U.S.C. § 1983 as they have acted together with designated Defendant State
officials and/or have engaged in conduct that is otherwise chargeable to the State.

       2574. As a direct proximate result of the above-described intentional acts of
designated Defendants, Plaintiff Daughters have sustained considerable and substantial
harm and other damages.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.


                                         Count 14

§ 1983 Claim: Deprivation of Plaintiff Daughters’ Due Process right to Equal
Protection

        (Defendants: Supreme Judicial Court and Essex Probate & Family Court)

       2575. Plaintiff Daughters repeat and re-allege the allegations set forth above.

       2576. The Due Process Clause under the Fifth and Fourteenth Amendments of the
Federal Constitution guarantees protection to private citizens that government will use fair
procedures when dealing with private persons—even in the face of superficial court
proceedings. Harron v. Town of Franklin, 660 F.3d 531, 536 (1st cir. 2011).




                                            424
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 425 of 462



        2577. The equal protection guarantee in the Due Process Clause requires State
courts to apply its laws in the same manner amongst similarly situated litigants to prevent
fundamental procedural unfairness. Harron v. Town of Franklin, 660 F.3d 531, 536 (1st
cir. 2011).

        2578. This equal protection claim is properly brought by “a class of two” where
Plaintiff Daughters can demonstrate that they have been intentionally treated differently
from others similarly situated who have private legal counsel; that no rational basis exists
for that difference in treatment; and that the different treatment was based on a malicious
or bad faith intent to injure. Walsh v. Town of Lakeville, 431 F. Supp. 2d 135, 145 (D.
Mass. 2006).

       2579. Plaintiff Daughters have presented substantial and concrete evidence that
they have been treated differently by the Supreme Judicial Court based on their status of
being pro se litigants, as opposed to litigants officially represented by legal counsel.

       2580. As set forth in the Complaint, an inordinate number of other people who
have acted in the capacity of representing themselves in court—including attorneys who
have acted in the capacity as a pro se litigant—have been treated differently by the
Supreme Judicial Court and the Appeals Court than litigants who have official legal
counsel representing them.

        2581. Plaintiff Daughters have presented substantial and concrete evidence that
the Massachusetts Supreme Judicial Court and the Appeals Court have engaged in acts
that have disadvantaged pro se litigants and/or favored litigants who are represented by
legal counsel—specifically, such acts pertain to differences in procedural aspects that
occur during hearings, in written decisions and various administrative acts taken and
omissions by the Clerk’s Office. In effect, pro se litigants are precluded from fully and
adequately being heard and precluded from being able to fully and adequately present their
case. Procedural acts and omissions pertain to rights that are guaranteed to Plaintiff
Daughters under the Federal Constitution.

       2582. As set forth in this Complaint, there is an established pattern of acts and
omissions by the appellate courts that exhibit abuse of power—often, in matters that
involve issues of substantial and irremediable deprivation of life and liberty.

        2583. As set forth in this Complaint, there is an established pattern of bias by the
appellate court in written decisions against pro se litigants, as well as, the favoring of
certain litigants who have retained counsel having mutual memberships in various
professional associations with various judiciary and administrative personnel—
memberships that are expressly prohibited by the Massachusetts Judicial Canons of Ethics.

                                            425
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 426 of 462



        2584. Specifically evidenced herein the Complaint regarding the matters
involving Plaintiff Daughters, the judiciary and administrative personnel include, but are
not limited to: then-Chief Justice Ireland, Chief Justice Spina, Justice Botsford,
Justice Lenk, Justice Duffly, now-Appeals Court Justice Blake, Judge Abber, Judge
Ricci, Judge DiGangi, then-Clerk Mellen.

        2585. Plaintiff Daughters have set forth specific and concrete evidence that the
Supreme Judicial Court has engaged in acts of bias against Plaintiff Daughters as pro se
litigants, compounded by unethical acts of favoring designated Defendants—Attorney
Kazarosian, Attorney Berid, Attorney Ledoux, Attorney Costello, Attorney Cukier,
Attorney Cuffe, Attorney Feld, Attorney Barbar, Attorney Myette—that have
precluded Plaintiffs from obtaining legal relief sought; thereby, causing substantial
irreparable Constitutional harm to Plaintiff Daughters and their father (deprived access
and communication with Father, risk of death to Father by unwarranted and unlawful
forced administering of antipsychotics, removal from permanent residence, financial
exploitation of DSL Trust).

       2586. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the acts and omissions by the Essex Probate & Family Court
and the Supreme Judicial Court, involving the matter of In re Marvin H. Siegel and the
afore-described emergency civil action, have been carried out through color of law.

        2587. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the acts and omissions by the Essex Probate & Family Court
and the Supreme Judicial Court, involving the matter of In re Marvin H. Siegel and the
afore-described emergency civil action, have been capricious—beyond the pale,
demonstrating an extreme lack of proportionality. Even in the face of afforded broad
discretion, widespread denials for arbitrary and purported technical reasons rise to the
level of unreasonableness. Correia v. Department of Public Welfare, 414 Mass 157, 164
(1993).

       2588. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the acts and omissions by the Essex Probate & Family Court
and the Supreme Judicial Court, involving the matter of In re Marvin H. Siegel and the
afore-described emergency civil action, have been conducted in such a manner
demonstrating concerted efforts with designated Defendants.




                                            426
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 427 of 462



        2589. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the acts and omissions by the Essex Probate & Family Court
and the Supreme Judicial Court, involving the matter of In re Marvin H. Siegel and the
afore-described emergency civil action, designated Defendants should have known—and
did know—that they were violating Plaintiffs Constitutional rights where the law is clearly
established and are reasonably expected to know that the law forbade their conduct.

       2590. Even in the face of broad discretion in interpreting laws, this deference
does not extend to an unreasonable interpretation. Correia v. Department of Public
Welfare, 414 Mass at 165.

       2591. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the acts and omissions by the Essex Probate & Family Court
and the Supreme Judicial Court—involving the matter of In re Marvin H. Siegel and the
afore-described emergency civil action—have been conducted in such a manner
demonstrating a specific intent to cause harm to Plaintiff Daughters by deliberately and
knowingly unlawfully precluding Plaintiff Daughters from obtaining legal relief.

       2592. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the acts and omissions by the Essex Probate & Family Court
and the Supreme Judicial Court, involving the matter of In re Marvin H. Siegel and the
afore-described emergency civil action, constitute an abuse of power.

       2593. As a direct proximate result of the above-described intentional acts of
designated Defendants, Plaintiff Daughters have sustained considerable and substantial
harm and other damages.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.




                                           427
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 428 of 462



                                         Count 15

       § 1985 Conspiracy Claim: Deprivation of Plaintiff Daughters’ Due Process
       right to Equal Protection

(Defendants: Supreme Judicial Court, Essex Probate & Family Court, BNY Mellon, Burns
& Levinson, Attorney Cukier, Attorney Kazarosian, Attorney Cuffe, Attorney Feld,
Attorney Costello, Attorney Berid, ESMV, Attorney Myette)

       2594. Plaintiff Daughters repeat and re-allege the allegations set forth above.

        2595. As set forth in this Complaint, Plaintiff Daughters present specific and
concrete evidence that designated Defendants and/or through its officers, agents, servants
and employees have engaged in fraudulent and deceptive acts in furtherance of depriving
Plaintiff Daughters of equal protection of the laws agreement of more than two designated
Defendants.

       2596. Liability under § 1985 does not require that the agreement amongst the
designated Defendants be an explicit agreement—agreement can be inferred from other
evidence including a course of conduct; which such acts and omissions by designated
Defendants are set forth in this Complaint.

         2597. As set forth in this Complaint, Plaintiff Daughters present specific and
concrete evidence that designated Defendants and/or through its officers, agents, servants
and employees have engaged in fraudulent and deceptive acts in furtherance of depriving
Plaintiff Daughters of equal protection of the laws; which violations have been specifically
facilitated through various designated Defendants’ influence and connections with various
judiciary of the Essex Probate & Family Court and the Supreme Judicial Court—as
well as administrative personnel in the Clerk’s Office of the Essex Probate & Family
Court and the Clerk’s Office of the Supreme Judicial Court. As established in this
Complaint, designated Defendants’ use of established influence and connections stem
from mutual memberships in certain professional associations, organizations and other
entities.

       2598. As set forth in this Complaint, Plaintiff Daughters present specific and
concrete evidence that designated Defendants and/or through its officers, agents, servants
and employees have engaged in overt acts and omission to injure Plaintiff Daughters—
which were carried out in a deliberate and knowingly unlawful manner.




                                            428
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 429 of 462



       2599. As a direct proximate result of the above-described intentional acts of
designated Defendants, Plaintiff Daughters have sustained considerable and substantial
harm and other damages.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.

                                          Count 16

       § 1983 Claim: Retaliation against Plaintiff Daughter’s for exercising their
       First Amendment right

(Defendants: Essex Probate & Family Court, BNY Mellon, Brian Nagle, Burns &
Levinson, Attorney Cukier, Attorney Studen, Law Firm TBHR, Attorney Tarlow,
Attorney DeNapoli, Attorney Watson, ESMV, Attorney Berid, Attorney Kazarosian,
Attorney Cuffe, Attorney Feld, Attorney Ledoux, Attorney Costello, Attorney Myette,
Attorney Barbar)

       2600. Plaintiff Daughters repeat and re-allege the allegations set forth above.

        2601. Plaintiff Daughters as interested parties in the matter of In re Marvin H.
Siegel have a Federal Constitutional right to present evidence in support of their position
and claims. In such capacity, the Fifth and Fourteenth Amendment of the Federal
Constitution guarantee Plaintiff Daughters be afforded the opportunity to be heard as
interested parties; and to present their claims fully and adequately before the State courts.

        2602. As set forth in this Complaint, Plaintiff Daughters present specific and
concrete evidence—from the inception of the matter of In re Marvin H. Siegel
(May 27, 2011)—that they have continuously and repeatedly proffered evidence in open
court, before the Essex Probate & Family Court, that has exposed unethical and criminal
conduct of designated Defendants; as well as, multiple submissions of voluminous
documentation to the Supreme Judicial Court, the Office Bar Counsel, Board of Bar
Overseers, Judicial Conduct Commission and other regulatory entities.

        2603. As a direct result of Plaintiff Daughters above-described lawful actions of
exposing designated Defendants misconduct and illegalities—which are set forth in detail
in this Complaint—designated Defendants have, individually and jointly, maliciously
engaged in continuous and repeated acts of unlawful retaliation against Plaintiff
Daughters.




                                             429
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 430 of 462



         2604. The content that Plaintiff Daughters’ have exposed to the State courts and
various regulatory entities directly and substantially interrelated with the interests of the
general public; as the exposed unethical and criminal conduct of designated Defendants
affect a broad scope of citizens—citizens who have litigated, are litigating and will be
litigating in the Massachusetts Probate & Family Courts; citizens whose families were
involved, are currently involved and families who are susceptible to involvement with
State elder protective service agencies; and citizens who have in the past and present
retained private legal services from the designated attorneys, as well as prospective clients.

        2605. The exposure of designated Defendants’ misconduct and illegalities by
Plaintiff Daughters have—at all times—been conducted in a manner that is reasonable and
lawful; and substantiated with significant and objective concrete evidence.

        2606. Retaliatory acts and omissions of designated Defendants are directly a
result of Plaintiff Daughters exposure of designated Defendants’ unethical and criminal
misconduct; with such retaliatory acts causing Plaintiff Daughters to suffer deprivation of
loss of liberty and property.

        2607. As set forth in this Complaint, Plaintiff Daughter present specific and
concrete evidence that the retaliatory acts and omissions by designated Defendants—and
officers, agents, servants and employees of designated Defendants, include, but are not
limited to:
            making false allegations that Plaintiff Daughter Lisa financially exploited
            Father;

           Defendant ESMV initiating an unwarranted and baseless investigation of
           Plaintiff Daughter Lisa as a purported perpetrator of financial exploitation of
           Father;

           facilitating false and fabricated administrative findings by Defendant ESMV
           against Plaintiff Daughter Lisa of supposed financial exploitation;

           filing of pleadings, motions and other actions with the Essex Probate &
           Family Court restricting Plaintiff Daughters’ access and communications with
           Father;

           filing of pleadings, motions and other actions with the Essex Probate &
           Family Court having forced Plaintiff Daughter Lisa and her family to be
           removed from their permanent residence (which is Father’s home in Boxford);

           seeking SJC Rule 1:07 court appointment of guardian and conservator—instead
           of following Father’s explicitly expressed desires and intentions set forth in his
           2003 DPOA;
                                             430
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 431 of 462



           filing pleadings with the Essex Probate & Family Court seeking to have
           Father removed from his own home to be forcibly placed into a long-term care
           facility;

           filing pleadings with the Essex Probate & Family Court and Supreme
           Judicial Court requesting that Plaintiff Daughters be precluded access to the
           State courts;

           making outside of court communications with officials of the Massachusetts
           Probate & Family Court, Supreme Judicial Court and other regulatory
           agencies (Office of Bar Counsel, Board of Bar Overseers, Judicial Conduct
           Commission, Federal Reserve and the like) to hinder Plaintiff Daughters from
           obtaining legal relief;

           filing of motions Essex Probate & Family Court and Supreme Judicial
           Court seeking sanctions to be issued against Plaintiff Daughters for their afore-
           described whistleblowing.

        2608. As set forth in this Complaint, Designated Defendants’ above-described
retaliatory acts have caused Plaintiffs Daughters to suffer constitutional deprivations of
liberty and property. Plaintiff Daughters’ inalienable right to family integrity has been
trampled by unjustly and unlawfully restricting when daughters can be with their father;
precluding daughters from being caregivers to their father; and precluding family from
being able to live together.

       2609. Plaintiff Daughters have been deprived of property interest, in terms of
having been stripped of their rightful capacity as attorneys-in-fact for Father per Father’s
2003 DPOA; and their rightful capacity as nominated guardian and conservator; and in the
funds of DSL Trust and other assets from Father’s estate.

       2610. Plaintiff Daughter Lisa has been deprived on individual property interests,
in terms of her permanent tenancy with Father in Father’s home;

        2611. As set forth in this Complaint, Plaintiff Daughters present specific and
concrete evidence that designated Defendants engaged in the above-described retaliatory
acts for the intentional and specific purpose of causing harm to Plaintiff Daughters.

        2612. As set forth in this Complaint, Plaintiff Daughters present specific and
concrete evidence that the above-described retaliatory acts by designated Defendants had
no justifiable or legitimate basis, whatsoever.



                                            431
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 432 of 462



        2613. As set forth in this Complaint, Plaintiff Daughters present specific and
concrete evidence that the above-described retaliatory acts by designated Defendants
constitute conscience shocking; as designated Defendants’ acts and omissions are so
disproportionate to their proffered needs; and that were so inspired by malice.

       2614. As set forth in this Complaint, Plaintiff Daughters present specific and
concrete evidence that the above-described retaliatory acts by designated Defendants
cannot reasonably be considered acts of mere carelessness or unwise excess of zeal. See
Harron v. Town of Franklin, 660 F.3d at 536.

        2615. As demonstrated in this Complaint, Plaintiff Daughters have set forth
concrete and specific evidence of liability by the Essex Probate & Family Court based
on the judiciary’s established pattern of deliberate disregard to designated Defendants’
commission of financial exploitation and criminal abuse.

        2616. As demonstrated in this Complaint, Plaintiff Daughters have set forth
concrete and specific evidence of liability by the Essex Probate & Family Court based
on the established pattern of the judiciary’s own overt commission of intentional and
deliberate acts in aiding and abetting designated Defendants’ commission of financial
exploitation and criminal abuse as evidenced from knowing and intentional improper
alteration of electronic docket entries and overt concealment of pleadings filed by
designated Defendants.

        2617. As demonstrated in the Complaint, Plaintiff Daughters have set forth
concrete and specific evidence of liability by the Supreme Judicial Court based on the
judiciary’s established pattern of deliberate disregard to designated Defendants’
commission of financial exploitation and criminal abuse.

         2618. As demonstrated in the Complaint, Plaintiff Daughters have set forth
concrete and specific evidence of liability by the Supreme Judicial Court based on the
established pattern of the judiciary’s own overt commission of intentional and deliberate
acts in aiding and abetting designated Defendants’ commission of financial exploitation—
as evidenced from knowing and intentional improper alteration of electronic docket
entries.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.




                                            432
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 433 of 462



                                          Count 17

       § 1983 Claim: Abuse of Power involving fraudulent and deceptive
       investigation by Defendant ESMV and overt acts of attempting a set-up

(Defendants: ESMV, Attorney Berid, Diane Powell, Michael Springman, BNY Mellon,
Brian Nagle, Law Firm TBHR, Attorney Tarlow, Burns & Levinson, Attorney Studen,
Sheryl Sidman)

       2619. Plaintiff Daughters repeat and re-allege the allegations set forth above.

       2620. As demonstrated in this Complaint, Plaintiff Daughters have set forth
concrete and specific evidence there is an established pattern of Defendant ESMV—
through its officers, agents, servants and employees—fraudulently and deceptively
conducting investigations that have no sufficient grounds on which to do so; having
deprived Plaintiff Daughter Lisa of her Fourteenth Amendment right pursuant to the U.S.
Constitution to be free from unwarranted government intrusion.

        2621. As set forth in this Complaint, State law mandates that a State elder
services protective agency is to make a determination within 30 days whether there is
sufficient evidence to substantiate further action; and, if not, then the investigation must be
closed.

         2622. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant ESMV was legally mandated to close the investigation
that it had opened on April 1, 2011—which was exclusively based on a claim of self-
neglect regarding Father.

        2623. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the notes and reports of Defendant ESMV show that multiple visits
had been made by Defendant Caseworker Springman to Father’s home by mid-May of
2011; with notes and reports of Defendant ESMV showing that Father was being well
cared for by Plaintiff Daughter Lisa and her husband.

        2624. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence from the notes and reports of Defendant ESMV that on April 22, 2011,
Father had refused any intervention of Defendant ESMV offered by Defendant
Caseworker Springman.


                                             433
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 434 of 462



        2625. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence from the notes and reports of Defendant ESMV that Defendant ESMV
did not have sufficient grounds to keep open the investigation of April 1, 2011.

        2626. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence from the notes and reports of Defendant ESMV that the only reason
Defendant ESMV kept the investigation of April 1, 2011 open was because of the staffs’
knowledge that Father had a multi-million dollar estate and that there was dissension in
the family.

        2627. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Berid, in her official role with Defendant
ESMV, deliberately kept Defendant ESMV involved in the private family affairs of
Plaintiff Daughters and Father for illicit motives. As established, on April 26, 2011, it
was documented in the notes of Defendant ESMV that the staff knew of Father’s 2003
DPOA.

        2628. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Berid, in her official role with Defendant
ESMV—along with Defendants Powell, Dailey and Springman—had repeatedly altered
notes of Defendant ESMV;

        2629. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Berid, in her official role with Defendant
ESMV—along with Defendants Powell, Dailey and Springman—had also,,
manufactured false information and had placed it in the notes and reports of Defendant
ESMV.

        2630. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant ESMV— through its officers, agents, servants and
employees—colluded with designated Defendants (BNY Mellon, Brian Nagle, Attorney
Tarlow, and Attorney Studen) in making false allegation of financial exploitation against
Plaintiff Daughter Lisa.

       2631. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that Defendant ESMV and Defendant Attorney Berid colluded
with designated Defendants to attempt set-up of Plaintiff Daughter Lisa; specifically
through the afore-described recorded call of conversation between Defendant Brian
Nagle and Father.

                                            434
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 435 of 462



        2632. As a direct result of designated Defendants’ misconduct, Plaintiff
Daughters have been substantially and gravely harmed; especially, with being deprived of
their Constitutional right to family integrity—the right to unrestricted access and
communication with Father, status as Father’s designated attorneys-in-fact and loss of
property.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.


                                        Count 18

       § 1983 Claim: Deprivation of Due Process in Defendant ESMV’s
       Administrative finding made against Plaintiff Daughter Lisa regarding false
       allegations of financial exploitation

(Defendants: ESMV, BNY Mellon, Brian Nagle, Attorney Berid, Diane Powell, Scott
Dailey, Michael Springman, Law Firm TBHR, Attorney Tarlow, Attorney DeNapoli,
Attorney Watson, Law Firm Burns & Levinson, Attorney Cukier, Attorney Studen,
Attorney Ledoux, Attorney Costello, Sheryl Sidman, Alan Sidman, Supreme Judicial
Court, Essex Probate & Family Court)

       2633. Plaintiff Daughters repeat and re-allege the allegations set forth above.

        2634. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that Defendant ESMV—through its officers, agents, servants and
employees—made a formal determination on August 2, 2011, specifically as an
administrative agency, that Plaintiff Daughter Lisa purportedly financially exploited
Father.

        2635. Formal determinations made by Defendant ESMV of a person having
committed financial exploitation constitute an adjudicatory proceeding being conducted in
its capacity as an administrative agency. Plaintiff Daughter Lisa was deprived of Due
Process by Defendant ESMV not giving Plaintiff Daughter Lisa notice of the adjudicatory
proceeding held on August 2, 2011; depriving Plaintiff Daughter Lisa of the opportunity
to present evidence to rebut the allegations made.




                                           435
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 436 of 462



        2636. Adjudicatory proceedings of administrative agencies shall afford all parties
an opportunity for full and fair hearing. G.L. c. 30A, § 10. To comport with providing a
full and fair hearing, pursuant to G.L. c. 30A, § 10, it was required by Defendant ESMV
to provide Plaintiff Daughter Lisa:

           notice of the adjudicatory proceeding that was held on August 2, 2011 by
           Defendant ESMV;

           a reasonable opportunity to prepare and to present evidence and argument;

           the right to call and examine witnesses,

           to introduce exhibits;

           to cross-examine witnesses and evidence that Defendant ESMV relied on in
           making its formal finding made on August 2, 2011; and

           to submit rebuttal evidence.

       2637. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that Defendant ESMV—through its officers, agents, servants and
employees—did not provide Plaintiff Daughter Lisa with any prior notice of an
adjudicatory proceeding to be held on August 2, 2011; Defendant ESMV did not provide
any written notice or verbal notice.

        2638. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that Defendant ESMV necessitated prior notice to have been
provided to her regarding the August 2, 2011 adjudicatory proceeding and that she should
have been afforded a full and fair opportunity to be heard where Plaintiff Daughter Lisa
has a protected Constitutional interest in her reputation—and, even more so, where such
allegations directly affect her professional reputation as an attorney. See Pease v. Burns,
719 F. Supp.2d 143, 154 (2010).

        2639. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that Defendant ESMV as a state actor threatened her professional
reputation, with threat of unusually serious harm.

        2640. As set forth in this Complaint, Plaintiff Daughters presents concrete and
specific evidence that Defendant ESMV—through its officers, agents, servants and
employees—and other designated Defendants intentionally and knowingly deprived
Plaintiff Daughter Lisa of notice of the adjudicatory proceeding that took place on August
2, 2011.
                                            436
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 437 of 462




        2641. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant ESMV—through its officers, agents, servants and
employees—and other designated Defendants had bad faith motives in depriving Plaintiff
Daughter Lisa of notice of the adjudicatory proceeding that took place on August 2, 2011.

       2642. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that Defendant ESMV’s formal determination of August 2, 2011 is
not supported by any scintilla of evidence—let alone substantial evidence.

       2643. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that Defendant ESMV’s formal determination of August 2, 2011
was based on designated Defendants making fabricated statements and information; and
doing so, that such statements were false.

        2644. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the acts and omissions by designated Defendants have been
carried out through color of law.

       2645. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the acts and omissions by designated Defendants that
Defendant ESMV’s formal determination of August 2, 2011 that Plaintiff Daughter Lisa
engaged in financial exploitation of Father was entirely capricious.

       2646. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the acts and omissions by the designated Defendants have been
conducted in such a manner that demonstrates concerted efforts amongst designated
Defendants.

        2647. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the acts and omissions by designated Defendants that
designated Defendants should have known—and did know—that they were violating
Plaintiffs Constitutional rights where the law is clearly established, and a reasonably
competent public official is expected to know that the law forbade his or her conduct.

       2648. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the acts and omissions by designated Defendant have been
conducted in such a manner demonstrating a specific intent to injure Plaintiff Daughter
Lisa—especially, with regard to her legal rights and interests as an interested party in the
matter of In re Marvin H. Siegel.
                                             437
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 438 of 462




        2649. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that Defendant ESMV has an established pattern of making false
allegations against family members who are involved in similarly situated litigation, in the
Essex Probate & Family Court, like Plaintiff Daughters—an established pattern of
Defendant ESMV and other designated Defendants not making reports to the District
Attorney’s Office, specifically using false allegations as a means of extortion.

        2650. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that designated Defendant public officials have intentionally
fabricated information against Plaintiff Daughter Lisa; that designated Defendant public
officials have intentionally omitted material facts in sworn statements that showed
Plaintiff Daughter Lisa was entirely innocent of any wrongdoing.

       2651. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the acts and omissions by designated Defendants constitute an
abuse of power.

        2652. As demonstrated in this Complaint, Plaintiff Daughters have set forth
concrete and specific evidence of liability by the Essex Probate & Family Court based
on the judiciary’s established pattern of deliberate disregard and/or indifference to
designated Defendants’ commission of financial exploitation and criminal abuse.

        2653. As demonstrated in this Complaint, Plaintiff Daughters have set forth
concrete and specific evidence of liability by the Essex Probate & Family Court based
on the established pattern of the judiciary’s own overt commission of intentional and
deliberate acts in aiding and abetting designated Defendants’ commission of financial
exploitation and criminal abuse.

        2654. As demonstrated in this Complaint, Plaintiff Daughters have set forth
concrete and specific evidence of liability by the Essex Probate & Family Court based
on the established pattern of the judiciary’s own overt commission of intentional and
deliberate acts in aiding and abetting designated Defendants’ commission of constitutional
violations.

        2655. As demonstrated in this Complaint, Plaintiff Daughters have set forth
concrete and specific evidence of liability by the Supreme Judicial Court based on the
judiciary’s established pattern of deliberate disregard and/or indifference to designated
Defendants’ commission of constitutional violations.

                                            438
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 439 of 462



        2656. As a direct result of designated Defendants’ misconduct, Plaintiff
Daughters have been substantially and gravely harmed; especially, with being deprived of
their Constitutional right to family integrity—the right to unrestricted access and
communication with Father, status as Father’s designated attorneys-in-fact and loss of
property.

        2657. As a direct result of designated Defendants’ misconduct, Plaintiff
Daughters have been substantially and gravely harmed; especially, with being deprived of
their Constitutional right to family integrity—the right to unrestricted access and
communication with Father, status as Father’s designated attorneys-in-fact and loss of
property.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.

                                         Count 19

       § 1983 Claim: Deprivation of Due Process in judicial determinations that
       Plaintiff Daughter Lisa supposedly financially exploited Father

(Defendants: Essex Probate & Family Court, Supreme Judicial Court, BNY Mellon,
ESMV, Attorney Berid, Law Firm TBHR, Attorney Tarlow, Attorney DeNapoli, Law
Firm Burns & Levinson, Attorney Cukier, Attorney Ledoux)

       2658. Plaintiff Daughters repeat and re-allege the allegations set forth above.

       2659. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that Defendant ESMV—through its officers, agents, servants and
employees—did not request in its motion to intervene (that was specifically designated to
be heard on August 17, 2011) to conduct any proceedings to render a judicial
determination by the Essex Probate & Family Court as to whether, in fact, Plaintiff
Daughter Lisa had exploited Father.

        2660. It is standard custom and practice that if a State elder protective service
agency (such as Defendant ESMV) intends to have a Probate & Family Court make a
judicial determination that an alleged perpetrator has engaged in financial exploitation, the
specific manner in which the agency is authorized to do so is by pursuing a petition
pursuant to G.L. 19A—which as set forth in this Complaint that Defendant ESMV did not
do so in the matter of In re Marvin H. Siegel. (Defendant ESMV’s motion to intervene
filed with the Essex Probate & Family Court did not make that request and Defendant
ESMV has not done so through any other pleading or action to-date).

                                            439
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 440 of 462



       2661. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that there was no evidentiary hearing held, of any kind, on August
17, 2011 at the court proceeding presided over by Judge Abber.

       2662. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that Judge Abber made an explicit in-court finding—at the court
proceeding held on August 17, 2011—that Plaintiff Daughter Lisa had financially
exploited Father.

       2663. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that Plaintiff Daughter Lisa was overtly and entirely precluded by
Judge Abber from being able to rebut allegations of financial exploitation made against
her by Defendant ESMV (and other designated Defendants) at the court proceeding held
on August 17, 2011.

       2664. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that Plaintiff Daughter Lisa was overtly and entirely precluded by
Judge Abber, at the court proceeding held on August 17, 2011 from: having a reasonable
opportunity to prepare and to present evidence and argument; the right to call and examine
witnesses to introduce exhibits; to cross-examine representations made by counsel and
submitted affidavits by Defendant ESMV; and to submit rebuttal evidence.

        2665. Compounding prejudicial injury to Plaintiff Daughter Lisa by Judge
Abber’s explicit refusal to let Plaintiff Daughter Lisa be heard, in any respect whatsoever,
at the court proceeding held on August 17, 2011 is that Judge Abber made an expressed
finding in his written findings, regarding the trial he conducted regarding permanent
guardianship and conservatorship, issued on October 22, 2012.

        2666. Plaintiff Daughter Lisa presents concrete and specific evidence that Judge
Abber precluded her from being able to fully and adequately rebut the original allegations
of financial exploitation against her.

        2667. Plaintiff Daughter Lisa presents concrete and specific evidence that at the
afore-described trial proceedings, Judge Abber unlawfully and unjustifiably—with illicit
motives—substantially and gravely precluded Plaintiff Daughter from having a fair and
full opportunity to rebut the allegations of financial exploitation made against her. Judge
Abber severely restricted Plaintiff Daughter Lisa’s ability to rebut the allegations by:
severely and unfairly having limited her examination of witnesses whom she called and
proffered exhibits; and severely and unfairly having limited her cross-examinations of
designated Defendants’ witnesses and exhibits.


                                            440
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 441 of 462



       2668. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that Judge Abber’s afore-described judicial determinations are not
supported by a scintilla of evidence—let alone, substantial evidence.

       2669. As set forth in this Complaint, Plaintiff Daughter Lisa presents concrete
and specific evidence that Judge Abber’s afore-described judicial determinations were
based on designated Defendants making fabricated statements and manufactured
information.

        2670. As set forth in this Complaint, Plaintiff Daughter Lisa has presented
specific and concrete evidence that the acts and omissions by Judge Abber have been
carried out through color of law.

        2671. As set forth in this Complaint, Plaintiff Daughter Lisa has presented
specific and concrete evidence that Judge Abber’s afore-described findings are entirely
capricious.

        2672. As set forth in this Complaint, Plaintiff Daughter Lisa has presented
specific and concrete evidence that acts and omissions by Judge Abber have been
conducted in such a manner that demonstrates illicit collusion with designated Defendants.

        2673. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that Judge Abber should have known—and did know—that he was
violating Plaintiffs Constitutional rights where the law is clearly established, and a
reasonably competent judge is expected to know that the law forbade his or her conduct.

        2674. As set forth in this Complaint, Plaintiff Daughter Lisa has presented
specific and concrete evidence that the acts and omissions by Judge Abber have been
conducted in such a manner demonstrating a specific intent to injure Plaintiff Daughter
Lisa—especially, with regard to her legal rights and interests as an interested party in the
matter of In re Marvin H. Siegel.

        2675. As set forth in this Complaint, Plaintiff Daughter Lisa has presented
specific and concrete evidence that Judge Abber knew that the allegations that he made in
open court were false.

        2676. As demonstrated in this Complaint, Plaintiff Daughters have set forth
concrete and specific evidence of liability by the Supreme Judicial Court based on the
judiciary’s established pattern of deliberate disregard to designated Defendants’
commission of constitutional violations.


                                             441
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 442 of 462



        2677. As demonstrated in this Complaint, Plaintiff Daughters have set forth
concrete and specific evidence of liability by the Essex Probate & Family Court based
on the established pattern of the judiciary’s own overt commission of intentional and
deliberate acts in aiding and abetting designated Defendants’ commission of constitutional
violations.

       2678. As a direct result of designated Defendants’ misconduct, Plaintiff
Daughters have been substantially and gravely harmed; especially, with their being
deprived of their Constitutional right to family integrity—the right to unrestricted access
and communication with Father, status as Father’s designated attorneys-in-fact; and loss of
property.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.



                                        Count 20

       § 1983 Claim: Deliberate disregard by Defendant ESMV and the Essex
       Probate & Family Court of Plaintiff Daughters’ rightful capacity as
       attorneys-in-fact for Father

(Defendants: Essex Probate & Family Court, BNY Mellon, Brian Nagle, ESMV,
Attorney Berid, Diane Powell, Scott Dailey, Michael Springman, Law Firm TBHR,
Attorney Tarlow, Attorney DeNapoli, Attorney Watson, Law Firm Burns & Levinson,
Attorney Cukier, Attorney Studen, Attorney Kazarosian, Attorney Feld, Attorney Cuffe,
Attorney Ledoux, Attorney Costello, Sheryl Sidman, Alan Sidman, Supreme Judicial
Court)

       2679. Plaintiff Daughters repeat and re-allege the allegations set forth above.

        2680. As demonstrated in the Complaint, Plaintiff Daughters have set forth
concrete and specific evidence that there is an established pattern of Defendant ESMV
and Essex Probate & Family Court purposely disregarding elders’ written advance
directives and estate planning instruments; and, doing so, to enable SJC Rule 1:07 court
appointed guardians and conservators to embezzle funds from elders’ estates under the
guise of lawful authority.




                                           442
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 443 of 462



        2681. The United States Supreme Court has held that the Fourteenth Amendment
of the Federal Constitution encompasses a privacy right that protects against significant
governmental intrusion into personal decisions, such as executed advance directives and
estate planning instruments. Brown v. Hot Sexy and Safer Productions, 68 F.3d 525, 531.

        2682. Even in the face of broad discretion of power given to State agencies and
the courts to interpret laws, this deference does not extend to an unreasonable
interpretation; such authorization is not intended to give power to violate citizens’
constitutional rights. See Correia v. Department of Public Welfare, 414 Mass at 165.

        2683. The Supreme Judicial Court and the Supreme Court of the United States
have confirmed that the sanctity of the parent/child relationship is a constitutionally
protected interest. Santosky v. Kramer, 455 U.S. 745, 753 (1982); Opinion of the Justices
to the Senate, 427 Mass. 1201, 1203 (1998).

        2684. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant ESMV and Essex Probate & Family Court have
engaged in widespread adverse actions based on arbitrary and purported technical reasons.

        2685. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant ESMV motion to intervene in the matter of In re Marvin
H. Siegel constitutes unreasonable conduct. See Correia v. Department of Public Welfare,
supra. Defendant ESMV used the motion to intervene as a pretext; the use of color of
authority as a guise to facilitate financial exploitation of Father’s estate.

       2686. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that acts and omissions by designated Defendants have been
conducted in such a manner that demonstrates illicit collusion with designated Defendants.

        2687. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that designated Defendants should have known—and did know—
that they were violating Plaintiffs Constitutional rights where the law is clearly
established, and a reasonably competent public official is expected to know that the law
forbade his or her conduct.

        2688. As set forth in this Complaint, Plaintiff Daughters presented specific and
concrete evidence that the acts and omissions by designated Defendants have been
conducted in such a manner demonstrating a specific intent to injure Plaintiff Daughters—
especially, with regard to their legal rights and interests as interested parties in the matter
of In re Marvin H. Siegel.


                                             443
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 444 of 462



       2689. As set forth in this Complaint, Plaintiff Daughters present specific and
concrete evidence that designated Defendants knew that the allegations that they made in
open court were false.

        2690. As a direct result of designated Defendants’ above-described conduct,
Plaintiff Daughters have been substantially and gravely harmed; especially, with their
being deprived of the Constitutional right to family integrity—the right to unrestricted
access and communication with Father, status as Father’s designated attorneys-in-fact; and
loss of property.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.

                                         Count 21

§ 1983 Claim: Essex Probate & Family Court deliberate and knowing unlawful
deprivation of Plaintiff Daughters’ Federal Constitutional right to be fully and fairly
heard as interested parties in the matter of In re Marvin H. Siegel

                                      (All Defendants)

       2691. Plaintiff Daughters repeat and re-allege the allegations set forth above.

        2692. As interested parties in the matter of In re Marvin H. Siegel, Plaintiff
Daughters were entitled under the Fifth and Fourteenth Amendments of the U.S.
Constitution to be afforded the opportunity to present their claims before the Essex
Probate & Family Court; that Plaintiff Daughters be afforded the ability to fully and
adequately present evidence in support of their claims; and that Plaintiff Daughters be
afforded the ability to fully and adequately cross-examine the witnesses and evidence of
the opposing parties. Over 3 years of numerous court proceedings held in the matter of In
re Marvin H. Siegel, the Essex Probate & Family Court has—continuously and
repeatedly—precluded Plaintiff Daughters from having motions that they have filed, let
alone being able to fully and adequately present their claims; in addition to, the preclusion
of Plaintiff Daughters from being able to fully and adequately be heard in opposition to
designated Defendants’ motions.

        2693. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that acts and omissions by Essex Probate & Family Court have
occurred in such a manner that demonstrates illicit collusion with designated Defendants
to preclude Plaintiff Daughters from being able to fully and adequately present claims and
opposition to designated Defendants’ claims. Plaintiff Daughters’ request to present and
rebut claims have been continuously and repeatedly denied without any proffered

                                             444
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 445 of 462



justification by the Essex Probate & Family Court; evidencing an established pattern of
repeated judicial capricious conduct.

       2694. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the Essex Probate & Family Court accepted financial and/or
personal gain in exchange for rubber-stamping designated Defendants’ motions and
pleadings.

       2695. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the Essex Probate & Family Court had actual knowledge that
numerous motions and pleadings filed by designated Defendants contained false
statements and representations.

        2696. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that the motive for the Essex Probate & Family Court’s repeated
capricious conduct was to assist designated Defendants in covering up incriminating
evidence of illicit activities to protect designated Defendants and to be able to keep the
financial exploitation of Father’s estate going. The requests made by Plaintiff Daughters
to present evidence and rejected by the Essex Probate & Family Court include, but is not
limited to:

           Plaintiff Daughters made repeated pre-trial requests to have an evidentiary
           hearing to determine the validity of Father’s 2003 DPOA;

           at trial regarding permanent guardianship and conservatorship, Plaintiff
           Daughters requested that the issue of Father’s 2003 DPOA as an alternative to
           imposing a court ordered guardianship and conservatorship be determined;

           repeated requests by Plaintiff Daughters to obtain an evidentiary hearing to
           determine whether Defendant Attorneys Cuffe and Feld committed unlawful
           acts in their court appointed fiduciary capacities, requiring their removal;

           multiple requests prior to trial by Plaintiff Daughters to be allowed to have
           Father examined by a medical expert;

           multiple requests by Plaintiff Daughters to examine Defendant Attorneys
           Cuffe and Feld at motion hearings to challenge the veracity of the pleadings
           that were filed by Defendant Attorneys Cuffe and Feld and the very basis of the
           motion hearings.


                                            445
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 446 of 462




         2697. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants—Attorney Kazarosian, Attorney Ledoux,
Attorney Cukier, Attorney Berid, Attorney Myette, Attorney Costello—took direct
concerted efforts to facilitate Defendant Attorney Cuffe being judicially declared
permanent guardian and Defendant Attorney Feld as permanent conservator in the matter
of In re Marvin H. Siegel. Designated Defendants were deemed by the Essex Probate &
Family Court as the petitioners at trial; therefore, designated Defendants had the burden
of meeting the standard of proof that Defendant Attorneys Cuffe and Feld were suitable to
act in their respective court appointed capacities—yet designated Defendants did not call
Defendant Attorneys Cuffe or Feld as witnesses.

       2698. Designated Defendants did not meet their burden of proving the suitability
of Defendant Attorneys Cuffe and Feld as suitable permanent fiduciaries.

        2699. Even though Defendant Attorneys Cuffe and Feld were listed on the pre-
trial conference report order issued by Judge Abber on March 27, 2012, Judge Abber
refused to allow Plaintiff Daughters the ability to call Defendant Attorneys Cuffe and Feld
as witnesses—even though Plaintiff Daughters properly subpoenaed Defendant Attorneys
Cuffe and Feld to testify at trial. Consequently, Judge Abber precluded Plaintiff
Daughters from being able to fully and fairly present affirmative evidence that Defendant
Attorneys Cuffe and Feld were not suitable permanent fiduciaries.

         2700. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the sole reason for Defendant Attorneys Cuffe and Feld refusing
to testify and for Judge Abber’s quashing of the subpoenas that would have compelled
Defendant Attorneys Cuffe and Feld to testify was because they would have had to: 1)
invoke their 5th Amendment right not to incriminate oneself or 2) subject themselves to
risk of incrimination. As evidenced, Judge Abber knew for a fact that Defendant
Attorneys Cuffe and Feld had committed illegal acts and, therefore—without any real
justification, Judge Abber precluded Plaintiff Daughters from being able to call Defendant
Attorneys Cuffe and Feld as witnesses.

        2701. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that designated Defendants should have known—and did know—
that they were violating Plaintiffs Constitutional rights where the law is clearly
established, and a reasonably competent public official is expected to know that the law
forbade his or her conduct.


                                            446
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 447 of 462



       2702. As set forth in this Complaint, Plaintiff Daughters presented specific and
concrete evidence that the acts and omissions by designated Defendants have been
conducted in such a manner demonstrating a specific intent to injure Plaintiff Daughters—
especially, with regard to their legal rights and interests as an interested parties in the
matter of In re Marvin H. Siegel.

        2703. As a direct result ESMV of designated Defendants’ above-described
misconduct, Plaintiff Daughters have been substantially and gravely harmed; especially,
with their being deprived of the Constitutional right to family integrity—the right to
unrestricted access and communication with Father, status as Father’s designated
attorneys-in-fact; and loss of property.

      2704. WHEREFORE, Plaintiff Daughters claim their right to a jury trial for
monetary damages.


                                        Count 22

§ 1983 Claim & 42 U.S.C. § 2000a-2: Deliberate and knowing unlawful deprivation of
Plaintiff Daughter Lisa’s Federal right to protection and preservation of the practice
of religion

(Defendants: Essex Probate & Family Court, Attorney Kazarosian, Attorney Feld,
Attorney Cuffe, Attorney Ledoux, ESMV, Attorney Berid, Attorney Costello, Attorney
Barbar, Attorney Myette, Right At Home, Sheryl Sidman, Supreme Judicial Court)

       2705. Plaintiff Daughters repeat and re-allege the allegations set forth above.

       2706. Since childhood up until the involvement of Defendant Right At Home in
providing services in Father’s home (June 17, 2011), Plaintiff Daugfhter Lisa and Father
had regularly observed Jewish holidays together, as a family—in particular,
Rosh Hashanah, Yom Kippur, Passover, Hanukkah.

        2707. Plaintiff Daughter Lisa had repeatedly requested from designated
Defendants that she and her family be permitted to honor the Jewish holidays with Father.
Designated Defendants unlawfully prevented Plaintiff Daughter Lisa and her family from
doing so—designated Defendants specifically used their claimed color of authority to
unlawfully and unjustly obstruct Plaintiff Daughter Lisa’s usual observation of Jewish
practice with her family; which Plaintiff Daughter Lisa raised before the Essex Probate &
Family Court, which Judge Abber aided and abetted through his role as presiding judge.


                                            447
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 448 of 462



        2708. Provided in Exhibit 393 are emails and correspondence demonstrating
Plaintiff Daughter Lisa’s persistent attempts for she and her family to observe their usual
Jewish customs with Father, as they have done so as a family since childhood. (Included
in this Exhibit are faxed pleas made by the Plaintiff Daughter Lisa to the Anti-
Defamation League that fell upon deaf ears).

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.

                                          Count 23

                       Defamation: § 1983 Claim & Common Law

(Defendants: BNY Mellon, ESMV, Attorney Berid, Law Firm TBHR, Attorney Tarlow,
Attorney DeNapoli, Law Firm Burns & Levinson, Attorney Cukier, Attorney Studen,
Attorney Kazarosian, Attorney Cuffe, Attorney Feld, Attorney Costello, Attorney Barbar,
Attorney Ledoux, Sheryl Sidman, Essex Probate & Family Court)

       2709. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that on numerous occasions designated Defendants have made false
and defamatory communications regarding Plaintiff Daughter Lisa to third parties—
communications made in emails, correspondence and in open court.

        2710. As set forth in this Complaint, Plaintiff Daughters have presented specific
and concrete evidence that on numerous occasions designated Defendants have knowingly
and deliberately made false and defamatory communications regarding Plaintiff Daughter
Lisa to third parties, with the specific intent to harm Plaintiff Daughter Lisa.

        2711. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants’ false and defamatory statements consisting
of allegations that Plaintiff Daughter Lisa financially exploited Father and allegations that
Plaintiff Daughter Lisa has voluntarily not visited with Father; that Plaintiff Daughter
Lisa’s actions, with specific reference to her proficiency as an attorney, was substandard
and incompetent.

        2712. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants made the above-referenced statements to
third parties knowing that such statements were false.




                                             448
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 449 of 462



        2713. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants’ above-referenced statements made to third
parties were not simple expressions of opinion; that designated Defendants used words of
contempt, hatred, scorn, and ridicule with deliberate intentions to impair Plaintiff
Daughter Lisa’s standing in the social community and the professional legal community.

        2714. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the false and defamatory communications made to third parties by
designated Defendants were unnecessary, unreasonable and excessive; that false and
defamatory communications made to third parties by designated Defendants were done in
actual malice.

        2715. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that false and defamatory communications by Defendant State
officials—including false and defamatory statements made by Judge Abber—were
unnecessary, unreasonable and excessive.

        2716. As set forth in this Complaint, such intentionally made false and
defamatory communications to third parties by designated Defendant State officials were
specifically carried out as acts of abuse of power.

       2717. As a direct proximate result of the above-described intentional acts of
designated Defendants, Plaintiff Daughters have sustained considerable and substantial
harm and other damages.


      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.
                                Count 24

                                    Abuse of Process

(Defendants—in their private capacities: BNY Mellon, Brian Nagle, Law Firm TBHR,
Law Firm Burns & Levinson, Attorney Studen, Attorney Cukier, Attorney Kazarosian,
ESMV, Attorney Berid, Attorney Ledoux, Attorney Saunders, Attorney Myette,
Merrimack Valley Hospital, Dr. Funk, Dr. Cohen, Dr. Hayes, Dr. Portney, Sheryl Sidman)

        2718. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants filed motions and pleadings with the Essex
Probate & Family Court for illegitimate purposes; and that they did so with deliberate
intent to cause harm to Plaintiff Daughters.

                                           449
       Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 450 of 462



         2719. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants—individually and jointly— filed motions
and pleadings with the Essex Probate & Family Court for the specific purpose to
facilitate financial exploitation of the DSL Trust— which particularly illustrate
illegitimate purposes, but are not limited to:


           Defendant ESMV’s motion to intervene;

           Defendant Attorney Cuffe’s motions to continue guardianship;

           Defendant Attorney Feld’s motions to continue conservatorship;

           motions by Defendants Attorney Cuffe and Feld to vacate decrees;

           Defendant Attorney Feld’s filed Accounts and Inventories;

           joint motion brought by Defendant Attorney Kazarosian to amend the DSL
           Trust;

           Defendant Attorney Barbar’s motion to amend decrees;

           Defendant Attorney Cuffe’s motion for court ordered forced administering of
           antipsychotics to Father;

           designated Defendants’ motion to be paid for legal services directly from
           Father’s estate (DSL Trust);

           Defendant Attorney Ledoux’s motion to intervene as petitioner;

           Defendant ESMV’s motion to add Susan J. Miller as an interested party;

           designated Defendants’ motions pursued ex-parte.


         2720. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the above-described designated Defendants deliberately used false
statements and representations in the above-described motions and pleadings to facilitate
their financial exploitation of the DSL Trust. The above-described motions were wholly
based on deception and fraud.

                                           450
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 451 of 462



         2721. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants—individually and jointly— filed motions
and pleadings with the Essex Probate & Family Court for the specific purpose to
retaliate against Plaintiff Daughters for exposing designated Defendants’ misconduct and
deliberately cause emotional distress and financial harm to Plaintiff Daughters include, but
are not limited to:

           Defendant ESMV’s motion to intervene;

           Defendant Attorney Cuffe’s motions for temporary orders against Plaintiff
           Daughter Lisa;

           Defendant Attorney Cuffe’s motion to vacate Plaintiff Daughter Lisa and her
           family from their permanent residence;

           Defendant Attorney Cuffe’s Complaint for Contempt against Plaintiff
           Daughter Lisa;

           Defendant Attorney Kazarosian’s motions seeking sanctions against Plaintiff
           Daughters;

           Defendant Attorney Cuffe’s motions for placement of Father into long-term
           care facility.

        2722. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the above-described designated Defendants deliberately used false
statements and representations in the above-described motions and pleadings to facilitate
malicious retaliatory acts—and did so, for the purposes of punishing Plaintiff Daughters
for exposing designated Defendants’ misconduct, to deter Plaintiff Daughters from
exercising their legal rights, and to deliberately inflict grave emotional distress. The
above-described motions were wholly based on deception and fraud.

        2723. As a direct result of designated Defendants’ above-described misconduct,
Plaintiff Daughters have been substantially and gravely harmed; especially, with their
being deprived of the Constitutional right to family integrity—the right to unrestricted
access and communication with Father, status as Father’s designated attorneys-in-fact; and
loss of property.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.



                                            451
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 452 of 462



                                          Count 25

                        Intentional infliction of emotional distress

(Defendants—in their private capacities: BNY Mellon, ESMV, Attorney Berid,
Law Firm TBHR, Attorney Tarlow, Attorney DeNapoli, Law Firm Burns & Levinson,
Attorney Cukier, Attorney Studen, Attorney Kazarosian, Attorney Cuffe, Attorney Feld,
Attorney Costello, Attorney Myette, Attorney Barbar, Attorney Ledoux, Attorney Garmil,
Sheryl Sidman, Alan Sidman)

       2724. Plaintiff Daughters repeat and re-allege the allegations set forth above.

        2725. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants intended to inflict emotional distress upon
Plaintiff Daughters.

         2726. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants knew that their acts and omissions would
result in emotional distress to Plaintiff Daughters; that designated Defendants did so in
reckless disregard for truth—such acts include, but are not limited to: deliberately making
false allegations of criminal wrongdoing against Plaintiff Daughter Lisa; designated
Defendants’ perverse use of the litigation process to unlawfully and unjustly restrict
Plaintiff Daughters’ relationship with Father; designated Defendants’ perverse use of the
litigation process to facilitate financial exploitation of Father’s estate.

        2727. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants’ conduct was extreme and outrageous,
beyond all bounds of decency.

        2728. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Plaintiff Daughters suffered distress as a direct result of designated
Defendants’ actions and omissions.

        2729. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Plaintiff Daughters suffered distress that was severe and of such a
nature that no reasonable person could be expected to endure.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.




                                             452
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 453 of 462



                                         Count 26

Common law: Misrepresentation by Defendant Attorney Kazarosian in legal
representation of Father


       2730. Plaintiff Daughters repeat and re-allege the allegations set forth above.

        2731. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Father terminated the legal representation of Defendant Attorney
Tarlow and Defendant Law Firm TBHR specifically due to their having deceived and
defrauded Father.

        2732. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Plaintiff Daughter Lisa acted at the direct request of Father—and as
Father’s attorney-in-fact through Father’s executed written re-affirmation of his 2003
DPOA on June 16, 2011 to retain new counsel to protect him from the motion to
intervene filed by Defendant ESMV on June 16, 2011.

         2733. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Plaintiff Daughter Lisa consulted with Defendant Attorney
Kazarosian to represent Father specifically to protect Father and his family from any and
all intervention by the State—which expressly included representation to vigorously fight
against intrusion of Defendant ESMV into the private family affairs of Father and to
vigorously fight against any court appointment of SJC Rule 1:07 guardian and conservator
by the Essex Probate & Family Court.

        2734. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Kazarosian made the above-described
representations to Plaintiff Daughter Lisa—prior to Defendant Attorney Kazarosian
meeting Father.

        2735. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Kazarosian met with Plaintiff Daughter Lisa
and one of Plaintiff Daughter Lisa’s colleagues days prior to Defendant Attorney
Kazarosian meeting with Father.




                                            453
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 454 of 462



        2736. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Kazarosian made the above-described
representations to specifically induce Plaintiff Daughter Lisa to have Father retain her
legal services.

        2737. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Kazarosian made the above-described
representations to Father in writing.

        2738. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Kazarosian made the above-described
representations to specifically induce Father to retain her legal services.

        2739. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Kazarosian intentionally and knowingly
abandoned her above-described explicit promise to fight vigorously to preclude
Defendant ESMV and Rule 1:07 court appointments of guardian and conservator by the
Essex Probate & Family Court.

       2740. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Kazarosian expressly and impliedly agreed to
give Plaintiff Daughter Lisa advice and assistance with specific regard as to action and
lack of action that Plaintiff Daughter Lisa, personally, should take concerning Defendant
ESMV, Defendant Attorney Cuffe and Defendant Attorney Feld.

        2741. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Kazarosian did, in fact, give Plaintiff
Daughter Lisa advice with specific regard as to action and lack of action that Plaintiff
Daughter Lisa, personally, should take concerning Defendant ESMV, Defendant
Attorney Cuffe and Defendant Attorney Feld.

       2742. Plaintiff Daughter Lisa and Father relied upon the above-described
representations made by Defendant Attorney Kazarosian and did so to their detriment.

        2743. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Kazarosian has overtly fraudulently and
deceptively colluded with designated Defendants to financially exploit the DSL Trust.




                                            454
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 455 of 462



        2744. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Kazarosian has intentionally and knowingly
colluded with designated Defendants to restrict Plaintiff Daughters’ relationship with
Father.

        2745. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Kazarosian has intentionally and knowingly
colluded with designated Defendants to fabricate false allegations of financial exploitation
against Plaintiff Daughter Lisa.

       2746. As a direct proximate result of the above-described intentional acts of
designated Defendants, Plaintiff Daughters have sustained considerable and substantial
harm and other damages.

      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.


                                         Count 27

                                      Embezzlement

(Defendants in their individual/private capacities: BNY Mellon, Brian Nagle, Attorney
Tarlow, Attorney DeNapoli, Attorney Watson, Defendant Law Firm TBHR, Law firm
Burns & Levinson, Attorney Cukier, Attorney Studen, Attorney Cuffe, Attorney Feld,
Attorney Ledoux, Attorney Berid, Attorney Myette, Attorney Costello, Attorney Barbar,
Attorney McHugh, Michael Novack, Right At Home, Sheryl Sidman, Alan Sidman)

       2747. Plaintiff Daughters repeat and re-allege the allegations set forth above.

        2748. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants have engaged in a common design to siphon
funds from the DSL Trust, which Defendant Attorney Feld attained exclusive possession
and control of through color of authority.

        2749. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Feld came to be court appointed conservator
specifically because of his close connections with Judge Abber and Defendant Attorney
Cukier as co-guardians in the matter of In re Esterina Milano.



                                            455
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 456 of 462



        2750. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that Defendant Attorney Feld, Judge Abber and Defendant Attorney
Cukier engaged in prior fraudulent and deceptive acts for illicit gain through their roles as
co-guardians in the matter of In re Esterina Milano.

        2751. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that the following designated Defendants have an established pattern of
fraudulent and deceptive conduct in siphoning funds from the estates of elders in private
legal counsel and as SJC Rule 1:07 fiduciary appointees: Attorney Cukier, Attorney
Cuffe, Attorney Ledoux, Attorney Berid, Attorney Tarlow.

        2752. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants obtained ill-gotten gains by Defendant
Attorney Feld making disbursements to designated Defendants through means such as,
payment for fraudulent and deceptive billing of legal services and kickbacks.

        2753. As set forth in this Complaint, Plaintiff Daughters present concrete and
specific evidence that designated Defendants have the opportunity and means to facilitate
embezzlement as there is no actual oversight of Defendant Attorney Feld’s management
of Father’s estate—especially, where Plaintiff Daughters present concrete and specific
evidence that Judge Abber, Judge Ricci, Judge Blake and Judge DiGangi have all acted
in collusion with designated Defendants.

       2754. As a direct proximate result of the above-described intentional acts of
designated Defendants, Plaintiff Daughters have sustained considerable and substantial
harm and other damages.


      WHEREFORE, Plaintiff Daughters claim their right to a jury trial for monetary
damages.




                                            456
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 457 of 462



                                         Count 28

                                 Injunctive Relief Claims

       2755. Plaintiff Daughters seek injunctive relief to redress the deprivation of their
Federal Constitutional rights that has occurred because of Defendants’—individual or
joint—misconduct facilitated through color of law.

        2756. Plaintiff Daughters are likely to succeed on the merits of their claims
against designated Defendants—particularly pertaining, but not limited to: substantial
deprivation of Plaintiffs’ Federal Constitutional rights under the First, Fifth, and
Fourteenth Amendments; fraud; conversion; harassment; and intentional infliction of
emotional distress.

        2757. Plaintiff Daughters have provided solid and concrete objective evidence of
their having suffered irreparable injury that will continue to surmount if immediate
injunctive relief is not granted.

        2758. Specific to Plaintiff Daughter Lisa, she has suffered—and continues to
suffer—compounding harm consisting of, but not limited to: being unlawfully and
maliciously precluded from having communications with Father since December 16, 2011
(with indisputable proof that Father, personally, wanted an unrestricted relationship with
Plaintiff Daughter Lisa and her family with Father—with Father, also, suffering
irreparable physical and emotional harm as a result); the loss of time (years) and memories
that can never be replaced. Plaintiff Daughter Lisa and her family have been unlawfully
and maliciously precluded from residing in their permanent residence with Father in
Boxford, MA.

        2759. Plaintiff Daughter Devora has, also, suffered—and continues to suffer—
compounding harm consisting of, but not limited to, severe restricted visitation with
Father that is unwarranted, unlawful and maliciously facilitated.

        2760. Plaintiff Daughters suffer—and continue to suffer—irreparable harm by
having been unlawfully and maliciously precluded from carrying out Father’s expressed
intentions and desires regarding his personal and financial affairs. But for designated
Defendants unlawful conduct, Plaintiff Daughter Lisa would have been acting, for the past
three years through the present, as attorney-in-fact for Father and Plaintiff Daughter
Devora as successor attorney-in-fact; hence, entitling Plaintiff Daughters to carry out
Father’s expressed intentions and desires.


                                            457
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 458 of 462



       2761. As provided through submitted emails, designated Defendants have
maliciously acted in direct conflict with Father’s expressed intentions and desires—in
addition to correspondence regarding designated Defendants’ acts pertaining to pre-
arranged funeral arrangements. (Copy of correspondence is provided in Exhibit 394).

       2762. As demonstrated in Defendant Attorney Kazarosian’s affidavit of
August 2011 (prior referenced Exhibit 22), as of July 2011, Father explicitly stated that
he wanted to terminate the financial services of Defendant BNY Mellon; that he,
personally, was upset with Defendant BNY Mellon and did not want Defendant BNY
Mellon handling his money. With actual knowledge of Father’s afore-described intentions
and desires, designated Defendants have continued to use Defendant BNY Mellon’s
services in handling Father’s financial affairs—which designated Defendants have acted in
concert with Defendant BNY Mellon to financially exploit the multi-million dollar DSL
Trust; of which Plaintiff Daughters are co-trustees and co-beneficiaries.

        2763. As demonstrated designated Defendants have stripped the quality of
Plaintiff Daughters’ relationship with Father due to designated Defendants, knowingly and
intentionally, seeking unlawful and unnecessary forced administering of antipsychotics to
Father. There is no legitimate basis for Father being prescribed antipsychotics—which
antipsychotics are medically shown to exacerbate and accelerate the symptoms and
progression of dementia; as well as, significantly increased risk of death. As evidenced,
designated Defendants have engaged in fraudulent and deceptive means in obtaining court
ordered forced administering of antipsychotics.

        2764. The overall and core cause of irreparable injury to Plaintiff Daughters is a
clearly established right to be free from unwarranted governmental intrusion into their
family affairs under the due process clause of the Fourteenth Amendment of the Federal
Constitution—which right Plaintiff Daughters had at all relevant times and through the
present.

       2765. The Plaintiff Daughters’ irreparable injuries are the direct and actual result
of misconduct by designated Defendants—actions that are to the level of conscience-
shocking and have continuously occurred from the knowing and intentional acts of
designated Defendants.

        2766. There is no legitimate harm to designated Defendants by the sought
injunctive relief—by not allowing Plaintiff Daughters’ requested immediate, preliminary
and permanent injunctive relief, it would only serve to allow designated Defendants to
continue to engage in illegal conduct and reap ill-gotten gains.

                                            458
        Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 459 of 462



        2767. Immediate, preliminary and permanent injunctive relief would serve public
interest, as other elders and families are being harmed by similar misconduct through the
official and private capacities of designated Defendants—in terms of designated
Defendants’ roles as SJC Rule 1:07 court appointees and in their providing private
services to citizens in areas such as: representation in legal matters, in financial banking,
and medical care.


        WHEREFORE, Plaintiff Daughters requests that this Court grant the following
injunctive relief:

                          Ex-parte immediate injunctive relief

            an Order enjoining Defendants (Defendant Attorney Cuffe, Defendant
           Attorney Berid, Defendant ESMV, Defendant Attorney Kazarosian,
           Defendant Attorney Ledoux, Defendant Attorney Myette, Defendant
           Attorney Barbar, Defendant Right At Home) from restricting, in any
           manner, access and communication with Father by Plaintiff Daughters, their
           family, and friends;

            an Order enjoining Defendants (Defendant Attorney Cuffe, Defendant
           Attorney Feld, Attorney Berid, Defendant ESMV, Defendant Attorney
           Kazarosian, Defendant Attorney Ledoux, Defendant Attorney Myette,
           Defendant Attorney Barbar, Defendant Attorney Remillard, Defendant
           Attorney McHugh) from using any of Father’s estate to retain legal
           representation in defense of this federal civil action;

            an Order enjoining all Defendants from filing any pleadings or actions in
           the underlying matters of In re Marvin H. Siegel (ES11P1466GD &
           ES11P1465PM);
            an Order enjoining the Essex Probate & Family Court from issuing any
           judgments, orders or decrees in any matter regarding Marvin H. Siegel;

            an Order requiring all Defendants to preserve and protect all written,
           computer and audio documents pertaining to Plaintiff Daughters and Father;

            an Order enjoining Defendants from transferring, selling, encumbering
           and/or disposing—in any manner—any individual or business interest in realty.



                                             459
Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 460 of 462



                Preliminary & permanent injunctive relief

   an Order enjoining Defendant Attorney Cuffe from acting as guardian for
  Father;

   an Order enjoining Defendant Attorney Feld from acting as conservator
  for Father;

   an Order allowing Plaintiff Daughter Devora to serve as temporary
  guardian and conservator—until the determination by this Court regarding the
  validity of Father’s 2003 DPOA (at which time, Plaintiff Daughters request
  that the 2003 DPOA be rendered effective). As evidenced herein this
  Complaint, Defendants have never accused Plaintiff Daughter Devora of
  exploiting Father and Plaintiff Daughter Devora was explicitly designated by
  Father as successor attorney-in-fact;

   an Order specifically allowing Plaintiff Daughter Devora to retain a new
  financial institution to open an account in which Father’s funds can be
  transferred to;

   when the afore-described account with a new financial institution is
  established, that an Order be issued requiring Defendant BNY Mellon to
  transfer all of Father’s funds to that new financial institution;

   an Order enjoining Defendants (Defendant Attorney Feld, Defendant
  Attorney Cuffe, Defendant Attorney Kazarosian, Defendant Attorney
  Barbar, Defendant Attorney Remillard, Defendant Attorney Cukier,
  Defendant Law Firm Burns & Levinson ) from having any access to funds
  and property of Marvin H. Siegel and the DSL Trust;

   an Order requiring Defendant Attorney Feld to provide Plaintiff
  Daughters physical access—in their capacities as co-trustees of the DSL
  Trust—to all his records and documents pertaining to his role as court
  appointed conservator in the matter of In re Marvin H. Siegel and to permit
  Plaintiff Daughters to copy such information, which includes complete access
  to safety deposit boxes and all of Father’s personal assets and documents;




                                 460
Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 461 of 462



   an Order requiring Defendant Attorney Cuffe to provide Plaintiff
  Daughters physical access to all his records and documents pertaining to his
  role as court appointed conservator in the matter of In re Marvin H. Siegel and
  to permit Plaintiff Daughters to copy such information;

   an Order requiring Defendant Attorney Myette to provide Plaintiff
  Daughters physical access to all her records and documents pertaining to her
  role as court appointed Roger’s counsel in the matter of In re Marvin H. Siegel
  and to permit Plaintiff Daughters to copy such information;

   an Order having the matters of In re Marvin H. Siegel be transferred from
  the Essex Probate & Family Court and consolidated with this Federal action—
  as set forth in this Complaint, Plaintiff Daughters present concrete and specific
  evidence that Plaintiff Daughters are precluded from obtaining adequate and
  appropriate relief by the State courts which are related to Plaintiff Daughters’
  substantial and grave independent claims having exclusive Federal jurisdiction.

   an Order allowing Plaintiff Daughters to add Judge Jeffrey Abber and
  Judge Susan Ricci as parties where it is established in this Complaint that they
  engaged in unlawful acts outside the courtroom; and where Plaintiff Daughters
  have presented substantial solid and concrete evidence that Judge Abber and
  Judge Ricci have engaged in criminal conduct that has directly caused injury to
  Plaintiff Daughters.

                          Monetary Damages

     an award of compensatory damages;
     an award of punitive damages;
     an award of reasonable attorney’s fees and costs of litigation pursuant to
      42 U.S.C. § 1988; and
     an award of statutory interest




                                   461
Case 1:20-cv-10445-IT Document 1-6 Filed 03/04/20 Page 462 of 462



                             By Plaintiff Daughters,

                             /s/ Lisa Siegel Belanger, Esq.

                             Lisa Siegel Belanger
                             Attorney at Law
                             BBO No.. 633060
                             300 Andover Street, No. 194
                             Peabody, MA 01960
                             (978) 998-2342

                             /s/ Devora C. Kaiser

                             Devora Kaiser
                             PO Box 294
                             Rocky Ford, Colorado 81067
                             (978)998-1359




                            462
